Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of August 1, 2017

among

INC RESEARCH HOLDINGS, INC.,

as the Administrative Borrower,

the other BORROWERS party hereto,

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Administrative Agent,

and

CREDIT SUISSE SECURITIES (USA) LLC,

ING CAPITAL LLC,

GOLDMAN SACHS BANK USA,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MORGAN STANLEY SENIOR FUNDING, INC.,

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

FIFTH THIRD BANK,

JPMORGAN CHASE BANK, N.A.,

PNC CAPITAL MARKETS LLC,

REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,

SUNTRUST ROBINSON HUMPHREY, INC.,

THE BANK OF TOYKO-MITSUBISHI UFJ, LTD.

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

             Page  

ARTICLE 1         DEFINITIONS

     2    

Section 1.01.

 

Defined Terms

     64    

Section 1.02.

 

Classification of Loans and Borrowings

     64    

Section 1.03.

 

Terms Generally

     64    

Section 1.04.

 

Accounting Terms; GAAP

     65    

Section 1.05.

 

Effectuation of Transactions

     66    

Section 1.06.

 

Timing of Payment or Performance

     66    

Section 1.07.

 

Times of Day

     66    

Section 1.08.

 

Currency Equivalents Generally

     66    

Section 1.09.

 

Cashless Rollovers

     67    

Section 1.10.

 

Certain Calculations and Tests

     67    

Section 1.11.

 

Additional Alternate Currencies

     69  

ARTICLE 2         THE CREDITS

     70    

Section 2.01.

 

Commitments

     70    

Section 2.02.

 

Loans and Borrowings

     70    

Section 2.03.

 

Requests for Borrowings

     71    

Section 2.04.

 

[Reserved]

     72    

Section 2.05.

 

Letters of Credit

     72    

Section 2.06.

 

[Reserved]

     76    

Section 2.07.

 

Funding of Borrowings

     76    

Section 2.08.

 

Type; Interest Elections

     77    

Section 2.09.

 

Termination and Reduction of Commitments

     78    

Section 2.10.

 

Repayment of Loans; Evidence of Debt

     79    

Section 2.11.

 

Prepayment of Loans

     81    

Section 2.12.

 

Fees

     86    

Section 2.13.

 

Interest

     87    

Section 2.14.

 

Alternate Rate of Interest

     88    

Section 2.15.

 

Increased Costs

     89    

Section 2.16.

 

Break Funding Payments

     90    

Section 2.17.

 

Taxes

     90    

Section 2.18.

 

Payments Generally; Allocation of Proceeds; Sharing of Payments

     94    

Section 2.19.

 

Mitigation Obligations; Replacement of Lenders

     96    

Section 2.20.

 

Illegality

     97    

Section 2.21.

 

Defaulting Lenders

     98    

Section 2.22.

 

Incremental Credit Extensions

     100  

 

i



--------------------------------------------------------------------------------

Table of Contents

(Cont.)

 

             Page    

Section 2.23.

 

Extensions of Loans and Revolving Commitments

     104    

Section 2.24.

 

Co-Borrowers

     107  

ARTICLE 3         REPRESENTATIONS AND WARRANTIES

     108    

Section 3.01.

 

Organization; Powers

     108    

Section 3.02.

 

Authorization; Enforceability

     108    

Section 3.03.

 

Governmental Approvals; No Conflicts

     108    

Section 3.04.

 

Financial Condition; No Material Adverse Effect

     109    

Section 3.05.

 

Properties

     109    

Section 3.06.

 

Litigation and Environmental Matters

     109    

Section 3.07.

 

Compliance with Laws

     110    

Section 3.08.

 

Investment Company Status

     110    

Section 3.09.

 

Taxes

     110    

Section 3.10.

 

ERISA

     110    

Section 3.11.

 

Disclosure

     110    

Section 3.12.

 

Solvency

     110    

Section 3.13.

 

Capitalization and Subsidiaries

     111    

Section 3.14.

 

Security Interest in Collateral

     111    

Section 3.15.

 

Labor Disputes

     111    

Section 3.16.

 

Federal Reserve Regulations

     111    

Section 3.17.

 

OFAC; USA PATRIOT Act and FCPA

     112  

ARTICLE 4         CONDITIONS

     112    

Section 4.01.

 

Closing Date

     112    

Section 4.02.

 

Each Credit Extension

     115  

ARTICLE 5         AFFIRMATIVE COVENANTS

     116    

Section 5.01.

 

Financial Statements and Other Reports

     116    

Section 5.02.

 

Existence

     119    

Section 5.03.

 

Payment of Taxes

     119    

Section 5.04.

 

Maintenance of Properties

     119    

Section 5.05.

 

Insurance

     119    

Section 5.06.

 

Inspections

     120    

Section 5.07.

 

Maintenance of Book and Records

     120    

Section 5.08.

 

Compliance with Laws

     120    

Section 5.09.

 

Environmental

     120    

Section 5.10.

 

Designation of Subsidiaries

     121    

Section 5.11.

 

Use of Proceeds

     121    

Section 5.12.

 

Covenant to Guarantee Obligations and Provide Security

     122  

 

ii



--------------------------------------------------------------------------------

Table of Contents

(Cont.)

 

             Page    

Section 5.13.

 

Maintenance of Ratings

     124    

Section 5.14.

 

Further Assurances

     124    

Section 5.15.

 

Post-Closing Covenant

     125  

ARTICLE 6         NEGATIVE COVENANTS

     125    

Section 6.01.

 

Indebtedness

     125    

Section 6.02.

 

Liens

     131    

Section 6.03.

 

Reserved

     135    

Section 6.04.

 

Restricted Payments; Restricted Debt Payments

     135    

Section 6.05.

 

Burdensome Agreements

     139    

Section 6.06.

 

Investments

     140    

Section 6.07.

 

Fundamental Changes; Disposition of Assets

     143    

Section 6.08.

 

Sale and Lease-Back Transactions

     147    

Section 6.09.

 

Transactions with Affiliates

     147    

Section 6.10.

 

Conduct of Business

     149    

Section 6.11.

 

Amendments of or Waivers with Respect to Restricted Debt

     149    

Section 6.12.

 

Fiscal Year

     149    

Section 6.13.

 

Financial Covenant

     149  

ARTICLE 7         EVENTS OF DEFAULT

     150    

Section 7.01.

 

Events of Default

     150  

ARTICLE 8         THE ADMINISTRATIVE AGENT

     154  

ARTICLE 9         MISCELLANEOUS

     161    

Section 9.01.

 

Notices

     161    

Section 9.02.

 

Waivers; Amendments

     164    

Section 9.03.

 

Expenses; Indemnity

     170    

Section 9.04.

 

Waiver of Claim

     171    

Section 9.05.

 

Successors and Assigns

     171    

Section 9.06.

 

Survival

     180    

Section 9.07.

 

Counterparts; Integration; Effectiveness

     180    

Section 9.08.

 

Severability

     181    

Section 9.09.

 

Right of Setoff

     181    

Section 9.10.

 

Governing Law; Jurisdiction; Consent to Service of Process

     181    

Section 9.11.

 

Waiver of Jury Trial

     182    

Section 9.12.

 

Headings

     183    

Section 9.13.

 

Confidentiality

     183    

Section 9.14.

 

No Fiduciary Duty

     184    

Section 9.15.

 

Electronic Execution of Assignments and Certain Other Documents

     184  

 

iii



--------------------------------------------------------------------------------

Table of Contents

(Cont.)

 

             Page    

Section 9.16.

 

Several Obligations

     185    

Section 9.17.

 

USA PATRIOT Act

     185    

Section 9.18.

 

Disclosure of Agent Conflicts

     185    

Section 9.19.

 

Appointment for Perfection

     185    

Section 9.20.

 

Interest Rate Limitation

     185    

Section 9.21.

 

Intercreditor Agreements

     185    

Section 9.22.

 

Conflicts

     186    

Section 9.23.

 

Release of Guarantors

     186    

Section 9.24.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     186    

Section 9.25.

 

Judgment Currency

     187  

 

iv



--------------------------------------------------------------------------------

SCHEDULES:      Schedule I   –    Borrowers Schedule 1.01(a)   –    Commitment
Schedule Schedule 1.01(b)   –    Dutch Auction Schedule 1.01(c)   –    Material
Real Estate Schedule 1.01(d)   –    Administrative Agent’s Office Schedule
1.01(e)   –    Existing Letters of Credit Schedule 3.05   –    Fee Owned Real
Estate Assets Schedule 3.13   –    Subsidiaries Schedule 5.10   –   
Unrestricted Subsidiaries Schedule 5.15   –    Post-Closing Schedule
Schedule 6.01   –    Existing Indebtedness Schedule 6.02   –    Existing Liens
Schedule 6.06   –    Existing Investments Schedule 6.07   –    Certain
Dispositions Schedule 9.01   –    Borrower’s Website Address for Electronic
Delivery EXHIBITS:      Exhibit A-1   –    Form of Assignment Agreement
Exhibit A-2   –    Form of Affiliated Lender Assignment and Assumption Exhibit B
  –    Form of Borrowing Request Exhibit C   –    Form of Compliance Certificate
Exhibit D   –    Form of Interest Election Request Exhibit E   –    Form of
Perfection Certificate Exhibit F   –    Form of Joinder Agreement Exhibit G   –
   Form of Promissory Note Exhibit H   –    Form of Pledge and Security
Agreement Exhibit I   –    Form of Guaranty Agreement Exhibit J   –    Form of
Solvency Certificate Exhibit K-1   –    Form of First Lien Intercreditor
Agreement Exhibit K-2   –    Form of Second Lien Intercreditor Agreement Exhibit
L-1   –    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit L-2   –    Form
of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Exhibit L-3   –    Form of
U.S. Tax Compliance Certificate (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes) Exhibit L-4   –    Form of U.S. Tax Compliance
Certificate (For Foreign Participants That Are Partnerships For U.S. Federal
Income Tax Purposes) Exhibit M   –    Form of Prepayment Notice Exhibit N   –   
Form of Letter of Credit Request

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT, dated as of August 1, 2017 (this “Agreement”), by and among
INC Research Holdings, Inc., a Delaware corporation (“INC Holdings” or the
“Administrative Borrower”), the entities listed on Schedule I hereto (each a
“Borrower” and collectively with the Administrative Borrower, the “Borrowers”),
the Lenders from time to time party hereto, Credit Suisse AG, Cayman Islands
Branch (“Credit Suisse”), as administrative agent and collateral agent for the
Lenders (in such capacities, the “Administrative Agent”), and Credit Suisse
Securities (USA) LLC (“CS Securities”), ING Capital LLC (“ING”), Goldman Sachs
Bank USA, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley
Senior Funding, Inc., Barclays Bank PLC, Citigroup Global Markets Inc., Fifth
Third Bank, JPMorgan Chase Bank, N.A., PNC Capital Markets LLC and Regions
Capital Markets, a Division of Regions Bank, SunTrust Robinson Humphrey, Inc.,
The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Securities, LLC, as joint
lead arrangers and joint bookrunners (in such capacity, the “Arrangers”).

RECITALS

A. The Administrative Borrower has requested that the Lenders extend credit
under this Agreement in the form of (i) Initial Term A Loans in an original
aggregate principal amount equal to $1,000,000,000, (ii) Initial Term B Loans in
an original aggregate principal amount equal to $1,600,000,000 and (iii) an
Initial Revolving Facility with an available amount of $500,000,000, in each
case, subject to increase as provided herein.

B. In a series of substantially contemporaneous transactions:

 

  (i) pursuant to the terms of the Merger Agreement, Double Eagle Parent will
merge (the “Closing Date Merger”) with and into INC Holdings, with INC Holdings
as the survivor of the Closing Date Merger,

 

  (ii) INC Research, LLC, a Delaware limited liability company, will borrow
$870,000,000 of Initial Term Loans and (A) apply $445,000,000 of the proceeds
thereof to consummate the INC Refinancing and (B) loan $297,000,000 of the
proceeds thereof to INC Holdings,

 

  (iii) INC Holdings will (A) contribute (the “INC Contribution”) all of the
issued and outstanding Capital Stock of INC Research to inVentiv Group Holdings
and (B) purchase (the “inVentiv Group Holdings Share Purchase”), in exchange for
$297,000,000, one or more shares of the issued and outstanding Capital Stock of
inVentiv Group Holdings (the proceeds of which $297,000,000 consideration will
be applied by inVentiv Group Holdings to consummate the Senior Note Redemption),

 

  (iv) inVentiv Health, Inc. will borrow $1,420,000,000 of Initial Term Loans
and apply the proceeds thereof to consummate a portion of the inVentiv
Refinancing,

 

  (v) inVentiv Health Communications, Inc. will borrow $200,000,000 of Initial
Term Loans and apply the proceeds thereof to consummate a portion of the
inVentiv Refinancing and

 

  (vi) inVentiv Health Clinical, Inc. will borrow $110,000,000 of Initial Term
Loans and apply the proceeds thereof to consummate a portion of the inVentiv
Refinancing.

C. After the Closing Date, inVentiv Group Holdings, may, at the election of INC
Holdings, merge (the “IGH Merger”) with and into INC Holdings, with INC Holdings
as the survivor of the IGH Merger (the transactions described in clauses B and
C, the “Closing Date Merger-Related Transactions”).



--------------------------------------------------------------------------------

D. The Lenders are willing to extend such credit to the Borrowers on the terms
and subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

ARTICLE 1 DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” means, when used in reference to any Loan or Borrowing, whether such Loan,
or the Loans comprising such Borrowing, bear interest at a rate determined by
reference to the Alternate Base Rate.

“ACH” means automated clearing house transfers.

“Additional Agreement” has the meaning assigned to such term in Article 8.

“Additional Commitment” means any commitment hereunder added pursuant to
Sections 2.22, 2.23 and/or 9.02(c).

“Additional Loans” means any Additional Revolving Loans and any Additional Term
Loans.

“Additional Revolving Credit Commitments” means any revolving credit commitment
added pursuant to Sections 2.22, 2.23 and/or 9.02(c)(ii).

“Additional Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate Outstanding Amount at such time of all Additional Revolving
Loans of such Lender, plus the aggregate Outstanding Amount at such time of such
Lender’s LC Exposure attributable to its Additional Revolving Credit Commitment.

“Additional Revolving Lender” means any Lender with an Additional Revolving
Credit Commitment or any Additional Revolving Credit Exposure.

“Additional Revolving Loans” means any revolving loan added hereunder pursuant
to Section 2.22, 2.23 and/or 9.02(c)(ii).

“Additional Term Lender” means any Lender with an Additional Term Loan
Commitment or an outstanding Additional Term Loan.

“Additional Term Loan Commitment” means any term commitment added pursuant to
Sections 2.22, 2.23 and/or 9.02(c)(i).

“Additional Term Loans” means any term loan added pursuant to Section 2.22, 2.23
and/or 9.02(c)(i).

“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Rate
Borrowing for any Interest Period, an interest rate per annum equal to the
greater of (a) the Eurocurrency Rate determined under clause (a) of the
definition of “Eurocurrency Rate” for such Interest Period, multiplied by the
Statutory Reserve Rate and (b) 0.00% per annum. The Adjusted Eurocurrency Rate
for any Eurocurrency Rate Borrowing that includes the Statutory Reserve Rate as
a component of the calculation will be adjusted automatically with respect to
all such Eurocurrency Rate Borrowings then outstanding as of the effective date
of any change in the Statutory Reserve Rate. When used in reference to any Loan
or Borrowing, “Adjusted Eurocurrency Rate” shall refer to whether such Loan, or
the Loans comprising such Borrowing, bear interest at a rate determined by
reference to the Adjusted Eurocurrency Rate as set forth in this definition.

“Adjustment Date” means the date of delivery of financial statements required to
be delivered pursuant to Section 5.01(a) or Section 5.01(b), as applicable.

 

2



--------------------------------------------------------------------------------

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

“Administrative Borrower” has the meaning assigned to such term in the preamble
to this Agreement.

“Administrative Questionnaire” means a customary administrative questionnaire in
the form provided by the Administrative Agent.

“Advent” means Advent International Corporation and its Affiliates.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Administrative Borrower or any of its
Restricted Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claim), whether
pending or, to the knowledge of the Administrative Borrower or any of its
Restricted Subsidiaries, threatened in writing, against or affecting the
Administrative Borrower or any of its Restricted Subsidiaries or any property of
the Administrative Borrower or any of its Restricted Subsidiaries.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person. No Person shall be an “Affiliate” of the Administrative Borrower or any
subsidiary thereof solely because it is an unrelated portfolio company of either
Sponsor and none of the Administrative Agent, the Arrangers, any Lender (other
than any Affiliated Lender or any Debt Fund Affiliate) or any of their
respective Affiliates shall be considered an Affiliate of the Administrative
Borrower or any subsidiary thereof.

“Affiliated Lender” means any Non-Debt Fund Affiliate, the Administrative
Borrower and/or any subsidiary of the Administrative Borrower.

“Affiliated Lender Assignment and Assumption” means an assignment and assumption
entered into by a Lender and an Affiliated Lender (with the consent of any party
whose consent is required by Section 9.05) and accepted by the Administrative
Agent in the form of Exhibit A-2 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent and the Administrative Borrower.

“Affiliated Lender Cap” has the meaning assigned to such term in
Section 9.05(g)(iv).

“Agent Parties” has the meaning assigned to such term in Section 9.01(d).

“Agreement” has the meaning assigned to such term in the preamble to this Credit
Agreement.

“Agreement Currency” has the meaning assigned to such term in Section 9.25.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect on such day plus 0.50%, (b) to
the extent ascertainable, the Eurocurrency Rate (which rate shall be calculated
based upon an Interest Period of one month and shall be determined on a daily
basis and, for the avoidance of doubt, the Eurocurrency Rate for any day shall
be based on the rate determined on such day at 11:00 a.m. (London time)) plus
1.00%, (c) the Prime Rate and (d) 0.00%. Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Rate, as the case may be, shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Eurocurrency Rate, as the case may be.

“Alternate Currency” means in the case of Revolving Loans and Letters of Credit,
Canadian Dollars, Sterling, Euros, Japanese Yen and Singapore Dollars and each
other currency that is approved in accordance with Section 1.11.

 

3



--------------------------------------------------------------------------------

“Applicable Country” means any country or jurisdiction in which a Foreign
Subsidiary designated as a Subsidiary Guarantor pursuant to the penultimate
sentence of the definition of “Subsidiary Guarantor” is incorporated or
organized.

“Applicable Percentage” means, (a) with respect to any Term Lender of any Class,
a percentage equal to a fraction the numerator of which is the aggregate
outstanding principal amount of the Term Loans and unused Additional Term Loan
Commitments of such Term Lender under the applicable Class and the denominator
of which is the aggregate outstanding principal amount of the Term Loans and
unused Term Commitments of all Term Lenders under the applicable Class and
(b) with respect to any Revolving Lender of any Class, the percentage of the
aggregate amount of the Revolving Credit Commitments of such Class represented
by such Lender’s Revolving Credit Commitment of such Class; provided that for
purposes of Section 2.21 and otherwise herein (except with respect to
Section 2.11(a)(ii)), when there is a Defaulting Lender, such Defaulting
Lender’s Revolving Credit Commitment shall be disregarded for any relevant
calculation. In the case of clause (b), in the event that the Revolving Credit
Commitments of any Class have expired or been terminated, the Applicable
Percentage of any Revolving Lender of such Class shall be determined on the
basis of the Revolving Credit Exposure of such Revolving Lender attributable to
its Revolving Credit Commitment of such Class, giving effect to any assignment
thereof.

“Applicable Rate” means, with respect to any Initial Term A Loan, Initial Term B
Loan and/or any Initial Revolving Loan, the rate per annum applicable to the
relevant Class of Loans set forth below under the caption “ABR Spread” or
“Adjusted Eurocurrency Rate Spread”, as applicable; provided that until the
first Adjustment Date following the completion of at least one full Fiscal
Quarter ended after the Closing Date, the “Applicable Rate” for any Initial Term
A Loan, Initial Term B Loan or Initial Revolving Loan shall be the applicable
rate per annum set forth in Category 1 of the applicable table set forth below:

 

First Lien Leverage Ratio

   ABR Spread for Initial
Term A Loans     Adjusted Eurocurrency
Rate Spread for Initial
Term A Loans   Category 1
Greater than 2.50 to 1.00      0.75 %      1.75 %  Category 2
Less than or equal to 2.50 to 1.00      0.50 %      1.50 % 

Secured Leverage Ratio

   ABR Spread for Initial
Term B Loans     Adjusted Eurocurrency
Rate Spread for Initial
Term B Loans   Category 1
Greater than 3.00 to 1.00      1.25 %      2.25 %  Category 2
Less than or equal to 3.00 to 1.00      1.00 %      2.00 % 

 

4



--------------------------------------------------------------------------------

First Lien Leverage Ratio

   ABR Spread for Initial
Revolving Loans     Adjusted Eurocurrency
Rate Spread for Initial
Revolving Loans   Category 1
Greater than 2.50 to 1.00      0.75 %      1.75 %  Category 2
Less than or equal to 2.50 to 1.00 and greater than 2.00 to 1.00      0.50 %   
  1.50 %  Category 3
Less than or equal to 2.00 to 1.00      0.25 %      1.25 % 

The Applicable Rate for Initial Term A Loans, Initial Term B Loans and Initial
Revolving Loans shall be adjusted quarterly on a prospective basis on each
Adjustment Date based upon the First Lien Leverage Ratio or Secured Leverage
Ratio, as applicable, in accordance with the tables above; provided that if
financial statements are not delivered when required pursuant to Section 5.01(a)
or (b), as applicable, the “Applicable Rate” for any Initial Term A Loan,
Initial Term B Loan or Initial Revolving Loan shall be the rate per annum set
forth above in Category 1 of the applicable table until such financial
statements are delivered in compliance with Section 5.01(a) or (b), as
applicable.

If (a) the corporate credit rating of the Administrative Borrower from Moody’s
is Baa3 or better or (b) the corporate family rating of the Borrower from S&P is
BBB- or better, the Applicable Rate in respect of the Initial Term A Loans shall
be reduced by 0.25% per annum (at all levels of the grid) for so long as such
rating is maintained. Each change in the Applicable Rate in respect of the
Initial Term A Loans resulting from a publicly announced change in the rating of
the Administrative Borrower shall be effective during the period commencing on
the date of the public announcement thereof and ending on the date immediately
preceding the effective date of the next change.

“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Lender at any time, the percentage of the Total Revolving Credit Commitment at
such time represented by such Revolving Lender’s Revolving Credit Commitments at
such time; provided that for purposes of Section 2.21 and otherwise herein
(except with respect to Section 2.11(a)(ii)), when there is a Defaulting Lender,
any such Defaulting Lender’s Revolving Credit Commitment shall be disregarded in
the relevant calculations. In the event that (a) the Revolving Credit
Commitments of any Class have expired or been terminated in accordance with the
terms hereof (other than pursuant to Article 7), the Applicable Revolving Credit
Percentage shall be recalculated without giving effect to the Revolving Credit
Commitments of such Class or (b) the Revolving Credit Commitments of all Classes
have terminated (or the Revolving Credit Commitments of any Class have
terminated pursuant to Article 7), the Applicable Revolving Credit Percentage
shall be determined based upon the Revolving Credit Commitments (or the
Revolving Credit Commitments of such Class) most recently in effect, giving
effect to any assignments thereof.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (a) such
Lender, (b) any Affiliate of such Lender or (c) any entity or any Affiliate of
any entity that administers, advises or manages such Lender.

“Arrangers” has the meaning assigned to such term in the preamble to this
Agreement.

“Assignment Agreement” means, collectively, each Assignment and Assumption and
each Affiliated Lender Assignment and Assumption.

 

5



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent in the form of
Exhibit A-1 or any other form (including electronic documentation generated by
use of an electronic platform) approved by the Administrative Agent and the
Administrative Borrower.

“Available Amount” means, at any time, an amount equal to, without duplication:

(a) the sum of:

(i) the greater of $175,000,000 and 25% of Consolidated Adjusted EBITDA as of
the end of the most recently ended Test Period; plus

(ii) 50% of Consolidated Net Income, which amount shall not be less than zero,
for the period from the first day of the Fiscal Quarter of the Administrative
Borrower during which the Closing Date occurred to and including the last day of
the most recently ended Fiscal Quarter of the Administrative Borrower prior to
such date for which consolidated financial statements of the Administrative
Borrower are internally available (provided that such amount shall not be
available for (A) any Restricted Payment pursuant to Section 6.04(a)(iii)(A)
unless (1) no Event of Default exists at the time of declaration of such
Restricted Payment and (2) such Restricted Payment is made within 60 days of the
declaration thereof or (B) any Restricted Debt Payment pursuant to
Section 6.04(b)(vi)(A) unless no Event of Default under Sections 7.01(a), (f) or
(g) exists at the time of delivery of irrevocable notice of such Restricted Debt
Payment); plus

(iii) the amount of any capital contribution in respect of, or the proceeds of
any issuance of, Qualified Capital Stock after the Closing Date (other than any
amount (x) constituting a Cure Amount, an Available Excluded Contribution Amount
or a Contribution Indebtedness Amount or proceeds of an issuance of Disqualified
Capital Stock, (y) received from the Administrative Borrower or any Restricted
Subsidiary or (z) consisting of the proceeds of any loan or advance made
pursuant to Section 6.06(h)(ii)) received as Cash equity by the Administrative
Borrower or any of its Restricted Subsidiaries, plus the fair market value, as
reasonably determined by the Administrative Borrower, of Cash Equivalents,
marketable securities or other property received by the Administrative Borrower
or any Restricted Subsidiary as a capital contribution or in return for any
issuance of Capital Stock (other than any amounts (x) constituting a Cure
Amount, an Available Excluded Contribution Amount or a Contribution Indebtedness
Amount or proceeds of any issuance of Disqualified Capital Stock or any
contribution or other Investment made pursuant to the proviso to
Section 6.04(a)(i)(F) or (y) received from the Administrative Borrower or any
Restricted Subsidiary), in each case, during the period from and including the
day immediately following the Closing Date through and including such time; plus

(iv) the aggregate principal amount of any Indebtedness or Disqualified Capital
Stock, in each case, of the Administrative Borrower or any Restricted Subsidiary
issued after the Closing Date (other than Indebtedness or such Disqualified
Capital Stock issued to the Administrative Borrower or any Restricted
Subsidiary), which has been converted into or exchanged for Capital Stock of the
Administrative Borrower, any Restricted Subsidiary or any Parent Company that
does not constitute Disqualified Capital Stock, together with the fair market
value of any Cash Equivalents and the fair market value (as reasonably
determined by the Administrative Borrower) of any assets received by such
Borrower or such Restricted Subsidiary upon such exchange or conversion, in each
case, during the period from and including the day immediately following the
Closing Date through and including such time; plus

 

6



--------------------------------------------------------------------------------

(v) the net proceeds received by the Administrative Borrower or any Restricted
Subsidiary during the period from and including the day immediately following
the Closing Date through and including such time in connection with the
Disposition to any Person (other than the Administrative Borrower or any
Restricted Subsidiary) of any Investment made pursuant to Section 6.06(r)(i);
plus

(vi) to the extent not already reflected as a return of capital with respect to
such Investment for purposes of determining the amount of such Investment, the
proceeds received by the Administrative Borrower or any Restricted Subsidiary
during the period from and including the day immediately following the Closing
Date through and including such time in connection with cash returns, cash
profits, cash distributions and similar cash amounts, including cash principal
repayments of loans, in each case received in respect of any Investment made
after the Closing Date pursuant to Section 6.06(r)(i) (in an amount not to
exceed the original amount of such Investment); plus

(vii) to the extent that any such Investment was made pursuant to
Section 6.06(r)(i) and to the extent not already reflected as a return of
capital with respect to such Investment for purposes of determining the amount
of such Investment, an amount equal to the sum of (A) the amount of any
Investment by the Administrative Borrower or any Restricted Subsidiary in any
third party or any Unrestricted Subsidiary (in an amount not to exceed the
original amount of such Investment made pursuant to Section 6.06(r)(i)) that has
been re-designated as a Restricted Subsidiary or has been merged, consolidated
or amalgamated with or into, or is liquidated, wound up or dissolved into, the
Administrative Borrower or any Restricted Subsidiary and (B) the fair market
value (as reasonably determined by the Administrative Borrower) of the assets of
any Unrestricted Subsidiary that have been transferred, conveyed or otherwise
distributed (in an amount not to exceed the original amount of the Investment in
such Unrestricted Subsidiary made pursuant to Section 6.06(r)(i)) to the
Administrative Borrower or any Restricted Subsidiary, in each case, during the
period from and including the day immediately following the Closing Date through
and including such time; plus

(viii) the amount of any Declined Proceeds; plus

(ix) to the extent not otherwise included in clause (a)(ii) above, the aggregate
amount of any cash dividend or other cash distribution received by the
Administrative Borrower and/or any Restricted Subsidiary from any Unrestricted
Subsidiary after the Closing Date, in any case limited to the amount of the
initial Investment in such Unrestricted Subsidiary made in reliance on the
Available Amount; plus

(x) the fair market value of any Term Loan that has been contributed to the
Administrative Borrower pursuant to Section 9.05(f)(ii); minus

(b) an amount equal to the sum of (i) Restricted Payments made pursuant to
Section 6.04(a)(iii)(A), plus (ii) Restricted Debt Payments made pursuant to
Section 6.04(b)(vi)(A), plus (iii) Investments made pursuant to
Section 6.06(r)(i), in each case, after the Closing Date and prior to such time
or contemporaneously therewith.

“Available Excluded Contribution Amount” means the cumulative amount of Cash or
Cash Equivalents or the fair market value of other property or assets (as
reasonably determined by the Administrative Borrower, but excluding any Cure
Amount and/or any Contribution Indebtedness Amount) received by the
Administrative Borrower or any of its Restricted Subsidiaries after the Closing
Date from:

(a) contributions in respect of Qualified Capital Stock (other than any amounts
received from the Administrative Borrower or any of its Restricted
Subsidiaries), and

 

7



--------------------------------------------------------------------------------

(b) the sale of Qualified Capital Stock of the Administrative Borrower or any of
its Restricted Subsidiaries (other than (i) to the Administrative Borrower or
any Restricted Subsidiary of the Administrative Borrower, (ii) pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or (iii) with the proceeds of any loan or advance made pursuant to
Section 6.06(h)(ii)),

in each case, designated as an Available Excluded Contribution Amount pursuant
to a certificate of a Responsible Officer on or promptly after the date on which
the relevant capital contribution is made or the relevant proceeds are received,
as the case may be, and which are excluded from the calculation of the Available
Amount.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services: commercial
credit cards, stored value cards, purchasing cards, treasury management
services, netting services, overdraft protections, check drawing services,
automated payment services (including depository, overdraft, controlled
disbursement, ACH transactions, return items and interstate depository network
services), employee credit card programs, cash pooling services and any
arrangements or services similar to any of the foregoing and/or otherwise in
connection with Cash management and Deposit Accounts.

“Banking Services Obligations” means any and all obligations of any Loan Party,
whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) (a) under any arrangement that is in effect
on the Closing Date between any Loan Party and a counterparty that is (or is an
Affiliate of) the Administrative Agent, any Lender or any Arranger as of the
Closing Date or (b) under any arrangement that is entered into after the Closing
Date by any Loan Party with any counterparty that is (or is an Affiliate of) the
Administrative Agent, any Lender or any Arranger at the time such arrangement is
entered into, in each case in connection with Banking Services, in each case,
that have been designated to the Administrative Agent in writing by the
Administrative Borrower as being “Banking Services Obligations” for purposes of
the Loan Documents; it being understood that each counterparty thereto shall be
deemed (A) to appoint the Administrative Agent as its agent under the applicable
Loan Documents and (B) to agree to be bound by the provisions of Article 8,
Section 9.03 and Section 9.10 and any Intercreditor Agreement as if it were a
Lender.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Bona Fide Debt Fund” means with respect to any Company Competitor or any
Affiliate thereof, any debt fund, investment vehicle, regulated bank entity or
unregulated lending entity that is (a) primarily engaged in, or advises funds or
other investment vehicles that are primarily engaged in, making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit in the ordinary course of business for financial investment purposes
(other than primarily in distressed situations) and (b) managed, sponsored or
advised by any person that is controlling, controlled by or under common control
with the relevant Company Competitor or affiliate thereof, but only to the
extent that no personnel involved with the investment in the relevant Company
Competitor (i) makes (or has the right to make or participate with others in
making) investment decisions on behalf of, or otherwise cause the direction of
the investment policies of, such debt fund, investment vehicle, regulated bank
entity or unregulated entity or (ii) has access to any information (other than
information that is publicly available) relating to the Administrative Borrower
and/or

 

8



--------------------------------------------------------------------------------

any entity that forms part of any of its business (including any of its
subsidiaries); it being understood and agreed that the term “Bona Fide Debt
Fund” shall not include any Disqualified Institution that qualifies under
clauses (a) and (b) of the definition of “Disqualified Institution,” or any
Affiliate of any such Disqualified Institution qualifying under clause (a) of
the definition of “Disqualified Institution,” that is reasonably identifiable as
an Affiliate of such Disqualified Institution on the basis of such Affiliate’s
name.

“Borrower Materials” has the meaning assigned to such term in Section 9.01(d).

“Borrowers” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” means any Loans of the same Type and Class made, converted or
continued on the same date and, in the case of Adjusted Eurocurrency Rate Loans,
as to which a single Interest Period is in effect.

“Borrowing Request” means a request by the Administrative Borrower for a
Borrowing in accordance with Section 2.03 and substantially in the form attached
hereto as Exhibit B or such other form that is reasonably acceptable to the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent).

“Burdensome Agreement” has the meaning assigned to such term in Section 6.05.

“Business Day” means:

(a) any day other than a Saturday, Sunday or other day on which commercial banks
are authorized to close under the laws of, or are in fact closed in, New York
City; and

(b) (i) if such day relates to any interest rate setting as to any Adjusted
Eurocurrency Rate Loan or Letter of Credit denominated in Dollars, any funding,
disbursement, settlement and/or payments in Dollars in respect of such Adjusted
Eurocurrency Rate Loan or Letter of Credit or any other dealing in Dollars to be
carried out pursuant to this Agreement in respect of any such Adjusted
Eurocurrency Rate Loan or Letter of Credit, means any such day described in
clause (a) above that is also a London Banking Day,

(ii) if such day relates to any interest rate setting for any Eurocurrency Rate
Loan denominated in Canadian Dollars, any funding, disbursement, settlement
and/or payments in Canadian Dollars in respect of such Eurocurrency Rate Loan or
any other dealing in Canadian Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day
described in clause (a) above that is also a day on which dealings are conducted
by and between banks in the Toronto interbank market; and

(iii) if such day relates to any interest rate setting as to any Adjusted
Eurocurrency Rate Loan or Letter of Credit denominated in an Alternate Currency,
any funding, disbursement, settlement and/or payment in such Alternate Currency
in respect of such Adjusted Eurocurrency Rate Loan or Letter of Credit or any
other dealing in such Alternate Currency to be carried out pursuant to this
Agreement in respect of any such Adjusted Eurocurrency Rate Loan or Letter of
Credit, means any such day described in clause (a) above which is also a London
Banking Day.

“Business Optimization Initiative” has the meaning assigned to such term in the
definition of “Consolidated Adjusted EBITDA”.

“Canadian Dollars” or “C$” refers to the lawful money of Canada.

“Capital Expenditures” means, with respect to the Administrative Borrower and
its Restricted Subsidiaries for any period, the aggregate amount, without
duplication, of (a) all expenditures (whether paid in

 

9



--------------------------------------------------------------------------------

cash or accrued as liabilities and including in all events all amounts expended
or capitalized under Capital Leases) that would, in accordance with GAAP, be
included as additions to property, plant and equipment, (b) other capital
expenditures of such Person for such period (whether paid in cash or accrued as
liabilities and including in all events all amounts expended or capitalized
under Capital Leases) that are reported in the Administrative Borrower’s
consolidated statement of cash flows for such period and (c) other capital
expenditures of such Person for such period (whether paid in cash or accrued as
liabilities and including in all events all amounts expended or capitalized
under Capital Leases).

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding for the avoidance of doubt any Indebtedness convertible
into or exchangeable for any of the foregoing.

“Captive Insurance Subsidiary” means any Restricted Subsidiary of the
Administrative Borrower that is subject to regulation as an insurance company
(or any Restricted Subsidiary thereof).

“Cash” means money, currency or a credit balance in any Deposit Account, in each
case determined in accordance with GAAP.

“Cash Equivalents” means, as at any date of determination, (a) readily
marketable securities (i) issued or directly and unconditionally guaranteed or
insured as to interest and principal by the U.S. government or (ii) issued by
any agency or instrumentality of the U.S. the obligations of which are backed by
the full faith and credit of the U.S., in each case maturing within one year
after such date and, in each case, repurchase agreements and reverse repurchase
agreements relating thereto; (b) readily marketable direct obligations issued by
any state of the U.S. or any political subdivision of any such state or any
public instrumentality thereof or by any foreign government, in each case
maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least A-2 from S&P or at least P-2 from
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency) and, in each case, repurchase agreements and reverse repurchase
agreements relating thereto; (c) commercial paper maturing no more than one year
from the date of creation thereof and having, at the time of the acquisition
thereof, a rating of at least A-2 from S&P or at least P-2 from Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);
(d) deposits, money market deposits, time deposit accounts, certificates of
deposit or bankers’ acceptances (or similar instruments) maturing within one
year after such date and issued or accepted by any Lender or by any bank
organized under, or authorized to operate as a bank under, the laws of the U.S.,
any state thereof or the District of Columbia or any political subdivision
thereof or any foreign bank or its branches or agencies and that has capital and
surplus of not less than $100,000,000 and, in each case, repurchase agreements
and reverse repurchase agreements relating thereto; (e) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any commercial bank having capital and surplus of
not less than $100,000,000; (f) shares of any investment fund that has
(i) substantially all of its assets invested in the types of investments
referred to in clauses (a) through (e) above, (ii) net assets of not less than
$250,000,000 and (iii) a rating of at least A-2 from S&P or at least P-2 from
Moody’s (or, if at any time either S&P or Moody’s are not rating such fund, an
equivalent rating from another nationally recognized statistical rating agency);
and (g) solely with respect to any Captive Insurance Subsidiary, any investment
that such Captive Insurance Subsidiary is not prohibited to make in accordance
with applicable law.

The term “Cash Equivalents” shall also include (x) Investments of the type and
maturity described in clauses (a) through (g) above of foreign obligors, which
Investments or obligors (or the parent companies

 

10



--------------------------------------------------------------------------------

thereof) have the ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (y) other short-term Investments utilized
by Foreign Subsidiaries in accordance with normal investment practices for cash
management in Investments that are analogous to the Investments described in
clauses (a) through (g) and in this paragraph.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holdco” means any direct or indirect Domestic Subsidiary that has no
material assets other than the Capital Stock or Indebtedness of one or more CFCs
or CFC Holdcos.

“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the Closing Date, (b) any change in any law, treaty, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or such
Issuing Bank or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the Closing Date (other
than any such request, guideline or directive to comply with any law, rule or
regulation that was in effect on the Closing Date). For purposes of this
definition and Section 2.15, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder or issued in connection therewith or in implementation thereof and
(y) all requests, rules, guidelines, requirements or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or U.S. or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
described in clauses (a), (b) and (c) above, be deemed to be a Change in Law,
regardless of the date enacted, adopted, issued or implemented.

“Change of Control” means the earliest to occur of:

(a) the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act), including any group
acting for the purpose of acquiring, holding or disposing of Securities (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act, but excluding any
employee benefit plan and/or Person acting as the trustee, agent or other
fiduciary or administrator therefor), other than one or more Permitted Holders,
of Capital Stock representing more than the greater of (x) 35% of the total
voting power of all of the outstanding voting Capital Stock of the
Administrative Borrower and (y) the percentage of the total voting power of all
of the outstanding voting Capital Stock of the Administrative Borrower owned,
directly or indirectly, beneficially by the Permitted Holders; and

(b) the occurrence of a “change of control” (or similar event, however defined)
under the Senior Unsecured Notes Indenture (or any refinancing thereof), if any
amounts are outstanding thereunder.

Notwithstanding the foregoing, the right to acquire voting Capital Stock (so
long as such Person does not have the right to direct the voting of the Capital
Stock subject to such right) or any veto power in connection with the
acquisition or disposition of voting Capital Stock will not cause a party to be
a beneficial owner.

“Charge” means any charge, expense, cost, accrual, reserve or loss of any kind.

“Charged Amounts” has the meaning assigned to such term in Section 9.20.

“Class”, when used with respect to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Term A Loans,
Initial Term B Loans, Additional Term Loans of any series established as a
separate “Class” pursuant to Section 2.22, 2.23 or 9.02(c)(i), Initial Revolving
Loans or Additional Revolving Loans of any series established as a separate
“Class” pursuant to Section 2.22,

 

11



--------------------------------------------------------------------------------

2.23 or 9.02(c)(ii), (b) any Commitment, refers to whether such Commitment is an
Initial Term A Loan Commitment, Initial Term B Loan Commitment, an Additional
Term Loan Commitment of any series established as a separate “Class” pursuant to
Section 2.22, 2.23 or 9.02(c)(i), an Initial Revolving Credit Commitment or an
Additional Revolving Credit Commitment of any series established as a separate
“Class” pursuant to Section 2.22, 2.23 or 9.02(c)(ii), (c) any Lender, refers to
whether such Lender has a Loan or Commitment of a particular Class and (d) any
Revolving Credit Exposure, refers to whether such Revolving Credit Exposure is
attributable to a Revolving Credit Commitment of a particular Class.

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).

“Closing Date Material Adverse Effect” shall have the meaning assigned to the
term “Material Adverse Effect” in the Merger Agreement.

“Closing Date Merger” has the meaning assigned to such term in the recitals
hereto.

“Closing Date Merger-Related Transactions” has the meaning assigned to such term
in the recitals hereto.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all property of any Loan Party subject (or purported
to be subject) to a Lien under any Collateral Document and any and all other
property of any Loan Party, now existing or hereafter acquired, that is or
becomes subject (or purported to be subject) to a Lien pursuant to any
Collateral Document to secure the Secured Obligations. For the avoidance of
doubt, in no event shall “Collateral” include any Excluded Asset.

“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement and/or any other Loan
Document, (y) the time periods (and extensions thereof) set forth in
Section 5.12 and (z) the terms of any Intercreditor Agreement, the requirement
that the Administrative Agent shall have received in the case of any Restricted
Subsidiary that is required or elects pursuant to the penultimate sentence of
the definition of “Subsidiary Guarantor” to become a Loan Party after the
Closing Date (including by ceasing to be an Excluded Subsidiary), (a) a Joinder
Agreement, (b) if the respective Restricted Subsidiary required to comply with
the requirements set forth in this definition pursuant to Section 5.12(a) owns
registrations of or applications for U.S. Patents, Trademarks and/or Copyrights
that constitute Collateral, an Intellectual Property Security Agreement, (c) a
completed Perfection Certificate, (d) UCC financing statements in appropriate
form for filing in such jurisdictions as the Administrative Agent may reasonably
request, (e) an executed joinder to any Intercreditor Agreement, (f) each item
of Collateral that such Restricted Subsidiary is required to deliver under
Section 4.02 of the Security Agreement (which, for the avoidance of doubt, shall
be delivered within the applicable time period set forth in Section 5.12(a)) and
(g) with respect to any Material Real Estate Asset, evidence of the satisfaction
of the Real Estate Collateral Requirements; provided that, with respect to any
Foreign Subsidiary designated as a Subsidiary Guarantor pursuant to the
penultimate sentence of the definition of “Subsidiary Guarantor”, the
requirements set forth in clauses (a) through (d), (f) and (g) above shall be
deemed to refer to the requirements set forth in the parenthetical contained in
such penultimate sentence.

“Collateral Documents” means, collectively, (i) the Security Agreement,
(ii) each Mortgage, (iii) each Intellectual Property Security Agreement,
(iv) any supplement to any of the foregoing delivered to the Administrative
Agent pursuant to the definition of “Collateral and Guarantee Requirement” and
(v) each other document and/or instrument pursuant to which any Loan Party
grants (or purports to grant) a Lien on any Collateral as security for payment
of the Secured Obligations.

 

12



--------------------------------------------------------------------------------

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Administrative Borrower or any of its
subsidiaries in the ordinary course of business of such Person.

“Commercial Tort Claim” has the meaning set forth in Article 9 of the UCC.

“Commitment” means, with respect to each Lender, such Lender’s Initial Term Loan
Commitment, Initial Revolving Credit Commitment and Additional Commitment, as
applicable, in effect as of such time.

“Commitment Fee Rate” means, on any date (a) with respect to the Initial
Revolving Credit Commitments, the applicable rate per annum set forth below
based upon the First Lien Leverage Ratio; provided that until the first
Adjustment Date following the completion of at least one full Fiscal Quarter
after the Closing Date, “Commitment Fee Rate” shall be the applicable rate per
annum set forth below in Category 1 and (b) with respect to Additional Revolving
Credit Commitments of any Class, the rate or rates per annum specified in the
applicable Refinancing Amendment, Incremental Facility Amendment or Extension
Amendment; provided that until the first Adjustment Date following the
completion of at least one full Fiscal Quarter after the Closing Date,
“Commitment Fee Rate” shall be the applicable rate per annum set forth in
Category 1:

 

First Lien Leverage Ratio

   Commitment Fee Rate   Category 1
Greater than 2.50 to 1.00      0.375 %  Category 2
Equal to or less than 2.50 to 1.00      0.25 % 

The Commitment Fee Rate with respect to the Initial Revolving Credit Commitment
shall be adjusted quarterly on a prospective basis on each Adjustment Date based
upon the First Lien Leverage Ratio in accordance with the table set forth above;
provided that if financial statements are not delivered when required pursuant
to Section 5.01(a) or (b), as applicable, the Commitment Fee Rate shall be the
rate per annum set forth above in Category 1 until such financial statements are
delivered in compliance with Section 5.01(a) or (b), as applicable.

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Company Competitor” means any competitor of INC Holdings or inVentiv Group
Holdings or any of their respective subsidiaries.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Confidential Information” has the meaning assigned to such term in
Section 9.13.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net or overall gross income (however denominated) or that are
franchise Taxes or branch profit Taxes.

“Consolidated Adjusted EBITDA” means, with respect to any Person on a
consolidated basis for any period, the sum of:

(a) Consolidated Net Income for such period; plus

(b) to the extent not otherwise included in the determination of Consolidated
Net Income for such period, the amount of any proceeds of any business
interruption insurance policy in an

 

13



--------------------------------------------------------------------------------

amount representing the earnings for the applicable period that such proceeds
are intended to replace (whether or not then received so long as such Person in
good faith expects to receive such proceeds within the next four Fiscal Quarters
(it being understood that to the extent such proceeds are not actually received
within such Fiscal Quarters, such proceeds shall be deducted in calculating
Consolidated Adjusted EBITDA for such Fiscal Quarters)); plus

(c) without duplication, those amounts which, in the determination of
Consolidated Net Income for such period, have been deducted for:

(i) Consolidated Interest Expense;

(ii) Charges with respect to any de novo facility, including any construction,
pre-opening and start-up period prior to opening, until such facility has been
open and operating for a period of 18 consecutive months;

(iii) Taxes paid and any provision for Taxes, including income, capital,
federal, state, local, franchise and similar Taxes, property Taxes, foreign
withholding Taxes and foreign unreimbursed value added Taxes (including
penalties and interest related to any such Tax or arising from any Tax
examination, and including pursuant to any Tax sharing arrangement or as a
result of any Tax distribution) of such Person paid or accrued during the
relevant period;

(iv) (A) depreciation, (B) amortization (including amortization of goodwill,
software and other intangible assets), (C) any impairment Charge (including any
bad debt expense) and (D) any asset write-off and/or write-down;

(v) any earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses, compensation or otherwise) incurred in
connection with the Transactions and/or any acquisition and/or other Investment
permitted under Section 6.06 and/or any acquisition or other Investment
completed prior to the Closing Date, in each case which is paid or accrued
during such period;

(vi) any non-cash Charge, including the excess of GAAP rent expense over actual
cash rent paid during such period due to the use of straight line rent for GAAP
purposes (provided that to the extent that any such non-cash Charge represents
an accrual or reserve for any potential cash item in any future period, (A) such
Person may elect not to add back such non-cash Charge in the current period and
(B) to the extent such Person elects to add back such non-cash Charge, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated Adjusted EBITDA (as a deduction in calculating net income or
otherwise) to such extent);

(vii) any non-cash compensation Charge and/or any other non-cash Charge arising
from the granting of any stock option or similar arrangement (including any
profits interest), the granting of any stock appreciation right and/or similar
arrangement (including any repricing, amendment, modification, substitution or
change of any such stock option, stock appreciation right, profits interest or
similar arrangement);

(viii) (A) Transaction Costs, (B) any Charge incurred (1) in connection with any
transaction (in each case, regardless of whether consummated), and whether or
not permitted under this Agreement, including any issuance and/or incurrence of
Indebtedness and/or any issuance and/or offering of Capital Stock (including, in
each case, by any Parent Company), any Investment, any acquisition, any
Disposition, any recapitalization, any merger, consolidation or amalgamation,
any option buyout or any repayment, redemption, refinancing, amendment or
modification of Indebtedness (including any amortization or write-off of debt

 

14



--------------------------------------------------------------------------------

issuance or deferred financing costs, premiums and prepayment penalties) or any
similar transaction, and/or (2) in connection with any public offering (whether
or not consummated), (C) the amount of any Charge that is actually reimbursed or
reimbursable by one or more third parties pursuant to indemnification or
reimbursement provisions or similar agreements or insurance; provided that in
respect of any Charge that is added back in reliance on clause (C) above, the
relevant Person in good faith expects to receive reimbursement for such fee,
cost, expense or reserve within the next four Fiscal Quarters (it being
understood that to the extent any reimbursement amount is not actually received
within such Fiscal Quarters, such reimbursement amount shall be deducted in
calculating Consolidated Adjusted EBITDA for such Fiscal Quarters) and/or
(D) Public Company Costs;

(ix) the amount of any Charge or deduction associated with any Restricted
Subsidiary that is attributable to any non-controlling interest and/or minority
interest of any third party;

(x) without duplication of any amount referred to in clause (b) above, the
amount of (A) any Charge to the extent that a corresponding amount is received
in cash by such Person from a Person other than such Person, the Administrative
Borrower or any Restricted Subsidiary of such Person under any agreement
providing for reimbursement of such expense or (B) any Charge with respect to
any liability or casualty event, business interruption or any product recall,
(i) so long as such Person has submitted in good faith, and reasonably expects
to receive payment in connection with, a claim for reimbursement of such amounts
under its relevant insurance policy (with a deduction in the applicable future
period for any amount so added back to the extent not so reimbursed within the
next four Fiscal Quarters) or (ii) without duplication of amounts included in a
prior period under clause (B)(i) above, to the extent such Charge is covered by
insurance proceeds received in cash during such period (it being understood that
if the amount received in cash under any such agreement in any period exceeds
the amount of expense paid during such period, any excess amount received may be
carried forward and applied against any expense in any future period);

(xi) the amount of management, monitoring, consulting, transaction and advisory
fees and related indemnities and expenses (including reimbursements) pursuant to
any sponsor management agreement and payments made to any Investor (and/or its
Affiliates or management companies) for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities and payments to outside directors of the Administrative Borrower or a
Parent Company actually paid by or on behalf of, or accrued by, such Person or
any of its subsidiaries; provided that such payment is permitted under this
Agreement;

(xii) any Charge attributable to the undertaking and/or implementation of new
initiatives, business optimization activities, cost savings initiatives, cost
rationalization programs, operating expense reductions and/or synergies and/or
similar initiatives and/or programs (including in connection with any
integration, restructuring or transition, any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, any
facility opening and/or pre-opening), including the following: any inventory
optimization program and/or any curtailment, any business optimization Charge,
any restructuring Charge (including any Charge relating to any tax
restructuring), any Charge relating to the closure or consolidation of any
facility (including but not limited to rent termination costs, moving costs and
legal costs), any systems implementation Charge, any severance Charge, any
Charge relating to entry into a new market, any Charge relating to any strategic
initiative, any signing Charge, any retention or completion bonus, any expansion
and/or relocation Charge, any Charge associated with any modification to any
pension and post-retirement employee benefit plan, any software development
Charge, any Charge associated with new systems design, any implementation
Charge, any project startup Charge,

 

15



--------------------------------------------------------------------------------

any Charge in connection with new operations, any Charge in connection with
unused warehouse space, any Charge relating to a new contract, any consulting
Charge and/or any corporate development Charge; plus

(xiii) the amount of any Charge incurred or accrued in connection with any
single or one-time event, including in connection with (A) the Transactions
and/or any acquisition consummated after the Closing Date (including legal,
accounting and other professional fees and expenses incurred in connection with
acquisitions and other similar Investments made prior to the Closing Date), (B)
the closing, consolidation or reconfiguration of any facility during such period
or (C) one-time consulting costs; plus

(d) to the extent not included in Consolidated Net Income for such period, cash
actually received (or any netting arrangement resulting in reduced cash
expenditures) during such period so long as the non-cash gain relating to the
relevant cash receipt or netting arrangement was deducted in the calculation of
Consolidated Adjusted EBITDA (including any component definition) pursuant to
clause (h) below for any previous period and not added back; plus

(e) the full pro forma “run rate” cost savings, operating expense reductions,
operational improvements and synergies (collectively, “Expected Cost Savings”)
(net of actual amounts realized) that are reasonably identifiable and factually
supportable (in the good faith determination of such Person, as certified by a
Responsible Officer of such Person in the Compliance Certificate required by
Section 5.01(c) to be delivered in connection with the financial statements for
such period) related to (A) the Transactions and (B) any permitted acquisition,
Investment, Disposition, operating improvement, restructuring, cost savings
initiative, any similar initiative (including the renegotiation of contracts and
other arrangements) and/or specified transaction (any such operating
improvement, restructuring, cost savings initiative or similar initiative or
specified transaction, a “Business Optimization Initiative”); provided that such
Expected Cost Savings under clause (B) above are expected by the Administrative
Borrower in good faith to result from actions that have been taken or with
respect to which substantial steps have been taken or are expected to be taken
(in the good faith determination of the Administrative Borrower) prior to the
Closing Date or within 24 months of the consummation of such transaction or the
taking of such initiative; it being understood and agreed for the avoidance of
doubt that no time limit shall apply in connection with any Expected Cost
Savings related to the Transactions; provided, further, that the aggregate
amounts added back pursuant to this clause (e) in any period shall not exceed
35% of Consolidated Adjusted EBITDA for such period; it being understood and
agreed that the 35% cap described in this further proviso shall not apply to
(X) amounts that would be permitted to be included in pro forma financial
statements prepared in accordance with Regulation S-X under the Securities Act
or (Y) cost savings identified in the financial model delivered to the Lead
Arrangers prior to the Closing Date;

(f) the amount of any revenue that is attributable to services performed during
such period but is not included in Consolidated Net Income for such period; it
being understood that if such revenue is added back in calculating Consolidated
Adjusted EBITDA for such period, such revenue shall not be included in
Consolidated Net Income in the period in which it is actually recognized; plus

(g) the amount of any loss or discount on any sale of any receivable and/or any
related asset in connection with any Permitted Receivables Facility; minus

(h) any amount which, in the determination of Consolidated Net Income for such
period, has been included for any non-cash income or non-cash gain, all as
determined in accordance with GAAP (provided that if any non-cash income or
non-cash gain represents an accrual or deferred income in respect of potential
cash items in any future period, such Person may determine not to deduct the
relevant non-cash gain or income in the then-current period); minus

 

16



--------------------------------------------------------------------------------

(i) the amount of any cash payment made during such period in respect of any
non-cash accrual, reserve or other non-cash Charge that is accounted for in a
prior period which was added to Consolidated Net Income to determine
Consolidated Adjusted EBITDA for such prior period and which does not otherwise
reduce Consolidated Net Income for the current period.

Notwithstanding anything to the contrary herein, it is agreed that for the
purpose of calculating the Total Leverage Ratio, the First Lien Leverage Ratio,
the Interest Coverage Ratio, the Secured Leverage Ratio and/or the amount of any
“basket” based on a percentage of Consolidated Adjusted EBITDA for any period
that includes the Fiscal Quarters ended June 30, 2017, March 31, 2017,
December 31, 2016 and/or September 30, 2016, (i) Consolidated Adjusted EBITDA
for the Fiscal Quarter ended June 30, 2017 shall be deemed to be $171,400,000,
(ii) Consolidated Adjusted EBITDA for the Fiscal Quarter ended March 31, 2017
shall be deemed to be $178,500,000, (iii) Consolidated Adjusted EBITDA for the
Fiscal Quarter ended December 31, 2016 shall be deemed to be $187,600,000 and
(iv) Consolidated Adjusted EBITDA for the Fiscal Quarter ended September 30,
2016 shall be deemed to be $178,700,000, in each case, as adjusted on a Pro
Forma Basis, as applicable.

“Consolidated First Lien Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a Lien on the Collateral on a first
priority basis. Consolidated Total Debt outstanding under this Agreement shall
constitute Consolidated First Lien Debt.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of (a) consolidated total interest expense of such Person and
its Restricted Subsidiaries for such period, whether paid or accrued and whether
or not capitalized (including (without duplication), amortization of any debt
issuance cost and/or original issue discount, any premium paid to obtain
payment, financial assurance or similar bonds, any interest capitalized during
construction, any non-cash interest payment, the interest component of any
deferred payment obligation, the interest component of any payment under any
Capital Lease (regardless of whether accounted for as interest expense under
GAAP), any commission, discount and/or other fee or charge owed with respect to
any letter of credit and/or bankers’ acceptance, any fee and/or expense paid to
the Administrative Agent in connection with its services hereunder, any other
bank, administrative agency (or trustee) and/or financing fee and any cost
associated with any surety bond in connection with financing activities (whether
amortized or immediately expensed)) plus (b) any cash dividend paid or payable
in respect of Disqualified Capital Stock during such period other than to such
Person or any Loan Party, plus (c) any net losses or obligations arising from
any Hedge Agreement and/or other derivative financial instrument issued by such
Person for the benefit of such Person or its subsidiaries, in each case
determined on a consolidated basis for such period. For purposes of this
definition, interest in respect of any Capital Lease shall be deemed to accrue
at an interest rate reasonably determined by such Person to be the rate of
interest implicit in such Capital Lease in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person (the “Subject
Person”) on a consolidated basis for any period, an amount equal to the net
income (loss) of such Subject Person and its Restricted Subsidiaries, determined
in accordance with GAAP, but excluding:

(a) (i) the income of any Person (other than a Restricted Subsidiary of the
Subject Person) in which any other Person (other than the Subject Person or any
of its Restricted Subsidiaries) has a joint interest, except to the extent of
the amount of dividends or distributions or other payments (including any
ordinary course dividend, distribution or other payment) paid in cash (or to the
extent converted into cash) to the Subject Person or any of its Restricted
Subsidiaries by such Person during such period, (ii) the loss of any Person
(other than a Restricted Subsidiary of the Subject Person) in which any other
Person (other than the Subject Person or any of its Restricted Subsidiaries) has
a joint interest, other than to the extent that the Subject Person or any of its
Restricted Subsidiaries has contributed cash or Cash Equivalents to such Person
in respect of such loss during such period or (iii) the income or loss of any
Unrestricted Subsidiary,

 

17



--------------------------------------------------------------------------------

(b) any gain or loss (less all fees and expenses chargeable thereto)
attributable to any asset Disposition (including asset retirement costs) or of
returned or surplus assets outside the ordinary course of business,

(c) (i) any gain or Charge from (A) any extraordinary item (as determined in
good faith by such Person) and/or (B) any non-recurring or unusual item (as
determined in good faith by such Person) and/or (ii) any Charge associated with
and/or payment of any actual or prospective legal settlement, fine, judgment or
order,

(d) any net gain or Charge with respect to (i) any disposed, abandoned, divested
and/or discontinued asset, property or operation (other than, at the option of
the Administrative Borrower, any asset, property or operation pending the
disposal, abandonment, divestiture and/or termination thereof), (ii) any
disposal, abandonment, divestiture and/or discontinuation of any asset, property
or operation (other than, at the option of such Person, relating to assets or
properties held for sale or pending the divestiture or termination thereof)
and/or (iii) any facility that has been closed during such period,

(e) any net income or Charge (less all fees and expenses or charges related
thereto) attributable to the early extinguishment of Indebtedness (and the
termination of any associated Hedge Agreement),

(f) (i) any Charge incurred as a result of, in connection with or pursuant to
any management equity plan, profits interest or stock option plan or any similar
equity plan or agreement (including any deferred compensation arrangement) and
(ii) any Charge incurred in connection with the rollover, acceleration or payout
of Capital Stock held by management of the Administrative Borrower and/or any
Restricted Subsidiary, in each case under this clause (ii), to the extent that
any cash Charge is funded with net cash proceeds contributed (other than by the
Administrative Borrower or any Restricted Subsidiary) to the relevant Person as
a capital contribution or as a result of the sale or issuance of Qualified
Capital Stock (other than any Cure Amount, any amount included in the
calculation of the Available Amount pursuant to clause (a)(iii) of the
definition thereof, any Available Excluded Contribution Amount not specifically
designated for such purpose or in respect of the sale or issuance of Qualified
Capital Stock to the Administrative Borrower or any Restricted Subsidiary),

(g) any Charge that is established, adjusted and/or incurred, as applicable,
(i) within 12 months after the Closing Date that is required to be established,
adjusted or incurred, as applicable, as a result of the Transactions in
accordance with GAAP or (ii) within 12 months after the closing of any other
acquisition that is required to be established, adjusted or incurred, as
applicable, as a result of such acquisition in accordance with GAAP,

(h) (A) the effects of adjustments (including the effects of such adjustments
pushed down to the relevant Person and its subsidiaries) in component amounts
required or permitted by GAAP (including, without limitation, in the inventory,
property and equipment, lease, rights fee arrangements, software, goodwill,
intangible asset, in-process research and development, deferred revenue,
advanced billing and debt line items thereof), resulting from the application of
the acquisition method of accounting in relation to the Transactions or any
consummated acquisition or similar Investment or recapitalization accounting or
the amortization or write-off of any amounts thereof, net of Taxes and/or
(B) for any Test Period including the Fiscal Quarter in which the relevant
change was made, the cumulative effect of any change in accounting principles
(effected by way of either a cumulative effect adjustment or as a retroactive
application, in each case, in accordance with GAAP) and/or any change resulting
from the adoption or modification of accounting principles and/or policies in
accordance with GAAP (except that, if the Administrative Borrower determines in
good faith that the cumulative effects thereof will not result in an impact of
an aggregate amount in excess of $5,000,000 for the relevant period, the effects
of any change, adoption or modification of any such principle or policy may be
included in any subsequent period after the Fiscal Quarter in which such change,
adoption or modification was made),

 

18



--------------------------------------------------------------------------------

(i) any write-off or amortization made in such period of any deferred financing
cost and/or premium paid,

(j) solely for purposes of calculating Excess Cash Flow, the income or loss of
any Person accrued prior to the date on which such Person becomes a Restricted
Subsidiary of such Person or is merged into or consolidated with such Person or
any Restricted Subsidiary of such Person or the date that such other Person’s
assets are acquired by such Person or any Restricted Subsidiary of such Person,

(k) (i) any realized or unrealized gain or loss in respect of (x) any obligation
under any Hedge Agreement as determined in accordance with GAAP and/or (y) any
other derivative instrument pursuant to, in the case of this clause (y),
Financial Accounting Standards Board’s Accounting Standards Codification No.
815-Derivatives and Hedging and (ii) any realized or unrealized foreign currency
exchange gain or loss (including any currency re-measurement of Indebtedness,
any net gain or loss resulting from Hedge Agreements for currency exchange risk
and any gain or loss resulting from intercompany Indebtedness, any foreign
currency translation or transaction or any other currency-related risk);
provided, that notwithstanding anything to the contrary herein, realized gains
and losses in respect of any Designated Operational FX Hedge shall be included
in the calculation of Consolidated Net Income and

(l) any deferred Tax expense associated with any tax deduction or net operating
loss arising as a result of the Transactions, or the release of any valuation
allowance related to any such item.

“Consolidated Secured Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by the Collateral.

“Consolidated Total Assets” means, as to any Person at any date, all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of the applicable
Person at such date.

“Consolidated Total Debt” means, as to any Person at any date of determination,
the aggregate principal amount of all third party debt for borrowed money
(including LC Disbursements that have not been reimbursed within three Business
Days and the outstanding principal balance of all Indebtedness of such Person
represented by notes, bonds and similar instruments), Capital Leases and
purchase money Indebtedness (but excluding, for the avoidance of doubt, undrawn
letters of credit); provided that “Consolidated Total Debt” shall be
(a) adjusted to reflect the effect (in the good faith determination of the
Administrative Borrower) of any Debt FX Hedge relating to any such debt for
borrowed money, Capital Leases and/or purchase money Indebtedness, calculated on
a mark-to-market basis and (b) calculated (i) net of the Unrestricted Cash
Amount and (ii) to exclude any obligation, liability or indebtedness of such
Person if, upon or prior to the maturity thereof, such Person has irrevocably
deposited with the proper Person in trust or escrow the necessary funds (or
evidences of indebtedness) for the payment, redemption or satisfaction of such
obligation, liability or indebtedness, and thereafter such funds and evidences
of such obligation, liability or indebtedness or other security so deposited are
not included in the calculation of the Unrestricted Cash Amount.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

19



--------------------------------------------------------------------------------

“Contribution Indebtedness Amount” has the meaning assigned to such term in
Section 6.01(r).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright” means any and all copyrights throughout the world, including the
following: (a) all rights and interests in copyrights, works protectable by
copyright whether published or unpublished, copyright registrations, copyright
applications and other rights in works of authorship (including all copyrights
embodied in software); (b) all renewals of any of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due and/or payable under any
of the foregoing, including damages or payments for past or future infringements
for any of the foregoing; (d) the right to sue for past, present, and future
infringements of any of the foregoing; and (e) all rights corresponding to any
of the foregoing.

“Credit Extension” means each of (i) the making of a Revolving Loan (other than
any Letter of Credit Reimbursement Loan) or (ii) the issuance, amendment,
modification, renewal or extension of any Letter of Credit (other than any such
amendment, modification, renewal or extension that does not increase the Stated
Amount of the relevant Letter of Credit).

“Credit Facilities” means the Revolving Facility and the Term Facility.

“Credit Suisse” has the meaning assigned to such term in the preamble to this
Agreement.

“CS Securities” has the meaning assigned to such term in the preamble to this
Agreement.

“Cure Amount” has the meaning assigned to such term in Section 6.13(b).

“Cure Period” has the meaning assigned to such term in Section 6.13(b).

“Cure Right” has the meaning assigned to such term in Section 6.13(b).

“Current Assets” means, at any date, all assets of the Administrative Borrower
and its Restricted Subsidiaries which under GAAP would be classified as current
assets (excluding any (i) cash or Cash Equivalents (including Cash and Cash
Equivalents held on deposit for third parties by the Administrative Borrower
and/or any Restricted Subsidiary), (ii) permitted loans to third parties,
(iii) deferred bank fees and derivative financial instruments related to
Indebtedness, (iv) the current portion of current and deferred Taxes and
(v) management fees receivables).

“Current Liabilities” means, at any date, all liabilities of the Administrative
Borrower and its Restricted Subsidiaries which under GAAP would be classified as
current liabilities, other than (i) current maturities of long term debt,
(ii) outstanding revolving loans and letter of credit exposure, (iii) accruals
of Consolidated Interest Expense (excluding Consolidated Interest Expense that
is due and unpaid), (iv) obligations in respect of derivative financial
instruments related to Indebtedness, (v) the current portion of current and
deferred Taxes, (vi) liabilities in respect of unpaid earnouts, (vii) accruals
relating to restructuring reserves, (viii) liabilities in respect of funds of
third parties on deposit with the Administrative Borrower and/or any Restricted
Subsidiary, (ix) management fees payables, (x) the current portion of any
Capital Lease Obligation and (xi) the current portion of any other long term
liability for borrowed money.

“Customary Bridge Loan” means a customary bridge loan with an initial maturity
date not longer than one year from the date of incurrence; provided that (a) the
Weighted Average Life to Maturity of any loan, note, security or other
Indebtedness which is exchanged for or otherwise replaces such bridge loans is
not

 

20



--------------------------------------------------------------------------------

shorter than the Weighted Average Life to Maturity of any Class of then-existing
Term B Loans and (b) the final maturity date of any loan, note, security or
other Indebtedness which is exchanged for or otherwise replaces such bridge
loans is not earlier than the Latest Term Loan Maturity Date with respect to any
Class of Term B Loans on the date of the issuance or incurrence thereof.

“Customary Term A Loan” means any term loan having no more than a 5-year
maturity and requiring annual amortization payments in excess of 2.50% per annum
(after giving effect to any grace period or initial period).

“Customary Term B Loan” means any term loan that is not a Customary Term A Loan.

“De Minimis Incremental Amount” means $365,000,000 minus the amount of any
Incremental Facility or Incremental Equivalent Debt exempted from a “most
favored nation” adjustment in reliance clause (B)(1) of the proviso to clause
(f) of the definition of “Incremental Equivalent Debt” or clause (iii)(A) of the
proviso to Section 2.22(a)(v).

“Debt Fund Affiliate” means any affiliate of any of Advent, THL or Liberty Lane
(other than a natural person) that is a bona fide debt fund or investment
vehicle (in each case with one or more bona fide investors to whom its managers
owe fiduciary duties independent of their fiduciary duties to such Person) that
is primarily engaged in, or advises funds or other investment vehicles that are
engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit or securities in the ordinary
course, in each case with respect to which the persons making investment
decisions for such applicable affiliate are not primarily engaged in the making,
acquiring or holding of equity investments in the Administrative Borrower or any
of its subsidiaries.

“Debt FX Hedge” means any Hedge Agreement entered into for the purpose of
hedging currency-related risks in respect of any Indebtedness of the type
described in the definition of “Consolidated Total Debt”.

“Debtor Relief Laws” means the Bankruptcy Code of the U.S., and all other
liquidation, conservatorship, bankruptcy, general assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the U.S. or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Declined Proceeds” has the meaning assigned to such term in Section 2.11(b)(v).

“Default” means any event or condition which upon notice, lapse of time or both
would become an Event of Default.

“Defaulting Lender” means any Person that has (a) defaulted in (or is otherwise
unable to perform) its obligations under this Agreement, including its
obligations (x) to make a Loan within two Business Days of the date required to
be made by it hereunder or (y) to fund its participation in a Letter of Credit
required to be funded by it hereunder within two Business Days of the date such
obligation arose or such Loan or Letter of Credit was required to be made or
funded, unless, in the case of subclause (x) above, such Person notifies the
Administrative Agent in writing that such failure is the result of such Person’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) notified the Administrative Agent, any Issuing Bank or the Administrative
Borrower in writing that it does not intend to satisfy or perform any such
obligation or has made a public statement to the effect that it does not intend
to comply with its funding or other obligations under this Agreement or under
agreements in which it commits to extend credit generally (unless such writing
indicates that such position is based on such Person’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a Loan cannot be satisfied), (c) failed, within two
Business Days after the request of the Administrative Agent or the
Administrative Borrower, to confirm in writing that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit; provided that such
Person shall cease to be a Defaulting Lender pursuant to this

 

21



--------------------------------------------------------------------------------

clause (c) upon receipt of such written confirmation by the Administrative
Agent, (d) become (or any parent company thereof has become) insolvent or been
determined by any Governmental Authority having regulatory authority over such
Person or its assets, to be insolvent, or the assets or management of which has
been taken over by any Governmental Authority or (e)(i) become (or any parent
company thereof has become) either the subject of (A) a bankruptcy or insolvency
proceeding or (B) a Bail-In Action, (ii) has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or (iii) has taken any action in furtherance of, or indicating
its consent to, approval of or acquiescence in, any such proceeding or
appointment, unless in the case of any Person subject to this clause (e), the
Administrative Borrower and the Administrative Agent have each determined that
such Person intends, and has all approvals required to enable it (in form and
substance satisfactory to the Administrative Borrower and the Administrative
Agent), to continue to perform its obligations hereunder; provided that no
Person shall be deemed to be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Capital Stock in such Person or its parent by
any Governmental Authority; provided that such action does not result in or
provide such Person with immunity from the jurisdiction of courts within the
U.S. or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contract or agreement to which such Person is a party.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization,
excluding, for the avoidance of doubt, any investment property (within the
meaning of the UCC) or any account evidenced by an instrument (within the
meaning of the UCC).

“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract, and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees, members of
management, managers or consultants of the Administrative Borrower or its
subsidiaries shall constitute a Derivative Transaction.

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Administrative Borrower in good faith) of non-Cash consideration received
by the Administrative Borrower or any Restricted Subsidiary in connection with
any Disposition pursuant to Section 6.07(h) and/or Section 6.08 that is
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer of the Administrative Borrower, setting forth the basis of
such valuation (which amount will be reduced by the amount of Cash or Cash
Equivalents received in connection with a subsequent sale or conversion of such
Designated Non-Cash Consideration to Cash or Cash Equivalents).

“Designated Operational FX Hedge” means any Hedge Agreement entered into for the
purpose of hedging currency-related risks in respect of the revenues, cash flows
or other balance sheet items of the Administrative Borrower and/or any of its
subsidiaries and designated at the time entered into (or on or prior to the
Closing Date, with respect to any Hedge Agreement entered into on or prior to
the Closing Date) as a Designated Operational FX Hedge by the Administrative
Borrower in a writing delivered to the Administrative Agent.

“Disposition” or “Dispose” means the sale, lease, sublease, or other disposition
of any property of any Person.

 

22



--------------------------------------------------------------------------------

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part, on
or prior to 91 days following the Latest Maturity Date at the time such Capital
Stock is issued (it being understood that if any such redemption is in part,
only such part coming into effect prior to 91 days following the Latest Maturity
Date shall constitute Disqualified Capital Stock), (b) is or becomes convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Capital Stock that would constitute Disqualified
Capital Stock, in each case at any time on or prior to 91 days following the
Latest Maturity Date at the time such Capital Stock is issued, (c) contains any
mandatory repurchase obligation or any other repurchase obligation at the option
of the holder thereof (other than for Qualified Capital Stock), in whole or in
part, which may come into effect prior to 91 days following the Latest Maturity
Date at the time such Capital Stock is issued (it being understood that if any
such repurchase obligation is in part, only such part coming into effect prior
to 91 days following the Latest Maturity Date shall constitute Disqualified
Capital Stock) or (d) provides for the scheduled payments of dividends in Cash
on or prior to 91 days following the Latest Maturity Date at the time such
Capital Stock is issued; provided that any Capital Stock that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Capital Stock is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Capital Stock upon the occurrence of any change of
control or any Disposition occurring prior to 91 days following the Latest
Maturity Date at the time such Capital Stock is issued shall not constitute
Disqualified Capital Stock if such Capital Stock provides that the issuer
thereof will not redeem any such Capital Stock pursuant to such provisions prior
to the Termination Date.

Notwithstanding the preceding sentence, (A) if such Capital Stock is issued
pursuant to any plan for the benefit of directors, officers, employees, members
of management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in each
case in the ordinary course of business of the Administrative Borrower or any
Restricted Subsidiary, such Capital Stock shall not constitute Disqualified
Capital Stock solely because it may be required to be repurchased by the issuer
thereof in order to satisfy applicable statutory or regulatory obligations, and
(B) no Capital Stock held by any future, present or former employee, director,
officer, manager, member of management or consultant (or their respective
Affiliates or Immediate Family Members) of the Administrative Borrower (or any
Parent Company or any subsidiary) shall be considered Disqualified Capital Stock
because such stock is redeemable or subject to repurchase pursuant to any
management equity subscription agreement, stock option, stock appreciation right
or other stock award agreement, stock ownership plan, put agreement, stockholder
agreement or similar agreement that may be in effect from time to time.

“Disqualified Institution” means:

(a) (i) any Person identified in writing to the Arrangers on or prior to May 10,
2017, (ii) any Person identified by INC Holdings or Double Eagle Parent in
writing and reasonably acceptable to CS Securities and ING after May 10, 2017,
and prior to the Closing Date (the Persons described in clauses (a)(i) through
(a)(ii) above, the “Identified Disqualified Lenders”) and (iii) any Affiliate of
any Identified Disqualified Lender that is identified in writing to the
Administrative Agent as such,

(b) any Affiliate of any Arranger (or any director (or equivalent manager),
officer or employee of any Arranger or any Affiliate thereof) that is engaged as
a principal primarily in private equity or venture capital,

(c) (i) any Person that is or becomes a Company Competitor and is (A) identified
in writing to the Arrangers on or prior to May 10, 2017, (B) identified by INC
Holdings or Double Eagle Parent in writing to CS Securities and ING after
May 10, 2017, and prior to the Closing Date and (C) identified in writing to the
Administrative Agent on or after the Closing Date, and (ii) any Affiliate of any
Person described in clause (c)(i) above (other than a Bona Fide Debt Fund) that
is identified in writing to the Administrative Agent as such, and

 

23



--------------------------------------------------------------------------------

(d) any Affiliate of any Person described in clauses (a) or (c) above that is
reasonably identifiable as an Affiliate of such Person on the basis of such
Affiliate’s name, other than, in the case of clause (c) above, a Bona Fide Debt
Fund;

it being understood and agreed that the identification of any Person as a
Disqualified Institution after the Closing Date shall not apply to retroactively
disqualify any Person that has previously acquired an assignment or
participation interest in any Loan, subject, in the case of any assignment or
participation made after the date on which any such Person is identified as a
Disqualified Institution, to the provisions of Section 9.05(f).

“Disqualified Person” has the meaning assigned to such term in
Section 9.05(f)(ii).

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other relevant date of determination) for the purchase of Dollars with such
other currency.

“Dollars” or “$” refers to lawful money of the U.S.

“Domestic Subsidiary” means any Restricted Subsidiary incorporated or organized
under the laws of the U.S., any state thereof, the District of Columbia or,
solely for purposes of Section 5.12(a), any Applicable Country.

“Double Eagle Parent” means Double Eagle Parent, Inc., a Delaware corporation.

“Dutch Auction” has the meaning assigned to such term on Schedule 1.01(b).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means, as to any Indebtedness, the effective yield applicable
thereto calculated by the Administrative Agent in consultation with the
Administrative Borrower in a manner consistent with generally accepted financial
practices, taking into account (a) interest rate margins, (b) interest rate
floors (subject to the proviso set forth below), (c) any amendment to the
relevant interest rate margins and interest rate floors prior to the applicable
date of determination and (d) original issue discount and upfront or similar
fees (based on an assumed four-year average life to maturity or lesser remaining
average life to maturity), but excluding (i) any arrangement, commitment,
structuring, underwriting, ticking, unused line fees and/or amendment fees
(regardless of whether any such fees are paid to or shared in whole or in part
with any lender) and (ii) any other fee that is not paid directly by any
Borrower generally to all relevant lenders ratably; provided, that (A) to the
extent that the Eurocurrency Rate (with an Interest Period of three months) or

 

24



--------------------------------------------------------------------------------

Alternate Base Rate (without giving effect to any floor specified in the
definition thereof) is less than any floor applicable to the Term B Loans in
respect of which the Effective Yield is being calculated on the date on which
the Effective Yield is determined, the amount of the resulting difference will
be deemed added to the interest rate margin applicable to the relevant
Indebtedness for purposes of calculating the Effective Yield and (B) to the
extent that the Eurocurrency Rate (for a period of three months) or Alternate
Base Rate (without giving effect to any floor specified in the definition
thereof) is greater than any applicable floor on the date on which the Effective
Yield is determined, the floor will be disregarded in calculating the Effective
Yield.

“Eligible Assignee” means (a) any Lender, (b) any commercial bank, insurance
company, finance company, financial institution, any fund that invests in loans
or any other “accredited investor” (as defined in Regulation D of the Securities
Act), (c) any Affiliate of any Lender, (d) any Approved Fund of any Lender and
(e) to the extent permitted under Section 9.05(f), any Affiliated Lender or any
Debt Fund Affiliate; provided that in any event, “Eligible Assignee” shall not
include (i) any natural person, (ii) any Disqualified Institution or
(iii) except as permitted under Section 9.05(f), the Administrative Borrower or
any of its Affiliates.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (b) in connection with any Hazardous
Material; or (c) in connection with any actual or alleged damage, injury, threat
or harm to the Environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of any of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
applicable requirements of Governmental Authorities and the common law relating
to (a) protection of the Environment or (b) the generation, use, storage,
transportation or disposal of or exposure to Hazardous Materials, in any manner
applicable to the Administrative Borrower or any of its Restricted Subsidiaries
or any Facility.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the Environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with the Administrative Borrower or any Restricted
Subsidiary and is treated as a single employer within the meaning of Section 414
of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Administrative Borrower or any Restricted Subsidiary or any
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations at any facility of the
Administrative Borrower or any Restricted Subsidiary or any ERISA Affiliate as
described in Section 4062(e) of ERISA, in each case, resulting in liability
pursuant to Section 4063 of ERISA; (c) a complete or partial withdrawal by the
Administrative

 

25



--------------------------------------------------------------------------------

Borrower or any Restricted Subsidiary or any ERISA Affiliate from a
Multiemployer Plan resulting in the imposition of Withdrawal Liability on the
Administrative Borrower or any Restricted Subsidiary, notification of the
Administrative Borrower or any Restricted Subsidiary or any ERISA Affiliate
concerning the imposition of Withdrawal Liability or notification that a
Multiemployer Plan is “insolvent” within the meaning of Section 4245 of ERISA or
is in “reorganization” within the meaning of Section 4241 of ERISA; (d) the
filing of a notice of intent to terminate a Pension Plan under Section 4041(c)
of ERISA, the treatment of a Pension Plan amendment as a termination under
Section 4041(c) of ERISA, the commencement of proceedings by the PBGC to
terminate a Pension Plan or the receipt by the Administrative Borrower or any
Restricted Subsidiary or any ERISA Affiliate of notice of the treatment of a
Multiemployer Plan amendment as a termination under Section 4041A of ERISA or of
notice of the commencement of proceedings by the PBGC to terminate a
Multiemployer Plan; (e) the occurrence of an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(f) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the
Administrative Borrower or any Restricted Subsidiary or ERISA Affiliates, with
respect to the termination of any Pension Plan; or (g) the conditions for
imposition of a Lien under Section 303(k) of ERISA have been met with respect to
any Pension Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” or “€ ” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Eurocurrency Rate” means:

(a) with respect to any Interest Period applicable to an Adjusted Eurocurrency
Rate Loan (other than a Eurocurrency Rate Loan denominated in Canadian Dollars),
(i) the rate of interest in the applicable currency appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such service, or any
successor to such service as determined by Administrative Agent) as the London
interbank offered rate for deposits in Dollars or such Alternate Currency for a
term comparable to such Interest Period, at approximately 11:00 a.m. (London
time) on the date which is two Business Days prior to the commencement of such
Interest Period (but if more than one rate is specified on such page, the rate
will be an arithmetic average of all such rates) or (ii) if the rate described
in clause (i) above does not appear on such page or service or such page or
service is not available, the rate per annum equal to the rate reasonably
determined by the Administrative Agent to be the offered rate on such other page
or service that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars offered in the London interbank market
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period; and

(b) with respect to any Eurocurrency Rate Loan denominated in Canadian Dollars,
the rate of interest equal to the Canadian Dollar bankers’ acceptance rate, or
comparable or successor rate approved by the Administrative Agent, determined by
it at or about 10:00 a.m. (Toronto time) on the applicable day (or the preceding
Business Day, if the applicable day is not a Business Day) for a term comparable
to the Revolving Loan, as published on the CDOR or other applicable Reuters
screen page (or other commercially available source designated by the
Administrative Agent from time to time).

In no event shall the Eurocurrency Rate be less than zero.

“Event of Default” has the meaning assigned to such term in Article 7.

 

26



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for any Excess Cash Flow Period, any amount (if
positive) equal to (without duplication):

(a) Consolidated Adjusted EBITDA for such Excess Cash Flow Period (without
giving effect to clauses (b) or (e) of the definition thereof, the amounts added
back in reliance on which shall be deducted in determining Excess Cash Flow);
plus

(b) any extraordinary, unusual or non-recurring cash gain during such Excess
Cash Flow Period (whether or not accrued in such Excess Cash Flow Period), to
the extent not otherwise included in Consolidated Adjusted EBITDA; plus

(c) net foreign currency translation gains received in cash related to currency
remeasurements of Indebtedness (including any net gain resulting from any Hedge
Agreement for currency exchange risk resulting from any intercompany
Indebtedness, any foreign currency translation or transaction or any other
currency-related risk), to the extent not otherwise included in calculating
Consolidated Adjusted EBITDA; plus

(d) the decrease, if any, in Consolidated Working Capital from the first day to
the last day of such Excess Cash Flow Period, excluding any such decrease in
Consolidated Working Capital arising from (i) the acquisition or Disposition of
any Person by the Administrative Borrower or any Restricted Subsidiary, (ii) the
reclassification during such period of current assets to long term assets and
current liabilities to long term liabilities, (iii) the application of purchase
and/or recapitalization accounting and/or (iv) the effect of any fluctuation in
the amount of accrued and contingent obligations under any Hedge Agreement;
minus

(e) the amount, if any, which, in the determination of Consolidated Adjusted
EBITDA for such Excess Cash Flow Period, has been included in respect of income
or gain from any Disposition outside of the ordinary course of business
(including Dispositions constituting covered losses or taking of assets referred
to in the definition of “Net Insurance/Condemnation Proceeds”) of the
Administrative Borrower and/or any Restricted Subsidiary; minus

(f) cash payments actually made in respect of the following (without
duplication):

(i) any Investment permitted by Section 6.06 (other than Investments (i) in Cash
or Cash Equivalents or (ii) in any Loan Party and/or any Restricted Payment
permitted by Section 6.04(a)) and actually made in cash during such Excess Cash
Flow Period or, at the option of the Administrative Borrower, made prior to the
date the Administrative Borrower is required to make a payment of Excess Cash
Flow in respect of such Excess Cash Flow Period, (A) except to the extent the
relevant Investment and/or Restricted Payment is financed with long term
Indebtedness (other than revolving Indebtedness) and (B) without duplication of
any amount deducted from Excess Cash Flow for a prior Excess Cash Flow Period;

(ii) foreign currency translation losses payable in cash related to currency
remeasurements of Indebtedness (including any net loss resulting from Hedge
Agreements for currency exchange risk resulting from any intercompany
Indebtedness, any foreign currency translation or transaction or any other
currency-related risk)) to the extent included in calculating Consolidated
Adjusted EBITDA;

(iii) the amount of any extraordinary, unusual or non-recurring cash Charge
(whether or not incurred in such Excess Cash Flow Period) excluded in
calculating Consolidated Adjusted EBITDA for such period;

(iv) consolidated Capital Expenditures actually made in cash during such Excess
Cash Flow Period or, at the option of the Administrative Borrower, made prior to
the date the

 

27



--------------------------------------------------------------------------------

Administrative Borrower is required to make a payment of Excess Cash Flow in
respect of such Excess Cash Flow Period, (A) except to the extent financed with
long term Indebtedness (other than revolving Indebtedness) and (B) without
duplication of any amount deducted from Excess Cash Flow for a prior Excess Cash
Flow Period;

(v) any long-term liability, excluding the current portion of any such liability
(other than Indebtedness) of the Administrative Borrower and/or any Restricted
Subsidiary;

(vi) any cash Charge added back in calculating Consolidated Adjusted EBITDA
pursuant to clause (c) of the definition thereof or excluded from the
calculation of Consolidated Net Income in accordance with the definition
thereof;

(vii) the aggregate amount of expenditures actually made by the Administrative
Borrower and/or any Restricted Subsidiary during such Fiscal Year (including any
expenditure for the payment of financing fees) to the extent that such
expenditures are not expensed, except to the extent financed with the proceeds
of long-term Indebtedness (other than revolving Indebtedness); minus

(g) (i) the aggregate principal amount of any optional prepayment of
Indebtedness (other than (A) Indebtedness under the Loan Documents and/or any
Incremental Equivalent Debt and/or, Replacement Debt) that is or are prepaid,
repurchased, redeemed or otherwise retired prior to such date, in each case,
that is deducted in calculating the amount of any Excess Cash Flow payment in
accordance with Section 2.11(b)(i) or (B) revolving Indebtedness except to the
extent any related commitment is permanently reduced in connection with such
repayment), (ii) the aggregate principal amount of any mandatory prepayment
and/or scheduled repayment of Indebtedness during such Excess Cash Flow Period,
and (iii) the amount of any premium, make-whole or penalty payment actually paid
in cash by the Administrative Borrower and/or any Restricted Subsidiary that is
required to be made in connection with any prepayment, repurchase, redemption or
other retirement of Indebtedness, in each case except to the extent financed
with the proceeds of long term funded Indebtedness (other than revolving
Indebtedness); minus

(h) Consolidated Interest Expense actually paid or payable in cash by the
Administrative Borrower and/or any Restricted Subsidiary during such Excess Cash
Flow Period; minus

(i) Taxes (inclusive of Taxes paid or payable under tax sharing agreements or
arrangements and/or in connection with any Tax distribution) paid or payable by
the Administrative Borrower and/or any Restricted Subsidiary in cash with
respect to such Excess Cash Flow Period; minus

(j) the increase, if any, in Consolidated Working Capital from the first day to
the last day of such Excess Cash Flow Period, excluding any such increase in
Consolidated Working Capital arising from (i) the acquisition or Disposition of
any Person by the Administrative Borrower or any Restricted Subsidiary, (ii) the
reclassification during such period of current assets to long term assets and
current liabilities to long term liabilities, (iii) the application of purchase
and/or recapitalization accounting and/or (iv) the effect of any fluctuation in
the amount of accrued and contingent obligations under any Hedge Agreement;
minus

(k) the amount of any Tax obligation of the Administrative Borrower and/or any
Restricted Subsidiary that is estimated in good faith by the Administrative
Borrower as due and payable (but is not currently due and payable) by the
Administrative Borrower and/or any Restricted Subsidiary as a result of the
repatriation of any dividend or similar distribution of net income of any
Foreign Subsidiary to the Administrative Borrower or any Restricted Subsidiary;
minus

 

28



--------------------------------------------------------------------------------

(l) without duplication of amounts deducted from Excess Cash Flow in respect of
any prior period, at the option of the Administrative Borrower, the aggregate
consideration (i) required to be paid in Cash by the Administrative Borrower or
its Restricted Subsidiaries pursuant to binding contracts entered into prior to
or during such period relating to Capital Expenditures, acquisitions or
Investments permitted by Section 6.06 and/or Restricted Payments described in
clause (f)(i) above and/or (ii) otherwise committed or budgeted to be made in
connection with Capital Expenditures, acquisitions or Investments and/or
Restricted Payments described in clause (f)(i) above (clauses (i) and (ii), the
“Scheduled Consideration”) (other than Investments in (A) Cash and Cash
Equivalents and (B) the Administrative Borrower or any of its Restricted
Subsidiaries) to be consummated or made during the period of four consecutive
Fiscal Quarters of the Borrowers following the end of such period (except, in
each case, to the extent financed with long-term funded Indebtedness (other than
revolving Indebtedness)); provided that to the extent the aggregate amount
actually utilized to finance such Capital Expenditures, acquisitions or
Investments or Restricted Payments during such subsequent period of four
consecutive Fiscal Quarters is less than the Scheduled Consideration, the amount
of the resulting shortfall shall be added to the calculation of Excess Cash Flow
at the end of such subsequent period of four consecutive Fiscal Quarters; minus

(m) amounts added to Consolidated Net Income, in each case to the extent paid in
cash, under clauses (b), (f) and/or (i) of the definition of “Consolidated
Adjusted EBITDA”; minus

(n) cash payments (other than in respect of Taxes, which are governed by
clause (i) above) made during such Excess Cash Flow Period for any liability the
accrual of which in a prior Excess Cash Flow Period resulted in an increase in
Excess Cash Flow in such prior period (provided that there was no other
deduction to Consolidated Adjusted EBITDA or Excess Cash Flow related to such
payment), except to the extent financed with long-term funded Indebtedness
(other than revolving Indebtedness); minus

(o) cash expenditures made in respect of any Hedge Agreement during such period
to the extent (i) not otherwise deducted in the calculation of Consolidated Net
Income or Consolidated Adjusted EBITDA and (ii) not financed with long-term
funded Indebtedness (other than revolving Indebtedness); minus

(p) amounts paid in cash (except to the extent financed with long-term funded
Indebtedness (other than revolving Indebtedness)) during such period on account
of (i) items that were accounted for as non-cash reductions of Consolidated Net
Income or Consolidated Adjusted EBITDA in a prior period and (ii) reserves or
amounts established in purchase accounting to the extent such reserves or
amounts are added back to, or not deducted from, Consolidated Net Income.

“Excess Cash Flow Period” means each Fiscal Year of the Administrative Borrower,
commencing with the Fiscal Year of the Administrative Borrower ending on
December 31, 2018.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC promulgated thereunder.

“Excluded Assets” means each of the following:

(a) any asset the grant or perfection of a security interest in which would
(i) be prohibited by any enforceable anti-assignment provision set forth in any
contract that is permitted or otherwise not prohibited by the terms of this
Agreement and is binding on such asset at the time of its acquisition and not
incurred in contemplation thereof (other than assets subject to Capital Leases
and purchase money financings), (ii) violate the terms of any contract relating
to such asset that is permitted or otherwise not prohibited by the terms of this
Agreement and is binding on such asset at the time of its acquisition and not
incurred in contemplation thereof (other than in the case of Capital Leases and
purchase money financings) (in the case of clause (i) above and this
clause (ii), after

 

29



--------------------------------------------------------------------------------

giving effect to any applicable anti-assignment provision of the UCC or other
applicable Requirements of Law) or (iii) trigger termination of any contract
relating to such asset that is permitted or otherwise not prohibited by the
terms of this Agreement pursuant to any “change of control” or similar provision
(to the extent such contract is binding on such asset at the time of its
acquisition and not incurred in contemplation thereof); it being understood that
the term “Excluded Asset” shall not include proceeds or receivables arising out
of any contract described in this clause (a) to the extent that the assignment
of such proceeds or receivables is expressly deemed to be effective under the
UCC or any other applicable Requirement of Law notwithstanding the relevant
prohibition, violation or termination right,

(b) the Capital Stock of any (i) Captive Insurance Subsidiary, (ii) Unrestricted
Subsidiary, (iii) not-for-profit subsidiary and/or (iv) special purpose entity
used for any permitted securitization facility (including any Permitted
Receivables Facility),

(c) any intent-to-use Trademark application prior to the filing and acceptance
of a “Statement of Use”, “Declaration of Use”, “Amendment to Allege Use” or
similar notice and/or filing with respect thereto, only to the extent, if any,
that, and solely during the period if any, in which, the grant of a security
interest therein may impair the validity or enforceability, or result in the
voiding, of such intent-to-use Trademark application or any registration issuing
therefrom under applicable Requirements of Law,

(d) any asset, the grant or perfection of a security interest in which would
(i) require any governmental or regulatory consent, approval, license or
authorization that has not been obtained, (ii) be prohibited by applicable
Requirements of Law (including, without limitation, rules and regulations of any
governmental authority or agency), except, in each case of clause (i) above and
this clause (ii), to the extent such requirement or prohibition would be
rendered ineffective under the UCC or any other applicable Requirement of Law
notwithstanding such requirement or prohibition; it being understood that the
term “Excluded Asset” shall not include proceeds or receivables arising out of
any asset described in clause (d)(i) or clause (d)(ii) to the extent that the
assignment of such proceeds or receivables is expressly deemed to be effective
under the UCC or any other applicable Requirement of Law notwithstanding the
relevant requirement or prohibition or (iii) result in material adverse tax
consequences to any Loan Party as reasonably determined by the Administrative
Borrower and specified in a written notice to the Administrative Agent,

(e) (i) any leasehold Real Estate Asset, (ii) except to the extent a security
interest therein can be perfected by the filing of a UCC-1 financing statement
(or other similar filing), any other leasehold interest and (iii) any owned Real
Estate Asset that is not a Material Real Estate Asset,

(f) the Capital Stock of any Person that is not a Wholly-Owned Subsidiary,

(g) any Margin Stock,

(h) the Capital Stock of (i) any Foreign Subsidiary in excess of 65% of the
issued and outstanding voting Capital Stock of any such Person and (ii) any CFC
Holdco in excess of 65% of the issued and outstanding voting Capital Stock of
any such Person,

(i) any lease, license or agreement or any asset subject to a purchase money
security interest, Capital Lease or similar arrangement that is, in each case,
permitted by this Agreement to the extent that the grant of a security interest
therein would violate or invalidate such lease, license or agreement or purchase
money, Capital Lease or similar arrangement or trigger a right of termination in
favor of any other party thereto (other than the Administrative Borrower and its
Wholly-Owned Subsidiaries) after giving effect to the applicable anti-assignment
provisions of the UCC or any other applicable Requirement of Law; it being
understood that the term “Excluded Asset” shall not include proceeds or
receivables arising out of any asset described in this clause (i) to the extent
that the assignment of such proceeds or receivables is expressly deemed to be
effective under the UCC or other applicable Requirements of Law notwithstanding
the relevant violation or invalidation;

 

30



--------------------------------------------------------------------------------

(j) if applicable in any jurisdiction, Commercial Tort Claims with a value (as
reasonably estimated by the Administrative Borrower) of less than $15,000,000,

(k) any Cash or Cash Equivalents maintained in or credited to any Deposit
Account or securities account that are comprised of (a) funds specifically and
exclusively used or to be used for payroll and payroll taxes and other employee
benefit payments to or for the benefit of any Loan Party’s employees, (b) funds
specifically and exclusively used or to be used to pay all Taxes required to be
collected, remitted or withheld (including withholding Taxes (including the
employer’s share thereof)) and (c) any other funds which any Loan Party is
permitted or otherwise not prohibited by the terms of this Agreement to hold as
an escrow or fiduciary for the benefit of another Person (other than a Loan
Party) in the ordinary course of business, and

(l) any asset with respect to which the Administrative Agent and the
Administrative Borrower have reasonably determined that the cost, burden,
difficulty or consequence (including any effect on the ability of the relevant
Loan Party to conduct its operations and business in the ordinary course of
business) of obtaining or perfecting a security interest therein outweighs the
benefit of a security interest to the relevant Secured Parties afforded thereby.

“Excluded Subsidiary” means:

(a) any Restricted Subsidiary that is not a Wholly-Owned Subsidiary,

(b) any Immaterial Subsidiary,

(c) any Restricted Subsidiary:

(i) that is prohibited from providing a Loan Guaranty by (A) any Requirement of
Law or (B) any Contractual Obligation that, in the case of this clause (B),
exists on the Closing Date or at the time such Restricted Subsidiary becomes a
subsidiary and which Contractual Obligation was not entered into in
contemplation of such Restricted Subsidiary becoming a subsidiary (including
pursuant to assumed Indebtedness),

(ii) that would require a governmental consent, approval, license or
authorization to provide a Loan Guaranty (including any regulatory consent,
approval, license or authorization and any consent, approval, license or
authorization under any financial assistance, corporate benefit, thin
capitalization, capital maintenance, liquidity maintenance or similar legal
principle), unless such consent, approval, license or authorization has been
obtained, or

(iii) where the provision by such Restricted Subsidiary of a Loan Guaranty would
result in material adverse tax consequences as reasonably determined by the
Administrative Borrower, where the Administrative Borrower notifies the
Administrative Agent in writing of such determination,

(d) any not-for-profit subsidiary,

(e) any Captive Insurance Subsidiary,

(f) any special purpose entity used for any permitted securitization or
receivables facility or financing (including any Receivables Subsidiary),

 

31



--------------------------------------------------------------------------------

(g) any Foreign Subsidiary,

(h) (i) any CFC Holdco and/or (ii) any Domestic Subsidiary that is a direct or
indirect subsidiary of (A) any Foreign Subsidiary that is a CFC or (B) a CFC
Holdco,

(i) any Unrestricted Subsidiary,

(j) any Restricted Subsidiary acquired by the Administrative Borrower or any
Restricted Subsidiary that, at the time of the relevant acquisition, is an
obligor in respect of assumed Indebtedness permitted by Section 6.01 to the
extent (A) (and for so long as) the documentation governing the applicable
assumed Indebtedness prohibits such Restricted Subsidiary from providing a Loan
Guaranty and (B) the relevant prohibition was not implemented and the relevant
Indebtedness was not incurred in contemplation of the applicable acquisition, or

(k) any other Restricted Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent and the Administrative Borrower, the burden
or cost of providing a Loan Guaranty outweighs the benefits afforded thereby.

“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Guaranty of
such Loan Guarantor of, or the grant by such Loan Guarantor of a security
interest to secure, such Swap Obligation (or any Loan Guaranty thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (a) by virtue of such Loan Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder (determined
after giving effect to Section 3.20 of the Loan Guaranty and any other
“keepwell”, support or other agreement for the benefit of such Loan Guarantor)
at the time the Loan Guaranty of such Loan Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation or
(b) in the case of any Swap Obligation that is subject to a clearing requirement
pursuant to section 2(h) of the Commodity Exchange Act, because such Loan
Guarantor is a “financial entity,” as defined in section 2(h)(7)(C) of the
Commodity Exchange Act, at the time the guarantee provided by (or grant of such
security interest by, as applicable) such Loan Guarantor becomes or would become
effective with respect to such Swap Obligation. If any Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Loan Guaranty or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
Issuing Bank or any other recipient (in each case, a “Recipient”) of any payment
to be made by or on account of any obligation of any Loan Party under any Loan
Document, (a) Taxes imposed on (or measured by) its net or overall gross income
or franchise Taxes (i) imposed as a result of such Recipient being organized or
having its principal office located in or, in the case of any Lender, having its
applicable lending office located in, the taxing jurisdiction or (ii) that are
Other Connection Taxes, (b) any branch profits Taxes imposed under
Section 884(a) of the Code or any similar Tax imposed by any jurisdiction
described in clause (a), (c) any U.S. federal withholding tax that is imposed on
amounts payable to the relevant Recipient pursuant to a Requirement of Law in
effect at the time the relevant Recipient becomes a party to this Agreement (or
designates a new lending office), except (i) in the case of a Recipient that
became a recipient pursuant to an assignment under Section 2.19 or a Recipient
that designates a new lending office under Section 2.19 and (ii) to the extent
that the relevant Recipient (or its assignor, if any) was entitled, immediately
prior to the designation of a new lending office (or assignment), to receive
additional amounts from any Loan Party with respect to such withholding tax
pursuant to Section 2.17, (d) any tax imposed as a result of a failure by such
Recipient to comply with Section 2.17(f) and (e) any U.S. federal withholding
tax under FATCA.

“Existing Letters of Credit” means any letter of credit previously issued that
(a) will remain outstanding on and after the Closing Date and (b) is listed on
Schedule 1.01(e) hereto.

 

32



--------------------------------------------------------------------------------

“Expected Cost Savings” has the meaning assigned to such term in the definition
of “Consolidated Adjusted EBITDA”.

“Extended Revolving Credit Commitment” has the meaning assigned to such term in
Section 2.23(a)(i).

“Extended Revolving Facility” has the meaning assigned to such term in
Section 2.23(a)(i).

“Extended Revolving Loans” has the meaning assigned to such term in
Section 2.23(a)(i).

“Extended Term Loans” has the meaning assigned to such term in
Section 2.23(a)(ii).

“Extension” has the meaning assigned to such term in Section 2.23(a).

“Extension Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent (for purposes of giving effect to
Section 2.23) and the Administrative Borrower executed by each of (a) the
Administrative Borrower and the Subsidiary Guarantors, (b) the Administrative
Agent and (c) each Lender that has accepted the applicable Extension Offer
pursuant hereto and in accordance with Section 2.23.

“Extension Offer” has the meaning assigned to such term in Section 2.23(a).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or, except with respect to Articles
5 and 6, hereof owned, leased, operated or used by the Administrative Borrower
or any of its Restricted Subsidiaries or any of their respective predecessors or
Affiliates.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above) and any intergovernmental agreements implementing any
of the foregoing and related legislation or official administrative rules or
practices with respect thereto.

“FCPA” has the meaning assigned to such term in Section 3.17(c).

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York sets forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate.

“Fee Letters” means certain fee letters dated June 14, 2017, by and among, inter
alios, the Administrative Borrower, the applicable Arrangers and the
Administrative Agent.

“Financial Covenant Standstill” has the meaning assigned to such term in
Section 7.01(c).

“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit K-1 hereto, with any changes thereto as the
Administrative Borrower and the Administrative Agent may agree in their
respective reasonable discretion.

“First Lien Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated First Lien Debt as of the last day of the Test Period then most
recently ended to (b) Consolidated Adjusted EBITDA for the Test Period then most
recently ended, in each case of the Administrative Borrower and its Restricted
Subsidiaries on a consolidated basis.

 

33



--------------------------------------------------------------------------------

“First Priority” means, with respect to any Lien purported to be created on any
Collateral pursuant to any Collateral Document, that, subject to any applicable
Intercreditor Agreement, such Lien is senior in priority to any other Lien to
which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Administrative Borrower ending
December 31 of each calendar year.

“Fixed Amount” has the meaning assigned to such term in Section 1.10(d).

“Flood Hazard Property” means any parcel of any Material Real Estate Asset
located in the U.S. that is subject to a Mortgage that has Improvements (as
defined in the Flood Insurance Laws) in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards.

“Flood Insurance Laws” means, collectively, (a) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973), (b) the Flood Insurance
Reform Act of 2004 and (c) the Biggert-Waters Flood Insurance Reform Act of
2012.

“Florida Loan Party” means South Florida Kinetics, Inc., a Florida corporation.

“Foreign Lender” means any Lender or Issuing Bank that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles in the U.S. in effect and
applicable to the accounting period in respect of which reference to GAAP is
made.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with the US, a foreign government or any political subdivision
thereof.

“Governmental Authorization” means any permit, license, authorization, approval,
plan, directive, consent order or consent decree of or from any Governmental
Authority.

“Granting Lender” has the meaning assigned to such term in Section 9.05(f).

“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner and including any obligation
of the Guarantor (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other monetary
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the Primary
Obligor so as to enable the Primary Obligor to pay such Indebtedness or other
monetary obligation, (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or monetary

 

34



--------------------------------------------------------------------------------

obligation, (e) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part) or (f) secured by any Lien on any assets
of such Guarantor securing any Indebtedness or other monetary obligation of any
other Person, whether or not such Indebtedness or monetary other obligation is
assumed by such Guarantor (or any right, contingent or otherwise, of any holder
of such Indebtedness or other monetary obligation to obtain any such Lien);
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business, or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition, Disposition or other transaction permitted
under this Agreement (other than such obligations with respect to Indebtedness).
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Hazardous Materials” means any material, substance or waste, or any constituent
thereof, which is classified, defined, regulated or otherwise characterized as
“hazardous”, or “toxic” or as a “pollutant” or “contaminant” pursuant to
Environmental Laws.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Material, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Material, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between any Loan Party or any Restricted Subsidiary and any other Person.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.

“Identified Disqualified Lender” has the meaning assigned to such term in the
definition of “Disqualified Institution”.

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002, as in effect from time to time (subject to the provisions
of Section 1.04), to the extent applicable to the relevant financial statements.

“IGH Merger” has the meaning assigned to such term in the recitals hereto.

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary of the
Administrative Borrower (a) the assets of which, when taken together with the
assets of all other Restricted Subsidiaries that are Immaterial Subsidiaries, do
not exceed 5.00% of Consolidated Total Assets of the Administrative Borrower and
its Restricted Subsidiaries and (b) the contribution to Consolidated Adjusted
EBITDA of which, when taken together with the contribution to Consolidated
Adjusted EBITDA of all other Immaterial Subsidiaries, does not exceed 5.00% of
Consolidated Adjusted EBITDA of the Administrative Borrower and its Restricted
Subsidiaries, in each case, as of the last day of the most recently ended Test
Period; provided that, at all times prior to the first delivery of financial
statements pursuant to Section 5.01(a) or (b), this definition shall be applied
based on the applicable pro forma consolidated financial statements of the
Administrative Borrower included in the Proxy Statement delivered pursuant to
Section 4.01.

“Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, former
domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships), any trust, partnership or
other bona fide estate-planning vehicle the only

 

35



--------------------------------------------------------------------------------

beneficiaries of which are any of the foregoing individuals, such individual’s
estate (or an executor or administrator acting on its behalf), heirs or legatees
or any private foundation or fund that is controlled by any of the foregoing
individuals or any donor-advised fund of which any such individual is the donor.

“INC Contribution” has the meaning assigned to such term in the recitals hereto.

“INC Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

“INC Refinancing” means the termination of the revolving commitments and
refinancing of the outstanding Indebtedness under the Credit Agreement, dated as
of May 14, 2015, by and among, inter alios, INC Holdings, as holdings, INC
Research, as borrower, the lenders from time to time party thereto and Wells
Fargo Bank, National Association, as administrative agent and collateral agent.

“INC Research” means INC Research, LLC, a Delaware limited liability company.

“Incremental Amount” means (a) the greater of (i) $725,000,000 and (ii) 100% of
Consolidated Adjusted EBITDA as of the last day of the most recently ended Test
Period minus (b) the aggregate outstanding principal amount of all Incremental
Facilities and/or Incremental Equivalent Debt incurred or issued in reliance on
the Incremental Amount.

“Incremental Cap” means (without duplication):

(a) the Incremental Amount, plus

(b) in the case of any Incremental Facility incurred using the Incremental
Amount that effectively extends the Maturity Date with respect to any Class of
Loans and/or Commitments hereunder, an amount equal to the portion of the
relevant Class of Loans or Commitments that will be replaced by such Incremental
Facility, plus

(c) in the case of any Incremental Facility incurred using the Incremental
Amount that effectively replaces any Revolving Credit Commitment terminated in
accordance with Section 2.19 hereof, an amount equal to the relevant terminated
Revolving Credit Commitment, plus

(d) (i) the amount of any optional prepayment of any Term Loan in accordance
with Section 2.11(a) and/or the amount of any permanent reduction of any
Revolving Credit Commitment and/or the amount of any permanent prepayment of any
Incremental Equivalent Debt, in each case that is secured on a pari passu basis
with the Initial Term Loans, (ii) the amount of any optional prepayment,
redemption or repurchase of any Replacement Term Loan or Loans under any
Replacement Revolving Facility (to the extent accompanied by a permanent
reduction in commitments) or any borrowing or issuance of Replacement Debt, in
each case that is secured on a pari passu basis with the Initial Term Loans,
previously applied to the permanent prepayment of any Loan hereunder, so long as
no Incremental Facility was previously incurred in reliance on clause (d)(i)
above as a result of such prepayment and (iii) the amount paid in Cash in
respect of any reduction in the outstanding amount of any Term Loan that is
secured on a pari passu basis with the Initial Term Loans resulting from any
assignment of such Term Loan to (and/or assignment and/or purchase of such Term
Loan by) the Administrative Borrower and/or any Restricted Subsidiary, for each
of clauses (i), (ii) and (iii) so long as the relevant prepayment, redemption,
repurchase, assignment and/or purchase was not funded with the proceeds of any
long-term Indebtedness (other than revolving Indebtedness), plus

(e) an unlimited amount so long as, in the case of this clause (e), after giving
effect to the relevant Incremental Facility, (i) if such Incremental Facility is
secured by a lien on the Collateral that is pari passu with the Lien securing
the Secured Obligations that are secured on a first lien basis, the First Lien
Leverage Ratio does not exceed (A) 3.50:1.00 or (B) if such Incremental Facility
is

 

36



--------------------------------------------------------------------------------

incurred in connection with an acquisition or similar Investment permitted
hereunder or the prepayment, redemption, repurchase or other retirement of the
Senior Unsecured Notes, the greater of (1) 3.50:1.00 and (2) the First Lien
Leverage Ratio as of the last day of the then most recently ended Test Period,
(ii) if such Incremental Facility is secured by a lien on the Collateral that is
junior to the lien securing the Secured Obligations that are secured on a first
lien basis, the Secured Leverage Ratio does not exceed (A) 3.50:1.00 or (B) if
such Incremental Facility is incurred in connection with an acquisition or
similar Investment permitted hereunder or the prepayment, redemption, repurchase
or other retirement of the Senior Unsecured Notes, the greater of (1) 3.50:1.00
and (2) the Secured Leverage Ratio as of the last day of the then most recently
ended Test Period, or (iii) if such Incremental Facility is unsecured, at the
election of the Administrative Borrower, either (A) the Total Leverage Ratio
does not exceed (1) 4.50:1.00 or (2) if such Incremental Facility is incurred in
connection with an acquisition or similar Investment permitted hereunder or the
prepayment, redemption, repurchase or other retirement of the Senior Unsecured
Notes, the greater of (I) 4.50:1.00 and (II) the Total Leverage Ratio as of the
last day of the then most recently ended Test Period or (B) the Interest
Coverage Ratio is not less than (1) 2.00:1.00 or (2) if such Incremental
Facility is incurred in connection with an acquisition or similar Investment
permitted hereunder or the prepayment, redemption, repurchase or other
retirement of the Senior Unsecured Notes, the lesser of (I) 2.00:1.00 and
(II) the Interest Coverage Ratio as of the last day of the then most recently
ended Test Period, in each case described in this clause (e), calculated on a
Pro Forma Basis, including the application of the proceeds thereof (in the case
of each of clause (i), (ii) and (iii) without “netting” the cash proceeds of the
applicable Incremental Facility or any other simultaneous incurrence of debt on
the consolidated balance sheet of the Administrative Borrower), and in the case
of any Incremental Revolving Facility then being incurred or established,
assuming a full drawing of such Incremental Revolving Facility;

provided that:

 

  (1) any Incremental Facility and/or Incremental Equivalent Debt may be
incurred under one or more of clauses (a) through (e) of this definition as
selected by the Administrative Borrower in its sole discretion,

 

  (2) if any Incremental Facility or Incremental Equivalent Debt is intended to
be incurred under clause (e) of this definition and any other clause of this
definition in a single transaction or series of concurrent related transactions,
(A) the permissibility of the portion of such Incremental Facility or
Incremental Equivalent Debt to be incurred or implemented under clause (e) of
this definition shall first be determined without giving effect to any
Incremental Facility or Incremental Equivalent Debt to be incurred or
implemented in reliance on any other clause of this definition, but giving full
pro forma effect to the use of proceeds of the entire amount of such Incremental
Facility or Incremental Equivalent Debt and the related transactions, and
(B) the permissibility of the portion of such Incremental Facility or
Incremental Equivalent Debt to be incurred or implemented under the other
applicable clauses of this definition shall be determined thereafter, and

 

  (3) any portion of any Incremental Facility or Incremental Equivalent Debt
that is incurred or implemented under clauses (a) through (d) of this definition
will be automatically reclassified as having been incurred under clause (e) of
this definition if, at any time after the incurrence or implementation thereof,
such portion of such Incremental Facility or Incremental Equivalent Debt would,
using the figures reflected in the financial statements most recently delivered
pursuant to Section 5.01(a) or (b) or, if available earlier, the financial
statements that are internally available for the then most recently ended Fiscal
Quarter, be permitted under the First Lien Leverage Ratio test, Secured Leverage
Ratio test, Total Leverage Ratio test or Interest Coverage Ratio test, as
applicable, set forth in clause (e) of this definition; it being understood and
agreed that once such Incremental Facility or

 

37



--------------------------------------------------------------------------------

  Incremental Equivalent Debt is reclassified in accordance with the preceding
sentence, it shall not further be reclassified as having been incurred under the
provision of this definition in reliance on which such Incremental Facility or
Incremental Equivalent Debt was originally incurred.

“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of any Incremental Facility or Incremental Loan.

“Incremental Equivalent Debt” means Indebtedness in the form of pari passu
senior secured or unsecured notes or loans or junior secured or unsecured notes
or loans and/or commitments in respect of any of the foregoing issued, incurred
or implemented in lieu of loans under an Incremental Facility; provided, that:

(a) the aggregate outstanding principal amount thereof shall not exceed the
Incremental Cap (as in effect at the time of determination, including giving
effect to any reclassification on or prior to such date of determination),

(b) no Event of Default under Sections 7.01(a), (b), (f) and/or (g) has occurred
and is continuing,

(c) (i) the Weighted Average Life to Maturity of any Incremental Equivalent Debt
that consists of Customary Term A Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of any then-existing tranche of Term A Loans
and (ii) the Weighted Average Life to Maturity of any Incremental Equivalent
Debt that consists of notes or Customary Term B Loans (other than any Customary
Bridge Loan) shall be no shorter than the remaining Weighted Average Life to
Maturity of any then-existing tranche of Term Loans,

(d) (i) the final maturity date with respect to any such loans that are
Customary Term A Loans is no earlier than the Latest Term Loan Maturity Date
applicable to the Term A Loans on the date of the issuance or incurrence, as
applicable, thereof and (ii) the final maturity date with respect to any such
notes or Customary Term B Loans (other than any Customary Bridge Loan) is no
earlier than the Latest Term Loan Maturity Date applicable to the Term Loans on
the date of the issuance or incurrence, as applicable, thereof,

(e) subject to clauses (c) and (d), such Indebtedness may otherwise have an
amortization schedule as determined by the Administrative Borrower and the
lenders providing such Incremental Equivalent Debt,

(f) in the case of any such Indebtedness that is in the form of secured
Customary Term B Loans (other than Customary Bridge Loans) incurred prior to the
date that is 6 months after the Closing Date that are (i) pari passu with the
Initial Term B Loans in right of payment and with respect to security,
(ii) incurred in reliance on clause (e) of the definition of “Incremental Cap”
(without giving effect to the reclassification mechanic described in clause
(3) of the proviso to the definition of Incremental Cap) and (iii) scheduled to
mature prior to the date that is two years after the Initial Term B Loan
Maturity Date, the Effective Yield applicable thereto will not be more than
0.75% per annum higher than the Effective Yield in respect of the Initial Term B
Loans denominated in the same currency as such Indebtedness unless the
Applicable Rate (and/or, as provided in the proviso below, the Alternate Base
Rate floor or Adjusted Eurocurrency Rate floor) with respect to the Initial Term
B Loans in such currency is adjusted such that the Effective Yield applicable to
such Initial Term B Loans is not more than 0.75% per annum less than the
Effective Yield with respect to such Indebtedness; provided, (A) that any
increase in Effective Yield applicable to any Initial Term B Loan due to the
application or imposition of an Alternate Base Rate floor or Adjusted
Eurocurrency Rate floor on any such Indebtedness may, at the election of the
Administrative Borrower (in its sole discretion), be effected solely through an
increase in any Alternate Base Rate floor or Adjusted Eurocurrency Rate floor
applicable to such Initial Term B Loan and (B) this clause (f) shall not apply
to (1) the De Minimis Incremental Amount or (2) any Incremental Equivalent Debt
the proceeds of which will be applied to finance a Permitted Acquisition or
other similar Investment,

 

38



--------------------------------------------------------------------------------

(g) if such Indebtedness is (i) secured on a pari passu basis with the Secured
Obligations that are secured on a first lien basis, (ii) secured on a junior
basis as compared to the Secured Obligations that are secured on a first lien
basis or (iii) unsecured or subordinated to the Obligations, then the holders of
such Indebtedness shall be party to an Intercreditor Agreement,

(h) no such Indebtedness may be (x) guaranteed by any Person which is not a Loan
Party or (y) secured by any assets other than the Collateral, and

(i) except as otherwise permitted herein (including with respect to margin,
pricing, maturity and fees), the terms of such Indebtedness, if not
substantially consistent with those applicable to any then-existing Term Loans,
must be reasonably satisfactory to the Administrative Agent (it being agreed
that any terms contained in such Indebtedness (i) may provide for the ability to
participate with respect to any voluntary prepayments, on a pro rata basis,
greater than pro rata basis, or less than a pro rata basis with the
then-outstanding Term Facility and with respect to any mandatory prepayments, on
a pro rata basis (to the extent secured on a pari passu basis with the Initial
Term Loans) or less than a pro rata basis with the then-outstanding Term
Facility, (ii) which are applicable only after the then-existing Latest Term
Loan Maturity Date and/or (iii) that are more favorable to the lenders or the
agent of such Indebtedness than those contained in the Loan Documents and are
then conformed (or added) to the Loan Documents for the benefit of the Term
Lenders or the Administrative Agent, as applicable, pursuant to an amendment to
this Agreement effectuated in reliance on Section 9.02(d)(ii) shall be deemed
satisfactory to the Administrative Agent).

“Incremental Facilities” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Facility Amendment” means an amendment to this Agreement that is
reasonably satisfactory to the Administrative Agent (solely for purposes of
giving effect to Section 2.22) and the Administrative Borrower executed by each
of (a) the Borrowers, (b) the Administrative Agent and (c) each Lender that
agrees to provide all or any portion of the Incremental Facility being incurred
pursuant thereto and in accordance with Section 2.22.

“Incremental Lender” has the meaning assigned to such term in Section 2.22(b).

“Incremental Loans” has the meaning assigned to such term in Section 2.22(a).

“Incremental Revolving Commitment” means any commitment made by a lender to
provide all or any portion of any Incremental Revolving Facility.

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Revolving Facility Lender” means, with respect to any Incremental
Revolving Facility, each Revolving Lender providing any portion of such
Incremental Revolving Facility.

“Incremental Revolving Loans” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Term A Facility” means any Incremental Term Facility consisting of
Incremental Term A Loans.

“Incremental Term A Loan” means any Incremental Term Loan that constitutes a
Customary Term A Loan.

 

39



--------------------------------------------------------------------------------

“Incremental Term B Facility” means any Incremental Term Facility consisting of
Incremental Term B Loans.

“Incremental Term B Loans” means any Incremental Term Loan that constitutes a
Customary Term B Loan.

“Incremental Term Facility” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.22(a).

“Incurrence-Based Amount” has the meaning assigned to such term in
Section 1.10(d).

“Indebtedness” as applied to any Person means, without duplication:

(a) all indebtedness for borrowed money;

(b) that portion of obligations with respect to Capital Leases to the extent
recorded as a liability on a balance sheet (excluding the footnotes thereto) of
such Person prepared in accordance with GAAP;

(c) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments to the extent the same would appear as a liability on a
balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP;

(d) any obligation of such Person owed for all or any part of the deferred
purchase price of property or services (excluding any earn out obligation or
purchase price adjustment until such obligation (A) becomes a liability on the
balance sheet (excluding the footnotes thereto) of such Person in accordance
with GAAP and (B) has not been paid within 30 days after becoming due and
payable), which purchase price is (A) due more than six months from the date of
incurrence of the obligation in respect thereof or (B) evidenced by a note or
similar written instrument;

(e) all Indebtedness of others that is secured by any Lien on any asset owned or
held by such Person regardless of whether the Indebtedness secured thereby has
been assumed by such Person or is non-recourse to the credit of such Person;

(f) the face amount of any letter of credit issued for the account of such
Person or as to which such Person is otherwise liable for reimbursement of
drawings;

(g) the Guarantee by such Person of the Indebtedness of another;

(h) all obligations of such Person in respect of any Disqualified Capital Stock;
and

(i) all net obligations of such Person in respect of any Derivative Transaction,
including any Hedge Agreement, whether or not entered into for hedging or
speculative purposes;

provided that (i) in no event shall obligations under any Derivative Transaction
be deemed to be “Indebtedness” for any calculation of the Total Leverage Ratio,
the First Lien Leverage Ratio, the Secured Leverage Ratio, the Interest Coverage
Ratio or any other financial ratio under this Agreement, (ii) the amount of
Indebtedness of any Person for purposes of clause (e) shall be deemed to be
equal to the lesser of (A) the aggregate unpaid amount of such Indebtedness and
(B) the fair market value of the property encumbered thereby as determined by
such Person in good faith and (iii) the term “Indebtedness” shall exclude
(A) any obligation under or in respect of any Permitted Receivables Facility,
(B) any obligations incurred under ERISA, (C) accrued expenses and trade
accounts payable in the ordinary course of business (including on an
inter-company basis) and (D) liabilities associated with customer prepayments
and deposits.

 

40



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any third person (including any partnership in which such Person
is a general partner and any unincorporated joint venture in which such Person
is a joint venturer) to the extent such Person would be liable therefor under
applicable Requirements of Law or any agreement or instrument by virtue of such
Person’s ownership interest in such Person, (A) except to the extent the terms
of such Indebtedness provided that such Person is not liable therefor and
(B) only to the extent the relevant Indebtedness is of the type that would be
included in the calculation of Consolidated Total Debt; provided that
notwithstanding anything herein to the contrary, the term “Indebtedness” shall
not include, and shall be calculated without giving effect to, (x) the effects
of Accounting Standards Codification Topic 815 and related interpretations to
the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose hereunder as a result of accounting for any
embedded derivatives created by the terms of such Indebtedness (it being
understood that any such amounts that would have constituted Indebtedness
hereunder but for the application of this proviso shall not be deemed an
incurrence of Indebtedness hereunder) and (y) the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose hereunder as a result of accounting for any embedded derivative
created by the terms of such Indebtedness (it being understood that any such
amounts that would have constituted Indebtedness hereunder but for the
application of this proviso shall not be deemed to be an incurrence of
Indebtedness hereunder).

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes or Other
Taxes, imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information Memorandum” means the Confidential Information Memorandum dated
June 2017 relating to the Administrative Borrower and its subsidiaries and the
Transactions.

“ING” has the meaning assigned to such term in the preamble to this Agreement.

“Initial Lenders” means the Arrangers and the affiliates of the Arrangers who
are party to this Agreement as Lenders on the Closing Date.

“Initial Revolving Credit Commitment” means, with respect to each Lender, the
commitment of such Lender to make Initial Revolving Loans (and acquire
participations in Letters of Credit) hereunder as set forth on the Commitment
Schedule, or in the Assignment Agreement pursuant to which such Lender assumed
its Initial Revolving Credit Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 or 2.19, (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.05 or (c) increased pursuant to Section 2.22. The
aggregate amount of the Initial Revolving Credit Commitments as of the Closing
Date is $500,000,000.

“Initial Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate Outstanding Amount at such time of all Initial Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, in each case, attributable to its Initial Revolving Credit Commitment.

“Initial Revolving Credit Maturity Date” means the date that is five years after
the Closing Date.

“Initial Revolving Facility” means the Initial Revolving Credit Commitments and
the Initial Revolving Loans and other extensions of credit thereunder.

“Initial Revolving Lender” means any Lender with an Initial Revolving Credit
Commitment or any Initial Revolving Credit Exposure.

 

41



--------------------------------------------------------------------------------

“Initial Revolving Loan” means any revolving loan made by the Initial Revolving
Lenders to the Borrowers pursuant to Section 2.01(a)(iii).

“Initial Term A Lender” means any Lender with an Initial Term A Loan Commitment
or an outstanding Initial Term A Loan.

“Initial Term A Loan Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Initial Term A Loans hereunder in an
aggregate amount not to exceed the amount set forth opposite such Term Lender’s
name on the Commitment Schedule, as the same may be (a) reduced from time to
time pursuant to Section 2.09, (b) reduced or increased from time to time
pursuant to assignments by or to such Term A Lender pursuant to Section 9.05 or
(c) increased from time to time pursuant to Section 2.22. The aggregate amount
of the Term Lenders’ Initial Term A Loan Commitments on the Closing Date is
$1,000,000,000.

“Initial Term A Loans” means the term loans made by the Initial Term A Lenders
to the Borrowers pursuant to Section 2.01(a)(i).

“Initial Term A Loan Maturity Date” means the date that is five years after the
Closing Date.

“Initial Term B Lender” means any Lender with an Initial Term B Loan Commitment
or an outstanding Initial Term B Loan.

“Initial Term B Loan Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Initial Term B Loans hereunder in an
aggregate amount not to exceed the amount set forth opposite such Term Lender’s
name on the Commitment Schedule, as the same may be (a) reduced from time to
time pursuant to Section 2.09, (b) reduced or increased from time to time
pursuant to assignments by or to such Term Lender pursuant to Section 9.05 or
(c) increased from time to time pursuant to Section 2.22. The aggregate amount
of the Term Lenders’ Initial Term B Loan Commitments on the Closing Date is
$1,600,000,000.

“Initial Term B Loans” means the term loans made by the Initial Term B Lenders
to the Borrowers pursuant to Section 2.01(a)(ii).

“Initial Term B Loan Maturity Date” means the date that is seven years after the
Closing Date.

“Initial Term Lender” means any Initial Term A Lender and/or any Initial Term B
Lender.

“Initial Term Loan Commitment” means any Initial Term A Loan Commitment and/or
any Initial Term B Loan Commitment.

“Initial Term Loans” means any Initial Term A Loan and/or any Initial Term B
Loan.

“Intellectual Property Security Agreement” means any agreement, or a supplement
thereto, executed on or after the Closing Date confirming or effecting the grant
of any Lien on IP Rights owned by any Loan Party to the Administrative Agent,
for the benefit of the Secured Parties, in accordance with this Agreement and
the Security Agreement, including an Intellectual Property Security Agreement
substantially in the form of an exhibit thereto.

“Intercreditor Agreement” means:

(a) with respect to any Indebtedness that is secured on a pari passu basis with
the Initial Term Loans, a First Lien Intercreditor Agreement;

 

42



--------------------------------------------------------------------------------

(b) with respect to any Indebtedness that is junior to the Initial Term Loans in
right of security, a Second Lien Intercreditor Agreement; and/or

(c) with respect to any other Indebtedness, any other intercreditor or
subordination agreement or arrangement (which may take the form of a “waterfall”
or similar provision), as applicable, the terms of which are (i) consistent with
market terms (as determined by the Administrative Borrower and the
Administrative Agent in good faith) governing arrangements for the sharing
and/or subordination of liens and/or arrangements relating to the distribution
of payments, as applicable, at the time the relevant intercreditor agreement is
proposed to be established in light of the type of Indebtedness subject thereto
and/or (ii) reasonably acceptable to the Administrative Borrower and the
Administrative Agent.

“Interest Coverage Ratio” means, as of any date of determination, the ratio for
the most recently ended Test Period of (a) Consolidated Adjusted EBITDA for such
Test Period to (b) Ratio Interest Expense for such Test Period, in each case of
the Administrative Borrower and its Restricted Subsidiaries on a consolidated
basis.

“Interest Election Request” means a request by the Administrative Borrower in
the form of Exhibit D or another form reasonably acceptable to the
Administrative Agent to convert or continue a Borrowing in accordance with
Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each April, July, October and January (commencing with the last
Business Day of January 2018) and the maturity date applicable to such Loan and
(b) with respect to any Adjusted Eurocurrency Rate Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of an Adjusted Eurocurrency Rate Borrowing with an Interest Period of
more than three months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three months’ duration been
applicable to such Borrowing.

“Interest Period” means with respect to any Adjusted Eurocurrency Rate
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, to the extent agreed to by all relevant affected Lenders, twelve
months or a shorter period) thereafter, as the Administrative Borrower may
elect; provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“inVentiv Group Holdings” means inVentiv Group Holdings, Inc., a Delaware
corporation.

“inVentiv Group Holdings Share Purchase” has the meaning assigned to such term
in the recitals hereto.

“inVentiv Refinancing” means (a) the refinancing of the Indebtedness outstanding
under the First Lien Term Loan Agreement, dated as of November 9, 2016, by and
among, inter alios, inVentiv Group Holdings, as administrative borrower, the
lenders from time to time party thereto and Goldman Sachs Bank USA, as
administrative agent and collateral agent and (b) the termination of the
commitments and refinancing of the Indebtedness outstanding under the ABL Credit
Agreement, dated as of November 9, 2016, by and among, inter alios, inVentiv
Group Holdings, as a borrower, the lenders from time to time party thereto and
Bank of America, N.A., as administrative agent and collateral agent (other than
with respect to the Existing Letters of Credit).

 

43



--------------------------------------------------------------------------------

“Investment” means (a) any purchase or other acquisition by the Administrative
Borrower or any of its Restricted Subsidiaries of any of the Securities of any
other Person (other than any Loan Party), (b) the acquisition by purchase or
otherwise (other than any purchase or other acquisition of inventory, materials,
supplies and/or equipment in the ordinary course of business) of all or a
substantial portion of the business, property or fixed assets of any other
Person or any division or line of business or other business unit of any other
Person and (c) any loan, advance (other than any advance to any current or
former employee, officer, director, member of management, manager, consultant or
independent contractor of the Administrative Borrower, any Restricted
Subsidiary, or any Parent Company for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contribution by the Administrative Borrower or any of its Restricted
Subsidiaries to any other Person. Subject to Section 5.10, the amount of any
Investment shall be the original cost of such Investment, plus the cost of any
addition thereto that otherwise constitutes an Investment, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect thereto, but giving effect to any repayments of
principal in the case of any Investment in the form of a loan and any return of
capital or return on Investment in the case of any equity Investment (whether as
a distribution, dividend, redemption or sale but not in excess of the amount of
the relevant initial Investment).

“Investors” means (a) the Sponsors and (b) the Management Investors.

“IP Rights” has the meaning assigned to such term in Section 3.05(c).

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means, as the context may require, (a) Credit Suisse, (b) ING,
(c) with respect to the Existing Letters of Credit, Bank of America, N.A. and
(d) any other Revolving Lender that is appointed as an Issuing Bank in
accordance with Section 2.05(i) hereof. Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by any branch
or Affiliate of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such branch or Affiliate with respect to Letters of Credit issued by
such branch or Affiliate.

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit F or such other form that is reasonably satisfactory to the
Administrative Agent and the Administrative Borrower.

“Judgment Currency” has the meaning assigned to such term in Section 9.25.

“Junior Indebtedness” means any Indebtedness of the types described in
clauses (a) and (c) of the definition of “Indebtedness” (other than Indebtedness
among the Administrative Borrower and/or any Restricted Subsidiary) of any Loan
Party that is expressly subordinated in right of payment to the Obligations.

“Junior Lien Indebtedness” means any Indebtedness of the types described in
clauses (a) and (c) of the definition of “Indebtedness” that is secured by a
security interest on the Collateral of any Loan Party (other than Indebtedness
among the Administrative Borrower and/or any Restricted Subsidiary) that is
expressly junior or subordinated to the Lien securing the Credit Facilities.

“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or commitment hereunder at
such time, including the latest maturity or expiration date of any Term Loan,
Term Commitment, Revolving Loan or Revolving Credit Commitment.

“Latest Revolving Credit Maturity Date” means, as of any date of determination,
the latest maturity or expiration date applicable to any Revolving Loan or
Revolving Credit Commitment hereunder at such time.

 

44



--------------------------------------------------------------------------------

“Latest Term Loan Maturity Date” means, as of any date of determination, the
latest maturity or expiration date applicable to any Term Loan hereunder at such
time.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.05(j).

“LC Disbursement” means any payment or disbursement made by any Issuing Bank
pursuant to any Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate principal
amount of all LC Disbursements that have not yet been reimbursed at such time.
The LC Exposure of any Revolving Lender at any time shall equal its Applicable
Percentage of the aggregate LC Exposure at such time.

“Legal Reservations” means the application of relevant Debtor Relief Laws,
general principles of equity and/or principles of good faith and fair dealing.

“Lenders” means the Term Lenders, the Revolving Lenders and any other Person
that becomes a party hereto pursuant to an Assignment Agreement, other than any
such Person that ceases to be a party hereto pursuant to an Assignment
Agreement.

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit issued (or, in the case of any Existing Letter of Credit, deemed to be
issued) pursuant to this Agreement.

“Letter of Credit Reimbursement Loan” has the meaning assigned to such term in
Section 2.05(e).

“Letter-of-Credit Right” has the meaning set forth in Article 9 of the UCC.

“Letter of Credit Request” means a request by the Administrative Borrower for a
new Letter of Credit or an amendment to any existing Letter of Credit in
accordance with Section 2.05 and substantially in the form of Exhibit N hereto
or such other form that is reasonably satisfactory to the relevant Issuing Bank
and the Administrative Borrower.

“Letter of Credit Sublimit” means $150,000,000, subject to increase in
accordance with Section 2.22 hereof.

“Liberty Lane” means Liberty Lane IH LLC and its Affiliates.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security; provided that in
no event shall an operating lease in and of itself be deemed to constitute a
Lien.

“Limited Condition Acquisition” means any acquisition or similar Investment,
including by way of merger, by the Administrative Borrower or one or more of its
Restricted Subsidiaries permitted pursuant to this Agreement whose consummation
is not conditioned upon the availability of, or on obtaining, third party
financing.

“Loan Documents” means this Agreement, any Promissory Note, the Loan Guaranty,
the Collateral Documents, any Intercreditor Agreement to which any Loan Party is
a party, each Refinancing Amendment, each Incremental Facility Amendment, each
Extension Amendment and any other document or instrument designated by the
Administrative Borrower and the Administrative Agent as a “Loan Document.” Any
reference in this Agreement or any other Loan Document to any Loan Document
shall include all appendices, exhibits or schedules thereto.

 

45



--------------------------------------------------------------------------------

“Loan Guarantor” means any Subsidiary Guarantor and, as to the Secured
Obligations of all other Borrowers, each Borrower.

“Loan Guaranty” means (a) the Guaranty Agreement, substantially in the form of
Exhibit I, executed by each Loan Party party thereto and the Administrative
Agent for the benefit of the Secured Parties, as supplemented in accordance with
the terms of Section 5.12 and (b) solely with respect to any Foreign Subsidiary
designated as a Subsidiary Guarantor pursuant to the penultimate sentence of the
definition of “Subsidiary Guarantor”, any local law guaranty that may have been
executed by such Foreign Subsidiary.

“Loan Installment Date” means a Term A Loan Installment Date and/or a Term B
Loan Installment Date, as applicable.

“Loan Parties” means each Borrower and each Subsidiary Guarantor.

“Loans” means any Initial Term Loan, any Additional Term Loan, any Revolving
Loan or any Additional Revolving Loan.

“London Banking Day” means any day on which dealings in Dollar or the relevant
Alternate Currency, as applicable, deposits are conducted by and between banks
in the London interbank market.

“Management Investors” means the officers, directors, managers, employees and
members of management of the Administrative Borrower, any Parent Company and/or
any subsidiary of the Administrative Borrower.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Acquisition” means any Permitted Acquisition or similar Investment
(including any Investment in a Similar Business) the aggregate consideration for
which exceeds $225,000,000.

“Material Adverse Effect” means (a) on the Closing Date, a Closing Date Material
Adverse Effect and (b) after the Closing Date, a material adverse effect on
(i) the business, assets, financial condition or results of operations, in each
case, of the Administrative Borrower and its Restricted Subsidiaries, taken as a
whole, (ii) the rights and remedies (taken as a whole) of the Administrative
Agent under the applicable Loan Documents or (iii) the ability of the Loan
Parties (taken as a whole) to perform their payment obligations under the
applicable Loan Documents.

“Material Debt Instrument” means any physical instrument evidencing any
Indebtedness for borrowed money which is required to be pledged and delivered to
the Administrative Agent (or its bailee) pursuant to the Security Agreement.

“Material Real Estate Asset” means (a) on the Closing Date, each “fee-owned”
Real Estate Asset having a fair market value (as reasonably determined by the
Administrative Borrower after taking into account any liabilities with respect
thereto that impact such fair market value) in excess of $20,000,000, as listed
on Schedule 1.01(c) and (b) any “fee-owned” Real Estate Asset acquired by any
Loan Party after the Closing Date having a fair market value (as reasonably
determined by the Administrative Borrower after taking into account any
liabilities with respect thereto that impact such fair market value) in excess
of $20,000,000 as of the date of acquisition thereof.

“Maturity Date” means (a) with respect to the Initial Revolving Facility, the
Initial Revolving Credit Maturity Date, (b) with respect to the Initial Term A
Loans, the Initial Term A Loan Maturity Date, (c) with respect to the Initial
Term B Loans, the Initial Term B Loan Maturity Date, (d) with respect to any

 

46



--------------------------------------------------------------------------------

Replacement Term Loans or Replacement Revolving Facility, the final maturity
date for such Replacement Term Loans or Replacement Revolving Facility, as the
case may be, as set forth in the applicable Refinancing Amendment, (e) with
respect to any Incremental Facility, the final maturity date set forth in the
applicable Incremental Facility Amendment, and (f) with respect to any Extended
Revolving Credit Commitment or Extended Term Loans, the final maturity date set
forth in the applicable Extension Amendment.

“Maximum Rate” has the meaning assigned to such term in Section 9.20.

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
May 10, 2017, by and between Double Eagle Parent and INC Holdings.

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.23(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any mortgage, deed of trust, deeds to secure debt or other
agreement which conveys or evidences a Lien in favor of the Administrative
Agent, for the benefit of the Administrative Agent and the relevant Secured
Parties, on any Material Real Estate Asset constituting Collateral.

“Mortgage Policy” has the meaning assigned to such term in the definition of
“Real Estate Collateral Requirements”.

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA that is subject to the provisions of
Title IV of ERISA, and in respect of which the Administrative Borrower or any of
its Restricted Subsidiaries, or any of their respective ERISA Affiliates, makes
or is obligated to make contributions or with respect to which any of them has
any ongoing obligation or liability, contingent or otherwise.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or proceeds (including Cash Equivalents) received by the Administrative
Borrower or any of its Restricted Subsidiaries (i) under any casualty insurance
policy in respect of a covered loss thereunder of any assets of the
Administrative Borrower or any of its Restricted Subsidiaries or (ii) as a
result of the taking of any assets of the Administrative Borrower or any of its
Restricted Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation, expropriation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus
(b) (i) any actual out-of-pocket costs and expenses incurred by the
Administrative Borrower or any of its Restricted Subsidiaries in connection with
the adjustment, settlement or collection of any claims of the Administrative
Borrower or the relevant Restricted Subsidiary in respect thereof, (ii) payment
of the outstanding principal amount of, premium or penalty, if any, and interest
and other amounts on any Indebtedness (excluding the Loans and any Indebtedness
secured by a Lien on the Collateral that is pari passu with or expressly
subordinated to the Lien on the Collateral securing any Secured Obligation) that
is secured by a Lien on the assets in question and that is required to be repaid
or otherwise comes due or would be in default under the terms thereof as a
result of such loss, taking or sale, (iii) in the case of a taking, the
reasonable out-of-pocket costs of putting any affected property in a safe and
secure position, (iv) any selling costs and out-of-pocket expenses (including
reasonable broker’s fees or commissions, legal fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees actually incurred in
connection therewith and transfer and similar Taxes and the Administrative
Borrower’s good faith estimate of income Taxes paid or payable (including
pursuant to Tax sharing arrangements or any intercompany Tax distribution)) in
connection with any sale or taking of such assets as described in clause (a) of
this definition, (v) any amount provided as a reserve in accordance with GAAP
against any liabilities under any indemnification obligation or purchase price
adjustments associated with any sale or taking of such assets as referred to in
clause (a) of this definition (provided that to the extent and at the time any
such amount is released from such reserve, such amounts shall constitute Net
Insurance/Condemnation Proceeds) and (vi) in the case of any covered loss or
taking from any non-Wholly-

 

47



--------------------------------------------------------------------------------

Owned Subsidiary, the pro rata portion thereof (calculated without regard to
this clause (vi)) attributable to any minority interest and not available for
distribution to or for the account of the Administrative Borrower or a
Wholly-Owned Subsidiary as a result thereof.

“Net Proceeds” means (a) with respect to any Disposition (including any
Prepayment Asset Sale), the Cash proceeds (including Cash Equivalents and Cash
proceeds subsequently received (as and when received) in respect of non-cash
consideration initially received), net of (i) selling costs and out-of-pocket
expenses (including reasonable broker’s fees or commissions, legal fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith and transfer and similar Taxes
and the Administrative Borrower’s good faith estimate of income Taxes paid or
payable (including pursuant to Tax sharing arrangements or any intercompany Tax
distributions) in connection with such Disposition), (ii) any amount provided as
a reserve in accordance with GAAP against any liabilities under any
indemnification obligation or purchase price adjustment associated with such
Disposition (provided that to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Proceeds), (iii)
the principal amount, premium or penalty, if any, interest and other amounts on
any Indebtedness (excluding the Loans and any Indebtedness secured by a Lien on
the Collateral that is pari passu with or expressly subordinated to the Lien on
the Collateral securing any Secured Obligation) which is secured by the asset
sold in such Disposition and which is required to be repaid or otherwise comes
due or would be in default and is repaid (other than any such Indebtedness that
is assumed by the purchaser of such asset), (iv) any Cash escrow (until released
from escrow to the Administrative Borrower or any of its Restricted
Subsidiaries) from the sale price for such Disposition and (v) in the case of
any Disposition by any non-Wholly-Owned Subsidiary, the pro rata portion of the
Net Proceeds thereof (calculated without regard to this clause (v)) attributable
to any minority interest and not available for distribution to or for the
account of the Administrative Borrower or a Wholly-Owned Subsidiary as a result
thereof; and (b) with respect to any issuance or incurrence of Indebtedness or
Capital Stock, the Cash proceeds thereof, net of all Taxes and customary fees,
commissions, costs, underwriting discounts and other fees and expenses incurred
in connection therewith.

“New Jersey Loan Parties” means, collectively, inVentiv Commercial Services,
LLC, a New Jersey limited liability company, inVentiv Health Clinical Lab, Inc.,
a New Jersey corporation and Patient Marketing Group, LLC, a New Jersey limited
liability company.

“Non-Debt Fund Affiliate” means any Sponsor and any Affiliate of any such
Sponsor, other than any Debt Fund Affiliate.

“Non-Defaulting Revolving Lenders” has the meaning assigned to such term in
Section 2.21(d)(i).

“Non-Loan Party Cap” means the greater of $245,000,000 and 34% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period.

“North Carolina Loan Parties” means, collectively, Addison Whitney LLC, a North
Carolina limited liability company, inVentiv Health Consulting, Inc., a North
Carolina corporation and Pharmaceutical Institute, LLC, a North Carolina limited
liability company.

“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding (or that would accrue but for the
operation of applicable bankruptcy or insolvency laws), regardless of whether
allowed or allowable in such proceeding) on the Loans, all LC Exposure, all
accrued and unpaid fees, premiums and all expenses (including fees, premiums and
expenses accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding (or that would accrue but for the
operation of applicable bankruptcy or insolvency laws), regardless of whether
allowed or allowable in such proceeding), reimbursements, indemnities and all
other advances to, debts, liabilities and obligations of any Loan Party to the
Lenders or to any Lender, the Administrative Agent, any Issuing Bank or any
indemnified party arising under the Loan Documents in respect of any Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute, contingent, due or to become due, now existing or
hereafter arising.

 

48



--------------------------------------------------------------------------------

“Obligations Derivative Instrument” has the meaning specified in
Section 9.05(e)(ii).

“OFAC” has the meaning assigned to such term in Section 3.17(a).

“Ohio Loan Parties” means, collectively, inVentiv Communications Inc., an Ohio
corporation, Blue Diesel, LLC, an Ohio limited liability company, Cadent Medical
Communications, LLC, an Ohio limited liability company, Gerbig, Snell/Weisheimer
Advertising, LLC, an Ohio limited liability company, inVentiv Medical
Communications, LLC, an Ohio limited liability company, Navicor Group LLC, an
Ohio limited liability company, Palio + Ignite, LLC, an Ohio limited liability
company, The Selva Group, LLC, an Ohio limited liability company, Kendle
Americas Investment, Inc., an Ohio corporation, and Kendle Americas Management
Inc., an Ohio corporation.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws,
(b) with respect to any limited partnership, its certificate of limited
partnership and its partnership agreement, (c) with respect to any general
partnership, its partnership agreement, (d) with respect to any limited
liability company, its articles of organization or certificate of formation, and
its operating agreement, and (e) with respect to any other form of entity, such
other organizational documents required by local Requirements of Law or
customary under such jurisdiction to document the formation and governance
principles of such type of entity. In the event that any term or condition of
this Agreement or any other Loan Document requires any Organizational Document
to be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.

“Other Applicable Indebtedness” has the meaning assigned to such term in
Section 2.11(b)(i).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary Taxes or
any intangible, recording, filing or other excise or property Taxes arising from
any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, but excluding,
for the avoidance of doubt (i) any Excluded Taxes and (ii) any such Taxes that
are Other Connection Taxes imposed with respect to an assignment or
participation (other than an assignment made pursuant to Section 2.19(b)).

“Outstanding Amount” means the Dollar Equivalent of (a) with respect to any Term
Loan and/or Revolving Loan on any date, the amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Term Loan and/or Revolving Loan, as the case may be,
occurring on such date, (b) with respect to any Letter of Credit, the aggregate
amount available to be drawn under such Letter of Credit after giving effect to
any changes in the aggregate amount available to be drawn under such Letter of
Credit or the issuance or expiry of such Letter of Credit, including as a result
of any LC Disbursement and (c) with respect to any LC Disbursement on any date,
the amount of the aggregate outstanding amount of such LC Disbursement on such
date after giving effect to any disbursements with respect to any Letter of
Credit occurring on such date and any other changes in the aggregate amount of
such LC Disbursement as of such date, including as a result of any
reimbursements by the Administrative Borrower of such unreimbursed LC
Disbursement.

 

49



--------------------------------------------------------------------------------

“Parent Company” means any Person of which the Administrative Borrower is a
direct or indirect Wholly-Owned Subsidiary.

“Participant” has the meaning assigned to such term in Section 9.05(c).

“Participant Register” has the meaning assigned to such term in Section 9.05(d).

“Patent” means the following: (a) any and all patents and patent applications
throughout the world; (b) all inventions described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions and continuations in
part thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including damages and
payments for past and future infringements thereof; (e) all rights to sue for
past, present, and future infringements thereof; and (f) all rights
corresponding to any of the foregoing.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any employee pension benefit plan, as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), that is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, the Administrative Borrower or any of its Restricted Subsidiaries, or any
of their respective ERISA Affiliates, maintains or contributes to or has an
obligation to contribute to, or otherwise has any liability, contingent or
otherwise.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit E.

“Perfection Requirements” means (a) the filing of appropriate financing
statements with the office of the Secretary of State or other appropriate office
in the state of organization of each Loan Party, (b) the filing of appropriate
assignments or notices with the U.S. Patent and Trademark Office and/or the U.S.
Copyright Office, as applicable, (c) the proper recording or filing, as
applicable, of Mortgages and fixture filings with respect to any Material Real
Estate Asset constituting Collateral, in each case in favor of the
Administrative Agent for the benefit of the Secured Parties and (d) the delivery
to the Administrative Agent of any stock certificate or promissory note together
with instruments of transfer executed in blank, in each case, to the extent
required by the applicable Loan Documents.

“Permitted Acquisition” means any acquisition made by the Administrative
Borrower or any of its Restricted Subsidiaries, whether by purchase, merger,
amalgamation or otherwise, of all or substantially all of the assets of, or any
business line, unit or division or product line (including research and
development and related assets in respect of any product) of, any Person or of a
majority of the outstanding Capital Stock of any Person who is engaged in a
Similar Business (and, in any event, including any Investment in (x) any
Restricted Subsidiary the effect of which is to increase the Administrative
Borrower’s or any Restricted Subsidiary’s equity ownership in such Restricted
Subsidiary or (y) any joint venture for the purpose of increasing the
Administrative Borrower’s or its relevant Restricted Subsidiary’s ownership
interest in such joint venture), in each case if (1) such Person becomes a
Restricted Subsidiary or (2) such Person, in one transaction or a series of
related transactions, is amalgamated, merged or consolidated with or into, or
transfers or conveys substantially all of its assets (or such division, business
unit or product line) to, or is liquidated into, the Administrative Borrower
and/or any Restricted Subsidiary as a result of such Investment.

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or any combination of Related Business Assets between
the Administrative Borrower and/or any Restricted Subsidiary and any other
Person.

“Permitted Holders” means (a) the Investors and (b) any Person with which one or
more Investors form a “group” (within the meaning of Section 14(d) of the
Exchange Act) so long as, in the case of this clause (b), the relevant Investors
beneficially own more than 50% of the relevant voting stock beneficially owned
by the group.

 

50



--------------------------------------------------------------------------------

“Permitted Liens” means Liens permitted pursuant to Section 6.02.

“Permitted Receivables Facility” means any of one or more receivables financing
facilities (and any guarantee of such financing facility), as amended,
supplemented, modified, extended, renewed, restated, or refunded from time to
time, the obligations of which are non-recourse (except for customary
representations, warranties, covenants, and indemnities made in connection with
such facilities) to the Administrative Borrower and/or any Restricted Subsidiary
(other than a Receivables Subsidiary) pursuant to which the Administrative
Borrower and/or any Restricted Subsidiary sells, directly or indirectly, grants
a security interest in or otherwise transfers its accounts receivable to either
(i) a Person that is not a Restricted Subsidiary or (ii) a Receivables
Subsidiary that in turn funds such purchase by purporting to sell its accounts
receivable to a Person that is not a Restricted Subsidiary or by borrowing from
such a Person or from another Receivables Subsidiary that in turn funds itself
by borrowing from such a Person.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.

“Platform” has the meaning assigned to such term in Section 9.01(d).

“Prepayment Asset Sale” means any Disposition by the Administrative Borrower or
its Restricted Subsidiaries made pursuant to Section 6.07(h).

“Prepayment Notice” means a notice from the Administrative Borrower of any
prepayment of any Borrowing of Term Loans pursuant to Section 2.11(a)
substantially in the form attached hereto as Exhibit M or such other form that
is reasonably acceptable to the Administrative Agent.

“Primary Obligor” has the meaning assigned to such term in the definition of
“Guarantee”.

“Prime Rate” means (a) the rate of interest per annum publically announced from
time to time by the Administrative Agent as its prime commercial lending rate in
effect at its principal office in New York City or (b) if the Administrative
Agent has no “prime rate,” the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as reasonably determined by the Administrative Agent) or
any similar release by the Board (as reasonably determined by the Administrative
Agent). The Prime Rate is a reference rate and does not necessarily represent
the lowest or best rate actually charged to any customer. Any change in the
prime rate determined by the Administrative Agent shall take effect at the
opening of business on the date of such determination.

“Pro Forma Basis” or “pro forma effect” means, with respect to any determination
of the Total Leverage Ratio, the First Lien Leverage Ratio, the Secured Leverage
Ratio, the Interest Coverage Ratio, Consolidated Adjusted EBITDA or Consolidated
Total Assets (including component definitions thereof), that:

(a) (i) in the case of (A) any Disposition of all or substantially all of the
Capital Stock of any Restricted Subsidiary or any division and/or product line
of the Administrative Borrower and/or any Restricted Subsidiary, (B) any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary and (C) the
implementation of any Business Optimization Initiative, income statement items
(whether positive or negative and including any Expected Cost Savings)
attributable to the property or Person subject to such Subject Transaction shall
be excluded as of the first day of the Test Period applicable to any test or
covenant for which the relevant determination is being made and (ii) in the case
of any Permitted Acquisition, Investment and/or designation of an Unrestricted
Subsidiary as a Restricted Subsidiary described in the definition of the term
“Subject Transaction,” income statement items (whether positive or negative)
attributable to the property or Person subject to such Subject Transaction shall
be included as of the first day of the applicable Test Period with respect to
any test or covenant for which the relevant determination is being made; it
being understood that any

 

51



--------------------------------------------------------------------------------

pro forma adjustment described in this Agreement may be applied to any such test
or covenant solely to the extent that such adjustment is consistent with the
definition of “Consolidated Adjusted EBITDA,”

(b) any retirement or repayment of Indebtedness shall be deemed to have occurred
as of the first day of the Test Period applicable to any test or covenant for
which the relevant determination is being made,

(c) any Indebtedness incurred by the Administrative Borrower or any of its
Restricted Subsidiaries in connection therewith shall be deemed to have occurred
as of the first day of the applicable Test Period with respect to any test or
covenant for which the relevant determination is being made; provided that,
(i) if such Indebtedness has a floating or formula rate, such Indebtedness shall
have an implied rate of interest for the applicable Test Period for purposes of
this definition determined by utilizing the rate that is or would be in effect
with respect to such Indebtedness at the relevant date of determination (taking
into account any interest hedging arrangements applicable to such Indebtedness),
(ii) interest on any obligation with respect to any Capital Lease shall be
deemed to accrue at an interest rate reasonably determined by a Responsible
Officer of the Administrative Borrower to be the rate of interest implicit in
such obligation in accordance with GAAP and (iii) interest on any Indebtedness
that may optionally be determined at an interest rate based upon a factor of a
prime or similar rate, a Eurocurrency interbank offered rate or other rate shall
be determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen by the Administrative Borrower and

(d) the acquisition of any asset included in calculating Consolidated Total
Assets and/or the amount of Cash and Cash Equivalents, whether pursuant to any
Subject Transaction or any Person becoming a subsidiary or merging, amalgamating
or consolidating with or into the Administrative Borrower or any of its
subsidiaries, or the Disposition of any asset included in calculating
Consolidated Total Assets, described in the definition of “Subject Transaction”
shall be deemed to have occurred as of the last day of the Test Period
applicable to any test or covenant for which such calculation is being made, and

(e) each other Subject Transaction shall be deemed to have occurred as of the
first day of the Test Period (or, in the case of Consolidated Total Assets, as
of the last day of such Test Period) applicable to any test or covenant for
which such calculation is being made.

It is hereby agreed that for purposes of determining pro forma compliance with
Section 6.13(a) prior to the last day of the first Fiscal Quarter after the
Closing Date, the applicable level shall be the level cited in Section 6.13(a).
Notwithstanding anything to the contrary set forth in the immediately preceding
paragraph, for the avoidance of doubt, when calculating the First Lien Leverage
Ratio for purposes of the definitions of “Applicable Rate” and “Commitment Fee
Rate” and for purposes of Section 6.13(a) (other than for the purpose of
determining pro forma compliance with Section 6.13(a) as a condition to taking
any action under this Agreement), the events described in the immediately
preceding paragraph that occurred subsequent to the end of the applicable Test
Period shall not be given pro forma effect.

“Pro Rata Lender” means, at any time, a Lender having Initial Term A Loans,
Revolving Credit Exposure, an unused Initial Term A Loan Commitment or a
Revolving Credit Commitment.

“Projections” means the financial projections and pro forma financial statements
of the Administrative Borrower and its subsidiaries included in the Information
Memorandum (or a supplement thereto).

“Promissory Note” means a promissory note of the Borrowers payable to any Lender
or its registered assigns, in substantially the form of Exhibit G, evidencing
the aggregate outstanding principal amount of Loans of the Borrowers to such
Lender resulting from the Loans made by such Lender.

 

52



--------------------------------------------------------------------------------

“Public Company Costs” means Charges associated with, or in anticipation of, or
preparation for, compliance with the requirements of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith and
Charges relating to compliance with the provisions of the Securities Act and the
Exchange Act (and in the case of any Requirement of Law, any similar Requirement
of Law under any other applicable jurisdiction), as applicable to companies with
equity or debt securities held by the public, the rules of national securities
exchange companies with listed equity or debt securities, directors’, managers’
and/or employees’ compensation, fees and expense reimbursement, Charges relating
to investor relations, shareholder meetings and reports to shareholders or
debtholders, directors’ and officers’ insurance and other executive costs, legal
and other professional fees (including auditors’ and accountants’ fees), listing
fees, filing fees and other costs and/or expenses associated with being a public
company.

“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.

“Ratio Interest Expense” means, with respect to any Person for any period,
(a) the sum of consolidated total cash interest expense of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued and whether or
not capitalized, (i) including (A) the interest component of any payment under
any Capital Lease (regardless of whether accounted for as interest expense under
GAAP), (B) any commission, discount and/or other fee or charge owed with respect
to any letter of credit and/or bankers’ acceptance and (C) net payments arising
under any interest rate Hedge Agreement with respect to Indebtedness and
(ii) excluding (A) amortization of original issue discount resulting from the
issuance of Indebtedness at less than par, deferred financing fees, debt
issuance costs, discounted liabilities, commissions, fees and expenses, (B) any
expense arising from any bridge, commitment and/or other financing fee
(including fees and expenses associated with the Transactions and annual agency
fees), (C) any expense resulting from the discounting of Indebtedness in
connection with the application of recapitalization accounting or, if
applicable, acquisition accounting, (D) fees and expenses associated with any
Dispositions, acquisitions, Investments, issuances of Capital Stock or
Indebtedness (in each case, whether or not consummated), (E) costs associated
with obtaining, or breakage costs in respect of, any Hedge Agreement or any
other derivative instrument other than any interest rate Hedge Agreement or
interest rate derivative instrument with respect to Indebtedness, (F) penalties
and interest relating to Taxes, (G) for the avoidance of doubt, any non-cash
interest expense attributable to any movement in the mark to market valuation of
any obligation under any Hedge Agreement or any other derivative instrument
and/or any payment obligation arising under any Hedge Agreement or derivative
instrument other than any interest rate Hedge Agreement or interest rate
derivative instrument with respect to Indebtedness and (H) any commission,
discount, yield and/or other fee or charge (including any interest expense)
relating to any Permitted Receivables Facility minus (b) cash interest income
for such period. For purposes of this definition, interest in respect of any
Capital Lease shall be deemed to accrue at an interest rate reasonably
determined by such Person to be the rate of interest implicit in such Capital
Lease in accordance with GAAP.

Notwithstanding anything to the contrary, it is agreed that for the purpose of
calculating the Interest Coverage Ratio for any period ending on or prior to
June 30, 2018, (i) for the four Fiscal Quarters ending June 30, 2017, Ratio
Interest Expense shall be calculated as if the Transactions had occurred on the
first day of such four Fiscal Quarter period, (ii) for the four Fiscal Quarters
ending September 30, 2017, Ratio Interest Expense of the Administrative Borrower
and its Restricted Subsidiaries shall be annualized for the period starting with
the Closing Date and ending on September 30, 2017, on the basis of a 365 day
year for the actual days elapsed, (iii) for the four Fiscal Quarters ending
December 31, 2017, Ratio Interest Expense of the Administrative Borrower and its
Restricted Subsidiaries shall be annualized for the period starting with the
Closing Date and ending on December 31, 2017, on the basis of a 365 day year for
the actual days elapsed, (iv) for the four Fiscal Quarters ending March 31,
2018, Ratio Interest Expense of the Administrative Borrower and its Restricted
Subsidiaries shall be annualized for the period starting with the Closing Date
and ending on March 31, 2018, on the basis of a 365 day year for the actual days
elapsed and (v) for the four Fiscal Quarters ending June 30, 2018, Ratio
Interest Expense of the Administrative Borrower and its Restricted Subsidiaries
shall be annualized for the period starting with the Closing Date and ending on
June 30, 2018, on the basis of a 365 day year for the actual days elapsed.

 

53



--------------------------------------------------------------------------------

“Receivables Fee” means any distribution and/or payment made directly or by
means of a discount with respect to any account receivable or participation
interest issued or sold in connection with, and any other fee paid to a Person
that is not a Restricted Subsidiary in connection with, any Permitted
Receivables Facility.

“Receivables Subsidiary” means any subsidiary formed for the purpose of
facilitating or entering into one or more Permitted Receivables Facilities, and
in each case engages only in activities reasonably related or incidental thereto
or another Person formed for the purposes of engaging in a Permitted Receivables
Facility in which the Administrative Borrower and/or any subsidiary makes an
Investment and to which the Administrative Borrower and/or any subsidiary
transfers accounts receivables and related assets.

“Real Estate Asset” means, at any time of determination, all right, title and
interest (fee, leasehold or otherwise) of any Loan Party in and to real property
(including, but not limited to, land, improvements and fixtures thereon).

“Real Estate Collateral Requirements” shall mean, with respect to any Material
Real Estate Asset existing on the Closing Date and any Material Real Estate
Asset hereafter acquired as required by Section 5.12(b), the Administrative
Agent shall have received a Mortgage in form and substance reasonably acceptable
to the Administrative Agent and suitable for recording or filing, together, with
respect to each Mortgage for any property located in the United States, the
following documents:

(a) a fully paid policy of title insurance (or “pro forma” or marked up
commitment having the same effect of a title insurance policy) (a “Mortgage
Policy”) (i) in a form approved by the Administrative Agent insuring the Lien of
such Mortgage as a valid First Priority Lien subject to no liens other than
Permitted Liens and any other liens otherwise permitted by the Administrative
Agent, (ii) in an amount reasonably satisfactory to the Administrative Agent but
no more than the market value thereof, (iii) issued by a nationally recognized
title insurance company reasonably satisfactory to the Administrative Agent, and
(iv) that includes (A) no exceptions other than Permitted Liens and those
reasonably acceptable to the Administrative Agent and (B) such endorsements or
affirmative insurance reasonably required by the Administrative Agent and
available at a commercially reasonable price in the applicable jurisdiction,

(b) upon the request of the Administrative Agent, a survey in form and substance
reasonably satisfactory to the Administrative Agent,

(c) an opinion of local counsel reasonably acceptable to the Administrative
Agent,

(d) in order to comply with the Flood Insurance Laws (collectively, the “Flood
Documents”): (A) a completed standard “life of loan” flood hazard determination
form and (B) for each Flood Hazard Property, (1) a signed notification to the
Administrative Borrower and (2) a copy of the flood insurance policy, the
relevant Loan Party’s application for a flood insurance policy plus proof of
premium payment, a declaration page confirming that flood insurance has been
issued, or such other evidence of flood insurance satisfactory to the
Administrative Agent in an amount required by Flood Insurance Laws;

(e) upon the reasonable request of the Administrative Agent, Phase I
environmental site assessment reports prepared in accordance with the current
ASTM E1527 standard and

(f) such other instruments and documents as the Administrative Agent may
reasonably request and with respect to each Mortgage for any property located
outside the United States, equivalent documents available in the applicable
jurisdiction and required by the Administrative Agent.

For the avoidance of doubt, it is agreed that if required by law, the
Administrative Agent may order an appraisal complying with the requirements of
the Financial Institutions Reform, Recovery and Enforcement

 

54



--------------------------------------------------------------------------------

Act of 1989, by a third party appraiser selected by the Administrative Agent at
the Borrowers’ sole cost; provided that any failure by the Administrative Agent
to order any such appraisal or to obtain such appraisal by the date that the
relevant Loan Party must satisfy the Real Estate Collateral Requirements will
not constitute a Default or an Event of Default hereunder or under any other
Loan Document with respect to the requirements of Section 5.12(b) or otherwise.

“Recipient” has the meaning assigned to such term in the definition of “Excluded
Taxes”.

“Refinancing” has the meaning assigned to such term in the recitals hereto.

“Refinancing Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent and the Administrative Borrower
executed by (a) the Borrowers, (b) the Administrative Agent and (c) each Lender
that agrees to provide all or any portion of the Replacement Term Loans or the
Replacement Revolving Facility, as applicable, being incurred pursuant thereto
and in accordance with Section 9.02(c).

“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(p).

“Refunding Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(viii).

“Register” has the meaning assigned to such term in Section 9.05(b).

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business; provided that any asset received by the
Administrative Borrower or any Restricted Subsidiary in exchange for any asset
transferred by the Administrative Borrower or any Restricted Subsidiary shall
not be deemed to constitute a Related Business Asset if such asset consists of
securities of a Person, unless upon receipt of the securities of such Person,
such Person would become a Restricted Subsidiary.

“Related Funds” means with respect to any Lender that is an Approved Fund, any
other Approved Fund that is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the respective directors, managers, officers, trustees, employees, partners,
agents, advisors and other representatives of such Person and such Person’s
Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the Environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the air, soil, surface water or groundwater.

“Replaced Revolving Facility” has the meaning assigned to such term in
Section 9.02(c)(ii).

“Replaced Term Loans” has the meaning assigned to such term in
Section 9.02(c)(i).

 

55



--------------------------------------------------------------------------------

“Replacement Debt” means any Refinancing Indebtedness (whether borrowed in the
form of secured or unsecured loans, issued in a public offering, Rule 144A under
the Securities Act or other private placement or bridge financing in lieu of the
foregoing or otherwise) incurred in respect of Indebtedness permitted under
Section 6.01(a) (and any subsequent refinancing of such Replacement Debt).

“Replacement Revolving Facility” has the meaning assigned to such term in
Section 9.02(c)(ii).

“Replacement Term Loans” has the meaning assigned to such term in
Section 9.02(c)(i).

“Reportable Event” means, with respect to any Pension Plan, any of the events
described in Section 4043(c) of ERISA or the regulations issued thereunder,
other than those events as to which the 30-day notice period is waived under
PBGC Reg. Section 4043.

“Representative” has the meaning assigned to such term in Section 9.13.

“Repricing Transaction” means each of (a) the prepayment, repayment,
refinancing, substitution or replacement of all or a portion of the Initial Term
B Loans substantially concurrently with the incurrence by any Loan Party of any
secured term loans (including any Replacement Term Loans) having an Effective
Yield that is less than the Effective Yield applicable to the Initial Term B
Loans so prepaid, repaid, refinanced, substituted or replaced and (b) any
amendment, waiver or other modification to, or consent under, this Agreement
that would have the effect of reducing the Effective Yield applicable to the
Initial Term B Loans; provided that the primary purpose of such prepayment,
repayment, refinancing, substitution, replacement, amendment, waiver or other
modification was to reduce the Effective Yield applicable to the Initial Term B
Loans; provided, further, that in no event shall any such prepayment, repayment,
refinancing, substitution, replacement, amendment, waiver or other modification
in connection with a Change of Control, Material Acquisition or public offering
of stock constitute a Repricing Transaction. Any determination by the
Administrative Agent of the Effective Yield for purposes of the definition shall
be conclusive and binding on all Lenders, and the Administrative Agent shall
have no liability to any Person with respect to such determination absent bad
faith, gross negligence or willful misconduct.

“Required Excess Cash Flow Percentage” means, as of any date of determination,
(a) if the First Lien Leverage Ratio is greater than 3.00:1.00, 50%, (b) if the
First Lien Leverage Ratio is less than or equal to 3.00:1.00 and greater than
2.50:1.00, 25% and (c) if the First Lien Leverage Ratio is less than or equal to
2.50:1.00, 0%; it being understood and agreed that, for purposes of this
definition as it applies to the determination of the amount of Excess Cash Flow
that is required to be applied to prepay the Term Loans under Section 2.11(b)(i)
for any Excess Cash Flow Period, the First Lien Leverage Ratio shall be
determined on the scheduled date of prepayment.

“Required Lenders” means, at any time, Lenders having Loans and unused
Commitments representing more than 50% of the sum of the total Loans and such
unused Commitments at such time.

“Required Net Proceeds Percentage” means, as of any date of determination,
(a) if the First Lien Leverage Ratio is greater than 3.00:1.00, 100%, (b) if the
First Lien Leverage Ratio is less than or equal to 3.00:1.00 and greater than
2.50:1.00, 50% and (c) if the First Lien Leverage Ratio is less than or equal to
2.50:1.00, 0%; it being understood and agreed that, for purposes of this
definition as it applies to the determination of the amount of Net Proceeds or
Net Insurance/Condemnation Proceeds that are required to be applied to prepay
the Term Loans under Section 2.11(b)(ii) for any payment, the First Lien
Leverage Ratio shall be determined on the date on which such proceeds are
received by the Administrative Borrower or the applicable Restricted Subsidiary.

“Required Pro Rata Lenders” means, at any time, Lenders having Initial Term A
Loans, Revolving Credit Exposure, and unused Initial Term A Loan Commitments or
Revolving Credit Commitments representing more than 50% of the sum of the total
Initial Term A Loans, Revolving Credit Exposure, and unused Initial Term A Loan
Commitments and Revolving Credit Commitments at such time.

 

56



--------------------------------------------------------------------------------

“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Exposure and unused Revolving Credit Commitments representing more than 50% of
the sum of the total Revolving Credit Exposure and unused Revolving Credit
Commitments at such time.

“Required Term A Lenders” means, at any time, Lenders having Initial Term A
Loans and unused Initial Term A Loan Commitments representing more than 50% of
the sum of the total Initial Term A Loans and unused Initial Term A Loan
Commitments at such time.

“Required Term B Lenders” means, at any time, Lenders having Initial Term B
Loans and unused Initial Term B Loan Commitments representing more than 50% of
the sum of the total Initial Term B Loans and unused Initial Term B Loan
Commitments at such time.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of any Governmental Authority, in each case
whether or not having the force of law and that are applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, the president, the chief financial officer, the treasurer, any
assistant treasurer, any executive vice president, any senior vice president,
any vice president or the chief operating officer of such Person and any other
individual or similar official thereof responsible for the administration of the
obligations of such Person in respect of this Agreement, and, as to any document
delivered on the Closing Date, shall include any secretary or assistant
secretary or any other individual or similar official thereof with substantially
equivalent responsibilities of a Loan Party and, solely for purposes of notices
given pursuant to Article 2, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of any Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party, and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Responsible Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Responsible Officer of the Administrative Borrower that such financial
statements fairly present, in all material respects, in accordance with GAAP,
the consolidated financial position of the Administrative Borrower as at the
dates indicated and its consolidated income and cash flows for the periods
indicated, subject to changes resulting from audit and normal year-end
adjustments and the absence of footnotes.

“Restricted Amount” has the meaning set forth in Section 2.11(b)(iv).

“Restricted Debt” means any Junior Indebtedness and any Junior Lien
Indebtedness, in each case to the extent the outstanding amount thereof is equal
to or greater than the Threshold Amount.

“Restricted Debt Payment” has the meaning set forth in Section 6.04(b).

“Restricted Payment” means (a) any dividend or other distribution on account of
any shares of any class of the Capital Stock of the Administrative Borrower,
except a dividend payable solely in shares of Qualified Capital Stock to the
holders of such class; (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value of any shares of any class of
the Capital Stock of the Administrative Borrower and (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of the Capital Stock of the
Administrative Borrower now or hereafter outstanding.

 

57



--------------------------------------------------------------------------------

“Restricted Subsidiary” means, as to any Person, any subsidiary of such Person
that is not an Unrestricted Subsidiary. Unless otherwise specified, “Restricted
Subsidiary” shall mean any Restricted Subsidiary of the Administrative Borrower
(including any Borrower other than the Administrative Borrower).

“Revaluation Date” means (a) with respect to any Revolving Loan denominated in
an Alternate Currency, each of the following: (i) each date of any Borrowing of
such Revolving Loan, (ii) each date of any conversion or continuation of such
Revolving Loan pursuant to the terms of this Agreement, (iii) the last day of
each Fiscal Quarter and (iv) the date of any voluntary reduction of a Revolving
Credit Commitment pursuant to Section 2.09(b); (b) with respect to any Letter of
Credit denominated in any Alternate Currency, each of the following: (i) each
date of issuance of such a Letter of Credit, (ii) each date of an amendment of
such a Letter of Credit that would have the effect of increasing the face amount
thereof and (iii) the last day of each Fiscal Quarter; (c) with respect to the
unused Revolving Credit Commitment of any Lender pursuant to Section 2.12(a),
such additional dates as the Administrative Agent or the Required Revolving
Lenders shall reasonably require and (d) any additional date as the
Administrative Agent shall determine or the Required Revolving Lenders shall
require, in each case under this clause (d), at any time when an Event of
Default exists.

“Revolving Credit Commitment” means any Initial Revolving Credit Commitment and
any Additional Revolving Credit Commitment.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate Outstanding Amount at such time of such Lender’s Initial Revolving
Credit Exposure and Additional Revolving Credit Exposure.

“Revolving Facility” means the Initial Revolving Facility, any Incremental
Revolving Facility, any facility governing Extended Revolving Credit Commitments
or Extended Revolving Loans and any Replacement Revolving Facility.

“Revolving Lender” means any Initial Revolving Lender and any Additional
Revolving Lender.

“Revolving Loans” means any Initial Revolving Loans and any Additional Revolving
Loans.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc.

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.08.

“Sanctions” has the meaning assigned to such term in Section 3.17(a).

“Scheduled Consideration” has the meaning assigned to such term in the
definition of “Excess Cash Flow”.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Second Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit K-2 hereto, with any changes thereto as the
Administrative Borrower and the Administrative Agent may agree in their
respective reasonable discretion.

“Secured Hedging Obligations” means all Hedging Obligations (other than any
Excluded Swap Obligation) under each Hedge Agreement that (a) is in effect on
the Closing Date between any Loan Party and a counterparty that is (or is an
Affiliate of) the Administrative Agent, a Lender or an Arranger as of the
Closing Date or (b) is entered into after the Closing Date between any Loan
Party and any counterparty that is (or is an Affiliate of) the Administrative
Agent, any Lender or any Arranger at the time such Hedge Agreement is entered
into, for which such Loan Party agrees to provide security and in each case that
has been designated to the Administrative Agent in writing by the Administrative
Borrower as being a “Secured Hedging Obligation”

 

58



--------------------------------------------------------------------------------

for purposes of the Loan Documents; it being understood that each counterparty
thereto shall be deemed (A) to appoint the Administrative Agent as its agent
under the applicable Loan Documents and (B) to agree to be bound by the
provisions of Article 8, Section 9.03 and Section 9.10 and the Intercreditor
Agreements as if it were a Lender.

“Secured Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Secured Debt as of the last day of the Test Period then most
recently ended to (b) Consolidated Adjusted EBITDA for the Test Period then most
recently ended, in each case of the Administrative Borrower and its Restricted
Subsidiaries on a consolidated basis.

“Secured Obligations” means all Obligations, together with (a) all Banking
Services Obligations and (b) all Secured Hedging Obligations; provided that
Banking Services Obligations and Secured Hedging Obligations shall cease to
constitute Secured Obligations on and after the Termination Date.

“Secured Parties” means (i) the Lenders and the Issuing Banks, (ii) the
Administrative Agent, (iii) each counterparty to a Hedge Agreement with a Loan
Party the obligations under which constitute Secured Hedging Obligations,
(iv) each provider of Banking Services to any Loan Party the obligations under
which constitute Banking Services Obligations, (v) the Arrangers and (vi) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document.

“Securities” means any stock, shares, units, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that the term “Securities”
shall not include any earn-out agreement or obligation or any employee bonus or
other incentive compensation plan or agreement.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

“Security Agreement” means the Pledge and Security Agreement, substantially in
the form of Exhibit H, among the Loan Parties and the Administrative Agent for
the benefit of the Secured Parties.

“Senior Note Redemption” means the redemption, repayment, defeasance, discharge
and/or refinancing of a portion of the Senior Unsecured Notes.

“Senior Unsecured Notes” means up to $675,000,000 aggregate principal amount of
7.500% Senior Unsecured Notes due 2024 issued pursuant to the Senior Unsecured
Notes Indenture.

“Senior Unsecured Notes Indenture” means the Indenture dated October 14, 2016,
among inVentiv Group Holdings, the co-issuers and guarantors party thereto and
Wilmington Trust, National Association, as trustee.

“Similar Business” means any Person the majority of the revenues of which are
derived from a business that would be permitted by Section 6.10 if the
references to “Restricted Subsidiaries” in Section 6.10 were read to refer to
such Person.

“SPC” has the meaning assigned to such term in Section 9.05(f).

“Specified Merger Agreement Representations” means (a) the representations and
warranties made by or on behalf of Double Eagle Parent, its subsidiaries or
their respective businesses in the Merger Agreement which are material to the
interests of the Lenders, but only to the extent that INC Holdings (or its
applicable affiliate) has the right to terminate its obligations under the
Merger Agreement or to decline to consummate the

 

59



--------------------------------------------------------------------------------

Closing Date Merger as a result of any breach of such representation or warranty
and (b) the representations and warranties made by or on behalf of INC Holdings,
its subsidiaries or their respective businesses in the Merger Agreement which
are material to the interests of the Lenders, but only to the extent that Double
Eagle Parent (or its applicable affiliate) has the right to terminate its
obligations under the Merger Agreement or to decline to consummate the Closing
Date Merger as a result of any breach of such representation or warranty.

“Specified Representations” means the representations and warranties set forth
in Section 3.01(a)(i) (as it relates to the Loan Parties), Section 3.02 (as it
relates to the due authorization, execution, delivery and performance of the
Loan Documents and the enforceability thereof), Section 3.03(b)(i),
Section 3.08, Section 3.12, Section 3.14 (subject to the last sentence of
Section 4.01, as it relates to the creation, validity and perfection of the
security interests in the Collateral), Section 3.16 and Sections 3.17(a)(ii),
(b) and (c)(ii).

“Sponsors” means, collectively, Advent, THL and Liberty Lane, their respective
controlled Affiliates and funds managed or advised by any of them or any of
their respective controlled Affiliates (in each case, other than any portfolio
company).

“Spot Rate” means, for any currency, on any Revaluation Date or other relevant
date of determination, the rate determined by the Administrative Agent to be the
rate quoted by the Administrative Agent as the spot rate for the purchase by the
Administrative Agent of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date that is two Business Days prior to the date as of which the foreign
exchange computation is made (or on such other day and time as may be mutually
agreed by the Administrative Borrower and the Administrative Agent); provided
that the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Administrative Agent
does not have as of the date of determination a spot buying rate for any such
currency.

“Standby Letter of Credit” means any Letter of Credit other than any Commercial
Letter of Credit.

“Stated Amount” means, with respect to any Letter of Credit, at any time, the
maximum amount available to be drawn thereunder, in each case determined (a) as
if any future automatic increases in the maximum available amount provided for
in any such Letter of Credit had in fact occurred at such time and (b) without
regard to whether any conditions to drawing could then be met but after giving
effect to all previous drawings made thereunder.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted Eurocurrency Rate, for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D). Such reserve
percentages shall include those imposed pursuant to Regulation D. Adjusted
Eurocurrency Rate Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Subject Indebtedness” has the meaning assigned to such term in Section 1.03.

“Subject Loans” means, as of any date of determination, the Initial Term Loans
and any Additional Term Loans subject to ratable prepayment requirements in
accordance with Section 2.11(b)(vi) on such date of determination.

“Subject Person” has the meaning assigned to such term in the definition of
“Consolidated Net Income”.

“Subject Proceeds” has the meaning assigned to such term in Section 2.11(b)(ii).

 

60



--------------------------------------------------------------------------------

“Subject Transaction” means, with respect to any Test Period, (a) the
Transactions, (b) any Permitted Acquisition or any other acquisition or similar
Investment, whether by purchase, merger, amalgamation or otherwise, of all or
substantially all of the assets of, or any business line, unit or division of,
any Person or of a majority of the outstanding Capital Stock of any Person (and,
in any event, including any Investment in (x) any Restricted Subsidiary the
effect of which is to increase the Administrative Borrower’s or any Restricted
Subsidiary’s respective equity ownership in such Restricted Subsidiary or
(y) any joint venture for the purpose of increasing the Administrative
Borrower’s or its relevant Restricted Subsidiary’s ownership interest in such
joint venture), in each case that is permitted by this Agreement, (c) any
Disposition of all or substantially all of the assets or Capital Stock of any
subsidiary (or any business unit, line of business or division of the
Administrative Borrower or a Restricted Subsidiary) not prohibited by this
Agreement, (d) the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary or an Unrestricted Subsidiary as a Restricted Subsidiary in
accordance with Section 5.10 hereof, (e) any incurrence or repayment of
Indebtedness, (f) any capital contribution in respect of Qualified Capital Stock
or any issuance of Qualified Capital Stock (other than any amount constituting a
Cure Amount), (g) the implementation of any Business Optimization Initiative
and/or (h) any other event that by the terms of the Loan Documents requires pro
forma compliance with a test or covenant hereunder or requires such test or
covenant to be calculated on a pro forma basis.

“subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, trustees or other
Persons performing similar functions) having the power to direct or cause the
direction of the management and policies thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
subsidiaries of such Person or a combination thereof; provided that in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interests in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding. Unless otherwise specified,
“subsidiary” shall mean any subsidiary of the Administrative Borrower.

“Subsidiary Guarantor” means (a) on the Closing Date, each subsidiary of the
Administrative Borrower that is not a Borrower (other than any such subsidiary
that is an Excluded Subsidiary on the Closing Date) and (b) thereafter, each
subsidiary of the Administrative Borrower that becomes a guarantor of the
Secured Obligations pursuant to the terms of this Agreement, in each case, until
such time as the relevant subsidiary is released from its obligations under the
Loan Guaranty in accordance with the terms and provisions hereof.
Notwithstanding the foregoing, the Administrative Borrower may, with the consent
of the Administrative Agent (not to be unreasonably withheld or delayed), elect
to cause any Restricted Subsidiary that is not otherwise required to be a
Subsidiary Guarantor to provide a Loan Guaranty by causing such Restricted
Subsidiary to execute a Joinder Agreement (or, in the case of any Foreign
Subsidiary, a guaranty of the Secured Obligations (which may be the Loan
Guaranty or, if reasonably required by the Administrative Agent in order to
create a legally enforceable Loan Guaranty, a guaranty governed by the laws of
the Applicable Country in which such Foreign Subsidiary is incorporated or
organized) and all documents, financing statements, agreements, instruments,
certificates, notices and acknowledgements and filings which the Administrative
Agent may reasonably request to ensure the creation, perfection and priority of
the Liens on the assets of such Foreign Subsidiary, in each case (i) in a form
reasonably acceptable to the Administrative Agent, (ii) governed by the laws of
the Applicable Country in which such Foreign Subsidiary is incorporated or
organized and (iii) subject to customary exceptions for transactions of this
type in such Applicable Country), and any such Restricted Subsidiary shall be a
Loan Party and Subsidiary Guarantor for all purposes hereunder. In the event
that the Administrative Borrower elects to cause a Foreign Subsidiary to be a
Subsidiary Guarantor in accordance with the foregoing, such Foreign Subsidiary
shall cease to be an Excluded Subsidiary for purposes of the Loan Documents and
shall be deemed not to constitute a Foreign Subsidiary for purposes of clause
(h) of the definition of “Excluded Assets”, clause (h) of the definition of
“Excluded Subsidiary” and the second paragraph of Section 3.14.

“Successor Administrative Agent” has the meaning assigned to such term in
Section 2.17(f)(iii).

 

61



--------------------------------------------------------------------------------

“Successor Borrower” has the meaning assigned to such term in Section 6.07(a).

“Swap Obligations” means, with respect to any Loan Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Taxes” means all present and future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Loan” means the Initial Term A Loans and any Additional Term Loans that
are Customary Term A Loans.

“Term A Loan Installment Date” has the meaning assigned to such term in
Section 2.10(a)(i).

“Term B Loan” means the Initial Term B Loans and any Additional Term Loans that
are Customary Term B Loans.

“Term B Loan Installment Date” has the meaning assigned to such term in
Section 2.10(a)(ii).

“Term Commitment” means any Initial Term Loan Commitment and any Additional Term
Loan Commitment.

“Term Facility” means the Term Loans provided to or for the benefit of the
Borrowers pursuant to the terms of this Agreement.

“Term Lender” means any Initial Term Lender and any Additional Term Lender.

“Term Loan” means the Initial Term Loans and, if applicable, any Additional Term
Loans.

“Termination Date” has the meaning assigned to such term in the lead-in to
Article 5.

“Test Period” means, as of any date, (a) for purposes of determining actual
compliance with Section 6.13(a), the period of four consecutive Fiscal Quarters
then most recently ended for which financial statements under Section 5.01(a) or
Section 5.01(b), as applicable, have been delivered (or are required to have
been delivered) and (b) for any other purpose, the period of four consecutive
Fiscal Quarters then most recently ended for which financial statements of the
type described in Section 5.01(a) or Section 5.01(b), as applicable, have been
delivered (or are required to have been delivered) or, if earlier, are
internally available; it being understood and agreed that prior to the first
delivery (or required delivery) of financial statements of Section 5.01(a),
“Test Period” means the period of four consecutive Fiscal Quarters most recently
ended for which pro forma consolidated financial statements of the
Administrative Borrower are included in the Proxy Statement delivered pursuant
to Section 4.01.

“THL” means Thomas H. Lee Partners, L.P. and its Affiliates.

“Threshold Amount” means $150,000,000.

“Total Leverage Ratio” means the ratio, as of any date, of (a) Consolidated
Total Debt outstanding as of the last day of the Test Period then most recently
ended to (b) Consolidated Adjusted EBITDA for the Test Period then most recently
ended, in each case of the Administrative Borrower and its Restricted
Subsidiaries on a consolidated basis.

“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
the Revolving Credit Commitments, as in effect at such time.

 

62



--------------------------------------------------------------------------------

“Trademark” means any and all trademarks throughout the world, including the
following: (a) all trademarks (including service marks), common law marks, trade
names, trade dress, domain names, corporate names and logos, slogans and other
indicia of origin under the Requirements of Law of any jurisdiction in the
world, and the registrations and applications for registration thereof and all
goodwill of the business symbolized by the foregoing; (b) all renewals of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
or payable with respect thereto, including damages, claims, and payments for
past and future infringements thereof; (d) all rights to sue for past, present,
and future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (e) all rights
corresponding to any of the foregoing.

“Transaction Costs” means fees, premiums, expenses and other transaction costs
(including original issue discount or upfront fees) payable or otherwise borne
by any Parent Company, the Administrative Borrower and/or its subsidiaries in
connection with the Transactions and the transactions contemplated thereby.

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
Borrowing of Loans hereunder on the Closing Date, (b) the Closing Date Merger
and the other Closing Date Merger-Related Transactions, including, without
limitation, the INC Refinancing, the inVentiv Refinancing, the Senior Note
Redemption, the INC Contribution, the inVentiv Group Holdings Share Purchase and
the IGH Merger, (c) the transactions contemplated by the Merger Agreement and
(d) the payment of the Transaction Costs.

“Treasury Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(viii).

“Treasury Regulations” means the U.S. federal income tax regulations promulgated
under the Code.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the creation or perfection of security interests.

“Unrestricted Cash Amount” means, as to any Person on any date of determination,
the amount of (a) unrestricted Cash and Cash Equivalents of such Person whether
or not held in a Deposit Account pledged to secure the Secured Obligations and
(b) Cash and Cash Equivalents of such Person that are restricted in favor of the
Credit Facilities (which may also include Cash and Cash Equivalents securing
other Indebtedness that is secured by a Lien on Collateral along with the Credit
Facilities), in each case as determined in accordance with GAAP.

“Unrestricted Subsidiary” means any subsidiary of the Administrative Borrower
that is listed on Schedule 5.10 hereto or designated by the Administrative
Borrower as an Unrestricted Subsidiary after the Closing Date pursuant to
Section 5.10 and any subsidiary of any Unrestricted Subsidiary. For the
avoidance of doubt, no Borrower may at any time be designated as an Unrestricted
Subsidiary.

“U.S.” or “United States” means the United States of America.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f).

 

63



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required scheduled payments of principal,
including payment at final maturity, in respect thereof, by (ii) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (b) the then outstanding principal amount of
such Indebtedness; provided that the effect of any prepayment made in respect of
such Indebtedness shall be disregarded in making such calculation.

“Wholly-Owned Subsidiary” of any Person means a subsidiary of such Person, 100%
of the Capital Stock of which (other than directors’ qualifying shares or shares
required by Requirements of Law to be owned by a resident of the relevant
jurisdiction) shall be owned by such Person or by one or more Wholly-Owned
Subsidiaries of such Person.

“Withdrawal Liability” means the liability to any Multiemployer Plan as the
result of a “complete” or “partial” withdrawal by the Administrative Borrower or
any Restricted Subsidiary (or any ERISA Affiliate of the Administrative
Borrower) from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Initial
Term Loan”) or by Type (e.g., an “Adjusted Eurocurrency Rate Loan”) or by
Class and Type (e.g., an “Adjusted Eurocurrency Rate Initial Term Loan”).
Borrowings also may be classified and referred to by Class (e.g., an “Initial
Term Borrowing”) or by Type (e.g., an “Adjusted Eurocurrency Rate Borrowing”) or
by Class and Type (e.g., an “Adjusted Eurocurrency Rate Initial Term
Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein or in any Loan Document
(including any Loan Document and/or the Senior Unsecured Notes Indenture) shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, restated, amended and restated, supplemented or
otherwise modified or extended, replaced or refinanced (subject to any
restrictions or qualifications on such amendments, restatements, amendment and
restatements, supplements or modifications or extensions, replacements or
refinancings set forth herein), (b) any reference to any Requirement of Law in
any Loan Document shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing, superseding or interpreting
such Requirement of Law, (c) any reference herein or in any Loan Document to any
Person shall be construed to include such Person’s successors and permitted
assigns, (d) the words “herein,” “hereof” and “hereunder,” and words of similar
import, when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision hereof, (e) all
references herein or in any Loan Document to Articles, Sections, clauses,
paragraphs, Exhibits and Schedules shall be construed to refer to Articles,
Sections, clauses and paragraphs of, and Exhibits and Schedules to, such Loan
Document, (f) in the computation of periods of time in any Loan Document from a
specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” mean “to but excluding” and the word
“through” means “to and including” and (g) the words “asset” and “property”,
when used in any Loan Document, shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including Cash, securities, accounts and contract rights. For
purposes of determining compliance at any time with Sections 6.01, 6.02, 6.04,
6.05, 6.06,

 

64



--------------------------------------------------------------------------------

6.07 and 6.09, in the event that any Indebtedness, Lien, Restricted Payment,
Restricted Debt Payment, Burdensome Agreement, Investment, Disposition or
Affiliate Transaction, as applicable, meets the criteria of more than one of the
categories of transactions or items permitted pursuant to any clause of such
Sections 6.01 (other than Sections 6.01(a), (x) and (z)), 6.02 (other than
Sections 6.02(a) and (t)), 6.04, 6.05, 6.06, 6.07 and 6.09, the Administrative
Borrower, in its sole discretion, may, from time to time, classify or reclassify
such transaction or item (or portion thereof) under one or more clauses of each
such Section and will only be required to include the amount and type of such
transaction (or portion thereof) in any one category; provided that (i) upon
delivery of any financial statements pursuant to Section 5.01(a) or
(b) following the initial incurrence of any portion of any Indebtedness incurred
under Section 6.01(a) through (ff) (other than Section 6.01(a), (x) or (z))
(such portion of such Indebtedness, the “Subject Indebtedness”), if any such
Subject Indebtedness could, based on such financial statements, have been
incurred in reliance on Section 6.01(w), such Subject Indebtedness shall
automatically be reclassified as having been incurred under the applicable
provisions of Section 6.01(w) (in each case, subject to any other applicable
provision of Section 6.01(w) and, in the case of any Subject Indebtedness
incurred by any Restricted Subsidiary that is not a Loan Party, to availability
under the Non-Loan Party Cap) and any associated Lien will be deemed to have
been permitted under Section 6.02(s) upon any such reclassification and
(ii) upon delivery of any financial statements pursuant to Section 5.01(a) or
(b) following the making of any Investment under Sections 6.06(a) through (dd),
if all or any portion of such Investment could, based on such financial
statements, have been made in reliance on Section 6.06(cc), such Investment (or
the relevant portion thereof) shall automatically be reclassified as having been
made in reliance on Section 6.06(cc). It is understood and agreed that any
Indebtedness, Lien, Restricted Payment, Restricted Debt Payment, Burdensome
Agreement, Investment, Disposition and/or Affiliate transaction need not be
permitted solely by reference to one category of permitted Indebtedness, Lien,
Restricted Payment, Restricted Debt Payment, Burdensome Agreement, Investment,
Disposition and/or Affiliate transaction under Sections 6.01, 6.02, 6.04, 6.05,
6.06, 6.07 or 6.09, respectively, but may instead be permitted in part under any
combination thereof. For purposes of any amount herein expressed as “the greater
of” a specified fixed amount and a percentage of Consolidated Adjusted EBITDA,
“Consolidated Adjusted EBITDA” shall be deemed to refer to Consolidated Adjusted
EBITDA of the Administrative Borrower and its Restricted Subsidiaries.

Section 1.04. Accounting Terms; GAAP.

(a) (i) All financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and,
except as otherwise expressly provided herein, all terms of an accounting or
financial nature that are used in calculating the Total Leverage Ratio, the
First Lien Leverage Ratio, the Secured Leverage Ratio, the Interest Coverage
Ratio, Consolidated Adjusted EBITDA or Consolidated Total Assets shall be
construed and interpreted in accordance with GAAP, as in effect from time to
time; provided that (A) if any change to GAAP or in the application thereof
(including the conversion to IFRS as described below) is implemented after the
date of delivery of the financial statements described in Section 3.04(a) and/or
there is any change in the functional currency reflected in the financial
statements or (B) if the Administrative Borrower elects or is required to report
under IFRS, the Administrative Borrower or the Required Lenders may request to
amend the relevant affected provisions hereof (whether or not the request for
such amendment is delivered before or after the relevant change or election) to
eliminate the effect of such change or election, as the case may be, on the
operation of such provisions and (x) the Administrative Borrower and the
Administrative Agent shall negotiate in good faith to enter into an amendment of
the relevant affected provisions (it being understood that no amendment or
similar fee shall be payable to the Administrative Agent or any Lender in
connection therewith) to preserve the original intent thereof in light of the
applicable change or election, as the case may be, (y) the relevant affected
provisions shall be interpreted on the basis of GAAP and the currency, in each
case, as in effect and applied immediately prior to the applicable change or
election, as the case may be, until the request for amendment has been withdrawn
by the Administrative Borrower or the Required Lenders, as applicable, or this
Agreement has been amended as contemplated hereby and (z) after giving effect to
any such amendment, the term “GAAP” as used herein shall be deemed to be a
reference to IFRS; it being understood and agreed that the Administrative
Borrower may not convert to GAAP after exercising its right or complying with
any requirement to report under IFRS in accordance with clause (B) above.

 

65



--------------------------------------------------------------------------------

(ii) All terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification,
International Accounting Standard or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Administrative Borrower or any subsidiary at “fair value,” as defined therein
and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification, International Accounting Standard or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

(b) Notwithstanding anything to the contrary contained in paragraph (a) above or
in the definition of “Capital Lease,” in the event of an accounting change
requiring all leases to be capitalized, only those leases (assuming for purposes
hereof that such leases were in existence on the date hereof) that would
constitute Capital Leases (including leases that are classified as “Financing
Leases” for purposes of GAAP) in conformity with GAAP on the date hereof shall
be considered Capital Leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.

Section 1.05. Effectuation of Transactions. Each of the representations and
warranties contained in this Agreement (and all corresponding definitions) is
made after giving effect to the Transactions, unless the context otherwise
requires.

Section 1.06. Timing of Payment or Performance. When payment of any obligation
or the performance of any covenant, duty or obligation is stated to be due or
required on a day which is not a Business Day, the date of such payment (other
than as described in the definition of “Interest Period”) or performance shall
extend to the immediately succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

Section 1.07. Times of Day. Unless otherwise specified herein, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).

Section 1.08. Currency Equivalents Generally. (a) Notwithstanding anything to
the contrary in clause (b) below, for purposes of any determination under
Article 5, Article 6 (other than Section 6.13(a) and the calculation of
compliance with any financial ratio for purposes of taking any action hereunder)
or Article 7 with respect to the amount of any Indebtedness, Lien, Restricted
Payment, Restricted Debt Payment, Investment, Disposition, Sale and Lease-Back
Transaction, Affiliate transaction or other transaction, event or circumstance,
or any determination under any other provision of this Agreement, (any of the
foregoing, a “specified transaction”), in a currency other than Dollars, (i) the
equivalent amount in Dollars of a specified transaction in a currency other than
Dollars shall be calculated based on the rate of exchange quoted by the
Bloomberg Foreign Exchange Rates & World Currencies Page (or any successor page
thereto, or in the event such rate does not appear on any Bloomberg Page, by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Administrative
Borrower) for such foreign currency, as in effect at 11:00 a.m. (London time) on
the date of such specified transaction (which, in the case of any Restricted
Payment, shall be deemed to be the date of the declaration thereof and, in the
case of the incurrence of Indebtedness, shall be deemed to be on the date first
committed); provided, that if any Indebtedness is incurred (and, if applicable,
associated Lien granted) to refinance or replace other Indebtedness denominated
in a currency other than Dollars, and the relevant refinancing or replacement
would cause the applicable Dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing or replacement, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing or
replacement Indebtedness (and, if applicable, associated Lien granted) does not
exceed an amount sufficient to repay the principal amount of such Indebtedness
being refinanced or replaced, except by an amount equal to (x) unpaid accrued
interest and premiums (including tender premiums) thereon plus other

 

66



--------------------------------------------------------------------------------

reasonable and customary fees and expenses (including upfront fees and original
issue discount) incurred in connection with such refinancing or replacement,
(y) any existing commitments unutilized thereunder and (z) additional amounts
permitted to be incurred under Section 6.01 and (ii) for the avoidance of doubt,
no Default or Event of Default shall be deemed to have occurred solely as a
result of a change in the rate of currency exchange occurring after the time of
any specified transaction so long as such specified transaction was permitted at
the time incurred, made, acquired, committed, entered or declared as set forth
in clause (i). For purposes of Section 6.13(a) and the calculation of compliance
with any financial ratio for purposes of taking any action hereunder (including
for purposes of calculating availability under the Incremental Cap), on any
relevant date of determination, amounts denominated in currencies other than
Dollars shall be translated into Dollars at the applicable currency exchange
rate used in preparing the financial statements delivered pursuant to
Sections 5.01(a) or (b) (or, prior to the first such delivery, the financial
statements referred to in Section 3.04), as applicable, for the relevant Test
Period; provided that the amount of any Indebtedness that is subject to a Debt
FX Hedge shall be determined in accordance with the definition of “Consolidated
Total Debt”. Notwithstanding the foregoing or anything to the contrary herein,
to the extent that the Administrative Borrower would not be in compliance with
Section 6.13(a) if any Indebtedness denominated in a currency other than Dollars
were to be translated into Dollars on the basis of the applicable currency
exchange rate used in preparing the financial statements delivered pursuant to
Section 5.01(a) or (b), as applicable, for the relevant Test Period, but would
be in compliance with Section 6.13(a) if such Indebtedness that is denominated
in a currency other than in Dollars were instead translated into Dollars on the
basis of the average relevant currency exchange rates over such Test Period
(taking into account the currency translation effects, determined in accordance
with GAAP, of any Hedge Agreement permitted hereunder in respect of currency
exchange risks with respect to the applicable currency in effect on the date of
determination for the Dollar equivalent amount of such Indebtedness), then,
solely for purposes of compliance with Section 6.13(a), the First Lien Leverage
Ratio as of the last day of such Test Period shall be calculated on the basis of
such average relevant currency exchange rates; provided that the amount of any
Indebtedness that is subject to a Debt FX Hedge shall be determined in
accordance with the definition of “Consolidated Total Debt”.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Administrative Borrower’s consent to appropriately reflect a change in
currency of any country and any relevant market convention or practice relating
to such change in currency.

(c) The Administrative Agent shall determine the Spot Rate as of each
Revaluation Date to be used for calculating the Dollar Equivalent amount of any
Revolving Loan and/or Letter of Credit that is denominated in any Alternate
Currency. The Spot Rate shall become effective as of such Revaluation Date and
shall be the Spot Rate employed in converting any amount between any Alternate
Currency and Dollars until the next occurring Revaluation Date.

Section 1.09. Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Loans, Replacement Term Loans, Loans
in connection with any Replacement Revolving Facility, Extended Term Loans,
Extended Revolving Loans or loans incurred under a new credit facility, in each
case, to the extent such extension, replacement, renewal or refinancing is
effected by means of a “cashless roll” by such Lender, such extension,
replacement, renewal or refinancing shall be deemed to comply with any
requirement hereunder or any other Loan Document that such payment be made “in
Dollars”, “in immediately available funds”, “in Cash” or any other similar
requirement.

Section 1.10. Certain Calculations and Tests.

(a) Notwithstanding anything to the contrary herein, but subject to Sections
1.10(b), (c) and (d), all financial ratios and tests (including the Total
Leverage Ratio, the First Lien Leverage Ratio, the Secured Leverage Ratio, the
Interest Coverage Ratio and the amount of Consolidated Total Assets and
Consolidated Adjusted EBITDA (other than, for the avoidance of doubt, for
purposes of calculating Excess Cash Flow))

 

67



--------------------------------------------------------------------------------

contained in this Agreement that are calculated with respect to any Test Period
during which any Subject Transaction occurs shall be calculated with respect to
such Test Period and such Subject Transaction on a Pro Forma Basis. Further, if
since the beginning of any such Test Period and on or prior to the date of any
required calculation of any financial ratio or test (x) any Subject Transaction
has occurred or (y) any Person that subsequently became a Restricted Subsidiary
or was merged, amalgamated or consolidated with or into the Administrative
Borrower or any of its Restricted Subsidiaries or any joint venture since the
beginning of such Test Period has consummated any Subject Transaction, then, in
each case, any applicable financial ratio or test shall be calculated on a Pro
Forma Basis for such Test Period as if such Subject Transaction had occurred at
the beginning of the applicable Test Period (or, in the case of Consolidated
Total Assets (or with respect to any determination pertaining to the balance
sheet, including the acquisition of Cash and Cash Equivalents), as of the last
day of such Test Period), it being understood, for the avoidance of doubt, that
solely for purposes of calculating (x) quarterly compliance with Section 6.13(a)
and (y) the First Lien Leverage Ratio for purposes of the definition of
“Applicable Rate” and “Commitment Fee Rate”, the date of the required
calculation shall be the last day of the Test Period, and no Subject Transaction
occurring thereafter shall be taken into account.

(b) Notwithstanding anything to the contrary herein (including in connection
with any calculation made on a Pro Forma Basis), to the extent that the terms of
this Agreement require (i) compliance with any financial ratio or test
(including, without limitation, Section 6.13(a) hereof, any First Lien Leverage
Ratio test, any Secured Leverage Ratio test, any Total Leverage Ratio test
and/or any Interest Coverage Ratio test) and/or any cap expressed as a
percentage of Consolidated Adjusted EBITDA and/or Consolidated Total Assets or
(ii) the absence of a Default or Event of Default (or any type of Default or
Event of Default) as a condition to (A) the consummation of any transaction in
connection with any acquisition or similar Investment (including the assumption
or incurrence of Indebtedness), (B) the making of any Restricted Payment and/or
(C) the making of any Restricted Debt Payment, the determination of whether the
relevant condition is satisfied may be made, at the election of the
Administrative Borrower, (1) in the case of any acquisition or similar
Investment, at the time of (on the basis of the financial statements for the
most recently ended Test Period at such time) either (x) in the case of any
Limited Condition Acquisition, the execution of the definitive agreement with
respect to such acquisition or Investment or (y) the consummation of such
acquisition or Investment, (2) in the case of any Restricted Payment, at the
time of (on the basis of the financial statements for the most recently ended
Test Period at such time) (x) the declaration of such Restricted Payment (so
long as such Restricted Payment is made within 60 days of such declaration) or
(y) the making of such Restricted Payment and (3) in the case of any Restricted
Debt Payment, at the time of (on the basis of the financial statements for the
most recently ended Test Period at such time) (x) with respect to any Restricted
Debt Payment for which irrevocable notice must be given, delivery of irrevocable
(which may be conditional) notice with respect to such Restricted Debt Payment
or (y) the making of such Restricted Debt Payment, in each case, after giving
effect, on a Pro Forma Basis, to (I) the relevant acquisition or similar
Investment, Restricted Payment and/or Restricted Debt Payment and (II) any other
acquisition or similar Investment, Restricted Payment or Restricted Debt Payment
that has not been consummated but with respect to which the Administrative
Borrower has elected to test any applicable condition prior to the date of
consummation in accordance with this Section 1.10(b).

(c) For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including, without limitation, Section 6.13(a) hereof, any First Lien Leverage
Ratio test, any Secured Leverage Ratio test, any Total Leverage Ratio test
and/or any Interest Coverage Ratio test and/or the amount of Consolidated
Adjusted EBITDA or Consolidated Total Assets), such financial ratio or test
shall be calculated at the time such action is taken (subject to clause (a)
above), such change is made, such transaction is consummated or such event
occurs, as the case may be, and no Default or Event of Default shall be deemed
to have occurred solely as a result of a change in such financial ratio or test
occurring after the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be.

(d) Notwithstanding anything to the contrary herein, with respect to any amount
incurred or transaction entered into (or consummated) in reliance on a provision
of this Agreement that does not require compliance with a financial ratio or
test (including, without limitation, Section 6.13(a) hereof, any First Lien
Leverage Ratio test, any Secured Leverage Ratio test, any Total Leverage Ratio
test and/or any Interest

 

68



--------------------------------------------------------------------------------

Coverage Ratio test) (any such amount, including any amount drawn under the
Revolving Facility, a “Fixed Amount”) substantially concurrently with any amount
incurred or transaction entered into (or consummated) in reliance on a provision
of this Agreement that requires compliance with a financial ratio or test
(including, without limitation, Section 6.13(a) hereof, any First Lien Leverage
Ratio test, any Secured Leverage Ratio test, any Total Leverage Ratio test
and/or any Interest Coverage Ratio test) (any such amount, an “Incurrence-Based
Amount”), it is understood and agreed that (i) any Fixed Amount shall be
disregarded in the calculation of the financial ratio or test applicable to the
relevant Incurrence-Based Amount and (ii) except as provided in clause (i), pro
forma effect shall be given to the entire transaction.

(e) The principal amount of any non-interest bearing Indebtedness or other
discount security constituting Indebtedness at any date shall be the principal
amount thereof that would be shown on a balance sheet of the Administrative
Borrower dated such date prepared in accordance with GAAP.

(f) The increase in any amount secured by any Lien by virtue of the accrual of
interest, the accretion of accreted value, the payment of interest or a dividend
in the form of additional Indebtedness, amortization of original issue discount
and/or any increase in the amount of Indebtedness outstanding solely as a result
of any fluctuation in the exchange rate of any applicable currency will not be
deemed to be the granting of a Lien for purposes of Section 6.02.

Section 1.11. Additional Alternate Currencies.

(a) The Administrative Borrower may from time to time request that Revolving
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternate Currency”; provided that the
relevant requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Revolving Loans, such
request shall be subject to the approval of the Administrative Agent and the
Revolving Lenders; and, in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the applicable Issuing Bank.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m. 10 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the relevant
Issuing Bank, in its or their sole discretion). In the case of any such request
pertaining to Revolving Loans, the Administrative Agent shall promptly notify
each Revolving Lender thereof, in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the relevant
Issuing Bank thereof. Each such Revolving Lender (in the case of any such
request pertaining to Revolving Loans), the relevant Issuing Bank (in the case
of a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., five Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of Revolving
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

(c) Any failure by any Revolving Lender or the relevant Issuing Bank, as the
case may be, to respond to such request within the time period specified in the
preceding paragraph (b) shall be deemed to be a refusal by such Revolving Lender
or Issuing Bank, as the case may be, to permit Revolving Loans to be made or
Letters of Credit to be issued, as applicable, in such requested currency. If
the Administrative Agent and all the Revolving Lenders that would be obligated
to make Credit Extensions denominated in such requested currency consent to
making Revolving Loans in such requested currency, the Administrative Agent
shall so notify the Administrative Borrower, and such currency shall thereupon
be deemed for all purposes to be an Alternate Currency hereunder for purposes of
any Borrowing of Revolving Loans; and if the Administrative Agent and the
relevant Issuing Bank consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Administrative
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternate Currency hereunder for purposes of any Letter of Credit issuances. If
the Administrative Agent fails to obtain the requisite consent to any request
for an additional currency under this Section 1.11, the Administrative Agent
shall promptly so notify the Administrative Borrower. Notwithstanding

 

69



--------------------------------------------------------------------------------

anything to the contrary herein, to the extent that the Adjusted Eurocurrency
Rate and/or the Alternate Base Rate is not applicable to or available with
respect to any Revolving Loan denominated in any Alternate Currency, the
components of the interest rate applicable to such Revolving Loan shall be
separately agreed by the Administrative Borrower and the Administrative Agent.

ARTICLE 2 THE CREDITS

Section 2.01. Commitments.

(a) Subject to the terms and conditions set forth herein, (i) each Initial Term
A Lender severally, and not jointly, agrees to make initial term A loans to the
Borrowers (the proceeds of which may be allocated between the Borrowers) on the
Closing Date in Dollars in a principal amount not to exceed its Initial Term A
Loan Commitment, (ii) each Initial Term B Lender severally, and not jointly,
agrees to make initial term B loans to the Borrowers (the proceeds of which may
be allocated between the Borrowers) on the Closing Date in Dollars in a
principal amount not to exceed its Initial Term B Loan Commitment and (iii) each
Initial Revolving Lender severally, and not jointly, agrees to make Initial
Revolving Loans to the Borrowers (or any Borrower) in Dollars or any applicable
Alternate Currency at any time and from time to time on and after the Closing
Date, and until the earlier of the Initial Revolving Credit Maturity Date and
the termination of the Initial Revolving Credit Commitment of such Initial
Revolving Lender in accordance with the terms hereof; provided that, after
giving effect to any Borrowing of Initial Revolving Loans, the Outstanding
Amount of such Initial Revolving Lender’s Initial Revolving Credit Exposure
shall not exceed such Initial Revolving Lender’s Initial Revolving Credit
Commitment. Within the foregoing limits and subject to the terms, conditions and
limitations set forth herein, the Borrowers may borrow, pay or prepay and
re-borrow Revolving Loans. Amounts paid or prepaid in respect of the Initial
Term Loans may not be re-borrowed.

(b) Subject to the terms and conditions of this Agreement and any applicable
Refinancing Amendment, Extension Amendment or Incremental Facility Amendment,
each Lender with an Additional Commitment of a given Class, severally and not
jointly, agrees to make Additional Loans of such Class to the Borrowers, which
Loans shall not exceed for any such Lender at the time of any incurrence thereof
the Additional Commitment of such Class of such Lender as set forth in the
applicable Refinancing Amendment, Extension Amendment or Incremental Facility
Amendment.

Section 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.

(b) Subject to Section 2.01 and Section 2.14, (i) each Borrowing denominated in
Dollars shall be comprised entirely of ABR Loans or Adjusted Eurocurrency Rate
Loans and (ii) each Borrowing denominated in an Alternate Currency shall be
comprised entirely of Adjusted Eurocurrency Rate Loans. Each Lender at its
option may make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that (x) any exercise of such option
shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement, (y) such Loan shall be deemed to
have been made and held by such Lender, and the obligation of the Borrowers to
repay such Loan shall nevertheless be to such Lender for the account of such
domestic or foreign branch or Affiliate of such Lender and (z) in exercising
such option, such Lender shall use reasonable efforts to minimize increased
costs to the Borrowers resulting therefrom (which obligation of such Lender
shall not require it to take, or refrain from taking, actions that it determines
would result in increased costs for which it will not be compensated hereunder
or that it otherwise determines would be disadvantageous to it and in the event
of such request for costs for which compensation is provided under this
Agreement, the provisions of Section 2.15 shall apply); provided further, that
no such domestic or foreign branch or Affiliate of such Lender shall be entitled
to any greater indemnification under Section 2.17 in respect of any withholding
tax with respect to such Loan than that to which the applicable Lender was
entitled on the date on which such Loan was made (except in connection with any
indemnification entitlement arising as a result of any Change in Law after the
date on which such Loan was made).

 

70



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Adjusted Eurocurrency
Rate Borrowing, such Adjusted Eurocurrency Rate Borrowing shall comprise an
aggregate principal amount that is an integral multiple of $100,000 and not less
than $500,000 (or, in the case of any Adjusted Eurocurrency Rate Borrowing
denominated in any Alternate Currency, the equivalent of the relevant amount
denominated in such Alternate Currency). Each ABR Borrowing when made shall be
in a minimum principal amount of $100,000; provided that an ABR Revolving Loan
Borrowing may be made in a lesser aggregate amount that is (x) equal to the
entire aggregate unused Revolving Credit Commitments or (y) required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 15 different
Interest Periods in effect for Adjusted Eurocurrency Rate Borrowings at any time
outstanding (or such greater number of different Interest Periods as the
Administrative Agent may agree from time to time).

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not, nor shall they be entitled to, request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date applicable to the relevant Loans.

Section 2.03. Requests for Borrowings. (a) Each Term Loan Borrowing, each
Revolving Loan Borrowing, each conversion of Term Loans or Revolving Loans from
one Type to the other, and each continuation of Adjusted Eurocurrency Rate Loans
shall be made upon irrevocable notice by the Administrative Borrower to the
Administrative Agent, which may be given by (A) telephone or (B) a Borrowing
Request; provided that any telephonic notice must be promptly confirmed in
writing by delivery to the Administrative Agent of a Borrowing Request (provided
that notices in respect of the Term Loan Borrowings and/or any Revolving Loan
Borrowing (x) to be made on the Closing Date may be conditioned on the closing
of the Closing Date Merger and (y) to be made in connection with any
acquisition, investment or irrevocable repayment or redemption of Indebtedness
may be conditioned on the closing of such Permitted Acquisition, permitted
Investment or permitted irrevocable repayment or redemption of Indebtedness).
Each such notice must be in the form of a Borrowing Request or Interest Election
Request, as the case may be, appropriately completed and signed by a Responsible
Officer of the Administrative Borrower or by telephone (and promptly confirmed
by delivery of a written Borrowing Request or Interest Election Request,
appropriately completed and signed by a Responsible Officer of the
Administrative Borrower) and must be received by the Administrative Agent (by
hand delivery, fax or other electronic transmission (including “.pdf” or
“.tiff”)) not later than (i) 1:00 p.m. three Business Days prior to the
requested date of any Borrowing of or continuation of Adjusted Eurocurrency Rate
Loans (or (x) two Business Days in the case of any Adjusted Eurocurrency Rate
Borrowing to be made on the Closing Date and (y) four Business Days in the case
of any Adjusted Eurocurrency Rate Borrowing in any Alternate Currency other than
Sterling or Euros) or any conversion of ABR Loans to Adjusted Eurocurrency Rate
Loans and (ii) 12:00 p.m. on the requested date of any Borrowing of or
conversion to ABR Loans (or, in each case, such later time as is reasonably
acceptable to the Administrative Agent); provided that, if the Administrative
Borrower wishes to request Adjusted Eurocurrency Rate Loans having an Interest
Period of other than one, two, three or six months in duration as provided in
the definition of “Interest Period” (A) the applicable notice from the
Administrative Borrower must be received by the Administrative Agent not later
than 1:00 p.m. four Business Days prior to the requested date of the relevant
Borrowing (or such later time as is reasonably acceptable to the Administrative
Agent), conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the appropriate Lenders of such request and determine
whether the requested Interest Period is available to them and (B) not later
than 12:00 p.m. three Business Days before the requested date of the relevant
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Administrative Borrower whether or not the requested Interest Period is
available to and has been approved by the appropriate Lenders (such approval not
to be unreasonably withheld or delayed).

(b) Each Borrowing Request will specify the currency in which the relevant Loan
will be made. If, with respect to any Loan denominated in Dollars, no election
as to the Type of Borrowing is specified, then the requested Borrowing shall be
an ABR Borrowing. If no Interest Period is specified with respect to any
requested Adjusted Eurocurrency Rate Borrowing, then the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise each Lender of the details and

 

71



--------------------------------------------------------------------------------

amount of any Loan to be made as part of the requested Borrowing (x) in the case
of any ABR Borrowing, on the same Business Day of receipt of a Borrowing Request
in accordance with this Section or (y) in the case of any Adjusted Eurocurrency
Rate Borrowing, no later than one Business Day following receipt of a Borrowing
Request in accordance with this Section. No Revolving Loan may be converted into
or continued as a Revolving Loan denominated in a different currency, but
instead must be repaid in the currency in which such Revolving Loan was
originally denominated and re-borrowed in the relevant other currency.

Section 2.04. [Reserved].

Section 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, (i) each
Issuing Bank agrees, in each case in reliance upon the agreements of the other
Revolving Lenders set forth in this Section 2.05, (A) from time to time on any
Business Day during the period from the Closing Date to the fifth Business Day
prior to the Latest Revolving Credit Maturity Date, upon the request of the
Administrative Borrower, to issue Letters of Credit issued on sight basis only
for the account of the Administrative Borrower and/or any of its subsidiaries
(provided that one or more Borrowers will be a co-applicant) and to amend or
renew Letters of Credit previously issued by it, in accordance with
Section 2.05(b), and (B) to honor drafts under the Letters of Credit, and
(ii) the Revolving Lenders severally agree to participate in the Letters of
Credit issued pursuant to Section 2.05(d). On and after the Closing Date, each
Existing Letter of Credit shall be deemed to be a Letter of Credit issued
hereunder on the Closing Date for all purposes under this Agreement and the
other Loan Documents. No Issuing Bank shall be required to issue Commercial
Letters of Credit without its consent.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of any Letter of Credit, the Administrative Borrower shall
deliver to the applicable Issuing Bank and the Administrative Agent, at least
three Business Days in advance of the requested date of issuance (or such
shorter period as is acceptable to the applicable Issuing Bank or, in the case
of any issuance to be made on the Closing Date, one Business Day prior to the
Closing Date), a Letter of Credit Request. To request an amendment, extension or
renewal of an outstanding Letter of Credit (other than any automatic extension
of a Letter of Credit permitted under Section 2.05(c)) the Administrative
Borrower shall submit a Letter of Credit Request to the applicable Issuing Bank
selected by the Administrative Borrower (with a copy to the Administrative
Agent) at least three Business Days in advance of the requested date of
amendment, extension or renewal (or such shorter period as is acceptable to the
applicable Issuing Bank), identifying the Letter of Credit to be amended,
extended or renewed, and specifying the proposed date (which shall be a Business
Day) and other details of the amendment, extension or renewal. If requested by
the applicable Issuing Bank in connection with any request for any Letter of
Credit, the Administrative Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Administrative Borrower to, or entered into by the
Administrative Borrower with, the applicable Issuing Bank relating to any Letter
of Credit, the terms and conditions of this Agreement shall control. No Letter
of Credit, letter of credit application or other document entered into by any
Borrower with any Issuing Bank relating to any Letter of Credit shall contain
any representation or warranty, covenant or event of default not set forth in
this Agreement (and to the extent inconsistent herewith shall be rendered null
and void (or reformed automatically without further action by any Person to
conform to the terms of this Agreement), and all representations and warranties,
covenants and events of default set forth therein shall contain standards,
qualifications, thresholds and exceptions for materiality or otherwise
consistent with those set forth in this Agreement (and, to the extent
inconsistent herewith, shall be deemed to automatically incorporate the
applicable standards, qualifications, thresholds and exceptions set forth herein
without action by any Person). No Letter of Credit may be issued, amended,
extended or renewed unless (and on the issuance, amendment, extension or renewal
of each Letter of Credit the Administrative Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
extension, or renewal (i) (A) the LC Exposure does not exceed the Letter of
Credit Sublimit (taking the Dollar Equivalent of the amount of any Letter of
Credit denominated in an Alternate Currency), (B) with respect to any Letter of
Credit to be issued by Credit Suisse, the aggregate undrawn amount (plus unpaid
LC Disbursements) of all outstanding Letters of Credit issued by Credit Suisse

 

72



--------------------------------------------------------------------------------

does not exceed $100,000,000 and (C) with respect to any Letter of Credit to be
issued by ING, the aggregate undrawn amount (plus unpaid LC Disbursements) of
all outstanding Letters of Credit issued by ING does not exceed $50,000,000 and
(ii) (A) the aggregate amount of the Initial Revolving Credit Exposure shall not
exceed the aggregate amount of the Initial Revolving Credit Commitments then in
effect, (B) the aggregate amount of the Additional Revolving Credit Exposure
attributable to any Class of Additional Revolving Credit Commitments does not
exceed the aggregate amount of the Additional Revolving Credit Commitments of
such Class then in effect and (C) if such Letter of Credit has a term that
extends beyond the Maturity Date applicable to the Revolving Credit Commitments
of any Class, the aggregate amount of the LC Exposure attributable to Letters of
Credit expiring after such Maturity Date does not exceed the aggregate amount of
the Revolving Credit Commitments then in effect that are scheduled to remain in
effect after such Maturity Date.

(c) Expiration Date. No Letter of Credit shall expire later than the earlier of
(A) the date that is one year after the date of the issuance of such Letter of
Credit and (B) the date that is five Business Days prior to the Latest Revolving
Credit Maturity Date; provided that, any Standby Letter of Credit may provide
for the automatic extension thereof for any number of additional periods of up
to one year in duration (which additional periods shall not extend beyond the
date referred to in the preceding clause (B) unless 102% of the then-available
face amount thereof is Cash collateralized or backstopped on or before the date
that such Letter of Credit is extended beyond the date referred to in clause
(B) above pursuant to arrangements reasonably satisfactory to the relevant
Issuing Bank).

(d) Participations. By the issuance of any Letter of Credit (or an amendment to
any Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or the Revolving Lenders, the
applicable Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Revolving Credit
Percentage of the aggregate amount available to be drawn under such Letter of
Credit (in respect of any Letter of Credit issued in any Alternate Currency,
expressed in the Dollar Equivalent thereof). In consideration and in furtherance
of the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement made
by such Issuing Bank and not reimbursed by any Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to any Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement.

(i) If the applicable Issuing Bank makes any LC Disbursement in respect of a
Letter of Credit, the relevant Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent (or, in the case of Commercial Letters of
Credit, the applicable Issuing Bank) an amount equal to the amount of such LC
Disbursement not later than 2:00 p.m. one Business Day following the date on
which the Administrative Borrower receives notice of such LC Disbursement;
provided that the Administrative Borrower may, without satisfying the conditions
to borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Revolving Loan Borrowing (any such Revolving
Loan Borrowing, a “Letter of Credit Reimbursement Loan”) in an equivalent amount
and, to the extent so financed, the obligation of the relevant Borrower to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Loan Borrowing. With respect to Commercial Letters of Credit, the relevant
Issuing Bank shall immediately notify the Administrative Agent of any payment
made by the Borrowers in accordance with the terms of the preceding sentence
(without giving effect to the proviso therein). If the relevant Borrower fails
to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the

 

73



--------------------------------------------------------------------------------

applicable LC Disbursement, the payment then due from such Borrower in respect
thereof and such Revolving Lender’s Applicable Revolving Credit Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Revolving Credit Percentage of
the payment then due from the relevant Borrower, in the same manner as provided
in Section 2.07 with respect to Loans made by such Revolving Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from any Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Revolving Lenders and such Issuing Bank as their
interests may appear.

(ii) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the applicable Issuing Bank any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.05(e) by the time specified therein, such Issuing Bank shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Bank at a rate per annum equal to the
greater of the Federal Funds Effective Rate (or, in the case of any Letter of
Credit denominated in any Alternate Currency, the Administrative Agent’s
customary rate for interbank advances in such Alternate Currency) from time to
time in effect and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation. A certificate of the
applicable Issuing Bank submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(ii) shall be conclusive absent manifest error.

(f) Obligations Absolute. The obligation of the Borrowers to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute and
unconditional and irrespective of (i) any lack of validity or enforceability of
any Letter of Credit or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under any Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the applicable Issuing
Bank under any Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
obligations of any Borrower hereunder. Neither the Administrative Agent, the
Revolving Lenders nor any Issuing Bank, nor any of their respective Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of such Issuing
Bank; provided that the foregoing shall not be construed to excuse such Issuing
Bank from liability to the Administrative Borrower to the extent of any direct
damages suffered by any Borrower that are caused by such Issuing Bank’s failure
to exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct on the part of applicable Issuing Bank (as determined by a final and
non-appealable judgment of a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of any Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

 

74



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Administrative Borrower by electronic
means upon any LC Disbursement thereunder; provided that no failure to give or
delay in giving such notice shall relieve any Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement within the time period prescribed in Section 2.05(e).

(h) Interim Interest. If any Issuing Bank makes any LC Disbursement, unless the
relevant Borrower reimburses such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the relevant Borrower reimburses such LC Disbursement (or the date
on which such LC Disbursement is reimbursed with the proceeds of Loans, as
applicable), at the rate per annum then applicable to (x) in the case of any
Letter of Credit denominated in Dollars, Initial Revolving Loans that are ABR
Loans and (y) in the case of any Letter of Credit denominated in any Alternate
Currency, Initial Revolving Loans that are Adjusted Eurocurrency Rate Loans (or,
to the extent of the participation in such LC Disbursement by any Revolving
Lender of another Class, the rate per annum then applicable to the Revolving
Loans of such other Class); provided that if the relevant Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Revolving Lender to the extent of such payment and
shall be payable on the date on which the relevant Borrower is required to
reimburse the applicable LC Disbursement in full (and, thereafter, on demand).

(i) Replacement or Resignation of an Issuing Bank or Designation of New Issuing
Banks.

(i) Any Issuing Bank may be replaced with the consent of the Administrative
Agent (not to be unreasonably withheld or delayed) at any time by written
agreement among the Administrative Borrower, the Administrative Agent and the
successor Issuing Bank. The Administrative Agent shall notify the Revolving
Lenders of any such replacement of an Issuing Bank. At the time any such
replacement becomes effective, the relevant Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b)(ii). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of any Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

(ii) The Administrative Borrower may, at any time and from time to time with the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed) and the relevant Revolving Lender, designate one or more
additional Revolving Lenders to act as an issuing bank under the terms of this
Agreement. Any Revolving Lender designated as an issuing bank pursuant to this
paragraph (i) who agrees in writing to such designation shall be deemed to be an
“Issuing Bank” (in addition to being a Revolving Lender) in respect of Letters
of Credit issued or to be issued by such Revolving Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to any other Issuing
Bank and such Revolving Lender.

 

75



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary contained herein, each Issuing
Bank may, upon ten days’ prior written notice to the Administrative Borrower,
each other Issuing Bank and the Revolving Lenders, resign as an Issuing Bank,
which resignation shall be effective as of the later of (x) the appointment of a
replacement Issuing Bank and (y) the date referenced in such notice (but in no
event less than ten days after the delivery of such written notice) ; it being
understood that in the event of any such resignation, any Letter of Credit
issued by the resigning Issuing Bank then outstanding shall remain outstanding
(irrespective of whether any amount thereunder has been drawn at such time). In
the event of any such resignation as an Issuing Bank, the Administrative
Borrower shall be entitled to appoint any Revolving Lender that accepts such
appointment in writing as a successor Issuing Bank. Upon the acceptance of any
appointment as Issuing Bank hereunder, the successor Issuing Bank shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Issuing Bank, and the retiring Issuing Bank shall be
discharged from its duties and obligations in such capacity hereunder.

(j) Cash Collateralization.

(i) If any Event of Default exists and the Loans have been declared due and
payable in accordance with Article 7 hereof, then on the Business Day on which
the Administrative Borrower receives notice from the Administrative Agent at the
direction of the Required Revolving Lenders demanding the deposit of Cash
collateral pursuant to this paragraph (j), the relevant Borrower shall deposit,
in an interest-bearing account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders and each
Issuing Bank (the “LC Collateral Account”), an amount in Cash equal to 102% of
the LC Exposure as of such date (minus the amount then on deposit in the LC
Collateral Account); provided that the obligation to deposit such Cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Administrative
Borrower described in Section 7.01(f) or (g).

(ii) Any such deposit under clause (i) above shall be held by the Administrative
Agent as collateral for the payment and performance of the Secured Obligations
in accordance with the provisions of this paragraph (j). The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account, and the Borrowers hereby grant the
Administrative Agent, for the benefit of the Secured Parties, a First Priority
security interest in the LC Collateral Account. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the applicable Issuing Bank
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrowers for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of the Required Revolving
Lenders) be applied to satisfy other Secured Obligations. If any Borrower is
required to provide an amount of Cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (together with all interest and
other earnings with respect thereto, to the extent not applied as aforesaid)
shall be returned to such Borrower promptly but in no event later than three
Business Days after such Event of Default has been cured or waived.

Section 2.06. [Reserved].

Section 2.07. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder not later than
(i) 1:00 p.m., in the case of Adjusted Eurocurrency Rate Loans, and (ii) 3:00
p.m., in the case of ABR Loans, in each case on the Business Day specified in
the applicable Borrowing Request by wire transfer of immediately available funds
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders in an amount equal to such Lender’s
respective Applicable Percentage. The Administrative Agent will make such Loans
available to the Borrowers by promptly crediting the amounts so received on the
same

 

76



--------------------------------------------------------------------------------

Business Day, in like funds, to the account designated in the relevant Borrowing
Request or as otherwise directed in writing; provided that ABR Revolving Loans
(or Adjusted Eurocurrency Rate Loans in the case of any Letter of Credit
denominated in any Alternate Currency) made to finance the reimbursement of any
LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent has received notice from any Lender that
such Lender will not make available to the Administrative Agent such Lender’s
share of any Borrowing prior to the proposed date of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make a corresponding amount available to the
relevant Borrower. In such event, if any Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent (without duplication) such corresponding amount with interest thereon
forthwith on demand for each day from and including the date such amount is made
available to the relevant Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate (or, with respect to any amount denominated in any
Alternate Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternate Currency, in an amount that is approximately equal
to the amount with respect to which such rate is being determined, would be
offered for such day by the Administrative Agent in the applicable offshore
interbank market for such currency) and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrowers, the interest rate applicable to the Loans
comprising such Borrowing at such time. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing, and the obligation of the Borrowers to repay the
Administrative Agent the corresponding amount pursuant to this Section 2.07(b)
shall cease. If any Borrower pays such amount to the Administrative Agent, the
amount so paid shall constitute a repayment of such Borrowing by such amount.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment or to prejudice any rights which the Administrative Agent
or any Borrower or any other Loan Party may have against any Lender as a result
of any default by such Lender hereunder.

Section 2.08. Type; Interest Elections.

(a) Each Borrowing shall initially be of the Type specified in the applicable
Borrowing Request and, in the case of any Adjusted Eurocurrency Rate Borrowing,
shall have the initial Interest Period specified in such Borrowing Request.
Thereafter, the Administrative Borrower may elect to convert any Borrowing to a
Borrowing of a different Type or to continue such Borrowing and, in the case of
an Adjusted Eurocurrency Rate Borrowing, may elect Interest Periods therefor,
all as provided in this Section. The Administrative Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders based upon
their respective Applicable Percentages, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section 2.08, the Administrative
Borrower shall deliver an Interest Election Request in accordance with the terms
of Section 2.03(a).

(c) If any such Interest Election Request requests an Adjusted Eurocurrency Rate
Borrowing but does not specify an Interest Period, then the Administrative
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

(d) Promptly following receipt of each Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Administrative Borrower fails to deliver a timely Interest Election
Request with respect to any Adjusted Eurocurrency Rate Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, such Borrowing shall be converted at the end of such

 

77



--------------------------------------------------------------------------------

Interest Period to an Adjusted Eurocurrency Rate Borrowing with an Interest
Period of one month. Notwithstanding anything to the contrary herein, if an
Event of Default exists and the Administrative Agent, at the request of the
Required Lenders, so notifies the Administrative Borrower, then, so long as such
Event of Default exists (i) no outstanding Borrowing may be converted to or
continued as an Adjusted Eurocurrency Rate Borrowing and (ii) unless repaid,
each Adjusted Eurocurrency Rate Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the then-current Interest Period
applicable thereto.

(f) It is understood and agreed that (i) only a Borrowing denominated in Dollars
may be made in the form of, or converted into, an ABR Loan and (ii) a Borrowing
denominated in an Alternate Currency may only be made in the form of, or
converted into, or continued as, an Adjusted Eurocurrency Rate Loan (or such
other type of Revolving Loan as may be agreed by the Administrative Agent and
the Administrative Borrower pursuant to Section 1.11). No Revolving Loan may be
converted into or continued as a Revolving Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Revolving
Loan and reborrowed in the other currency.

Section 2.09. Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Initial Term Loan Commitments on the
Closing Date shall automatically terminate upon the making of the Initial Term
Loans on the Closing Date, (ii) the Initial Revolving Credit Commitments shall
automatically terminate on the Initial Revolving Credit Maturity Date, (iii) the
Additional Term Loan Commitments of any Class shall automatically terminate upon
the making of the Additional Term Loans of such Class and, if any such
Additional Term Loan Commitment is not drawn on the date that such Additional
Term Loan Commitment is required to be drawn pursuant to the applicable
Incremental Facility Amendment, Extension Amendment or Refinancing Amendment, as
applicable, the undrawn amount thereof shall automatically terminate and
(iv) the Additional Revolving Credit Commitments of any Class shall
automatically terminate on the Maturity Date specified therefor in the
applicable Incremental Facility Amendment, Extension Amendment or Refinancing
Amendment, as applicable.

(b) Upon delivery of the notice required by Section 2.09(c), the Administrative
Borrower may at any time terminate or from time to time reduce, the Revolving
Credit Commitments of any Class; provided that (i) each reduction of the
Revolving Credit Commitments of any Class shall be in an amount that is an
integral multiple of $1,000,000 and not less than $1,000,000 and (ii) the
Administrative Borrower shall not terminate or reduce the Revolving Credit
Commitments of any Class if, after giving effect to any concurrent prepayment of
Revolving Loans, the aggregate amount of the Revolving Credit Exposure
attributable to the Revolving Credit Commitments of such Class would exceed the
aggregate amount of the Revolving Credit Commitments of such Class; provided
that, after the establishment of any Additional Revolving Credit Commitment, any
such termination or reduction of the Revolving Credit Commitments of any
Class shall be subject to the provisions set forth in Section 2.22, 2.23 and/or
9.02, as applicable.

(c) The Administrative Borrower shall notify the Administrative Agent of any
election to terminate or reduce any Revolving Credit Commitment under paragraph
(b) of this Section in writing at least three Business Days prior to the
effective date of such termination or reduction (or such later date to which the
Administrative Agent may agree), specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Revolving Lenders of each applicable Class of the contents
thereof. Each notice delivered by the Administrative Borrower pursuant to this
Section shall be irrevocable; provided that any such notice may state that it is
conditioned upon the effectiveness of other transactions, in which case such
notice may be revoked or its effectiveness deferred by the Administrative
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of any Revolving Credit Commitment pursuant to this Section 2.09 shall be
permanent. Upon any reduction of any Revolving Credit Commitment, the Revolving
Credit Commitment of each Revolving Lender of the relevant Class shall be
reduced by such Revolving Lender’s Applicable Percentage of such reduction
amount.

 

78



--------------------------------------------------------------------------------

Section 2.10. Repayment of Loans; Evidence of Debt.

(a) (i) The Borrowers hereby jointly and severally unconditionally promise to
repay the outstanding principal amount of the Initial Term A Loans to the
Administrative Agent for the account of each Initial Term A Lender (i) on the
last Business Day of each April, July, October and January prior to the Initial
Term A Loan Maturity Date (each such date being referred to as a “Term A Loan
Installment Date”), in the principal amount set forth below for such Term A Loan
Installment Date (as such payment may be reduced from time to time as a result
of the application of prepayments in accordance with Section 2.11 and/or any
repurchase in accordance with Section 9.05(f) or increased as a result of any
increase in the amount of such Initial Term A Loans pursuant to
Section 2.22(a)), and (ii) on the Initial Term A Loan Maturity Date, in an
amount equal to the remainder of the principal amount of the Initial Term A
Loans outstanding on such date, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment.

 

TERM A LOAN
INSTALLMENT DATE

   PRINCIPAL
AMOUNT  

Last Business Day of January 2018

   $ 6,250,000  

Last Business Day of April 2018

   $ 6,250,000  

Last Business Day of July 2018

   $ 6,250,000  

Last Business Day of October 2018

   $ 6,250,000  

Last Business Day of January 2019

   $ 12,500,000  

Last Business Day of April 2019

   $ 12,500,000  

Last Business Day of July 2019

   $ 12,500,000  

Last Business Day of October 2019

   $ 12,500,000  

Last Business Day of January 2020

   $ 18,750,000  

Last Business Day of April 2020

   $ 18,750,000  

Last Business Day of July 2020

   $ 18,750,000  

Last Business Day of October 2020

   $ 18,750,000  

Last Business Day of January 2021

   $ 25,000,000  

Last Business Day of April 2021

   $ 25,000,000  

Last Business Day of July 2021

   $ 25,000,000  

Last Business Day of October 2021

   $ 25,000,000  

Last Business Day of January 2022

   $ 25,000,000  

Last Business Day of April 2022

   $ 25,000,000  

Last Business Day of July 2022

   $ 25,000,000  

(ii) The Borrowers hereby jointly and severally unconditionally promise to repay
the outstanding principal amount of the Initial Term B Loans to the
Administrative Agent for the account of each Term B Lender (i) commencing on the
last Business Day of January 2018, on the last Business Day of each April, July,
October and January prior to the Initial Term B Loan Maturity Date (each such
date being referred to as a “Term B Loan Installment Date”), in each case in an
amount equal to 0.25% of the original principal amount of the Initial Term B
Loans (as such payments may be reduced from time to time as a result of the
application of prepayments in accordance with Section 2.11 and/or

 

79



--------------------------------------------------------------------------------

any repurchase in accordance with Section 9.05(f)), and (ii) on the Initial Term
B Loan Maturity Date, in an amount equal to the remainder of the principal
amount of the Initial Term B Loans outstanding on such date, together in each
case with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment.

(iii) The Borrowers shall, jointly and severally, repay the Additional Term
Loans of any Class in such scheduled amortization installments and on such date
or dates as shall be specified therefor in the applicable Incremental Facility
Amendment, Extension Amendment or Refinancing Amendment (as such payments may be
reduced from time to time as a result of the application of prepayments in
accordance with Section 2.11 or purchases or assignments in accordance with
Section 9.05(f) or increased as a result of any increase in the amount of such
Additional Term Loans of such Class pursuant to Section 2.22(a)).

(b) (i) The Borrowers hereby, jointly and severally, unconditionally promise to
pay, in Dollars or the relevant Alternate Currency, (A) to the Administrative
Agent for the account of each Initial Revolving Lender, the then-unpaid
principal amount of the Initial Revolving Loans of such Lender on the Initial
Revolving Credit Maturity Date and (B) to the Administrative Agent for the
account of each Additional Revolving Lender, the then-unpaid principal amount of
each Additional Revolving Loan of such Additional Revolving Lender on the
Maturity Date applicable thereto.

(ii) On the Maturity Date applicable to the Revolving Credit Commitments of any
Class, the relevant Borrower shall (A) cancel and return outstanding Letters of
Credit or alternatively, with respect to each outstanding Letter of Credit,
furnish to the Administrative Agent a Cash deposit equal to 102% of the amount
of the LC Exposure (minus any amount then on deposit in any Cash collateral
account established for the benefit of the relevant Issuing Bank) as of such
date (or if reasonably satisfactory to the relevant Issuing Bank, a “backstop”
letter of credit), in each case to the extent necessary so that, after giving
effect thereto, the aggregate amount of the Revolving Credit Exposure
attributable to the Revolving Credit Commitments of any other Class shall not
exceed the Revolving Credit Commitments of such other Class then in effect and
(B) make payment in full in Cash of all accrued and unpaid fees and all
reimbursable expenses and other Obligations with respect to the Revolving
Facility of the applicable Class then due, together with accrued and unpaid
interest (if any) thereon.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder and the Class and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the accounts of the Lenders or the
Issuing Banks and each Lender’s or Issuing Bank’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraphs (c) and
(d) of this Section 2.10 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein (absent manifest error); provided
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any manifest error therein shall not in any manner affect the
obligation of any Borrower to repay the Loans in accordance with the terms of
this Agreement; provided, further, that in the event of any inconsistency
between the accounts maintained by the Administrative Agent pursuant to
paragraph (d) of this Section 2.10 and any Lender’s records, the accounts of the
Administrative Agent shall govern.

(f) Any Lender may request that any Loan made by it be evidenced by a Promissory
Note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a Promissory Note that is payable to such Lender and its registered
permitted assigns; it being understood and agreed that such Lender (and/or its

 

80



--------------------------------------------------------------------------------

applicable permitted assign) shall be required to return such Promissory Note to
the Administrative Borrower in accordance with Section 9.05(b)(iii) and upon the
occurrence of the Termination Date (or as promptly thereafter as practicable).
If any Lender is unable to return the original copy of its Promissory Note, it
shall execute an affidavit of loss containing an indemnification provision that
is reasonably satisfactory to the Administrative Borrower. The obligation of
each Lender to execute an affidavit of loss containing an indemnification
provision that is reasonably satisfactory to the Administrative Borrower shall
survive the Termination Date.

Section 2.11. Prepayment of Loans.

(a) Optional Prepayments.

(i) Upon prior notice in accordance with paragraph (a)(iii) of this
Section 2.11, the Borrowers shall have the right at any time and from time to
time to prepay any Borrowing of Term Loans of one or more Classes (such Class or
Classes to be selected by the Administrative Borrower in its sole discretion) in
whole or in part without premium or penalty (but subject (A) in the case of
Borrowings of Initial Term B Loans only, to Section 2.12(e) and (B) if
applicable, to Section 2.16). Each such prepayment shall be paid to the Lenders
in accordance with their respective Applicable Percentages of the relevant
Class.

(ii) Upon prior notice in accordance with paragraph (a)(iii) of this Section,
the Borrowers shall have the right at any time and from time to time to prepay
any Borrowing of Revolving Loans of any Class, in whole or in part without
premium or penalty (but subject to Section 2.16); provided that after the
establishment of any Class of Additional Revolving Loans, any such prepayment of
any Borrowing of Revolving Loans of any Class shall be subject to the provisions
set forth in Section 2.22, 2.23 and/or 9.02, as applicable, if any, are prepaid
concurrently therewith. Each such prepayment shall be paid to the Revolving
Lenders in accordance with their respective Applicable Percentages of the
relevant Class.

(iii) The Administrative Borrower shall notify the Administrative Agent in
writing of any prepayment under this Section 2.11(a) in the form of a Prepayment
Notice in the case of any prepayment of (i) an Adjusted Eurocurrency Rate
Borrowing, not later than 1:00 p.m. three Business Days before the date of
prepayment or (ii) in the case of any prepayment of an ABR Borrowing, not later
than 11:00 a.m. one Business Day before the date of prepayment (or, in each
case, such later time as to which the Administrative Agent may reasonably
agree). Each such Prepayment Notice shall be irrevocable (except as set forth in
the proviso to this sentence) and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that any Prepayment Notice delivered by the Administrative Borrower may be
conditioned upon the effectiveness of other transactions, in which case such
Prepayment Notice may be revoked or its effectiveness deferred by the
Administrative Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Promptly
following receipt of any such Prepayment Notice relating to any Borrowing, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount at least
equal to the amount that would be permitted in the case of a Borrowing of the
same Type and Class as provided in Section 2.02, or such lesser amount that is
then outstanding with respect to such Borrowing being repaid (and in increments
of $100,000 (or in the case of any Loan denominated in any Alternate Currency,
the Dollar Equivalent of $100,000 in such Alternate Currency) in excess thereof
or such lesser incremental amount that is then outstanding with respect to such
Borrowing being repaid). Each prepayment of Term Loans shall be applied to the
Class of Term Loans specified in the applicable Prepayment Notice, and each
prepayment of Term Loans of such Class made pursuant to this Section 2.11(a)
shall be applied against the remaining scheduled installments of principal due
in respect of the Term Loans of such Class in the manner specified by the
Administrative Borrower or, in the absence of any such specification on or prior
to the date of the relevant optional prepayment, in direct order of maturity.

 

81



--------------------------------------------------------------------------------

(b) Mandatory Prepayments.

(i) No later than the fifth Business Day after the date on which the financial
statements with respect to each Fiscal Year of the Administrative Borrower are
required to be delivered pursuant to Section 5.01(b), commencing with the Fiscal
Year ending December 31, 2018, the Borrowers shall prepay the outstanding
principal amount of Subject Loans that are Term B Loans in an aggregate
principal amount (the “ECF Prepayment Amount”) equal to (A) the Required Excess
Cash Flow Percentage of Excess Cash Flow of the Administrative Borrower and its
Restricted Subsidiaries for the Excess Cash Flow Period then ended, minus (B) at
the option of the Administrative Borrower, (x) the aggregate principal amount of
(I) any Term Loan and/or any Revolving Loan (and in the case of the Revolving
Loans, to the extent such prepayment is accompanied by a permanent reduction of
the applicable Revolving Credit Commitment) prepaid pursuant to Section 2.11(a)
prior to such date and (II) any Incremental Equivalent Debt and/or Replacement
Debt voluntarily prepaid, repurchased, redeemed or otherwise retired prior to
such date and (y) the amount of any reduction in the outstanding principal
amount of any Term Loan resulting from any purchase or assignment made in
accordance with Section 9.05(f) of this Agreement (including in connection with
any Dutch Auction) prior to the date such payment is due and, in each case under
this clause (y), based upon the actual amount of cash paid in connection with
the relevant purchase or assignment and excluding any such optional prepayment,
repurchase, redemption or retirement made during such Fiscal Year that reduced
the amount required to be prepaid pursuant to this Section 2.11(b)(i) in the
prior Fiscal Year (in the case of any prepayment of Revolving Loans, to the
extent accompanied by a permanent reduction in the relevant Revolving Credit
Commitment, and in the case of all such prepayments, to the extent that such
prepayments were not financed with the proceeds of other long term funded
Indebtedness (other than revolving Indebtedness) of the Administrative Borrower
or its Restricted Subsidiaries; provided that no prepayment under this
Section 2.11(b)(i) shall be required unless and to the extent that the amount
thereof exceeds $30,000,000; provided, further, that if at the time that any
such prepayment would be required, the Administrative Borrower (or any
Restricted Subsidiary of the Administrative Borrower) is also required to
prepay, repay or repurchase or offer to repurchase any Indebtedness that is
secured on a pari passu basis with any Secured Obligation that is secured on a
first lien basis pursuant to the terms of the documentation governing such
Indebtedness (such Indebtedness, “Other Applicable Indebtedness”) with any
portion of the ECF Prepayment Amount, then the Administrative Borrower may apply
such portion of the ECF Prepayment Amount on a pro rata basis (determined on the
basis of the aggregate outstanding principal amount of the Loans and the
relevant Other Applicable Indebtedness at such time; provided, that the portion
of such ECF Prepayment Amount allocated to such Other Applicable Indebtedness
shall not exceed the amount of such ECF Prepayment Amount required to be
allocated to such Other Applicable Indebtedness pursuant to the terms thereof,
and the remaining amount, if any, of such ECF Prepayment Amount shall be
allocated to the Term B Loans in accordance with the terms hereof) to the
prepayment of the Term B Loans and to the prepayment of the relevant Other
Applicable Indebtedness, and the amount of prepayment of the Term B Loans that
would have otherwise been required pursuant to this Section 2.11(b)(i) shall be
reduced accordingly; provided, further, that to the extent the holders of such
Other Applicable Indebtedness decline to have such indebtedness prepaid, the
declined amount shall promptly (and in any event within ten Business Days after
the date of such rejection) be applied to prepay the Term B Loans in accordance
with the terms hereof.

(ii) No later than the fifth Business Day following the receipt of Net Proceeds
in respect of any Prepayment Asset Sale or Net Insurance/Condemnation Proceeds,
the Borrowers shall apply an amount equal to the Required Net Proceeds
Percentage of the Net Proceeds or Net Insurance/Condemnation Proceeds received
with respect thereto in excess of the threshold contained in the proviso to this
clause (b)(ii) (collectively, the “Subject Proceeds”) to prepay the outstanding
principal amount of Subject Loans; provided that (A) if prior to the date any
such prepayment is required to be made, the Administrative Borrower notifies the
Administrative Agent of its intention to reinvest the Subject Proceeds in the
business (other than Cash or Cash Equivalents) of the Administrative Borrower or
any of its Restricted Subsidiaries, then so long as no Event of Default

 

82



--------------------------------------------------------------------------------

then exists, the Borrowers shall not be required to make a mandatory prepayment
under this clause (ii) in respect of the Subject Proceeds to the extent (x) the
Subject Proceeds are so reinvested within 450 days following receipt thereof, or
(y) the Administrative Borrower or any of its Restricted Subsidiaries has
committed to so reinvest the Subject Proceeds during such 450-day period and the
Subject Proceeds are so reinvested within 180 days after the expiration of such
450-day period; it being understood that if the Subject Proceeds have not been
so reinvested prior to the expiration of the applicable period, the Borrowers
shall promptly prepay the Subject Loans with the amount of Subject Proceeds not
so reinvested as set forth above (without regard to the immediately preceding
proviso) and (B) if, at the time that any such prepayment would be required
hereunder, the Administrative Borrower or any of its Restricted Subsidiaries is
required to prepay, repay or repurchase (or offer to repurchase) any Other
Applicable Indebtedness, then the relevant Person may apply the Subject Proceeds
on a pro rata basis to the prepayment of the Subject Loans and to the
prepayment, repurchase or repayment of such Other Applicable Indebtedness
(determined on the basis of the aggregate outstanding principal amount of the
Subject Loans and such Other Applicable Indebtedness (or accreted amount if such
Other Applicable Indebtedness is issued with original issue discount) at such
time); it being understood that (1) the portion of the Subject Proceeds
allocated to such Other Applicable Indebtedness shall not exceed the amount of
the Subject Proceeds required to be allocated to such Other Applicable
Indebtedness pursuant to the terms thereof (and the remaining amount, if any, of
the Subject Proceeds shall be allocated to the Subject Loans in accordance with
the terms hereof), and the amount of the prepayment of the Subject Loans that
would have otherwise been required pursuant to this Section 2.11(b)(ii) shall be
reduced accordingly and (2) to the extent the holders of such Other Applicable
Indebtedness decline to have such Indebtedness prepaid or repurchased, the
declined amount shall promptly (and in any event within ten Business Days after
the date of such rejection) be applied to prepay the Subject Loans in accordance
with the terms hereof; provided, however, the obligation to make a prepayment
under this Section 2.11(b)(ii) shall only apply if and to the extent the
aggregate amount of Net Proceeds resulting from Prepayment Asset Sales and Net
Insurance/Condemnation Proceeds received by the Administrative Borrower and its
Restricted Subsidiaries as a result of event giving rise to the relevant
prepayment obligations exceeds $100,000,000.

(iii) In the event that the Administrative Borrower or any of its Restricted
Subsidiaries receives Net Proceeds from the issuance or incurrence of
Indebtedness by the Administrative Borrower or any of its Restricted
Subsidiaries (other than Indebtedness that is permitted to be incurred under
Section 6.01, except to the extent the relevant Indebtedness constitutes
(A) Refinancing Indebtedness (including any Replacement Debt) incurred to
refinance all or a portion of any Class of Term Loans pursuant to
Section 6.01(p), (B) Incremental Loans incurred to refinance all or a portion of
any Class of Term Loans pursuant to Section 2.22, (C) Replacement Term Loans
incurred to refinance all or any portion of any Class of Term Loans in
accordance with the requirements of Section 9.02(c) and/or (D) Incremental
Equivalent Debt incurred to refinance all or a portion of any Class of Loans in
accordance with the requirements of Section 6.01(z), in each case to the extent
required by the terms thereof to prepay or offer to repay such Indebtedness),
the Borrowers shall, promptly upon (and in any event not later than two Business
Days thereafter) the receipt of such Net Proceeds by the relevant Person, apply
an amount equal to 100% of such Net Proceeds to prepay the outstanding principal
amount of the applicable portion of the relevant Class of Term Loans in
accordance with clause (vi) below.

(iv) Notwithstanding anything in this Section 2.11(b) to the contrary:

(A) the Borrowers shall not be required to prepay any amount that would
otherwise be required to be paid pursuant to Sections 2.11(b)(i) or (ii) above
to the extent that the relevant affected Excess Cash Flow is generated by any
Foreign Subsidiary or the relevant Subject Proceeds are received by any Foreign
Subsidiary, as the case may be, for so long as the Administrative Borrower
determines in good faith that the repatriation to the Administrative Borrower of
any such amount would be prohibited or delayed under any

 

83



--------------------------------------------------------------------------------

Requirement of Law or conflict with the fiduciary duties of such Foreign
Subsidiary’s directors, or result in, or could reasonably be expected to result
in, a material risk of personal or criminal liability for any officer, director,
employee, manager, member of management or consultant of such Foreign Subsidiary
(the Administrative Borrower hereby agreeing to cause the applicable Foreign
Subsidiary to promptly take all commercially reasonable actions required by
applicable Requirements of Law to permit such repatriation; it being understood
that if the repatriation of the relevant affected Excess Cash Flow or Subject
Proceeds, as the case may be, is permitted under the applicable Requirement of
Law and, to the extent applicable, would no longer conflict with the fiduciary
duties of such director, or result in, or be reasonably expected to result in, a
material risk of personal or criminal liability for the Persons described above,
in either case, within 365 days following the end of the applicable Excess Cash
Flow Period or the event giving rise to the relevant Subject Proceeds, the
relevant Foreign Subsidiary will promptly repatriate the relevant Excess Cash
Flow or Subject Proceeds, as the case may be, and the repatriated Excess Cash
Flow or Subject Proceeds, as the case may be, will be promptly (and in any event
not later than two Business Days after such repatriation) applied (net of
additional Taxes payable or reserved against such Excess Cash Flow or Subject
Proceeds as a result thereof) to the repayment of the Term Loans pursuant to
this Section 2.11(b) to the extent required herein (without regard to this
clause (iv)),

(B) the Borrowers shall not be required to prepay any amount that would
otherwise be required to be paid pursuant to Sections 2.11(b)(i) or (ii) to the
extent that the relevant Excess Cash Flow is generated by any joint venture or
the relevant Subject Proceeds are received by any joint venture, in each case,
for so long as the Administrative Borrower determines in good faith that the
distribution to the Administrative Borrower of such Excess Cash Flow or Subject
Proceeds would be prohibited under the Organizational Documents (or any relevant
shareholders’ or similar agreement) governing such joint venture; it being
understood that if the relevant prohibition ceases to exist within the 365-day
period following the end of the applicable Excess Cash Flow Period or the event
giving rise to the relevant Subject Proceeds, the relevant joint venture will
promptly distribute the relevant Excess Cash Flow or the relevant Subject
Proceeds, as the case may be, and the distributed Excess Cash Flow or Subject
Proceeds, as the case may be, will be promptly (and in any event not later than
two Business Days after such distribution) applied to the repayment of the Term
Loans pursuant to this Section 2.11(b) to the extent required herein (without
regard to this clause (iv)),

(C) the Borrowers shall not be required to prepay any amount that would
otherwise be required to be paid pursuant to Sections 2.11(b)(i) or (ii) to the
extent that the relevant Excess Cash Flow is generated by any Foreign Subsidiary
that is not a Loan Party or the relevant Subject Proceeds are received by any
Foreign Subsidiary that is not a Loan Party, in each case, for so long as the
Administrative Borrower determines in good faith that the distribution to any
Borrower of such Excess Cash Flow or Subject Proceeds would be prohibited under
an agreement permitted pursuant to Section 6.05 by which such Foreign Subsidiary
is bound governing any Indebtedness; it being understood that if the relevant
prohibition ceases to exist within the 365-day period following the end of the
applicable Excess Cash Flow Period or the event giving rise to the relevant
Subject Proceeds, the relevant Foreign Subsidiary will promptly distribute the
relevant Excess Cash Flow or the relevant Subject Proceeds, as the case may be,
and the distributed Excess Cash Flow or Subject Proceeds, as the case may be,
will be promptly (and in any event not later than two Business Days after such
distribution) applied to the repayment of the Term Loans pursuant to this
Section 2.11(b) to the extent required herein (without regard to this clause
(iv)), and

(D) if the Administrative Borrower determines in good faith that the
repatriation (or other intercompany distribution) to any Borrower as a
distribution or dividend of any

 

84



--------------------------------------------------------------------------------

amounts required to mandatorily prepay the Term Loans pursuant to Sections
2.11(b)(i) or (ii) above that are attributable to any Foreign Subsidiary would
result in a material and adverse Tax liability (including any withholding Tax)
(such amount, a “Restricted Amount”), the amount that the Borrowers are required
to mandatorily prepay pursuant to Sections 2.11(b)(i) or (ii) above, as
applicable, shall be reduced by the Restricted Amount; provided that to the
extent that the repatriation (or other intercompany distribution) of the
relevant Subject Proceeds or Excess Cash Flow from the relevant Foreign
Subsidiary would no longer have a material and adverse tax consequence within
the 365-day period following the event giving rise to the relevant Subject
Proceeds or the end of the applicable Excess Cash Flow Period, as the case may
be, an amount equal to the Subject Proceeds or Excess Cash Flow, as applicable
and to the extent available, not previously applied pursuant to this clause (D),
shall be promptly applied to the repayment of the Term Loans pursuant to
Section 2.11(b) as otherwise required above;

(v) Any Term Lender may elect, by notice to the Administrative Agent at or prior
to the time and in the manner specified by the Administrative Agent, prior to
any prepayment of Term Loans required to be made by the Borrowers pursuant to
this Section 2.11(b), to decline all (but not a portion) of its Applicable
Percentage of such prepayment (such declined amounts, the “Declined Proceeds”),
in which case such Declined Proceeds may be retained by the Borrowers; provided
that for the avoidance of doubt, no Lender may reject any prepayment made under
Section 2.11(b)(iii) above to the extent that such prepayment is made with the
Net Proceeds of (w) Refinancing Indebtedness (including Replacement Debt)
incurred to refinance all or a portion of the Term Loans pursuant to
Section 6.01(p), (x) Incremental Loans incurred to refinance all or a portion of
the Term Loans pursuant to Section 2.22, (y) Replacement Term Loans incurred to
refinance all or any portion of the Term Loans in accordance with the
requirements of Section 9.02(c) and/or (z) Incremental Equivalent Debt incurred
to finance all or a portion of the Loans in accordance with the requirements of
Section 6.01(z). If any Lender fails to deliver a notice to the Administrative
Agent of its election to decline receipt of its Applicable Percentage of any
mandatory prepayment within the time frame specified by the Administrative
Agent, such failure will be deemed to constitute an acceptance of such Lender’s
Applicable Percentage of the total amount of such mandatory prepayment of Term
Loans.

(vi) Except as otherwise contemplated in this Agreement or provided in any
Refinancing Amendment, any Incremental Facility Amendment or any Extension
Amendment or any issuance of Replacement Debt (provided that such Refinancing
Amendment, Incremental Facility Agreement or Extension Amendment or Replacement
Debt may not provide that the applicable Class of Term Loans receive a greater
than pro rata portion of mandatory prepayments of Term Loans pursuant to
Section 2.11(b) than would otherwise be permitted by this Agreement), in each
case effectuated or issued in a manner consistent with this Agreement, (A) each
prepayment of Term Loans pursuant to Sections 2.11(b)(ii) and (b)(iii) shall be
applied ratably to each Class of Term Loans then outstanding which is pari passu
with the Initial Term Loans in right of payment and with respect to security
(provided that any prepayment of Term Loans with the Net Proceeds of any
Refinancing Indebtedness and/or any Incremental Term Facility, Incremental
Equivalent Debt or Replacement Term Loans incurred for the purpose of
refinancing or replacing such Term Loans shall be applied to the applicable
Class of Loans being refinanced or replaced) and (B) each prepayment of any
Class of Term B Loans pursuant to Section 2.11(b)(i) shall be applied ratably to
such Class of Term B Loans. With respect to each Class of Term Loans, all
prepayments accepted under this Section 2.11(b) shall be applied against the
remaining scheduled installments of principal due in respect of such Class of
Term Loans as directed by the Administrative Borrower (or, in the absence of
direction from the Administrative Borrower, to the remaining scheduled
amortization payments in respect of such Class of Term Loans in direct order of
maturity), and each such prepayment shall be paid to the Term Lenders of such
Class in accordance with their respective Applicable Percentages of the
applicable Class. If no Lender exercises the right to waive a prepayment of the
Term Loans pursuant to Section 2.11(b)(v), the amount of such mandatory
prepayments shall be applied first to the then outstanding Term Loans that are
ABR Loans to the full extent thereof and then to the then outstanding

 

85



--------------------------------------------------------------------------------

Term Loans that are Adjusted Eurocurrency Rate Loans in a manner that minimizes
the amount of any payments required to be made by the Borrowers pursuant to
Section 2.16.

In the event that on any Revaluation Date (after giving effect to the
determination of the Outstanding Amount of each Revolving Loan and/or LC
Obligation) the aggregate Revolving Credit Exposure exceeds an amount equal to
105% of the Total Revolving Credit Commitment then in effect, the Borrowers
shall, jointly and severally, within three Business Days of receipt of notice
from the Administrative Agent, prepay Revolving Loans and/or reduce LC Exposure
(in each case, taking the Dollar Equivalent of any amount denominated in an
Alternate Currency), in an aggregate amount sufficient to reduce such aggregate
Revolving Credit Exposure as of the date of such payment to an amount not to
exceed 100% of the Total Revolving Credit Commitment then in effect by taking
any of the following actions as it shall determine at its sole discretion:
(I) prepayment of Revolving Loans in accordance with Section 2.11(a)(ii) and/or
(II) with respect to any excess LC Exposure, deposit of Cash in the LC
Collateral Account or the backstop” or replacement of the applicable Letters of
Credit, in each case, in an amount equal to 102% of such excess LC Exposure
(minus the amount then on deposit in the LC Collateral Account).

(vii) Each prepayment of any Revolving Loan Borrowing under this
Section 2.11(b)(vii) shall be paid to the Revolving Lenders in accordance with
their respective Applicable Percentages of the applicable Class.

(viii) Prepayments made under this Section 2.11(b) shall be (A) accompanied by
accrued interest as required by Section 2.13, (B) subject to Section 2.16 and
(C) in the case of prepayments of Initial Term B Loans under clause (iii) above
as part of a Repricing Transaction, subject to Section 2.12(e), but shall
otherwise be without premium or penalty.

Section 2.12. Fees.

(a) The Borrowers, jointly and severally, agree to pay to the Administrative
Agent for the account of each Revolving Lender of any Class (other than any
Defaulting Lender) a commitment fee, which shall accrue at a rate equal to the
Commitment Fee Rate per annum applicable to the Revolving Credit Commitments of
such Class on the actual daily amount of the unused Revolving Credit Commitment
of such Class of such Revolving Lender during the period from and including the
Closing Date to the date on which such Lender’s Revolving Credit Commitment of
such Class terminates. Accrued commitment fees shall be payable in arrears on
the last Business Day of each April, July, October and January (commencing with
the last Business Day of January 2018) for the quarterly period then ended (or,
in the case of the payment made on the last Business Day of January 2018, for
the period from the Closing Date to such date), and on the date on which the
Revolving Credit Commitments of the applicable Class terminate. For purposes of
calculating the commitment fee only, the Revolving Credit Commitment of any
Class of any Revolving Lender shall be deemed to be used to the extent of
Revolving Loans of such Class of such Revolving Lender and the LC Exposure of
such Revolving Lender attributable to its Revolving Credit Commitment of such
Class.

(b) The Borrowers, jointly and severally, agree to pay (i) to the Administrative
Agent for the account of each Revolving Lender of any Class a participation fee
with respect to its participations in Letters of Credit, which shall accrue at
the Applicable Rate used to determine the interest rate applicable to Revolving
Loans of such Class that are Adjusted Eurocurrency Rate Loans on the daily face
amount of such Lender’s LC Exposure attributable to its Revolving Credit
Commitment of such Class (excluding any portion thereof that is attributable to
unreimbursed LC Disbursements), during the period from and including the Closing
Date to the earlier of (A) the later of the date on which such Revolving
Lender’s Revolving Credit Commitment of such Class terminates and the date on
which such Revolving Lender ceases to have any LC Exposure attributable to its
Revolving Credit Commitment of such Class and (B) the Termination Date, and
(ii) to each Issuing Bank, for its own account, a fronting fee, in respect of
each Letter of Credit issued by such Issuing Bank for the period from the date
of issuance of such Letter of Credit to the earlier of (A) the expiration date
of such Letter of Credit, (B) the date on which such Letter of Credit terminates
or (C) the Termination Date), computed at a rate equal to the rate agreed by
such Issuing Bank and the Administrative Borrower (but in any event not to

 

86



--------------------------------------------------------------------------------

exceed 0.125% per annum) of the daily face amount of such Letter of Credit, as
well as such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees shall accrue to but
excluding the last business day of each April, July, October and January and be
payable in arrears for the quarterly period then ended (or, in the case of the
payment made on the last Business Day of January 2018, for the period from the
Closing Date to such date) on the last Business Day of each April, July, October
and January (commencing, if applicable, on the last Business Day of January
2018); provided that all such fees shall be payable on the date on which the
Revolving Credit Commitments of the applicable Class terminate, and any such
fees accruing after the date on which the Revolving Credit Commitments of the
applicable Class terminate shall be payable on demand. Any other fees payable to
any Issuing Bank pursuant to this paragraph shall be payable within 30 days
after receipt of a written demand (accompanied by reasonable back-up
documentation) therefor.

(c) The Administrative Borrower agrees to pay to the Administrative Agent, for
its own account, the annual administration fee described in the Fee Letters.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars and in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to any Issuing Bank). Fees paid shall
not be refundable under any circumstances except as otherwise provided in the
Fee Letters. Fees payable hereunder shall accrue through and including the last
day of the month immediately preceding the applicable fee payment date.

(e) In the event that, prior to the date that is six months after the Closing
Date, any Borrower (A) prepays, repays, refinances, substitutes or replaces any
Initial Term B Loans in connection with a Repricing Transaction (including, for
the avoidance of doubt, any prepayment made pursuant to Section 2.11(b)(iii)
that constitutes a Repricing Transaction), or (B) effects any amendment,
modification or waiver of, or consent under, this Agreement resulting in a
Repricing Transaction, the Borrowers shall pay to the Administrative Agent, for
the ratable account of each applicable Initial Term B Lender, (I) in the case of
clause (A), a premium of 1.00% of the aggregate principal amount of the Initial
Term B Loans so prepaid, repaid, refinanced, substituted or replaced and (II) in
the case of clause (B), a fee equal to 1.00% of the aggregate principal amount
of the Initial Term B Loans that are the subject of such Repricing Transaction
outstanding immediately prior to such amendment. If, prior to the date that is
six months after the Closing Date, all or any portion of the Initial Term B
Loans held by any Initial Term B Lender are prepaid, repaid, refinanced,
substituted or replaced pursuant to Section 2.19(b)(iv) as a result of, or in
connection with, such Initial Term B Lender not agreeing or otherwise consenting
to any waiver, consent, modification or amendment referred to in clause
(B) above (or otherwise in connection with a Repricing Transaction), such
prepayment, repayment, refinancing, substitution or replacement will be made at
101% of the principal amount so prepaid, repaid, refinanced, substituted or
replaced. All such amounts shall be due and payable on the date of effectiveness
of such Repricing Transaction in Dollars and in immediately available funds.

(f) Unless otherwise indicated herein, all computations of fees shall be made on
the basis of a 360-day year and shall be payable for the actual days elapsed
(including the first day but excluding the last day). The determination by the
Administrative Agent of the amount of any fee hereunder shall be conclusive and
binding for all purposes, absent manifest error.

Section 2.13. Interest.

(a) The Term Loans and Revolving Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Term Loans and Revolving Loans comprising each Adjusted Eurocurrency
Rate Borrowing shall bear interest at the Adjusted Eurocurrency Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate.

(c) [Reserved].

 

87



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, if any principal of or interest on any Term
Loan or Revolving Loan, any LC Disbursement or any fee payable by any Borrower
hereunder is not, in each case, paid or reimbursed when due, whether at stated
maturity, upon acceleration or otherwise, the relevant overdue amount shall bear
interest, to the fullest extent permitted by applicable Requirements of Law,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal or interest of any Term Loan, Revolving Loan or
unreimbursed LC Disbursement, 2.00% plus the rate otherwise applicable to such
Term Loan, Revolving Loan or LC Disbursement as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.00% plus
the rate applicable to Revolving Loans that are ABR Loans as provided in
paragraph (a) of this Section; provided that no amount shall accrue pursuant to
this Section 2.13(d) on any overdue amount, reimbursement obligation in respect
of any LC Disbursement or other amount payable to a Defaulting Lender so long as
such Lender is a Defaulting Lender.

(e) Accrued interest on each Term Loan and Revolving Loan shall be payable in
arrears on each Interest Payment Date for such Term Loan or Revolving Loan and
(i) on the Maturity Date applicable to such Loan and (ii) in the case of a
Revolving Loan of any Class, upon termination of the Revolving Credit
Commitments of such Class; provided that (A) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (B) in the event of
any repayment or prepayment of any Term Loan or Revolving Loan, (other than an
ABR Revolving Loan of any Class prior to the termination of the Revolving Credit
Commitments of such Class), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (C) in
the event of any conversion of any Adjusted Eurocurrency Rate Loan prior to the
end of the current Interest Period therefor, accrued interest on such Term Loan
or Revolving Loan shall be payable on the effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate and Adjusted
Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error. Interest shall accrue
on each Loan for the day on which the Loan is made and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid; provided that any Loan that is repaid on the same day on which it is made
shall bear interest for one day.

Section 2.14. Alternate Rate of Interest. If prior to the first day of any
Interest Period for an Adjusted Eurocurrency Rate Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Administrative
Borrower and the Lenders by telephone or facsimile as promptly as practicable
thereafter (but at least two Business Days prior to the first day of such
Interest Period). If such notice is given then until the Administrative Agent
notifies the Administrative Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, which the Administrative Agent
agrees promptly to do, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, an Adjusted
Eurocurrency Rate Borrowing shall be ineffective and such Borrowing shall be
converted to an ABR Borrowing (or, in the case of a pending request for a
Borrowing denominated in any Alternate Currency, the Administrative Borrower and
the Revolving Lenders shall establish a mutually acceptable alternative rate) on
the last day of the Interest Period applicable thereto, and (ii) if any
Borrowing Request requests an Adjusted Eurocurrency Rate

 

88



--------------------------------------------------------------------------------

Borrowing, such Borrowing shall be made as an ABR Borrowing (or, in the case of
a pending request for a Borrowing denominated in any Alternate Currency, the
Administrative Borrower and the Revolving Lenders shall establish a mutually
acceptable alternative rate).

Section 2.15. Increased Costs.

(a) If any Change in Law:

(i) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted Eurocurrency Rate) or any Issuing Bank;

(ii) subjects the Administrative Agent, any Lender or any Issuing Bank to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (e) of the definition of “Excluded Taxes” and (C) Connection Income
Taxes) on or with respect to its loans, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) imposes on any Lender or Issuing Bank or the London interbank market any
other condition (other than Taxes) affecting this Agreement or Adjusted
Eurocurrency Rate Loans made by any Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing is to increase the cost to the relevant
Lender of making or maintaining any Adjusted Eurocurrency Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise) in respect of any Adjusted Eurocurrency Rate Loan or Letter of Credit
in an amount deemed by such Lender or Issuing Bank to be material, then, within
30 days after the Administrative Borrower’s receipt of the certificate
contemplated by paragraph (c) of this Section 2.15, the Borrowers will pay to
such Lender or Issuing Bank, as applicable, such additional amount or amounts as
will compensate such Lender or Issuing Bank, as applicable, for such additional
costs incurred or reduction suffered; provided that the Borrowers shall not be
liable for such compensation if (x) the relevant Change in Law is publicly
announced or occurs on a date prior to the date such Lender becomes a party
hereto, (y) such Lender invokes Section 2.20 or (z) in the case of any request
for reimbursement under clause (iii) of this Section 2.15(a) resulting from a
market disruption, (A) the relevant circumstances do not generally affect the
banking market or (B) the applicable request has not been made by Lenders
constituting Required Lenders.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
liquidity or capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
other than due to Taxes (taking into consideration such Lender’s or Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then within 30 days of
receipt by the Administrative Borrower of the certificate contemplated by
paragraph (c) of this Section 2.15, the Borrowers will pay to such Lender or
such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) Any Lender or Issuing Bank requesting compensation under this Section 2.15
shall be required to deliver a certificate to the Administrative Borrower that
(i) sets forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or the holding company thereof, as applicable, as

 

89



--------------------------------------------------------------------------------

specified in paragraph (a) or (b) of this Section 2.15, (ii) sets forth, in
reasonable detail, the manner in which such amount or amounts were determined
and (iii) certifies that such Lender or Issuing Bank is generally charging such
amounts to similarly situated borrowers, which certificate shall be conclusive
absent manifest error.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided, however
that the Borrowers shall not be required to compensate any Lender or any Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or Issuing Bank notifies
the Administrative Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided, further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 2.16. Break Funding Payments. Subject to Section 9.05(f), in the event
of (a) the conversion or prepayment of any principal of any Adjusted
Eurocurrency Rate Loan other than on the last day of an Interest Period
applicable thereto (whether voluntary, mandatory, automatic, by reason of
acceleration or otherwise), (b) the failure to borrow, convert, continue or
prepay any Adjusted Eurocurrency Rate Loan on the date or in the amount
specified in any notice delivered pursuant hereto or (c) the assignment of any
Adjusted Eurocurrency Rate Loan of any Lender other than on the last day of the
Interest Period applicable thereto as a result of a request by the
Administrative Borrower pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the amount of any actual
out-of-pocket loss, cost and expense incurred by such Lender that is
attributable to such event (other than loss of profit). In the case of any
Adjusted Eurocurrency Rate Loan, the amount of any actual out-of-pocket loss,
cost or expense of any Lender shall be the amount reasonably determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred at the
Adjusted Eurocurrency Rate that would have been applicable to such Loan for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the Eurodollar market; it being
understood that such loss, cost or expense shall in any case exclude any
interest rate floor and all administrative, processing or similar fees. Any
Lender requesting compensation under this Section 2.16 shall be required to
deliver a certificate to the Administrative Borrower that (A) sets forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section, the basis therefor and, in reasonable detail, the manner in which such
amount or amounts were determined and (B) certifies that such Lender is
generally charging the relevant amounts to similarly situated borrowers, which
certificate shall be conclusive absent manifest error. The Borrowers shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.

Section 2.17. Taxes.

(a) All payments by or on account of any obligation of any Loan Party under any
Loan Document shall be made free and clear of and without deduction or
withholding for any Taxes, except as required by applicable Requirements of Law.
If any applicable Requirement of Law requires the deduction or withholding of
any Tax from any such payment, then (i) if such Tax is an Indemnified Tax, the
amount payable by the applicable Loan Party shall be increased as necessary so
that after all required deductions or withholdings have been made (including
deductions or withholdings applicable to additional sums payable under this
Section 2.17), each Recipient receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) the applicable
withholding agent shall make such deductions and (iii) the applicable
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

 

90



--------------------------------------------------------------------------------

(b) In addition, the Borrowers shall timely pay to the relevant Governmental
Authority in accordance with applicable Requirements of Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) The Borrowers shall jointly and severally indemnify the Administrative Agent
and each Lender within 10 days after receipt of the certificate described in the
succeeding sentence, for the full amount of any Indemnified Taxes payable or
paid by the Administrative Agent or such Lender, as applicable (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.17), other than any penalties determined by a final and
non-appealable judgment of a court of competent jurisdiction (or documented in
any settlement agreement) to have resulted from the gross negligence, bad faith
or willful misconduct of the Administrative Agent or such Lender, and, in each
case, any reasonable expenses arising therefrom or with respect thereto, whether
or not correctly or legally imposed or asserted); provided that if the
Administrative Borrower reasonably believes that such Taxes were not correctly
or legally asserted, the Administrative Agent or such Lender, as applicable,
will use reasonable efforts to cooperate with the Borrowers to obtain a refund
of such Taxes (which refund, when received, shall be repaid to the Borrowers in
accordance with Section 2.17(g)) so long as such efforts would not, in the sole
determination of the Administrative Agent or such Lender, result in any
additional out-of-pocket costs or expenses not reimbursed by the Borrowers or be
otherwise materially disadvantageous to the Administrative Agent or such Lender,
as applicable. In connection with any request for reimbursement under this
Section 2.17(c), the relevant Lender or the Administrative Agent, as applicable,
shall deliver a certificate to the Administrative Borrower setting forth, in
reasonable detail, the basis and calculation of the amount of the relevant
payment or liability. Notwithstanding anything to the contrary contained in this
Section 2.17(c), the Borrowers shall not be required to indemnify the
Administrative Agent or any Lender pursuant to this Section 2.17(c) for any
amount to the extent the Administrative Agent or such Lender fails to notify the
Administrative Borrower of the relevant possible indemnification claim within
180 days after the Administrative Agent or such Lender receives written notice
from the applicable taxing authority of the specific tax assessment giving rise
to such indemnification claim.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes imposed on or with
respect to any payment under any Loan Document that is attributable to such
Lender (but only to the extent that no Loan Party has already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.05(c) relating to
the maintenance of a Participant Register and (iii) any Taxes not described in
clauses (i) or (ii) that are attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted. A certificate
as to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to any Lender from any other
source against any amount due to the Administrative Agent under this clause (d).

(e) As soon as practicable after any payment of Indemnified Taxes by any Loan
Party to a Governmental Authority, the Administrative Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment that is reasonably
satisfactory to the Administrative Agent.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of any
withholding Tax with respect to any payments made under any Loan Document shall
deliver to the Administrative Borrower and the Administrative Agent, at the time
or times reasonably requested by the Administrative Borrower or the
Administrative Agent, such properly completed and executed

 

91



--------------------------------------------------------------------------------

documentation as the Administrative Borrower or the Administrative Agent may
reasonably request to permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if reasonably requested
by the Administrative Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable Requirements of Law or reasonably
requested by the Administrative Borrower or the Administrative Agent as will
enable the Borrowers or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Each Lender hereby authorizes the Administrative Agent to deliver
to the Administrative Borrower and to any Successor Administrative Agent any
documentation provided to the Administrative Agent pursuant to this
Section 2.17(f).

(ii) Without limiting the generality of the foregoing:

(A) each Lender that is not a Foreign Lender shall deliver to the Administrative
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Administrative Borrower or the Administrative
Agent), two executed original copies of IRS Form W-9 certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B) each Foreign Lender shall deliver to the Administrative Borrower and the
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Administrative Borrower or the Administrative Agent),
whichever of the following is applicable:

(1) in the case of any Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party, two executed original copies of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing any available exemption
from, or reduction of, U.S. federal withholding Tax;

(2) two executed original copies of IRS Form W-8ECI;

(3) in the case of any Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code, (x) two executed
original copies of a certificate substantially in the form of Exhibit L-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrowers
within the meaning of Section 871(h)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and that no payments
hereunder to such Lender are effectively connected with the conduct of a U.S.
trade or business (a “U.S. Tax Compliance Certificate”) and (y) two executed
original copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4) to the extent any Foreign Lender is not the beneficial owner (e.g., where
the Foreign Lender is a partnership or participating Lender), two executed
original copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit L-2, Exhibit L-3 or Exhibit L-4, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if such Foreign Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit L-2 on behalf of each such direct or indirect partner;

 

92



--------------------------------------------------------------------------------

(C) each Foreign Lender shall deliver to the Administrative Borrower and the
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Administrative Borrower or the Administrative Agent),
two executed original copies of any other form prescribed by applicable
Requirements of Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Requirements of Law to permit
the Administrative Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to any Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Borrower and the Administrative Agent at the
time or times prescribed by applicable Requirements of Law and at such time or
times reasonably requested by the Administrative Borrower or the Administrative
Agent such documentation as is prescribed by applicable Requirements of Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) as may be
necessary for the Administrative Borrower and the Administrative Agent to comply
with their obligations under FATCA, to determine whether such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment.

(iii) In the event that a successor to the Administrative Agent (a “Successor
Administrative Agent”) is not an “exempt recipient” (within the meaning of
Treas. Reg. 1.6049-4(c)(1)(ii)), on or before the date such Successor
Administrative Agent becomes a party to this Agreement, such Successor
Administrative Agent shall deliver to Administrative Borrower whichever of the
following is applicable: (i) if the Successor Administrative Agent is a “United
States person” within the meaning of Section 7701(a)(30) of the Code, two
executed original copies of IRS Form W-9 certifying that such Successor
Administrative Agent is exempt from U.S. federal backup withholding or (ii) if
the Successor Administrative Agent is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code, (A) with respect to payments
received for its own account, two executed original copies of IRS Form W-8ECI
and (B) with respect to payments received on account of any Lender, two executed
original copies of IRS Form W-8IMY (together with all required accompanying
documentation) certifying that the Successor Administrative Agent is a U.S.
branch and may be treated as a United States person for purposes of applicable
U.S. federal withholding Tax. At any time thereafter, the Successor
Administrative Agent shall provide updated documentation previously provided (or
a successor form thereto) when any documentation previously delivered has
expired or become obsolete or invalid or otherwise upon the reasonable request
of the Borrower.

Each Lender agrees that if any documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such
documentation or promptly notify the Administrative Borrower and the
Administrative Agent in writing of its legal ineligibility to do so.

For the avoidance of doubt, if a Lender is an entity disregarded from its owner
for U.S. federal income tax purposes, references to the foregoing documentation
are intended to refer to documentation with respect to such Lender’s owner and,
as applicable, such Lender.

Notwithstanding anything to the contrary in this Section 2.17(f), no Lender
shall be required to provide any documentation that such Lender is not legally
eligible to deliver.

(g) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified by the Borrowers or with

 

93



--------------------------------------------------------------------------------

respect to which the Borrowers have paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to the Administrative Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrowers under this Section 2.17 with respect to the Indemnified Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender (including any Taxes imposed with respect to
such refund), and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the
Borrowers, upon the request of the Administrative Agent or such Lender, jointly
and severally agree to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrowers pursuant to this paragraph (g) to
the extent that the payment thereof would place the Administrative Agent or such
Lender in a less favorable net after-Tax position than the position that the
Administrative Agent or such Lender would have been in if the Tax subject to
indemnification had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.17 shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the
relevant Loan Party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.18. Payments Generally; Allocation of Proceeds; Sharing of Payments.

(a) Unless otherwise specified, the Borrowers shall make each payment required
to be made by them hereunder (whether of principal, interest or fees,
reimbursements of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 3:00 p.m. on the date when due, in
immediately available funds or such other form of consideration as the relevant
Lender may agree, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated by the Administrative
Agent to the Administrative Borrower, except that payments pursuant to Sections
2.15, 2.16, 2.17 and 9.03 shall be made directly to the Person or Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. Except as provided in Sections 2.19(b) and
2.20, each Borrowing, each payment or prepayment of principal of any Borrowing,
each payment of interest on the Loans of a given Class and each conversion of
any Borrowing or continuation of any Borrowing as a Borrowing of any Type (and
of the same Class) shall be allocated pro rata among the Lenders in accordance
with their respective Applicable Percentages of the applicable Class. All
payments (including accrued interest) made hereunder in immediately available
funds shall be made in Dollars or, in the case of payments on Loans made in an
Alternate Currency, the relevant Alternate Currency. Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s share of such
Borrowing to the next higher or lower whole Dollar amount (or the whole amount
denominated in the relevant Alternate Currency). Any payment required to be made
by the Administrative Agent hereunder shall be deemed to have been made by the
time required if the Administrative Agent shall, at or before such time, have
taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

(b) Subject in all respects to the provisions of each applicable Intercreditor
Agreement, all proceeds of Collateral and any proceeds realized with respect to
guarantees by any Loan Party received by the Administrative Agent while an Event
of Default exists and all or any portion of the Loans have been accelerated

 

94



--------------------------------------------------------------------------------

hereunder pursuant to Section 7.01, shall be applied, first, to the payment of
all costs and expenses then due that have been incurred by the Administrative
Agent in connection with any collection, sale or realization on Collateral or
otherwise in connection with this Agreement, any other Loan Document or any of
the Secured Obligations, including all court costs and the fees and expenses of
agents and legal counsel, the repayment of all advances made by the
Administrative Agent hereunder or under any other Loan Document on behalf of any
Loan Party and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document,
second, on a pro rata basis, to pay any fees, indemnities or expense
reimbursements then due to the Administrative Agent (other than those covered in
clause first above) or any Issuing Bank from the Borrowers constituting Secured
Obligations, third, on a pro rata basis in accordance with the amounts of the
Secured Obligations (other than contingent indemnification obligations for which
no claim has yet been made) owed to the Secured Parties on the date of any such
distribution, to the payment in full of the Secured Obligations (including, with
respect to LC Exposure, an amount to be paid to the Administrative Agent equal
to 102% of the LC Exposure (minus the amount then on deposit in the LC
Collateral Account) on such date, to be held in the LC Collateral Account as
Cash collateral for such Obligations); provided that if any Letter of Credit
expires undrawn, then any Cash collateral held to secure the related LC Exposure
shall be applied in accordance with this Section 2.18(b), beginning with clause
first above, fourth, as provided in any applicable Intercreditor Agreement, and
fifth, to, or at the direction of, the Administrative Borrower or as a court of
competent jurisdiction may otherwise direct.

(c) If any Lender obtains payment (whether voluntary, involuntary, through the
exercise of any right of set-off or otherwise) in respect of any principal of or
interest on any of its Loans of any Class or participations in LC Disbursements
held by it resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans of such Class and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender with Loans of such Class and participations in LC Disbursements,
then the Lender receiving such greater proportion shall purchase (for Cash at
face value) participations in the Loans of such Class and sub-participations in
LC Disbursements of other Lenders of such Class at such time outstanding to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders of such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans of such Class and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not apply to (A) any payment made by the
Borrowers pursuant to and in accordance with the express terms of this Agreement
or (B) any payment obtained by any Lender as consideration for the assignment of
or sale of a participation in any of its Loans to any permitted assignee or
participant, including any payment made or deemed made in connection with
Sections 2.22, 2.23, 9.02(c) and/or Section 9.05. Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Requirements of Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise rights of set-off and counterclaim against
the Borrowers with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section 2.18(c) and will, in each case, notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.18(c) shall, from and after the date of such purchase, have the
right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

(d) Unless the Administrative Agent has received notice from the Administrative
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of any Lender or any Issuing Bank hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the applicable Lender or
Issuing Bank the amount due. In such event, if the Borrowers have not in fact
made such payment, then each Lender or the applicable Issuing Bank severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or

 

95



--------------------------------------------------------------------------------

Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of (i)(A) with respect to any such amounts
denominated in Dollars, the Federal Funds Effective Rate and (B) with respect to
any such amounts denominated in an Alternate Currency, the Administrative
Agent’s customary rate for interbank advances in such Alternate Currency and
(ii) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender fails to make any payment required to be made by it pursuant
to Section 2.07(b) or Section 2.18(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain Adjusted Eurocurrency Rate Loans
pursuant to Section 2.20, or any Loan Party is required to pay any additional
amount to or indemnify any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or its participation in any Letter of Credit affected by such event,
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as applicable, in the future or mitigate the impact of
Section 2.20, as the case may be, and (ii) would not subject such Lender to any
unreimbursed out-of-pocket cost or expense and would not otherwise be
disadvantageous to such Lender in any material respect. The Borrowers hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain Adjusted Eurocurrency Rate Loans
pursuant to Section 2.20, (ii) any Loan Party is required to pay any additional
amount to or indemnify any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, (iii) any Lender is a Defaulting Lender
or (iv) in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender”, “each Revolving Lender” or “each Lender directly
affected thereby” (or any other Class or group of Lenders other than the
Required Lenders) with respect to which Required Lender, Required Term A Lender,
Required Pro Rata Lender, Required Term B Lender or Required Revolving Lender
consent (or the consent of Lenders holding loans or commitments of such Class or
lesser group representing more than 50% of the sum of the total loans and unused
commitments of such Class or lesser group at such time) has been obtained, as
applicable, any Lender is a non-consenting Lender, then the Administrative
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, (x) terminate the applicable Commitments of such Lender,
and repay all Obligations of the Borrowers owing to such Lender relating to the
applicable Loans and participations held by such Lender as of such termination
date (provided that, if, after giving effect to such termination and repayment,
the aggregate amount of the Revolving Credit Exposure of any Class exceeds the
aggregate amount of the Revolving Credit Commitments of such Class then in
effect, then the Borrowers shall, not later than the next Business Day, prepay
one or more Revolving Loan Borrowings of the applicable Class and, if no
Revolving Loan Borrowings of such Class are outstanding, deposit Cash collateral
in the LC Collateral Account in an amount necessary to eliminate such excess) or
(y) replace such Lender by requiring such Lender to assign and delegate (and
such Lender shall be obligated to assign and delegate), without recourse (in
accordance with and subject to the restrictions contained in Section 9.05), all
of its interests, rights and obligations under this Agreement to an Eligible
Assignee that assumes such obligations (which Eligible Assignee may be another
Lender, if any Lender accepts such assignment); provided that (A) such Lender
has received payment of an amount equal to the outstanding principal amount of
its Loans and, if applicable, participations in LC Disbursements of such
Class of Loans and/or Commitments, accrued interest thereon, accrued fees and
all other amounts payable to it under any Loan Document with respect to such
Class of Loans and/or Commitments, (B) in the case of any assignment resulting
from a claim for compensation under Section 2.15 or payment required

 

96



--------------------------------------------------------------------------------

to be made pursuant to Section 2.17, such assignment would result in a reduction
in such compensation or payment, (C) such assignment does not conflict with
applicable Requirements of Law and (D) in the case of any replacement made in
connection with clause (iv) above, the Eligible Assignee shall approve (or shall
be deemed to have approved) the proposed amendment, waiver or consent. No Lender
(other than a Defaulting Lender) shall be required to make any such assignment
and delegation, and the Borrowers may not repay the Obligations of such Lender
or terminate its Commitments, in each case if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply. Each Lender agrees that
if it is replaced pursuant to this Section 2.19, it shall execute and deliver to
the Administrative Agent an Assignment Agreement to evidence such sale and
purchase and shall deliver to the Administrative Agent any Promissory Note (if
the assigning Lender’s Loans are evidenced by one or more Promissory Notes)
subject to such Assignment Agreement (provided that the failure of any Lender
replaced pursuant to this Section 2.19 to execute an Assignment Agreement or
deliver any such Promissory Note shall not render such sale and purchase (and
the corresponding assignment) invalid), such assignment shall be recorded in the
Register and any such Promissory Note shall be deemed cancelled. Each Lender
hereby irrevocably appoints the Administrative Agent (such appointment being
coupled with an interest) as such Lender’s attorney-in-fact, with full authority
in the place and stead of such Lender and in the name of such Lender, from time
to time in the Administrative Agent’s discretion, with prior written notice to
such Lender, to take any action and to execute any such Assignment Agreement or
other instrument that the Administrative Agent may deem reasonably necessary to
carry out the provisions of this clause (b). To the extent that any Initial Term
B Lender is replaced pursuant to Section 2.19(b)(iv) in connection with a
Repricing Transaction requiring payment of a fee pursuant to Section 2.12(c),
the Borrowers shall pay the fee set forth in Section 2.12(c) to such Initial
Term B Lender being replaced as a result of such Repricing Transaction.

Section 2.20. Illegality. (a) If any Lender reasonably determines that any
Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for such Lender or its
applicable lending office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or an Alternate Currency) or to determine or charge interest rates based upon
the Eurocurrency Rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternate Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Administrative Borrower
through the Administrative Agent:

(i) any obligation of such Lender to make or continue Adjusted Eurocurrency Rate
Loans in the affected currency or currencies or to convert ABR Loans to Adjusted
Eurocurrency Rate Loans shall be suspended,

(ii) if such notice asserts the illegality of such Lender making or maintaining
ABR Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Alternate Base Rate, the interest rate of
such Lender’s ABR Loans, shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Alternate Base Rate, in each case until such Lender
notifies the Administrative Agent and the Administrative Borrower that the
circumstances giving rise to such determination no longer exist (which notice
such Lender agrees to give promptly),

(iii) the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or (A) if applicable and such Loans are
denominated in Dollars, convert all of such Lender’s Adjusted Eurocurrency Rate
Loans to ABR Loans (the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Alternate Base Rate)
or (B) if applicable and such Loans are denominated in any Alternate Currency,
convert such Loans to Loans bearing interest at an alternative rate that is
mutually acceptable to the Administrative Borrower and such Lender, in each
case, either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Adjusted Eurocurrency Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Adjusted Eurocurrency Rate Loans (in which case the Borrowers shall not be
required to make payments pursuant to Section 2.16 in connection with such
payment), and

 

97



--------------------------------------------------------------------------------

(iv) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Alternate Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate.

(b) Upon any such prepayment or conversion, the Borrowers shall also pay accrued
interest on the amount so prepaid or converted.

(c) Each Lender agrees to designate a different lending office if such
designation will avoid the need for such notice and will not, in the
determination of such Lender, otherwise be materially disadvantageous to such
Lender.

Section 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Person becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Person is a Defaulting
Lender:

(a) Fees shall cease to accrue on the unfunded portion of any Commitment of such
Defaulting Lender pursuant to Section 2.12(a) and, subject to clause (d)(iv)
below, on the participation of such Defaulting Lender in Letters of Credit
pursuant to Section 2.12(b) and pursuant to any other provisions of this
Agreement or other Loan Document.

(b) The Loans, Commitments and the Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders, each affected
Lender, the Required Lenders, the Required Term A Lenders, the Required Pro Rata
Lenders, the Required Term B Lenders, the Required Revolving Lenders or such
other number of Lenders as may be required hereby or under any other Loan
Document have taken or may take any action hereunder (including any consent to
any waiver, amendment or modification pursuant to Section 9.02); provided that
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender which affects such Defaulting Lender disproportionately and
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

(c) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of any Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Section 2.11, Section 2.15, Section 2.16,
Section 2.17, Section 2.18, Article 7, Section 9.05 or otherwise, and including
any amounts made available to the Administrative Agent by such Defaulting Lender
pursuant to Section 9.09), shall be applied at such time or times as may be
determined by the Administrative Agent and, where relevant, the Administrative
Borrower as follows: first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amount owing by such Defaulting Lender to any
applicable Issuing Bank hereunder; third, if so reasonably determined by the
Administrative Agent or reasonably requested by the applicable Issuing Bank, to
be held as Cash collateral for future funding obligations of such Defaulting
Lender in respect of any participation in any Letter of Credit; fourth, so long
as no Default or Event of Default exists, as the Administrative Borrower may
request, to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement; fifth, as
the Administrative Agent or the Administrative Borrower may elect, to be held in
a deposit account and released in order to satisfy obligations of such
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the non-Defaulting Lenders or Issuing Banks as a result of
any judgment of a court of competent jurisdiction obtained by any non-Defaulting
Lender or any Issuing Bank against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, to
the payment of any amounts owing to any Borrower as a result of any judgment of
a court of competent jurisdiction obtained by any Borrower against such

 

98



--------------------------------------------------------------------------------

Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loan or LC Exposure
in respect of which such Defaulting Lender has not fully funded its appropriate
share and (y) such Loan or LC Exposure was made or created, as applicable, at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and LC Exposure owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or LC Exposure owed to, such Defaulting Lender. Any
payment, prepayment or other amount paid or payable to any Defaulting Lender
that are applied (or held) to pay any amount owed by any Defaulting Lender or to
be held as Cash collateral pursuant to this Section 2.21(c) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(d) If any LC Exposure exists at the time any Lender becomes a Defaulting Lender
then:

(i) the LC Exposure of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders under the Revolving Facility (the “Non-Defaulting
Revolving Lenders”) in accordance with their respective Applicable Revolving
Credit Percentages but only to the extent that (A) the sum of the Revolving
Credit Exposures of all non-Defaulting Lenders attributable to the Revolving
Credit Commitments of any Class does not exceed the total of the Revolving
Credit Commitments of all Non-Defaulting Revolving Lenders of such Class and
(B) the Revolving Credit Exposure of any non-Defaulting Lender that is
attributable to its Revolving Credit Commitment of such Class does not exceed
such non-Defaulting Lender’s Revolving Credit Commitment of such Class. Subject
to Section 9.24, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of any
Non-Defaulting Revolving Lender as a result of such Non-Defaulting Revolving
Lender’s increased exposure following such reallocation;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any other
right or remedy available to it hereunder or under applicable Requirements of
Law, within two Business Days following notice by the Administrative Agent, Cash
collateralize 102% of such Defaulting Lender’s LC Exposure (after giving effect
to any partial reallocation pursuant to paragraph (i) above and any Cash
collateral provided by such Defaulting Lender or pursuant to Section 2.21(c)
above) or make other arrangements reasonably satisfactory to the Administrative
Agent and to the applicable Issuing Bank with respect to such LC Exposure and
obligations to fund participations. Cash collateral (or the appropriate portion
thereof) provided to reduce LC Exposure or other obligations shall be released
promptly following (A) the elimination of the applicable LC Exposure or other
obligations giving rise thereto (including by the termination of the Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 2.19)) or (B) the Administrative Agent’s good
faith determination that there exists excess Cash collateral (including as a
result of any subsequent reallocation of LC Exposure among non-Defaulting
Lenders described in clause (i) above);

(iii) if the LC Exposure of the Non-Defaulting Revolving Lenders is reallocated
pursuant to this Section 2.21(d), then the fees payable to the Revolving Lenders
pursuant to Sections 2.12(a) and (b), as the case may be, shall be adjusted to
give effect to such reallocation; and

(iv) if any Defaulting Lender’s LC Exposure is not Cash collateralized, prepaid
or reallocated pursuant to this Section 2.21(d), then, without prejudice to any
rights or remedies of the applicable Issuing Bank or any Revolving Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the applicable
Issuing Bank until such Defaulting Lender’s LC Exposure is Cash collateralized
or reallocated.

 

99



--------------------------------------------------------------------------------

(e) So long as any Revolving Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, extend, create, incur, amend or increase any Letter
of Credit unless it is reasonably satisfied that the related exposure will be
100% covered by the Revolving Credit Commitments of the Non-Defaulting Revolving
Lenders, Cash collateral provided pursuant to Section 2.21(c) and/or Cash
collateral provided in accordance with Section 2.21(d), and participating
interests in any such or newly issued, extended or created Letter of Credit
shall be allocated among Non-Defaulting Revolving Lenders in a manner consistent
with Section 2.21(d)(i) (it being understood that Defaulting Lenders shall not
participate therein).

(f) In the event that the Administrative Agent and the Administrative Borrower
agree that any Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Applicable Revolving Credit
Percentage of LC Exposure of the Revolving Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Credit Commitment, and on such
date such Revolving Lender shall purchase at par such of the Revolving Loans of
the applicable Class of the other Revolving Lenders or participations in
Revolving Loans of the applicable Class as the Administrative Agent determine as
necessary in order for such Revolving Lender to hold such Revolving Loans or
participations in accordance with its Applicable Percentage of the applicable
Class or its Applicable Revolving Credit Percentage, as applicable.
Notwithstanding the fact that any Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, (x) no adjustment
will be made retroactively with respect to fees accrued or payments made by or
on behalf of Borrower while such Lender was a Defaulting Lender and (y) except
to the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.

Section 2.22. Incremental Credit Extensions.

(a) The Borrowers may, at any time, on one or more occasions pursuant to an
Incremental Facility Amendment (i) add one or more new tranches of term
facilities and/or increase the principal amount of the Term Loans of any
existing Class by requesting new commitments to provide such Term Loans (any
such new tranche or increase, an “Incremental Term Facility” and any loans made
pursuant to an Incremental Term Facility, “Incremental Term Loans”) and/or
(ii) add one or more new tranches of Incremental Revolving Commitments and/or
increase the aggregate amount of the Revolving Credit Commitments of any
existing Class (any such new tranche or increase, an “Incremental Revolving
Facility” and, together with any Incremental Term Facility, “Incremental
Facilities”; and the loans thereunder, “Incremental Revolving Loans” and any
Incremental Revolving Loans, together with any Incremental Term Loans,
“Incremental Loans”) in an aggregate outstanding principal amount not to exceed
the Incremental Cap; provided that:

(i) no Incremental Commitment in respect of any Incremental Facility may be less
than $5,000,000 (or such lesser amount to which the Administrative Agent may
reasonably agree),

(ii) except as the Administrative Borrower and any Lender may separately agree,
no Lender shall be obligated to provide any Incremental Commitment, and the
determination to provide any Incremental Commitments shall be within the sole
and absolute discretion of such Lender (it being agreed that the Borrowers shall
not be obligated to offer the opportunity to any Lender to participate in any
Incremental Facility),

(iii) no Incremental Facility or Incremental Loan (nor the creation, provision
or implementation thereof) shall require the approval of any existing Lender
other than in its capacity, if any, as a lender providing all or part of any
Incremental Commitment or Incremental Loan,

(iv) except as otherwise permitted herein, (A) the terms of any Incremental Term
Facility (other than any terms which are applicable only after the Latest
Maturity Date applicable to any then-existing Term Loans) must be
(1) substantially consistent with those applicable to the Initial Term A Loans
in the case of Incremental Term A Loans or Initial Term B Loans in the case of
Incremental Term B Loans, or (2) otherwise reasonably acceptable to the
Administrative Agent (it being

 

100



--------------------------------------------------------------------------------

understood and agreed that any terms that are more favorable to the Incremental
Term Lenders than those contained in the then-existing Loan Documents and are
then conformed (or added) to the Loan Documents for the benefit of the Term
Lenders pursuant to an amendment to this Agreement effectuated in reliance on
Section 9.02(d)(ii) are acceptable to the Administrative Agent) and (B) the
terms of any Incremental Revolving Facility (other than any terms which are
applicable only after the then-existing Latest Revolving Credit Maturity Date),
must be substantially consistent with those applicable to any then-existing
Revolving Facility or otherwise reasonably acceptable to the Administrative
Agent (it being understood and agreed that any terms that are more favorable to
the Incremental Revolving Lenders than those contained in the then-existing Loan
Documents and are then conformed (or added) to the Loan Documents for the
benefit of the Revolving Lenders pursuant to the applicable Incremental Facility
Amendment),

(v) the Effective Yield (and the components thereof) applicable to any
Incremental Facility shall be determined by the Administrative Borrower and the
lender or lenders providing such Incremental Facility; provided that (i) in the
case of any Incremental Term Facility that consists of term B loans (other than
Customary Bridge Loans) incurred prior to the date that is six months after the
Closing Date that are (A) incurred in reliance on clause (e) of the definition
of “Incremental Cap” (without giving effect to the reclassification mechanic
described in clause (iii) of the proviso to the definition of Incremental Cap),
(B) pari passu with the Initial Term B Loans in right of payment and with
respect to security and (C) scheduled to mature prior to the date that is two
years after the Initial Term B Loan Maturity Date, the Effective Yield
applicable thereto may not be more than 0.75% higher than the Effective Yield
applicable to the Initial Term B Loans denominated in the same currency as such
Incremental Term Facility unless the Applicable Rate (and/or, as provided in the
proviso below, the Alternate Base Rate floor or Adjusted Eurocurrency Rate
floor) with respect to the Initial Term B Loans in such currency is adjusted
such that the Effective Yield in respect of such Initial Term Loans is not more
than 0.75% per annum less than the Effective Yield with respect to such
Incremental Term Facility, (ii) any increase in Effective Yield applicable to
any Initial Term B Loan due to the application or imposition of an Alternate
Base Rate floor or Adjusted Eurocurrency Rate floor on any Incremental Term Loan
may, at the election of the Administrative Borrower, be effected solely through
an increase in (or implementation of, as applicable) any Alternate Base Rate
floor or Adjusted Eurocurrency Rate floor applicable to such Initial Term B Loan
and (iii) the adjustment described in this proviso shall not apply to (A) the De
Minimis Incremental Amount or (B) any Incremental Facility the proceeds of which
will be applied to finance a Permitted Acquisition or other Investment,

(vi) (A) the final maturity date with respect to (1) any Incremental Term A
Loans shall be no earlier than the Latest Maturity Date applicable to any
then-existing tranche of Term A Loans and/or (2) any Incremental Term B Loans
shall be no earlier than the Latest Maturity Date applicable to any
then-existing tranche of Term Loans and (B) no Incremental Revolving Facility
may have a final maturity date earlier than (or require scheduled amortization
or mandatory commitment reductions prior to) the Latest Revolving Credit
Maturity Date,

(vii) (A) the Weighted Average Life to Maturity of any Incremental Term A
Facility shall be no shorter than the remaining Weighted Average Life to
Maturity of any then-existing tranche of Term A Loans and (B) the Weighted
Average Life to Maturity of any Incremental Term B Facility (other than any
Customary Bridge Loan) shall be no shorter than the remaining Weighted Average
Life to Maturity of any then-existing tranche of Term Loans,

(viii) subject to clauses (vi) and (vii) above, any Incremental Term Facility
may otherwise have an amortization schedule as determined by the Administrative
Borrower and the lenders providing such Incremental Term Facility,

 

101



--------------------------------------------------------------------------------

(ix) subject to clause (v) above, to the extent applicable, any fees payable in
connection with any Incremental Facility shall be determined by the
Administrative Borrower and the arrangers and/or lenders providing such
Incremental Facility,

(x) (A) any Incremental Term Facility or Incremental Revolving Facility may rank
pari passu with or junior to any then-existing Class of Term Loans or Revolving
Loans, as applicable, in right of payment and/or security or may be unsecured
(and to the extent the relevant Incremental Facility is secured by the
Collateral or unsecured and subordinated to any Class of then-existing Loans in
right of payment, it shall be subject to an applicable Intercreditor Agreement)
and (B) no Incremental Facility may be (x) guaranteed by any Person which is not
a Loan Party or (y) secured by any assets other than the Collateral,

(xi) any Incremental Term Facility may participate (A) in any voluntary
prepayment of the relevant Class of Term Loans as set forth in Section 2.11(a)
on a pro rata basis, greater than pro rata basis or less than a pro rata basis
with the then-outstanding Term Loans of any other Class and (B) in any mandatory
prepayment of the relevant Class of Term Loans as set forth in Section 2.11(b)
on a pro rata basis (to the extent secured on a pari passu basis with the
relevant Initial Term Loans), greater than pro rata basis with respect to
prepayments of any such Incremental Term Facility with the proceeds of any
Refinancing Indebtedness or less than a pro rata basis with the then-outstanding
Term Loans of any other Class, in each case, to the extent provided in such
Sections,

(xii) no Event of Default under Sections 7.01(a), (b), (f) and/or (g) has
occurred and is continuing,

(xiii) the proceeds of any Incremental Facility may be used for working capital
and other general corporate purposes (including Permitted Acquisitions,
Investments and Restricted Payments) and any other use not prohibited by this
Agreement, and

(xiv) on the date of the Borrowing of any Incremental Term Loans that will be of
the same Class as any then-existing Class of Term Loans, and notwithstanding
anything to the contrary set forth in Sections 2.08 or 2.13 above, such
Incremental Term Loans shall be added to (and constitute a part of, be of the
same Type as and, at the election of the Administrative Borrower, have the same
Interest Period as) each Borrowing of outstanding Term Loans of such Class on a
pro rata basis (based on the relative sizes of such Borrowings), so that each
Term Lender providing such Incremental Term Loans will participate
proportionately in each then-outstanding Borrowing of Term Loans of such Class;
it being acknowledged that the application of this clause (a)(xiv) may result in
new Incremental Term Loans having Interest Periods (the duration of which may be
less than one month) that begin during an Interest Period then applicable to
outstanding Adjusted Eurocurrency Rate Loans of the relevant Class and which end
on the last day of such Interest Period.

(b) Incremental Commitments may be provided by any existing Lender, or by any
other Eligible Assignee (any such other lender being called an “Incremental
Lender”); provided that the Administrative Agent (and, in the case of any
Incremental Revolving Facility, any Issuing Bank) shall have a right to consent
(such consent not to be unreasonably withheld or delayed) to the relevant
Incremental Lender’s provision of Incremental Commitments if such consent would
be required under Section 9.05(b) for an assignment of Loans to such Incremental
Lender; provided, further, that any Incremental Lender that is an Affiliated
Lender or a Debt Fund Affiliate shall be subject to the provisions of
Section 9.05(f), mutatis mutandis, to the same extent as if the relevant
Incremental Commitments and related Obligations had been acquired by such Lender
by way of assignment.

(c) Each Lender or Incremental Lender providing a portion of any Incremental
Commitment shall execute and deliver to the Administrative Agent and the
Administrative Borrower all such documentation (including the relevant
Incremental Facility Amendment) as may be reasonably required by the
Administrative Agent to evidence and effectuate such Incremental Commitment. On
the effective date of such Incremental Commitment, each Incremental Lender shall
become a Lender for all purposes in connection with this Agreement.

 

102



--------------------------------------------------------------------------------

(d) As conditions precedent to the effectiveness of any Incremental Facility or
the making of any Incremental Loans, (i) upon its request, the Administrative
Agent shall be entitled to receive customary written opinions of counsel, as
well as such reaffirmation agreements, supplements and/or amendments as it shall
reasonably require, (ii) the Administrative Agent shall be entitled to receive,
from each Incremental Lender, an Administrative Questionnaire and such other
documents as it shall reasonably require from such Incremental Lender, (iii) the
Administrative Agent shall have received, on behalf of the Incremental Lenders,
the amount of any fees payable to the Incremental Lenders in respect of such
Incremental Facility or Incremental Loans, (iv) subject to Section 2.22(e), the
Administrative Agent shall have received a Borrowing Request as if the relevant
Incremental Loans were subject to Section 2.03 or another written request the
form of which is reasonably acceptable to the Administrative Agent (it being
understood and agreed that the requirement to deliver a Borrowing Request shall
not result in the imposition of any additional condition precedent to the
availability of the relevant Incremental Loans (including with respect to the
absence of a Default or Event of Default and/or the accuracy of any
representation and/or warranty)), (v) the Administrative Agent shall be entitled
to receive a certificate of the Administrative Borrower signed by a Responsible
Officer thereof:

(A) certifying and attaching a copy of the resolutions adopted by the governing
body of the relevant Borrowers approving or consenting to such Incremental
Facility or Incremental Loans, and

(B) to the extent applicable, certifying that the condition set forth in clause
(a)(xii) above has been satisfied.

(e) Notwithstanding anything to the contrary in this Section 2.22 or in any
other provision of any Loan Document, the conditions to availability or funding
of any Incremental Facility shall be determined by the relevant Incremental
Lenders providing such Incremental Facility and the Administrative Borrower,
subject to Section 2.22(a)(xii) hereof.

(f) Upon the implementation of any Incremental Revolving Facility pursuant to
this Section 2.22:

(i) if such Incremental Revolving Facility establishes Revolving Credit
Commitments of the same Class as any then-existing Class of Revolving Credit
Commitments, (i) each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
relevant Incremental Revolving Facility Lender, and each relevant Incremental
Revolving Facility Lender will automatically and without further act be deemed
to have assumed a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to each deemed
assignment and assumption of participations, all of the Revolving Lenders’
(including each Incremental Revolving Facility Lender) participations hereunder
in Letters of Credit shall be held on a pro rata basis on the basis of their
respective Revolving Credit Commitments (after giving effect to any increase in
the Revolving Credit Commitment pursuant to Section 2.22) and (ii) the existing
Revolving Lenders of the applicable Class shall assign Revolving Loans to
certain other Revolving Lenders of such Class (including the Revolving Lenders
providing the relevant Incremental Revolving Facility), and such other Revolving
Lenders (including the Revolving Lenders providing the relevant Incremental
Revolving Facility) shall purchase such Revolving Loans, in each case to the
extent necessary so that all of the Revolving Lenders of such Class participate
in each outstanding Borrowing of Revolving Loans pro rata on the basis of their
respective Revolving Credit Commitments of such Class (after giving effect to
any increase in the Revolving Credit Commitment pursuant to this Section 2.22);
it being understood and agreed that the minimum borrowing, pro rata borrowing
and pro rata payment requirements contained elsewhere in this Agreement shall
not apply to the transactions effected pursuant to this clause (i); and

 

103



--------------------------------------------------------------------------------

(ii) if such Incremental Revolving Facility establishes Revolving Credit
Commitments of a new Class, then (A) the borrowing and repayment (except for
(x) payments of interest and fees at different rates on the Revolving Facilities
(and related outstandings), (y) repayments required on the Maturity Date of any
Revolving Facility and (z) any repayment made in connection with a permanent
repayment and termination of the Revolving Credit Commitments under any
Revolving Facility (subject to clause (C) below)) of Revolving Loans with
respect to any Revolving Facility after the effective date of such Incremental
Revolving Facility shall be made on a pro rata basis or less than pro rata basis
with all other Revolving Facilities, (B) all Letters of Credit shall be
participated on a pro rata basis by all Revolving Lenders and (C) any permanent
repayment of Revolving Loans with respect to, and reduction and termination of
Revolving Credit Commitments under, any Revolving Facility after the effective
date of such Incremental Revolving Facility shall be made on a pro rata basis or
less than pro rata basis with all other Revolving Facilities, or, to the extent
such Incremental Revolving Commitments are terminated in full and refinanced or
replaced with a Replacement Revolving Facility or Replacement Debt, a greater
than pro rata basis.

(g) On the date of effectiveness of any Incremental Revolving Facility, the
maximum amount of LC Exposure permitted hereunder shall increase by an amount,
if any, agreed upon by the Administrative Borrower, the Administrative Agent and
the relevant Issuing Bank.

(h) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into any Incremental Facility Amendment and/or any amendment to any other Loan
Document as may be necessary in order to establish new Classes or sub-Classes in
respect of Loans or commitments pursuant to this Section 2.22 and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Administrative Borrower in connection with the
establishment of such new Classes or sub-Classes, in each case on terms
consistent with this Section 2.22.

(i) This Section 2.22 shall supersede any provision in Section 2.18 or 9.02 to
the contrary.

Section 2.23. Extensions of Loans and Revolving Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrowers to all Lenders holding Loans of any Class or Commitments of any Class,
in each case on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Loans or Commitments of such Class) and on the same
terms to each such Lender, the Borrowers are hereby permitted to consummate
transactions with any individual Lender who accepts the terms contained in the
relevant Extension Offer to extend the Maturity Date of all or a portion of such
Lender’s Loans and/or Commitments of such Class and otherwise modify the terms
of all or a portion of such Loans and/or Commitments pursuant to the terms of
the relevant Extension Offer (including by increasing the interest rate or fees
payable in respect of such Loans and/or Commitments (and related outstandings)
and/or modifying the amortization schedule, if any, in respect of such Loans)
(each, an “Extension”); it being understood that any Extended Term Loans shall
constitute a separate Class of Loans from the Class of Loans from which they
were converted and any Extended Revolving Credit Commitments shall constitute a
separate Class of Revolving Credit Commitments from the Class of Revolving
Credit Commitments from which they were converted), so long as the following
terms are satisfied:

(i) except as to (A) interest rates, fees and final maturity (which shall,
subject to immediately succeeding clause (iii) and to the extent applicable, be
determined by the Administrative Borrower and any Lender who agrees to an
Extension of its Revolving Credit Commitments and set forth in the relevant
Extension Offer), (B) terms applicable to such Extended Revolving Credit
Commitments or Extended Revolving Loans (each as defined below) that are more
favorable to the lenders or the agent of such Extended Revolving Credit
Commitments or Extended Revolving Loans than those contained in the Loan
Documents and are then conformed (or added) to the Loan Documents for the
benefit of the Revolving Lenders or, as applicable, the Administrative Agent
pursuant to the applicable Extension Amendment, and (C) any covenant or other
provision applicable

 

104



--------------------------------------------------------------------------------

only to periods after the Latest Revolving Credit Maturity Date, the Revolving
Credit Commitment of any Lender who agrees to an extension with respect to such
Commitment (an “Extended Revolving Credit Commitment”; and the Loans thereunder,
“Extended Revolving Loans”; and each Class of Extended Revolving Credit
Commitments, an “Extended Revolving Facility”), and the related outstandings,
shall constitute a revolving commitment (or related outstandings, as the case
may be) with substantially consistent terms (or terms not less favorable to
existing Lenders) as the Class of Revolving Credit Commitments subject to the
relevant Extension Offer (and related outstandings) provided hereunder; provided
that to the extent more than one Revolving Facility exists after giving effect
to any such Extension, (x) the borrowing and repayment (except for (1) payments
of interest and fees at different rates on the Revolving Facilities (and related
outstandings), (2) repayments required upon the Maturity Date of any Revolving
Facility and (3) repayments made in connection with a permanent repayment and
termination of Revolving Credit Commitments (subject to clause (y) below)) of
Revolving Loans with respect to any Revolving Facility after the effective date
of such Extended Revolving Credit Commitments shall be made on a pro rata basis
with all other Revolving Facilities and (y) any permanent repayment of Revolving
Loans with respect to, and reduction or termination of Revolving Credit
Commitments under, any Revolving Facility after the effective date of such
Extended Revolving Credit Commitments shall be made on a pro rata basis or less
than pro rata basis with all other Revolving Facilities, except that the
Borrowers shall be permitted to permanently repay Revolving Loans and terminate
Revolving Credit Commitments of any Revolving Facility on a greater than pro
rata basis (I) as compared to any other Revolving Facilities with a later
Maturity Date than such Revolving Facility and (II) to the extent refinanced or
replaced with a Replacement Revolving Facility or Replacement Debt;

(ii) except as to (A) interest rates, fees, amortization, final maturity date,
premiums, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii), (iv), (v) and (vi), be
determined by the Administrative Borrower and any Lender who agrees to an
Extension of its Term Loans and set forth in the relevant Extension Offer), (B)
terms applicable to such Extended Term Loans (as defined below) that are more
favorable to the lenders or the agent of such Extended Term Loans than those
contained in the Loan Documents applicable to the relevant Class of Term Loans
and are then conformed (or added) to the Loan Documents for the benefit of the
Term Lenders or, as applicable, the Administrative Agent pursuant to the
applicable Extension Amendment and (C) covenants or other provisions applicable
only to periods after the Latest Term Loan Maturity Date (in each case, as of
the date of such Extension), the Term Loans of any Lender extended pursuant to
any Extension (any such extended Term Loans, the “Extended Term Loans”) shall
have substantially consistent terms (or terms not less favorable to existing
Lenders) as the Class of Term Loans subject to the relevant Extension Offer;

(iii) (a) the final Maturity Date of (1) any Extended Term Loans that are
Customary Term A Loans may be no earlier than the then applicable Latest
Maturity Date applicable to any then-existing Term A Loans at the time of
Extension and/or (2) any Extended Term Loans that are Customary Term B Loans may
be no earlier than the then applicable Latest Maturity Date applicable to any
then-existing Term Loans at the time of Extension and (B) no Extended Revolving
Credit Commitments or Extended Revolving Loans may have a final Maturity Date
earlier than (or require commitment reductions prior to) the Latest Maturity
Date applicable to any then-existing Revolving Facility;

(iv) (A) the Weighted Average Life to Maturity of any Extended Term Loans that
are Customary Term A Loans shall be no shorter than the remaining Weighted
Average Life to Maturity of any then-existing Term A Loans and (B) the Weighted
Average Life to Maturity of any Extended Term Loans that are Customary Term B
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of any then-existing Term Loans;

 

105



--------------------------------------------------------------------------------

(v) subject to clauses (iii) and (iv) above, any Extended Term Loans may
otherwise have an amortization schedule as determined by the Administrative
Borrower and the Lenders providing such Extended Term Loans,

(vi) any Extended Term Loans may participate (A) in any voluntary prepayment of
the relevant Class of Term Loans as set forth in Section 2.11(a)(i) and (B) in
any mandatory prepayment of the relevant Class of Term Loans as set forth in
Section 2.11(b)(vi), in each case, to the extent provided in such Sections;

(vii) if the aggregate principal amount of Loans or Commitments, as the case may
be, in respect of which Lenders have accepted the relevant Extension Offer
exceed the maximum aggregate principal amount of Loans or Commitments, as the
case may be, offered to be extended by the Administrative Borrower pursuant to
such Extension Offer, then the Loans or Commitments, as the case may be, of such
Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed the applicable Lender’s actual
holdings of record) with respect to which such Lenders have accepted such
Extension Offer;

(viii) unless the Administrative Agent otherwise agrees, any Extension must be
in a minimum amount of $5,000,000;

(ix) any applicable Minimum Extension Condition must be satisfied or waived by
the Administrative Borrower;

(x) any documentation in respect of any Extension shall be consistent with the
foregoing; and

(xi) no Extension of any Revolving Facility shall be effective as to the
obligations of any Issuing Bank with respect to Letters of Credit without the
consent of such Issuing Bank (such consents not to be unreasonably withheld or
delayed) (and, in the absence of such consent, all references herein to Latest
Revolving Credit Maturity Date shall be determined, when used in reference to
such Issuing Bank, as applicable, without giving effect to such Extension).

(b) (i) No Extension consummated in reliance on this Section 2.23 shall
constitute a voluntary or mandatory prepayment for purposes of Section 2.11,
(ii) the scheduled amortization payments (insofar as such schedule affects
payments due to Lenders participating in the relevant Class) set forth in
Section 2.10 shall be adjusted to give effect to any Extension of any Class of
Loans and/or Commitments and (iii) except as set forth in clause (a)(viii)
above, no Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Administrative Borrower may, in its sole
discretion, specify as a condition (a “Minimum Extension Condition”) to the
consummation of any Extension that a minimum amount (to be specified in the
relevant Extension Offer in the Administrative Borrower’s sole discretion) of
Loans or Commitments (as applicable) of any or all applicable Classes be
tendered; it being understood that the Administrative Borrower may, in its sole
discretion, waive any such Minimum Extension Condition. The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this
Section 2.23 (including, for the avoidance of doubt, the payment of any
interest, fees or premium in respect of any Extended Term Loans and/or Extended
Revolving Credit Commitments on such terms as may be set forth in the relevant
Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including Sections 2.10, 2.11 and/or 2.18) or any other Loan Document
that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section.

(c) Subject to any consent required under Section 2.23(a)(xi), no consent of any
Lender or the Administrative Agent shall be required to effectuate any
Extension, other than the consent of each Lender agreeing to such Extension with
respect to one or more of its Loans and/or Commitments of any Class (or a
portion thereof). Except as any Borrower and any Lender may separately agree, no
Lender shall be obligated to provide an Extension, and the determination to
provide such Extension shall be within the sole and absolute

 

106



--------------------------------------------------------------------------------

discretion of such Lender. All Extended Term Loans and Extended Revolving Credit
Commitments and all obligations in respect thereof shall constitute Secured
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral and guaranteed on a pari passu basis with all other applicable
Secured Obligations under this Agreement and the other Loan Documents. The
Lenders hereby irrevocably authorize the Administrative Agent to enter into any
Extension Amendment and any amendment to any of the other Loan Documents with
the Loan Parties as may be necessary in order to establish new Classes or
sub-Classes in respect of Loans or Commitments so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Administrative Borrower in connection with the
establishment of such new Classes or sub-Classes, in each case on terms
consistent with this Section 2.23.

(d) In connection with any Extension, the Administrative Borrower shall provide
the Administrative Agent at least five Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.23.

Section 2.24. Co-Borrowers.

(a) Each Borrower accepts joint and several liability hereunder in consideration
of the financial accommodations provided or to be provided by the Administrative
Agent, the Issuing Banks and the Lenders under this Agreement and the other Loan
Documents, for the mutual benefit, directly and indirectly, of each Borrower and
in consideration of the undertakings of each Borrower to accept joint and
several liability for the obligations of each other Borrower.

(b) Each Borrower shall be jointly and severally liable for the Obligations,
regardless of which Borrower actually receives the Loans or other Credit
Extensions hereunder or the amount of the Obligations received or the manner in
which the Administrative Agent, any Issuing Bank or any Lender accounts for the
Obligations on its books and records. Each Borrower’s obligations with respect
to Loans or other Credit Extensions made to it, and each Borrower’s obligations
arising as a result of the joint and several liability of such Borrower
hereunder, with respect to Loans or other Credit Extensions made to and other
Obligations owing by the Borrowers hereunder, shall be separate and distinct
obligations, but all such obligations shall be primary obligations of each
Borrower.

(c) Upon the occurrence and during the continuation of any Event of Default, the
Administrative Agent, the Issuing Banks and the Lenders may proceed directly and
at once, without notice, against any Borrower to collect and recover the full
amount, or any portion of, the Obligations, without first proceeding against any
other Borrower or any other Person, or against any security or collateral for
the Obligations. Each Borrower waives all suretyship defenses and consents and
agrees that the Administrative Agent, the Issuing Banks and the Lenders shall be
under no obligation to marshal any assets in favor of any Borrower or against or
in payment of any or all of the Obligations.

(d) Each Borrower hereby irrevocably appoints the Administrative Borrower as the
borrowing agent and attorney-in-fact for the Borrowers, which appointment shall
remain in full force and effect unless and until the Administrative Agent shall
have received prior written notice signed by all of the Borrowers that such
appointment has been revoked and that another Borrower has been appointed in the
place of the Administrative Borrower (which other Borrower shall be a parent
company with respect to each other Borrower). Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (i) to provide to the
Administrative Agent and receive from the Administrative Agent all notices with
respect to Loans obtained for the benefit of any Borrower and all other notices
and instructions under this Agreement and the other Loan Documents and (ii) to
take such action as the Administrative Borrower deem appropriate on its behalf
to obtain Loans or other Credit Extensions and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this Agreement.
The Administrative Agent, each Issuing Bank and each Lender shall be

 

107



--------------------------------------------------------------------------------

entitled to rely upon, and shall be fully protected in relying upon, any notice
or communication (including any notice of borrowing) delivered by the
Administrative Borrower. The Administrative Agent, each Issuing Bank and each
Lender may give any notice or communication with any Borrower hereunder to the
Administrative Borrower on behalf of such Borrower. The Administrative Agent,
each Issuing Bank and each Lender shall have the right, in its discretion, to
deal exclusively with the Administrative Borrower for any or all purposes under
the Loan Documents. Each Borrower agrees that any notice, election,
communication, delivery, representation, agreement, action, omission or
undertaking by the Administrative Borrower hereunder shall be binding upon and
enforceable against such Borrower.

(e) It is understood that the handling of the Collateral of the Borrowers in a
combined fashion, as more fully set forth herein and in the Collateral
Documents, is done solely as an accommodation to the Borrowers in order to
utilize the collective borrowing powers of the Borrowers in the most efficient
and economical manner and at their request, and that none of the Administrative
Agent, the Issuing Banks or the Lenders shall incur liability to the Borrowers
as a result hereof. Each of the Borrowers expects to derive benefit, directly or
indirectly, from the handling of the Collateral in a combined fashion since the
successful operation of each Borrower is dependent on the continued successful
performance of the integrated group.

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

On the dates and to the extent required pursuant to Sections 4.01 or 4.02
hereof, as applicable, the Administrative Borrower hereby represent and warrant
to the Lenders and the Administrative Agent that:

Section 3.01. Organization; Powers. Each of the Administrative Borrower and its
Restricted Subsidiaries (a) is (i) duly organized and validly existing and
(ii) in good standing (to the extent such concept exists in the relevant
jurisdiction) under the Requirements of Law of its jurisdiction of organization,
(b) has all requisite organizational power and authority to own its assets and
to carry on its business as now conducted and (c) is qualified to do business
and is in good standing (to the extent such concept exists in the relevant
jurisdiction) in every jurisdiction where the ownership, lease or operation of
its properties or conduct of its business requires such qualification, except,
in each case referred to in this Section 3.01 (other than (i) clause (a)(i) and
(ii) clause (b), in each case with respect to the Administrative Borrower) where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

Section 3.02. Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
a party are within such Loan Party’s corporate or other organizational power and
have been duly authorized by all necessary corporate or other organizational
action of such Loan Party. Each Loan Document to which any Loan Party is a party
has been duly executed and delivered by such Loan Party and is a legal, valid
and binding obligation of such Loan Party, enforceable in accordance with its
terms, subject to the Legal Reservations.

Section 3.03. Governmental Approvals; No Conflicts. The execution and delivery
of each Loan Document by each Loan Party thereto and the performance by such
Loan Party thereof (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except
(i) such as have been obtained or made and are in full force and effect, (ii) in
connection with the Perfection Requirements and (iii) such consents, approvals,
registrations, filings or other actions the failure to obtain or make which
could not be reasonably expected to have a Material Adverse Effect, (b) will not
violate any (i) of such Loan Party’s Organizational Documents or
(ii) Requirement of Law applicable to such Loan Party which violation, in the
case of this clause (b)(ii), could reasonably be expected to have a Material
Adverse Effect and (c) will not violate or result in a default under (i) the
Senior Unsecured Notes Indenture or (ii) any other material Contractual
Obligation to which such Loan Party is a party which violation, in the case of
this clause (c), could reasonably be expected to result in a Material Adverse
Effect.

 

108



--------------------------------------------------------------------------------

Section 3.04. Financial Condition; No Material Adverse Effect.

(a) The financial statements most recently provided pursuant to Section 5.01(a)
or (b), as applicable, present fairly, in all material respects, the
consolidated financial condition and results of operations and cash flows of the
Administrative Borrower and its subsidiaries as of such dates and for such
periods in accordance with GAAP, (x) except as otherwise expressly noted
therein, (y) subject, in the case of financial statements provided pursuant to
Section 5.01(a), to the absence of footnotes and normal year-end adjustments and
(z) except as may be necessary to reflect any differing entity and/or
organizational structure prior to giving effect to the Transactions.

(b) Since the Closing Date, there have been no events, developments or
circumstances that have had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 3.05. Properties.

(a) As of the Closing Date, Schedule 3.05 sets forth the address of each Real
Estate Asset (or each set of such assets that collectively comprise one
operating property) that is owned in fee simple (or similar concept in any
applicable jurisdiction) by any Loan Party.

(b) Each of the Administrative Borrower and its Restricted Subsidiaries has good
and valid fee simple title (or similar concept in any applicable jurisdiction)
to or rights to purchase, or valid leasehold interests in, or easements or other
limited property interests in, all of their respective Real Estate Assets and
has good title to its personal property and assets, in each case, except (i) for
defects in title that do not materially interfere with its ability to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes or (ii) where the failure to have such title would not
reasonably be expected to have a Material Adverse Effect.

(c) Each of the Administrative Borrower and its Restricted Subsidiaries owns or
otherwise has a license or right to use all rights in Patents, Trademarks,
Copyrights, trade secrets, know-how and any and all other intellectual property
or proprietary information (“IP Rights”) used or held for use in the conduct of
its respective businesses as presently conducted without, to the knowledge of
the Administrative Borrower, any infringement, misappropriation or other
violation of the IP Rights of third parties, except to the extent any such
failure to own or license or have rights to use such IP Rights would not, or
where such infringement, misappropriation or other violation would not,
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and none of the Administrative Borrower or its Restricted
Subsidiaries has infringed, misappropriated or otherwise violated, and, to the
knowledge of the Administrative Borrower, infringe, misappropriate or otherwise
violate, any IP Rights of any third party, except to the extent such
infringement, misappropriation or violation would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

Section 3.06. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the
Administrative Borrower, threatened in writing against or affecting the
Administrative Borrower or any of its Restricted Subsidiaries which would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(b) Except for any matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, (i) neither the
Administrative Borrower nor any of its Restricted Subsidiaries is subject to or
has received notice of any Environmental Claim or Environmental Liability or
knows of any fact or circumstance that would give rise to any Environmental
Liability and (ii) neither the Administrative Borrower nor any of its Restricted
Subsidiaries has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law.

 

109



--------------------------------------------------------------------------------

(c) Neither the Administrative Borrower nor any of its Restricted Subsidiaries
has treated, stored, transported or Released any Hazardous Materials on, at,
under or from any currently or formerly operated real estate or facility in a
manner that would reasonably be expected to have a Material Adverse Effect.

Section 3.07. Compliance with Laws. Each of the Administrative Borrower and its
Restricted Subsidiaries is in compliance with all Requirements of Law applicable
to it or its property, except, in each case where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect; it being understood and agreed that this Section 3.07
shall not apply to any Requirements of Law specifically referenced in
Section 3.17.

Section 3.08. Investment Company Status. No Loan Party is an “investment
company” as defined in, or is required to be registered under, the Investment
Company Act of 1940.

Section 3.09. Taxes. Each of the Administrative Borrower and its Restricted
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it that are due and payable (including in its capacity as a
withholding agent), except (a) Taxes (or any requirement to file Tax returns
with respect thereto) that are being contested in good faith by appropriate
proceedings and for which the Administrative Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

Section 3.10. ERISA.

(a) Each Pension Plan is in compliance in form and operation with its terms and
with ERISA and the Code and all other applicable Requirements of Law, except
where any failure to comply would not reasonably be expected to result in a
Material Adverse Effect.

(b) In the five-year period prior to the date on which this representation is
made or deemed made, no ERISA Event has occurred and is continuing or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect.

Section 3.11. Disclosure.

(a) As of the Closing Date, all written information (other than the Projections,
financial estimates, other forward-looking information and/or projected
information and information of a general economic or industry-specific nature)
concerning the Administrative Borrower and its subsidiaries that was included in
the Information Memorandum or otherwise prepared by or on behalf of the
Administrative Borrower or its subsidiaries or their respective representatives
and made available to any Initial Lender, any Arranger or the Administrative
Agent in connection with the Transactions on or before the Closing Date, when
taken as a whole, did not, when furnished, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made (after giving effect to all
supplements and updates thereto from time to time).

(b) The Projections have been prepared in good faith based upon assumptions
believed by the Administrative Borrower to be reasonable at the time furnished
(it being recognized that such Projections are not to be viewed as facts and are
subject to significant uncertainties and contingencies many of which are beyond
the Administrative Borrower’s control, that no assurance can be given that any
particular financial projections will be realized, that actual results may
differ from projected results and that such differences may be material).

Section 3.12. Solvency. As of the Closing Date, immediately after the
consummation of the Transactions to occur on the Closing Date and the incurrence
of Indebtedness and obligations on the Closing

 

110



--------------------------------------------------------------------------------

Date in connection with this Agreement and the Transactions, (i) the sum of the
debt (including contingent liabilities) of the Administrative Borrower and its
subsidiaries, taken as a whole, does not exceed the fair value of the assets (on
a going concern basis) of the Administrative Borrower and its subsidiaries,
taken as a whole; (ii) the present fair saleable value of the assets (on a going
concern basis) of the Administrative Borrower and its subsidiaries, taken as a
whole, is not less than the amount that will be required to pay the probable
liabilities of the Administrative Borrower and its subsidiaries, taken as a
whole, on their debts as they become absolute and matured in the ordinary course
of business; (iii) the capital of the Administrative Borrower and its
subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Administrative Borrower and its subsidiaries, taken as a whole,
contemplated as of the Closing Date; and (iv) the Administrative Borrower and
its subsidiaries, taken as a whole, do not intend to incur, or believe that they
will incur, debts (including current obligations and contingent liabilities)
beyond their ability to pay such debts as they mature in the ordinary course of
business. For the purposes hereof, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

Section 3.13. Capitalization and Subsidiaries. Schedule 3.13 sets forth, in each
case as of the Closing Date, (a) a correct and complete list of the name of each
subsidiary of the Administrative Borrower and the ownership interest therein
held by the Administrative Borrower or its applicable subsidiary and (b) the
type of entity of the Administrative Borrower and each of its subsidiaries.

Section 3.14. Security Interest in Collateral. Subject to the terms of the last
paragraph of Section 4.01, the Legal Reservations, the Perfection Requirements,
the provisions, limitations and/or exceptions set forth in this Agreement and
the other relevant Loan Documents, the Collateral Documents create legal, valid
and enforceable Liens on all of the Collateral in favor of the Administrative
Agent, for the benefit of itself and the other Secured Parties, and upon the
satisfaction of the applicable Perfection Requirements, such Liens constitute
perfected Liens (with the priority that such Liens are expressed to have under
the relevant Collateral Documents, unless otherwise permitted hereunder or under
any Collateral Document) on the Collateral (to the extent such Liens are
required to be perfected under the terms of the Loan Documents) securing the
Secured Obligations, in each case as and to the extent set forth therein.

For the avoidance of doubt, notwithstanding anything herein or in any other Loan
Document to the contrary, neither the Administrative Borrower nor any other Loan
Party makes any representation or warranty (other than any representation or
warranty expressly made in any such Loan Document) as to (A) the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest in any Capital Stock of any Foreign Subsidiary, or as to
the rights and remedies of the Administrative Agent or any Lender with respect
thereto, under foreign Requirements of Law, (B) the enforcement of any security
interest, or right or remedy with respect to any Collateral that may be limited
or restricted by, or require any consent, authorization, approval or license
under, any foreign Requirement of Law or (C) on the Closing Date and until
required pursuant to Section 5.12, Section 5.15 or the last paragraph of
Section 4.01, the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or enforceability of any pledge or
security interest to the extent the same is not required on the Closing Date
pursuant to the final paragraph of Section 4.01.

Section 3.15. Labor Disputes. As of the Closing Date, except as individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect, (a) there are no strikes, lockouts or slowdowns against the
Administrative Borrower or any of its Restricted Subsidiaries pending or, to the
knowledge of the Administrative Borrower, threatened and (b) the hours worked by
and payments made to employees of the Administrative Borrower and its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Requirements of Law dealing with such matters.

Section 3.16. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that results in a violation of the
provisions of Regulation U or Regulation X.

 

111



--------------------------------------------------------------------------------

Section 3.17. OFAC; USA PATRIOT Act and FCPA.

(a) (i) None of the Administrative Borrower nor any of its Restricted
Subsidiaries nor, to the knowledge of the Administrative Borrower, any director,
officer or employee of any of the foregoing is, or is owned or controlled by one
or more Persons who are, the subject of any sanctions administered or enforced
by the United States government, including the Office of Foreign Assets Control
of the U.S. Treasury Department (“OFAC”), the European Union or Her Majesty’s
Treasury of the United Kingdom (collectively, “Sanctions”); and (ii) the
Borrowers will not directly or, to their knowledge, indirectly, use the proceeds
of the Loans or otherwise make available such proceeds to any Person for the
purpose of financing the activities of any Person, or in any country or
territory, that is the subject of any Sanctions, except to the extent licensed
or otherwise authorized or exempted under U.S. law.

(b) To the extent applicable, each Loan Party is in compliance, in all material
respects, with the USA PATRIOT Act.

(c) (i) Neither the Administrative Borrower nor any of its Restricted
Subsidiaries nor, to the knowledge of the Administrative Borrower, any director,
officer, agent (solely to the extent acting in its capacity as an agent for the
Administrative Borrower or any of its subsidiaries) or employee of the
Administrative Borrower or any Restricted Subsidiary, has taken any action,
directly or indirectly, that would result in a material violation by any such
Person of the U.S. Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”), including, without limitation, making any offer, payment, promise to
pay or authorization or approval of the payment of any money, or other property,
gift, promise to give or authorization of the giving of anything of value,
directly or indirectly, to any “foreign official” (as such term is defined in
the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in each case in contravention of the FCPA or any
applicable anti-corruption Requirement of Law of any Governmental Authority; and
(ii) no Borrower has or will directly or, to its knowledge, indirectly, use the
proceeds of the Initial Term Loans or otherwise make available such proceeds to
any governmental official or employee, political party, official of a political
party, candidate for public office or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage in violation of the FCPA or any applicable anti-corruption Requirement
of Law of any Governmental Authority.

The representations and warranties set forth in Section 3.17 above made by or on
behalf of any Foreign Subsidiary are subject to and limited by any Requirement
of Law applicable to such Foreign Subsidiary; it being understood and agreed
that to the extent that any Foreign Subsidiary is unable to make any
representation or warranty set forth in Section 3.17 as a result of the
application of this sentence, such Foreign Subsidiary shall be deemed to have
represented and warranted that it is in compliance, in all material respects,
with any equivalent Requirement of Law relating to Sanctions, anti-terrorism,
anti-corruption or anti-money laundering that is applicable to such Foreign
Subsidiary in its relevant local jurisdiction of organization.

ARTICLE 4 CONDITIONS

Section 4.01. Closing Date. The obligations of (i) each Lender to make Loans and
(ii) any Issuing Bank to issue Letters of Credit shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received from each Loan Party party thereto (i) a
counterpart signed by such Loan Party (or written evidence reasonably
satisfactory to the Administrative Agent (which may include a copy transmitted
by facsimile or other electronic method) that such party has signed a
counterpart) of (A) this Agreement, (B) the Security Agreement, (C) the Loan
Guaranty, (D) any Intellectual Property Security Agreement and (E) any
Promissory Note requested by a Lender at least three Business Days prior to the
Closing Date and (ii) a Borrowing Request as required by Section 2.03.

 

112



--------------------------------------------------------------------------------

(b) Legal Opinions. The Administrative Agent (or its counsel) shall have
received, on behalf of itself, the Lenders and each Issuing Bank on the Closing
Date, (i) a customary written opinion of Weil, Gotshal & Manges LLP, in its
capacity as special counsel to the Loan Parties, (ii) a customary written
opinion of Kegler Brown, in its capacity as special Ohio counsel to the Ohio
Loan Parties, (iii) a customary written opinion of Norris McLaughlin & Marcus,
in its capacity as special New Jersey counsel to the New Jersey Loan Parties and
(iv) and a customary written opinion of K&L Gates, in its capacity as special
North Carolina counsel to the North Carolina Loan Parties and the Florida Loan
Party, in each case, dated the Closing Date and addressed to the Administrative
Agent, the Lenders and each Issuing Bank.

(c) Financial Statements and Pro Forma Financial Statements. The Administrative
Agent shall have received (i) the audited consolidated balance sheet and related
audited consolidated statements of income and cash flows of inVentiv Group
Holdings or inVentiv Health, Inc., as applicable, as of and for the fiscal years
ended December 31, 2014, December 31, 2015, and December 31, 2016, (ii) the
unaudited consolidated balance sheet and related unaudited consolidated
statements of income and cash flows of inVentiv Group Holdings as of and for the
fiscal quarter ended March 31, 2017, (iii) the audited consolidated balance
sheet and related audited consolidated statements of income or operations and
cash flows of INC Holdings as of and for the fiscal years ended December 31,
2014, December 31, 2015, and December 31, 2016, (iv) the unaudited consolidated
balance sheet and related unaudited consolidated statements of income or
operations and cash flows of INC Holdings as of and for the fiscal quarter ended
March 31, 2017 and (v) a copy of the Proxy Statement (as defined in the Merger
Agreement) initially filed with the SEC in connection with the Closing Date
Merger.

(d) Secretary’s Certificate and Good Standing Certificates. The Administrative
Agent (or its counsel) shall have received (i) a certificate of each Loan Party,
dated the Closing Date and executed by a secretary, assistant secretary or other
Responsible Officer thereof, which shall (A) certify that attached thereto are
(x) a true and complete copy of the certificate or articles of incorporation,
formation or organization of such Loan Party certified by the relevant authority
of its jurisdiction of organization, which certificate or articles of
incorporation, formation or organization have not been amended (except as
attached thereto) since the date reflected thereon, (y) a true and correct copy
of the by-laws or operating, management, partnership or similar agreement of
such Loan Party, together with all amendments thereto as of the Closing Date,
which by-laws or operating, management, partnership or similar agreement are in
full force and effect, and (z) a true and complete copy of the resolutions or
written consent, as applicable, of its board of directors, board of managers,
sole member or other applicable governing body authorizing the execution and
delivery of the Loan Documents, which resolutions or consent have not been
modified, rescinded or amended (other than as attached thereto) and are in full
force and effect, and (B) identify by name and title and bear the signatures of
the officers, managers, directors or other authorized signatories of such Loan
Party authorized to sign the Loan Documents to which such Loan Party is a party
on the Closing Date and (ii) a good standing (or equivalent) certificate for
such Loan Party from the relevant authority of its jurisdiction of organization,
dated as of a recent date.

(e) Representations and Warranties. (i) The Specified Merger Agreement
Representations shall be true and correct to the extent required by the terms of
the definition thereof and (ii) the Specified Representations shall be true and
correct in all material respects on and as of the Closing Date; provided that
(A) in the case of any Specified Representation which expressly relates to a
given date or period, such representation and warranty shall be true and correct
in all material respects as of the respective date or for the respective period,
as the case may be and (B) if any Specified Representation is qualified by or
subject to a “material adverse effect”, “material adverse change” or similar
term or qualification, (1) the definition thereof shall be the definition of
“Closing Date Material Adverse Effect” for purposes of the making or deemed
making of such Specified Representation on, or as of, the Closing Date (or any
date prior thereto) and (2) such Specified Representation shall be true and
correct in all respects.

(f) Fees. Prior to or substantially concurrently with the funding of the Initial
Term Loans hereunder, the Administrative Agent shall have received (i) all fees
required to be paid by the Administrative Borrower on the Closing Date pursuant
to the Fee Letters and (ii) all expenses required to be paid by the Borrowers
for which invoices have been presented at least three Business Days prior to the
Closing Date or such later date to which the Administrative Borrower may agree
(including the reasonable fees and expenses of legal counsel that are payable
under the “engagement letter” relating to the credit facilities), in each case
on or before the Closing Date, which amounts may be offset against the proceeds
of the Loans.

 

113



--------------------------------------------------------------------------------

(g) Refinancing. Substantially concurrently with the initial funding of the
Loans hereunder, including by use of the proceeds thereof, the INC Refinancing
and the inVentiv Refinancing shall be consummated.

(h) [Reserved].

(i) Solvency. The Administrative Agent shall have received a certificate in
substantially the form of Exhibit J from the chief financial officer (or other
officer with reasonably equivalent responsibilities) of the Administrative
Borrower dated as of the Closing Date and certifying as to the matters set forth
therein.

(j) Perfection Certificate. The Administrative Agent shall have received a
completed Perfection Certificate dated as of the Closing Date and signed by a
Responsible Officer of the Administrative Borrower on behalf of all the Loan
Parties, together with all attachments contemplated thereby.

(k) Pledged Stock and Pledged Notes. Subject to the final paragraph of this
Section 4.01, the Administrative Agent (or its counsel) shall have received
(i) the certificate representing any Capital Stock required to be pledged
pursuant to the Security Agreement, together with an undated stock power or
similar instrument of transfer for each such certificate endorsed in blank by a
duly authorized officer of the pledgor thereof, and (ii) any Material Debt
Instrument required to be pledged pursuant to the Security Agreement endorsed
(without recourse) in blank (or accompanied by an transfer form endorsed in
blank) by the pledgor thereof.

(l) Filings Registrations and Recordings. Subject to the last paragraph of this
Section 4.01, each document (including any UCC financing statement) required by
any Collateral Document or under any applicable Requirement of Law to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
required to be delivered pursuant to such Collateral Document, shall be in
proper form for filing, registration or recordation.

(m) Merger and INC Contribution. Substantially concurrently with the initial
funding of the Loans hereunder, the Closing Date Merger and the INC Contribution
shall each be consummated in accordance with the terms of the Merger Agreement,
but without giving effect to any amendment, waiver or consent by Double Eagle
Parent or INC Holdings, as applicable, or any affiliate thereof that is
materially adverse to the interests of the Arrangers or the Initial Lenders in
their respective capacities as such without the consent of the Arrangers, such
consent not to be unreasonably withheld, delayed or conditioned.

(n) Closing Date Material Adverse Effect. (i) (A) Except (x) as disclosed in the
Parent Disclosure Schedule (as defined in the Merger Agreement) (it being agreed
that the disclosure of any information in a particular section or subsection of
the Parent Disclosure Schedule shall be deemed disclosure with respect to any
other section or subsection of the Merger Agreement to which the relevance of
such information is reasonably apparent) or (y) as disclosed in any Parent SEC
Report (as defined in Section 4.2(c) of the Merger Agreement) filed with or
furnished to the SEC (as defined below) by INC Holdings between January 1, 2015
and the date of the Merger Agreement (other than disclosures in any “Risk
Factors” section or “forward looking statements” disclaimer to the extent they
are cautionary, forward-looking or predictive in nature set forth therein),
since December 31, 2016 through the date of the Merger Agreement, there has not
been any change, occurrence, state of fact, event or development or prospective
change, event or development that, individually or in the aggregate, has had or
would reasonably be expected to have a Closing Date Material Adverse Effect with
respect to INC Holdings and (B) since the Execution Date (as defined in the
Merger Agreement), there shall not have occurred and be continuing any change,
event, circumstances or development that has had, or would, individually or in
the aggregate, reasonably be expected to have, a Closing Date Material Adverse
Effect on INC Holdings; and

 

114



--------------------------------------------------------------------------------

(ii) (A) Except (x) as disclosed in the Company Disclosure Schedule (as defined
in the Merger Agreement) (it being agreed that the disclosure of any information
in a particular section or subsection of the Company Disclosure Schedule shall
be deemed disclosure with respect to any other section or subsection of the
Merger Agreement to which the relevance of such information is reasonably
apparent) or (y) as disclosed in any Company SEC Report (as defined in the
Merger Agreement) (other than disclosures in any “Risk Factors” section or
“forward looking statements” disclaimer to the extent they are cautionary,
forward-looking or predictive in nature set forth therein), since December 31,
2016 through the date of the Merger Agreement, there has not been any change,
occurrence, state of fact, event or development or prospective change, event or
development that, individually or in the aggregate, has had or would reasonably
be expected to have a Closing Date Material Adverse Effect with respect to
Double Eagle Parent and (B) since the Execution Date (as defined in the Merger
Agreement), there shall not have occurred and be continuing any change, event,
circumstances or development that has had, or would, individually or in the
aggregate, reasonably be expected to have, a Closing Date Material Adverse
Effect on Double Eagle Parent.

(o) USA PATRIOT Act. No later than three Business Days in advance of the Closing
Date, the Administrative Agent shall have received all documentation and other
information reasonably requested with respect to any Loan Party in writing by
any Initial Lender at least ten Business Days in advance of the Closing Date,
which documentation or other information is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act.

(p) Officer’s Certificate. The Administrative Agent shall have received a
certificate from a Responsible Officer of the Administrative Borrower certifying
satisfaction of the conditions precedent set forth in Sections 4.01(e), (m) and
(n).

For purposes of determining whether the conditions specified in this
Section 4.01 have been satisfied on the Closing Date, by funding the Loans
hereunder, the Administrative Agent and each Lender shall be deemed to have
consented to, approved or accepted, or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to the Administrative Agent or such Lender, as the case may be.

Notwithstanding the foregoing, to the extent that the Lien on any Collateral is
not or cannot be created or perfected on the Closing Date (other than
(a) execution and delivery of the Security Agreement by each Loan Party, (b) a
Lien on Collateral that is of the type that may be perfected by the filing of a
financing statement under the UCC and (c) a Lien on the Capital Stock of the
Borrowers and any Subsidiary Guarantor, that may be perfected on the Closing
Date by the delivery to the Administrative Agent of a stock or equivalent
certificate (together with a stock power or similar instrument endorsed in blank
for the relevant certificate)), in each case after the Administrative Borrower’s
use of commercially reasonably efforts to do so without undue burden or expense,
then the creation and/or perfection of such Lien shall not constitute a
condition precedent to the availability or initial funding of the Term Facility
on the Closing Date, but may instead be delivered or perfected within the time
period set forth in Section 5.15.

Section 4.02. Each Credit Extension. After the Closing Date, the obligation of
each Revolving Lender to make any Credit Extension is subject to the
satisfaction of the following conditions:

(a) (i) In the case of any Borrowing, the Administrative Agent shall have
received a Borrowing Request as required by Section 2.03 or (ii) in the case of
the issuance of any Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

(b) The representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of any such Credit Extension with the same effect
as though such representations and warranties had been made on and as of the
date of such Credit Extension; provided that to the extent that any
representation and warranty specifically

 

115



--------------------------------------------------------------------------------

refers to a given date or period, it shall be true and correct in all material
respects as of such date or for such period; provided, however, that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates or
for such periods.

(c) At the time of and immediately after giving effect to the applicable Credit
Extension, no Default or Event of Default has occurred and is continuing.

Each Credit Extension after the Closing Date shall be deemed to constitute a
representation and warranty by the Administrative Borrower on the date thereof
as to the matters specified in paragraphs (b) and (c) of this Section; provided,
however, that the conditions set forth in this Section 4.02 shall not apply to
any Credit Extension under any Incremental Facility Amendment, Refinancing
Amendment and/or Extension Amendment unless in each case the lenders in respect
thereof have required satisfaction of the same in the applicable Incremental
Facility Amendment, Refinancing Amendment or Extension Amendment, as applicable.

ARTICLE 5 AFFIRMATIVE COVENANTS

From the Closing Date until the date on which all Commitments have expired or
terminated and the principal of and interest on each Loan and all fees, expenses
and other amounts payable under any Loan Document (other than (i) contingent
indemnification obligations for which no claim or demand has been made and
(ii) Banking Services Obligations or Secured Hedging Obligations as to which
arrangements reasonably satisfactory to the applicable counterparty have been
made) have been paid in full in the manner prescribed by Section 2.18 and all
Letters of Credit have expired or have been terminated (or have been
(x) collateralized or back-stopped by a letter of credit or otherwise in a
manner reasonably satisfactory to the relevant Issuing Bank or (y) deemed
reissued under another agreement in a manner reasonably acceptable to the
applicable Issuing Bank and the Administrative Agent) and all LC Disbursements
have been reimbursed (such date, the “Termination Date”), the Administrative
Borrower hereby covenants and agrees with the Lenders that:

Section 5.01. Financial Statements and Other Reports. The Administrative
Borrower will deliver to the Administrative Agent for delivery by the
Administrative Agent, subject to Section 9.05(f), to each Lender:

(a) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, commencing with the Fiscal Quarter ending September 30, 2017, the
consolidated balance sheet of the Administrative Borrower as at the end of such
Fiscal Quarter and the related consolidated statements of income or operations
and cash flows of the Administrative Borrower for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, and, commencing with the financial statements required to be
delivered for the Fiscal Quarter ending on or about September 30, 2018, setting
forth, in reasonable detail, in comparative form the corresponding figures for
the corresponding periods of the previous Fiscal Year, all in reasonable detail,
together with a Responsible Officer Certification (which may be included in the
applicable Compliance Certificate) with respect thereto;

(b) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year ending after the Closing Date, (i) the
consolidated balance sheet of the Administrative Borrower as at the end of such
Fiscal Year and the related consolidated statements of income or operations and
cash flows of the Administrative Borrower for such Fiscal Year and, commencing
after the completion of the second full Fiscal Year ending after the Closing
Date, setting forth, in reasonable detail, in comparative form the corresponding
figures for the previous Fiscal Year and (ii) with respect to such consolidated
financial statements, a report thereon of an independent certified public
accountant of recognized national standing (which report shall not be subject to
(x) a “going concern” qualification (except as resulting from (A) the impending
maturity of any Indebtedness and/or (B) any breach or anticipated breach of any
financial covenant) but may include a “going concern” explanatory paragraph or
like statement or (y) a qualification as to the scope of the audit, and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of the Administrative
Borrower as at the dates indicated and their income and cash flows for the
periods indicated in conformity with GAAP);

 

116



--------------------------------------------------------------------------------

(c) Compliance Certificate. Together with each delivery of financial statements
of the Administrative Borrower pursuant to Section 5.01(a) and Section 5.01(b),
(i) a duly executed and completed Compliance Certificate and (ii) (A) a summary
of the pro forma adjustments (if any) necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such financial statements and (B) a list
identifying each subsidiary of the Administrative Borrower as a Restricted
Subsidiary or an Unrestricted Subsidiary as of the last day of the Fiscal
Quarter covered by such Compliance Certificate or confirmation that there is no
change in such information since the later of the Closing Date and the date of
the last such list;

(d) Notice of Default. Promptly upon any Responsible Officer of the
Administrative Borrower obtaining knowledge of (i) any Default or Event of
Default or (ii) the occurrence of any event or change that has caused or
evidences or would reasonably be expected to cause or evidence, either
individually or in the aggregate, a Material Adverse Effect, a notice in
reasonable detail specifying the nature and period of existence of such
condition, event or change and what action the Administrative Borrower has
taken, is taking and proposes to take with respect thereto;

(e) Notice of Litigation. Promptly upon any Responsible Officer of the
Administrative Borrower obtaining knowledge of (i) the institution of, or threat
of, any Adverse Proceeding not previously disclosed in writing by the
Administrative Borrower to the Administrative Agent or (ii) any material
development in any Adverse Proceeding that, in the case of either of clauses (i)
or (ii), could reasonably be expected to have a Material Adverse Effect, written
notice thereof from the Administrative Borrower together with such other
non-privileged information as may be reasonably available to the Loan Parties to
enable the Lenders to evaluate such matters;

(f) ERISA. Promptly upon any Responsible Officer of the Administrative Borrower
becoming aware of the occurrence of any ERISA Event that could reasonably be
expected to have a Material Adverse Effect, a written notice specifying the
nature thereof;

(g) Financial Plan. As soon as available and in any event no later than 90 days
after the beginning of each Fiscal Year, an annual operating budget prepared by
management of the Administrative Borrower for such Fiscal Year; it being
understood that the first annual operating budget required hereunder shall be
the annual operating budget for the Fiscal Year ending on December 31, 2018,
which shall be required to be delivered on or before April 2, 2018;

(h) Information Regarding Collateral. Prompt (and, in any event, within 90 days
of the relevant change) written notice of any change (i) in any Loan Party’s
legal name, (ii) in any Loan Party’s type of organization, (iii) in any Loan
Party’s jurisdiction of organization or (iv) in any Loan Party’s organizational
identification number, in each case to the extent such information is necessary
to enable the Administrative Agent to perfect or maintain the perfection and
priority of its security interest in the Collateral of the relevant Loan Party,
together with a certified copy of the applicable Organizational Document
reflecting the relevant change;

(i) Certain Reports. Promptly upon their becoming available and without
duplication of any obligation with respect to any such information that is
otherwise required to be delivered under the provisions of any Loan Document,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by the Administrative Borrower or its
applicable Parent Company to all of its security holders acting in such capacity
and (ii) all regular and periodic reports and all registration statements (other
than on Form S-8 or a similar form) and prospectuses, if any, filed by the
Administrative Borrower or its applicable Parent Company with any securities
exchange or with the SEC or any analogous Governmental Authority or private
regulatory authority with jurisdiction over matters relating to securities, in
each case other than any prospectus relating to any equity plan; and

 

117



--------------------------------------------------------------------------------

(j) Other Information. Such other reports and information (financial or
otherwise) as the Administrative Agent may reasonably request from time to time
regarding the financial condition or business of the Administrative Borrower and
its Restricted Subsidiaries; provided, however, that neither the Administrative
Borrower nor any Restricted Subsidiary shall be required to disclose or provide
any information (a) that constitutes non-financial trade secrets or
non-financial proprietary information of the Administrative Borrower or any of
its subsidiaries or any of their respective customers and/or suppliers, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or any of
their respective representatives) is prohibited by any applicable Requirement of
Law, (c) that is subject to attorney-client or similar privilege or constitutes
attorney work product or (d) in respect of which the Administrative Borrower or
any Restricted Subsidiary owes confidentiality obligations to any third party
(provided such confidentiality obligations were not entered into in
contemplation of the requirements of this Section 5.01(j)).

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Administrative Borrower (or a
representative thereof) posts such documents (or provides a link thereto) at the
website address listed on Schedule 9.01; provided that, other than with respect
to items required to be delivered pursuant to Section 5.01(i) above, the
Administrative Borrower shall promptly notify (which notice may be by facsimile
or electronic mail) the Administrative Agent of the posting of any such
documents at the website address listed on Schedule 9.01 and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents; (ii) on which such documents are delivered by the
Administrative Borrower to the Administrative Agent for posting on behalf of the
Administrative Borrower on IntraLinks, SyndTrak or another relevant secure
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); (iii) on which such documents are faxed to the
Administrative Agent (or electronically mailed to an address provided by the
Administrative Agent); or (iv) with respect to any item required to be delivered
pursuant to Section 5.01(i) above in respect of information filed by the
Administrative Borrower or its applicable Parent Company with any securities
exchange or with the SEC or any analogous Governmental Authority or private
regulatory authority with jurisdiction over matters relating to securities, on
which such items have been made available on the SEC website or the website of
the relevant analogous governmental or private regulatory authority or
securities exchange (including, for the avoidance of doubt, by way of “EDGAR”).

Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and (g) of
this Section 5.01 may instead be satisfied with respect to any financial
statements of the Administrative Borrower by furnishing (A) the applicable
financial statements of any Parent Company or (B) in the case of paragraphs
(a) and (b) of this Section 5.01, the Form 10-K or 10-Q, as applicable, of the
Administrative Borrower or any Parent Company filed with the SEC or any
securities exchange, in each case, within the time periods specified in such
paragraphs and without any requirement to provide notice of such filing to the
Administrative Agent or any Lender; provided that, with respect to each of
clauses (A) and (B), (i) to the extent (1) such financial statements relate to
any Parent Company and (2) either (I) such Parent Company (or any other Parent
Company that is a subsidiary of such Parent Company) has any material third
party Indebtedness and/or material operations (as determined by the
Administrative Borrower in good faith and other than any operations that are
attributable solely to such Parent Company’s ownership of the Administrative
Borrower and its subsidiaries) or (II) there are material differences between
the financial statements of such Parent Company and its consolidated
subsidiaries, on the one hand, and the Administrative Borrower and its
consolidated subsidiaries, on the other hand, such financial statements or Form
10-K or Form 10-Q, as applicable, shall be accompanied by unaudited
consolidating information that summarizes in reasonable detail the differences
between the information relating to such Parent Company and its consolidated
subsidiaries, on the one hand, and the information relating to the
Administrative Borrower and its consolidated subsidiaries on a stand-alone
basis, on the other hand, which consolidating information shall be certified by
a Responsible Officer of the Administrative Borrower as having been fairly
presented in all material respects and (ii) to the extent such statements are in
lieu of statements required to be provided under Section 5.01(b), such
statements shall be accompanied by a report and opinion of an independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall satisfy the applicable requirements set forth in
Section 5.01(b) as if the references to “the Administrative Borrower” therein
were references to such Parent Company.

 

118



--------------------------------------------------------------------------------

No financial statement required to be delivered pursuant to Section 5.01(a) or
(b) shall be required to include acquisition accounting adjustments relating to
the Transactions or any Permitted Acquisition or other Investment to the extent
it is not practicable to include any such adjustments in such financial
statement.

Section 5.02. Existence. Except as otherwise permitted under Section 6.07, the
Administrative Borrower will, and will cause each of its Restricted Subsidiaries
to, at all times preserve and keep in full force and effect its existence and
all rights, franchises, licenses and permits material to its business except,
other than with respect to the preservation of the existence of the Borrowers,
to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect; provided that neither the Administrative
Borrower nor any of its Restricted Subsidiaries shall be required to preserve
any such existence (other than with respect to the preservation of existence of
the Administrative Borrower), right, franchise, license or permit if a
Responsible Officer of such Person or such Person’s board of directors (or
similar governing body) determines that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to the
Lenders (taken as a whole).

Section 5.03. Payment of Taxes. The Administrative Borrower will, and will cause
each of its Restricted Subsidiaries to, pay all Taxes imposed upon it or any of
its properties or assets or in respect of any of its income or businesses or
franchises before any penalty or fine accrues thereon; provided, however, that
no such Tax need be paid if (a) it is being contested in good faith by
appropriate proceedings, so long as (i) adequate reserves or other appropriate
provisions, as are required in conformity with GAAP, have been made therefor and
(ii) in the case of a Tax which has resulted or may result in the creation of a
Lien on any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or
(b) failure to pay or discharge the same could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

Section 5.04. Maintenance of Properties. The Administrative Borrower will, and
will cause each of its Restricted Subsidiaries to, maintain or cause to be
maintained in good repair, working order and condition, ordinary wear and tear
and casualty and condemnation excepted, all property reasonably necessary to the
normal conduct of business of the Administrative Borrower and its Restricted
Subsidiaries and from time to time will make or cause to be made all needed and
appropriate repairs, renewals and replacements thereof except as expressly
permitted by this Agreement or where the failure to maintain such properties or
make such repairs, renewals or replacements could not reasonably be expected to
have a Material Adverse Effect.

Section 5.05. Insurance. Except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect, the Administrative Borrower will
maintain or cause to be maintained, with financially sound and reputable
insurers, such insurance coverage with respect to liabilities, losses or damage
in respect of the assets, properties and businesses of the Administrative
Borrower and its Restricted Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons, including
flood insurance with respect to each Flood Hazard Property, in each case in
compliance with applicable Flood Insurance Laws. Each such policy of insurance
shall, subject to Section 5.15, (i) name the Administrative Agent on behalf of
the Secured Parties as a loss payee or an additional insured, as applicable,
thereunder as its interests may appear and (ii) to the extent available from the
relevant insurance carrier, in the case of each casualty insurance policy
(excluding any business interruption insurance policy, any workers’ compensation
policy, any employee liability policy and/or any representation and warranty
insurance policy), contain a loss payable clause or endorsement that names the
Administrative Agent, on behalf of the Secured Parties, as the loss payee
thereunder and, to the extent available from the relevant insurance carrier
after submission of a request by the applicable Loan Party to obtain the same,
provide for at least 30 days’ prior written notice to the Administrative Agent
of any modification or cancellation of such policy (or 10 days’ prior written
notice in the case of the failure to pay any premiums thereunder).

 

119



--------------------------------------------------------------------------------

Section 5.06. Inspections. The Administrative Borrower will, and will cause each
of its Restricted Subsidiaries to, permit any authorized representative
designated by the Administrative Agent to visit and inspect any of the
properties of the Administrative Borrower and any of its Restricted Subsidiaries
at which the principal financial records and executive officers of the
applicable Person are located, to inspect, copy and take extracts from its and
their respective financial and accounting records, and to discuss its and their
respective affairs, finances and accounts with its and their Responsible
Officers and independent public accountants (provided that the Administrative
Borrower (or any of its subsidiaries) may, if it so chooses, have one or more
employees or representatives be present at or participate in any such
discussion) at the expense of the Borrowers, all upon reasonable notice and at
reasonable times during normal business hours; provided that (a) only the
Administrative Agent on behalf of the Lenders may exercise the rights of the
Administrative Agent and the Lenders under this Section 5.06, (b) except as
expressly set forth in clause (c) below during the continuance of an Event of
Default, (i) the Administrative Agent shall not exercise such rights more often
than one time during any calendar year and (ii) only one such visit per calendar
year shall be at the expense of the Administrative Borrower and its Restricted
Subsidiaries, (c) when an Event of Default exists, the Administrative Agent (or
any of its representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and upon reasonable advance notice and (d) notwithstanding anything to the
contrary herein, neither the Administrative Borrower nor any Restricted
Subsidiary shall be required to disclose, permit the inspection, examination or
making of copies of or taking abstracts from, or discuss any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information of the Borrowers and their subsidiaries
and/or any of its customers and/or suppliers, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or any of their respective
representatives or contractors) is prohibited by applicable Requirements of Law,
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product or (iv) in respect of which the Administrative Borrower or
any Restricted Subsidiary owes confidentiality obligations to any third party
(provided such confidentiality obligations were not entered into in
contemplation of the requirements of this Section 5.06).

Section 5.07. Maintenance of Book and Records. The Administrative Borrower will,
and will cause its Restricted Subsidiaries to, maintain proper books of record
and account containing entries of all material financial transactions and
matters involving the assets and business of the Administrative Borrower and its
Restricted Subsidiaries that are full, true and correct in all material respects
and permit the preparation of consolidated financial statements in accordance
with GAAP.

Section 5.08. Compliance with Laws. The Administrative Borrower will comply, and
will cause each of its Restricted Subsidiaries to comply, with the requirements
of all applicable Requirements of Law (including applicable ERISA and all
Environmental Laws, Sanctions, the USA PATRIOT Act and the FCPA), except to the
extent the failure of the Borrowers or the relevant Restricted Subsidiary to
comply could not reasonably be expected to have a Material Adverse Effect;
provided that the requirements set forth in this Section 5.08, as they pertain
to compliance by any Foreign Subsidiary with OFAC, the USA PATRIOT ACT and the
FCPA are subject to and limited by any Requirement of Law applicable to such
Foreign Subsidiary in its relevant local jurisdiction.

Section 5.09. Environmental.

(a) The Administrative Borrower will deliver to the Administrative Agent as soon
as practicable following the sending or receipt thereof by the Administrative
Borrower or any of its Restricted Subsidiaries, a copy of any and all written
communications with respect to (A) any Environmental Claim that, individually or
in the aggregate, has a reasonable possibility of giving rise to a Material
Adverse Effect; (B) any Release required to be reported by the Administrative
Borrower or any of its Restricted Subsidiaries to any federal, state,
provincial, municipal or local governmental or regulatory agency or other
Governmental Authority that reasonably could be expected to have a Material
Adverse Effect, (C) any request made to the Administrative Borrower or any of
its Restricted Subsidiaries for information from any governmental agency that
suggests such agency is investigating whether the Administrative Borrower or any
of its Restricted Subsidiaries may be potentially responsible for any Hazardous
Materials Activity which is reasonably expected to have a Material

 

120



--------------------------------------------------------------------------------

Adverse Effect and (D) subject to the limitations set forth in the proviso to
Section 5.01(j), such other documents and information as from time to time may
be reasonably requested by the Administrative Agent in relation to any matters
disclosed pursuant to this Section 5.09(a).

(b) The Administrative Borrower shall promptly take, and shall cause each of its
Restricted Subsidiaries promptly to take, any and all actions necessary to
(i) cure any violation of or noncompliance with any applicable Environmental Law
by the Administrative Borrower or its Restricted Subsidiaries, and address with
appropriate corrective or remedial action any Release or threatened Release of
Hazardous Materials at or from any Facility, in each case, that could reasonably
be expected to have a Material Adverse Effect and (ii) make an appropriate
response to any Environmental Claim against the Administrative Borrower or any
of its Restricted Subsidiaries and discharge any obligations it may have to any
Person thereunder, in each case, where failure to do so could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 5.10. Designation of Subsidiaries. The Administrative Borrower may at
any time after the Closing Date designate (or redesignate) any subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (a) immediately after giving effect to such
designation, no Event of Default exists (including after giving effect to the
reclassification of any Investment in, any Indebtedness of and/or any Lien on
the assets of, the applicable Restricted Subsidiary or Unrestricted Subsidiary),
(b) no subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” or “Loan Party” for purposes of the Senior Unsecured
Notes Indenture and (c) as of the date of the designation thereof, no
Unrestricted Subsidiary shall own any Capital Stock in the Administrative
Borrower or in any Restricted Subsidiary of the Administrative Borrower (unless
such Restricted Subsidiary is contemporaneously designated as an Unrestricted
Subsidiary) or hold any Indebtedness of or any Lien on any property of the
Administrative Borrower or any Restricted Subsidiary (unless the Administrative
Borrower or such Restricted Subsidiary is permitted to incur such Indebtedness
or grant such Liens in favor of such Unrestricted Subsidiary pursuant to
Section 6.01 and 6.02). The designation of any subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Administrative Borrower (or its
applicable Restricted Subsidiary) therein at the date of designation in an
amount equal to the portion of the fair market value of the net assets of such
Restricted Subsidiary attributable to the Administrative Borrower’s (or its
applicable Restricted Subsidiary’s) equity interest therein as reasonably
estimated by the Administrative Borrower (and such designation shall only be
permitted to the extent such Investment is otherwise permitted under
Section 6.06). The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the making, incurrence or granting, as applicable,
at the time of designation of any then-existing Investment, Indebtedness or Lien
of such Restricted Subsidiary, as applicable; provided that upon any
re-designation of any Unrestricted Subsidiary as a Restricted Subsidiary, the
Administrative Borrower shall be deemed to continue to have an Investment in the
resulting Restricted Subsidiary in an amount (if positive) equal to (i) the
Administrative Borrower’s “Investment” in such Restricted Subsidiary at the time
of such re-designation, minus (ii) the portion of the fair market value of the
net assets of such Restricted Subsidiary attributable to the Administrative
Borrower’s equity therein at the time of such re-designation. As of the Closing
Date, the subsidiaries listed on Schedule 5.10 hereto have been designated as
Unrestricted Subsidiaries.

Section 5.11. Use of Proceeds. The Borrowers shall use the proceeds of the
Revolving Loans on and after the Closing Date to finance working capital needs
and other general corporate purposes of the Administrative Borrower and its
subsidiaries (including for capital expenditures, acquisitions, Investments,
working capital and/or purchase price adjustments (including in connection with
the Closing Date Merger), Restricted Payments, Restricted Debt Payments and
related fees and expenses) and any other purpose not prohibited by the terms of
the Loan Documents; provided that on the Closing Date, any such Borrowing of
Revolving Loans shall not exceed an aggregate principal amount of $25,000,000
(excluding, for the avoidance of doubt, Letters of Credit). The Borrowers shall
use the proceeds of the Initial Term Loans solely to finance a portion of the
Transactions (including working capital and/or purchase price adjustments under
the Merger Agreement (including with respect to the amount of any Cash, Cash
Equivalents, marketable securities and working capital to be acquired) and the
payment of Transaction Costs). Letters of Credit (including the Existing Letters
of Credit) may be issued (i) on the Closing Date to replace or provide credit
support for any

 

121



--------------------------------------------------------------------------------

letter of credit, bank guarantee and/or surety, customs, performance or similar
bond of the Administrative Borrower and its subsidiaries or any of their
respective Affiliates and/or to replace cash collateral posted by any of the
foregoing Persons and (ii) after the Closing Date, for general corporate
purposes of the Administrative Borrower and its subsidiaries and any other
purpose not prohibited by the terms of the Loan Documents.

Section 5.12. Covenant to Guarantee Obligations and Provide Security.

(a) Upon (i) the formation or acquisition after the Closing Date of any
Restricted Subsidiary that is a Domestic Subsidiary, (ii) the designation of any
Unrestricted Subsidiary that is a Domestic Subsidiary as a Restricted
Subsidiary, (iii) any Restricted Subsidiary that is a Domestic Subsidiary
ceasing to be an Immaterial Subsidiary or (iv) any Restricted Subsidiary that
was an Excluded Subsidiary ceasing to be an Excluded Subsidiary, (x) if the
event giving rise to the obligation under this Section 5.12(a) occurs during the
first three Fiscal Quarters of any Fiscal Year, on or before the date on which
financial statements are required to be delivered pursuant to Section 5.01(a)
for the Fiscal Quarter in which the relevant formation, acquisition, designation
or cessation occurred or (y) if the event giving rise to the obligation under
this Section 5.12(a) occurs during the fourth Fiscal Quarter of any Fiscal Year,
on or before the date that is 60 days after the end of such Fiscal Quarter (or,
in the cases of clauses (x) and (y), such longer period as the Administrative
Agent may reasonably agree), the Administrative Borrower shall (A) cause such
Restricted Subsidiary to comply with the relevant requirements set forth in the
definition of “Collateral and Guarantee Requirement” (other than clause
(h) thereof) and (B) upon the reasonable request of the Administrative Agent,
cause the relevant Restricted Subsidiary to deliver to the Administrative Agent
a signed copy of a customary opinion of counsel for such Restricted Subsidiary,
addressed to the Administrative Agent and the Lenders; provided, however, that
notwithstanding the foregoing, no subsidiary that is an Excluded Subsidiary
shall be required to take any action described in this Section 5.12(a).

(b) Within 90 days after the acquisition by any Loan Party of any Material Real
Estate Asset (other than any Excluded Asset) (or such longer period as the
Administrative Agent may reasonably agree), the Administrative Borrower shall
notify the Administrative Agent (who shall notify the Pro Rata Lenders), and the
Administrative Borrower will cause such Loan Party to take such actions as are
required by the Real Estate Collateral Requirements (provided that the actions
required under clause (d) of the definition of “Real Estate Collateral
Requirements shall be satisfied within 70 days after the acquisition of the
relevant Material Real Estate Assets (or such longer period as the
Administrative Agent may reasonably agree)), all at the expense of the
Borrowers; it being understood and agreed that with respect to any Material Real
Estate Asset owned by any Restricted Subsidiary at the time such Restricted
Subsidiary is required or elects to become a Loan Party under Section 5.12(a)
above, such Material Real Estate Asset shall be deemed to have been acquired by
such Restricted Subsidiary on the first day of the time period within which such
Restricted Subsidiary is required to become or has elected to become a Loan
Party under Section 5.12(a). Notwithstanding the foregoing, in the event that
(x) any Material Real Estate Asset would be required to be mortgaged pursuant to
this Section 5.12, and (y) any Pro Rata Lender has notified the Administrative
Agent in writing (who shall notify the Administrative Borrower) during the
period commencing from the date on which such Pro Rata Lender receives the Flood
Documents and ending no later than eighteen days thereafter that its flood
insurance diligence and compliance has not been completed, the relevant Loan
Party shall instead execute and deliver such Mortgage within three Business Days
of receipt of written notice from the Administrative Agent (based on the date of
notice from such Pro Rata Lender to the Administrative Agent) that such flood
insurance diligence is complete (or such longer time period as agreed by the
Administrative Agent in its reasonable discretion); it being understood and
agreed that (i) the Administrative Agent shall promptly deliver the Flood
Documents to the Pro Rata Lenders, (ii) any such Pro Rata Lender shall advise
the Administrative Agent promptly upon completion of such flood insurance
diligence and compliance and (iii) no delay in the execution by any Loan Party
of any Mortgage as a result of the application of, and compliance with, this
sentence shall result in a breach of any obligation or the occurrence of a
Default or Event of Default hereunder or under any other Loan Document.

 

122



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary herein or in any other Loan
Document, it is understood and agreed that:

(i) the Administrative Agent may grant extensions of time (including after the
expiration of any relevant period, which apply retroactively) for the creation
and perfection of security interests in, or obtaining of title insurance, legal
opinions, surveys or other deliverables with respect to, particular assets or
the provision of any Loan Guaranty by any Restricted Subsidiary (in connection
with assets acquired, or Restricted Subsidiaries formed or acquired, after the
Closing Date), and each Lender hereby consents to any such extension of time,

(ii) any Lien required to be granted from time to time pursuant to the
definition of “Collateral and Guarantee Requirement” and/or “Real Estate
Collateral Requirements” shall be subject to the exceptions and limitations set
forth in the applicable Collateral Documents,

(iii) (A) perfection by control shall not be required with respect to any asset
requiring perfection through control agreements or other control arrangements,
including deposit accounts, securities accounts and commodities accounts (other
than control of pledged Capital Stock and/or Material Debt Instruments that
constitute Collateral and are owing from Persons that are not Loan Parties) and
(B) for the avoidance of doubt, no blocked account agreement, deposit account
control agreement or similar agreement shall be required for any Deposit Account
or securities account,

(iv) no Loan Party shall be required to seek any landlord lien waiver, bailee
letter, estoppel, warehouseman waiver or other collateral access or similar
letter or agreement,

(v) no Loan Party will be required to (A) take any action outside of the U.S. in
order to create or perfect any security interest in any asset of any Loan Party
that is located outside of the United States (or, in the case of any Loan Party
organized in any Applicable Country, such Applicable Country), (B) execute any
security agreement, pledge agreement, mortgage, deed or charge governed by the
laws of any jurisdiction other than the United States (or, in the case of any
Loan Party organized in any Applicable Country, such Applicable Country) or
(C) make any intellectual property filing, conduct any intellectual property
search or prepare any intellectual property schedule with respect to any asset
of any Loan Party in any country other than the country in which the relevant
Loan Party is organized,

(vi) in no event will the Collateral include any Excluded Asset,

(vii) no action shall be required to perfect any Lien with respect to (A) any
vehicle or other asset subject to a certificate of title, (B) letter-of-credit
rights and/or (C) the Capital Stock of any Immaterial Subsidiary, in each case
except to the extent that a security interest therein can be perfected by filing
a UCC-1 (or similar) financing statement or any analogous filing in any other
jurisdiction, in each case without the requirement to list any VIN, serial or
similar number,

(viii) no action shall be required to perfect a Lien in any asset in respect of
which the perfection of a security interest therein would (1) be prohibited by
enforceable anti-assignment provisions set forth in any contract that is
permitted or otherwise not prohibited by the terms of this Agreement and is
binding on such asset at the time of its acquisition and not incurred in
contemplation thereof (other than in the case of capital leases, purchase money
and similar financings), (2) violate the terms of any contract relating to such
asset that is permitted or otherwise not prohibited by the terms of this
Agreement and is binding on such asset at the time of its acquisition and not
incurred in contemplation thereof (other than in the case of capital leases,
purchase money and similar financings), in each case, after giving effect to any
applicable anti-assignment provision of the UCC or other applicable law or
(3) trigger termination of any contract relating to such asset that is permitted
or otherwise not prohibited by the terms of this Agreement and is binding on
such asset at the time of its acquisition and not incurred in contemplation
thereof (other than in the case of capital leases, purchase

 

123



--------------------------------------------------------------------------------

money and similar financings) pursuant to any “change of control” or similar
provision, it being understood that the Collateral shall include any proceeds
and/or receivables arising out of any contract described in this clause
(viii) to the extent the assignment of such proceeds or receivables is expressly
deemed effective under the UCC or other applicable Requirements of Law
notwithstanding the relevant prohibition, violation or termination right,

(ix) no Loan Party shall be required to perfect a security interest in any asset
to the extent the perfection of a security interest in such asset would
(A) require any governmental consent, approval, license or authorization (unless
such consent, approval, license or authorization has been obtained), after
giving effect to any applicable anti-assignment provision of the UCC or other
applicable law and other than proceeds thereof to the extent that the assignment
of such proceeds is effective under the UCC or other applicable Requirements of
Law notwithstanding such consent or restriction, (B) be prohibited under any
applicable Requirement of Law and/or (C) result in material adverse tax
consequences to any Loan Party as reasonably determined by the Administrative
Borrower and specified in a written notice to the Administrative Agent,

(x) any joinder or supplement to any Loan Guaranty, any Collateral Document
and/or any other Loan Document executed by any Restricted Subsidiary that is
required to become a Loan Party pursuant to Section 5.12(a) above (including any
Joinder Agreement) may, with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), include such schedules (or updates to
schedules) as may be necessary to qualify any representation or warranty set
forth in any Loan Document to the extent necessary to ensure that such
representation or warranty is true and correct to the extent required thereby or
by the terms of any other Loan Document, and

(xi) the Administrative Agent shall not require the taking of a Lien on, or
require the perfection of any Lien granted in, those assets as to which the
cost, burden, difficulty or consequence (including any effect on the ability of
the relevant Loan Party to conduct its operations and business in the ordinary
course of business) of obtaining or perfecting a security interest therein
outweighs the benefit of a security interest to the relevant Secured Parties
afforded thereby, as reasonably determined by the Administrative Borrower and
the Administrative Agent.

Section 5.13. Maintenance of Ratings. The Administrative Borrower shall use
commercially reasonable efforts to maintain public corporate credit facility
ratings for the Initial Term B Loans and public corporate family ratings for the
Administrative Borrower from each of S&P and Moody’s; provided that in no event
shall the Administrative Borrower be required to maintain any specific rating
with any such agency.

Section 5.14. Further Assurances. Promptly upon request of the Administrative
Agent and subject to the limitations described in Section 5.12:

(a) The Administrative Borrower will, and will cause each other Loan Party to,
execute any and all further documents, financing statements, agreements,
instruments, notices and acknowledgments and take all such further actions
(including the filing and recordation of financing statements, fixture filings,
Mortgages and/or amendments thereto and other documents), that may be required
under any applicable Requirements of Law and which the Administrative Agent may
reasonably request to ensure the creation, perfection and priority of the Liens
created or intended to be created under the Collateral Documents, all at the
expense of the relevant Loan Parties.

(b) The Administrative Borrower will, and will cause each other Loan Party to,
(i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts (including notices to third parties), deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably request from time to time in order to ensure the creation, perfection
and priority of the Liens created or intended to be created under the Collateral
Documents.

 

124



--------------------------------------------------------------------------------

Section 5.15. Post-Closing Covenant. The Loan Parties shall comply with their
obligations described in Schedule 5.15, in each case, within the applicable
periods of time specified in such Schedule with respect to the relevant item (or
such longer periods as the Administrative Agent may agree in its reasonable
discretion).

ARTICLE 6 NEGATIVE COVENANTS

From the Closing Date and until the Termination Date, the Administrative
Borrower covenants and agrees with the Lenders that:

Section 6.01. Indebtedness. The Administrative Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, directly or indirectly, create,
incur, assume or otherwise become liable with respect to any Indebtedness,
except:

(a) the Secured Obligations (including any Additional Term Loans and any
Additional Revolving Loans);

(b) Indebtedness of the Administrative Borrower to any Restricted Subsidiary
and/or of any Restricted Subsidiary to the Administrative Borrower and/or any
other Restricted Subsidiary; provided that in the case of any Indebtedness of
any Restricted Subsidiary that is not a Loan Party owing to any Loan Party, such
Indebtedness is permitted as an Investment under Section 6.06; provided,
further, that any Indebtedness of any Loan Party owing to any Restricted
Subsidiary that is not a Loan Party must be unsecured and expressly subordinated
to the Obligations of such Loan Party on terms that are reasonably acceptable to
the Administrative Agent;

(c) [Reserved];

(d) Indebtedness arising from any agreement providing for indemnification,
adjustment of purchase price or similar obligations (including contingent
earn-out obligations) incurred in connection with any Disposition permitted
hereunder, any acquisition permitted hereunder or consummated prior to the
Closing Date or any other purchase of assets or Capital Stock permitted
hereunder, and Indebtedness arising from guaranties, letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments securing the
performance of the Administrative Borrower or any such Restricted Subsidiary
pursuant to any such agreement;

(e) Indebtedness of the Administrative Borrower and/or any Restricted Subsidiary
(i) pursuant to tenders, statutory obligations, bids, leases, governmental
contracts, trade contracts, surety, stay, customs, appeal, performance and/or
return of money bonds or other similar obligations incurred in the ordinary
course of business and (ii) in respect of letters of credit, bank guaranties,
surety bonds, performance bonds or similar instruments to support any of the
foregoing items;

(f) Indebtedness of the Administrative Borrower and/or any Restricted Subsidiary
in respect of Banking Services, including Banking Services Obligations, and
incentive, supplier finance or similar programs;

(g) (i) guaranties by the Administrative Borrower and/or any Restricted
Subsidiary of the obligations of suppliers, customers and licensees in the
ordinary course of business, (ii) Indebtedness incurred in the ordinary course
of business in respect of obligations of the Administrative Borrower and/or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services and
(iii) Indebtedness in respect of letters of credit, bankers’ acceptances, bank
guaranties or similar instruments supporting trade payables, warehouse receipts
or similar facilities entered into in the ordinary course of business;

(h) Guarantees by the Administrative Borrower and/or any Restricted Subsidiary
of Indebtedness or other obligations of the Administrative Borrower, any
Restricted Subsidiary and/or any joint venture with

 

125



--------------------------------------------------------------------------------

respect to Indebtedness otherwise permitted to be incurred pursuant to this
Section 6.01 or other obligations not prohibited by this Agreement; provided
that in the case of any Guarantee by any Loan Party of the obligations of any
non-Loan Party, the related Investment is permitted under Section 6.06;

(i) Indebtedness of the Administrative Borrower and/or any Restricted Subsidiary
existing, or pursuant to commitments existing, on the Closing Date and, in the
case of any such Indebtedness with an aggregate outstanding principal amount in
excess of $10,000,000, described on Schedule 6.01;

(j) Indebtedness of Restricted Subsidiaries that are not Loan Parties; provided
that the aggregate outstanding principal amount of such Indebtedness shall not
exceed the greater of $145,000,000 and 20% of Consolidated Adjusted EBITDA as of
the last day of the most recently ended Test Period;

(k) Indebtedness of the Administrative Borrower and/or any Restricted Subsidiary
consisting of obligations owing under supply, license or similar agreements
entered into in the ordinary course of business;

(l) Indebtedness of the Administrative Borrower and/or any Restricted Subsidiary
consisting of (i) the financing of insurance premiums, (ii) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business and/or (iii) obligations to reacquire assets or inventory in
connection with customer financing arrangements in the ordinary course of
business;

(m) Indebtedness of the Administrative Borrower and/or any Restricted Subsidiary
with respect to (i) Capital Leases and purchase money Indebtedness in an
aggregate outstanding principal amount not to exceed the greater of $145,000,000
and 20% of Consolidated Adjusted EBITDA as of the last day of the most recently
ended Test Period and (ii) any Capital Lease or purchase money Indebtedness to
finance the purchase or lease of any vehicle (including any vehicle lease
assumed in connection with an acquisition permitted hereunder and any vehicle
lease of any Person that becomes a Restricted Subsidiary in connection with an
acquisition permitted hereunder);

(n) Indebtedness of any Person that becomes a Restricted Subsidiary or
Indebtedness assumed in connection with an acquisition permitted hereunder after
the Closing Date; provided that (i) such Indebtedness (A) existed at the time
such Person became a Restricted Subsidiary or the assets subject to such
Indebtedness were acquired and (B) was not created or incurred in anticipation
thereof and (ii) either (A) (x) no Event of Default under Sections 7.01(a), (f)
or (g) exists or would result from the consummation of such acquisition and
(y) such Person is in compliance with either, at the election of the
Administrative Borrower, (1) (I) if such Indebtedness is secured by a Lien on
the Collateral that is pari passu with the Lien on the Collateral securing the
Secured Obligations that are secured on a first lien basis, a First Lien
Leverage Ratio not to exceed the First Lien Leverage Ratio as of the last day of
the most recently ended Test Period, (II) if such Indebtedness is secured by a
Lien on the Collateral that is junior to the Lien on the Collateral securing the
Secured Obligations that are secured on a first lien basis, a Secured Leverage
Ratio not to exceed the Secured Leverage Ratio as of the last day of the most
recently ended Test Period or (III) if such Indebtedness is unsecured or is
secured by assets that do not constitute Collateral, at the election of the
Administrative Borrower, either (x) a Total Leverage Ratio not to exceed the
Total Leverage Ratio as of the last day of the most recently ended Test Period
or (y) an Interest Coverage Ratio not less than the Interest Coverage Ratio as
of the last day of the most recently ended Test Period or (2) Section 6.13(a),
whether or not then in effect, in either case, calculated on a Pro Forma Basis
as of the last day of the most recently ended Test Period or (B) the aggregate
outstanding amount of Indebtedness assumed in reliance on this
Section 6.01(n)(ii)(B) does not exceed the greater of $145,000,000 and 20% of
Consolidated Adjusted EBITDA as of the last day of the most recently ended Test
Period;

(o) Indebtedness consisting of promissory notes issued by the Administrative
Borrower or any Restricted Subsidiary to any stockholder of any Parent Company
or any current or former director, officer, employee, member of management,
manager or consultant of any Parent Company, the Administrative Borrower or any
subsidiary (or their respective Immediate Family Members) to finance the
purchase or redemption of Capital Stock of any Parent Company permitted by
Section 6.04(a);

 

126



--------------------------------------------------------------------------------

(p) the Administrative Borrower and its Restricted Subsidiaries may become and
remain liable for any Indebtedness refinancing, refunding or replacing any
Indebtedness permitted under clauses (a), (i), (j), (m), (n), (q), (r), (u),
(w), (y) and (z) of this Section 6.01 (in any case, including any refinancing
Indebtedness incurred in respect thereof, “Refinancing Indebtedness”) and any
subsequent Refinancing Indebtedness in respect thereof; provided that:

(i) the principal amount of such Refinancing Indebtedness does not exceed the
principal amount of the Indebtedness being refinanced, refunded or replaced,
except by (A) an amount equal to unpaid accrued interest and premiums (including
tender premiums) thereon plus underwriting discounts and other reasonable and
customary fees, commissions and expenses (including upfront fees, original issue
discount or initial yield payments) incurred in connection with the relevant
refinancing, refunding or replacement, (B) an amount equal to any existing
commitments unutilized thereunder and (C) additional amounts permitted to be
incurred pursuant to this Section 6.01 (provided that (1) any additional
Indebtedness referenced in this clause (C) satisfies the other applicable
requirements of this Section 6.01(p) (with additional amounts incurred in
reliance on this clause (C) constituting a utilization of the relevant basket or
exception pursuant to which such additional amount is permitted) and (2) if such
additional Indebtedness is secured, the Lien securing such Refinancing
Indebtedness is permitted under Section 6.02),

(ii) in the case of Refinancing Indebtedness with respect to clauses (a), (q),
(r), (w) and (z) (other than Customary Bridge Loans), such Refinancing
Indebtedness has (A) a final maturity equal to or later than (and, in the case
of revolving Indebtedness, does not require mandatory commitment reductions, if
any, prior to) the earlier of (x) the Latest Term Loan Maturity Date and (y) the
final maturity of the Indebtedness being refinanced, refunded or replaced and
(B) other than with respect to revolving Indebtedness, a Weighted Average Life
to Maturity equal to or greater than the Weighted Average Life to Maturity of
the Indebtedness being refinanced, refunded or replaced, it being understood and
agreed that, notwithstanding the foregoing, with respect to any refinancing of
Indebtedness incurred in reliance on Section 6.01(a), any Indebtedness in the
form of Customary Term B Loans, including any Initial Term B Loan, may be
refinanced with the proceeds of one or more Customary Term A Loans so long as
such Customary Term A Loans have (1) a final maturity equal to or later than the
final maturity of the Initial Term A Loans and (2) a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of the
Initial Term A Loans,

(iii) the terms of any Refinancing Indebtedness with an original principal
amount in excess of the Threshold Amount (other than Indebtedness of the type
described in Section 6.01(m)) (excluding pricing, fees, premiums, rate floors,
optional prepayment or redemption terms (and, if applicable, subordination
terms) and, with respect to Refinancing Indebtedness incurred in respect of
Indebtedness permitted under clause (a) of this Section 6.01, security), are
not, taken as a whole (as reasonably determined by the Administrative Borrower),
more favorable to the lenders providing such Indebtedness than those applicable
to the Indebtedness being refinanced, refunded or replaced (other than (A) any
covenant or other provision applicable only to periods after the applicable
maturity date of the debt then-being refinanced as of such date, (B) any
covenant or provision which constitute then-current market terms for the
applicable type of Indebtedness or (C) any covenant or other provision which is
conformed (or added) to the Loan Documents for the benefit of the Lenders or, as
applicable, the Administrative Agent pursuant to an amendment to this Agreement
effectuated in reliance on Section 9.02(d)(ii)),

(iv) in the case of Refinancing Indebtedness with respect to Indebtedness
permitted under clauses (j), (m), (n) (solely as it relates to amounts incurred
pursuant to clause (ii)(B) of the proviso thereto), (r), (u), (w) (solely as it
relates to the Non-Loan Party Cap), (y) and (z) (solely as it relates to the
Incremental Amount) of this Section 6.01, the incurrence thereof shall be
without duplication of any amount outstanding in reliance on (and such
Refinancing Indebtedness shall constitute utilization of amounts set forth in)
the applicable clause of this Section 6.01,

 

127



--------------------------------------------------------------------------------

(v) except in the case of Refinancing Indebtedness incurred in respect of
Indebtedness permitted under clause (a) or (z) of this Section 6.01, (A) such
Indebtedness, if secured, is secured only by Permitted Liens at the time of such
refinancing, refunding or replacement (it being understood that secured
Indebtedness may be refinanced with unsecured Indebtedness), (B) such
Refinancing Indebtedness is incurred by the obligor or obligors in respect of
the Indebtedness being refinanced, refunded or replaced, except to the extent
otherwise permitted pursuant to Section 6.01, (C) if the Indebtedness being
refinanced, refunded or replaced was originally contractually subordinated to
the Obligations in right of payment (or the Liens securing such Indebtedness
were originally contractually subordinated to the Liens on all or a portion of
the Collateral securing the Initial Term Loans), such Refinancing Indebtedness
is contractually subordinated to the Obligations in right of payment (or the
Liens securing such Refinancing Indebtedness are subordinated to the Liens on
the relevant Collateral securing the Initial Term Loans) on terms not materially
less favorable (as reasonably determined by the Administrative Borrower), taken
as a whole, to the Lenders than those applicable to the Indebtedness (or Liens,
as applicable) being refinanced, refunded or replaced, taken as a whole, and
(D) as of the date of the incurrence of any such Refinancing Indebtedness and
after giving effect thereto, no Event of Default exists,

(vi) in the case of Refinancing Indebtedness incurred in respect of Indebtedness
permitted under clause (a) or (z) of this Section 6.01, (A) such Refinancing
Indebtedness is pari passu or junior in right of payment and secured by the
Collateral on a pari passu or junior basis with respect to the remaining
Obligations hereunder, or is unsecured; provided that any such Refinancing
Indebtedness that is pari passu or junior with respect to the Collateral or that
is junior in right of payment shall be subject to an applicable Intercreditor
Agreement, (B) if the Indebtedness being refinanced, refunded or replaced is
secured, it is not secured by any assets other than the Collateral, (C) if the
Indebtedness being refinanced, refunded or replaced is Guaranteed, it shall not
be Guaranteed by any Person other than one or more Loan Parties and (D) such
Refinancing Indebtedness is incurred under (and pursuant to) documentation other
than this Agreement; it being understood and agreed that any such Refinancing
Indebtedness may participate (x) in any voluntary prepayment of Term Loans as
set forth in Section 2.11(a)(i) and (y) in any mandatory prepayment of Term
Loans as set forth in Section 2.11(b)(vi), and

(vii) in the case of Refinancing Indebtedness with respect to intercompany
Indebtedness permitted under Section 6.01(i), such Refinancing Indebtedness also
constitutes intercompany Indebtedness;

(q) Indebtedness incurred to finance any acquisition permitted hereunder after
the Closing Date; provided that:

(i) before and after giving effect to such acquisition on a Pro Forma Basis, no
Event of Default under Sections 7.01(a), (f) or (g) exists,

(ii) after giving effect to such acquisition on a Pro Forma Basis (in each case,
without “netting” the cash proceeds of the applicable Indebtedness being
incurred):

(A) if such Indebtedness is secured by a Lien on the Collateral that is pari
passu with the Lien on the Collateral securing the Secured Obligations that are
secured on a first lien basis, the First Lien Leverage Ratio does not exceed the
greater of (x) 3.50:1.00 and (y) the First Lien Leverage Ratio as of the last
day of the most recently ended Test Period,

(B) if such Indebtedness is secured by a Lien on the Collateral that is junior
to the Lien on the Collateral securing the Secured Obligations that are secured
on a first lien basis, the Secured Leverage Ratio does not exceed the greater of
(x) 3.50:1.00 and (y) the Secured Leverage Ratio as of the last day of the most
recently ended Test Period or

 

128



--------------------------------------------------------------------------------

(C) if such Indebtedness is unsecured or secured by assets that do not
constitute Collateral, at the election of the Administrative Borrower, either
(x) the Total Leverage Ratio does not exceed the greater of (I) 4.50:1.00 and
(II) the Total Leverage Ratio as of the last day of the most recently ended Test
Period or (y) the Interest Coverage Ratio is not less than the lesser of (I)
2.00:1.00 and (II) the Interest Coverage Ratio as of the last day of the most
recently ended Test Period,

(iii) any such Indebtedness that is subordinated to the Obligations in right of
payment shall be subject to an applicable Intercreditor Agreement; and

(iv) any such Indebtedness shall be subject to the conditions provided in
Sections 2.22(a)(vi) (other than such Indebtedness in the form of Customary
Bridge Loans), (vii) (other than such Indebtedness in the form of Customary
Bridge Loans), (x)(B)(x) (other than with respect to Indebtedness that is
incurred by one or more Restricted Subsidiaries that are not Loan Parties),
(x)(B)(y) (solely with respect to clauses (q)(ii)(A) and (B) above and other
than the proceeds of any Indebtedness incurred in connection with any
transaction permitted hereunder, which proceeds have been deposited into an
escrow account on customary terms to secure such Indebtedness pending the
application of such proceeds to finance such transaction) and (xi)(B) (other
than such Indebtedness that is incurred by a Restricted Subsidiary that is not a
Loan Party and secured by assets that do not constitute Collateral), mutatis
mutandis;

(r) Indebtedness of the Administrative Borrower and/or any Restricted Subsidiary
in an aggregate outstanding principal amount not to exceed 200% of the amount of
Net Proceeds received by the Administrative Borrower from (i) the issuance or
sale of Qualified Capital Stock or (ii) any cash contribution to its common
equity with the Net Proceeds from the issuance and sale by any Parent Company of
its Qualified Capital Stock or a contribution to the common equity of any Parent
Company, in each case after the Closing Date, (A) other than any Net Proceeds
received from the sale of Capital Stock to, or contributions from, the
Administrative Borrower or any of its Restricted Subsidiaries, (B) to the extent
the relevant Net Proceeds have not otherwise been applied to make Investments,
Restricted Payments or Restricted Debt Payments hereunder and (C) other than
Cure Amounts and/or any Available Excluded Contribution Amount (the amount of
any Net Proceeds or contribution utilized to incur Indebtedness in reliance on
this clause (r), a “Contribution Indebtedness Amount”);

(s) Indebtedness of the Administrative Borrower and/or any Restricted Subsidiary
under any Derivative Transaction not entered into for speculative purposes;

(t) Indebtedness of the Administrative Borrower and/or any Restricted Subsidiary
representing (i) deferred compensation to current or former directors, officers,
employees, members of management, managers and consultants of any Parent
Company, the Administrative Borrower and/or any Restricted Subsidiary in the
ordinary course of business and (ii) deferred compensation or other similar
arrangements in connection with the Transactions, any Permitted Acquisition or
any other Investment permitted hereby;

(u) Indebtedness of the Administrative Borrower and/or any Restricted Subsidiary
in an aggregate outstanding principal amount not to exceed the greater of
$200,000,000 and 28% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period;

(v) to the extent constituting Indebtedness, obligations arising under the
Merger Agreement;

 

129



--------------------------------------------------------------------------------

(w) additional Indebtedness of the Administrative Borrower and/or any Restricted
Subsidiary so long as:

(i) after giving effect thereto, including the application of the proceeds
thereof (in each case, without “netting” the cash proceeds of the applicable
Indebtedness being incurred):

(A) if such Indebtedness is secured by a Lien on the Collateral that is pari
passu with the Lien on the Collateral securing the Secured Obligations that are
secured on a first lien basis, the First Lien Leverage Ratio does not exceed
3.50:1.00,

(B) if such Indebtedness is secured by a Lien other than on the Collateral that
is junior to the Lien on the Collateral securing the Secured Obligations that
are secured on a first lien basis, the Secured Leverage Ratio does not exceed
3.50:1.00,

(C) if such Indebtedness is unsecured or is secured by assets that do not
constitute Collateral, at the election of the Administrative Borrower, either
(x) the Total Leverage Ratio does not exceed 4.50:1.00 or (y) the Interest
Coverage Ratio is not less than 2.00:1.00,

(ii) any such Indebtedness that is subordinated to the Obligations in right of
payment shall be subject to an applicable Intercreditor Agreement,

(iii) the aggregate outstanding principal amount of Indebtedness incurred in
reliance on this Section 6.01(w) by Restricted Subsidiaries that are not Loan
Parties shall not, at any time, exceed the Non-Loan Party Cap; and

(iv) such Indebtedness shall be subject to the conditions provided in Sections
2.22(a)(vi) (other than such Indebtedness in the form of Customary Bridge
Loans), (vii) (other than such Indebtedness in the form of Customary Bridge
Loans), (x)(B)(x) (other than with respect to Indebtedness that is incurred by
one or more Restricted Subsidiaries that are not Loan Parties), (x)(B)(y)
(solely with respect to clauses (w)(i)(A) and (B) above and other than the
proceeds of any Indebtedness incurred in connection with any transaction
permitted hereunder, which proceeds have been deposited into an escrow account
on customary terms to secure such Indebtedness pending the application of such
proceeds to finance such transaction) and (xi)(B) (other than such Indebtedness
that is incurred by a Restricted Subsidiary that is not a Loan Party and secured
by assets that do not constitute Collateral), mutatis mutandis;

(x) Indebtedness of the Administrative Borrower and/or any Restricted Subsidiary
that is a Guarantor (or that becomes a Guarantor simultaneously with its
incurrence of such Indebtedness) incurred in respect of:

(i) the Senior Unsecured Notes in an aggregate outstanding principal amount that
does not exceed $405,000,000; provided that any co-issuer of the Senior
Unsecured Notes shall be a Loan Party at all times until the Senior Unsecured
Notes have been redeemed, repaid, defeased or discharged in full, and

(ii) any refinancing of the Senior Unsecured Notes after the Closing Date so
long as (A) the aggregate principal amount of such Indebtedness does not exceed,
without duplication, the amount permitted to be incurred under preceding clause
(i), plus (1) an amount equal to unpaid accrued interest and premiums (including
tender premiums) thereon, (2) the amount of any underwriting discounts, other
reasonable and customary fees, commissions and expenses (including upfront fees,
original issue discount or initial yield payments) incurred in connection with
the relevant refinancing, (3) an amount equal to any existing commitments
unutilized thereunder and (4) any additional amounts permitted to be incurred
pursuant to this Section 6.01 (with additional amounts incurred in reliance on
this clause (4) constituting a utilization of the relevant basket or exception
pursuant to which such additional amount is permitted), (B) such Indebtedness,
if secured, is secured by Liens permitted under Section 6.02 (other than under
Section 6.02(t)), (C) such refinancing shall be without duplication of any
amounts outstanding in reliance on (and such refinancing shall constitute
utilization of amounts set forth in) preceding clause (i), (D) the Weighted
Average Life to Maturity of such Indebtedness is equal to or greater than the
Indebtedness being refinanced in reliance on this Section

 

130



--------------------------------------------------------------------------------

6.01(x) (without giving effect to any prepayment thereof), (E) the maturity date
of such Indebtedness is equal to or later than the maturity date of the
Indebtedness being refinanced in reliance on this Section 6.01(x) and (F) no
such Indebtedness is guaranteed by any Person which is not a Loan Party,

(y) Indebtedness of the Administrative Borrower and/or any Restricted Subsidiary
incurred in connection with Sale and Lease-Back Transactions permitted pursuant
to Section 6.08;

(z) Incremental Equivalent Debt;

(aa) Indebtedness (including obligations in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments with respect
to such Indebtedness) incurred by the Administrative Borrower and/or any
Restricted Subsidiary in respect of workers compensation claims, unemployment
insurance (including premiums related thereto), other types of social security,
pension obligations, vacation pay, health, disability or other employee
benefits;

(bb) Indebtedness of the Administrative Borrower and/or any Restricted
Subsidiary in respect of any letter of credit or bank guarantee issued in favor
of any Issuing Bank to support any Defaulting Lender’s participation in Letters
of Credit issued hereunder;

(cc) Indebtedness of the Administrative Borrower or any Restricted Subsidiary
supported by any Letter of Credit;

(dd) unfunded pension fund and other employee benefit plan obligations and
liabilities incurred by the Administrative Borrower and/or any Restricted
Subsidiary in the ordinary course of business to the extent that the unfunded
amounts would not otherwise cause an Event of Default under Section 7.01(i);

(ee) customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business; and

(ff) without duplication of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness of the Administrative Borrower and/or any
Restricted Subsidiary permitted hereunder.

Section 6.02. Liens. The Administrative Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to, create, incur, assume or permit or suffer
to exist any Lien on or with respect to any property of any kind owned by it,
whether now owned or hereafter acquired, or any income or profits therefrom,
except:

(a) Liens securing the Secured Obligations;

(b) Liens for Taxes which are (i) not then due, (ii) if due, not at such time
required to be paid pursuant to Section 5.03 or (iii) being contested in
accordance with Section 5.03;

(c) statutory Liens (and rights of set-off) of landlords, banks, carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by applicable Requirements of Law, in each case incurred in the ordinary
course of business (i) for amounts not yet overdue by more than 60 days,
(ii) for amounts that are overdue by more than 60 days and that are being
contested in good faith by appropriate proceedings, so long as any reserves or
other appropriate provisions required by GAAP have been made for any such
contested amounts or (iii) with respect to which the failure to make payment
could not reasonably be expected to have a Material Adverse Effect;

(d) Liens incurred (i) in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
laws and regulations, (ii) in the

 

131



--------------------------------------------------------------------------------

ordinary course of business to secure the performance of tenders, statutory
obligations, surety, stay, customs and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (in each case, exclusive of obligations for the payment of
borrowed money), (iii) pursuant to pledges and deposits of Cash or Cash
Equivalents in the ordinary course of business securing (x) any liability for
reimbursement or indemnification obligations of insurance carriers providing
property, casualty, liability or other insurance to the Administrative Borrower
and its subsidiaries or (y) leases or licenses of property otherwise permitted
by this Agreement and (iv) to secure obligations in respect of letters of
credit, bank guaranties, surety bonds, performance bonds or similar instruments
posted with respect to the items described in clauses (i) through (iii) above;

(e) Liens consisting of easements, rights-of-way, restrictions, encroachments,
servitudes for railways, sewers, drains, gas and oil and other pipelines, gas
and water mains, electric light and power and telecommunication, telephone or
telegraph or cable television conduits, poles, wires and cables and other minor
defects or irregularities in title, in each case which do not, in the aggregate,
materially interfere with the ordinary conduct of the business of the
Administrative Borrower and/or its Restricted Subsidiaries, taken as a whole;

(f) Liens consisting of any (i) interest or title of a lessor or sub-lessor
under any lease of real estate permitted hereunder, (ii) landlord lien permitted
by the terms of any lease, (iii) restriction or encumbrance to which the
interest or title of such lessor or sub-lessor may be subject or
(iv) subordination of the interest of the lessee or sub-lessee under such lease
to any restriction or encumbrance referred to in the preceding clause (iii);

(g) Liens (i) solely on any Cash earnest money deposits (including as part of
any escrow arrangement) made by the Administrative Borrower and/or any of its
Restricted Subsidiaries in connection with any letter of intent or purchase
agreement with respect to any Investment permitted hereunder and (ii) consisting
of (A) an agreement to Dispose of any property in a Disposition permitted under
Section 6.07 and/or (B) the pledge of Cash as part of an escrow arrangement
required in any Disposition permitted under Section 6.07;

(h) precautionary or purported Liens evidenced by the filing of UCC financing
statements or similar financing statements under applicable Requirements of Law
relating solely to (i) operating leases or consignment or bailee arrangements
entered into in the ordinary course of business and/or (ii) the sale of accounts
receivable in the ordinary course of business for which a UCC financing
statement or similar financing statement is required ;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) Liens in connection with any zoning, building or similar Requirement of Law
or right reserved to or vested in any Governmental Authority to control or
regulate the use of any dimensions of real property or the structure thereon,
including Liens in connection with any condemnation or eminent domain proceeding
or compulsory purchase order;

(k) Liens securing Indebtedness permitted pursuant to Section 6.01(p) (solely
with respect to the permitted refinancing of (x) Indebtedness permitted pursuant
to Sections 6.01(a), (i), (j), (m), (n), (q), (u), (w), (y), and (z) and (y)
Indebtedness that is secured in reliance on Section 6.02(u) (without duplication
of any amount outstanding thereunder such that the amount available under
Section 6.02(u) shall be reduced by the amount of the applicable Lien granted in
reliance on this clause (y))); provided that (i) no such Lien extends to any
asset not covered by the Lien securing the Indebtedness that is being refinanced
(it being understood that individual financings of the type permitted under
Section 6.01(m) provided by any lender may be cross-collateralized to other
financings of such type provided by such lender or its affiliates), (ii) if the
Lien securing the Indebtedness being refinanced was subject to intercreditor
arrangements, then (A) the Lien securing any refinancing Indebtedness in respect
thereof shall be subject to intercreditor arrangements that are not materially
less favorable to the Secured Parties, taken as a whole, than the intercreditor
arrangements governing the Lien

 

132



--------------------------------------------------------------------------------

securing the Indebtedness that is refinanced or (B) the intercreditor
arrangements governing the Lien securing the relevant refinancing Indebtedness
shall be set forth in an Intercreditor Agreement and (iii) no such Lien shall be
senior in priority as compared to the Lien securing the Indebtedness being
refinanced;

(l) Liens existing on the Closing Date and, with respect to any such Lien
securing Indebtedness or other obligations in an aggregate outstanding amount in
excess of $10,000,000, described on Schedule 6.02 and any modification,
replacement, refinancing, renewal or extension thereof; provided that (i) no
such Lien extends to any additional property other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted under Section 6.01 and (B) proceeds and
products thereof, replacements, accessions or additions thereto and improvements
thereon (it being understood that individual financings of the type permitted
under Section 6.01(m) provided by any lender may be cross-collateralized to
other financings of such type provided by such lender or its affiliates) and
(ii) any such modification, replacement, refinancing, renewal or extension of
the obligations secured or benefited by such Liens, if the same constitute
Indebtedness, is permitted by Section 6.01;

(m) Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.08;

(n) Liens securing Indebtedness permitted pursuant to Section 6.01(m); provided
that any such Lien shall encumber only the asset acquired with the proceeds of
such Indebtedness and proceeds and products thereof, replacements, accessions or
additions thereto and improvements thereon (it being understood that individual
financings of the type permitted under Section 6.01(m) provided by any lender
may be cross-collateralized to other financings of such type provided by such
lender or its affiliates);

(o) (i) Liens securing Indebtedness permitted pursuant to Section 6.01(n) on the
relevant acquired assets or on the Capital Stock and assets of the relevant
newly acquired Restricted Subsidiary; provided that no such Lien (x) extends to
or covers any other assets (other than the proceeds or products thereof,
replacements, accessions or additions thereto and improvements thereon; it being
understood that individual financings of the type permitted under
Section 6.01(m) provided by any lender may be cross-collateralized to other
financings of such type provided by such lender or its affiliates) or (y) was
created in contemplation of the applicable acquisition of assets or Capital
Stock, and (ii) Liens securing Indebtedness incurred pursuant to, and subject to
the provisions set forth in, Section 6.01(q); provided, that any Lien on the
Collateral that is pari passu with or junior to the Lien on the Collateral
securing the Secured Obligations that is granted in reliance on this clause
(o)(ii) shall be subject to an applicable Intercreditor Agreement;

(p) (i) Liens that are contractual rights of setoff or netting relating to
(A) the establishment of depositary relations with banks not granted in
connection with the issuance of Indebtedness, (B) pooled deposit or sweep
accounts of the Administrative Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Administrative Borrower or any Restricted Subsidiary,
(C) purchase orders and other agreements entered into with customers of the
Administrative Borrower or any Restricted Subsidiary in the ordinary course of
business and (D) commodity trading or other brokerage accounts incurred in the
ordinary course of business, (ii) Liens encumbering reasonable customary initial
deposits and margin deposits, (iii) bankers Liens and rights and remedies as to
Deposit Accounts, (iv) Liens of a collection bank arising under Section 4-208 of
the UCC on items in the ordinary course of business, (v) Liens in favor of
banking or other financial institutions arising as a matter of Law or under
customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution and that are within the general
parameters customary in the banking industry or arising pursuant to such banking
institution’s general terms and conditions and (vi) Liens on the proceeds of any
Indebtedness incurred in connection with any transaction permitted hereunder,
which proceeds have been deposited into an escrow account on customary terms to
secure such Indebtedness pending the application of such proceeds to finance
such transaction;

(q) Liens on assets and Capital Stock of Restricted Subsidiaries that are not
Loan Parties (including Capital Stock owned by such Persons) securing
Indebtedness or other obligations of Restricted Subsidiaries that are not Loan
Parties permitted under this Agreement;

 

133



--------------------------------------------------------------------------------

(r) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Administrative Borrower
and/or its Restricted Subsidiaries;

(s) Liens securing Indebtedness incurred in reliance on, and subject to the
provisions set forth in, Section 6.01(u) (in the case of any Lien granted in
reliance on this Section 6.02(s) to secure Indebtedness incurred in reliance on
Section 6.01(u), to the extent that such Lien constitutes a lien on the
Collateral that is junior to the Lien securing the Secured Obligations) and/or
(w); provided, that other than with respect to Indebtedness of the type
described in Section 6.01(m), at the request of the relevant lender, any Lien on
the Collateral that is pari passu with or junior to the Lien on the Collateral
securing the Secured Obligations that is granted in reliance on this clause
(s) shall be subject to an applicable Intercreditor Agreement;

(t) Liens on Collateral securing Indebtedness incurred pursuant to
Section 6.01(z), subject to an applicable Intercreditor Agreement;

(u) Liens on assets securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed the greater of
$200,000,000 and 28% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period; provided, that other than with respect to
Indebtedness of the type described in Section 6.01(m), at the request of the
relevant lender, any Lien on any Collateral granted in reliance on this clause
(u) that is pari passu with or junior to the Lien on the Collateral securing the
Secured Obligations shall be subject to an applicable Intercreditor Agreement;

(v) (i) Liens on assets securing judgments, awards, attachments and/or decrees
and notices of lis pendens and associated rights relating to litigation being
contested in good faith not constituting an Event of Default under
Section 7.01(h) and (ii) any pledge and/or deposit securing any settlement of
litigation;

(w) (i) leases, licenses (including sublicenses), or subleases granted to others
or (ii) assignments of IP Rights granted to a customer of the Administrative
Borrower or any Restricted Subsidiary, in each case in the ordinary course of
business which do not secure any Indebtedness;

(x) Liens on Securities that are the subject of repurchase agreements
constituting Investments permitted under Section 6.06 arising out of such
repurchase transaction;

(y) Liens securing obligations in respect of letters of credit, bank guaranties,
surety bonds, performance bonds or similar instruments permitted under
Sections 6.01(d), (e), (g), (aa) and (cc);

(z) Liens arising (i) out of conditional sale, title retention, consignment or
similar arrangements for the sale of any asset in the ordinary course of
business and permitted by this Agreement or (ii) by operation of law under
Article 2 of the UCC (and/or any similar Requirement of Law under any
jurisdiction);

(aa) Liens (i) in favor of any Loan Party and/or (ii) granted by any non-Loan
Party in favor of any Restricted Subsidiary that is not a Loan Party, in each
case of the foregoing clauses (i) and (ii), securing intercompany Indebtedness
permitted under Section 6.01;

(bb) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(cc) Liens on specific items of inventory or other goods and the proceeds
thereof securing the relevant Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods;

(dd) Liens securing obligations of the type described in Section 6.01(f),
subject, if applicable, to an Intercreditor Agreement;

 

134



--------------------------------------------------------------------------------

(ee) (i) Liens on Capital Stock of joint ventures or Unrestricted Subsidiaries
securing capital contributions to, or obligations of, such Persons and
(ii) customary rights of first refusal and tag, drag and similar rights in joint
venture agreements and agreements with respect to non-Wholly-Owned Subsidiaries;

(ff) Liens on cash or Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness;

(gg) Liens consisting of the prior rights of consignees and their lenders under
consignment arrangements entered into in the ordinary course of business;

(hh) Liens disclosed in any Mortgage Policy delivered pursuant to
Section 5.12(b) with respect to any Material Real Estate Asset and any
replacement, extension or renewal thereof; provided that no such replacement,
extension or renewal Lien shall cover any property other than the property that
was subject to such Lien prior to such replacement, extension or renewal (and
additions thereto, improvements thereon and the proceeds thereof); and

(ii) Liens on accounts receivable and related assets granted in connection with
any Permitted Receivables Facility.

 

  Section 6.03. Reserved.

 

  Section 6.04. Restricted Payments; Restricted Debt Payments.

(a) The Administrative Borrower shall not pay or make, directly or indirectly,
any Restricted Payment, except that:

(i) the Administrative Borrower may make Restricted Payments to the extent
necessary to permit any Parent Company:

(A) to pay general administrative costs and expenses (including corporate
overhead, legal or similar expenses and customary salary, bonus and other
benefits payable to any director, officer, employee, member of management,
manager and/or consultant of any Parent Company) and franchise Taxes, and
similar fees and expenses required to maintain the organizational existence of
such Parent Company, in each case, which are reasonable and customary and
incurred in the ordinary course of business, plus any reasonable and customary
indemnification claim made by any director, officer, member of management,
manager, employee and/or consultant of any Parent Company, in each case, to the
extent attributable to the ownership or operations of any Parent Company and/or
its subsidiaries (but excluding, for the avoidance of doubt, the portion of any
such amount, if any, that is attributable to the ownership or operations of any
subsidiary of any Parent Company other than the Administrative Borrower and/or
its subsidiaries);

(B) to discharge the consolidated, combined, unitary or similar Tax liabilities
of such Parent Company and its subsidiaries when and as due, to the extent such
liabilities are attributable to the income of the Administrative Borrower and/or
any subsidiary of the Administrative Borrower; provided that the amount of any
such payment in respect of any taxable year does not exceed the amount of Taxes
that the Administrative Borrower and/or its applicable subsidiary would have
paid as standalone companies or as a standalone group;

(C) to pay audit and other accounting and reporting expenses of such Parent
Company to the extent such expenses are attributable to any Parent Company
and/or its subsidiaries (but excluding, for the avoidance of doubt, the portion
of any such expenses, if any, that is attributable to the ownership or
operations of any subsidiary of any Parent Company other than the Administrative
Borrower and/or its subsidiaries);

 

135



--------------------------------------------------------------------------------

(D) to pay any insurance premium that is payable by, or attributable to, any
Parent Company and/or its subsidiaries (but excluding, for the avoidance of
doubt, the portion of any such premium, if any, that is attributable to the
ownership or operations of any subsidiary of any Parent Company other than the
Administrative Borrower and/or its subsidiaries);

(E) to pay (x) fees and expenses related to any debt and/or equity offering,
investment and/or acquisition (whether or not consummated) and (y) Public
Company Costs;

(F) to finance any Investment permitted under Section 6.06 (provided that
(x) any Restricted Payment under this clause (a)(i)(F) shall be made
substantially concurrently with the closing of such Investment and (y) the
relevant Parent Company shall, promptly following the closing thereof, cause
(I) all property acquired to be contributed to the Administrative Borrower or
one or more of its Restricted Subsidiaries, or (II) the merger, consolidation or
amalgamation of the Person formed or acquired into the Administrative Borrower
or one or more of its Restricted Subsidiaries, in order to consummate such
Investment in compliance with the applicable requirements of Section 6.06 as if
undertaken as a direct Investment by the Administrative Borrower or the relevant
Restricted Subsidiary); and

(G) to pay customary salary, bonus, severance and other benefits payable to
current or former directors, officers, members of management, managers,
employees or consultants of any Parent Company (or any Immediate Family Member
of any of the foregoing) to the extent such salary, bonuses, severance and other
benefits are attributable and reasonably allocated to the operations of the
Administrative Borrower and/or its subsidiaries, in each case, so long as such
Parent Company applies the amount of any such Restricted Payment for such
purpose;

(ii) the Administrative Borrower may pay (or make Restricted Payments to allow
any Parent Company) to repurchase, redeem, retire or otherwise acquire or retire
for value the Capital Stock of any Parent Company, the Administrative Borrower
or any subsidiary held by any future, present or former employee, director,
member of management, officer, manager or consultant (or any Affiliate or
Immediate Family Member thereof) of any Parent Company, the Administrative
Borrower or any subsidiary:

(A) with Cash and Cash Equivalents (and including, to the extent constituting a
Restricted Payment, amounts paid in respect of promissory notes issued to
evidence any obligation to repurchase, redeem, retire or otherwise acquire or
retire for value the Capital Stock of any Parent Company or any subsidiary held
by any future, present or former employee, director, member of management,
officer, manager or consultant (or any Affiliate or Immediate Family Member
thereof) of any Parent Company, the Administrative Borrower or any subsidiary)
in an aggregate amount not to exceed $50,000,000 in any Fiscal Year, which, if
not used in such Fiscal Year, may be carried forward to the next two succeeding
Fiscal Years;

(B) with the proceeds of any sale or issuance of the Qualified Capital Stock of
the Administrative Borrower or any Parent Company (to the extent such proceeds
are contributed in respect of Qualified Capital Stock to the Administrative
Borrower or any Restricted Subsidiary in each case, (1) other than any Net
Proceeds received from the sale of Capital Stock to, or contributions from, the
Administrative Borrower or any of its Restricted Subsidiaries, (2) to the extent
the relevant Net Proceeds have not otherwise been applied to make Investments,
Restricted Payments or Restricted Debt Payments hereunder and (3) other than any
Cure Amount, Contribution Indebtedness Amount and/or any Available Excluded
Contribution Amount; or

 

136



--------------------------------------------------------------------------------

(C) with the net proceeds of any key-man life insurance policy;

(iii) the Administrative Borrower may make additional Restricted Payments in an
amount not to exceed (A) the portion, if any, of the Available Amount on such
date that such Borrower elects to apply to this clause (iii)(A) and/or (B) the
portion, if any, of the Available Excluded Contribution Amount on such date that
such Borrower elects to apply to this clause (iii)(B);

(iv) the Administrative Borrower may make Restricted Payments (i) to any Parent
Company to enable such Parent Company to make Cash payments in lieu of the
issuance of fractional shares in connection with the exercise of warrants,
options or other securities convertible into or exchangeable for Capital Stock
of such Parent Company and (ii) consisting of (A) payments made or expected to
be made in respect of withholding or similar Taxes payable by any future,
present or former officer, director, employee, member of management, manager
and/or consultant of the Administrative Borrower, any Restricted Subsidiary or
any Parent Company or any of their respective Immediate Family Members and/or
(B) repurchases of Capital Stock in consideration of the payments described in
sub-clause (A) above, including demand repurchases in connection with the
exercise of stock options;

(v) the Administrative Borrower may repurchase (or make Restricted Payments to
any Parent Company to enable it to repurchase) Capital Stock upon the exercise
of warrants, options or other securities convertible into or exchangeable for
Capital Stock if such Capital Stock represents all or a portion of the exercise
price of such warrants, options or other securities convertible into or
exchangeable for Capital Stock as part of a “cashless” exercise;

(vi) the Administrative Borrower may make Restricted Payments the proceeds of
which are applied (i) on the Closing Date, solely to effect the consummation of
the Transactions, (ii) on and after the Closing Date, to satisfy any payment
obligations owing under the Merger Agreement (including payment of working
capital and/or purchase price adjustments) and to pay Transaction Costs, in each
case, with respect to the Transactions and (iii) to direct or indirect holders
of Capital Stock of the Administrative Borrower (immediately prior to giving
effect to the Transactions) in connection with, or as a result of any working
capital and purchase price adjustments, in each case, with respect to the
Transactions;

(vii) so long as no Event of Default then exists, the Administrative Borrower
may (or may make Restricted Payments to any Parent Company to enable it to) make
Restricted Payments in an amount not to exceed the greater of (A) 6.00% per
annum of the net Cash proceeds received by or contributed to the Administrative
Borrower from any public offering and (B) 5.00% per annum of market
capitalization;

(viii) the Administrative Borrower may make Restricted Payments to (i) redeem,
repurchase, retire or otherwise acquire any (A) Capital Stock (“Treasury Capital
Stock”) of the Administrative Borrower and/or any Restricted Subsidiary or
(B) Capital Stock of any Parent Company, in the case of each of subclauses
(A) and (B), in exchange for, or out of the proceeds of the substantially
concurrent sale (other than to the Administrative Borrower and/or any Restricted
Subsidiary and other than in respect of any Cure Amount) of, Qualified Capital
Stock of the Administrative Borrower or any Parent Company to the extent any
such proceeds are contributed to the capital of the Administrative Borrower
and/or any Restricted Subsidiary in respect of Qualified Capital Stock
(“Refunding Capital Stock”) and (ii) declare and pay dividends on any Treasury
Capital Stock out of the proceeds of the substantially concurrent sale (other
than to the Administrative Borrower or a Restricted Subsidiary and other than in
respect of any Cure Amount) of any Refunding Capital Stock; provided that any
amount applied to make a Restricted Payment pursuant to this clause (viii) shall
not be applied or used to increase the Contribution Indebtedness Amount, the
Available Amount, the Available Excluded Contribution Amount or to make any
other Restricted Payment or Restricted Debt Payment hereunder;

 

137



--------------------------------------------------------------------------------

(ix) to the extent constituting a Restricted Payment, the Administrative
Borrower may consummate any transaction permitted by Section 6.06 (other than
Sections 6.06(j) and (t)), Section 6.07 (other than Section 6.07(g)) and
Section 6.09 (other than Section 6.09(d));

(x) so long as no Event of Default then exists or would result therefrom, the
Administrative Borrower may make additional Restricted Payments in an aggregate
amount not to exceed (A) the greater of $250,000,000 and 33% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period minus
(B) the amount of Investments made by the Administrative Borrower or any
Restricted Subsidiary in reliance on Section 6.06(q)(ii) minus (C) the amount of
Restricted Debt Payments made by any Loan Party in reliance on
Section 6.04(b)(iv);

(xi) the Administrative Borrower may make additional Restricted Payments so long
as (A) no Event of Default then exists or would result therefrom and (B) the
Secured Leverage Ratio, calculated on a Pro Forma Basis, would not exceed
3.00:1.00;

(xii) the distribution, by dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to the Administrative Borrower or any Restricted Subsidiary
by, any Unrestricted Subsidiary (other than any Unrestricted Subsidiary the
principal assets of which consist primarily of Cash and Cash Equivalents
received from an Investment by the Administrative Borrower and/or any Restricted
Subsidiary); and

(xiii) to the extent constituting a Restricted Payment, any distribution or
payment of any Receivables Fee.

(b) The Administrative Borrower shall not, nor shall it permit any Restricted
Subsidiary to, make any payment in Cash on or in respect of principal of or
interest on any Restricted Debt, including any sinking fund or similar deposit,
on account of the prepayment, purchase, redemption, retirement, acquisition,
cancellation or termination of any Restricted Debt more than one year prior to
the scheduled maturity date thereof (collectively, “Restricted Debt Payments”),
except:

(i) with respect to any purchase, defeasance, redemption, repurchase, repayment
or other acquisition or retirement thereof made by exchange for, or out of the
proceeds of, Refinancing Indebtedness permitted by Section 6.01(p) and/or
refinancing Indebtedness permitted by Section 6.01(x);

(ii) as part of an applicable high yield discount obligation catch-up payment;

(iii) payments of regularly scheduled interest and payments of fees, expenses
and indemnification obligations as and when due (other than payments with
respect to Junior Indebtedness that are prohibited by the subordination
provisions thereof);

(iv) so long as no Event of Default under Section 7.01(a), (f) or (g) exists or
would result therefrom, additional Restricted Debt Payments in an aggregate
amount not to exceed (A) the greater of $250,000,000 and 33% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period minus
(B) the amount of Investments made by the Administrative Borrower or any
Restricted Subsidiary in reliance on Section 6.06(q)(ii) minus (C) the amount of
Restricted Payments made by the Administrative Borrower in reliance on
Section 6.04(a)(x);

(v) (A) Restricted Debt Payments in exchange for, or with proceeds of any
issuance of, Qualified Capital Stock of the Administrative Borrower and/or any
Restricted Subsidiary and/or any capital contribution in respect of Qualified
Capital Stock of the Administrative Borrower or any Restricted Subsidiary (in
each case, other than from the Administrative Borrower or any Restricted
Subsidiary and other than in respect of any Cure Amount), (B) Restricted Debt
Payments as a result of the conversion of all or any portion of any Restricted
Debt into Qualified Capital Stock of the

 

138



--------------------------------------------------------------------------------

Administrative Borrower and/or any Restricted Subsidiary and (C) to the extent
constituting a Restricted Debt Payment, payment-in-kind interest with respect to
any Restricted Debt that is permitted under Section 6.01; provided that any
amount applied to make a Restricted Debt Payment pursuant to this clause
(v) shall not be applied or used to increase the Contribution Indebtedness
Amount, the Available Amount, the Available Excluded Contribution Amount or to
make any other Restricted Payment or Restricted Debt Payment hereunder;

(vi) Restricted Debt Payments in an aggregate amount not to exceed (A) the
portion, if any, of the Available Amount on such date that the Administrative
Borrower elects to apply to this clause (vi)(A) and/or (B) the portion, if any,
of the Available Excluded Contribution Amount on such date that the
Administrative Borrower elects to apply to this clause (vi)(B);

(vii) additional Restricted Debt Payments so long as (A) no Event of Default
then exists or would result therefrom and (B) the Secured Leverage Ratio,
calculated on a Pro Forma Basis, would not exceed 3.00:1.00; and

(viii) mandatory prepayments of Restricted Debt (and related payments of
interest) made with Declined Proceeds (it being understood that any Declined
Proceeds applied to make Restricted Debt Payments in reliance on this
Section 6.04(b)(viii) shall not increase the amount available under clause
(a)(viii) of the definition of “Available Amount” to the extent so applied).

Section 6.05. Burdensome Agreements. Except as provided herein or in any other
Loan Document, the Senior Unsecured Notes Indenture, any document with respect
to any Incremental Equivalent Debt and/or in any agreement with respect to any
refinancing, renewal or replacement of such Indebtedness that is permitted by
Section 6.01, the Administrative Borrower shall not, nor shall it permit any of
its Restricted Subsidiaries to, enter into or cause to exist any agreement
restricting the ability of (x) any Restricted Subsidiary of the Administrative
Borrower that is not a Loan Party to pay dividends or other distributions to any
Loan Party, (y) any Restricted Subsidiary that is not a Loan Party to make cash
loans or advances to any Loan Party or (z) any Loan Party to create, permit or
grant a Lien on any of its properties or assets to secure the Secured
Obligations (any such agreement, a “Burdensome Agreement”), except restrictions:

(a) set forth in any agreement evidencing (i) Indebtedness of a Restricted
Subsidiary that is not a Loan Party permitted by Section 6.01, (ii) Indebtedness
permitted by Section 6.01 that is secured by a Permitted Lien if the relevant
restriction applies only to the Person obligated under such Indebtedness and its
Restricted Subsidiaries or the assets intended to secure such Indebtedness and
(iii) Indebtedness permitted pursuant to clauses (m), (p) (as it relates to
Indebtedness in respect of clauses (a), (m), (q), (r), (u), (w) and/or (y) of
Section 6.01), (q), (r), (u), (w) and/or (y) of Section 6.01;

(b) arising under customary provisions restricting assignments, subletting or
other transfers (including the granting of any Lien) contained in leases,
subleases, licenses (including sublicenses), joint venture agreements and other
agreements entered into in the ordinary course of business;

(c) that are or were created by virtue of any Lien granted upon transfer of,
agreement to transfer or grant of, any option or right with respect to any
assets or Capital Stock not otherwise prohibited under this Agreement;

(d) that are assumed in connection with any acquisition of property or the
Capital Stock of any Person, so long as the relevant encumbrance or restriction
relates solely to the Person and its subsidiaries (including the Capital Stock
of the relevant Person or Persons) and/or property so acquired and was not
created in connection with or in anticipation of such acquisition;

(e) set forth in any agreement for any Disposition of any Restricted Subsidiary
(or all or substantially all of the assets thereof) that restricts the payment
of dividends or other distributions or the making of cash loans or advances by
such Restricted Subsidiary pending such Disposition;

 

139



--------------------------------------------------------------------------------

(f) set forth in provisions in agreements or instruments which prohibit the
payment of dividends or the making of other distributions with respect to any
class of Capital Stock of a Person other than on a pro rata basis;

(g) imposed by customary provisions in partnership agreements, limited liability
company organizational governance documents, joint venture agreements and other
similar agreements;

(h) on Cash, other deposits or net worth or similar restrictions imposed by any
Person under any contract entered into in the ordinary course of business or for
whose benefit such Cash, other deposits or net worth or similar restrictions
exist;

(i) set forth in documents which exist on the Closing Date and were not created
in contemplation thereof;

(j) arising pursuant to an agreement or instrument relating to any Indebtedness
permitted to be incurred after the Closing Date if the relevant restrictions,
taken as a whole, are not materially less favorable to the Lenders than the
restrictions contained in this Agreement, taken as a whole (as determined in
good faith by the Administrative Borrower);

(k) arising under or as a result of applicable Requirements of Law or the terms
of any license, authorization, concession or permit;

(l) arising in any Hedge Agreement and/or any agreement relating to Banking
Services;

(m) relating to any asset (or all of the assets) of and/or the Capital Stock of
the Administrative Borrower and/or any Restricted Subsidiary which is imposed
pursuant to an agreement entered into in connection with any Disposition of such
asset (or assets) and/or all or a portion of the Capital Stock of the relevant
Person that is permitted or not restricted by this Agreement;

(n) set forth in any agreement relating to any Permitted Lien that limits the
right of the Administrative Borrower or any Restricted Subsidiary to Dispose of
or encumber the assets subject thereto;

(o) customary subordination and/or subrogation provisions set forth in guaranty
or similar documentation not with respect to Indebtedness that are entered into
in the ordinary course of business;

(p) any restriction created in connection with (i) any factoring program
implemented in the ordinary course of business and/or (ii) any Permitted
Receivables Facility that, in the good faith determination of the Administrative
Borrower, is necessary or advisable to give effect thereto; and/or

(q) imposed by any amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing of any contract, instrument or
obligation referred to in clauses (a) through (p) above; provided that no such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing is, in the good faith judgment of the Administrative
Borrower, more restrictive with respect to such restrictions, taken as a whole,
than those in existence prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

Section 6.06. Investments. The Administrative Borrowers shall not, nor shall it
permit any of its Restricted Subsidiaries to, make any Investment in any other
Person except:

(a) Cash or Investments that were Cash Equivalents at the time made;

(b) (i) Investments existing on the Closing Date in the Administrative Borrower
or in any subsidiary, (ii) Investments made after the Closing Date among the
Administrative Borrower and/or one or more Restricted Subsidiaries that are Loan
Parties, (iii) Investments made after the Closing Date by any Loan

 

140



--------------------------------------------------------------------------------

Party in the Administrative Borrower and/or any Restricted Subsidiary that is
not a Loan Party, (iv) Investments made by any Restricted Subsidiary that is not
a Loan Party in any Loan Party and/or any other Restricted Subsidiary that is
not a Loan Party and (v) Investments made by any Loan Party and/or any
Restricted Subsidiary that is not a Loan Party in the form of any contribution
or Disposition of the Capital Stock of any Person that is not a Loan Party;

(c) Investments (i) constituting deposits, prepayments and/or other credits to
suppliers, (ii) made in connection with obtaining, maintaining or renewing
client and customer contracts and/or (iii) in the form of advances made to
distributors, suppliers, licensors and licensees, in each case, in the ordinary
course of business or, in the case of clause (iii), to the extent necessary to
maintain the ordinary course of supplies to the Administrative Borrower or any
Restricted Subsidiary;

(d) Investments in any Unrestricted Subsidiary and/or any Similar Business
(including any joint venture) in an aggregate outstanding amount not to exceed
the greater of $100,000,000 and 13.50% of Consolidated Adjusted EBITDA as of the
end of the most recently ended Test Period;

(e) (i) Permitted Acquisitions and (ii) any Investment in any Restricted
Subsidiary that is not a Loan Party in an amount required to permit the
consummation of a Permitted Acquisition or similar Investment, which amount is
actually applied, directly or indirectly, by such Restricted Subsidiary (or
another Restricted Subsidiary) to consummate such Permitted Acquisition or
similar Investment;

(f) (i) Investments existing on, or contractually committed to or contemplated
as of, the Closing Date and, in the case of any such Investment with an
outstanding amount in excess of $10,000,000, described on Schedule 6.06 and
(ii) any modification, replacement, renewal or extension of any Investment
described in clause (i) above so long as no such modification, renewal or
extension increases the amount of such Investment except by the terms thereof or
as otherwise permitted by this Section 6.06;

(g) Investments received in lieu of Cash in connection with any Disposition
permitted by Section 6.07 or any other disposition of assets not constituting a
Disposition;

(h) loans or advances to present or former employees, directors, members of
management, officers, managers or consultants or independent contractors (or
their respective Immediate Family Members) of any Parent Company, the
Administrative Borrower, its subsidiaries and/or any joint venture to the extent
permitted by applicable Requirements of Law, in connection with such Person’s
purchase of Capital Stock of any Parent Company, either (i) in an aggregate
principal amount not to exceed $5,000,000 at any one time outstanding or (ii) so
long as the proceeds of such loan or advance are substantially contemporaneously
contributed to the Administrative Borrower for the purchase of such Capital
Stock;

(i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;

(j) Investments consisting of (or resulting from) Indebtedness permitted under
Section 6.01 (other than Indebtedness permitted under Sections 6.01(b) and (h)),
Permitted Liens, Restricted Payments permitted under Section 6.04 (other than
Section 6.04(a)(ix)), Restricted Debt Payments permitted by Section 6.04 and
mergers, consolidations, amalgamations, liquidations, windings up, dissolutions
or Dispositions permitted by Section 6.07 (other than Section 6.07(a) (if made
in reliance on subclause (ii)(y) of the proviso thereto), Section 6.07(b) (if
made in reliance on clause (ii) therein), Section 6.07(c)(ii) (if made in
reliance on clause (B) therein) and Section 6.07(g));

(k) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers;

(l) Investments (including debt obligations and Capital Stock) received (i) in
connection with the bankruptcy or reorganization of any Person, (ii) in
settlement of delinquent obligations of, or other disputes with,

 

141



--------------------------------------------------------------------------------

customers, suppliers and other account debtors arising in the ordinary course of
business, (iii) upon foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment and/or (iv) as a result
of the settlement, compromise, resolution of litigation, arbitration or other
disputes;

(m) loans and advances of payroll payments or other compensation to present or
former employees, directors, members of management, officers, managers or
consultants of any Parent Company (to the extent such payments or other
compensation relate to services provided to such Parent Company (but excluding,
for the avoidance of doubt, the portion of any such amount, if any, attributable
to the ownership or operations of any subsidiary of any Parent Company other
than the Administrative Borrower and/or its subsidiaries)), the Administrative
Borrower and/or any subsidiary in the ordinary course of business;

(n) Investments to the extent that payment therefor is made solely with Capital
Stock of any Parent Company or Qualified Capital Stock of the Administrative
Borrower or any Restricted Subsidiary, in each case, to the extent not resulting
in a Change of Control;

(o) (i) Investments of any Restricted Subsidiary acquired after the Closing
Date, or of any Person acquired by, or merged into or consolidated or
amalgamated with, the Administrative Borrower or any Restricted Subsidiary after
the Closing Date, in each case as part of an Investment otherwise permitted by
this Section 6.06 to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of the relevant acquisition,
merger, amalgamation or consolidation and (ii) any modification, replacement,
renewal or extension of any Investment permitted under clause (i) of this
Section 6.06(o) so long as no such modification, replacement, renewal or
extension thereof increases the amount of such Investment except as otherwise
permitted by this Section 6.06;

(p) Investments made in connection with the Transactions;

(q) Investments made after the Closing Date by the Administrative Borrower
and/or any of its Restricted Subsidiaries in an aggregate amount at any time
outstanding not to exceed:

(i) the greater of $200,000,000 and 28% of Consolidated Adjusted EBITDA as of
the last day of the most recently ended Test Period, plus

(ii) at the election of the Administrative Borrower, the amount of Restricted
Payments or Restricted Debt Payments, as applicable, then permitted to be made
by the Administrative Borrower or any Restricted Subsidiary in reliance on
Section 6.04(a)(x) or Section 6.04(b)(iv), as applicable (it being understood
that any amount utilized under this clause (ii) to make an Investment shall
result in a reduction in availability under Section 6.04(a)(x) and
Section 6.04(b)(iv), as applicable), plus

(iii) in the event that (A) the Administrative Borrower or any of its Restricted
Subsidiaries makes any Investment after the Closing Date in any Person that is
not a Restricted Subsidiary and (B) such Person subsequently becomes a Loan
Party, an amount equal to 100.0% of the fair market value of such Investment as
of the date on which such Person becomes a Loan Party;

(r) Investments made after the Closing Date by the Administrative Borrower
and/or any of its Restricted Subsidiaries in an aggregate outstanding amount not
to exceed (i) the portion, if any, of the Available Amount on such date that
such Borrower elects to apply to this clause (r)(i) and/or (ii) the portion, if
any, of the Available Excluded Contribution Amount on such date that such
Borrower elects to apply to this clause (r)(ii);

(s) (i) Guarantees of leases (other than Capital Leases) or of other obligations
not constituting Indebtedness and (ii) Guarantees of the lease obligations of
suppliers, customers, franchisees and licensees of the Administrative Borrower
and/or its Restricted Subsidiaries, in each case, in the ordinary course of
business;

 

142



--------------------------------------------------------------------------------

(t) Investments in any Parent Company in amounts and for purposes for which
Restricted Payments to such Parent Company are permitted under Section 6.04(a);
provided that any Investment made as provided above in lieu of any such
Restricted Payment shall reduce availability under the applicable Restricted
Payment basket under Section 6.04(a);

(u) Investments made by any Restricted Subsidiary that is not a Loan Party with
the proceeds received by such Restricted Subsidiary from an Investment permitted
to be made by any Loan Party in such Restricted Subsidiary pursuant to this
Section 6.06 (other than Investments made pursuant to Section 6.06(e)(ii) or
Section 6.06(b));

(v) Investments in Restricted Subsidiaries in connection with internal
reorganizations and/or restructurings and activities related to tax planning;
provided that, after giving effect to any such reorganization, restructuring or
activity, neither the Loan Guaranty, taken as a whole, nor the security interest
of the Administrative Agent in the Collateral, taken as a whole, is materially
impaired;

(w) Investments arising under or in connection with any Derivative Transaction
of the type permitted under Section 6.01(s);

(x) Investments consisting of (i) the licensing of IP Rights pursuant to joint
marketing or other similar arrangements with other Persons entered into in the
ordinary course of business and/or (ii) minority equity interests in customers
received as part of fee arrangements entered into in the ordinary course of
business or in a manner otherwise consistent with past practice in an aggregate
outstanding amount not to exceed the greater of $200,000,000 and 28% of
Consolidated Adjusted EBITDA as of the last day of the most recently ended Test
Period;

(y) Investments made in joint ventures as required by, or made pursuant to,
customary buy/sell arrangements between the joint venture parties set forth in
joint venture agreements and similar binding arrangements entered into in the
ordinary course of business;

(z) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that the same are permitted to remain unfunded under
applicable Requirements of Law;

(aa) Investments in the Administrative Borrower, any Restricted Subsidiary
and/or any joint venture in connection with intercompany cash management
arrangements and related activities in the ordinary course of business;

(bb) Investments made in connection with any nonqualified deferred compensation
plan or arrangement for any present or former employee, director, member of
management, officer, manager or consultant or independent contractor (or any
Immediate Family Member thereof) of any Parent Company, the Administrative
Borrower, its subsidiaries and/or any joint venture;

(cc) additional Investments so long as no Event of Default exists under
Section 7.01(a), (f) or (g) after giving effect thereto and, on a Pro Forma
Basis, the Secured Leverage Ratio does not exceed 3.50:1.00;

(dd) any Investment made by any Unrestricted Subsidiary prior to the date on
which such Unrestricted Subsidiary is designated as a Restricted Subsidiary so
long as the relevant Investment was not made in contemplation of the designation
of such Unrestricted Subsidiary as a Restricted Subsidiary; and/or

(ee) any Investment in any Receivables Subsidiary that, in the good faith
determination of the board of directors of the Administrative Borrower, is
necessary or advisable to effect a Permitted Receivables Facility or any
repurchase in connection therewith.

Section 6.07. Fundamental Changes; Disposition of Assets. The Administrative
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
enter into any transaction of merger, consolidation

 

143



--------------------------------------------------------------------------------

or amalgamation, or liquidate, wind up or dissolve themselves (or suffer any
liquidation or dissolution), or make any Disposition of any assets having a fair
market value in excess of $30,000,000 in a single transaction or in a series of
related transactions and in excess of $60,000,000 in the aggregate for all such
transactions in any Fiscal Year, except:

(a) any Restricted Subsidiary may be merged, consolidated or amalgamated with or
into the Administrative Borrower or any other Restricted Subsidiary; provided
that (i) in the case of any such merger, consolidation or amalgamation with or
into any Borrower, (A) such Borrower shall be the continuing or surviving Person
(and, if with or into the Administrative Borrower, the Administrative Borrower
shall be the continuing or surviving Person) or (B) if the Person formed by or
surviving any such merger, consolidation or amalgamation is not a Borrower (any
such Person, the “Successor Borrower”), (x) the Successor Borrower shall be an
entity organized or existing under the laws of the U.S., any state thereof or
the District of Columbia, (y) the Successor Borrower shall expressly assume the
Obligations of such Borrower in a manner reasonably satisfactory to the
Administrative Agent and the Administrative Agent shall have received all
documentation and other information reasonably requested with respect to
Successor Borrower, which documentation or other information is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and (z) except
as the Administrative Agent may otherwise agree, each Loan Guarantor, unless it
is the other party to such merger, consolidation or amalgamation, shall have
executed and delivered a reaffirmation agreement with respect to its obligations
under the Loan Guaranty and the other Loan Documents; it being understood and
agreed that if the foregoing conditions under clauses (x) through (z) are
satisfied, the Successor Borrower will succeed to, and be substituted for, a
Borrower under this Agreement and the other Loan Documents, and (ii) in the case
of any such merger, consolidation or amalgamation with or into any Subsidiary
Guarantor, either (x) such Subsidiary Guarantor shall be the continuing or
surviving Person or the continuing or surviving Person shall expressly assume
the obligations of a Subsidiary Guarantor in a manner reasonably satisfactory to
the Administrative Agent or (y) the relevant transaction shall be treated as an
Investment and shall comply with Section 6.06;

(b) Dispositions (including of Capital Stock) among the Administrative Borrower
and/or any Restricted Subsidiary (upon voluntary liquidation or otherwise);
provided that any such Disposition made by any Loan Party to any Person that is
not a Loan Party shall be (i) for fair market value (as reasonably determined by
such Person) with at least 75% of the consideration for such Disposition
consisting of Cash or Cash Equivalents at the time of such Disposition or
(ii) treated as an Investment and otherwise made in compliance with Section 6.06
(other than in reliance on clause (j) thereof);

(c) (i) the liquidation or dissolution of any Restricted Subsidiary if the
Administrative Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrowers, is not materially
disadvantageous to the Lenders, and the Administrative Borrower or any
Restricted Subsidiary receives any assets of the relevant dissolved or
liquidated Restricted Subsidiary; provided that in the case of any liquidation
or dissolution of any Loan Party that results in a distribution of assets to any
Restricted Subsidiary that is not a Loan Party, such distribution shall be
treated as an Investment and shall comply with Section 6.06 (other than in
reliance on clause (j) thereof); (ii) any merger, amalgamation, dissolution,
liquidation or consolidation, the purpose of which is to effect (A) any
Disposition otherwise permitted under this Section 6.07 (other than Sections
6.07(a) or (b) or this Section 6.07(c)) or (B) any Investment permitted under
Section 6.06 (other than in reliance on clause (j) thereof); and (iii) the
conversion of the Administrative Borrower or any Restricted Subsidiary into
another form of entity, so long as such conversion does not adversely affect the
value of the Loan Guaranty or the Collateral, taken as a whole;

(d) (x) Dispositions of inventory or equipment or immaterial assets in the
ordinary course of business (including on an intercompany basis) and (y) the
leasing or subleasing of real property in the ordinary course of business;

(e) Dispositions of surplus, obsolete, used or worn out property or other
property that, in the reasonable judgment of the Administrative Borrower, is
(A) no longer useful in its business (or in the business of any Restricted
Subsidiary or the Administrative Borrower) or (B) otherwise economically
impracticable to maintain;

 

144



--------------------------------------------------------------------------------

(f) Dispositions of Cash and/or Cash Equivalents and/or other assets that were
Cash Equivalents when the relevant original Investment was made;

(g) Dispositions, mergers, amalgamations, consolidations or conveyances that
constitute (w) Investments permitted pursuant to Section 6.06 (other than
Section 6.06(j)), (x) Permitted Liens, (y) Restricted Payments permitted by
Section 6.04(a) (other than Section 6.04(a)(ix)) and (z) Sale and Lease-Back
Transactions permitted by Section 6.08;

(h) Dispositions for fair market value; provided that with respect to any such
Disposition with a purchase price in excess of the greater of $35,000,000 and 5%
of Consolidated Adjusted EBITDA as of the last day of the most recently ended
Test Period (other than any Permitted Asset Swap), at least 75% of the
consideration for such Disposition (other than the portion of any such
Disposition consisting of a Permitted Asset Swap) shall consist of Cash or Cash
Equivalents (provided that for purposes of the 75% Cash consideration
requirement, (w) the amount of any Indebtedness or other liabilities (other than
Indebtedness or other liabilities that are subordinated to the Obligations or
that are owed to the Administrative Borrower or any Restricted Subsidiary) of
the Administrative Borrower or any Restricted Subsidiary (as shown on such
Person’s most recent balance sheet (or in the notes thereto) that are assumed by
the transferee of any such assets and for which the Administrative Borrower
and/or its applicable Restricted Subsidiary have been validly released by all
relevant creditors in writing, (x) the amount of any trade-in value applied to
the purchase price of any replacement assets acquired in connection with such
Disposition, (y) any Securities received by the Administrative Borrower or any
Restricted Subsidiary from the transferee that are converted by such Person into
Cash or Cash Equivalents (to the extent of the Cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition
and (z) any Designated Non-Cash Consideration received in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (z) and
clause (B)(1) of the proviso in Section 6.08 that is at that time outstanding,
not in excess of the greater of $40,000,000 and 6% of Consolidated Adjusted
EBITDA as of the last day of the most recently ended Test Period, in each case,
shall be deemed to be Cash); provided, further, that (x) immediately prior to
and after giving effect to such Disposition, as determined on the date on which
the agreement governing such Disposition is executed, no Event of Default exists
and (y) the Net Proceeds of such Disposition shall be applied and/or reinvested
as (and to the extent) required by Section 2.11(b)(ii);

(i) to the extent that (i) the relevant property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of the
relevant Disposition are promptly applied to the purchase price of such
replacement property;

(j) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, buy/sell arrangements between joint venture or similar parties
set forth in the relevant joint venture arrangements and/or similar binding
arrangements;

(k) Dispositions of notes receivable or accounts receivable in the ordinary
course of business (including any discount and/or forgiveness thereof) or in
connection with the collection or compromise thereof;

(l) Dispositions and/or terminations in the ordinary course of business of
leases, subleases or licenses (including sublicenses) (including the provision
of software under any open source license), (i) the Disposition or termination
of which will not materially interfere with the business of the Administrative
Borrower and its Restricted Subsidiaries or (ii) which relate to closed
facilities or the discontinuation of any product line;

(m) (i) any termination of any lease in the ordinary course of business,
(ii) any expiration of any option agreement in respect of real or personal
property and (iii) any surrender or waiver of contractual rights or the
settlement, release or surrender of contractual rights or litigation claims
(including in tort) in the ordinary course of business;

 

145



--------------------------------------------------------------------------------

(n) Dispositions of property subject to foreclosure, casualty, eminent domain or
condemnation proceedings (including in lieu thereof or any similar proceeding);

(o) Dispositions or consignments of equipment, inventory or other assets
(including leasehold interests in real property) with respect to facilities that
are temporarily not in use, held for sale or closed;

(p) to the extent otherwise restricted by this Section 6.07, the consummation of
the Transactions;

(q) Dispositions of non-core assets and sales of Real Estate Assets, in each
case acquired in any acquisition permitted hereunder which, within 90 days of
the date of such acquisition, are designated in writing to the Administrative
Agent as being held for sale and not for the continued operation of the
Administrative Borrower or any of its Restricted Subsidiaries or any of their
respective businesses; provided that no Event of Default exists on the date on
which the definitive agreement governing the relevant Disposition is executed;

(r) exchanges or swaps, including transactions covered by Section 1031 of the
Code (or any comparable provision of any foreign jurisdiction), of assets so
long as any such exchange or swap is made for fair value (as reasonably
determined by the Administrative Borrower) for like assets; provided that upon
the consummation of any such exchange or swap by any Loan Party, to the extent
the assets received do not constitute Excluded Assets, the Administrative Agent
has a perfected Lien with the same priority as the Lien held on the assets so
exchanged or swapped;

(s) Dispositions of assets that do not constitute Collateral for fair market
value;

(t) (i) non-exclusive licensing and cross-licensing arrangements involving any
technology, intellectual property or other IP Rights of the Administrative
Borrower or any Restricted Subsidiary in the ordinary course of business,
(ii) Dispositions, abandonments, cancellations or lapses of IP Rights, or
issuances or registrations, or applications for issuances or registrations, of
IP Rights, which, in the reasonable good faith determination of the
Administrative Borrower, are not material to the conduct of the business of the
Administrative Borrower or its Restricted Subsidiaries, individually or in the
aggregate, or are no longer economical to maintain in light of their respective
use, and (iii) Dispositions of any technology, intellectual property or other IP
Rights of the Administrative Borrower or any Restricted Subsidiary involving
their customers in the ordinary course of business;

(u) terminations or unwinds of Derivative Transactions;

(v) Dispositions of Capital Stock of, or sales of Indebtedness or other
Securities of, Unrestricted Subsidiaries;

(w) Dispositions of Real Estate Assets and related assets in the ordinary course
of business in connection with relocation activities for directors, officers,
employees, members of management, managers or consultants of any Parent Company,
the Administrative Borrower and/or any Restricted Subsidiary;

(x) Dispositions made to comply with any order of any Governmental Authority or
any applicable Requirement of Law, including Dispositions of any Restricted
Subsidiary’s Capital Stock required to qualify directors;

(y) any merger, consolidation, Disposition or conveyance the sole purpose of
which is to reincorporate or reorganize (i) any Domestic Subsidiary in another
jurisdiction in the U.S. and/or (ii) any Foreign Subsidiary in the U.S. or any
other jurisdiction;

 

146



--------------------------------------------------------------------------------

(z) any sale of motor vehicles and information technology equipment purchased at
the end of an operating lease and resold thereafter;

(aa) other Dispositions involving assets having a fair market value (as
reasonably determined by the Administrative Borrower at the time of the relevant
Disposition) of not more than $70,000,000 in any Fiscal Year, which, if not used
in such Fiscal Year, may be carried forward solely to the next succeeding Fiscal
Year;

(bb) Dispositions contemplated on the Closing Date and described on
Schedule 6.07 hereto; and

(cc) (i) any Disposition of any account receivable, any participation therein
and/or any related asset in connection with any Permitted Receivables Facility
and (ii) any Disposition of any account receivable in accordance with any
factoring or similar program in the ordinary course of business.

To the extent that any Collateral is Disposed of as expressly permitted by this
Section 6.07 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, which Liens
shall be automatically released upon the consummation of such Disposition; it
being understood and agreed that the Administrative Agent shall be authorized to
take, and shall take, any actions reasonably requested by the Administrative
Borrower in order to effect the foregoing in accordance with Article 8 hereof.

Section 6.08. Sale and Lease-Back Transactions. The Administrative Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to, directly
or indirectly, become or remain liable as lessee or as a guarantor or other
surety with respect to any lease of any property (whether real, personal or
mixed), whether now owned or hereafter acquired, which the Administrative
Borrower or the relevant Restricted Subsidiary (a) has sold or transferred or is
to sell or to transfer to any other Person (other than the Administrative
Borrower or any of its Restricted Subsidiaries) and (b) intends to use for
substantially the same purpose as the property which has been or is to be sold
or transferred by the Administrative Borrower or such Restricted Subsidiary to
such other Person in connection with such lease (such a transaction, a “Sale and
Lease-Back Transaction”); provided that any Sale and Lease-Back Transaction
shall be permitted so long as the Net Proceeds of such Disposition are applied
and/or reinvested as (and to the extent) required by Section 2.11(b)(ii) and
either (A) the resulting Indebtedness is permitted by Section 6.01 or (B)(1) the
relevant Sale and Lease-Back Transaction is consummated in exchange for cash
consideration (provided that for purposes of the foregoing cash consideration
requirement, (w) the amount of any Indebtedness or other liabilities (other than
Indebtedness or other liabilities that are subordinated to the Obligations or
that are owed to the Administrative Borrower or any Restricted Subsidiary) of
the Administrative Borrower or any Restricted Subsidiary (as shown on such
Person’s most recent balance sheet (or in the notes thereto)) that are assumed
by the transferee of any such assets and for which the Administrative Borrower
and/or its applicable Restricted Subsidiary have been validly released by all
relevant creditors in writing, (x) the amount of any trade-in value applied to
the purchase price of any replacement assets acquired in connection with such
Disposition, (y) any Securities received by the Administrative Borrower or any
Restricted Subsidiary from the transferee that are converted by such Person into
Cash or Cash Equivalents (to the extent of the Cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition
and (z) any Designated Non-Cash Consideration received in respect of the
relevant Sale and Lease-Back Transaction having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (z) and Section 6.07(h)(z) that is at that time
outstanding, not in excess of the greater of $40,000,000 and 6% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period, in
each case, shall be deemed to be Cash), (2) the Administrative Borrower or its
applicable Restricted Subsidiary would otherwise be permitted to enter into, and
remain liable under, the applicable underlying lease and (3) the aggregate fair
market value of the assets sold subject to all Sale and Lease-Back Transactions
under this clause (B) shall not exceed the greater of $100,000,000 and 13.50% of
Consolidated Adjusted EBITDA as of the last day of the most recently ended Test
Period.

Section 6.09. Transactions with Affiliates. The Administrative Borrower shall
not, nor shall it permit any of its Restricted Subsidiaries to, enter into any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) involving payment in excess of $20,000,000 with

 

147



--------------------------------------------------------------------------------

any of their respective Affiliates on terms that are less favorable to the
Administrative Borrower or such Restricted Subsidiary, as the case may be (as
reasonably determined by the Administrative Borrower), than those that might be
obtained at the time in a comparable arm’s-length transaction from a Person who
is not an Affiliate; provided that the foregoing restriction shall not apply to:

(a) any transaction between or among the Administrative Borrower and/or one or
more Restricted Subsidiaries (or any entity that becomes a Restricted Subsidiary
as a result of such transaction) to the extent permitted or not restricted by
this Agreement;

(b) any issuance, sale or grant of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock options and stock ownership plans approved by the
board of directors (or equivalent governing body) of any Parent Company or of
the Administrative Borrower or any Restricted Subsidiary;

(c) (i) any collective bargaining, employment or severance agreement or
compensatory (including profit sharing) arrangement entered into by the
Administrative Borrower or any of its Restricted Subsidiaries with their
respective current or former officers, directors, members of management,
managers, employees, consultants or independent contractors or those of any
Parent Company, (ii) any subscription agreement or similar agreement pertaining
to the repurchase of Capital Stock pursuant to put/call rights or similar rights
with current or former officers, directors, members of management, managers,
employees, consultants or independent contractors and (iii) transactions
pursuant to any employee compensation, benefit plan, stock option plan or
arrangement, any health, disability or similar insurance plan which covers
current or former officers, directors, members of management, managers,
employees, consultants or independent contractors or any employment contract or
arrangement;

(d) (i) transactions permitted by Sections 6.01(d), (o) and (ee), 6.04 and
6.06(h), (m), (o), (t), (v), (y), (z) and (aa) and/or any other transaction that
is expressly permitted by the terms of this Article 6 to be consummated with an
Affiliate and (ii) issuances of Capital Stock and issuances and incurrences of
Indebtedness not restricted by this Agreement;

(e) transactions in existence on the Closing Date and any amendment,
modification or extension thereof to the extent such amendment, modification or
extension, taken as a whole, is not (i) materially adverse to the Lenders or
(ii) more disadvantageous to the Lenders than the relevant transaction in
existence on the Closing Date;

(f) the payment of any indemnification obligations and/or expenses owed to any
Investor and any of their respective directors, officers, members of management,
managers, employees and consultants, in each case whether currently due or paid
in respect of any accrual from any prior period;

(g) the Transactions, including the payment of Transaction Costs and payments
required under the Merger Agreement;

(h) customary compensation to Affiliates in connection with financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities and other transaction fees, which payments are approved by
the majority of the members of the board of directors (or similar governing
body) or a majority of the disinterested members of the board of directors (or
similar governing body) of such Borrower in good faith;

(i) Guarantees permitted by Section 6.01 or Section 6.06;

(j) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, members of the board of directors (or similar
governing body), officers, employees, members of management, managers,
consultants and independent contractors of the Administrative Borrower and/or
any of its Restricted Subsidiaries in the ordinary course of business and, in
the case of payments to such Person in such capacity on behalf of any Parent
Company, to the extent attributable to the operations of the Administrative
Borrower or its subsidiaries;

 

148



--------------------------------------------------------------------------------

(k) transactions with customers, clients, suppliers, joint ventures, purchasers
or sellers of goods or services or providers of employees or other labor entered
into in the ordinary course of business, which are (i) fair to the
Administrative Borrower and/or its applicable Restricted Subsidiary in the good
faith determination of the board of directors (or similar governing body) of the
Administrative Borrower or the senior management thereof or (ii) on terms at
least as favorable to the Administrative Borrower and/or its applicable
Restricted Subsidiary as might reasonably be obtained from a Person other than
an Affiliate;

(l) the payment of reasonable out-of-pocket costs and expenses related to
registration rights and customary indemnities provided to shareholders under any
shareholder agreement;

(m) (i) any purchase by the Administrative Borrower of the Capital Stock of (or
contribution to the equity capital of) the Administrative Borrower and (ii) any
intercompany loan made by the Administrative Borrower to any Restricted
Subsidiary;

(n) any transaction in respect of which the Administrative Borrower delivers to
the Administrative Agent a letter addressed to the board of directors (or
equivalent governing body) of the Administrative Borrower from an accounting,
appraisal or investment banking firm of nationally recognized standing stating
that such transaction is on terms that are no less favorable to the
Administrative Borrower or the applicable Restricted Subsidiary than might be
obtained at the time in a comparable arm’s length transaction from a Person who
is not an Affiliate; and

(o) any customary transaction with any Receivables Subsidiary effected as part
of any Permitted Receivables Facility.

Section 6.10. Conduct of Business. From and after the Closing Date, the
Administrative Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to, engage in any material line of business other than (a) the
businesses engaged in by the Administrative Borrower or such Restricted
Subsidiary on the Closing Date and similar, incidental, complementary, ancillary
or related businesses and (b) such other lines of business to which the
Administrative Agent may consent.

Section 6.11. Amendments of or Waivers with Respect to Restricted Debt. The
Administrative Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to, amend or otherwise modify the terms of any Restricted Debt (or
the documentation governing any Restricted Debt) (a) if the effect of such
amendment or modification, together with all other amendments or modifications
made thereto, is materially adverse to the interests of the Lenders (in their
capacities as such) or (b) in violation of any Intercreditor Agreement, any
intercreditor agreement related to such debt entered into with the
Administrative Agent or the subordination terms set forth in the definitive
documentation governing any Restricted Debt; provided that, for purposes of
clarity, it is understood and agreed that the foregoing limitation shall not
otherwise prohibit any Refinancing Indebtedness or any other replacement,
refinancing, amendment, supplement, modification, extension, renewal,
restatement or refunding of any Restricted Debt, in each case, that is permitted
under the Loan Documents in respect thereof.

Section 6.12. Fiscal Year. The Administrative Borrower shall not change its
Fiscal Year-end to a date other than December 31; provided, that, the
Administrative Borrower may, upon written notice to the Administrative Agent,
change its Fiscal Year-end to another date, in which case the Administrative
Borrower and the Administrative Agent shall, and are hereby authorized to, make
any adjustments to this Agreement that are necessary to reflect such change in
Fiscal Year.

Section 6.13. Financial Covenant.

 

149



--------------------------------------------------------------------------------

(a) First Lien Leverage Ratio. On the last day of any Test Period (it being
understood and agreed that this Section 6.13(a) shall not apply earlier than the
last day of the first full Fiscal Quarter ending after the Closing Date), the
Administrative Borrower shall not permit the First Lien Leverage Ratio to be
greater than (i) for each Test Period ending prior to March 31, 2019, 5.0:1.0 or
(ii) for each Test Period ending on or after March 31, 2019, 4.5:1.0.

(b) Financial Cure. Notwithstanding anything to the contrary in this Agreement
(including Article 7), upon the occurrence of an Event of Default as a result of
the Administrative Borrower’s failure to comply with Section 6.13(a) above for
any Fiscal Quarter, the Administrative Borrower shall have the right (the “Cure
Right”) (at any time during such Fiscal Quarter or thereafter until the date
that is 15 Business Days after the date on which financial statements for such
Fiscal Quarter are required to be delivered pursuant to Section 5.01(a) or (b),
as applicable (such 15 Business Day period, the “Cure Period”)) to issue
Qualified Capital Stock or other equity (such other equity to be on terms
reasonably acceptable to the Administrative Agent) for Cash or otherwise receive
Cash contributions in respect of its Qualified Capital Stock (the “Cure
Amount”), and thereupon the Administrative Borrower’s compliance with
Section 6.13(a) shall be recalculated giving effect to a pro forma increase in
the amount of Consolidated Adjusted EBITDA by an amount equal to the Cure Amount
(notwithstanding the absence of a related addback in the definition of
“Consolidated Adjusted EBITDA”) solely for the purpose of determining compliance
with Section 6.13(a) as of the end of such Fiscal Quarter and for applicable
subsequent periods that include such Fiscal Quarter. If, after giving effect to
the foregoing recalculation (but not, for the avoidance of doubt, taking into
account any immediate repayment of Indebtedness in connection therewith), the
requirements of Section 6.13(a) would be satisfied, then the requirements of
Section 6.13(a) shall be deemed satisfied as of the end of the relevant Fiscal
Quarter with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of Section 6.13(a)
that had occurred (or would have occurred) shall be deemed cured for the
purposes of this Agreement. Notwithstanding anything herein to the contrary,
(i) in each four consecutive Fiscal Quarter period there shall be at least two
Fiscal Quarters (which may, but are not required to be, consecutive) in which
the Cure Right is not exercised, (ii) during the term of this Agreement, the
Cure Right shall not be exercised more than five times, (iii) the Cure Amount
shall be no greater than the amount required for the purpose of complying with
Section 6.13(a), (iv) there shall be no pro forma or other reduction of the
amount of Indebtedness by the amount of any Cure Amount for purposes of
determining compliance with Section 6.13(a) for the Fiscal Quarter in respect of
which the Cure Right was exercised (other than, with respect to any future
period, to the extent of any portion of such Cure Amount that is actually
applied to repay Indebtedness) and (v) during any Test Period in which any Cure
Amount is included in the calculation of Consolidated Adjusted EBITDA as a
result of any exercise of the Cure Right, such Cure Amount shall be disregarded
for purposes of determining (A) whether any financial ratio-based condition to
the availability of any carve-out set forth in Article 6 of this Agreement has
been satisfied or (B) the Applicable Rate or the Commitment Fee Rate.

(c) It is understood and agreed that the covenant described in this Section 6.13
shall only apply to the Initial Revolving Facility and the Initial Term A Loan
Facility.

ARTICLE 7 EVENTS OF DEFAULT

Section 7.01. Events of Default. If any of the following events (each, an “Event
of Default”) occurs:

(a) Failure To Make Payments When Due. Failure by the Borrowers to pay (i) any
installment of principal of any Loan when due, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Loan or any fee or any other amount due
hereunder within five Business Days after the date due; or

(b) Default in Other Agreements. (i) Failure by the Administrative Borrower or
any of its Restricted Subsidiaries to pay when due any principal of or interest
on or any other amount payable in respect of one or more items of Indebtedness
(other than Indebtedness referred to in clause (a) above) with an aggregate

 

150



--------------------------------------------------------------------------------

outstanding principal amount exceeding the Threshold Amount, in each case beyond
the grace period, if any, provided therefor; or (ii) breach or default by the
Administrative Borrower or any of its Restricted Subsidiaries with respect to
any other term of (A) one or more items of Indebtedness with an aggregate
outstanding principal amount exceeding the Threshold Amount or (B) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness (other than, for the avoidance of doubt, with respect to
Indebtedness consisting of Hedging Obligations, termination events or equivalent
events pursuant to the terms of the relevant Hedge Agreement which are not the
result of any default thereunder by any Loan Party or any Restricted
Subsidiary), in each case beyond the grace period, if any, provided therefor, if
the effect of such breach or default is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause (with the giving of notice, if required), such Indebtedness to
become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; provided that (1) clause (ii) of this paragraph (b) shall not apply to any
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property securing such Indebtedness if such sale or transfer is
permitted hereunder, (2) any failure described under clauses (i) or (ii) above
is unremedied and is not waived by the holders of such Indebtedness prior to any
termination of the Commitments or acceleration of the Loans pursuant to
Article 7 and (3) for the avoidance of doubt, this Section 7.01(b) shall not
apply in respect of any Permitted Receivables Facility; or

(c) Breach of Certain Covenants. Failure of any Loan Party, as required by the
relevant provision, to perform or comply with any term or condition contained in
Section 5.01(d)(i) (provided that any Event of Default arising from the failure
to timely deliver any notice of Default or Event of Default, as applicable shall
automatically be deemed to have been cured (and no longer continuing)
immediately upon the earlier to occur of (x) the delivery of notice of the
relevant Default or Event of Default and (y) the cessation of the existence of
the underlying Default or Event of Default), Section 5.02 (as it applies to the
preservation of the existence of each Borrower) or Article 6; provided that,
notwithstanding this clause (c), no breach or default by any Loan Party under
Section 6.13(a) will constitute an Event of Default with respect to any Term B
Loan unless and until the Administrative Agent has (i) at the request of the
Required Term A Lenders, demanded repayment of, or otherwise accelerated the
Indebtedness or other obligations in respect of the Initial Term A Loans and
(ii) at the request of the Required Revolving Lenders, terminated the
commitments under the Revolving Facility and demanded repayment of, or otherwise
accelerated, the Indebtedness or other obligations under the Revolving Facility
(the “Financial Covenant Standstill”); it being understood and agreed that any
breach of Section 6.13(a) is subject to cure as provided in Section 6.13(b), and
no Event of Default may arise under Section 6.13(a) until the 15th Business Day
after the day on which financial statements are required to be delivered for the
relevant Fiscal Quarter under Sections 5.01(a) or (b), as applicable (unless the
Cure Right has been exercised five times over the life of this Agreement and/or
the Cure Right has been exercised twice in the applicable four consecutive
Fiscal Quarter period), and then only to the extent the Cure Amount has not been
received on or prior to such date; provided that notwithstanding the foregoing,
no Revolving Lender or Issuing Bank shall be required to make any Revolving Loan
or issue any Letter of Credit during the Cure Period unless and until the Cure
Amount is received; or

(d) Breach of Representations, Etc. Any representation, warranty or
certification made or deemed made by any Loan Party in any Loan Document or in
any certificate required to be delivered in connection herewith or therewith
(including, for the avoidance of doubt, any Perfection Certificate) being untrue
in any material respect as of the date made or deemed made (subject, in the case
of any representation and/or warranty that is capable of being cured, to a grace
period of 30 days following the Administrative Borrower’s receipt of a written
notice of the inaccuracy of the relevant representation, warranty or
certification); or

(e) Other Defaults Under Loan Documents. Default by any Loan Party in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Article 7, which default has not been remedied or waived within 30 days
after receipt by the Administrative Borrower of written notice thereof from the
Administrative Agent; or

 

151



--------------------------------------------------------------------------------

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry by a
court of competent jurisdiction of a decree or order for relief in respect of
the Administrative Borrower or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary) in an involuntary case under any Debtor Relief Law
now or hereafter in effect, which decree or order is not stayed; or any other
similar relief shall be granted under any applicable federal, state or local
Requirement of Law; or (ii) the commencement of an involuntary case against the
Administrative Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) under any Debtor Relief Law; the entry by a court having
jurisdiction in the premises of a decree or order for the appointment of a
receiver, receiver and manager, (preliminary) insolvency receiver, liquidator,
sequestrator, trustee, administrator, custodian or other officer having similar
powers over the Administrative Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary), or over all or a substantial part of its
property; or the involuntary appointment of an interim receiver, trustee or
other custodian of the Administrative Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) for all or a substantial
part of its property, which remains undismissed, unvacated, unbonded or unstayed
pending appeal for 60 consecutive days; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry against
the Administrative Borrower or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary) of an order for relief, the commencement by the
Administrative Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) of a voluntary case under any Debtor Relief Law, or the
consent by the Administrative Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) to the entry of an order for relief in an
involuntary case or to the conversion of an involuntary case to a voluntary
case, under any Debtor Relief Law, or the consent by the Administrative Borrower
or any of its Restricted Subsidiaries (other than any Immaterial Subsidiary) to
the appointment of or taking possession by a receiver, receiver and manager,
(preliminary) insolvency receiver, liquidator, sequestrator, trustee,
administrator, custodian or other officer having similar powers for or in
respect of itself or for all or a substantial part of its property; (ii) the
making by the Administrative Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) of a general assignment for the benefit
of creditors; or (iii) the admission by the Administrative Borrower or any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary) in writing of
their inability to pay their respective debts as such debts become due; or

(h) Judgments and Attachments. The entry or filing of one or more final money
judgments, writs or warrants of attachment or similar process against the
Administrative Borrower or any of its Restricted Subsidiaries or any of their
respective assets involving in the aggregate at any time an amount in excess of
the Threshold Amount (in either case to the extent not adequately covered by
self-insurance (if applicable) or by insurance as to which the relevant third
party insurance company has been notified and not denied coverage), which
judgment, writ, warrant or similar process remains unpaid, undischarged,
unvacated, unbonded or unstayed pending appeal for a period of 60 days; or

(i) Employee Benefit Plans. The occurrence of one or more ERISA Events, which
individually or in the aggregate result in liability of the Administrative
Borrower or any of its Restricted Subsidiaries in an aggregate amount that would
reasonably be expected to result in a Material Adverse Effect; or

(j) Change of Control. The occurrence of a Change of Control; or

(k) Guaranties, Collateral Documents and Other Loan Documents. At any time after
the execution and delivery thereof, (i) any material Loan Guaranty for any
reason, other than the occurrence of the Termination Date, shall cease to be in
full force and effect (other than in accordance with its terms) or is declared
to be null and void or any Loan Guarantor shall repudiate in writing its
obligations thereunder (other than as a result of the discharge of such Loan
Guarantor in accordance with the terms thereof), (ii) this Agreement or any
material Collateral Document ceases to be in full force and effect or shall be
declared null and void or any Lien on Collateral created under any Collateral
Document ceases to be perfected with respect to a material portion of the
Collateral (other than solely by reason of (w) such perfection not being
required pursuant to this Agreement or any other Loan Document, (x) the failure
of the Administrative Agent to maintain possession of any Collateral actually
delivered to it or the failure of the Administrative Agent to file UCC (or

 

152



--------------------------------------------------------------------------------

equivalent) continuation statements, (y) a release of Collateral in accordance
with the terms hereof or thereof or (z) the occurrence of the Termination Date
or any other termination of such Collateral Document in accordance with the
terms thereof) or (iii) other than in any bona fide, good faith dispute as to
the scope of Collateral or whether any Lien has been, or is required to be
released, any Loan Party shall contest in writing the validity or enforceability
of any material provision of any Loan Document (or any Lien purported to be
created by the Collateral Documents or any Loan Guaranty) or denies in writing
that it has any further liability (other than by reason of the occurrence of the
Termination Date or the termination of any other Loan Document in accordance
with the terms thereof), including with respect to future advances by the
Lenders, under any Loan Document to which it is a party; it being understood and
agreed that the failure of the Administrative Agent to maintain possession of
any Collateral actually delivered to it or file any UCC (or equivalent)
continuation statement shall not result in an Event of Default under this
clause (k) or any other provision of any Loan Document; or

(l) Subordination. The Obligations ceasing or the assertion in writing by any
Loan Party that the Obligations cease to constitute senior indebtedness under
the subordination provisions of any document or instrument evidencing any
Restricted Debt in excess of the Threshold Amount or any such subordination
provision being invalidated or otherwise ceasing, for any reason, to be valid,
binding and enforceable obligations of the parties thereto;

then, and in every such event (other than (x) an event with respect to any
Borrower described in clause (f) or (g) of this Article or (y) any Event of
Default arising under Section 6.13(a)), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Administrative Borrower, take any
of the following actions, at the same or different times: (i) terminate the
Revolving Credit Commitments, and thereupon such Revolving Credit Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers and (iii) require that the Borrowers deposit in
the LC Collateral Account an additional amount in Cash as reasonably requested
by the Issuing Banks (not to exceed 102% of the relevant face amount of the then
outstanding LC Exposure (minus the amount then on deposit in the LC Collateral
Account)); provided that (A) upon the occurrence of an event with respect to the
Administrative Borrower described in clauses (f) or (g) of this Article, any
such Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers, and the obligation of the
Borrowers to Cash collateralize the outstanding Letters of Credit as aforesaid
shall automatically become effective, in each case without further action of the
Administrative Agent or any Lender and (B) during the continuance of any Event
of Default arising under Section 6.13(a), (X) solely upon the request of the
Required Revolving Lenders (but not the Required Lenders or any other Lender or
group of Lenders), the Administrative Agent shall, by notice to the
Administrative Borrower, (1) terminate the Revolving Credit Commitments, and
thereupon such Revolving Commitments shall terminate immediately, (2) declare
the Revolving Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Revolving
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers and
(3) require that the Borrowers deposit in the LC Collateral Account an
additional amount in Cash as reasonably requested by the Issuing Banks (not to
exceed 102% of the relevant face amount of the then outstanding LC Exposure
(minus the amount then on deposit in the LC Collateral Account)), (Y) solely at
the request of the Required Term A Lenders, declare the Initial Term A Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Initial Term A Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the

 

153



--------------------------------------------------------------------------------

Borrowers accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower and (Z) subject to the Financial Covenant
Standstill, the Administrative Agent may, and at the request of the Required
Term B Lenders shall, by notice to the Administrative Borrower, declare the
Loans (other than the Initial Term A Loans and the Revolving Loans) then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers. Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

ARTICLE 8 THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Banks, each, on behalf of itself and its
applicable Affiliates and in their respective capacities as such and as Hedge
Banks and/or Cash Management Banks, as applicable, hereby irrevocably appoints
Credit Suisse (or any successor appointed pursuant hereto) as Administrative
Agent and authorizes the Administrative Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

Any Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, unless the context
otherwise requires or unless such Person is in fact not a Lender, include each
Person serving as Administrative Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
subsidiary of any Loan Party or other Affiliate thereof as if it were not the
Administrative Agent hereunder. The Lenders acknowledge that, pursuant to such
activities, the Administrative Agent or its Affiliates may receive information
regarding any Loan Party or any of its Affiliates (including information that
may be subject to confidentiality obligations in favor of such Loan Party or
such Affiliate) and acknowledge that the Administrative Agent shall not be under
any obligation to provide such information to them.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents and its duties shall be administrative
in nature. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duty, regardless of whether any Default or Event of Default exists, and the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligation arising under agency doctrine of any applicable
Requirements of Law; it being understood that such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary power, except discretionary rights and powers that
are expressly contemplated by the Loan Documents and which the Administrative
Agent is required to exercise as directed in writing by the Required Lenders,
Required Term A Lenders, Required Pro Rata Lenders, Required Term B Lenders or
Required Revolving Lenders (or such other number or percentage of the Lenders as
shall be necessary under the relevant circumstances as provided in
Section 9.02); provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable Requirements of Law, and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Administrative Borrower or any of its Restricted Subsidiaries that is
communicated

 

154



--------------------------------------------------------------------------------

to or obtained by the Person serving as Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable to the
Lenders or any other Secured Party for any action taken or not taken by it with
the consent or at the request of the Required Lenders, Required Term A Lenders,
Required Pro Rata Lenders, Required Term B Lenders or Required Revolving Lenders
(or such other number or percentage of the Lenders as is necessary, or as the
Administrative Agent believes in good faith shall be necessary, under the
relevant circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or willful misconduct, as determined by a final and
non-appealable judgment of a court of competent jurisdiction, in connection with
its duties expressly set forth herein. The Administrative Agent shall not be
deemed to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to the Administrative Agent by the
Administrative Borrower or any Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection with any Loan Document, (iii) the performance or
observance of any covenant, agreement or other term or condition set forth in
any Loan Document or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of any Lien on the Collateral or the existence, value or sufficiency of
the Collateral or to assure that the Liens granted to the Administrative Agent
pursuant to any Loan Document have been or will continue to be properly or
sufficiently or lawfully created, perfected or enforced or are entitled to any
particular priority, (vi) the satisfaction of any condition set forth in
Article 4 or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or
(vii) any property, book or record of any Loan Party or any Affiliate thereof.

Each Lender agrees that, except with the written consent of the Administrative
Agent, it will not take any enforcement action hereunder or under any other Loan
Document, accelerate the Obligations under any Loan Document, or exercise any
right that it might otherwise have under applicable Requirements of Law or
otherwise to credit bid at any foreclosure sale, UCC sale, any sale under
Section 363 of the Bankruptcy Code or any other similar Disposition of
Collateral. Notwithstanding the foregoing, any Lender may take action to
preserve or enforce its rights against a Loan Party where a deadline or
limitation period is applicable that would, absent such action, bar enforcement
of the Obligations held by such Lender, including the filing of a proof of claim
in a case under the Bankruptcy Code.

Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the Borrowers, the Administrative Agent and each Secured Party
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Loan Guaranty; it being understood
and agreed that all powers, rights and remedies hereunder may be exercised
solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms hereof, and all powers, rights and remedies under and
in connection with the Loan Documents may be exercised solely by the
Administrative Agent, and (ii) in the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or in the event of any other Disposition (including pursuant to Section 363
of the Bankruptcy Code), (A) the Administrative Agent, as agent for and
representative of the Secured Parties, shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale, to use and apply all or any
portion of the Obligations as a credit on account of the purchase price for any
Collateral payable by the Administrative Agent at such Disposition and (B) the
Administrative Agent or any Lender may be the purchaser or licensor of all or
any portion of such Collateral at any such Disposition.

No holder of any Secured Hedging Obligation or Banking Services Obligation in
its respective capacity as such shall have any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under this Agreement.

Each of the Lenders hereby irrevocably authorizes (and by entering into a Hedge
Agreement with respect to any Secured Hedging Obligation and/or by entering into
documentation in connection with any Banking Services Obligation, each of the
other Secured Parties hereby authorizes and shall be deemed to authorize) the
Administrative Agent, on behalf of all Secured Parties, to take any of the
following actions upon the instruction of the Required Lenders:

 

155



--------------------------------------------------------------------------------

(a) consent to the Disposition of all or any portion of the Collateral free and
clear of the Liens securing the Secured Obligations in connection with any
Disposition pursuant to the applicable provisions of the Bankruptcy Code,
including Section 363 thereof;

(b) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the
Bankruptcy Code, including under Section 363 thereof;

(c) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the UCC,
including pursuant to Sections 9-610 or 9-620 of the UCC;

(d) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in connection with any foreclosure or other
Disposition conducted in accordance with applicable Requirements of Law
following the occurrence of an Event of Default, including by power of sale,
judicial action or otherwise; and/or

(e) estimate the amount of any contingent or unliquidated Secured Obligations of
such Lender or other Secured Party;

it being understood that no Lender shall be required to fund any amount in
connection with any purchase of all or any portion of the Collateral by the
Administrative Agent pursuant to the foregoing clauses (b), (c) or (d) without
its prior written consent.

Each Secured Party agrees that the Administrative Agent is under no obligation
to credit bid any part of the Secured Obligations or to purchase or retain or
acquire any portion of the Collateral; provided that, in connection with any
credit bid or purchase described under clauses (b), (c) or (d) of the preceding
paragraph, the Secured Obligations owed to all of the Secured Parties (other
than with respect to contingent or unliquidated liabilities as set forth in the
next succeeding paragraph) may be, and shall be, credit bid by the
Administrative Agent on a ratable basis.

With respect to any contingent or unliquidated claim that is a Secured
Obligation, the Administrative Agent is hereby authorized, but is not required,
to estimate the amount thereof for purposes of any credit bid or purchase
described in the second preceding paragraph so long as the estimation of the
amount or liquidation of such claim would not unduly delay the ability of the
Administrative Agent to credit bid the Secured Obligations or purchase the
Collateral in the relevant Disposition. In the event that the Administrative
Agent, in its sole and absolute discretion, elects not to estimate any such
contingent or unliquidated claim or any such claim cannot be estimated without
unduly delaying the ability of the Administrative Agent to consummate any credit
bid or purchase in accordance with the second preceding paragraph, then any
contingent or unliquidated claims not so estimated shall be disregarded, shall
not be credit bid, and shall not be entitled to any interest in the portion or
the entirety of the Collateral purchased by means of such credit bid.

Each Secured Party whose Secured Obligations are credit bid under clauses (b),
(c) or (d) of the third preceding paragraph is entitled to receive interests in
the Collateral or any other asset acquired in connection with such credit bid
(or in the Capital Stock of the acquisition vehicle or vehicles that are used to
consummate such acquisition) on a ratable basis in accordance with the
percentage obtained by dividing (x) the amount of the Secured Obligations of
such Secured Party that were credit bid in such credit bid or other Disposition,
by (y) the aggregate amount of all Secured Obligations that were credit bid in
such credit bid or other Disposition.

 

156



--------------------------------------------------------------------------------

In addition, in case of the pendency of any proceeding under any Debtor Relief
Law or any other judicial proceeding relative to any Loan Party, each Secured
Party agrees that the Administrative Agent (irrespective of whether the
principal of any Loan or LC Disbursement is then due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent has made any demand on any Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts to the extent due to the Lenders, the Issuing Banks and the
Administrative Agent under Section 9.03) allowed in such judicial proceeding;
and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Secured Party and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent consents to the making of
such payments directly to the Secured Parties and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amount due to the Administrative Agent under
Section 9.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice (including any telephonic notice),
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) that it believes to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the applicable Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless the Administrative Agent has received notice to
the contrary from such Lender or Issuing Bank prior to the making of such Loan
or the issuance of such Letter of Credit. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it. The
Administrative Agent and any such sub-agent may perform any and all of their
respective duties and exercise their respective rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent.

 

157



--------------------------------------------------------------------------------

The Administrative Agent may resign at any time by giving ten days’ written
notice to the Lenders, the Issuing Banks and the Administrative Borrower;
provided that if no successor agent is appointed in accordance with the terms
set forth below within such ten-day period, the Administrative Agent’s
resignation shall not be effective until the earlier to occur of (x) the date of
the appointment of the successor agent or (y) the date that is 20 days after the
last day of such ten-day period. If the Administrative Agent is a Defaulting
Lender or an Affiliate of a Defaulting Lender, either the Required Lenders or
the Administrative Borrower may, upon ten days’ notice, remove the
Administrative Agent; provided that if no successor agent is appointed in
accordance with the terms set forth below within such ten-day period, the
Administrative Agent’s removal shall, at the option of the Administrative
Borrower, not be effective until the earlier to occur of (x) the date of the
appointment of the successor agent or (y) the date that is 20 days after the
last day of such ten-day period. Upon receipt of any such notice of resignation
or delivery of any such notice of removal, the Required Lenders shall have the
right, with the consent of the Administrative Borrower (not to be unreasonably
withheld or delayed), to appoint a Successor Administrative Agent which shall be
a commercial bank, trust company or other Person reasonably acceptable to the
Administrative Borrower with offices in the U.S. having combined capital and
surplus in excess of $1,000,000,000; provided that during the existence and
continuation of an Event of Default under Section 7.01(a) or, with respect to
the Administrative Borrower, Sections 7.01(f) or (g), no consent of the
Administrative Borrower shall be required. If no successor has been appointed as
provided above and accepted such appointment within ten days after the retiring
Administrative Agent gives notice of its resignation or the Administrative Agent
receives notice of removal, then (a) in the case of a retirement, the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Banks, appoint a Successor Administrative Agent meeting
the qualifications set forth above (including, for the avoidance of doubt, the
consent of the Administrative Borrower) or (b) in the case of a removal, the
Administrative Borrower may, after consulting with the Required Lenders, appoint
a Successor Administrative Agent meeting the qualifications set forth above;
provided that (x) in the case of a retirement, if the Administrative Agent
notifies the Administrative Borrower, the Lenders and the Issuing Banks that no
qualifying Person has accepted such appointment or (y) in the case of a removal,
the Administrative Borrower notifies the Required Lenders that no qualifying
Person has accepted such appointment, then, in each case, such resignation or
removal shall nonetheless become effective in accordance with the provisos to
the first two sentences of this paragraph and (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent in its capacity as
collateral agent for the Secured Parties for purposes of maintaining the
perfection of the Lien on the Collateral securing the Secured Obligations, the
retiring or removed Administrative Agent shall continue to hold such collateral
security until such time as a Successor Administrative Agent is appointed) and
(ii) except for any indemnity payment or other amount owed to the Administrative
Agent, any payment, communication or determination required to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuing Bank directly (and each Lender and each Issuing Bank will cooperate
with the Borrowers to enable the Borrowers to take such actions), until such
time as the Required Lenders or the Administrative Borrower, as applicable,
appoint a Successor Administrative Agent, as provided above in this Article 8.
Upon the acceptance of its appointment as Administrative Agent hereunder as a
Successor Administrative Agent, the Successor Administrative Agent shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from its duties and
obligations hereunder (other than its obligations under Section 9.13 hereof).
The fees payable by the Borrowers to any Successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Administrative Borrower and such Successor Administrative Agent. After the
Administrative Agent’s resignation or removal hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any action taken or omitted to be taken by any of
them while the relevant Person was acting as Administrative Agent (including for
this purpose holding any collateral security following the retirement or removal
of the Administrative Agent). Notwithstanding anything to the contrary herein,
no Disqualified Institution (nor any Affiliate thereof) may be appointed as a
Successor Administrative Agent.

 

158



--------------------------------------------------------------------------------

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their respective Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder. Except for notices, reports and other
documents expressly required to be furnished to the Lenders and the Issuing
Banks by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender or any Issuing Bank with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of the Administrative Agent or any of its Related Parties.

Notwithstanding anything to the contrary herein, the Arrangers shall not have
any right, power, obligation, liability, responsibility or duty under this
Agreement, except in their respective capacities as the Administrative Agent, an
Issuing Bank or a Lender hereunder, as applicable.

Each Secured Party irrevocably authorizes and instructs the Administrative Agent
to, and the Administrative Agent shall:

(a) release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the occurrence of the Termination Date,
(ii) that is sold or to be sold or transferred as part of or in connection with
any Disposition permitted under the Loan Documents to a Person that is not a
Loan Party, (iii) that does not constitute (or ceases to constitute) Collateral,
(iv) if the property subject to such Lien is owned by a Subsidiary Guarantor,
upon the release of such Subsidiary Guarantor from its Loan Guaranty otherwise
in accordance with the Loan Documents, (v) as required under clause (d) below or
(vi) if approved, authorized or ratified in writing by the Required Lenders in
accordance with Section 9.02;

(b) subject to Section 9.23, release any Subsidiary Guarantor from its Loan
Guaranty (i) upon the consummation of any permitted transaction or series of
related transactions if as a result thereof such Subsidiary Guarantor ceases to
be a Restricted Subsidiary or becomes an Excluded Subsidiary and/or (ii) upon
the occurrence of the Termination Date;

(c) subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections 6.02(d), 6.02(e), 6.02(g)(i), 6.02(l),
6.02(m), 6.02(n), 6.02(o)(i) (other than any Lien on the Capital Stock of any
Subsidiary Guarantor), 6.02(q), 6.02(r), 6.02(s) (to the extent that relevant
Lien is of the type to which the Lien of the Administrative Agent is otherwise
required to be subordinated under this clause (c) pursuant to any of the other
exceptions to Section 6.02 that are expressly included in this clause (c)),
6.02(u) (to the extent the relevant Lien is of the type to which the Lien of the
Administrative Agent is otherwise required to be subordinated under this clause
(c) pursuant to any of the other exceptions to Section 6.02 that are expressly
included in this clause (c)), 6.02(x), 6.02(y), 6.02(z)(i), 6.02(bb), 6.02(cc),
6.02(dd), 6.02(ee), 6.02(ff), 6.02(gg) and/or 6.02(hh) (and any Refinancing
Indebtedness in respect of any thereof to the extent such Refinancing
Indebtedness is permitted to be secured under Section 6.02(k)); provided, that
the subordination of any Lien on any property granted to or held by the
Administrative Agent shall only be required with respect to any Lien on such
property that is permitted by Sections 6.02(l), 6.02(o)(i), 6.02(q), 6.02(r),
6.02(u), 6.02(bb) and/or 6.02(hh) to the extent that the Lien of the
Administrative Agent with respect to such property is required to be
subordinated to the relevant Permitted Lien in accordance with the documentation
governing the Indebtedness that is secured by such Permitted Lien; and

(d) enter into subordination, intercreditor, collateral trust and/or similar
agreements with respect to any Indebtedness (including any Intercreditor
Agreement and/or any amendment thereof)) that is (i) required or permitted to be
subordinated hereunder and/or (ii) secured by Liens, and with respect to which
Indebtedness and/or Liens, this Agreement contemplates an intercreditor,
subordination, collateral trust agreement or similar agreement.

 

159



--------------------------------------------------------------------------------

Upon the request of the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under the Loan Guaranty or its Lien on any
Collateral pursuant to this Article 8. In each case specified in this Article 8,
the Administrative Agent will (and each Lender and each Issuing Bank hereby
authorizes the Administrative Agent to), at the Borrowers’ expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, to
subordinate its interest therein, or to release such Loan Party from its
obligations under the Loan Guaranty, in each case in accordance with the terms
of the Loan Documents and this Article 8; provided, that upon the reasonable
request of the Administrative Agent, the Administrative Borrower shall deliver a
certificate of a Responsible Officer certifying that the relevant transaction
has been consummated in compliance with the terms of this Agreement.

Notwithstanding anything to the contrary contained herein, the Administrative
Agent shall not have any responsibility to the Secured Parties for or have any
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

The Administrative Agent is authorized to enter into any Intercreditor Agreement
and any other intercreditor, subordination, collateral trust or similar
agreement contemplated hereby with respect to any (a) Indebtedness (i) that is
(A) required or permitted to be subordinated hereunder and/or (B) secured by
Liens and (ii) with respect to which Indebtedness and/or Liens, this Agreement
contemplates an intercreditor, subordination, collateral trust or similar
agreement and/or (b) Secured Hedging Obligations and/or Banking Services
Obligations, whether or not constituting Indebtedness (any such other
intercreditor, subordination, collateral trust and/or similar agreement, an
“Additional Agreement”), and the Secured Parties party hereto acknowledge that
any Intercreditor Agreement and any other Additional Agreement is binding upon
them. Each Secured Party party hereto hereby (a) agrees that they will be bound
by, and will not take any action contrary to, the provisions of any
Intercreditor Agreement or any other Additional Agreement and (b) authorizes and
instructs the Administrative Agent to enter into any Intercreditor Agreement
and/or any other Additional Agreement and to subject the Liens on the Collateral
securing the Secured Obligations to the provisions thereof. The foregoing
provisions are intended as an inducement to the Secured Parties to extend credit
to the Borrowers, and the Secured Parties are intended third-party beneficiaries
of such provisions and the provisions of any Intercreditor Agreement and/or any
other Additional Agreement.

To the extent that the Administrative Agent (or any Affiliate or branch thereof)
is not reimbursed and indemnified by the Borrowers in accordance with and to the
extent required by Section 9.03(b), the Lenders will reimburse and indemnify the
Administrative Agent (and any Affiliate or branch thereof) in proportion to
their respective Applicable Percentages (determined as if there were no
Defaulting Lenders) for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by the Administrative Agent (or any Affiliate or branch
thereof) in performing its duties hereunder or under any other Loan Document or
in any way relating to or arising out of this Agreement or any other Loan
Document; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such Affiliate’s or branch’s) gross negligence or
willful misconduct (as determined by a final and non-appealable judgment of a
court of competent jurisdiction).

To the extent required by any applicable Requirements of Law (as determined in
good faith by the Administrative Agent), the Administrative Agent may withhold
from any payment to any Lender under any

 

160



--------------------------------------------------------------------------------

Loan Document an amount equivalent to any applicable withholding Tax. Without
limiting or expanding the provisions of Section 2.17, each Lender shall
indemnify and hold harmless the Administrative Agent against, and shall make
payable in respect thereof within ten days after demand therefor, any and all
Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the IRS or
any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of such Lender for any reason (including because the appropriate form
was not delivered or not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this paragraph.
The agreements in this paragraph shall survive the resignation or replacement of
the Administrative Agent or any assignment of rights by, or the replacement of,
any Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all obligations under any Loan Document. For the avoidance of
doubt, the term “Lender” shall, for all purposes of this paragraph, include any
Issuing Bank.

ARTICLE 9 MISCELLANEOUS

Section 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email, as follows:

(i) if to any Loan Party, to such Loan Party in the care of the Administrative
Borrower at:

INC Research Holdings, Inc.

3201 Beechleaf Court, Suite 600

Raleigh, NC 27604

Attention: Chief Financial Officer

Email: gregory.rush@incresearch.com

Facsimile: (919) 334-3651

with a copy to (which shall not constitute notice to any Loan Party):

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004-2498

Attention: Neal McKnight

Email: mcknight@sullcrom.com

Facsimile: (212) 291-9097

Weil, Gotshal & Manges LLP

200 Crescent Court, Suite 300

Dallas, TX 75201

Attention: Courtney Marcus

Email: courtney.marcus@weil.com

Facsimile: (214) 746-7777

 

161



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to the address, facsimile number,
electronic mail address or telephone number specified on Schedule 1.01(d);

(iii) if to any Issuing Bank, at:

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue, 9th Floor

New York, NY 10010

Attention: Trade Finance Services Department

Email: list.ib-lettersofcredit-ny@credit-suisse.com

Telephone: (212) 325-5397

Facsimile: (212) 325-8315

or

such address as may be specified in the documentation pursuant to which such

Issuing Bank is appointed in its capacity as such, and

(iv) if to any Lender, to it at its address or facsimile number or email address
set forth in its Administrative Questionnaire.

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof or three Business Days after dispatch if sent by certified or
registered mail, in each case, delivered, sent or mailed (properly addressed) to
the relevant party as provided in this Section 9.01 or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section 9.01 or (B) sent by facsimile shall be deemed to have been given when
sent and when receipt has been confirmed by telephone; provided that notices and
other communications sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
such notices or other communications shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
Intranet websites) pursuant to procedures set forth herein or otherwise approved
by the Administrative Agent. The Administrative Agent or the Administrative
Borrower (on behalf of any Loan Party) may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures set forth herein or otherwise approved by it; provided
that approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that any
such notice or communication not given during the normal business hours of the
recipient shall be deemed to have been given at the opening of business on the
next Business Day for the recipient and (ii) posted to an Internet or Intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

(c) Any party hereto may change its address or facsimile number or other notice
information hereunder by notice to the other parties hereto; it being understood
and agreed that the Administrative Borrower may provide any such notice to the
Administrative Agent as recipient on behalf of itself, each Issuing Bank and
each Lender.

 

162



--------------------------------------------------------------------------------

(d) The Platform. The Administrative Borrower hereby acknowledges that (a) the
Administrative Agent will make available to the Lenders and the Issuing Banks
materials and/or information provided by, or on behalf of, the Administrative
Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
nonpublic information within the meaning of the United States federal securities
laws with respect to the Administrative Borrower or its securities) (each, a
“Public Lender”). At the request of the Administrative Agent, the Administrative
Borrower hereby agrees that (i) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”,
(ii) by marking Borrower Materials “PUBLIC,” the Administrative Borrower shall
be deemed to have authorized the Administrative Agent and the Lenders to treat
such Borrower Materials as information of a type that is publicly available or
is not material with respect to the Administrative Borrower, its subsidiaries,
any of their respective securities or the Transactions as determined in good
faith by the Administrative Borrower for purposes of the United States federal
securities laws and (iii) the Administrative Agent shall be required to treat
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be deemed
to be marked “PUBLIC,” unless the Administrative Borrower notifies the
Administrative Agent promptly that any such document contains material nonpublic
information (it being understood that the Administrative Borrower shall have a
reasonable opportunity to review the same prior to distribution and comply with
SEC or other applicable disclosure obligations): (1) the Loan Documents, (2) any
amendment to any Loan Document and (3) any information delivered pursuant to
Section 5.01(a) or (b).

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Administrative Borrower its securities for purposes of United States Federal
or state securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES (COLLECTIVELY, THE “AGENT PARTIES”)
WARRANTS THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS ON, OR THE ADEQUACY
OF, THE PLATFORM, AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS
IN ANY SUCH COMMUNICATION. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NONINFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE PLATFORM. IN NO EVENT SHALL ANY INDEMNITEE OR ANY OTHER PARTY HERETO
REFERRED TO IN SECTION 9.03(b) HAVE ANY LIABILITY TO ANY OTHER PARTY HERETO OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY PERSON’S (OTHER THAN THE RELEVANT INDEMNITEE’S OR OTHER PARTY’S OR THEIR
RESPECTIVE RELATED PARTIES’) TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND BY A
FINAL AND NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR MATERIAL
BREACH OF THIS AGREEMENT.

 

163



--------------------------------------------------------------------------------

Section 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof except as provided herein or in any
Loan Document, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any party hereto therefrom shall in any event be effective
unless the same is permitted by this Section 9.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which it is given. Without limiting the generality of the foregoing, to the
extent permitted by applicable Requirements of Law, neither the making of any
Loan nor the issuance of any Letter of Credit shall be construed as a waiver of
any Default or Event of Default, regardless of whether the Administrative Agent,
any Lender or any Issuing Bank may have had notice or knowledge of such Default
or Event of Default at the time.

(b) Subject to this Section 9.02(b) and Sections 9.02(c) and (d) below and to
Section 9.05(f), neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified, except (i) in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Administrative Borrower and the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) or (ii) in the
case of any other Loan Document (other than any waiver, amendment or
modification to effectuate any modification thereto expressly contemplated by
the terms of such other Loan Document), pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and each Loan Party that is
party thereto, with the consent of the Required Lenders; provided that,
notwithstanding the foregoing:

(A) the consent of each Lender directly and adversely affected thereby (but not
the consent of the Required Lenders) shall be required for any waiver, amendment
or modification that:

(1) increases the Commitment of such Lender (other than with respect to any
Incremental Facility pursuant to Section 2.22 or Extended Revolving Facility or
Extended Term Loans pursuant to Section 2.23 in respect of which such Lender has
agreed to be an Incremental Lender); it being understood that no amendment,
modification or waiver of, or consent to departure from, any condition
precedent, representation, warranty, covenant, Default, Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall constitute
an increase of any Commitment of such Lender;

(2) reduces the principal amount of any Loan owed to such Lender or reduces any
amount due to such Lender on any Loan Installment Date;

(3) (x) extends the scheduled final maturity of any Loan or (y) postpones any
Loan Installment Date or any Interest Payment Date with respect to any Loan held
by such Lender or the date of any scheduled payment of any fee or premium
payable to such Lender hereunder (in each case, other than any extension for
administrative reasons agreed by the Administrative Agent);

(4) reduces the rate of interest (other than to waive any Default or Event of
Default or obligation of the Borrowers to pay interest to such Lender at the
default rate of interest under Section 2.13(c), which shall only require the
consent of the Required Lenders) or the amount of any fee or premium owed to
such Lender, it being understood that no change in the definition of “First Lien
Leverage Ratio” or any other ratio used in the calculation of the Applicable
Rate or the Commitment Fee Rate, or in the calculation of any other interest,
fee or premium due hereunder (including any component definition thereof) shall
constitute a reduction in any rate of interest or fee hereunder;

 

164



--------------------------------------------------------------------------------

(5) extends the expiry date of such Lender’s Commitment; it being understood
that no amendment, modification or waiver of, or consent to departure from, any
condition precedent, representation, warranty, covenant, Default, Event of
Default, mandatory prepayment or mandatory reduction of any Commitment shall
constitute an extension of any Commitment of any Lender; and

(6) waives, amends or modifies the provisions of Sections 2.18(b) or 2.18(c) in
a manner that would by its terms alter the pro rata sharing of payments required
thereby (except in connection with any transaction permitted under
Sections 2.22, 2.23, 9.02(c) and/or 9.05(f) or as otherwise provided in this
Section 9.02);

(B) no such agreement shall:

(1) change (v) any of the provisions of Section 9.02(a) or Section 9.02(b) or
the definition of “Required Lenders” to reduce any voting percentage required to
waive, amend or modify any right thereunder or make any determination or grant
any consent thereunder, without the prior written consent of each Lender,
(w) the definition of “Required Revolving Lenders” to reduce any voting
percentage required to waive, amend or modify any right thereunder or make any
determination or grant any consent thereunder without the prior written consent
of each Revolving Lender (it being understood that neither the consent of the
Required Lenders nor the consent of any other Lender (nor any group of Lenders)
shall be required in connection with any change to the definition of “Required
Revolving Lenders”), (x) the definition of “Required Term A Lenders” to reduce
any voting percentage required to waive, amend or modify any right thereunder or
make any determination or grant any consent thereunder without the prior written
consent of each Term A Lender (it being understood that neither the consent of
the Required Lenders nor the consent of any other Lender (nor any group of
Lenders) shall be required in connection with any change to the definition of
“Required Term A Lenders”), (y) the definition of “Required Pro Rata Lenders” to
reduce any voting percentage required to waive, amend or modify any right
thereunder or make any determination or grant any consent thereunder without the
prior written consent of each Revolving Lender and each Term A Lender (it being
understood that neither the consent of the Required Lenders nor the consent of
any other Lender (nor any group of Lenders) shall be required in connection with
any change to the definition of “Required Pro Rata Lenders”) or (z) the
definition of “Required Term B Lenders” to reduce any voting percentage required
to waive, amend or modify any right thereunder or make any determination or
grant any consent thereunder without the prior written consent of each Term B
Lender (it being understood that neither the consent of the Required Lenders nor
the consent of any other Lender (nor any group of Lenders) shall be required in
connection with any change to the definition of “Required Term B Lenders”);

(2) release all or substantially all of the Collateral from the Lien granted
pursuant to the Loan Documents (except as otherwise permitted herein or in the
other Loan Documents, including pursuant to Article 8), without the prior
written consent of each Lender; or

(3) release all or substantially all of the value of the Guarantees under the
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents, including pursuant to Article 8 and Section 9.23), without the prior
written consent of each Lender;

(C) (x) solely with the consent of the Required Pro Rata Lenders (it being
understood that neither the consent of the Required Lenders nor the consent of
any other

 

165



--------------------------------------------------------------------------------

Lender (nor any group of Lenders) shall be required), any such agreement may
waive, amend or modify Section 6.13 (or the definition of “First Lien Leverage
Ratio” or any component definition thereof, in each case, as any such definition
is used solely for purposes of Section 6.13) (other than, in the case of
Section 6.13(a), for purposes of determining compliance with such Section as a
condition to taking any action under this Agreement) (other than as permitted
under clause (y)) and/or (y) solely with the consent of the Required Revolving
Lenders (it being understood that neither the consent of the Required Lenders
nor the consent of any other Lender (nor group of Lenders) shall be required),
any such agreement may waive, amend or modify any condition precedent set forth
in Section 4.02 hereof (or any representation or warranty that is made or deemed
to be made by virtue of the application of Section 4.02) as it pertains to any
Revolving Loan and/or Additional Revolving Loan; and

(D) solely with the consent of the relevant Issuing Bank and, in the case of
clause (x), the Administrative Agent, any such agreement may (x) increase or
decrease the Letter of Credit Sublimit or (y) waive, amend or modify any
condition precedent set forth in Section 4.02 hereof as it pertains to the
issuance of any Letter of Credit by such Issuing Bank;

(E) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or any Issuing Bank hereunder without the
prior written consent of the Administrative Agent or such Issuing Bank, as
applicable.

(c) Notwithstanding the foregoing, this Agreement may be amended:

(i) With the written consent of the Administrative Borrower and the Lenders
providing the relevant Replacement Term Loans to permit the refinancing or
replacement of all or any portion of the outstanding Term Loans under any Class
(any such loans being refinanced or replaced, the “Replaced Term Loans”) with
one or more replacement term loans hereunder (“Replacement Term Loans”) pursuant
to a Refinancing Amendment; provided that

(A) the aggregate principal amount of any Class of Replacement Term Loans shall
not exceed the aggregate principal amount of the relevant Replaced Term Loans
(plus (1) any additional amount permitted to be incurred under Section 6.01 and,
to the extent any such additional amount is secured, the related Lien is
permitted under Section 6.02 and plus (2) the amount of accrued interest and
premium (including tender premium) thereon, any committed but undrawn amount and
underwriting discounts, fees (including upfront fees and original issue discount
or yield payments), commissions and expenses associated therewith),

(B) any Replacement Term Loans (other than Customary Bridge Loans) must have a
final maturity date that is equal to or later than the final maturity date of,
and have a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, the Replaced Term Loans at the time of the
relevant refinancing it being understood and agreed that, notwithstanding the
foregoing, any Term B Loan may be refinanced with the proceeds of Term A Loans
so long as such Term A Loans have (1) a final maturity equal to or later than
the final maturity of the Initial Term A Loans and (B) a Weighted Average Life
to Maturity equal to or greater than the Weighted Average Life to Maturity of
the Initial Term A Loans,

(C) any Class of Replacement Term Loans may be pari passu with or junior to any
then-existing Class of Term Loans in right of payment and may be pari passu with
or junior to such Class of Term Loans with respect to the Collateral or
unsecured; provided that any Class of Replacement Term Loans that is pari passu
with or junior to any then-existing Class of Term Loan shall be subject to an
applicable Intercreditor Agreement and may be, at the option of the
Administrative Agent and the Administrative Borrower, documented in a separate
agreement or agreements,

 

166



--------------------------------------------------------------------------------

(D) any Class of Replacement Term Loans that is secured may not be secured by
any asset other than the Collateral,

(E) any Class of Replacement Term Loans that is guaranteed may not be guaranteed
by any Person other than one or more Loan Parties,

(F) no Class of Replacement Term Loans that is pari passu with any Class of
Initial Term Loans in right of payment and security may participate on a greater
than pro rata basis in any voluntary or mandatory repayment or prepayment in
respect of such Class of Initial Term Loans (and any Additional Term Loans then
subject to ratable repayment requirements),

(G) any Class of Replacement Term Loans may have pricing (including interest,
fees and premiums) and, subject to preceding clause (F), optional prepayment and
redemption terms and, subject to clause (B) above, an amortization schedule as
the Borrowers and the lenders providing such Class of Replacement Term Loans may
agree, and

(H) the terms and conditions of any Class of Replacement Term Loans (excluding
the terms described above) must be (1) substantially identical to, or (taken as
a whole) no more favorable (as reasonably determined by the Administrative
Borrower) to the lenders providing such Class of Replacement Term Loans than
those applicable to the relevant Replaced Term Loans (other than covenants or
other provisions applicable only to periods after the Latest Term Loan Maturity
Date (in each case, as of the date of incurrence of such Class of Replacement
Term Loans)), (2) provided on then-current market terms (as reasonably
determined by the Administrative Borrower) for the applicable type of
Indebtedness or (3) reasonably acceptable to the Administrative Agent (it being
agreed that terms and conditions of any Replacement Term Loans that are more
favorable to the lenders or the agent of such Replacement Term Loans than those
contained in the Loan Documents and are then conformed (or added) to the Loan
Documents pursuant to the applicable Refinancing Amendment shall be deemed
satisfactory to the Administrative Agent);

(ii) with the written consent of the Administrative Borrower and the Lenders
providing the relevant Replacement Revolving Facility to permit the refinancing
or replacement of all or any portion of any Revolving Credit Commitment under
the applicable Class (any such Revolving Credit Commitment being refinanced or
replaced, a “Replaced Revolving Facility”) with a replacement revolving facility
hereunder (a “Replacement Revolving Facility”) pursuant to a Refinancing
Amendment; provided that:

(A) the aggregate maximum amount of any Replacement Revolving Facility shall not
exceed the aggregate maximum amount of the relevant Replaced Revolving Facility
(plus (x) any additional amount permitted to be incurred under Section 6.01 and,
to the extent any such additional amount is secured, the related Lien is
permitted under Section 6.02 and (y) the amount of accrued interest and premium
thereon, any committed but undrawn amounts and underwriting discounts, fees
(including upfront fees), commissions and expenses associated therewith),

(B) no Replacement Revolving Facility may have a final maturity date (or require
commitment reductions) prior to the final maturity date of the relevant Replaced
Revolving Facility at the time of such refinancing,

(C) any Replacement Revolving Facility may be pari passu with or junior to any
then-existing Revolving Credit Commitment in right of payment and pari passu
with or junior to such Revolving Commitment with respect to the Collateral or
may be unsecured; provided that any Replacement Revolving Facility that is pari
passu with or junior to the

 

167



--------------------------------------------------------------------------------

Incremental Revolving Commitment shall be subject to an applicable Intercreditor
Agreement and may be, at the option of the Administrative Agent and the
Administrative Borrower, documented in a separate agreement or agreements,

(D) any Replacement Revolving Facility that is secured may not be secured by any
assets other than the Collateral,

(E) any Replacement Revolving Facility that is guaranteed may not be guaranteed
by any Person other than one or more Loan Parties,

(F) any Replacement Revolving Facility shall be subject to the “ratability”
provisions applicable to Extended Revolving Credit Commitments and Extended
Revolving Loans set forth in the proviso to clause (i) of Section 2.23(a),
mutatis mutandis, to the same extent as if fully set forth in this
Section 9.02(c)(ii),

(G) any Replacement Revolving Facility may have pricing (including interest,
fees and premiums) and, subject to preceding clause (F), optional prepayment and
redemption terms as the Borrowers and the lenders providing such Replacement
Revolving Facility may agree,

(H) the terms and conditions of any Replacement Revolving Facility (excluding
the terms described herein) must be (i) substantially identical to, or (taken as
a whole) no more favorable (as reasonably determined by the Administrative
Borrower) to the lenders providing such Replacement Revolving Facility than
those applicable to the Replaced Revolving Facility (other than covenants or
other provisions applicable only to periods after the Latest Revolving Credit
Maturity Date (in each case, as of the date of incurrence of the relevant
Replacement Revolving Facility)), (ii) provided on then-current market terms (as
reasonably determined by the Administrative Borrower) for the applicable type of
Indebtedness or (iii) reasonably acceptable to the Administrative Agent (it
being agreed that terms and conditions of any Replacement Revolving Facility
that are more favorable to the lenders or the agent of such Replacement
Revolving Facility than those contained in the Loan Documents and are then
conformed (or added) to the Loan Documents pursuant to the applicable
Refinancing Amendment shall be deemed satisfactory to the Administrative Agent),
and

(I) the commitments in respect of the relevant Replaced Revolving Facility shall
be terminated, and all loans outstanding thereunder and all fees then due and
payable in connection therewith shall be paid in full, in each case on the date
any Replacement Revolving Facility is implemented;

provided, further, that, in respect of each of sub-clauses (i) and (ii) of this
clause (c), (x) any Non-Debt Fund Affiliate and Debt Fund Affiliate shall be
permitted without the consent of the Administrative Agent to provide any
Class of Replacement Term Loans, it being understood that in connection
therewith, the relevant Non-Debt Fund Affiliate or Debt Fund Affiliate, as
applicable, shall be subject to the restrictions applicable to such Person under
Section 9.05 and (y) any Debt Fund Affiliate (but not any Non-Debt Fund
Affiliate) may provide any Replacement Revolving Facility.

Each party hereto hereby agrees that this Agreement may be amended by the
Administrative Borrower, the Administrative Agent and the lenders providing the
relevant Class of Replacement Term Loans or the Replacement Revolving Facility,
as applicable, to the extent (but only to the extent) necessary to reflect the
existence and terms of such Class of Replacement Term Loans or Replacement
Revolving Facility, incurred or implemented pursuant thereto (including any
amendment necessary to treat the loans and commitments subject thereto as a
separate “tranche” and “Class” of Loans and/or commitments hereunder). It is
understood that any Lender approached to provide all or a portion of any
Class of Replacement Term Loans or any Replacement Revolving Facility, may elect
or decline, in its sole discretion, to provide such Class of Replacement Term
Loans or Replacement Revolving Facility.

 

168



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained in this Section 9.02 or
any other provision of this Agreement or any provision of any other Loan
Document:

(i) the Administrative Borrower and the Administrative Agent may, without the
input or consent of any Lender, amend, supplement and/or waive any guaranty,
collateral security agreement, pledge agreement and/or related document (if any)
executed in connection with this Agreement to (A) comply with any Requirement of
Law or the advice of counsel or (B) cause any such guaranty, collateral security
agreement, pledge agreement or other document to be consistent with this
Agreement and/or the relevant other Loan Documents,

(ii) the Administrative Borrower and the Administrative Agent may, without the
input or consent of any other Lender (other than the relevant Lenders providing
Loans under such Sections), effect amendments to this Agreement and the other
Loan Documents as may be necessary in the reasonable opinion of the
Administrative Borrower and the Administrative Agent to (A) effect the
provisions of Sections 2.22, 2.23, 5.12, 6.12 and/or 9.02(c), or any other
provision specifying that any waiver, amendment or modification may be made with
the consent or approval of the Administrative Agent and/or (B) add terms
(including representations and warranties, conditions, prepayments, covenants or
events of default) in connection with the addition of any Loan or Commitment
hereunder, any Incremental Equivalent Debt, any Replacement Debt and/or any
Refinancing Indebtedness incurred in reliance on Section 6.01(p) with respect to
Indebtedness originally incurred in reliance on Section 6.01(z) that are
favorable to the then-existing Lenders, as reasonably determined by the
Administrative Agent (it being understood that, where applicable, any such
amendment may be effectuated as part of an Incremental Facility Amendment,
Extension Amendment and/or Refinancing Amendment).

(iii) if the Administrative Agent and the Administrative Borrower have jointly
identified any ambiguity, mistake, defect, inconsistency, obvious error or any
error or omission of a technical nature or any necessary or desirable technical
change, in each case, in any provision of any Loan Document, then the
Administrative Agent and the Administrative Borrower shall be permitted to amend
such provision without the consent of any Lender solely to address such matter
as reasonably determined by them acting jointly,

(iv) the Administrative Agent and the Administrative Borrower may amend,
restate, amend and restate or otherwise modify the Intercreditor Agreements, any
Intercreditor Agreement and/or any other Additional Agreement as provided
therein,

(v) the Administrative Agent may amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.05, Commitment reductions or
terminations pursuant to Section 2.09, implementations of Additional Commitments
or incurrences of Additional Loans pursuant to Sections 2.22, 2.23 and/or
9.02(c) and reductions or terminations of any such Additional Commitments or
Additional Loans,

(vi) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except as permitted pursuant to
Section 2.21(b) and except that the Commitment and any Additional Commitment of
any Defaulting Lender may not be increased without the consent of such
Defaulting Lender (it being understood that any Commitment or Loan held or
deemed held by any Defaulting Lender shall be excluded from any vote hereunder
that requires the consent of any Lender, except as expressly provided in
Section 2.21(b)),

(vii) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Administrative
Borrower (i) to add one or

 

169



--------------------------------------------------------------------------------

more additional credit facilities to this Agreement and to permit any extension
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the relevant benefits of this
Agreement and the other Loan Documents and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders on substantially the same basis as the Lenders prior to such inclusion,
and

(viii) any amendment, waiver or modification of any term or provision that
directly affects Lenders under one or more Classes and does not directly affect
Lenders under one or more other Classes may be effected with the consent of
Lenders owning 50% of the aggregate commitments or Loans of such directly
affected Class in lieu of the consent of the Required Lenders.

Section 9.03. Expenses; Indemnity.

(a) Subject to Section 9.05(f), the Borrowers shall pay (i) if the Closing Date
occurs, all reasonable and documented out-of-pocket expenses incurred by each
Arranger, the Administrative Agent and their respective Affiliates (but limited,
in the case of legal fees and expenses, to the actual reasonable and documented
out-of-pocket fees, disbursements and other charges of one firm of outside
counsel to all such Persons taken as a whole, and, if reasonably necessary, of
one local counsel in any relevant jurisdiction to all such Persons, taken as a
whole) in connection with the syndication and distribution (including via the
Internet or through a service such as IntraLinks) of the Credit Facilities, in
connection with the preparation, execution, delivery and administration of the
Loan Documents and any related documentation, including in connection with any
amendment, modification or waiver of any provision of any Loan Document (whether
or not the transactions contemplated thereby are consummated, but only to the
extent the preparation of any such amendment, modification or waiver was
requested by the Administrative Borrower and except as otherwise provided in a
separate writing between the Administrative Borrower, the relevant Arranger
and/or the Administrative Agent) and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers, the
Issuing Banks or the Lenders or any of their respective Affiliates (but limited,
in the case of legal fees and expenses, to the actual reasonable and documented
out-of-pocket fees, disbursements and other charges of one firm of outside
counsel to all such Persons taken as a whole and, if necessary, of one local
counsel in any relevant jurisdiction to all such Persons, taken as a whole) in
connection with the enforcement, collection or protection of their respective
rights in connection with the Loan Documents, including their respective rights
under this Section, or in connection with the Loans made and/or Letters of
Credit issued hereunder. Except to the extent required to be paid on the Closing
Date, all amounts due under this paragraph (a) shall be payable by the Borrowers
within 30 days of receipt by the Administrative Borrower of an invoice setting
forth such expenses in reasonable detail, together with backup documentation
supporting the relevant reimbursement request.

(b) The Borrowers shall indemnify each Arranger, the Administrative Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages and liabilities
(but limited, in the case of legal fees and expenses, to the actual reasonable
and documented out-of-pocket fees, disbursements and other charges of one
counsel to all Indemnitees taken as a whole and, if reasonably necessary, one
local counsel in any relevant jurisdiction to all Indemnitees, taken as a whole
and solely in the case of an actual or potential conflict of interest, (x) one
additional counsel to all affected Indemnitees, taken as a whole, and (y) one
additional local counsel to all affected Indemnitees, taken as a whole),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby or thereby and/or the
enforcement of the Loan Documents, (ii) the use of the proceeds of the Loans or
any Letter of Credit, (iii) any actual or alleged Release or presence of
Hazardous Materials on, at, under or from any property currently or formerly
owned, leased or operated by the Administrative Borrower, any of its Restricted
Subsidiaries or any other Loan Party or any Environmental Liability related to
the Administrative Borrower, any of its Restricted Subsidiaries or any other
Loan Party and/or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of

 

170



--------------------------------------------------------------------------------

the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or by the Administrative
Borrower, any other Loan Party or any of their respective Affiliates); provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that any such loss, claim, damage, or liability (i) is determined by a final and
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee
or, to the extent such judgment finds that any such loss, claim, damage, or
liability has resulted from such Person’s material breach of the Loan Documents
or (ii) arises out of any claim, litigation, investigation or proceeding brought
by such Indemnitee against another Indemnitee (other than any claim, litigation,
investigation or proceeding that is brought by or against the Administrative
Agent, any Issuing Bank or any Arranger, acting in its capacity as the
Administrative Agent, as an Issuing Bank or as an Arranger) that does not
involve any act or omission of the Administrative Borrower or any of its
subsidiaries. Each Indemnitee shall be obligated to refund or return any and all
amounts paid by the Administrative Borrower pursuant to this Section 9.03(b) to
such Indemnitee for any fees, expenses, or damages to the extent such Indemnitee
is not entitled to payment thereof in accordance with the terms hereof. All
amounts due under this paragraph (b) shall be payable by the Borrowers within 30
days (x) after receipt by the Administrative Borrower of a written demand
therefor, in the case of any indemnification obligations and (y) in the case of
reimbursement of costs and expenses, after receipt by the Administrative
Borrower of an invoice setting forth such costs and expenses in reasonable
detail, together with backup documentation supporting the relevant reimbursement
request. This Section 9.03(b) shall not apply to Taxes other than any Taxes that
represent losses, claims, damages or liabilities in respect of a non-Tax claim.

(c) The Borrowers shall not be liable for any settlement of any proceeding
effected without the written consent of the Administrative Borrower (which
consent shall not be unreasonably withheld, delayed or conditioned), but if any
proceeding is settled with the written consent of the Administrative Borrower,
or if there is a final judgment against any Indemnitee in any such proceeding,
the Borrowers agree to indemnify and hold harmless each Indemnitee to the extent
and in the manner set forth above. The Borrowers shall not, without the prior
written consent of the affected Indemnitee (which consent shall not be
unreasonably withheld, conditioned or delayed), effect any settlement of any
pending or threatened proceeding in respect of which indemnity could have been
sought hereunder by such Indemnitee unless (i) such settlement includes an
unconditional release of such Indemnitee from all liability or claims that are
the subject matter of such proceeding and (ii) such settlement does not include
any statement as to any admission of fault or culpability.

Section 9.04. Waiver of Claim. To the extent permitted by applicable
Requirements of Law, no party to this Agreement nor any Secured Party shall
assert, and each hereby waives, any claim against any other party hereto, any
Loan Party and/or any Related Party of any thereof, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or any Letter of Credit or the use of the proceeds thereof, except, in
the case of any claim by any Indemnitee against the Administrative Borrower, to
the extent such damages would otherwise be subject to indemnification pursuant
to the terms of Section 9.03.

Section 9.05. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns; provided that (i) except in a transaction permitted under Section 6.07,
the Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrowers without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with the terms of this Section 9.05
(any attempted assignment or transfer not complying with the terms of this
Section 9.05 shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and permitted assigns, to the extent
provided in paragraph (c) of this Section 9.05, Participants and, to the extent
expressly contemplated hereby, the Related Parties of each of the Arrangers, the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

171



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Additional Loan or Additional Commitment added pursuant to Sections 2.22, 2.23
and/or 9.02(c) at the time owing to it) with the prior written consent of:

(A) the Administrative Borrower (such consent not to be unreasonably withheld,
conditioned or delayed); provided, that (x) the Administrative Borrower shall be
deemed to have consented to any assignment of Term B Loans unless it has
objected thereto by written notice to the Administrative Agent within 15
Business Days after receipt of written notice thereof and (y) the consent of the
Administrative Borrower shall not be required for any assignment (1) of Term
Loans or Term Commitments to any Term Lender or any Affiliate of any Term Lender
or an Approved Fund, (2) of any Revolving Loan or Revolving Commitment to any
Revolving Lender, (3) of any Revolving Loan or Revolving Commitment between
Goldman Sachs Bank (USA) and Goldman Sachs Lending Partners LLC for so long as
either Person remains a Revolving Lender or (4) at any time when an Event of
Default under Section 7.01(a) or Sections 7.01(f) or (g) (with respect to any
Borrower) exists; provided, further that the Administrative Borrower may
withhold its consent to any assignment to any Person (other than a Bona Fide
Debt Fund) that is not a Disqualified Institution but is known by the
Administrative Borrower to be an Affiliate of a Disqualified Institution
regardless of whether such Person is identifiable as an Affiliate of a
Disqualified Institution on the basis of such Affiliate’s name;

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed); provided that no consent of the Administrative Agent shall be required
for any assignment to another Lender, any Affiliate of a Lender or any Approved
Fund; and

(C) in the case of any Revolving Facility unless the relevant assignment is to a
Revolving Lender or an affiliate of a Revolving Lender, each Issuing Bank, not
to be unreasonably withheld, conditioned or delayed.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of any assignment to another Lender, any Affiliate of any
Lender or any Approved Fund or any assignment of the entire remaining amount of
the relevant assigning Lender’s Loans or Commitments of any Class, the principal
amount of Loans or Commitments of the assigning Lender subject to the relevant
assignment (determined as of the date on which the Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent and
determined on an aggregate basis in the event of concurrent assignments to
Related Funds or by Related Funds) shall not be less than (x) $1,000,000, in the
case of Term Loans and Term Commitments and (y) $5,000,000 in the case of
Revolving Loans and Revolving Credit Commitments, unless the Administrative
Borrower and the Administrative Agent otherwise consent;

(B) any partial assignment shall be made as an assignment of a proportionate
part of all the relevant assigning Lender’s rights and obligations under this
Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment Agreement via an electronic settlement system
acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee

 

172



--------------------------------------------------------------------------------

of $3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent); and

(D) the relevant Eligible Assignee, if it is not a Lender, shall deliver on or
prior to the effective date of such assignment, to the Administrative Agent
(1) an Administrative Questionnaire and (2) any IRS form required under
Section 2.17.

(iii) Subject to the acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section 9.05, from and after the effective date
specified in any Assignment Agreement, the Eligible Assignee thereunder shall be
a party hereto and, to the extent of the interest assigned pursuant to such
Assignment Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment Agreement, be released from its obligations
under this Agreement (and, in the case of an Assignment Agreement covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be (A) entitled to
the benefits of Sections 2.15, 2.16, 2.17 and 9.03 with respect to facts and
circumstances occurring on or prior to the effective date of such assignment and
(B) subject to its obligations thereunder and under Section 9.13). If any
assignment by any Lender holding any Promissory Note is made after the issuance
of such Promissory Note, the assigning Lender shall, upon the effectiveness of
such assignment or as promptly thereafter as practicable, surrender such
Promissory Note to the Administrative Agent for cancellation, and, following
such cancellation, if requested by either the assignee or the assigning Lender,
the Borrowers shall issue and deliver a new Promissory Note to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect the new
commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders and their respective successors and assigns, and the
commitment of, and principal amount and currency of and interest on the Loans
and LC Disbursements owing to, each Lender or Issuing Bank pursuant to the terms
hereof from time to time (the “Register”). Failure to make any such recordation,
or any error in such recordation, shall not affect the Administrative Borrower’s
obligations in respect of the Loans and LC Disbursements. The entries in the
Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Administrative
Borrower, each Issuing Bank and each Lender (but only as to its own holdings),
at any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment Agreement executed by an
assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire and any tax certification required by
Section 9.05(b)(ii)(D)(2) (unless the assignee is already a Lender hereunder),
the processing and recordation fee referred to in paragraph (b) of this
Section 9.05, if applicable, and any written consent to the relevant assignment
required by paragraph (b) of this Section 9.05, the Administrative Agent shall
promptly accept such Assignment Agreement and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in paragraph
(b) of this Section 9.05.

(vi) By executing and delivering an Assignment Agreement, the assigning Lender
and the Eligible Assignee thereunder shall be deemed to confirm and agree with
each other and the other parties hereto as follows: (A) the assigning Lender
warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and that the amount of its
commitments, and the outstanding balances of its Loans, in each case without
giving effect to any

 

173



--------------------------------------------------------------------------------

assignment thereof which has not become effective, are as set forth in such
Assignment Agreement, (B) except as set forth in clause (A) above, the assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statement, warranty or representation made in or in connection
with this Agreement, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto, or the financial
condition of the Administrative Borrower or any Restricted Subsidiary or the
performance or observance by the Administrative Borrower or any Restricted
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto; (C) the
assignee represents and warrants that it is not a Disqualified Institution and
that it is an Eligible Assignee, legally authorized to enter into such
Assignment Agreement; (D) the assignee confirms that it has received a copy of
this Agreement and any Intercreditor Agreement, together with copies of the
financial statements referred to in Section 4.01(c) or the most recent financial
statements delivered pursuant to Section 5.01, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment Agreement; (E) the assignee
will independently and without reliance upon the Administrative Agent, the
assigning Lender or any other Lender and based on such documents and information
as it deems appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement; (F) the assignee appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent, by the terms hereof, together with such powers as are
reasonably incidental thereto; and (G) the assignee agrees that it will perform
in accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(c) (i) Any Lender may, without the consent of the Borrowers (except as provided
in clause (D) of the proviso below), the Administrative Agent, any Issuing Bank
or any other Lender, sell participations to any bank or other entity (other than
to any Disqualified Institution, any natural Person or, other than with respect
to any participation to any Debt Fund Affiliate (any such participations to a
Debt Fund Affiliate being subject to the limitation set forth in the first
proviso of the last paragraph set forth in Section 9.05(f), as if the limitation
applied to such participations), the Borrowers or any of their Affiliates) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) the Borrowers,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) the consent of the
Administrative Borrower (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required for any participation of any Revolving
Loan and/or Revolving Commitment; provided, further that the consent of the
Administrative Borrower shall not be required for any participation (1) of any
Revolving Loan or Revolving Commitment to any Revolving Lender or (2) at any
time when an Event of Default under Sections 7.01(a) or Sections 7.01(f) or (g)
(with respect to any Borrower) exists. Any agreement or instrument pursuant to
which any Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the relevant Participant, agree to any amendment, modification or
waiver described in (x) clause (A) of the first proviso to Section 9.02(b) that
directly and adversely affects the Loans or commitments in which such
Participant has an interest and (y) clauses (B)(1), (2) or (3) of the first
proviso to Section 9.02(b). Subject to paragraph (c)(ii) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the limitations and requirements of
such Sections and Section 2.19) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section (it being understood that the documentation required under
Section 2.17(f) is delivered to the participating Lender, and if additional
amounts are required to be paid pursuant to Section 2.17(a) or Section 2.17(c),
to the Borrowers and the Administrative Agent). To the extent permitted by
applicable Requirements of Law, each Participant also shall be entitled to the
benefits of

 

174



--------------------------------------------------------------------------------

Section 9.09 as though it were a Lender; provided that such Participant shall be
subject to Section 2.18(c) as though it were a Lender.

(ii) No Participant shall be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the participating Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Administrative Borrower’s prior written consent expressly acknowledging that
such Participant’s entitlement to benefits under Sections 2.15, 2.16 and 2.17 is
not limited to what the participating Lender would have been entitled to receive
absent the participation.

(d) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and its respective successors
and registered assigns, and the principal and interest amounts of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (a “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of any Participant Register (including
the identity of any Participant or any information relating to any Participant’s
interest in any Commitment, Loan, Letter of Credit or any other obligation under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and each Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) (i) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (other than to any
Disqualified Institution or any natural person) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to any Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section 9.05 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release any Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

(ii) No Lender, acting in its capacity as a Lender (or any Affiliate or other
Person acting on such Lender’s behalf) may at any time enter into a total return
swap, total rate of return swap, credit default swap or other derivative
instrument under which any Secured Obligation is the sole reference obligation
(or a reference obligation constituting at least 25% of the weight in any bucket
of such derivative instruments) (any such swap or other derivative instrument,
an “Obligations Derivative Instrument”) if:

(A) in respect of a total return swap or total rate of return swap, such
Obligations Derivative Instrument is with any Disqualified Institution and the
Lender (or any of its Affiliates or any other Person acting on such Lender’s
behalf) has acted as the total return payor (or similar role however defined in
such Obligation Derivative Instrument); or

(B) in respect of a credit default swap, any Disqualified Institution has acted
as the protection seller (or similar role however defined in such Obligation
Derivative Instrument).

provided, notwithstanding anything contained in the foregoing to the contrary,
nothing in this clause shall prohibit the activities of a Lender (or any
Affiliate or other Person acting on such Lender’s behalf) that occur on the
public side of an information barrier unless (1) such Person is entering into
such Obligation Derivative Instrument for the purpose of synthetically
transferring, in whole or in part, any Secured Obligation held by a Lender which
is acting in its capacity as a Lender or on behalf of an entity which is acting
in its capacity as Lender, (2) such Person is not acting as a market-maker in

 

175



--------------------------------------------------------------------------------

connection with entering into such Obligation Derivative Instrument and (3) the
list of Disqualified Institutions and the restrictions relating thereto under
this Agreement are available to such Lender; and provided further that,
(x) notwithstanding the foregoing, in no event shall Confidential Information be
shared with any counterparty to an Obligations Derivatives Instrument that is a
Disqualified Institution and each Lender shall be required to comply with the
relevant confidentiality provisions in connection with any transaction involving
Obligations Derivative Instruments and (y) in the event of any Obligations
Derivative Instrument in violation of the foregoing, the Administrative Borrower
has the right to require the unwind of the applicable Obligations Derivative
Instrument at the sole cost and expense of the applicable Lender.

(f) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Administrative Borrower, the option to provide to
the Borrowers all or any part of any Loan that such Granting Lender would
otherwise be obligated to make to the Borrowers pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
make any Loan, (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof and (iii) in no event
may any Lender grant any option to provide to the Borrowers all or any part of
any Loan that such Granting Lender would have otherwise been obligated to make
to the Borrowers pursuant to this Agreement to any Disqualified Institution. The
making of any Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that (A) neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrowers under
this Agreement (including its obligations under Section 2.15, 2.16 or 2.17) and
no SPC shall be entitled to any greater amount under Section 2.15, 2.16 or 2.17
or any other provision of this Agreement or any other Loan Document that the
Granting Lender would have been entitled to receive, unless the grant to such
SPC is made with the prior written consent of the Administrative Borrower
expressly acknowledging that such SPC’s entitlement to benefits under Sections
2.15, 2.16 and 2.17 is not limited to what the Granting Lender would have been
entitled to receive absent the grant to the SPC, (B) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender) and (C) the Granting Lender
shall for all purposes including approval of any amendment, waiver or other
modification of any provision of the Loan Documents, remain the Lender of record
hereunder. In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the Requirements of Law of the U.S. or any State thereof;
provided that (x) such SPC’s Granting Lender is in compliance in all material
respects with its obligations to the Borrowers hereunder and (y) each Lender
designating any SPC hereby agrees to indemnify, save and hold harmless each
other party hereto for any loss, cost, damage or expense arising out of its
inability to institute such a proceeding against such SPC during such period of
forbearance. In addition, notwithstanding anything to the contrary contained in
this Section 9.05, any SPC may (1) with notice to, but without the prior written
consent of, the Borrowers or the Administrative Agent, assign all or a portion
of its interests in any Loan to the Granting Lender and (2) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guaranty or
credit or liquidity enhancement to such SPC.

(i) [Reserved].

(ii) If any assignment or participation is made by a Lender without the
Administrative Borrower’s consent (A) to or with any Disqualified Institution
and/or any Affiliate of any Disqualified Institution (other than a Bona Fide
Debt Fund) or (B) to the extent the Administrative Borrower’s consent is
required under this Section 9.05 (and not deemed to have been given pursuant to
Section 9.05(b)(i)(A)), to any other Person (each such Person under the
foregoing clauses (A) and (B), a “Disqualified Person”), then the Borrowers may,
at their sole expense and effort, upon notice to the

 

176



--------------------------------------------------------------------------------

applicable Disqualified Person and the Administrative Agent, (A) terminate any
Commitment of such Disqualified Person and repay all obligations of the
Borrowers owing to such Disqualified Person, (B) in the case of any outstanding
Term Loans held by such Disqualified Person, purchase such Term Loans by paying
the lesser of (x) par and (y) the amount that such Disqualified Person paid to
acquire such Term Loans, plus accrued interest thereon, accrued fees and all
other amounts payable to it hereunder (and any such Loans acquired by the
Administrative Borrower or any of its Restricted Subsidiaries shall, to the
extent permitted by applicable Requirements of Law, be retired and cancelled
immediately upon the acquisition thereof; provided that upon any such retirement
and cancellation, the aggregate outstanding principal amount of the Loans shall
be deemed reduced by the full par value of the aggregate principal amount of the
Loans so retired and cancelled, and each principal repayment installment with
respect to the Term Loans pursuant to Section 2.10(a) shall be reduced on a pro
rata basis by the full par value of the aggregate principal amount of Term Loans
so cancelled) and/or (C) require such Disqualified Person to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section 9.05), all of its interests, rights and obligations under this Agreement
to one or more Eligible Assignees; provided that (I) in the case of clause (B),
the applicable Disqualified Person has received payment of an amount equal to
the lesser of (1) par and (2) the amount that such Disqualified Person paid for
the applicable Loans and participations in Letters of Credit, plus accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the Borrowers, (II) in the case of clauses (A) and (B), the Borrowers shall
be liable to the relevant Disqualified Person under Section 2.16 if any Adjusted
Eurocurrency Rate Loan owing to such Disqualified Person is repaid or purchased
other than on the last day of the Interest Period relating thereto, (III) in the
case of clause (C), the relevant assignment shall otherwise comply with this
Section 9.05 (except that (x) no registration and processing fee required under
this Section 9.05 shall be required with any assignment pursuant to this
paragraph and (y) any Term Loan acquired by any Affiliated Lender pursuant to
this paragraph will not be included in calculating compliance with the
Affiliated Lender Cap for a period of 90 days following such transfer; provided
that, to the extent the aggregate principal amount of Term Loans held by
Affiliated Lenders exceeds the Affiliated Lender Cap on the 91st day following
such transfer, then such excess amount shall either be (x) contributed (or
distributed, as applicable) to the Administrative Borrower or any of its
subsidiaries and retired and cancelled immediately upon such contribution or
(y) automatically cancelled)) and (IV) in no event shall any Disqualified Person
be entitled to receive any amount described in Section 2.13(d). Nothing in this
Section 9.05(f) shall be deemed to prejudice any right or remedy that the
Administrative Borrower may otherwise have at law or equity. Further, any
Disqualified Person identified by the Borrowers to the Administrative Agent
(A) shall not be permitted to (x) receive information or reporting provided by
any Loan Party, the Administrative Agent or any Lender and/or (y) attend and/or
participate in conference calls or meetings attended solely by the Lenders and
the Administrative Agent, (B) (x) shall not for purposes of determining whether
the Required Lenders or the majority of the Lenders under any Class have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (ii) otherwise acted on any matter
related to any Loan Document, or (iii) directed or required the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, have a right to consent (or not
consent), otherwise act or direct or require the Administrative Agent or any
Lender to take (or refrain from taking) any such action; it being understood
that all Loans held by any Disqualified Person shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders,
majority Lenders under any Class or all Lenders have taken any action, and
(y) shall be deemed to vote in the same proportion as Lenders that are not
Disqualified Persons in any proceeding under any Debtor Relief Law commenced by
or against the Administrative Borrower or any other Loan Party and (C) shall not
be entitled to receive the benefits of Section 9.03. For the sake of clarity,
the provisions in this Section 9.05(f) shall not apply to any Person that is an
assignee of any Disqualified Person, if such assignee is not a Disqualified
Person.

(iii) The Administrative Agent, in its capacity as such, shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the

 

177



--------------------------------------------------------------------------------

provisions hereof relating to Disqualified Institutions, Disqualified Persons,
Affiliated Lenders or Debt Fund Affiliates (other than with respect to updating
the list with names of Disqualified Institutions provided in writing to the
Administrative Agent in accordance with the definition of “Disqualified
Institution” or providing the list (with such updates) upon request in
accordance with this Section 9.05), regardless of whether the consent of the
Administrative Agent is required thereto, and none of the Administrative
Borrower, any Lender or any of their respective Affiliates will bring any claim
to such effect. Without limiting the generality of the foregoing, the
Administrative Agent, in its capacity as such, shall not (i) be obligated to
ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Institution, Disqualified
Person, Affiliated Lender or Debt Fund Affiliate or (ii) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institution,
Disqualified Person, Affiliated Lender or Debt Fund Affiliate.

(iv) Upon the request of any Lender, the Administrative Agent may and the
Administrative Borrower will make the list of Disqualified Institutions (other
than any Disqualified Institution that is a reasonably identifiable Affiliate of
another Disqualified Institution on the basis of such Person’s name) available
to such Lender so long as such Lender agrees to keep the list of Disqualified
Institutions confidential in accordance with the terms hereof.

(g) Notwithstanding anything to the contrary contained herein, any Lender may,
at any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Term Loans to any Affiliated Lender on a non-pro
rata basis (A) through Dutch Auctions open to all Lenders holding the relevant
Term Loans on a pro rata basis or (B) through open market purchases, in each
case with respect to clauses (A) and (B), without the consent of the
Administrative Agent; provided that:

(i) any Loans acquired by the Administrative Borrower or any of its Restricted
Subsidiaries shall, to the extent permitted by applicable Requirements of Law,
be retired and cancelled immediately upon the acquisition thereof; provided that
upon any such retirement and cancellation, the aggregate outstanding principal
amount of the Loans shall be deemed reduced by the full par value of the
aggregate principal amount of the Loans so retired and cancelled, and each
principal repayment installment with respect to the Term Loans pursuant to
Section 2.10(a) shall be reduced on a pro rata basis by the full par value of
the aggregate principal amount of Term Loans so cancelled;

(ii) any Term Loans acquired by any Non-Debt Fund Affiliate may (but shall not
be required to) be contributed to the Administrative Borrower or any of its
subsidiaries (it being understood that any such Term Loans shall, to the extent
permitted by applicable Requirements of Law, be retired and cancelled promptly
upon such contribution); provided that upon any such cancellation, the aggregate
outstanding principal amount of the Term Loans shall be deemed reduced, as of
the date of such contribution, by the full par value of the aggregate principal
amount of the Term Loans so contributed and cancelled, and each principal
repayment installment with respect to the Term Loans pursuant to Section 2.10(a)
shall be reduced pro rata by the full par value of the aggregate principal
amount of Initial Term Loans so contributed and cancelled;

(iii) the relevant Affiliated Lender and assigning Lender shall have executed an
Affiliated Lender Assignment and Assumption;

(iv) Subject to Section 9.05(f)(ii), after giving effect to the relevant
assignment and to all other assignments to all Affiliated Lenders, the aggregate
principal amount of all Term Loans then held by all Affiliated Lenders shall not
exceed 25% of the aggregate principal amount of the Term Loans then outstanding
(after giving effect to any substantially simultaneous cancellations thereof)
(the “Affiliated Lender Cap”); provided that each party hereto acknowledges and
agrees that the Administrative Agent shall not be liable for any losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements of any kind or nature whatsoever incurred or suffered by any
Person in connection with any compliance or non-compliance with this
clause (g)(iv)

 

178



--------------------------------------------------------------------------------

or any purported assignment exceeding the Affiliated Lender Cap (it being
understood and agreed that the Affiliated Lender Cap is intended to apply to any
Loans made available to Affiliated Lenders by means other than formal assignment
(e.g., as a result of an acquisition of another Lender (other than any Debt Fund
Affiliate) by any Affiliated Lender or the provision of Additional Term Loans by
any Affiliated Lender); provided, further, that to the extent that any
assignment to any Affiliated Lender would result in the aggregate principal
amount of Term Loans held by Affiliated Lenders exceeding the Affiliated Lender
Cap (after giving effect to any substantially simultaneous cancellation
thereof), the assignment of the relevant excess amount shall be null and void;

(v) in connection with any assignment effected pursuant to a Dutch Auction
and/or open market purchase conducted by the Administrative Borrower or any of
its Restricted Subsidiaries, (A) the relevant Person may not use the proceeds of
any Revolving Loan to fund such assignment and (B) no Event of Default exists at
the time of acceptance of bids for the Dutch Auction or the confirmation of such
open market purchase, as applicable; and

(vi) by its acquisition of Term Loans, each relevant Affiliated Lender shall be
deemed to have acknowledged and agreed that:

(A) the Term Loans held by such Affiliated Lender shall be disregarded in both
the numerator and denominator in the calculation of any Required Lender or other
Lender vote (and the Term Loans held by such Affiliated Lender shall be deemed
to be voted pro rata along with the other Lenders that are not Affiliated
Lenders); provided that (x) such Affiliated Lender shall have the right to vote
(and the Term Loans held by such Affiliated Lender shall not be so disregarded)
with respect to any amendment, modification, waiver, consent or other action
that requires the vote of all Lenders or all Lenders directly and adversely
affected thereby, as the case may be, and (y) no amendment, modification,
waiver, consent or other action shall (1) disproportionately affect such
Affiliated Lender in its capacity as a Lender as compared to other Lenders of
the same Class that are not Affiliated Lenders or (2) deprive any Affiliated
Lender of its share of any payments which the Lenders are entitled to share on a
pro rata basis hereunder, in each case without the consent of such Affiliated
Lender; and

(B) such Affiliated Lender, solely in its capacity as an Affiliated Lender, will
not be entitled to (i) attend (including by telephone) or participate in any
meeting or discussion (or portion thereof) among the Administrative Agent or any
Lender or among Lenders to which the Loan Parties or their representatives are
not invited, (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available by the Administrative Agent or
any Lender to any Loan Party or its representatives (and in any case, other than
the right to receive notices of Borrowings, prepayments and other administrative
notices in respect of its Term Loans required to be delivered to Lenders
pursuant to Article 2) or (iii) receive advice of counsel to the Administrative
Agent or challenge the Administrative Agent’s attorney-client privilege;

(vii) no Affiliated Lender shall be required to represent or warrant that it is
not in possession of material non-public information with respect to the
Administrative Borrower and/or any subsidiary thereof and/or their respective
securities in connection with any assignment permitted by this Section 9.05(f);
and

(viii) in any proceeding under any Debtor Relief Law, (A) the interest of any
Affiliated Lender in any Term Loan will be deemed to be voted in the same
proportion as the vote of Lenders that are not Affiliated Lenders on the
relevant matter; provided that each Affiliated Lender will be entitled to vote
its interest in any Term Loan to the extent that any plan of reorganization or
other arrangement with respect to which the relevant vote is sought proposes to
treat the interest of such

 

179



--------------------------------------------------------------------------------

Affiliated Lender in such Term Loan in a manner that is less favorable to such
Affiliated Lender (in its capacity as a Lender) than the proposed treatment of
Term Loans held by other Term Lenders and (B) all Affiliated Lenders shall be
treated as a single lender for purposes of any “numerosity” or similar
requirement applicable therein.

Notwithstanding anything to the contrary contained herein, any Lender may, at
any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Loans and/or Commitments to any Debt Fund Affiliate,
and any Debt Fund Affiliate may, from time to time, purchase Loans and/or
Commitments (x) on a non-pro rata basis through Dutch Auctions open to all
applicable Lenders or (y) on a non-pro rata basis through open market purchases
without the consent of the Administrative Agent, in each case, notwithstanding
the requirements set forth in subclauses (i) through (vii) of this clause (g);
provided that the Loans and Commitments held by all Debt Fund Affiliates shall
not account for more than 49.9% of the amounts included in determining whether
the Required Lenders, Required Term A Lenders, Required Pro Rata Lenders,
Required Term B Lenders or Required Revolving Lenders have (A) consented to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom,
(B) otherwise acted on any matter related to any Loan Document or (C) directed
or required the Administrative Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document; it
being understood and agreed that the portion of the Loans and/or Commitments
that accounts for more than 49.9% of the relevant Required Lender, Required Term
A Lender, Required Pro Rata Lender, Required Term B Lender or Required Revolving
Lender action shall be deemed to be voted pro rata along with other Lenders that
are not Debt Fund Affiliates. Any Loans acquired by any Debt Fund Affiliate may
(but shall not be required to) be contributed to the Administrative Borrower or
any of its subsidiaries for purposes of cancelling such Indebtedness (it being
understood that any Loans so contributed shall be retired and cancelled
immediately upon thereof); provided that upon any such cancellation, the
aggregate outstanding principal amount of the relevant Class of Loans shall be
deemed reduced, as of the date of such contribution, by the full par value of
the aggregate principal amount of the Loans so contributed and cancelled, and
each principal repayment installment with respect to the Term Loans pursuant to
Section 2.10(a) shall be reduced pro rata by the full par value of the aggregate
principal amount of any applicable Term Loans so contributed and cancelled.

(h) Upon the request of any Lender, the Administrative Agent shall make
available to such Lender the list of Disqualified Institutions at the relevant
time, and such Lender may provide the list to any potential assignee or
participant on a confidential basis in accordance with Section 9.13 hereof for
the purpose of verifying whether such Person is a Disqualified Institution.

Section 9.06. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loan and issuance of any
Letter of Credit regardless of any investigation made by any such other party or
on its behalf and notwithstanding that the Administrative Agent may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until the Termination Date. The
provisions of Sections 2.15, 2.16, 2.17, 9.03 and 9.13 and Article 8 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Revolving Credit Commitment, the
occurrence of the Termination Date or the termination of this Agreement or any
provision hereof but in each case, subject to the limitations set forth in this
Agreement.

Section 9.07. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, the Intercreditor Agreements and the Fee Letters constitute the
entire agreement among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Agreement shall become effective
when it has been

 

180



--------------------------------------------------------------------------------

executed by the Administrative Borrower and the Administrative Agent and when
the Administrative Agent has received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or by email as a
“.pdf” or “.tiff” attachment shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 9.08. Severability. To the extent permitted by applicable Requirements
of Law, any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.09. Right of Setoff. At any time when an Event of Default exists, the
Administrative Agent and, upon the written consent of the Administrative Agent,
each Issuing Bank and each Lender is hereby authorized at any time and from time
to time, to the fullest extent permitted by applicable Requirements of Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (in any currency)
at any time owing by the Administrative Agent, such Issuing Bank or such Lender
to or for the credit or the account of any Loan Party against any of and all the
Secured Obligations held by the Administrative Agent, such Issuing Bank or such
Lender, irrespective of whether or not the Administrative Agent, such Issuing
Bank or such Lender shall have made any demand under the Loan Documents and
although such obligations may be contingent or unmatured or are owed to a branch
or office of such Lender or Issuing Bank different than the branch or office
holding such deposit or obligation on such Indebtedness. Any applicable Lender
or Issuing Bank shall promptly notify the Administrative Borrower and the
Administrative Agent of such set-off or application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender, each
Issuing Bank and the Administrative Agent under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender,
such Issuing Bank or the Administrative Agent may have.

Section 9.10. Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN ANY OTHER LOAN DOCUMENT) AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN ANY OTHER LOAN DOCUMENT), WHETHER IN TORT, CONTRACT (AT
LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK; PROVIDED,
THAT (I) THE INTERPRETATION OF THE DEFINITION OF “CLOSING DATE MATERIAL ADVERSE
EFFECT” AND THE DETERMINATION OF WHETHER A CLOSING DATE MATERIAL ADVERSE EFFECT
HAS OCCURRED, (II) THE DETERMINATION OF THE ACCURACY OF ANY SPECIFIED MERGER
AGREEMENT REPRESENTATION AND WHETHER AS A RESULT OF ANY INACCURACY THEREOF, THE
ADMINISTRATIVE BORROWER OR ITS APPLICABLE AFFILIATE HAS A RIGHT TO TERMINATE ITS
OBLIGATIONS UNDER THE MERGER AGREEMENT OR DECLINE TO CONSUMMATE THE CLOSING DATE
MERGER AND (III) THE DETERMINATION OF WHETHER THE CLOSING DATE MERGER HAS BEEN
CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE MERGER AGREEMENT AND, IN ANY
CASE, ANY CLAIM OR DISPUTE ARISING OUT OF ANY SUCH INTERPRETATION OR
DETERMINATION OR ANY ASPECT THEREOF, SHALL IN EACH CASE BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE REGARDLESS OF
THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF
LAWS.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S.

 

181



--------------------------------------------------------------------------------

FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY
OF NEW YORK (OR ANY APPELLATE COURT THEREFROM) OVER ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL (EXCEPT AS PERMITTED
BELOW) BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, FEDERAL COURT; PROVIDED THAT WITH
RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE
MERGER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY WHICH DOES NOT INVOLVE
ANY CLAIMS AGAINST THE ADMINISTRATIVE AGENT, THE ARRANGERS, THE LENDERS OR ANY
INDEMNIFIED PERSON, THIS SENTENCE SHALL NOT OVERRIDE ANY JURISDICTION PROVISION
IN THE MERGER AGREEMENT. EACH PARTY HERETO AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE
EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT. EACH PARTY HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS
BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE
REQUIREMENTS OF LAW. EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE AGENT
RETAINS THE RIGHT TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF
ANY OTHER JURISDICTION SOLELY IN CONNECTION WITH THE EXERCISE OF ITS RIGHTS
UNDER ANY COLLATERAL DOCUMENT.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS
OF LAW, ANY CLAIM OR DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION, SUIT OR PROCEEDING IN ANY SUCH COURT.

(d) TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS
PROVIDED FOR IN SECTION 9.01. EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION TO
SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY LOAN
DOCUMENT THAT SERVICE OF PROCESS WAS INVALID AND INEFFECTIVE. NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW.

Section 9.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO (a) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

182



--------------------------------------------------------------------------------

Section 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.13. Confidentiality. Each of the Administrative Agent, each Lender,
each Issuing Bank and each Arranger agrees (and each Lender agrees to cause its
SPC, if any) to maintain the confidentiality of the Confidential Information (as
defined below), except that Confidential Information may be disclosed (a) to its
and its Affiliates’ directors, officers, managers, employees, independent
auditors, or other experts and advisors, including accountants, legal counsel
and other advisors (collectively, the “Representatives”) and/or funding and
financing sources on a “need to know” basis solely in connection with the
transactions contemplated hereby and who are informed of the confidential nature
of the Confidential Information and are or have been advised of their obligation
to keep the Confidential Information of this type confidential; provided that
such Person shall be responsible for its Affiliates’ and their Representatives’
compliance with this paragraph; provided, further, that unless the
Administrative Borrower otherwise consents, no such disclosure shall be made by
the Administrative Agent, any Issuing Bank, any Arranger, any Lender or any
Affiliate or Representative thereof to any Affiliate or Representative of the
Administrative Agent, any Issuing Bank, any Arranger, or any Lender that is a
Disqualified Institution, (b) to the extent compelled by legal process in, or
reasonably necessary to, the defense of such legal, judicial or administrative
proceeding, in any legal, judicial or administrative proceeding or otherwise as
required by applicable Requirements of Law (in which case such Person shall
(i) to the extent permitted by applicable Requirements of Law, inform the
Administrative Borrower promptly in advance thereof and (ii) except with respect
to any audit or examination conducted by bank regulatory authorities, use
commercially reasonable efforts to ensure that any such information so disclosed
is accorded confidential treatment), (c) upon the demand or request of any
regulatory or governmental authority (including any self-regulatory body)
purporting to have jurisdiction over such Person or its Affiliates (in which
case such Person shall, except with respect to any audit or examination
conducted by bank accountants or any Governmental Authority or regulatory or
self-regulatory authority exercising examination or regulatory authority, to the
extent permitted by applicable Requirements of Law, (i) inform the
Administrative Borrower promptly in advance thereof and (ii) use commercially
reasonable efforts to ensure that any information so disclosed is accorded
confidential treatment), (d) to any other party to this Agreement, (e) subject
to an acknowledgment and agreement by the relevant recipient that the
Confidential Information is being disseminated on a confidential basis (on
substantially the terms set forth in this paragraph or as otherwise reasonably
acceptable to the Administrative Borrower and the Administrative Agent,
including as set forth in the Information Memorandum) in accordance with the
standard syndication process of the Arrangers or market standards for
dissemination of the relevant type of information, which shall in any event
require “click through” or other affirmative action on the part of the recipient
to access the Confidential Information and acknowledge its confidentiality
obligations in respect thereof, to (i) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or prospective Participant in, any
of its rights or obligations under this Agreement, including any SPC (in each
case other than a Disqualified Institution), (ii) any pledgee referred to in
Section 9.05, (iii) any actual or prospective, direct or indirect contractual
counterparty (or its advisors, but other than any Disqualified Institution) to
any Derivative Transaction (including any credit default swap) or similar
derivative instrument to which any Loan Party is a party and (iv) subject to the
Administrative Borrower’s prior approval of the information to be disclosed,
(x) to Moody’s or S&P on a confidential basis in connection with obtaining or
maintaining ratings as required under Section 5.13 or (y) to the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the facilities or, on a confidential basis, market
data collectors and service providers to the Administrative Agent in connection
with the administration and management of this Agreement and the Loan Documents,
(f) with the prior written consent of the Administrative Borrower and (g) to the
extent the Confidential Information becomes publicly available other than as a
result of a breach of this Section by such Person, its Affiliates or their
respective Representatives or to the extent any such information (I) is received
by such Person from a third party that is not to such Person’s knowledge, after
reasonable investigation, subject to confidentiality obligations owing to the
Administrative Borrower, the Sponsors or any of their respective affiliates or
Related Parties or (II) was already in such Person’s possession (except to the
extent received in a manner that would be restricted by this paragraph) or is
independently developed by such Person based exclusively on information the
disclosure of which would not otherwise be

 

183



--------------------------------------------------------------------------------

restricted by this paragraph. For purposes of this Section, “Confidential
Information” means all information relating to the Administrative Borrower
and/or any of its subsidiaries and their respective businesses or the
Transactions (including any information obtained by the Administrative Agent,
any Issuing Bank, any Lender or any Arranger, or any of their respective
Affiliates or Representatives, based on a review of any books and records
relating to the Administrative Borrower and/or any of its subsidiaries and their
respective Affiliates from time to time, including prior to the date hereof)
other than any such information that is publicly available to the Administrative
Agent or any Arranger, Issuing Bank or Lender on a non-confidential basis prior
to disclosure by the Administrative Borrower or any of its subsidiaries. For the
avoidance of doubt, in no event shall any disclosure of any Confidential
Information be made to Person that is a Disqualified Institution at the time of
disclosure.

Section 9.14. No Fiduciary Duty. Each of the Administrative Agent, the
Arrangers, each Lender, each Issuing Bank and their respective Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their respective affiliates. Each Loan Party agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between the
Administrative Agent, the Arrangers and the Lenders, on the one hand, and such
Loan Party, its respective stockholders or its respective affiliates, on the
other. Each Loan Party acknowledges and agrees that: (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Administrative Agent, the Lenders, and the Arrangers, on the one
hand, and the Loan Parties and their respective Affiliates, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) none of
the Administrative Agent, any Arranger or any Lender, in its capacity as such,
has assumed an advisory or fiduciary responsibility in favor of any Loan Party,
its respective stockholders or its respective affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether the
Administrative Agent, any such Arranger or any such Lender has advised, is
currently advising or will advise any Loan Party, its respective stockholders or
its respective Affiliates on other matters) or any other obligation to any Loan
Party except the obligations expressly set forth in the Loan Documents and
(y) each Lender, in its capacity as such, is acting solely as principal and not
as the agent or fiduciary of such Loan Party, its respective management,
stockholders, creditors or any other Person. To the fullest extent permitted by
applicable Requirements of Law, each Loan Party waives any claim that it may
have against any Lender with respect to any breach or alleged breach of
fiduciary duty arising solely by virtue of this Agreement. Each Loan Party
acknowledges and agrees that such Loan Party has consulted its own legal, tax
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Loan Party further agrees
that none of the Administrative Agent, any Arranger or any Lender has any
obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and the
Administrative Agent, the Arrangers and the Lenders, and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates.

Section 9.15. Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment Agreements, amendments or other Borrowing Requests, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

184



--------------------------------------------------------------------------------

Section 9.16. Several Obligations. The respective obligations of the Lenders
hereunder are several and not joint and the failure of any Lender to make any
Loan, issue any Letter of Credit or perform any of its obligations hereunder
shall not relieve any other Lender from any of its obligations hereunder.

Section 9.17. USA PATRIOT Act. Each Lender and Issuing Bank that is subject to
the requirements of the USA PATRIOT Act hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act and the customer due
diligence requirements for financial institutions of the Financial Crimes
Enforcement Network (as published at 81 FR 29397, 31 CFR 1010, 1020, 1023, 1024,
and 1026), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or Issuing
Bank to identify such Loan Party in accordance with the USA PATRIOT Act and the
customer due diligence requirements for financial institutions of the Financial
Crimes Enforcement Network.

Section 9.18. Disclosure of Agent Conflicts. Each Loan Party, each Issuing Bank
and each Lender hereby acknowledge and agree that the Administrative Agent
and/or its Affiliates from time to time may hold investments in, make other
loans to or have other relationships with any of the Loan Parties and their
respective Affiliates.

Section 9.19. Appointment for Perfection. Each Lender hereby appoints each other
Lender and each Issuing Bank as its agent for the purpose of perfecting Liens
for the benefit of the Administrative Agent, the Issuing Banks and the Lenders,
in assets which, in accordance with Article 9 of the UCC or any other applicable
Requirement of Law can be perfected only by possession. If any Lender or Issuing
Bank (other than the Administrative Agent) obtains possession of any Collateral,
such Lender or such Issuing Bank shall notify the Administrative Agent thereof
and, promptly upon the Administrative Agent’s request therefor shall deliver
such Collateral to the Administrative Agent or otherwise deal with such
Collateral in accordance with the Administrative Agent’s instructions.

Section 9.20. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or Letter of
Credit, together with all fees, charges and other amounts which are treated as
interest on such Loan or Letter of Credit under applicable Requirements of Law
(collectively the “Charged Amounts”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender or Issuing Bank holding such Loan or Letter of Credit in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan or Letter of Credit hereunder, together with all Charged
Amounts payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charged Amounts that would have been payable
in respect of such Loan or Letter of Credit but were not payable as a result of
the operation of this Section shall be cumulated and the interest and Charged
Amounts payable to such Lender or Issuing Bank in respect of other Loans or
Letters of Credit or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, have been received by
such Lender or Issuing Bank.

Section 9.21. Intercreditor Agreements. REFERENCE IS MADE TO THE INTERCREDITOR
AGREEMENTS. EACH LENDER AND EACH ISSUING BANK HEREUNDER AGREES THAT IT WILL BE
BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENTS AND AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT
TO ENTER INTO THE INTERCREDITOR AGREEMENTS AS “FIRST LIEN CREDIT AGREEMENT
COLLATERAL AGENT” (OR OTHER APPLICABLE TITLE) ON BEHALF OF SUCH LENDER OR
ISSUING BANK. THE PROVISIONS OF THIS SECTION 9.21 ARE NOT INTENDED TO SUMMARIZE
ALL RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENTS, THE FORMS OF CERTAIN OF
WHICH ARE ATTACHED AS AN EXHIBIT TO THIS AGREEMENT. REFERENCE MUST BE MADE TO
EACH INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER AND EACH ISSUING BANK IS RESPONSIBLE FOR MAKING ITS OWN
ANALYSIS AND REVIEW OF EACH OF THE INTERCREDITOR AGREEMENTS AND THE TERMS AND
PROVISIONS THEREOF, AND NEITHER

 

185



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO
ANY LENDER OR ISSUING BANK AS TO THE SUFFICIENCY OR ADVISABILITY OF THE
PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENTS. THE PROVISIONS OF THIS
SECTION 9.21 ARE INTENDED AS AN INDUCEMENT TO THE LENDERS UNDER THE RELEVANT
OTHER INDEBTEDNESS TO EXTEND CREDIT THEREUNDER AND SUCH LENDERS ARE INTENDED
THIRD PARTY BENEFICIARIES OF SUCH PROVISIONS AND THE PROVISIONS OF EACH
INTERCREDITOR AGREEMENT.

Section 9.22. Conflicts. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, in the event of any conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall govern and control; provided that in the case of any
conflict or inconsistency between any Intercreditor Agreement and any Loan
Document, the terms of such Intercreditor Agreements shall govern and control.

Section 9.23. Release of Guarantors. Notwithstanding anything in Section 9.02(b)
to the contrary, (a) any Subsidiary Guarantor shall automatically be released
from its obligations hereunder (and its Loan Guaranty shall be automatically
released) (i) upon the consummation of any permitted transaction or series of
related transactions if as a result thereof such Subsidiary Guarantor ceases to
be a Restricted Subsidiary (or becomes an Excluded Subsidiary as a result of a
single transaction or series of related transactions permitted hereunder) and/or
(ii) upon the occurrence of the Termination Date and (b) any Subsidiary
Guarantor that qualifies as an “Excluded Subsidiary” shall be released by the
Administrative Agent promptly following the request therefor by the
Administrative Borrower. In connection with any such release, the Administrative
Agent shall promptly execute and deliver to the relevant Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence termination or release; provided, that, in connection with
such documents requested by any Loan Party, upon the request of the
Administrative Agent, the Administrative Borrower shall deliver a certificate of
a Responsible Officer certifying that the relevant transaction has been
consummated in compliance with the terms of this Agreement. Any execution and
delivery of any document pursuant to the preceding sentence of this Section 9.23
shall be without recourse to or warranty by the Administrative Agent (other than
as to the Administrative Agent’s authority to execute and deliver such
documents).

Section 9.24. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding of the parties hereto, each
such party acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

186



--------------------------------------------------------------------------------

Section 9.25. Judgment Currency. If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of any
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable Requirements of Law).

[SIGNATURE PAGES FOLLOW]

 

187



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

INC RESEARCH HOLDINGS, INC.,

as Administrative Borrower

By: /s/ Gregory S. Rush                                              Name:
Gregory S. Rush Title: Chief Financial Officer

INC RESEARCH, LLC,

as a Borrower

By: /s/ Gregory S. Rush                                              Name:
Gregory S. Rush Title: Chief Financial Officer

INVENTIV HEALTH, INC.,

as a Borrower

By: /s/ Brandon Eldredge                                           Name: Brandon
Eldredge Title: Senior Vice President and Treasurer

INVENTIV HEALTH COMMUNICATIONS, INC.,

as a Borrower

By: /s/ Brandon Eldredge                                           Name: Brandon
Eldredge Title: Senior Vice President and Treasurer

INVENTIV HEALTH CLINICAL, INC,

as a Borrower

By: /s/ Brandon Eldredge                                           Name: Brandon
Eldredge Title: Senior Vice President and Treasurer

 

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Administrative Agent, Term A Lender, Term B Lender, Revolving Lender
and Issuing Bank

By: /s/ Vipul Dhadda                                               Name: Vipul
Dhadda Title: Authorized Signatory By: /s/ Karim
Rahimtoola                                       Name: Karim Rahimtoola Title:
Authorized Signatory

 

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ING CAPITAL LLC,

as Revolving Lender and Issuing Bank

By: /s/ Keith Alexander                                                  Name:
Keith Alexander Title: Managing Director By: /s/ Edward
Bailey                                                    Name: Edward Bailey
Title: Director

 

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Revolving Lender and Issuing Bank

By: /s/ Matt Powers                                                        Name:
Matt Powers Title: Director

 

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Revolving Lender

By: /s/ Thomas M. Manning                                         Name: Thomas
M. Manning Title: Authorized Signatory

 

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as Revolving Lender

By: /s/ Nehal Abdel Hakim                                       Name: Nehal
Abdel Hakim Title: Authorized Signatory

 

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as Revolving Lender

By: /s/ Kent Davis                                                         
Name: Kent Davis Title: Managing Director

JPMORGAN CHASE BANK, N.A.,

as Revolving Lender

By: /s/ Gregory T. Martin                                              Name:
Gregory T. Martin Title: Authorized Signer

SUNTRUST BANK,

as Revolving Lender

By: /s/ Sheryl Squires Kerley                                       Name: Sheryl
Squires Kerley Title: Vice President

PNC BANK, N.A.,

as Revolving Lender

By: /s/ Richard C. Brown                                               Name:
Richard C. Brown Title: Senior Vice President

REGIONS BANK,

as Revolving Lender

By: /s/ Ned Spitzer                                                        
Name: Ned Spitzer Title: Managing Director

CITIBANK, N.A.,

as Revolving Lender

By: /s/ Michael Tortora                                                  Name:
Michael Tortora Title: Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Revolving Lender

By: /s/ Ronnie Glenn                                                  Name:
Ronnie Glenn Title: Vice President

FIFTH THIRD BANK,

as Revolving Lender

By: /s/ William D. Priester                                         Name:
William D. Priester Title: Senior Vice President

KEYBANK N.A.,

as Revolving Lender

By: /s/ Thomas A. Crandell                                         Name: Thomas
A. Crandell Title: Senior Vice President

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Revolving Lender

By: /s/ Teuta Ghilaga                                                   Name:
Teuta Ghilaga Title: Director

THE HUNTINGTON NATIONAL BANK,

as Revolving Lender

By: /s/ David Tholt                                                      Name:
David Tholt Title: Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

BORROWERS

In addition to the Administrative Borrower:

inVentiv Health, Inc.

inVentiv Health Clinical, Inc.

inVentiv Health Communications, Inc.

INC Research, LLC



--------------------------------------------------------------------------------

Schedule 1.01(a)

Commitment Schedule

A. Term A Loan Commitments

 

Term A Lender

   Percentage     Initial Term A Loan Commitment  

Credit Suisse AG, Cayman Islands Branch

     100 %    $ 1,000,000,000  

B. Term B Loan Commitments

 

Term B Lender

   Percentage     Initial Term B Loan Commitment  

Credit Suisse AG, Cayman Islands Branch

     100 %    $ 1,600,000,000  

C. Revolving Credit Commitments

 

Revolving Lender

   Percentage     Initial Revolving Credit
Commitment  

ING Capital LLC

     9.4 %    $ 47,000,000  

Credit Suisse AG, Cayman Islands Branch

     9.4 %    $ 47,000,000  

JPMorgan Chase Bank, N.A.

     6.8 %    $ 34,000,000  

Wells Fargo Bank, N.A.

     6.8 %    $ 34,000,000  

Goldman Sachs Bank USA

     6.8 %    $ 34,000,000  

Morgan Stanley Bank, N.A.

     6.8 %    $ 34,000,000  

SunTrust Bank

     6.8 %    $ 34,000,000  

Bank of America, N.A.

     6.8 %    $ 34,000,000  

PNC Bank, N.A.

     6.8 %    $ 34,000,000  

Regions Bank

     6.3 %    $ 31,500,000  

Citibank, N.A.

     6.3 %    $ 31,500,000  

Barclays Bank PLC

     6.3 %    $ 31,500,000  

Fifth Third Bank

     6.3 %    $ 31,500,000  

KeyBank N.A.

     4.3 %    $ 21,500,000  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

     1.7 %    $ 8,500,000  

The Huntington National Bank

     2.4 %    $ 12,000,000  

TOTAL

     100 %    $ 500,000,000  



--------------------------------------------------------------------------------

Schedule 1.01(b)

Dutch Auction

“Dutch Auction” means an auction (an “Auction”) conducted by any Affiliated
Lender or any Debt Fund Affiliate (any such Person, the “Auction Party”) in
order to purchase some or all of the Term Loans, in accordance with the
following procedures; provided that no Auction Party shall initiate any Auction
unless (I) at least five Business Days have passed since the consummation of the
most recent purchase of Term Loans pursuant to an Auction conducted hereunder;
or (II) at least three Business Days have passed since the date of the last
Failed Auction (as defined below) which was withdrawn pursuant to clause (c)(i)
below:

(a) Notice Procedures. In connection with any Auction, the Auction Party will
provide notification to the Auction Agent (as defined below) (for distribution
to the relevant Lenders) of the Term Loans that will be the subject of the
Auction (an “Auction Notice”). Each Auction Notice shall be in a form reasonably
acceptable to the Auction Agent and shall (i) specify the maximum aggregate
principal amount of the Term Loans subject to the Auction, in a minimum amount
of $10,000,000 and whole increments of $1,000,000 in excess thereof (or, in any
case, such lesser amount of such Term Loans then outstanding or which is
otherwise reasonably acceptable to the Auction Agent and the Administrative
Agent (if different from the Auction Agent)) (the “Auction Amount”), (ii)
specify the discount to par (which may be a range (the “Discount Range”) of
percentages of the par principal amount of the Term Loans subject to such
Auction), that represents the range of purchase prices that the Auction Party
would be willing to accept in the Auction, (iii) be extended, at the sole
discretion of the Auction Party, to (x) each Lender and/or (y) each Lender with
respect to any Term Loan on an individual Class basis and (iv) remain
outstanding through the Auction Response Date. The Auction Agent will promptly
provide each appropriate Lender with a copy of the Auction Notice and a form of
the Return Bid to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. on the date specified in the Auction
Notice (or such later date as the Auction Party may agree with the reasonable
consent of the Auction Agent) (the “Auction Response Date”).

(b) Reply Procedures. In connection with any Auction, each Lender holding the
relevant Term Loans subject to such Auction may, in its sole discretion,
participate in such Auction and may provide the Auction Agent with a notice of
participation (the “Return Bid”) which shall be in a form reasonably acceptable
to the Auction Agent, and shall specify (i) a discount to par (that must be
expressed as a price at which it is willing to sell all or any portion of such
Term Loans) (the “Reply Price”), which (when expressed as a percentage of the
par principal amount of such Term Loans) must be within the Discount Range, and
(ii) a principal amount of such Term Loans, which must be in whole increments of
$1,000,000 (or, in any case, such lesser amount of such Term Loans of such
Lender then outstanding or which is otherwise reasonably acceptable to the
Auction Agent) (the “Reply Amount”). Lenders may only submit one Return Bid per
Auction, but each Return Bid may contain up to three bids only one of which may
result in a Qualifying Bid (as defined below). In addition to the Return Bid,
the participating Lender must execute and deliver, to be held in escrow by the
Auction Agent, an Assignment and Assumption with the dollar amount of the Term
Loans to be assigned to be left in blank, which amount shall be completed by the
Auction Agent (but in no such event shall the amount be in excess of the
principal amount of Term Loans such Lender has indicated it is willing to sell)
in accordance with the final determination of such Lender’s Qualifying Bid
pursuant to clause (c) below. Any Lender whose Return Bid is not received by the
Auction Agent by the Auction Response Date shall be deemed to have declined to
participate in the relevant Auction with respect to all of its Term Loans.



--------------------------------------------------------------------------------

(c) Acceptance Procedures. Based on the Reply Prices and Reply Amounts received
by the Auction Agent prior to the applicable Auction Response Date, the Auction
Agent, in consultation with the Auction Party, will determine the applicable
price (the “Applicable Price”) for the Auction, which will be the lowest Reply
Price for which the Auction Party can complete the Auction at the Auction
Amount; provided that, in the event that the Reply Amounts are insufficient to
allow the Auction Party to complete a purchase of the entire Auction Amount (any
such Auction, a “Failed Auction”), the Auction Party shall either, at its
election, (i) withdraw the Auction or (ii) complete the Auction at an Applicable
Price equal to the highest Reply Price. The Auction Party shall purchase the
relevant Term Loans (or the respective portions thereof) from each Lender with a
Reply Price that is equal to or lower than the Applicable Price (“Qualifying
Bids”) at the Applicable Price; provided that if the aggregate proceeds required
to purchase all Term Loans subject to Qualifying Bids would exceed the Auction
Amount for such Auction, the Auction Party shall purchase such Term Loans at the
Applicable Price ratably based on the principal amounts of such Qualifying Bids
(subject to rounding requirements specified by the Auction Agent in its
discretion). If a Lender has submitted a Return Bid containing multiple bids at
different Reply Prices, only the bid with the lowest Reply Price that is equal
to or less than the Applicable Price will be deemed to be the Qualifying Bid of
such Lender (e.g., a Reply Price of $100 with a discount to par of 2.00%, when
compared to an Applicable Price of $100 with a 1.00% discount to par, will not
be deemed to be a Qualifying Bid, while, however, a Reply Price of $100 with a
discount to par of 2.50% would be deemed to be a Qualifying Bid). The Auction
Agent shall promptly, and in any case within five Business Days following the
Auction Response Date with respect to an Auction, notify (I) the Administrative
Borrower of the respective Lenders’ responses to such solicitation, the
effective date of the purchase of Term Loans pursuant to such Auction, the
Applicable Price, and the aggregate principal amount of the Term Loans and the
tranches thereof to be purchased pursuant to such Auction, (II) each
participating Lender of the effective date of the purchase of Term Loans
pursuant to such Auction, the Applicable Price, and the aggregate principal
amount and the tranches of Term Loans to be purchased at the Applicable Price on
such date, (III) each participating Lender of the aggregate principal amount and
the tranches of the Term Loans of such Lender to be purchased at the Applicable
Price on such date and (IV) if applicable, each participating Lender of any
rounding and/or proration pursuant to the second preceding sentence. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Administrative Borrower and Lenders shall be conclusive and
binding for all purposes absent manifest error.

(d) Additional Procedures.

(i) Once initiated by an Auction Notice, the Auction Party may not withdraw an
Auction other than a Failed Auction. Furthermore, in connection with any
Auction, upon submission by a Lender of a Qualifying Bid, such Lender (each, a
“Qualifying Lender”) will be obligated to sell the entirety or its allocable
portion of the Reply Amount, as the case may be, at the Applicable Price.

(ii) To the extent not expressly provided for herein, each purchase of Term
Loans pursuant to an Auction shall be consummated pursuant to procedures
consistent with the provisions in this definition, established by the Auction
Agent acting in its reasonable discretion and as reasonably agreed by the
Administrative Borrower.

(iii) In connection with any Auction, the Borrowers and the Lenders acknowledge
and agree that the Auction Agent may require as a condition to any Auction, the
payment of customary fees and expenses by the Auction Party in connection
therewith as agreed between the Auction Party and the Auction Agent.



--------------------------------------------------------------------------------

(iv) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this definition, each notice or other communication required to be delivered
or otherwise provided to the Auction Agent (or its delegate) shall be deemed to
have been given upon the Auction Agent’s (or its delegate’s) actual receipt
during normal business hours of such notice or communication; provided that any
notice or communication actually received outside of normal business hours shall
be deemed to have been given as of the opening of business on the next Business
Day.

(v) The Borrowers and the Lenders acknowledge and agree that the Auction Agent
may perform any and all of its duties under this definition by itself or through
any Affiliate of the Auction Agent and expressly consent to any such delegation
of duties by the Auction Agent to such Affiliate and the performance of such
delegated duties by such Affiliate. The exculpatory provisions pursuant to this
Agreement shall apply to each Affiliate of the Auction Agent and its respective
activities in connection with any purchase of Term Loans provided for in this
definition as well as activities of the Auction Agent.

“Auction Agent” means (a) the Administrative Agent or any of its Affiliates or
(b) any other financial institution or advisor engaged by the Administrative
Borrower (whether or not an Affiliate of the Administrative Agent) to act as an
arranger in connection with any Dutch Auction; provided, that the Administrative
Borrower shall not designate the Administrative Agent as the Auction Agent
without the prior written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent); provided, further, that neither Holdings nor any
of its subsidiaries may act as the Auction Agent.



--------------------------------------------------------------------------------

Schedule 1.01(c)

Material Real Estate

None.



--------------------------------------------------------------------------------

Schedule 1.01(d)

Administrative Agent’s Office

If to the Administrative Agent, to the address, facsimile number, electronic
mail address or telephone number specified on Schedule 1.01(d);

If to the Administrative Agent:

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue, 9th Floor

Attention: Agency Manager

Facsimile: (212) -322-2291

Email:      agency.loanops@credit-suisse.com



--------------------------------------------------------------------------------

Schedule 1.01(e)

Existing Letters of Credit

 

Bank

  

LC#

  

Applicant

   Amount   

Beneficiary

Bank of America, N.A.    68128854    inVentiv Health, Inc.    $4,200,000.00   
Citibank, N.A. Bank of America, N.A.    68129398    inVentiv Health, Inc.   
$10,000.00    Airlines Reporting Corporation Bank of America, N.A.    68129402
   inVentiv Health, Inc.    $2,194,500.00    Donlen Corporation Bank of America,
N.A.    68129404    inVentiv Health, Inc.    $350,000.00    GPO Newtown LLC Bank
of America, N.A.    68129405    inVentiv Health, Inc.    $55,387.58    Grub &
Ellis Company Bank of America, N.A.    68129411    inVentiv Health, Inc.   
$320,000.00    La Jolla Executive Center, LLC Bank of America, N.A.    68129413
   inVentiv Health, Inc.    $291,906.67    Trinity Centre, LLC Bank of America,
N.A.    68129401    inVentiv Health, Inc.    $1,100,000.00    American Express
Travel Related Services Company, Inc. Bank of America, N.A.    668129513   
inVentiv Group Holdings, Inc.1    $5,450,000.00    Sentry Insurance A Mutual
Company

 

1  Co-Applicant with Double Eagle Intermediate II, Inc.



--------------------------------------------------------------------------------

Schedule 3.05

Fee Owned Real Estate Assets

None.



--------------------------------------------------------------------------------

Schedule 3.13

Subsidiaries

 

Subsidiary

  

Owner

   Ownership Interest   

Type of Entity

Addison Whitney LLC

   inVentiv Health, Inc.    100%    Limited Liability Company

Adheris, LLC

   inVentiv Health, Inc.    100%    Limited Liability Company

Allidura Communications, LLC

   inVentiv Health Public Relations, LLC    100%    Limited Liability Company

Beijing PharmaNet Medical & Drug Science and Technology Company Limited

   inVentiv Health Switzerland GmbH    100%    Limited Company (China)

Biosector 2 Limited

   inVentiv European Holdings Limited    100%    Limited Company (UK)

BioSector 2 LLC

   inVentiv Health Public Relations, LLC    100%    Limited Liability Company

Blue Diesel, LLC

   inVentiv Health Communications, Inc.    100%    Limited Liability Company

Cadent Medical Communications, LLC

   inVentiv Health Communications, Inc.    100%    Limited Liability Company

Chamberlain Communications Group LLC

   inVentiv Health, Inc.    100%    Limited Liability Company

Chamberlain Communications UK Limited

   inVentiv European Holdings Limited    100%    Limited Company (UK)

Chandler Chicco Agency, L.L.C.

   inVentiv Health Public Relations, LLC    100%    Limited Liability Company

Chandler Chicco Agency S.a.r.l.

   inVentiv European Holdings Limited    100%    Limited Liability Company
(France)



--------------------------------------------------------------------------------

Subsidiary

  

Owner

   Ownership Interest   

Type of Entity

Chandler Chicco (UK) Limited

   inVentiv European Holdings Limited    100%    Limited Company (UK)

Gerbig, Snell/Weisheimer Advertising, LLC

   inVentiv Health Communications, Inc.    100%    Limited Liability Company

Haas & Health Partner Public Relations GmbH

   inVentiv Health Holdings Germany GmbH    100%    Limited Liability Company
(Germany)

Heartburn in Sweden AB

   inVentiv Health Communications, Inc.    15.0%    Limited Company (Sweden)

i3 Latin America Brasil Serviços de Pesquisa Clinica Ltda.

   inVentiv Health Netherlands B.V.    99.0%    Limited Liability Company
(Brazil)    inVentiv Health Clinical, LLC    1.00%   

i3 Switzerland S.a.r.l.

   inVentiv Health Netherlands B.V.    100%    Limited Liability Company
(Switzerland)

Improved Outcome Kabushiki Kaisha

   inVentiv Health Clinical, Inc.    100%    Corporation (Japan)

INC Research, LLC

   inVentiv Group Holdings, Inc.    100%    Limited Liability Company

inChord Holding Corporation

   inVentiv Health, Inc.    100%    Corporation

inVentiv Canada Inc.

   inChord Holding Corporation    100%    Corporation

inVentiv Clinical Solutions Pesquisa Clinica Ltda.

   inVentiv Health Netherlands B.V.    99.99%    Limited Liability Company
(Brazil)    inVentiv Health Clinical, LLC    0.01%   

inVentiv Commercial Services, LLC

   inVentiv Health, Inc.    100%    Limited Liability Company

inVentiv Clinical, LLC

   inVentiv Health Clinical, LLC.    100%    Limited Liability Company



--------------------------------------------------------------------------------

Subsidiary

  

Owner

   Ownership Interest   

Type of Entity

inVentiv Digital + Innovation, LLC

   inVentiv Health Public Relations, LLC    100%    Limited Liability Company

inVentiv European Holdings Limited

   inVentiv Health Communications, Inc.    100%    Limited Company (UK)

inVentiv Group Holdings, Inc.

   INC Research Holdings, Inc.    100%    Corporation

inVentiv Health Belgium SPRL

   inVentiv Health Netherlands B.V.    99.0%    Private Limited Liability
Company (Belgium)    inVentiv Health Clinical, LLC    1.0%   

inVentiv Health Bulgaria EOOD

   inVentiv Health Netherlands B.V.    100%    Single Person Private Limited
Company (Bulgaria)

inVentiv Health Clinical Argentina S.A.

   inVentiv Health Netherlands B.V.    87.29%    Corporation (Argentina)   
inVentiv Health Switzerland GmbH    10.35%       inVentiv Health Clinical, LLC
   2.36%   

inVentiv Health Clinical Australia Pty. Limited

   inVentiv Health Clinical UK Limited    100%    Limited Company (Australia)

inVentiv Health Clinical Canada Holdco ULC

   inVentiv Health Switzerland GmbH    100%    Unlimited Liability Corporation
(Canada)

inVentiv Health Clinical Chile S.A.

   inVentiv Health Netherlands B.V.    99.9999%    Corporation (Chile)   
inVentiv Health Clinical, LLC    0.0001%   

inVentiv Health Clinical Colombia S.A.S.

   inVentiv Health Netherlands B.V.    100%    Unlisted Public Company
(Colombia)



--------------------------------------------------------------------------------

Subsidiary

  

Owner

   Ownership Interest   

Type of Entity

inVentiv Health Clinical Costa Rica, S.A.

   inVentiv Health Netherlands B.V.    100%    Corporation (Costa Rica)

inVentiv Health Clinical Croatia d.o.o.

   inVentiv Health Netherlands B.V.    100%    Private Limited Company (Croatia)

inVentiv Health Clinical Denmark ApS

   inVentiv Health Switzerland GmbH    100%    Private Limited Company (Denmark)

inVentiv Health Clinical France SARL

   inVentiv Health Clinical UK Limited    100%    Limited Liability Company
(France)

inVentiv Health Clinical GmbH

   inVentiv Health Switzerland GmbH    100%    Limited Liability Company
(Austria)

inVentiv Health Clinical, Inc.

   inVentiv Health, Inc.    100%    Corporation

inVentiv Health Clinical Ireland Limited

   inVentiv Health Netherlands B.V.    100%    Limited Company (Ireland)

inVentiv Health Clinical Israel Limited

   inVentiv Health Switzerland GmbH    100%    Corporation (Israel)

inVentiv Health Clinical, LLC

   inVentiv Health Clinical, Inc.    100%    Limited Liability Company

inVentiv Health Clinical LP

   inVentiv Health Clinique Inc.    99%    Limited Partnership    PharmaNet
Company    1%   

inVentiv Health Clinical Lab, Inc.

   inVentiv Health Clinical, Inc.    100%    Corporation

inVentiv Health Clinical Mexico, S.A. de C.V.

   inVentiv Health Netherlands B.V.    87.97%    Corporation (Mexico)   
inVentiv Health Clinical Argentina S.A.    0.02%       inVentiv Health
Switzerland GmbH    12.01%   



--------------------------------------------------------------------------------

Subsidiary

  

Owner

  

Ownership Interest

  

Type of Entity

inVentiv Health Clinical Peru S.A.

   inVentiv Health Netherlands B.V.    1.973%    Corporation (Peru)    inVentiv
Health Switzerland GmbH    98.025%       inVentiv Health Clinical Argentina S.A.
   0.002%   

inVentiv Health Clinical Poland Z. o.o.

   inVentiv Health Switzerland GmbH    100%    Private Limited Company (Poland)

inVentiv Health Clinical Research Services, LLC

   inVentiv Health Clinical, Inc.    100%    Limited Liability Company

inVentiv Health Clinical Romania SRL

   inVentiv Health Switzerland GmbH    99.92%    Limited Liability Company
(Romania)    inVentiv Health Clinical UK Limited    0.08%   

Limited Liability Company inVentiv Health Clinical

   inVentiv Health Netherlands B.V.    100%    Limited Liability Company
(Russia)

inVentiv Health Clinical Slovakia s.r.o.

   inVentiv Health Switzerland GmbH    99.0%    Limited Liability Company
(Slovakia)    inVentiv Health Clinical UK Limited    1.00%   

inVentiv Health Clinical Spain, S.L.

   inVentiv Health Clinical UK Limited    100%    Limited Partnership (Spain)

inVentiv Health Clinical SRE, LLC

   inVentiv Health Clinical, Inc.    100%    Limited Liability Company

inVentiv Health Clinical UK Limited

   inVentiv Health Holdings UK Limited    100%    Limited Company (UK)

inVentiv Health Clinical Uruguay SRL

   inVentiv Health Netherlands B.V.    95.0%    Limited Liability Company   
inVentiv Health Clinical, LLC    5.0%   



--------------------------------------------------------------------------------

Subsidiary

  

Owner

   Ownership Interest   

Type of Entity

inVentiv Health Clinique Inc.

   inVentiv Health Clinical Canada Holdco ULC    100%   

Corporation

(Ontario Canada)

inVentiv Health Commercial Europe Limited

   inVentiv European Holdings Limited    100%    Limited Company (UK)

inVentiv Health Commercial France Sarl

   Chandler Chicco Agency S.a.r.l.    100%    Limited Liability Company (France)

inVentiv Health Commercial Germany GmbH

   inVentiv Health Holdings Germany GmbH    100%    Limited Liability Company
(Germany)

inVentiv Health Commercial Italy S.R.L.

   inVentiv Health Commercial UK Limited    100%    Limited Liability Company
(Italy)

inVentiv Health Commercial Spain S.L.

   inVentiv European Holdings Limited    100%    Limited Company (Spain)

inVentiv Health Commercial UK Limited

   inVentiv European Holdings Limited    100%    Limited Company (UK)

inVentiv Health Communications Europe GmbH

   inVentiv Health Communications, Inc.    100%    Limited Liability Company
(Germany)

inVentiv Health Communications Europe Studio Services GmbH

   inVentiv Health Communications Europe GmbH    100%    Limited Liability
Company (Germany)

inVentiv Health Communications, Inc.

   inChord Holding Corporation    100%    Corporation

inVentiv Health Consulting, Inc.

   inVentiv Health, Inc.    100%    Corporation

inVentiv Health Czech Republic, s.r.o.

   inVentiv Health Switzerland GmbH    100%    Limited Company (Czech Republic)

inVentiv Health d.o.o. Beograd

   inVentiv Health Netherlands B.V.    100%    Private Limited Company (Serbia)



--------------------------------------------------------------------------------

Subsidiary

  

Owner

   Ownership Interest   

Type of Entity

inVentiv Health Finland Oy

   inVentiv Health Switzerland GmbH    100%    Limited Company (Finland)

inVentiv Health Germany GmbH

   inVentiv Health Holdings Germany GmbH    100%    Limited Liability Company
(Germany)

inVentiv Health Greece Clinical and Commercial Services Single Member Limited
Liability Company

   inVentiv Health Clinical UK Limited    100%    Single Member Limited
Liability Company (Greece)

inVentiv Health Holdings (Barbados) SRL

   South Florida Kinetics C.V.    100%    Limited Liability Company (Barbados)

inVentiv Health Holdings Germany GmbH

   inVentiv Health Switzerland GmbH    100%    Limited Liability Company
(Germany)

inVentiv Health Holdings (Hong Kong) Limited

   inVentiv Health Switzerland GmbH    100%    Limited Company (Hong Kong)

inVentiv Health Holdings UK Limited

   South Florida Kinetics C.V.    100%    Private Limited Company

inVentiv Health (Hong Kong) Limited

   inVentiv Health Holdings (Hong Kong) Limited    100%    Limited Company (Hong
Kong)

inVentiv Health Hungary Kft.

   inVentiv Health Switzerland GmbH    100%    Limited Liability Company
(Hungary)

inVentiv Health, Inc.

   inVentiv Group Holdings, Inc.    100%    Corporation

inVentiv Health Italy S.r.l.

   inVentiv Health Clinical UK Limited    100%    Limited Liability Company
(Italy)

inVentiv Health Japan, G.K.

   inVentiv Health, Inc.    100%    Limited Liability Company (Japan)



--------------------------------------------------------------------------------

Subsidiary

  

Owner

   Ownership Interest   

Type of Entity

inVentiv Health Korea, LLC

   inVentiv Health Clinical, LLC    100%    Limited Liability Company (South
Korea)

inVentiv Health (Malaysia) SDN. BHD.

   inVentiv Health Switzerland GmbH    100%    Private Limited Company
(Malaysia)

inVentiv Health Netherlands B.V.

   inVentiv Health Switzerland GmbH    100%    Limited Liability Company
(Netherlands)

inVentiv Health Philippines, Inc.

   inVentiv Health Switzerland GmbH    99.99999%    Corporation (Philippines)   
Pagdanganan, Joeffrey G    0.000002%       Engo, Katarina E    0.000002%      
Sinon, Elvamay M    0.000002%       Moore, Jesse Reo    0.000002%       Pendsay,
Barrie Neil    0.000002%   

inVentiv Health Public Relations, LLC

   inVentiv Health, Inc.    100%    Limited Liability Company

inVentiv Health Research & Insights, LLC

   inVentiv Health Consulting, Inc.    100%    Limited Liability Company

inVentiv Health (Shanghai) Inc. Ltd.

   inVentiv Health Holdings (Hong Kong) Limited    100%    Limited Company
(China)

inVentiv Health Singapore Pte. Ltd.

   inVentiv Health Switzerland GmbH    100%    Limited Company (Singapore)

inVentiv Health Strategic Resourcing Germany GmbH

   inVentiv Health Germany GmbH    100%    Limited Liability Company (Germany)



--------------------------------------------------------------------------------

Subsidiary

  

Owner

   Ownership Interest   

Type of Entity

inVentiv Health Sweden AB

   inVentiv Health Switzerland GmbH    100%    Limited Company (Sweden)

inVentiv Health Switzerland GmbH

   inVentiv Health Holdings UK Limited    100%    Limited Liability Company
(Switzerland)

inVentiv Health Switzerland GmbH Representative Office (China)

   Beijing PharmaNet Medical & Drug Science and Technology Company Limited   
100%   

inVentiv Health (Thailand) Limited

   inVentiv Health Switzerland GmbH    48.0%    Limited Company (Thailand)   
inVentiv Clinical, LLC    51.0%       inVentiv Health Clinical UK Limited   
1.00%   

inVentiv Health Turkey Klinik Hizmetleri Ve Ticaret Limited Sirketi

   inVentiv Health Clinical UK Limited    100%    Limited Company (Turkey)

inVentiv Health Ukraine LLC

   inVentiv Health Switzerland GmbH    100%    Limited Liability Company
(Ukraine)

inVentiv International Pharma Services Private Ltd.

   inVentiv Health Netherlands B.V.    40.46%    (India)    inVentiv Health
Clinical, LLC    38.88%       inVentiv Health Switzerland GmbH    20.66%   

inVentiv Medical Communications GmbH

   inVentiv Health Communications Europe GmbH    100%    Limited Liability
Company (Germany)

inVentiv Medical Communications, LLC

   inVentiv Health Communications, Inc.    100%    Limited Liability Company

inVentiv Mexico S. del R.L. de C.V.

   inVentiv Health Communications, Inc.    100%    Corporation



--------------------------------------------------------------------------------

Subsidiary

  

Owner

   Ownership Interest   

Type of Entity

Litmus Medical Marketing & Education Limited

   Chandler Chicco (UK) Limited    100%    Limited Company (UK)

Litmus Medical Marketing Services LLC

   inVentiv Health Public Relations, LLC    100%    Limited Liability Company

Navicor Group, LLC

   inVentiv Health Communications, Inc.    100%    Limited Liability Company

Palio + Ignite, LLC

   inVentiv Health Communications, Inc.    100%    Limited Liability Company

Patient Marketing Group LLC

   inVentiv Health, Inc.    100%    Limited Liability Company

Pharma Holdings, Inc.

   inVentiv Health Clinical, Inc.    100%    Corporation

Pharmaceutical Institute, LLC

   inVentiv Health Consulting, Inc.    100%    Limited Liability Company

Pharmaceutical Resource Solutions of Puerto Rico, Inc.

   inVentiv Commercial Services, LLC    100%    Corporation

PharmaNet Company (a ULC)

   inVentiv Health Switzerland GmbH    100%    Unlimited Company (Nova Scotia
Canada)

PharmaNet do Brasil Servicos Clinicos Ltda.

   inVentiv Health Netherlands B.V.    90.0%    Limited Liability Company
(Brazil)    inVentiv Health Clinical, LLC    10.0%   

PharmaNet Ltd.

   inVentiv Health Switzerland GmbH    100%    Limited Company (UK)

PNET US, LLC

   inVentiv Health Clinical, Inc.    100%    Limited Liability Company



--------------------------------------------------------------------------------

Subsidiary

  

Owner

   Ownership Interest   

Type of Entity

South Florida Kinetics C.V.

   South Florida Kinetics Holdings C.V.    99.0%    Corporation (Netherlands)   
South Florida Kinetics, Inc.    1.00%   

South Florida Kinetics Holdings C.V.

   Pharma Holdings, Inc.    99.0%    Corporation (Netherlands)    South Florida
Kinetics, Inc.    1.00%   

South Florida Kinetics, Inc.

   inVentiv Health Clinical, Inc.    100%    Corporation

Studio 1 SA

   Substrat’ Homme SAS    100%    Public Limited Company (France)

Substrat’ Homme SAS

   Chandler Chicco Agency SARL    100%    Unlisted Public Company (France)

Taylor Strategy Partners, LLC

   inVentiv Health Communications, Inc.    60%    Limited Liability Company

Terre Neuve SAS

   Substrat’ Homme SAS    100%    Unlisted Public Company (France)

The Selva Group, LLC

   inVentiv Health Communications, Inc.    100%    Limited Liability Company

INC Research, LLC

   inVentiv Group Holdings, Inc.    1000 shares    Delaware limited liability
company

INC Research Investment LLC

   INC Research, LLC    1000 membership
shares    Delaware limited liability company

Kendle Americas Investment Inc.

   INC Research, LLC    100 shares    Ohio corporation

Kendle Americas Management Inc.

   INC Research, LLC    100 shares    Ohio corporation

Kendle NC LLC

   INC Research, LLC    1000 membership
shares    North Carolina limited liability company

INC Research Canada, Inc.

   INC Research, LLC    100 shares    Canada corporation



--------------------------------------------------------------------------------

Subsidiary

  

Owner

   Ownership Interest   

Type of Entity

INC (Beijing) Medical Technology Co., Ltd.

   INC Research, LLC    No concept of
authorized or
issued stock    China private limited company

INC Research, S.A. de C.V.

   INC Research, LLC    2,203,169
shares    Mexico sociedad anónima

INC Research Pte. Ltd

   INC Research, LLC    100%    Singapore private limited company

PT INCRESEARCH INDONESIA

   INC Research, LLC    67%    Indonesia perseroan terbatas

INC Research CRO Singapore Pte. Ltd

   INC Research, LLC    100%    Singapore private limited company

INC Research (Thailand) Limited

   INC Research, LLC    99.9%    Thailand private limited company

INC Research South Korea

   INC Research, LLC    50 Units    South Korea corporation

INC Research CRO Argentina S.R.L.

   Kendle Americas Management Inc.    95%    Argentina sociedad de
responsabilidad limitada    Kendle Americas Investment Inc.    5%   

INC Research do Brasil Pesquisas Clinicas Ltda

   Kendle Americas Management Inc.    >99%    Brazil sociedade limitada   
Kendle Americas Investment Inc.    <1%   

Servicios Clínicos INC Research Chile Limitada

   Kendle Americas Management Inc.    95%    Chile sociedad de responsabilidad
limitada    Kendle Americas Investment Inc.    5%   

INC Research Colombia Ltda.

   Kendle Americas Management Inc.    95%    Colombia sociedad de
responsabilidad limitada    Kendle Americas Investment Inc.    5%   



--------------------------------------------------------------------------------

Subsidiary

  

Owner

   Ownership Interest   

Type of Entity

INC Research BR Serviços de Pesquisas Clínicas Ltda.

   Kendle Americas Management Inc.    95%    Brazil sociedade limitada    Kendle
Americas Investment Inc.    5%   

INC Research Peru Limited S.R.L.

   Kendle NC LLC    100%    Peru sociedad de responsabilidad limitada

Kendle India Private Limited

   Kendle NC LLC    68.6%    India private limited company    INC Research, LLC
   25.5%       INCResearch Australia Pty Limited    5.9%   

INC Research South Africa (Proprietary) Limited

   Kendle NC LLC    100%    South Africa private limited company

INC Research Sweden AB

   Kendle NC LLC    100%    Sweden aktiebolag

INC Research Czech Republic s.r.o.

   Kendle NC LLC    100%    Czech Republic Společnost s ručením omezeným

INC Research Clinical Development Services Limited

   Kendle NC LLC    100%    England & Wales private limited company

INC Research Israel Ltd.

   INC Research Clinical Development Services Limited    100%    Israel
corporation

INC Research GmbH

   INC Research Clinical Development Services Limited    100%    Germany
gesellschaft mit beschränkter haftung

INC Research Philippines, Inc.

   INC Research CRO Singapore Pte. Ltd.    100%    Phillipines corporation

INC Research CRO Malaysia Sdn. Bhd.

   INC Research CRO Singapore Pte. Ltd.    100%    Malaysia sendirian berhad

Kendle Data & Technologies (India) Private Limited

   INC Research CRO Singapore Pte. Ltd.    100%    India private limited company



--------------------------------------------------------------------------------

Subsidiary

  

Owner

   Ownership Interest   

Type of Entity

Taiwan INC Research Company Ltd

   INC Research Pte. Ltd. (Singapore)    100%    Taiwan limited company

INC Research Europe Holdings Limited

   INC Research Investment LLC    100%    England & Wales private limited
company

INC Research Holding Limited

   INC Research Europe Holdings Limited    100%    England & Wales private
limited company

INC Research International Limited

   INC Research Holding Limited    100%    England & Wales private limited
company

INC Research Romania S.R.L.

   INC Research Holding Limited    100%    Romania societate cu răspundere
limitată

Limited Liability Company INC Research Ukraine

   INC Research Holding Limited    100%    Ukraine limited liability company

INC Research Company Limited

   INC Research Holding Limited    100%    Hong Kong limited company

INC Research UK Limited

   INC Research Holding Limited    100%    England & Wales private limited
company

INC Research International Holdings Limited

   INC Research Holding Limited    100%    England & Wales private limited
company

INC Research Hungary Kft.

   INC Research UK Limited    100%    Hungary limited liability company

INC Research Lebanon SARL

   INC Research UK Limited    100%    Lebanon société à responsabilité limitée

INC Research Hellas Clinical Research SA

   INC Research UK Limited    100%    Greece anonymi etaireia

INC Research Austria GmbH

   INC Research UK Limited    100%    Austria gesellschaft mit beschränkter
Haftung



--------------------------------------------------------------------------------

Subsidiary

  

Owner

   Ownership Interest   

Type of Entity

INC Research d.o.o. Beograd-Vracar

   INC Research UK Limited    100%    Bosnia and Herzegovina društvo s
ograničenom odgovornošću

INC Research Klinik Araştırma Limited Şirketi

   INC Research UK Limited    100%    Turkey limited company

INC Research Toronto, Inc.

   INC Research International Holdings Limited    100%    Canada corporation

INC Research Branches Limited (UK)

   INC Research International Holdings Limited    100%    England & Wales
private limited company

INC Research Poland Spólka z ograniczona odpowiedzialnoscia

   INC Research Branches Limited (UK)    100%    Poland limited partnership with
shares

INC Research France S.A.S.

   INC Research Branches Limited (UK)    100%    France société par actions
simplifiée

INC Research NV

   INC Research France S.A.S.    100%    Belgium naamloze vennootschap

INC Research Spain, S.A., Sociedad Unipersonal

   INC Research France S.A.S.    100%    Spain Sociedad Anónima

INC Research Netherlands, B.V.

   INC Research International Holdings Limited    100%    Netherlands closed
company

INC Research Italia S.R.L.

   INC Research Netherlands, B.V.    100%    Italy società a responsabilità
limitata

INC Research Japan K.K.

   INC Research Netherlands, B.V.    100%    Japan stock company

INC Research Egypt, Limited Liability Company

   INC Research Netherlands, B.V.    100%    Egypt limited liability company

INCResearch Australia Holdings Pty Limited

   INC Research International Holdings Limited    100%    Australia proprietary
limited company

INCResearch Australia Pty Limited

   INCResearch Australia Holdings Pty Limited    100%    Australia proprietary
limited company



--------------------------------------------------------------------------------

Subsidiary

  

Owner

   Ownership Interest   

Type of Entity

INC Research New Zealand Ltd.

   INCResearch Australia Pty Limited    100%    New Zealand limited

INC Research Clinical Services Mexico Limited, S.A. de C.V.

   INC Research International Holdings Limited    100%    Mexico sociedad
anónima

Kendle Servicios, S.A. de C.V.

   INC Research International Holdings Limited    100%    Mexico sociedad
anónima



--------------------------------------------------------------------------------

Schedule 5.10

Unrestricted Subsidiaries

None.



--------------------------------------------------------------------------------

Schedule 5.15

Post-Closing Schedule

Within 30 days of the Closing Date (or such longer period as the Administrative
Agent may reasonably agree), delivery to the Administrative Agent, to the extent
available from the relevant insurance carrier, in the case of each casualty
insurance policy (excluding any business interruption insurance policy, any
workers’ compensation policy, any employee liability policy and/or any
representation and warranty insurance policy) required under Section 5.05 of the
Credit Agreement, of a loss payable endorsement that names the Administrative
Agent, on behalf of the Secured Parties, as the loss payee thereunder.



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

 

1. Reimbursement obligations with respect to the letters of credit listed on
item (5) in this Schedule 6.01.

 

2. The following intercompany debt:

 

  •   Intercompany Indebtedness entered into in connection with tax planning in
connection with the acquisition and integration of PharmaNet and certain assets
related to the PharmaNet businesses. (Current balance - $150,000,000)

 

  •   Amended and Restated Global Intercompany Note, dated as of November 9,
2016 representing intercompany debt between INC Research Holdings, Inc. (as
successor by merger to Double Eagle Intermediate II, Inc.), inVentiv Group
Holdings, Inc., inVentiv Health, Inc. and inVentiv Health, Inc.’s subsidiaries
for an unlimited principal amount, at various interest rates and with various
maturity dates.

 

  •   inVentiv Health, Inc. as holder under a note for 5,850,000,000 JPY, issued
by inVentiv Health Japan, G.K. on December 14, 2012, at 10.7% interest. (Current
balance – 7,399,333,233 JPY)

 

  •   inVentiv Health, Inc. as holder under a note for 3,150,000,000 JPY, issued
by inVentiv Health Japan, G.K. on December 14, 2012, at 10.7% interest. (Current
balance – 3,984,256,256 JPY)

 

3. Capital leases (including fleet vehicles) of $41,847,610

 

4. Earnout payments under that certain Equity and Asset Purchase Agreement,
dated as of October 25, 2013, by and between inVentiv Health, Inc. and Catalina
Marketing Corporation.

 

5. To the extent constituting Indebtedness, Indebtedness represented by the
following letters of credit:

 

LOGO [g432465g71u55.jpg]

 

Bank

  

LC#

  

Applicant

  

Amount

  

Beneficiary

Wells Fargo Bank, N.A.

   IS0023369U    INC Research, LLC    $294,200.00    Technicolor SA

Wells Fargo Bank, N.A.

   IS0302841U    INC Research, LLC    $90,786.00    PNC Bank, N.A.

Wells Fargo Bank, N.A.

   IS0306849U    INC Research, LLC    $200,000.00    Rorasa Inc.



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

 

1. Liens securing Capital Leases (including vehicle leases) referenced on
Schedule 6.01 encumbering the asset acquired with the proceeds of such
Indebtedness and proceeds and products thereof, replacements, accessions or
additions thereto and improvements thereon (it being understood that individual
financings of the type permitted under Section 6.01(m) of the Credit Agreement
provided by any lender may be cross-collateralized to other financings of such
type provided by such lender or its affiliates).

 

2. To the extent constituting Liens, Liens represented by the letters of credit
set forth in item 5 of Schedule 6.01.

 

3. The following UCC filings:

 

(i) Debtor & Secured Party

   File No. Debtor: Blue Diesel, LLC    Secured Party: Office of the Attorney
General Collections Enforcement Dept.    200600041686 Debtor: Gerbig,
Snell/Weisheimer Advertising, LLC    Secured Party: Bureau of Workers’
Compensation    200900017855


09ST24434



--------------------------------------------------------------------------------

Schedule 6.06

Existing Investments

 

1. Investments in the following entities:

 

Current Legal
Entities Owned

 

Record Owner

   Certificate
No.    No. of
Shares/Interest Heartburn in Sweden AB   inVentiv Health Communications, Inc   
N/A    15%

 

2. To the extent constituting Investments, any intercompany debt listed as item
(2) on Schedule 6.01.



--------------------------------------------------------------------------------

Schedule 6.07

Certain Dispositions

None.



--------------------------------------------------------------------------------

Schedule 9.01

Borrowers’ Website Address for Electronic Delivery

None.



--------------------------------------------------------------------------------

EXHIBIT A-1

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex I attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit issued under such facilities)
and (ii) to the extent permitted to be assigned under applicable Requirements of
Law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). In the case where the Assigned Interest covers all of
the Assignor’s rights and obligations under the Credit Agreement, the Assignor
shall cease to be a party thereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03 of the Credit Agreement with
respect to facts and circumstances occurring on or prior to the Effective Date
and subject to its obligations hereunder and under Section 9.13 of the Credit
Agreement. The effectiveness of the sale and assignment of the Assigned Interest
is subject to acceptance and recording thereof in the Register by the
Administrative Agent pursuant to Section 9.05(b)(v) of the Credit Agreement. The
sale and assignment of the Assigned Interest is (i) without recourse to the
Assignor and (ii) except as expressly provided in this Assignment and
Assumption, without representation or warranty by the Assignor.

1. Assignor: [●]

2. Assignee: [●]

[and is an Affiliate/Approved Fund of [identify Lender]1]

3. Borrowers: INC Research Holdings, Inc., inVentiv Health, Inc., inVentiv
Health Clinical, Inc., inVentiv Health Communications, Inc., and INC Research,
LLC.

4. Administrative Agent: Credit Suisse AG, Cayman Islands Branch, as
administrative agent under the Credit Agreement.

 

 

1  Select as applicable.

 

A-1-1



--------------------------------------------------------------------------------

5. Credit Agreement: That certain Credit Agreement, dated as of August 1, 2017
(as amended, restated, amended and restated, supplemented or otherwise modified
and in effect on the date hereof, the “Credit Agreement”), by and among, inter
alios, INC Research Holdings, Inc., a Delaware corporation (the “Administrative
Borrower”), the other borrowers party thereto (each a “Borrower” and
collectively with the Administrative Borrower, the “Borrowers”), the Lenders
from time to time party thereto, and Credit Suisse AG, Cayman Islands Branch
(“Credit Suisse”), in its capacities as administrative agent and collateral
agent for the Lenders (in such capacities, the “Administrative Agent”).

6. Assigned Interest:

 

Aggregate Amount of
Commitment/Loans

   Class of
Loans
Assigned2      Amount of
Commitment/Loans
Assigned3      Percentage Assigned
of Commitment/Loans
under Relevant Class4     CUSIP
Number  

$            

      $                          %   

$

      $             %   

$

      $             %   

Effective Date: [●] [●], 20[●] [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

7. THE PARTIES HERETO ACKNOWLEDGE THAT ANY ASSIGNMENT TO ANY DISQUALIFIED
INSTITUTION WITHOUT OBTAINING THE REQUIRED CONSENT OF THE ADMINISTRATIVE
BORROWER OR, TO THE EXTENT THE ADMINISTRATIVE BORROWER’S CONSENT IS REQUIRED
UNDER SECTION 9.05 OF THE CREDIT AGREEMENT, TO ANY OTHER PERSON, SHALL BE NULL
AND VOID, AND, IN THE EVENT OF ANY SUCH ASSIGNMENT (AND ANY ASSIGNMENT TO ANY
AFFILIATE OF ANY DISQUALIFIED INSTITUTION (OTHER THAN A BONA FIDE DEBT FUND)),
THE BORROWERS SHALL BE ENTITLED TO PURSUE THE REMEDIES DESCRIBED IN SECTION 9.05
OF THE CREDIT AGREEMENT.

[Signature Page Follows]

 

 

2  Complete the appropriate terminology for the types of Loans/Commitments under
the Credit Agreement that are being assigned pursuant to this Assignment and
Assumption (e.g., “Term A Loans,” “Term B Loans,” “Revolving Loans,” etc.).

3  Except in the case of any assignment to another Lender, any Affiliate of any
Lender or any Approved Fund or any assignment of the entire remaining amount of
the Assignor’s Loans or Commitments of any Class, not to be less than
(x) $1,000,000 in the case of Term Loans and Term Commitments and (y) $5,000,000
in the case of Revolving Loans and Revolving Credit Commitments unless the
Administrative Borrower and the Administrative Agent otherwise consent.

4  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-1-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Name:   Title:

 

A-1-3



--------------------------------------------------------------------------------

•   ASSIGNEE HAS EXAMINED THE LIST OF DISQUALIFIED INSTITUTIONS AND
(I) REPRESENTS AND WARRANTS THAT (A) IT IS NOT IDENTIFIED ON SUCH LIST AND
(B) IT IS NOT AN AFFILIATE OF ANY INSTITUTION IDENTIFIED ON SUCH LIST [(OTHER
THAN, IN THE CASE OF THIS CLAUSE (B), A BONA FIDE DEBT FUND)]5 AND
(II) ACKNOWLEDGES THAT ANY ASSIGNMENT MADE TO AN AFFILIATE OF A DISQUALIFIED
INSTITUTION (OTHER THAN A BONA FIDE DEBT FUND) SHALL BE SUBJECT TO SECTION 9.05
OF THE CREDIT AGREEMENT.6

 

ASSIGNEE [NAME OF ASSIGNEE] By:       Name:   Title: Consented to and Accepted:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as Administrative Agent7 By:       Name:   Title: By:       Name:   Title:
[ISSUING BANK]8 By:       Name:   Title:

  

 

5  Insert bracketed language if Assignee is a Bona Fide Debt Fund.

6  To be completed by Assignee.

7  To be added only if the consent of the Administrative Agent is required.

8  To be added only with respect to an assignment under the Revolving Facility.

 

A-1-4



--------------------------------------------------------------------------------

[Consented to:]9

INC RESEARCH HOLDINGS, INC.,

as the Administrative Borrower

By:       Name:   Title:

 

9  To be added only if the consent of the Administrative Borrower is required by
Section 9.05(b)(i)(A) of the Credit Agreement.

 

A-1-5



--------------------------------------------------------------------------------

Annex I to Exhibit A-1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth herein, (iv) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (v) [it is] [it is not] a
Defaulting Lender; and (b) makes no representation or warranty and assumes no
responsibility with respect to (i) any statement, warranty or representation
made in or in connection with the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto (other than this
Assignment and Assumption) or any collateral thereunder, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Administrative Borrower, any of its Restricted Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Administrative Borrower, any of its Restricted
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it is an
Eligible Assignee and has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement and the other Loan
Documents as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement and any Intercreditor Agreement, together with copies of
the most recent financial statements referred to in Section 4.01(c) or the most
recent financial statements delivered pursuant to Section 5.01 of the Credit
Agreement, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (v) it has examined
the list of Disqualified Institutions and it is not (A) a Disqualified
Institution or (B) an Affiliate of a Disqualified Institution [(other than, in
the case of this Clause (B), a Bona Fide Debt Fund)]10 and (vi) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to Section 2.17 of the Credit Agreement, duly completed and executed by
the Assignee and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it deems appropriate at the time, continue to make
its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers and discretion under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, and (iii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

 

10  Insert bracketed language if Assignee is a Bona Fide Debt Fund and not
otherwise identified on the list of Disqualified Institutions.

 

ANNEX I TO EXHIBIT A-1-1



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or by email as a “.pdf” or “.tiff” attachment shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be construed in accordance with and
governed by the laws of the State of New York.

 

ANNEX I TO EXHIBIT A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2

[FORM OF]

AFFILIATED LENDER

ASSIGNMENT AND ASSUMPTION

This Affiliated Lender Assignment and Assumption (the “Affiliated Lender
Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [Insert name of Assignor] (the “Assignor”)
and [Insert name of Affiliated Lender] (the “Assignee”). Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex I attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Affiliated Lender
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Term Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable Requirements of Law, all claims, suits, causes of action and
any other right of the Assignor (in its capacity as a Term Lender) against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). In the case where
the Assigned Interest covers all of the Assignor’s rights and obligations under
the Credit Agreement, the Assignor shall cease to be a party thereto but shall
continue to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03 of
the Credit Agreement with respect to facts and circumstances occurring on or
prior to the Effective Date and subject to its obligations hereunder and under
Section 9.13 of the Credit Agreement. The effectiveness of the sale and
assignment of the Assigned Interest is subject to acceptance and recording
thereof in the Register by the Administrative Agent pursuant to
Section 9.05(b)(v) of the Credit Agreement. The sale and assignment of the
Assigned Interest is (i) without recourse to the Assignor and (ii) except as
expressly provided in this Affiliated Lender Assignment and Assumption, without
representation or warranty by the Assignor.

1. Assignor: [●]

2. Assignee: [●] and is an Affiliated Lender [that is an Investor (or an
Affiliate of an Investor)/ the Administrative Borrower or a subsidiary thereof].

3. Borrowers: INC Research Holdings, Inc., inVentiv Health, Inc., inVentiv
Health Clinical, Inc., inVentiv Health Communications, Inc., and INC Research,
LLC.

4. Administrative Agent: Credit Suisse AG, Cayman Islands Branch, as
administrative agent under the Credit Agreement.

 

A-2-1



--------------------------------------------------------------------------------

5. Credit Agreement: That certain Credit Agreement, dated as of August 1, 2017
(as amended, restated, amended and restated, supplemented or otherwise modified
and in effect on the date hereof, the “Credit Agreement”), by and among, inter
alios, INC Research Holdings, Inc., a Delaware corporation (the “Administrative
Borrower”), the other borrowers party thereto (each a “Borrower” and
collectively with the Administrative Borrower, the “Borrowers”), the Lenders
from time to time party thereto, and Credit Suisse AG, Cayman Islands Branch
(“Credit Suisse”), in its capacities as administrative agent and collateral
agent for the Lenders (in such capacities, the “Administrative Agent”).

6. Assigned Interest:

 

Aggregate

Amount of Loans

   Class of
Loans Assigned11      Amount of Loans
Assigned12      Percentage Assigned of
Loans under Relevant
Class13     CUSIP
Number  

$            

      $                          %   

$

      $             %   

$

      $             %   

7. THE PARTIES HERETO ACKNOWLEDGE THAT ANY ASSIGNMENT TO AN AFFILIATED LENDER
WHICH RESULTS IN THE AGGREGATE PRINCIPAL AMOUNT OF TERM LOANS THEN HELD BY ALL
AFFILIATED LENDERS EXCEEDING THE AFFILIATED LENDER CAP (AFTER GIVING EFFECT TO
ANY SUBSTANTIALLY SIMULTANEOUS CANCELLATION OF TERM LOANS) SHALL BE NULL AND
VOID WITH RESPECT TO THE AMOUNT IN EXCESS OF THE AFFILIATED LENDER CAP (SUBJECT
TO SECTION 9.05(f)(ii) OF THE CREDIT AGREEMENT).

Effective Date: [●] [●], 20[●] [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

[Signature Page Follows]

 

11  Complete the appropriate terminology for the types of Loans/Commitments
under the Credit Agreement that are being assigned pursuant to this Assignment
and Assumption (e.g., “Term A Loans,” “Term B Loans,” “Revolving Loans,” etc.)

12  Except in the case of any assignment to another Lender, any Affiliate of any
Lender or any Approved Fund or any assignment of the entire remaining amount of
the Assignor’s Loans of any Class, not to be less than $1,000,000 unless the
Administrative Borrower and the Administrative Agent otherwise consent.

13  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

A-2-2



--------------------------------------------------------------------------------

The terms set forth in this Affiliated Lender Assignment and Assumption are
hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Name:   Title:

 

A-2-3



--------------------------------------------------------------------------------

ASSIGNEE [NAME OF ASSIGNEE] By:       Name:   Title:

 

[Consented to:]14 INC RESEARCH HOLDINGS, INC.,   as the Administrative Borrower
By:       Name:   Title:

 

14  To be added only if the consent of the Administrative Borrower is required
by Section 9.05(b)(i)(A) of the Credit Agreement.

 

A-2-4



--------------------------------------------------------------------------------

STANDARD TERMS AND CONDITIONS FOR

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) its
Commitment in respect of Term Loans, and the outstanding balances of its Term
Loans, in each case without giving effect to assignments thereof which have not
become effective, are as set forth herein, (iv) it has full power and authority,
and has taken all action necessary, to execute and deliver this Affiliated
Lender Assignment and Assumption and to consummate the transactions contemplated
hereby and (v) [it is] [it is not] a Defaulting Lender; and (b) makes no
representation or warranty and assumes no responsibility with respect to (i) any
statement, warranty or representation made in or in connection with the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto (other than this Affiliated Lender Assignment and Assumption)
or any collateral thereunder, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Administrative
Borrower, any of its Restricted Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Administrative Borrower, any of its Restricted Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document. The Assignor acknowledges and agrees that in connection with this
Affiliated Lender Assignment and Assumption, (1) the applicable Affiliated
Lender or its Affiliates may have, and later may come into possession of,
material nonpublic information with respect to the Administrative Borrower
and/or any subsidiary thereof and/or their respective Securities (“MNPI”),
(2) the Assignor has independently, without reliance on the applicable
Affiliated Lender, the Investors, the Administrative Borrower, any of their
respective subsidiaries, the Administrative Agent, the Arrangers or any of their
respective Affiliates, made its own analysis and determination to participate in
such assignment notwithstanding the Assignor’s lack of knowledge of the MNPI,
(3) none of the applicable Affiliated Lenders, the Investors, the Administrative
Borrower, any of their respective subsidiaries, the Administrative Agent, the
Arrangers or any of their respective Affiliates shall have any liability to the
Assignor, and the Assignor hereby waives and releases, to the extent permitted
by applicable Requirements of Law, any claims it may have against the applicable
Affiliated Lender, the Investors, the Administrative Borrower, each of its
respective subsidiaries, the Administrative Agent, the Arrangers and their
respective Affiliates, under applicable Requirements of Law or otherwise, with
respect to the nondisclosure of the MNPI and (4) the MNPI may not be available
to the Administrative Agent, the Arrangers or the other Lenders.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it is an
Affiliated Lender and has full power and authority, and has taken all action
necessary, to execute and deliver this Affiliated Lender Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to acquire the Assigned Interest and become a Lender, (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
and the other Loan Documents as a Lender (including as an Affiliated Lender)
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender (including as an Affiliated Lender) thereunder, (iv) it
has received a copy of the Credit Agreement and any Intercreditor Agreement,
together with copies of the most recent financial statements referred to in
Section 4.01(c) or delivered pursuant to Section 5.01 of the Credit Agreement,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Affiliated Lender Assignment and Assumption and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative

 

A-2-5



--------------------------------------------------------------------------------

Agent or any other Lender, (v) attached to the Affiliated Lender Assignment and
Assumption is any documentation required to be delivered by it pursuant to
Section 2.17 of the Credit Agreement, duly completed and executed by the
Assignee, (vi) after giving effect to this Affiliated Lender Assignment and
Assumption and subject to the provisions of Section 9.05(g)(ii), the aggregate
principal amount of all Term Loans then held by all Affiliated Lenders does not
exceed the Affiliated Lender Cap (after giving effect to any substantially
simultaneous cancellation thereof) and (vii) in the case of any assignment
effected pursuant to a Dutch Auction and/or open market purchase conducted by
the Administrative Borrower or any of its Restricted Subsidiaries, (1) no
Indebtedness incurred under the Revolving Facility has been utilized to fund the
purchase of the Assigned Interest, (2) no Event of Default exists at the time of
acceptance of bids for any Dutch Auction or the confirmation of any open market
purchase and (3) the Term Loans in respect of such Assigned Interest shall, to
the extent permitted by applicable Requirement of Law, be retired and cancelled
immediately after the Effective Date; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it deems
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (ii) it appoints and authorizes the
Administrative Agent to take such action on its behalf and to exercise such
powers and discretion under the Credit Agreement, the other Loan Documents or
any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent, by the terms thereof, together with such
powers as are reasonably incidental thereto, and (iii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender. The Assignee
agrees that, solely in its capacity as an Affiliated Lender, it will not be
entitled to (a) attend (including by telephone) or participate in any meeting or
discussions (or portion thereof) among the Administrative Agent or any Lender or
among Lenders to which the Loan Parties or their representatives are not invited
or (b) receive any information or material prepared by the Administrative Agent
or any Lender or any communication by or among the Administrative Agent and one
or more Lenders, except to the extent such information or material has been made
available by the Administrative Agent or any Lender to any Loan Party or its
representatives (and in any case, other than the right to receive notices of
Borrowings, prepayments and other administrative notices in respect of its Term
Loans required to be delivered to Lenders pursuant to Article 2 of the Credit
Agreement) or (c) receive advice of counsel to the Administrative Agent or
challenge the Administrative Agent’s attorney-client privilege.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (other than Assigned
Interests assigned to the Administrative Borrower or any of its Restricted
Subsidiaries) (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Affiliated Lender Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and permitted assigns. This Affiliated Lender Assignment
and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Affiliated Lender Assignment and Assumption by facsimile
or by email as a “.pdf” or “.tiff” attachment shall be effective as delivery of
a manually executed counterpart of this Affiliated Lender Assignment and
Assumption. This Affiliated Lender Assignment and Assumption shall be construed
in accordance with and governed by the laws of the State of New York.

 

A-2-6



--------------------------------------------------------------------------------

EXHIBIT

[FORM OF]

BORROWING REQUEST

Credit Suisse AG, Cayman Islands Branch

as Administrative Agent for the Lenders referred to below

[●]

[●] [●], 20[●]15

Ladies and Gentlemen:

Reference is hereby made to that certain Credit Agreement, dated as of August 1,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified and in effect on the date hereof, the “Credit Agreement”), by and
among, inter alios, INC Research Holdings, Inc., a Delaware corporation (the
“Administrative Borrower”), the other borrowers party thereto (each a “Borrower”
and collectively with the Administrative Borrower, the “Borrowers”), the Lenders
from time to time party thereto, and Credit Suisse AG, Cayman Islands Branch
(“Credit Suisse”), in its capacities as administrative agent and collateral
agent for the Lenders (in such capacities, the “Administrative Agent”). Terms
defined in the Credit Agreement are used herein with the same meanings unless
otherwise defined herein.

The undersigned hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests the Borrowings under the Credit Agreement to be made
on [●] [●] , 20[●] , and in that connection sets forth below the terms on which
the Borrowings are requested to be made:

 

(A) Borrower [INC Research Holdings, Inc.] [inVentiv Health, Inc.] [inVentiv
Health Clinical, Inc.] [inVentiv Health Communications, Inc.] [INC Research,
LLC]

 

(B)   Date of Borrowing (which shall be a Business Day)

     [ ●]   

(C)   Aggregate Amount of Borrowing16

   $ [ ●]   

(D)   Type of Borrowing17

     [ ●]   

  

 

15  The Administrative Agent must be notified in writing by hand delivery, fax
or other electronic transmission (including “.pdf” or “.tiff”) not later than
(i) 1:00 p.m. three Business Days prior to the requested date of any Borrowing
of Adjusted Eurocurrency Rate Loans (or (x) two Business Days in the case of any
Borrowing of Adjusted Eurocurrency Rate Loans to be made on the Closing Date or
(y) four Business Days in the case of an Adjusted Eurocurrency Rate Borrowing in
any Alternate Currency (other than Sterling or Euros)) and (ii) 12:00 p.m. on
the requested date of any Borrowing of ABR Loans (or, in each case, such later
time as is reasonably acceptable to the Administrative Agent); provided,
however, that if the Administrative Borrower wishes to request Adjusted
Eurocurrency Rate Loans having an Interest Period of other than one, two, three
or six months in duration as provided in the definition of “Interest Period,”
(A) the applicable notice from the Administrative Borrower must be received by
the Administrative Agent not later than 1:00 p.m. four Business Days prior to
the requested date of such Borrowing (or such later time as is reasonably
acceptable to the Administrative Agent), whereupon the Administrative Agent
shall give prompt notice to the appropriate Lenders of such request and
determine whether the requested Interest Period is available to them and (B) not
later than 12:00 p.m. three Business Days before the requested date of such
Borrowing, the Administrative Agent shall notify the Administrative Borrower
whether or not the requested Interest Period is available to and has been
approved by the appropriate Lenders (such approval not to be unreasonably
withheld or delayed).

16  Subject to Section 2.02(c) of the Credit Agreement.

17  State whether an Adjusted Eurocurrency Rate Borrowing or ABR Borrowing. If
no Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing.

 

B-1



--------------------------------------------------------------------------------

(E)   Class of Borrowing

     [ ●]   

(F)    Currency of Borrowing

     [ ●]   

(G)   Interest Period18 (in the case
of an Adjusted Eurocurrency Rate Borrowing)

     [ ●]   

 

(H) Amount, Account Number and Location

 

Wire Transfer Instructions:  

Amount

   $ [ ●] 

Bank:

     [ ●] 

ABA No.:

     [ ●] 

Account No.:

     [ ●] 

Account Name:

     [ ●] 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Borrowing:

 

(A) [The representations and warranties of the Loan Parties set forth in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date of the Borrowing with the same effect as
though such representations and warranties had been made on and as of the date
of such Borrowing; provided that to the extent that any representation and
warranty specifically refers to an earlier date or a given period, it is true
and correct in all material respects as of such earlier date or for such period;
provided, further, that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates or for such periods. ]19

 

(B) [At the time of and immediately after giving effect to the Borrowing, no
Default or Event of Default has occurred and is continuing.]20

[Signature Page Follows]

 

 

18  Must be a period contemplated by the definition of “Interest Period”. If no
Interest Period is specified, then the Interest Period shall be of one-month’s
duration.

19  Include bracketed language only for Borrowings after Closing Date.

20  Include bracketed language only for Borrowings after Closing Date (subject
to Section 4.02 of Credit Agreement).

 

B-2



--------------------------------------------------------------------------------

INC RESEARCH HOLDINGS, INC. By:       Name:   Title:

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

COMPLIANCE CERTIFICATE

[●] [●], 20[●]

 

To: The Administrative Agent and each of the Lenders parties to the Credit
Agreement described below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement, dated as of August 1, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified and in effect on the date hereof,
the “Credit Agreement”), by and among, inter alios, INC Research Holdings, Inc.,
a Delaware corporation (the “Administrative Borrower”), the other borrowers
party thereto (each a “Borrower” and collectively with the Administrative
Borrower, the “Borrowers”), the Lenders from time to time party thereto, and
Credit Suisse AG, Cayman Islands Branch (“Credit Suisse”), in its capacities as
administrative agent and collateral agent for the Lenders (in such capacities,
the “Administrative Agent”). Unless otherwise defined herein, capitalized terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES, AS A RESPONSIBLE OFFICER OF THE ADMINISTRATIVE
BORROWER, IN SUCH CAPACITY AND NOT IN AN INDIVIDUAL CAPACITY, THAT:

1. I am the duly appointed [●] of the Administrative Borrower and a Responsible
Officer of the Administrative Borrower;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of the Administrative Borrower and its Restricted
Subsidiaries, on a consolidated basis, during the [Fiscal Quarter][Fiscal Year]
covered by the attached financial statements;

3. Any pro forma “run rate” cost saving, operating expense reduction,
operational improvement and/or synergy added back in calculating Consolidated
Adjusted EBITDA in reliance on clause (e) of the definition of “Consolidated
Adjusted EBITDA” during the Fiscal Quarter covered by the attached financial
statements is, in my good faith determination, reasonably identifiable and
factually supportable.

4. [The attached financial statements fairly present, in all material respects,
in accordance with GAAP, the consolidated financial position of the
Administrative Borrower as at the dates indicated and its consolidated income
and cash flows for the periods indicated, subject to the absence of footnotes
and changes resulting from audit and normal year-end adjustments.]21

5. [Except as described in the disclosure set forth below, the][The]
examinations described in paragraph 2 did not disclose, and I have no knowledge
of the existence of any condition or event which constitutes a Default or Event
of Default that exists as of the date of this Compliance Certificate[ and the
disclosure set forth below specifies, in reasonable detail, the nature of any
such condition or event and any action taken or proposed to be taken with
respect thereto].

 

 

21  Include to the extent the relevant Compliance Certificate is delivered in
connection with unaudited quarterly financials.

 

C-1



--------------------------------------------------------------------------------

6. [Schedule 1 attached hereto sets forth reasonably detailed calculations of
Excess Cash Flow for such Excess Cash Flow Period.]22

7. [Attached as Schedule 2 hereto is a list of the subsidiaries of the
Administrative Borrower as of the last day of the Fiscal Quarter covered hereby
that identifies each as a Restricted Subsidiary or an Unrestricted
Subsidiary].23/[There is no change in the list of Restricted Subsidiaries and
Unrestricted Subsidiaries since the later of the Closing Date and the date of
the last Compliance Certificate.]

8. [Attached as Schedule 3 hereto is a summary of the pro forma adjustments (if
any) necessary to eliminate the accounts of Unrestricted Subsidiaries from the
attached financial statements.]24

9. Attached as Schedule 4 hereto are calculations in reasonable detail
demonstrating compliance with the covenant set forth in Section 6.13(a) of the
Credit Agreement.

10. [Attached as Schedule 5 hereto is consolidating financial information
summarizing in reasonable detail the information regarding the Parent Company to
which the attached financial statements related, on the one hand, and the
information relating to the Administrative Borrower, on the other hand.]25

[Signature Page Follows]

 

22  Only required to the extent the relevant Compliance Certificate is delivered
in connection with audited annual financial statements (commencing with the
Excess Cash Flow Period ending December 31, 2018).

23  Only required if a subsidiary has been designated as a Restricted Subsidiary
or an Unrestricted Subsidiary since delivery of the last Compliance Certificate.

24  Only required if a subsidiary of the Administrative Borrower is or has been
designated as an Unrestricted Subsidiary at the time of delivery of the
applicable Compliance Certificate.

25  To the extent required by the last paragraph of Section 5.01.

 

C-2



--------------------------------------------------------------------------------

The foregoing certifications, together with the information set forth in the
Schedules hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered as of the date first
written above.26

 

INC RESEARCH HOLDINGS, INC. By:       Name:   Title:

 

  

 

26  [Please note the deadlines for satisfaction of the following requirements
correspond with the delivery of each Compliance Certificate (unless otherwise
indicated):

 

  1. The delivery of documents and deliverables required under Section 4.02(a)
of the Security Agreement relating to any certificated Securities and/or
(ii) Instruments having a face amount in excess of $20,000,000, in each case
acquired during the Fiscal Quarter covered by the attached financial statements.
NOTE: If any Loan Party acquires (i) certificated Securities and/or
(ii) Instruments having a face amount in excess of $20,000,000 during the fourth
Fiscal Quarter of any Fiscal Year, the documents and deliverables required under
Section 4.02(a) of the Security Agreement must be delivered within 60 days after
the end of such Fiscal Quarter.

 

  2. The delivery of documents and deliverables required under Section 4.03(c)
of the Security Agreement relating to any registration (or any application for
registration) of any Patent, Trademark or Copyright with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, filed or acquired during the Fiscal Quarter covered by the attached
financial statements.

 

  3. The delivery of the documents required under Section 4.04 of the Security
Agreement relating to any Commercial Tort Claim with an individual value (as
reasonably estimated by the Administrative Borrower) in excess of $15,000,000
acquired after the Closing Date. NOTE: If any Loan Party acquires any Commercial
Tort Claim with an individual value (as reasonably estimated by the
Administrative Borrower) in excess of $15,000,000 during the fourth Fiscal
Quarter of any Fiscal Year, the documents and deliverables required under
Section 4.04 of the Security Agreement must be delivered within 60 days after
the end of such Fiscal Quarter.

 

  4. The delivery of the documents required to be delivered under
Section 5.12(a) of the Credit Agreement as a result of (i) the formation or
acquisition after the Closing Date of any Restricted Subsidiary that is a
Domestic Subsidiary (other than an Excluded Subsidiary), (ii) the designation of
any Unrestricted Subsidiary that is a Domestic Subsidiary as a Restricted
Subsidiary (other than an Excluded Subsidiary), (iii) any Restricted Subsidiary
that is a Domestic Subsidiary ceasing to be an Immaterial Subsidiary and/or
(iv) any Restricted Subsidiary that was an Excluded Subsidiary ceasing to be an
Excluded Subsidiary, in each case during the Fiscal Quarter covered by the
attached financial statements. NOTE: upon the taking of any action or the
occurrence of any event described in clauses (i) through (iv) during the fourth
Fiscal Quarter of any Fiscal Year, the documents required to be delivered under
Section 5.12(a) of the Credit Agreement must be delivered within 60 days after
the end of such Fiscal Quarter.]  

 

C-3



--------------------------------------------------------------------------------

SCHEDULE 1

 

Calculation of Excess Cash Flow27

 

 

27  If applicable.

 

SCHEDULE 1 TO EXHIBIT C



--------------------------------------------------------------------------------

SCHEDULE 2

List of Restricted Subsidiaries and Unrestricted Subsidiaries

Restricted Subsidiaries:

Unrestricted Subsidiaries:

 

SCHEDULE 2 TO EXHIBIT C



--------------------------------------------------------------------------------

SCHEDULE 3

Summary of Pro Forma Adjustments for Unrestricted Subsidiaries28

 

 

28  If applicable.

 

SCHEDULE 3 TO EXHIBIT C



--------------------------------------------------------------------------------

SCHEDULE 4

Calculation of First Lien Leverage Ratio

 

SCHEDULE 4 TO EXHIBIT C



--------------------------------------------------------------------------------

SCHEDULE 5

Consolidating Financial Information29

 

 

29  If applicable.

 

SCHEDULE 5 TO EXHIBIT C



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

INTEREST ELECTION REQUEST

Credit Suisse AG, Cayman Islands Branch

as Administrative Agent for the Lenders referred to below

[●]

[●] [●], 20[●]30

Ladies and Gentlemen:

Reference is hereby made to that certain Credit Agreement, dated as of August 1,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified and in effect on the date hereof, the “Credit Agreement”), by and
among, inter alios, INC Research Holdings, Inc., a Delaware corporation (the
“Administrative Borrower”), the other borrowers party thereto (each a “Borrower”
and collectively with the Administrative Borrower, the “Borrowers”), the Lenders
from time to time party thereto, and Credit Suisse AG, Cayman Islands Branch
(“Credit Suisse”), in its capacities as administrative agent and collateral
agent for the Lenders (in such capacities, the “Administrative Agent”). Terms
defined in the Credit Agreement are used herein with the same meanings unless
otherwise defined herein.

The undersigned hereby gives you notice pursuant to Section 2.08 of the Credit
Agreement of an interest rate election, and in that connection sets forth below
the terms thereof:

(A) [on [insert applicable date] (which is a Business Day), the undersigned will
convert $[●]31 of the aggregate outstanding principal amount of the [Term]32
[Revolving] Loans, bearing interest at the [ABR][Adjusted Eurocurrency Rate],
into an [Adjusted Eurocurrency Rate][ABR] Loan [and, in the case of an Adjusted
Eurocurrency Rate Loan, having an Interest Period of [●] month(s)]33[; and][.]]

 

 

30  The Administrative Agent must be notified in writing (by hand delivery, fax
or other electronic transmission (including “.pdf” or “.tiff”) ) not later than
(i) 1:00 p.m. three Business Days prior to the requested day of any conversion
or continuation of Adjusted Eurocurrency Rate Loans or conversion of ABR Loans
to Adjusted Eurocurrency Rate Loans and (ii) 12:00 p.m. on the requested date of
any conversion of any Borrowing to ABR Loans (or, in each case, such later time
as is reasonably acceptable to the Administrative Agent); provided, however,
that if the Administrative Borrower wishes to request a continuation of Adjusted
Eurocurrency Rate Loans or any conversion of ABR Loans to Adjusted Eurocurrency
Rate Loans with an Interest Period of other than one, two, three or six months
in duration as provided in the definition of “Interest Period,” (A) the
applicable notice from the Administrative Borrower must be received by the
Administrative Agent not later than 1:00 p.m. four Business Days prior to the
requested date of such conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the appropriate Lenders of such request and
determine whether the requested Interest Period is available to them and (B) not
later than 12:00 p.m. three Business Days before the requested date of such
conversion or continuation, the Administrative Agent shall notify the
Administrative Borrower whether or not the requested Interest Period is
available to and has been approved by the appropriate Lenders (such approval not
to be unreasonably withheld or delayed).

31  Subject to Sections 2.02(c) and 2.08(f) of the Credit Agreement.

32  Indicate relevant Class.

33  Must be a period contemplated by the definition of “Interest Period.”

 

D-1



--------------------------------------------------------------------------------

(B) [on [insert applicable date] (which is a Business Day), the undersigned will
continue $[●] of the aggregate outstanding principal amount of the
[Term]34[Revolving] Loans bearing interest at the Adjusted Eurocurrency Rate, as
Adjusted Eurocurrency Rate Loans having an Interest Period of [•] month(s)35.]

[Signature Page Follows]

 

 

34  Indicate relevant Class.

35  Must be a period contemplated by the definition of “Interest Period.”

 

D-2



--------------------------------------------------------------------------------

INC RESEARCH HOLDINGS, INC. By:  

 

  Name:     Title:  

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

PERFECTION CERTIFICATE

Reference is hereby made to (i) that certain Credit Agreement, dated as of
August 1, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect on the date hereof, the “Credit Agreement”), by
and among, inter alios, INC Research Holdings, Inc., a Delaware corporation (the
“Administrative Borrower”), the other borrowers party thereto (each a “Borrower”
and collectively with the Administrative Borrower, the “Borrowers”), the Lenders
from time to time party thereto, and Credit Suisse AG, Cayman Islands Branch
(“Credit Suisse”), in its capacities as administrative agent and collateral
agent for the Lenders (in such capacities, the “Administrative Agent”) and
(ii) that certain Pledge and Security Agreement, dated as of the date hereof (as
amended, restated, amended and restated, supplemented or otherwise modified and
in effect on the date hereof, the “Security Agreement”), by and among the
Administrative Borrower, the Subsidiary Guarantors party thereto from time to
time and the Administrative Agent. Capitalized terms used herein without
definition have the meanings set forth in the Credit Agreement or Security
Agreement, as applicable.

As used herein, the term “Company” means each of the Borrowers and the other
Loan Parties listed on Schedule 1(a) hereto.

As of the date hereof, the undersigned hereby represents and warrants to each
Administrative Agent as follows:

1. Names. (a) The exact legal name of each Company, as such name appears in its
respective Organizational Documents (as defined in the Credit Agreement) filed
with the Secretary of State, if applicable, or other relevant office of such
Company’s jurisdiction of organization or formation is set forth in
Schedule 1(a). Each Company is the type of entity disclosed next to its name in
Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Company, the Federal Taxpayer
Identification Number, if any, of each Company and the jurisdiction of
organization or formation of each Company.

(b) Except as otherwise disclosed in Schedule 1(c) or Schedule 1(d), set forth
in Schedule 1(b) hereto is (i) any other legal name that any Company has had,
together with the date of the relevant change and (ii) all other names used by
any Company on any filings with the Internal Revenue Service, in each case, in
the past five years.

(c) Set forth in Schedule 1(c) is a list of the information required by
Section 1(a) of this certificate for any other Person (i) to which any Company
became the successor by merger, consolidation or acquisition or (ii) that has
been liquidated into, or transferred all or substantially all of its assets to,
any Company, at any time within the past five years.

(d) Except as set forth in Schedule 1(d), or as otherwise disclosed in
Schedule 1(c), no Company has changed its jurisdiction of organization or form
of entity at any time during the past four months.

2. Locations. (a) The chief executive office of each Company is currently
located at the address set forth in Schedule 2(a) hereto.

3. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 3 is
a true and correct list of all of the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interests owned by any Company constituting Pledged Stock, the beneficial owners
of such stock, partnership interests, membership interests or other equity
interests and the percentage of the total issued and outstanding stock,
partnership interests, membership interests or other equity interests of the
relevant issuer represented thereby.

 

E-1



--------------------------------------------------------------------------------

4. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 4 is a
true and correct list of all Instruments (other than checks to be deposited in
the ordinary course of business) and Tangible Chattel Paper, in each case having
a face amount exceeding $20,000,000, held by any Company as of the date hereof,
including the names of the obligors, the amounts owing and the due dates.

5. Intellectual Property. (a) Attached hereto as Schedule 5(a) is a schedule
setting forth all of each Company’s United States Patents and United States
Trademarks registered with and published by (or applied for in) the United
States Patent and Trademark Office (excluding, for the avoidance of doubt, any
United States Patent or United States Trademark that has expired or been
abandoned, but including United States Trademarks that would constitute
Collateral upon the filing of a “Statement of Use” or an “Amendment to Allege
Use” with respect thereto), including the name of the registered owner and the
registration or publication number (or, if applicable, the applicant and the
application number) of each such United States Patent and United States
Trademark.

(b) Attached hereto as Schedule 5(b) is a schedule setting forth all of each
Company’s Copyrights registered with (or applied for in) the United States
Copyright Office (excluding, for the avoidance of doubt, any Copyright that has
expired or been abandoned), including the name of the registered owner and the
registration number (or, if applicable, the applicant and the application
number) of each such Copyright.

6. Commercial Tort Claims. Attached hereto as Schedule 6 is a true and correct
list of all Commercial Tort Claims with an individual value of at least
$15,000,000 (as reasonably determined by the Administrative Borrower), held by
any Company, including a brief description thereof.

[Signature Page Follows]

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has hereunto signed this Perfection
Certificate as of the date first written of above.

[●]

 

By:  

 

Name:

  Title:  

 

E-3



--------------------------------------------------------------------------------

SCHEDULE 1(A)

LEGAL NAMES

 

Legal Name

   Jurisdiction      Type      Organizational
Identification
Number      Federal Taxpayer
Identification Number                          

 

SCHEDULE 1(A) TO EXHIBIT E



--------------------------------------------------------------------------------

SCHEDULE 1(B)

PRIOR ORGANIZATIONAL NAMES

 

Company

   Prior Legal Name      Date of Change                    

 

SCHEDULE 1(B) TO EXHIBIT E



--------------------------------------------------------------------------------

SCHEDULE 1(C)

PREDECESSOR ENTITIES

 

Company

   Action      Legal Name of
Predecessor Entity      Jurisdiction of
Organization of
Predecessor Entity      Date                                      

 

SCHEDULE 1(C) TO EXHIBIT E



--------------------------------------------------------------------------------

SCHEDULE 1(D)

CHANGES IN JURISDICTION OR FORM; OTHER NAMES

 

A. Changes in Jurisdiction or Form

 

Company

   Current Jurisdiction of
Organization/Form      Prior Jurisdiction of
Organization/Form      Date of Change                                         
     

 

B. Other Names on IRS Filings

 

Company

   Prior Name on IRS
Filing           

 

SCHEDULE 1(D) TO EXHIBIT E



--------------------------------------------------------------------------------

SCHEDULE 2

CHIEF EXECUTIVE OFFICE ADDRESSES

 

Company

   Address           

 

SCHEDULE 2 TO EXHIBIT E



--------------------------------------------------------------------------------

SCHEDULE 3

PLEDGED STOCK

 

Issuer

   Holder      Certificate No.      No. Shares/Interest      % of Issued and
Outstanding Shares                                                  

 

SCHEDULE 3 TO EXHIBIT E



--------------------------------------------------------------------------------

SCHEDULE 4

INSTRUMENTS AND TANGIBLE CHATTEL PAPER

 

1. Promissory Notes/Instruments:

 

Obligee

   Obligor      Principal Amount      Maturity                                
     

 

2. Tangible Chattel Paper:

 

SCHEDULE 4 TO EXHIBIT E



--------------------------------------------------------------------------------

SCHEDULE 5(A)

PATENTS AND TRADEMARKS

PATENTS

 

REGISTERED OWNER

   SERIAL NUMBER      DESCRIPTION                                

PATENT APPLICATIONS

 

APPLICANT

   APPLICATION NO.      DESCRIPTION                                

TRADEMARKS

 

REGISTERED OWNER

   REGISTRATION NUMBER      TRADEMARK                                

TRADEMARK APPLICATIONS

 

APPLICANT

   APPLICATION NO.      TRADEMARK                                

 

SCHEDULE 5(A) TO EXHIBIT E



--------------------------------------------------------------------------------

SCHEDULE 5(B)

COPYRIGHTS

COPYRIGHTS

 

REGISTERED OWNER

   REGISTRATION NUMBER      TITLE                                

COPYRIGHT APPLICATIONS

 

APPLICANT

   APPLICATION NUMBER      TITLE                                

 

SCHEDULE 5(B) TO EXHIBIT E



--------------------------------------------------------------------------------

SCHEDULE 6

COMMERCIAL TORT CLAIMS

 

SCHEDULE 6 TO EXHIBIT E



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] JOINDER AGREEMENT

A. JOINDER NO. [●] dated as of [●] (this “Joinder”), to (a) the Pledge and
Security Agreement dated as of August 1, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), by and among INC Research Holdings, Inc., a Delaware corporation
(the “Administrative Borrower”), the other Borrowers (as defined in the Credit
Agreement referenced below) party thereto (together with the Administrative
Borrower, the “Borrowers”), the other Subsidiary Guarantors (as defined in the
Credit Agreement referenced below) from time to time party thereto (the
foregoing, collectively, the “Grantors”) and Credit Suisse AG, Cayman Islands
Branch, in its capacity as administrative agent and collateral agent for the
Secured Parties (in such capacities, the “Administrative Agent”) and (b) the
Loan Guaranty dated as of August 1, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Guaranty”), by and among the Borrowers, the Subsidiary Guarantors from time to
time party thereto and the Administrative Agent.

B. Reference is made to the Credit Agreement dated as of August 1, 2017, (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among, inter alios, the Borrowers,
the lenders from time to time party thereto and the Administrative Agent.

C. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement, the Security Agreement
or the Loan Guaranty, as applicable.

D. The applicable Loan Parties have entered into the Security Agreement and the
Loan Guaranty in order to induce the Lenders to make Loans. Section 7.10 of the
Security Agreement, Section 3.04 of the Loan Guaranty and Section 5.12 of the
Credit Agreement provide that additional subsidiaries of the Administrative
Borrower may become Subsidiary Guarantors under the Security Agreement and the
Loan Guaranty by executing and delivering an instrument in the form of this
Joinder. [The] [Each] undersigned Restricted Subsidiary ([each a] [the] “New
Subsidiary”) is executing this Joinder in accordance with the requirements of
the Credit Agreement to become a Grantor under the Security Agreement and a
Subsidiary Guarantor under the Loan Guaranty in order to induce the Lenders to
make additional Loans and as consideration for Loans previously made and to
Guaranty and secure the Secured Obligations, including [its] [their] obligations
under the Loan Guaranty, each Hedge Agreement the obligations under which
constitute Secured Hedging Obligations and agreements relating to Banking
Services the obligations under which constitute Banking Services Obligations.

Accordingly, the Administrative Agent and [the] [each] New Subsidiary agree as
follows:

SECTION 1. In accordance with Section 7.10 of the Security Agreement, [the]
[each] New Subsidiary by its signature below becomes a Subsidiary Guarantor and
a Grantor under the Security Agreement with the same force and effect as if
originally named therein as a Grantor, and [the] [each] New Subsidiary hereby
(a) agrees to all the terms and provisions of the Security Agreement applicable
to it as a Grantor thereunder and (b) makes the representations and warranties
applicable to it as a Grantor under the Security Agreement[, subject to Schedule
A hereto,] on and as of the date hereof; it being understood and agreed that any
representation or warranty that expressly relates to an earlier date shall be
deemed to refer to the date hereof. In furtherance of the foregoing, [the]
[each] New Subsidiary, as security for the payment and performance in full of
the Secured Obligations, does hereby create and grant to the Administrative
Agent, its successors and permitted assigns, for the benefit of the Secured
Parties, their successors and permitted assigns, a security interest in and Lien
on all of [the] [each] New Subsidiary’s right, title and interest in and to the
Collateral of [the] [each] New Subsidiary. Upon the

 

F-1



--------------------------------------------------------------------------------

effectiveness of this Joinder, each reference to a “Grantor” and “Subsidiary
Guarantor” in the Security Agreement shall be deemed to include [the] [each] New
Subsidiary. The Security Agreement is hereby incorporated herein by reference.

SECTION 2. [Each] [The] New Subsidiary hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, [each] [the] New Subsidiary will be
deemed to be a Loan Guarantor under the Loan Guaranty and a Loan Guarantor for
all purposes of the Credit Agreement and shall have all of the rights, benefits,
duties and obligations of a Loan Guarantor thereunder as if it had executed the
Loan Guaranty. [Each] [The] New Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Loan Guaranty. Without limiting the generality of the foregoing
terms of this paragraph 1, [each] [the] New Subsidiary hereby absolutely and
unconditionally guarantees, jointly and severally with the other Loan
Guarantors, to the Administrative Agent and the Secured Parties, the prompt
payment of the Guaranteed Obligations in full when due (whether at stated
maturity, upon acceleration or otherwise) to the extent of and in accordance
with the Loan Guaranty. [Each] [The] New Subsidiary hereby waives acceptance by
the Administrative Agent and the Secured Parties of the guaranty by the New
Subsidiary upon the execution of this Agreement by [each] [the] New Subsidiary.
[Each] [The] New Subsidiary hereby (x) makes, as of the date hereof, the
representation and warranty set forth in [Section 2.10] of the Loan Guaranty[,
except as set forth on Schedule A hereto,]36 and (y) agrees to perform and
observe, and to cause each of its Restricted Subsidiaries to perform and
observe, the covenant set forth in Section 2.11 of the Loan Guaranty.

SECTION 3. [The] [Each] New Subsidiary represents and warrants to the
Administrative Agent and the other Secured Parties that this Joinder has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
subject to the Legal Reservations.

SECTION 4. This Joinder may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Joinder shall become effective when the Administrative Agent
shall have received a counterpart of this Joinder that bears the signature of
[the] [each] New Subsidiary. Delivery of an executed signature page to this
Joinder by facsimile transmission or by email as a “.pdf” or “.tiff” attachment
shall be as effective as delivery of a manually signed counterpart of this
Joinder.

SECTION 5. Attached hereto is a duly prepared, completed and executed Perfection
Certificate, which includes information with respect to [the] [each] New
Subsidiary, and [the] [each] New Subsidiary hereby represents and warrants that
the information set forth therein with respect to itself is true and correct in
all material respects as of the date hereof.

SECTION 6. Except as expressly supplemented hereby, the Loan Guaranty and the
Security Agreement shall remain in full force and effect.

SECTION 7. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

SECTION 8. In case any one or more of the provisions contained in this Joinder
is invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and in the Security
Agreement shall not in any way be affected or impaired

 

 

36 

Subject to Section 5.12(c)(x) of the Credit Agreement.

 

F-2



--------------------------------------------------------------------------------

thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The Administrative Borrower and the
Administrative Agent shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9. All communications and notices hereunder shall be in writing and
given as provided in Section 9.01 of the Credit Agreement.

SECTION 10. [The] [Each] New Subsidiary agrees to reimburse the Administrative
Agent for its expenses in connection with this Joinder, including the fees,
other charges and disbursements of counsel in accordance with Section 9.03(a) of
the Credit Agreement.

SECTION 11. This Joinder shall constitute a Loan Document, under and as defined
in, the Credit Agreement.

[Signature pages follow]

 

F-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, [each] [the] New Subsidiary has duly executed this Joinder
as of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY] By:  

 

  Name:   Title:

 

F-4



--------------------------------------------------------------------------------

[SCHEDULE A

CERTAIN EXCEPTIONS]

 

SCHEDULE A TO EXHIBIT F



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

PROMISSORY NOTE

 

$[●]    New York, New York    [●] [●], 20[●]

FOR VALUE RECEIVED, each of the undersigned INC Research, LLC, a Delaware
limited liability company, INC Research Holdings, Inc., a Delaware corporation,
inVentiv Health, Inc., a Delaware corporation, inVentiv Health Communications,
Inc., an Ohio corporation and inVentiv Health Clinical, Inc., a Delaware
corporation (collectively, the “Borrowers”), hereby jointly and severally
promises to pay on demand to [●] (the “Lender”) or its registered permitted
assign, at the office of Credit Suisse AG, Cayman Islands Branch (“Credit
Suisse”) at [●], [Term]37 [Revolving] Loans in the principal amount of $[•] or
such lesser amount as is outstanding from time to time, on the dates and in the
amounts set forth in the Credit Agreement, dated as of August 1, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified and
in effect on the date hereof, the “Credit Agreement”), by and among, inter
alios, the Borrowers, the Lenders from time to time party thereto, and Credit
Suisse, in its capacities as administrative agent and collateral agent for the
Lenders (in such capacities, the “Administrative Agent”). Each Borrower also
jointly and severally promises to pay interest from the date of such Loans on
the principal amount thereof from time to time outstanding, in like Dollars, at
such office, in each case, in the manner and at the rate or rates per annum and
payable on the dates provided in the Credit Agreement. Terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The Borrowers jointly and severally promise to pay interest on any overdue
principal and, to the extent permitted by applicable Requirements of Law,
overdue interest from the relevant due dates, in each case, in the manner, at
the rate or rates and under the circumstances provided in the Credit Agreement.

Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind to the extent possible under any applicable Requirements of Law. The
non-exercise by the holder hereof of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in that or any
subsequent instance.

All Borrowings evidenced by this promissory note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedules attached hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that the failure of the holder hereof to
make such a notation or any error in such notation shall not affect the
obligations of the Borrowers under this Note.

This promissory note is one of the “Promissory Notes” referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified. This promissory note is
entitled to the benefit of the Credit Agreement, and the obligations hereunder
are guaranteed and secured as provided therein and in the other Loan Documents
referred to in the Credit Agreement.

 

37  Indicate relevant Class.

 

G-1



--------------------------------------------------------------------------------

If any assignment by the Lender holding this promissory note occurs after the
date of the issuance hereof, the Lender agrees that it shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender this promissory note to the Administrative Agent for cancellation.

THE ASSIGNMENT OF THIS PROMISSORY NOTE AND ANY RIGHTS WITH RESPECT THERETO ARE
SUBJECT TO THE PROVISIONS OF THE CREDIT AGREEMENT, INCLUDING THE PROVISIONS
GOVERNING THE REGISTER AND THE PARTICIPANT REGISTER.

THIS PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

[Remainder of Page Intentionally Left Blank]

 

G-2



--------------------------------------------------------------------------------

INC RESEARCH, LLC By:                                     
                                     Name: Title: INC RESEARCH HOLDINGS, INC.
By:                                                                          
Name: Title: INVENTIV HEALTH, INC. By:                                     
                                     Name: Title: INVENTIV HEALTH CLINICAL, INC.
By:                                                                          
Name: Title: INVENTIV HEALTH COMMUNICATIONS, INC.
By:                                                                          
Name: Title:

 

G-3



--------------------------------------------------------------------------------

SCHEDULE A

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

 

Amount of ABR
Loans

 

Amount Converted to
ABR Loans

 

Amount of Principal
of ABR Loans Repaid

 

Amount of ABR
Loans Converted to
Adjusted
Eurocurrency Rate
Loans

 

Unpaid Principal
Balance of ABR
Loans

 

Notation Made By

                                                                               
                           

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF ADJUSTED EUROCURRENCY RATE
LOANS

 

Date

 

Amount of
Adjusted
Eurocurrency
Rate Loans

 

Amount Converted
to Adjusted
Eurocurrency Rate
Loans

 

Interest Period and
Adjusted
Eurocurrency Rate
with Respect
Thereto

 

Amount of
Principal of
Adjusted
Eurocurrency Rate
Loans Repaid

 

Amount of
Adjusted
Eurocurrency Rate
Loans Converted
to ABR Loans

 

Unpaid Principal
Balance of
Adjusted
Eurocurrency Rate
Loans

 

Notation Made By

                                                       

 

SCHEDULE A TO EXHIBIT G



--------------------------------------------------------------------------------

Date

 

Amount of
Adjusted
Eurocurrency
Rate Loans

 

Amount Converted
to Adjusted
Eurocurrency Rate
Loans

 

Interest Period and
Adjusted
Eurocurrency Rate
with Respect
Thereto

 

Amount of
Principal of
Adjusted
Eurocurrency Rate
Loans Repaid

 

Amount of
Adjusted
Eurocurrency Rate
Loans Converted
to ABR Loans

 

Unpaid Principal
Balance of
Adjusted
Eurocurrency Rate
Loans

 

Notation Made By

                                                                     

 

SCHEDULE A TO EXHIBIT G



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]

PLEDGE AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXECUTION VERSION

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this “Security
Agreement”) is entered into as of August 1, 2017, by and among INC Research
Holdings, Inc., a Delaware corporation (the “Administrative Borrower”), the
other Borrowers (as defined below), the Subsidiary Parties (as defined below)
from time to time party hereto (the foregoing, collectively, the “Grantors”) and
Credit Suisse AG, Cayman Islands Branch (“Credit Suisse”), in its capacity as
administrative agent and collateral agent for the lenders party to the Credit
Agreement referred to below (in such capacities, the “Agent”).

PRELIMINARY STATEMENT

The Administrative Borrower, the other Borrowers, the Lenders, the Agent and
others are entering into that certain Credit Agreement, dated as of August 1,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). The Grantors are entering
into this Security Agreement in order to induce the Lenders to enter into and
extend credit to the Borrowers under the Credit Agreement and to secure the
Secured Obligations, including their obligations under the Credit Agreement, the
Loan Guaranty, each Hedge Agreement the obligations under which constitute
Secured Hedging Obligations and each agreement relating to Banking Services the
obligations under which constitute Banking Services Obligations.

ACCORDINGLY, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Terms Defined in Credit Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.

Section 1.02. Terms Defined in UCC. Terms defined in the UCC that are not
otherwise defined in this Security Agreement or the Credit Agreement are used
herein as defined in Articles 8 or 9 of the UCC, as the context may require
(including without limitation, as if such terms were capitalized in Article 8 or
9 of the UCC, as the context may require, the following terms: “Account,”
“Chattel Paper,” “Commercial Tort Claim,” “Commodities Account,” “Deposit
Accounts,” “Document,” “Electronic Chattel Paper,” “Equipment,” “Fixture,”
“General Intangible,” “Goods,” “Instruments,” “Inventory,” “Investment
Property,” “Letter-of-Credit Right,” “Securities Account,” “Securities
Entitlement,” “Supporting Obligation” and “Tangible Chattel Paper”).

Section 1.03. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the preamble and Preliminary
Statement above, the following terms shall have the following meanings:

“Administrative Borrower” has the meaning set forth in the preamble.

“Agent” has the meaning set forth in the preamble.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Borrowers” means the Administrative Borrower and the other Borrowers listed on
Schedule I to the Credit Agreement.

 

1



--------------------------------------------------------------------------------

“Collateral” has the meaning set forth in Article 2.

“Contract Rights” means all rights of any Grantor under any Contract, including,
without limitation, (i) any and all rights to receive and demand payments under
such Contract, (ii) any and all rights to receive and compel performance under
such Contract and (iii) any and all other rights, interests and claims now
existing or in the future arising in connection with such Contract.

“Contracts” means all contracts between any Grantor and one or more additional
parties (including, without limitation, any Hedge Agreement, licensing agreement
and any partnership agreement, joint venture agreement and/or limited liability
company agreement).

“Control” has the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Credit Agreement” has the meaning set forth in the preliminary statement.

“Credit Suisse” has the meaning set forth in the preamble.

“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Grantors” has the meaning set forth in the preamble.

“Holdings” has the meaning set forth in the preamble.

“Intellectual Property Collateral” means, collectively, all Copyrights, Patents,
Trademarks, Trade Secrets, Domain Names, Licenses, Software and any and all
other IP Rights throughout the world.

“Intellectual Property Security Agreement” means any agreement executed on or
after the Closing Date confirming or effecting the grant of any Lien on
Intellectual Property Collateral owned by any Loan Party to the Administrative
Agent, for the benefit of the Secured Parties, in accordance with the Credit
Agreement, substantially in the form of Exhibit A hereto.

“Intellectual Property Security Agreement Supplement” means an Intellectual
Property Security Agreement Supplement substantially in the form of Exhibit C
hereto.

“Licenses” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to (a) any and all licensing agreements or similar
arrangements, whether as licensor or licensee, in (1) Patents, (2) Copyrights,
(3) Trademarks, (4) Trade Secrets or (5) Software, (b) all income, royalties,
damages, claims, and payments now or hereafter due or payable under and with
respect thereto, including, without limitation, damages and payments for past
and future breaches thereof and (c) all rights to sue for past, present, and
future breaches thereof.

“Money” has the meaning set forth in Article 1 of the UCC.

“Perfection Certificate” means the Perfection Certificate delivered pursuant to
Section 4.01(j) of the Credit Agreement.

 

2



--------------------------------------------------------------------------------

“Permits” means all licenses, permits, rights, orders, variances, franchises or
authorizations of or from any Governmental Authority or agency.

“Pledged Collateral” means all Pledged Stock, including all stock certificates,
options or rights of any nature whatsoever in respect of the Pledged Stock that
may be issued or granted to, or held by, any Grantor, all Instruments,
Securities and other Investment Property owned by any Grantor, whether or not
physically delivered to the Agent pursuant to this Security Agreement, whether
now owned or hereafter acquired by such Grantor and any and all Proceeds
thereof.

“Pledged Stock” means, with respect to any Grantor, the shares of Capital Stock
described in Schedule 3 to the Perfection Certificate as held by such Grantor,
together with any other shares of Capital Stock as are hereafter acquired by
such Grantor.

“Proceeds” has the meaning assigned in Article 9 of the UCC and, in any event,
shall also include but not be limited to (i) any and all proceeds of any
insurance, indemnity, warranty or guaranty payable to the Agent or any Grantor
from time to time with respect to any of the Collateral, (ii) any and all
payments (in any form whatsoever) made or due and payable to any Grantor from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any Governmental
Authority (or any Person acting under color of governmental authority),
(iii) any and all Stock Rights and (iv) any and all other amounts from time to
time paid or payable under or in connection with any of the Collateral.

“Receivables” means any Account, Chattel Paper, Document, Investment Property,
Instrument and/or any General Intangible, in each case, that is a right or claim
to receive money (whether or not earned by performance).

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Security Agreement” has the meaning set forth in the preamble.

“Software” means computer programs, source code, object code and supporting
documentation including “software” as such term is defined in Article 9 of the
UCC, as well as computer programs that may be construed as included in the
definition of Goods.

“Stock Rights” means all dividends, options, warrants, instruments or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution for or in exchange for any Capital Stock constituting Collateral,
any right to receive any Capital Stock constituting Collateral and any right to
receive earnings, in which such Grantor now has or hereafter acquires any right,
issued by an issuer of such Capital Stock.

“Subsidiary Parties” means (a) the subsidiaries of the Administrative Borrower
party hereto on the Closing Date and (b) each Domestic Subsidiary that becomes a
party to this Security Agreement after the date hereof in accordance with
Section 7.10 hereof and Section 5.12 of the Credit Agreement.

“Trade Secrets” means, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to the following: (a) confidential and proprietary
information, including unpatented inventions, invention disclosures, engineering
or other data, information, production procedures, know-how, financial data,
customer lists, supplier lists, business and marketing plans, processes,
schematics, algorithms, techniques, analyses, proposals, source code, data,
databases and data collections; (b) all income, royalties, damages, and payments
now or hereafter due or payable with respect thereto, including, without
limitation, damages, claims and payments for past and future misappropriations
or infringements thereof; (c) all rights to sue for past, present and future
infringements of the foregoing, including the right to settle suits involving
claims and demands for royalties owing; and (d) all rights corresponding to any
of the foregoing throughout the world.

 

3



--------------------------------------------------------------------------------

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE 2

GRANT OF SECURITY INTEREST

Section 2.01. Grant of Security Interest. (a) As security for the prompt and
complete payment or performance, as the case may be, in full of the Secured
Obligations, each Grantor hereby pledges, collaterally assigns, mortgages,
transfers and grants to the Agent, its successors and permitted assigns, on
behalf of and for the ratable benefit of the Secured Parties, a continuing
security interest in all of its right and title to and interest in, all of the
following personal property and other assets, whether now owned by or owing to,
or hereafter acquired by or arising in favor of such Grantor, and regardless of
where located (all of which are collectively referred to as the “Collateral”):

(i) all Accounts;

(ii) all Chattel Paper (including, without limitation, all Tangible Chattel
Paper and all Electronic Chattel Paper);

(iii) all Intellectual Property Collateral;

(iv) all Documents;

(v) all Equipment;

(vi) all Fixtures;

(vii) all General Intangibles;

(viii) all Goods;

(ix) all Instruments;

(x) all Inventory;

(xi) all Investment Property, Pledged Stock and other Pledged Collateral;

(xii) all Money, cash and cash equivalents;

(xiii) all letters of credit and Letter-of-Credit Rights;

(xiv) all Deposit Accounts, Securities Accounts, Commodities Accounts and all
other demand, deposit, time, savings, cash management, passbook and similar
accounts maintained by such Grantor with any bank or other financial institution
and all monies, securities, Instruments and other investments deposited or
required to be deposited in any of the foregoing;

(xv) all Securities Entitlements in any or all of the foregoing;

 

4



--------------------------------------------------------------------------------

(xvi) all Commercial Tort Claims described on Schedule 6 to the Perfection
Certificate (including any supplements to such Schedule 6 delivered pursuant to
Section 4.04);

(xvii) all Permits;

(xviii) all Software and all recorded data of any kind or nature, regardless of
the medium of recording;

(xix) all Contracts, together with all Contract Rights arising thereunder;

(xx) all other personal property not otherwise described in clauses (i) through
(xix) above;

(xxi) all Supporting Obligations; and

(xxii) all accessions to, substitutions and replacements for and Proceeds and
products of the foregoing, together with all books and records, customer lists,
credit files, computer files, programs, printouts and other computer materials
and records related thereto and any General Intangibles at any time evidencing
or relating to any of the foregoing and all collateral security and guarantees
given by any Person with respect to any of the foregoing.

(b) Notwithstanding the foregoing, the term “Collateral” (and any component
definition thereof) shall not include any Excluded Asset. Notwithstanding
anything to the contrary contained herein, immediately upon the ineffectiveness,
lapse or termination of any restriction or condition set forth in the definition
of “Excluded Assets” in the Credit Agreement that prevented the grant of a
security interest in any right, interest or other asset that would have, but for
such restriction or condition, constituted Collateral, the Collateral shall
include, and the relevant Grantor shall be deemed to have automatically granted
a security interest in, such previously restricted or conditioned right,
interest or other asset, as the case may be, as if such restriction or condition
had never been in effect. For the avoidance of doubt, “Excluded Assets” shall
not include any proceeds, products, substitutions or replacements of Excluded
Assets (unless such proceeds, products, substitutions or replacements would
otherwise constitute Excluded Assets).

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Grantors, jointly and severally, represent and warrant to the Agent as and
when required under the Credit Agreement, for the benefit of the Secured
Parties, that:

Section 3.01. Title, Perfection and Priority; Filing Collateral. Subject to the
Legal Reservations, this Security Agreement is effective to create a legal,
valid and enforceable Lien on and security interest in the Collateral in favor
of the Agent for the benefit of the Secured Parties and, subject to the terms of
the last paragraph of Section 4.01 of the Credit Agreement and the satisfaction
of the Perfection Requirements, the Agent will have a fully perfected First
Priority Lien on the Collateral securing the Secured Obligation to the extent
required hereby.

Section 3.02. Intellectual Property.

(a) Upon filing of appropriate financing statements with the Secretary of State
(or equivalent office) of the state of organization of such Grantor and the
filing of the Intellectual Property Security Agreement with the United States
Copyright Office or the United States Patent and Trademark Office, as
applicable, the Agent shall have a fully perfected First Priority Lien on the
Collateral constituting United States issued, registered or applied for Patents,
Trademarks and Copyrights under the UCC and the laws of the United States for
the ratable benefit of the Secured Parties, and such perfected security
interests shall be enforceable as such as against any and all creditors of and
purchasers from the Grantors, subject to the Legal Reservations.

 

5



--------------------------------------------------------------------------------

(b) No Grantor is aware of (i) any third-party claim (A) that any of its owned
Patent, Trademark, Domain Name or Copyright registrations or applications is
invalid or unenforceable, or (B) challenging such Grantor’s rights to such
registrations and applications or (ii) any basis for such claims other than, in
each case, to the extent any such third-party claim would not reasonably be
expected to have a Material Adverse Effect.

Section 3.03. Pledged Collateral. (i) All Pledged Stock has been duly authorized
and validly issued (to the extent such concepts are relevant with respect to
such Pledged Collateral) by the issuer thereof and is fully paid and
non-assessable, (ii) as of the Closing Date, each Grantor is the direct owner,
beneficially and of record, of the Pledged Stock described in Schedule 3 to the
Perfection Certificate as held by such Grantor and (iii) as of the Closing Date,
each Grantor holds the Pledged Stock described in Schedule 3 to the Perfection
Certificate as held by such Grantor free and clear of all Liens (other than
Permitted Liens).

Section 3.04. Perfection Certificate. The Perfection Certificate has been duly
prepared, completed and executed and the certifications set forth therein are
true and correct in all material respects as of the date thereof.

ARTICLE 4

COVENANTS

From the date hereof, and thereafter until the Termination Date:

Section 4.01. General.

(a) Authorization to File Financing Statements; Ratification. Each Grantor
hereby (i) authorizes the Agent to file (A) all financing statements (including
fixture filings) and amendments thereto with respect to the Collateral naming
such Grantor as debtor and the Agent as secured party, in form appropriate for
filing under the UCC of the relevant jurisdiction and (B) filings with the
United States Patent and Trademark Office and the United States Copyright Office
(including any Intellectual Property Security Agreement) for the purpose of
perfecting, enforcing, maintaining or protecting the Lien and security interest
(including its perfection and priority) of the Agent in United States issued,
registered and applied for Patents, Trademarks and Copyrights (in each case, to
the extent constituting Collateral) and naming such Grantor as debtor and the
Agent as secured party and, (ii) subject to the terms of the Loan Documents
agrees to take such other actions, in each case as may from time to time be
necessary or otherwise reasonably requested by the Agent (and authorizes the
Agent to take any such other actions, which it has no obligation to take) in
order to establish and maintain a valid, enforceable (subject to the Legal
Reservations) and perfected security interest in and subject, in the case of
Pledged Collateral, to Section 4.02 hereof, Control of, the Collateral. Each
Grantor shall pay any applicable filing fees, recordation fees and related
expenses relating to its Collateral in accordance with Section 9.03(a) of the
Credit Agreement. Any financing statement filed by the Agent may be filed in any
filing office in any applicable UCC jurisdiction and may (i) indicate the
Collateral (A) as all assets of the applicable Grantor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC of such jurisdiction, or (B) by
any other description which reasonably approximates the description contained in
this Security Agreement and (ii) contain any other information required by part
5 of Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (A) in each case to the extent
applicable, whether the Grantor is an organization, the type of organization and
any organization identification number issued to the Grantor and (B) in the case
of a financing statement filed as a fixture filing, a sufficient description of
the relevant real property to which the Collateral relates. Each Grantor agrees
to furnish any such information to the Agent promptly upon request.

 

6



--------------------------------------------------------------------------------

(b) Further Assurances. Each Grantor agrees, at its own expense, to take any and
all actions reasonably necessary to defend title to the Collateral against all
Persons (other than Persons holding Permitted Liens on such Collateral that have
priority over the Agent’s Lien) and to defend the security interest of the Agent
in the Collateral and the priority thereof against any Lien that is not a
Permitted Lien.

Section 4.02. Pledged Collateral.

(a) Delivery of Certificated Securities, Tangible Chattel Paper, Instruments and
Documents. Each Grantor will, after the Closing Date, hold in trust for the
Agent upon receipt and, (x) if the event giving rise to the obligation under
this Section 4.02(a) occurs during the first three Fiscal Quarters of any Fiscal
Year, on or before the date on which financial statements are required to be
delivered pursuant to Section 5.01(a) of the Credit Agreement for the Fiscal
Quarter in which the relevant event occurred or (y) if the event giving rise to
the obligation under this Section 4.02(a) occurs during the fourth Fiscal
Quarter of any Fiscal Year, on or before the date that is 60 days after the end
of such Fiscal Quarter (or, in each of the cases of clauses (x) and (y), such
longer period as the Agent may reasonably agree), deliver to the Agent for the
benefit of the Secured Parties any (1) certificated Security representing or
evidencing Pledged Collateral and (2) Instruments (other than any Instrument
under which the only relevant obligor(s) is a Loan Party) (A) in each case under
this clause (2), having an outstanding balance in excess of $20,000,000 and
(B) in each case under clauses (1) and (2), constituting Collateral received
after the date hereof, accompanied by undated instruments of transfer or
assignment duly executed in blank. Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, no Grantor shall be required to
deliver any Tangible Chattel Paper or Document to the Agent or for the benefit
of any Secured Party.

(b) Uncertificated Securities and Pledged Collateral. With respect to any
partnership interest or limited liability company interest owned by any Grantor
which is required to be pledged to the Agent pursuant to the terms hereof (other
than a partnership interest or limited liability company interest held by a
Clearing Corporation, Securities Intermediary or other financial intermediary of
any kind) which is not represented by a certificate and which is not a Security
for purposes of the UCC, such Grantor shall not permit any issuer of such
partnership interest or limited liability company interest to (i) enter into any
agreement with any Person, other than the Agent or any holder of a Permitted
Lien, whereby such issuer effectively delivers “control” of such partnership
interest or limited liability company interest (as applicable) under the UCC to
such Person, or (ii) allow such partnership interest or limited liability
company interest (as applicable) to become a Security unless such Grantor
complies with the procedures set forth in Section 4.02(a) within the time period
prescribed therein. Each Grantor which is an issuer of any uncertificated
Pledged Collateral described in this Section 4.02(b) hereby agrees to comply
with all instructions from the Agent without such Grantor’s further consent, in
each case subject to the notice requirements set forth in Section 5.01(a)(iv)
hereof.

(c) Registration in Nominee Name; Denominations. The Agent, on behalf of the
Secured Parties, shall hold certificated Pledged Collateral required to be
delivered to the Agent under clause (a) above in the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Agent, but at any time
when an Event of Default exists and is continuing and upon at least three
Business Days’ prior notice to the Administrative Borrower, the Agent shall have
the right (in its sole and absolute discretion) to hold the Pledged Collateral
in its own name as pledgee, or in the name of its nominee (as pledgee or as
sub-agent). At any time when an Event of Default exists and is continuing, the
Agent shall have the right to exchange the certificates representing Pledged
Collateral for certificates of smaller or larger denominations for any purpose
consistent with this Security Agreement.

(d) Exercise of Rights in Pledged Collateral. It is agreed that:

(i) without in any way limiting the foregoing and subject to clause (ii) below,
each Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral for any purpose that does not violate this
Security Agreement, the Credit Agreement or any other Loan Document;

 

7



--------------------------------------------------------------------------------

(ii) each Grantor will permit the Agent or its nominee at any time when an Event
of Default exists and is continuing to exercise the rights and remedies provided
under Section 5.01(a)(iv) (subject to the notice requirements set forth
therein); and

(iii) subject to Section 5.01(a)(iv), each Grantor shall be entitled to receive
and retain any and all dividends, interest, principal and other distributions
paid on or distributed in respect of the Pledged Collateral; provided that any
non-cash dividends or other distributions that would constitute Pledged
Collateral, whether resulting from a subdivision, combination or
reclassification of the outstanding Capital Stock of the issuer of any Pledged
Collateral or received in exchange for Pledged Collateral or any part thereof,
or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall, to the extent constituting Collateral, be and become part of
the Pledged Collateral, and, if received by any Grantor, shall be delivered to
the Agent as and to the extent required by clause (a) above.

(e) Return of Pledged Collateral. The Agent shall promptly deliver to the
applicable Grantor (without recourse and without any representation or warranty)
any Pledged Collateral in its possession if requested to be delivered to the
issuer or holder thereof in connection with any action or transaction that is
permitted or not restricted by the Credit Agreement in accordance with Article 8
of the Credit Agreement.

Section 4.03. Intellectual Property. (a) At any time when an Event of Default
exists and is continuing and upon the written request of the Agent, each Grantor
will (i) use its commercially reasonable efforts to obtain all consents and
approvals necessary or appropriate for the assignment to or for the benefit of
the Agent of any License held by such Grantor in the United States to enable the
Agent to enforce the security interests granted hereunder and (ii) to the extent
required pursuant to any material License in the United States under which such
Grantor is the licensee, deliver to the licensor thereunder any notice of the
grant of security interest hereunder or such other notices required to be
delivered thereunder in order to permit the security interest created or
permitted to be created hereunder pursuant to the terms of such License.

(b) Each Grantor shall notify the Agent promptly if it knows or reasonably
expects that any application for or registration of any Patent, Trademark,
Domain Name, or Copyright (now or hereafter existing) may become abandoned or
dedicated to the public, or of any determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office, any foreign or multinational counterpart of either of the foregoing, or
any court) abandoning such Grantor’s ownership of any such Patent, Trademark or
Copyright, its right to register the same, or to keep and maintain the same,
except, in each case, to the extent the same is permitted or not restricted by
the Credit Agreement or where the same, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

(c) Each Grantor shall, on the date hereof, execute and deliver to the Agent,
Intellectual Property Security Agreements substantially in the form of Exhibit
A, in order to record the security interest granted herein to the Agent for the
benefit of the Agent and the Secured Parties with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable.

(d) If any Grantor shall at any time after the Closing Date, obtain any
ownership or other rights in, to or under any additional Intellectual Property
Collateral, then the provisions of this Security Agreement shall automatically
apply thereto and any such Intellectual Property Collateral shall automatically
constitute Collateral and shall be subject to the security interest created by
this Security Agreement, without further action by any party (except as
expressly set forth in Article 2 and except any Excluded Assets). In the event
that any Grantor files an

 

8



--------------------------------------------------------------------------------

application for the registration of any Patent, Trademark or Copyright with the
United States Patent and Trademark Office or the United States Copyright Office
acquires any such application or registration by purchase or assignment, in each
case, after the Closing Date and to the extent the same constitutes Collateral
(and other than as a result of an application that is then subject to an
Intellectual Property Security Agreement or Intellectual Property Security
Agreement Supplement becoming registered), it shall, (i) if the event giving
rise to the obligation under this Section 4.03(c) occurs during the first three
Fiscal Quarters of any Fiscal Year, on or before the date on which financial
statements are required to be delivered pursuant to Section 5.01(a) of the
Credit Agreement for the Fiscal Quarter in which the relevant event occurred or
(ii) if the event giving rise to the obligation under this Section 4.03(c)
occurs during the fourth Fiscal Quarter of any Fiscal Year, on or before the
date on which financial statements are required to be delivered pursuant to
Section 5.01(b) of the Credit Agreement for the Fiscal Year in which the
relevant event occurred (or, in the case of each of clauses (i) and (ii), such
longer period as the Agent may reasonably agree), notify the Agent and, promptly
upon the Agent’s request, execute and deliver to the Agent, at such Grantor’s
sole cost and expense, any Intellectual Property Security Agreement or
Intellectual Property Security Agreement Supplement, as applicable, or other
instrument as the Agent may reasonably request and require to evidence the
Agent’s security interest in such registered Patent, Trademark or Copyright (or
application therefor), and the General Intangibles of such Grantor relating
thereto or represented thereby.

(e) Each Grantor shall take all actions reasonably necessary to (i) maintain and
pursue each application for, and to obtain and maintain the registration of each
Patent, Trademark, Domain Name and Copyright included in the Collateral (now or
hereafter existing), including by filing applications for renewal, affidavits of
use, affidavits of noncontestability and, if consistent with reasonable business
judgment, by initiating opposition and interference and cancellation proceedings
against third parties, (ii) maintain and protect the secrecy or confidentiality
of its Trade Secrets and (iii) otherwise protect and preserve such Grantor’s
rights in, and the validity or enforceability of, its Intellectual Property
Collateral, in each case except where failure to do so (A) could not reasonably
be expected to result in a Material Adverse Effect, or (B) is otherwise
permitted under the Credit Agreement.

(f) Each Grantor shall promptly notify the Agent of any material infringement or
misappropriation of such Grantor’s Patents, Trademarks, Domain Names, Copyrights
or Trade Secrets of which it becomes aware and shall take such actions as are
reasonable and appropriate under the circumstances to protect such Patent,
Trademark, Copyright or Trade Secret, except where such infringement or
misappropriation could not reasonably be expected to cause a Material Adverse
Effect.

Section 4.04. Commercial Tort Claims. After the Closing Date, (i) if the event
giving rise to the obligation under this Section 4.04 occurs during the first
three Fiscal Quarters of any Fiscal Year, on or before the date on which
financial statements are required to be delivered pursuant to Section 5.01(a) of
the Credit Agreement for the Fiscal Quarter in which the relevant event occurred
or (ii) if the event giving rise to the obligation under this Section 4.04
occurs during the fourth Fiscal Quarter of any Fiscal Year, on or before the
date that is 60 days after the end of such Fiscal Quarter (or, in each of the
cases of clauses (i) and (ii), such longer period as the Agent may reasonably
agree), each relevant Grantor shall notify the Agent of any Commercial Tort
Claim with an individual value (as reasonably estimated by the Administrative
Borrower) in excess of $15,000,000 acquired by it, together with an update to
Schedule 6 to the Perfection Certificate containing a summary description
thereof, and such Commercial Tort Claim (and the Proceeds thereof) shall
automatically constitute Collateral, all upon the terms of this Security
Agreement.

Section 4.05. Insurance. Subject to any applicable Intercreditor Agreement in
effect, except to the extent otherwise permitted to be retained by any Grantor
or applied by any Grantor pursuant to the terms of the Loan Documents, the Agent
shall, at the time any proceeds of any insurance are distributed to the Secured
Parties, apply such proceeds in accordance with Section 5.04 hereof.

 

9



--------------------------------------------------------------------------------

Section 4.06. Grantors Remain Liable. (a) Each Grantor (rather than the Agent or
any Secured Party) shall remain liable (as between itself and any relevant
counterparty) to observe and perform all the conditions and obligations to be
observed and performed by it under any Contract relating to the Collateral, all
in accordance with the terms and conditions thereof. Neither the Agent nor any
other Secured Party shall have any obligation or liability under any Contract by
reason of or arising out of this Security Agreement or the receipt by the Agent
or any other Secured Party of any payment relating to such Contract pursuant
hereto, nor shall the Agent or any other Secured Party be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Contract, to make any payment, to make any inquiry as to the nature or
sufficiency of any performance or to collect the payment of any amounts which
may have been assigned to them or to which they may be entitled at any time or
times.

(b) Each Grantor assumes all liability and responsibility in connection with the
Collateral acquired by it, and the liability of such Grantor to pay the Secured
Obligations shall in no way be affected or diminished by reason of the fact that
such Collateral may be lost, destroyed, stolen, damaged or for any reason
whatsoever unavailable to such Grantor.

(c) Notwithstanding anything herein to the contrary, each Grantor (rather than
the Agent or any Secured Party) shall remain liable under each of the Accounts
to observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts. Neither the Agent nor any other Secured Party
shall have any obligation or liability under any Account (or any agreement
giving rise thereto) by reason of or arising out of this Security Agreement or
the receipt by the Agent or any other Secured Party of any payment relating to
such Account pursuant hereto, nor shall the Agent or any other Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Account (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by them or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto), to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to them or to which they may be
entitled at any time or times.

ARTICLE 5

REMEDIES

Section 5.01. Remedies. (a) Each Grantor agrees that, at any time when an Event
of Default exists and is continuing, the Agent may exercise any or all of the
following rights and remedies (in addition to the rights and remedies existing
under applicable Requirements of Law):

(i) the rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that this Section 5.01(a) shall
not limit any rights available to the Agent prior to an Event of Default;

(ii) the rights and remedies available to a secured party under the UCC (whether
or not the UCC applies to the affected Collateral) or under any other applicable
Requirements of Law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ Lien) when a debtor is in
default under a security agreement;

(iii) without notice (except as specifically provided in Section 7.01 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, but, subject to the terms of any applicable lease agreements,
personally, or by agents or attorneys, enter the premises of any Grantor where
any Collateral is located (through self-help and without judicial process) to
collect, receive, assemble, process, appropriate, sell, lease, assign, grant an
option or options to purchase or otherwise dispose of, deliver, or realize upon,
the Collateral or any part thereof in one or more parcels at one or

 

10



--------------------------------------------------------------------------------

more public or private sales (which sales may be adjourned or continued from
time to time with or without notice and may take place at such Grantor’s
premises or elsewhere), for cash, on credit or for future delivery without
assumption of any credit risk, and upon such other terms as the Agent may deem
commercially reasonable;

(iv) upon at least three Business Days’ prior written notice to the
Administrative Borrower, (A) transfer and register in its name or in the name of
its nominee the whole or any part of the Pledged Collateral, and (B) to exercise
the voting and all other rights as a holder with respect thereto (whereupon the
voting and other rights of such Grantor described in Section 4.02(d)(i) above
shall immediately cease such that the Agent shall have the sole right to
exercise such voting and other rights while the relevant Event of Default exists
and is continuing), to collect and receive all cash dividends, interest,
principal and other distributions made thereon (it being understood that all
Stock Rights received by any Grantor while the relevant Event of Default exists
and is continuing shall be received in trust for the benefit of the Agent and
forthwith paid over to the Agent in the same form as so received (with any
necessary endorsements)) and to otherwise act with respect to the Pledged
Collateral as though the Agent was the outright owner thereof; and

(v) to take possession of the Collateral or any part thereof, by directing such
Grantor in writing to deliver the same to the Agent at any reasonable place or
places designated by the Agent, in which event such Grantor shall at its own
expense: (1) forthwith cause the same to be moved to the place or places so
designated by the Agent and there delivered to the Agent; (2) store and keep any
Collateral so delivered to the Agent at such place or places pending further
action by the Agent; and (3) while the Collateral shall be so stored and kept,
provide such security and maintenance services as shall be reasonably necessary
to protect the same and to preserve and maintain it in good condition;

(b) Each Grantor acknowledges and agrees that compliance by the Agent, on behalf
of the Secured Parties, with any applicable state or federal Requirements of Law
in connection with a disposition of the Collateral will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

(c) The Agent shall have the right in any public sale and, to the extent
permitted by applicable Requirements of Law, in any private sale, to purchase
for the benefit of the Agent and the Secured Parties, all or any part of the
Collateral so sold, free of any right of equity redemption that Grantor is
permitted to release and waive pursuant to applicable Requirements of Law, and
each Grantor hereby expressly releases such right to equity redemption to the
extent permitted by applicable Requirements of Law.

(d) Until the Agent is able to effect a sale, lease, transfer or other
disposition of any particular Collateral under this Section 5.01, the Agent
shall have the right to hold or use such Collateral, or any part thereof, to the
extent that it deems appropriate for the purpose of preserving such Collateral
or the value of such Collateral, or for any other purpose deemed reasonably
appropriate by the Agent. At any time when an Event of Default exists and is
continuing, the Agent may, if it so elects, seek the appointment of a receiver
or keeper to take possession of any Collateral and to enforce any of the Agent’s
remedies (for the benefit of the Agent and Secured Parties), with respect to
such appointment without prior notice or hearing as to such appointment.

(e) Notwithstanding the foregoing, the Agent shall not be required to (i) make
any demand upon, or pursue or exhaust any of their rights or remedies against,
the Grantors, any other obligor, guarantor, pledgor or any other Person with
respect to the payment of the Secured Obligations or to pursue or exhaust any of
their rights or remedies with respect to any Collateral therefor or any direct
or indirect guarantee thereof, (ii) marshal the Collateral or any guarantee of
the Secured Obligations or to resort to the Collateral or any such guarantee in
any particular order, or (iii) effect a public sale of any Collateral.

 

11



--------------------------------------------------------------------------------

(f) Each Grantor recognizes that the Agent may be unable to effect a public sale
of any or all the Pledged Collateral and may be compelled to resort to one or
more private sales thereof. Each Grantor also acknowledges that any private sale
may result in prices and other terms less favorable to the seller than if such
sale were a public sale and, notwithstanding such circumstances, agrees that no
such private sale shall be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The Agent shall
be under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit any Grantor or the issuer of any Pledged
Collateral to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities Requirements of Law,
even if any Grantor and the issuer would agree to do so.

(g) The Administrative Agent and each Secured Party (by its acceptance of the
benefits of this Security Agreement) acknowledge and agree that notwithstanding
any other provision in this Security Agreement or any other Loan Document, the
exercise of rights or remedies with respect to certain Collateral and the
enforcement of any security interests therein may be limited or restricted by,
or require any consent, authorization, approval or license under, any
Requirement of Law.

(h) Notwithstanding the foregoing, any rights and remedies provided in this
Section 5.01 shall be subject to any applicable Intercreditor Agreement then in
effect.

Section 5.02. Grantors’ Obligations Upon Default. Upon the request of the Agent
at any time when an Event of Default exists and is continuing, each Grantor
will:

(a) at its own cost and expense (i) assemble and make available to the Agent,
the Collateral and all books and records relating thereto at any place or places
reasonably specified by the Agent, whether at such Grantor’s premises or
elsewhere, (ii) deliver all tangible evidence of its Accounts and Contract
Rights (including, without limitation, all documents evidencing the Accounts and
all Contracts) and such books and records to the Agent or to its representatives
(copies of which evidence and books and records may be retained by such Grantor)
and (iii) if the Agent so directs and in a form and in a manner reasonably
satisfactory to the Agent, legend the Accounts and the Contracts, as well as
books, records and documents (if any) of such Grantor evidencing or pertaining
to such Accounts and Contracts with an appropriate reference to the fact that
such Accounts and Contracts have been assigned to the Agent and that the Agent
has a security interest therein; and

(b) subject to the terms of any applicable lease agreements, permit the Agent
and/or its representatives and/or agents, to enter, occupy and use any premises
where all or any part of the Collateral, or the books and records relating
thereto, or both, are located, to take possession of all or any part of the
Collateral or the books and records relating thereto, or both, to remove all or
any part of the Collateral or the books and records relating thereto, or both,
and to conduct sales of the Collateral, without any obligation to pay any
Grantor for such use and occupancy.

Section 5.03. Intellectual Property Remedies. (a) For the purpose of enabling
the Agent to exercise the rights and remedies under this Article 5 at any time
when an Event of Default exists and is continuing and at such time as the Agent
shall be lawfully entitled to exercise such rights and remedies, each Grantor
hereby grants to the Agent a power of attorney, effective upon and during the
continuance of an Event of Default, to sign any document which may be required
by the United States Patent and Trademark Office, the United States Copyright
Office, domain name registrar or similar registrar throughout the world in order
to effect an absolute assignment of all right, title and interest in each
registered Patent, Trademark, Domain Name and Copyright and each application for
any such registration, and record the same. At any time when an Event of Default
exists and is continuing, the Agent may (i) declare the entire right, title and
interest of such Grantor in and to each item of Intellectual Property Collateral
owned by such Grantor to be vested in the Agent for the benefit of the Secured
Parties, in which event such right, title and interest shall immediately vest in
the Agent for the benefit of the Secured Parties, and the Agent shall be
entitled to exercise the power of attorney referred to in this Section 5.03 to

 

12



--------------------------------------------------------------------------------

execute, cause to be acknowledged and notarized and record such absolute
assignment with the applicable agency or registrar; (ii) sell any Grantor’s
Inventory directly to any Person, including without limitation Persons who have
previously purchased any Grantor’s Inventory from such Grantor and in connection
with any such sale or other enforcement of the Agent’s rights under this
Security Agreement and subject to any restrictions contained in applicable third
party licenses entered into by such Grantor, sell Inventory which bears any
Trademark owned by or licensed to any Grantor and any Inventory that is covered
by any Intellectual Property Collateral owned by or licensed to any Grantor, and
the Agent may finish any work in process and affix any relevant Trademark owned
by or licensed to such Grantor and sell such Inventory as provided herein;
(iii) direct such Grantor to refrain, in which event such Grantor shall refrain,
from using any Intellectual Property Collateral owned by such Grantor in any
manner whatsoever, directly or indirectly; and (iv) assign or sell any
Intellectual Property Collateral owned by such Grantor, as well as the goodwill
of such Grantor’s business symbolized by any such Trademark and the right to
carry on the business and use the assets of such Grantor in connection with
which any such Trademark or Domain Name has been used.

(b) Subject to the terms and conditions set forth herein and in any other Loan
Documents, each Grantor hereby grants to the Agent an irrevocable (until the
Termination Date, at which time such license shall automatically and immediately
terminate), nonexclusive, royalty-free, worldwide license to its right to use,
license or sublicense any Intellectual Property Collateral now owned or
hereafter acquired by such Grantor, wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and (to the extent not prohibited by any applicable
license) to all computer software and programs used for compilation or printout
thereof; but, in each case, (x) only to the extent Grantor has the right to
grant such license and permitted under applicable law, and (y) subject to the
terms and conditions of, and only to the extent permitted under, any applicable
Contract. The use of the license granted to the Agent pursuant to the preceding
sentence may be exercised, at the option of the Agent, only when an Event of
Default exists and is continuing and shall be subject to (i) any licenses
granted by any Grantor in compliance with the provisions of this Agreement and
the other Loan Documents prior to the occurrence of an Event of Default, and
(ii) in the case of Trademarks, sufficient rights to quality control and
inspection in favor of such Grantor to avoid the risk of invalidation of said
Trademarks; provided that, any license, sublicense or other transaction entered
into by the Agent in accordance with this clause (b) shall be binding upon each
Grantor notwithstanding any subsequent cure of the relevant Event of Default.

Section 5.04. Application of Proceeds. (a) Subject to any applicable
Intercreditor Agreement then in effect, the Agent shall apply the proceeds of
any collection, sale, foreclosure or other realization of any Collateral, as
well as any Collateral consisting of Cash, as set forth in Section 2.18(b) of
the Credit Agreement.

(b) Except as otherwise provided herein or in any other Loan Document, the Agent
shall have absolute discretion as to the time of application of any such
proceeds, money or balance in accordance with this Security Agreement. Upon any
sale of Collateral by the Agent (including pursuant to a power of sale granted
by statute or under a judicial proceeding), a receipt by the Agent or of the
officer making the sale of such proceeds, moneys or balances shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Agent or such
officer or be answerable in any way for the misapplication thereof. It is
understood that the Grantors shall remain jointly and severally liable to the
extent of any deficiency between the amount of the proceeds of the Collateral
and the aggregate amount of the Secured Obligations.

ARTICLE 6

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

Section 6.01. Account Verification. The Agent may at any time and from time to
time when an Event of Default exists and is continuing and upon three Business
Days’ notice to the relevant Grantor, in the Agent’s own name, in the name of a
nominee of the Agent, or in the name of any Grantor, communicate (by mail,

 

13



--------------------------------------------------------------------------------

telephone, facsimile or otherwise) with the account debtors of such Grantor,
parties to Contracts with such Grantor and obligors in respect of Instruments of
such Grantor to verify with such Persons, to the Agent’s reasonable
satisfaction, the existence, amount, terms of, and any other matter relating to,
Accounts, Contracts, Instruments, Chattel Paper, payment intangibles and/or
other Receivables that constitute Collateral.

Section 6.02. Authorization for the Agent to Take Certain Action. (a) Each
Grantor hereby irrevocably authorizes the Agent and appoints the Agent (and all
officers, employees or agents designated by the Agent) as its true and lawful
attorney in fact for the purpose of carrying out the provisions of this
Agreement (i) at any time when an Event of Default exists in the sole discretion
of the Agent (in the name of such Grantor or otherwise), (A) to endorse and
collect any cash proceeds of the Collateral and to apply the proceeds of any
Collateral received by the Agent to the Secured Obligations as provided herein
or in the Credit Agreement or any other Loan Document, subject to the terms of
any applicable Intercreditor Agreement then in effect (B) to demand payment or
enforce payment of any Receivable in the name of the Agent or such Grantor and
to endorse any check, draft and/or any other instrument for the payment of money
relating to any such Receivable, (C) to sign such Grantor’s name on any invoice
or bill of lading relating to any Receivable, any draft against any account
debtor of such Grantor, and/or any assignment and/or verification of any
Receivable, (D) to exercise all of any Grantor’s rights and remedies with
respect to the collection of any Receivable and any other Collateral, (E) to
settle, adjust, compromise, extend or renew any Receivable, (F) to settle,
adjust or compromise any legal proceedings brought to collect any Receivable,
(G) to prepare, file and sign such Grantor’s name on a proof of claim in
bankruptcy or similar document against any account debtor of such Grantor,
(H) to prepare, file and sign such Grantor’s name on any notice of Lien,
assignment or satisfaction of Lien or similar document in connection with any
Receivable, (I) to change the address for delivery of mail addressed to such
Grantor to such address as the Agent may designate and to receive, open and
dispose of all mail addressed to such Grantor (provided copies of such mail are
provided to such Grantor), (J) to discharge past due taxes, assessments,
charges, fees or Liens on the Collateral (except for Permitted Liens), (K) to
make, settle and adjust claims in respect of Collateral under policies of
insurance and endorse the name of such Grantor on any check, draft, instrument
or other item of payment for the proceeds of such policies of insurance, (L) to
make all determinations and decisions with respect thereto and (M) to obtain or
maintain the policies of insurance of the types referred to in Section 5.05 of
the Credit Agreement or to pay any premium in whole or in part relating thereto;
and (ii) to do all other acts and things or institute any proceedings which the
Agent may reasonably deem to be necessary or advisable (pursuant to this
Security Agreement and the other Loan Documents and in accordance with
applicable law) to carry out the terms of this Security Agreement and to protect
the interests of the Secured Parties; and, when and to the extent required
pursuant to Section 9.03(a) of the Credit Agreement, such Grantor agrees to
reimburse the Agent for any payment made in connection with this paragraph or
any expense (including reasonable and documented out-of-pocket attorneys’ fees,
court costs and expenses) and other changes related thereto incurred by the
Agent in connection with any of the foregoing (it being understood that any such
sums shall constitute additional Secured Obligations); provided that, this
authorization shall not relieve such Grantor of any of its obligations under
this Security Agreement or under the Credit Agreement.

(b) All acts of such attorney or designee are hereby ratified and approved by
each Grantor. The powers conferred on the Agent, for the benefit of the Agent
and Secured Parties, under this Section 6.02 are solely to protect the Agent’s
interests in the Collateral and shall not impose any duty upon the Agent or any
Secured Party to exercise any such powers.

Section 6.03. PROXY. EACH GRANTOR HEREBY IRREVOCABLY (UNTIL THE TERMINATION
DATE) CONSTITUTES AND APPOINTS THE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS
SET FORTH IN SECTION 6.02 ABOVE) WITH RESPECT TO THE PLEDGED COLLATERAL,
INCLUDING THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL (IN ACCORDANCE WITH THE
TERMS HEREOF), WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE
RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF

 

14



--------------------------------------------------------------------------------

THE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE (IN
ACCORDANCE WITH THE TERMS HEREOF) ALL OTHER RIGHTS, POWERS, PRIVILEGES AND
REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE ENTITLED
(INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING
SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL
BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING
ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER
THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF SUCH PLEDGED COLLATERAL OR ANY
OFFICER OR AGENT THEREOF), IN EACH CASE ONLY WHEN AN EVENT OF DEFAULT EXISTS AND
UPON THREE BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE BORROWER.

Section 6.04. NATURE OF APPOINTMENT; LIMITATION OF DUTY. THE APPOINTMENT OF THE
AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE 6 IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL TERMINATION DATE. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE AGENT, NOR ANY SECURED PARTY, NOR ANY OF
THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT TO THE EXTENT SUCH DAMAGES
ARE ATTRIBUTABLE TO THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF
SUCH PERSON AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A
FINAL AND NON-APPEALABLE DECISION SUBJECT TO SECTION 7.20 HEREOF; PROVIDED, THAT
THE FOREGOING EXCEPTION SHALL NOT BE CONSTRUED TO OBLIGATE THE AGENT TO TAKE OR
REFRAIN FROM TAKING ANY ACTION WITH RESPECT TO THE COLLATERAL.

ARTICLE 7

GENERAL PROVISIONS

Section 7.01. Waivers. To the maximum extent permitted by applicable
Requirements of Law, each Grantor hereby waives notice of the time and place of
any judicial hearing in connection with the Agent’s taking possession of the
Collateral or of any public sale or the time after which any private sale or
other disposition of all or any part of the Collateral may be made, including
without limitation, any and all prior notice and hearing for any prejudgment
remedy or remedies. To the extent such notice may not be waived under applicable
Requirements of Law, any notice made shall be deemed reasonable if sent to any
Grantor, addressed as set forth in Article 8, at least 10 days prior to (a) the
date of any such public sale or (b) the time after which any such private
disposition may be made. To the maximum extent permitted by applicable
Requirements of Law, each Grantor waives all claims, damages, and demands
against the Agent arising out of the repossession, retention or sale of the
Collateral, except those arising out of the gross negligence, bad faith or
willful misconduct of the Agent as determined by a court of competent
jurisdiction in a final and non-appealable judgment. To the extent it may
lawfully do so, each Grantor absolutely and irrevocably waives and relinquishes
the benefit and advantage of, and covenants not to assert against the Agent, any
valuation, stay (other than an automatic stay under any applicable Debtor Relief
Law), appraisal, extension, moratorium, redemption or similar law and any and
all rights or defenses it may have as a surety now or hereafter existing which,
but for this provision, might be applicable to the sale of any Collateral made
under the judgment, order or decree of any court, or privately under the power
of sale conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest, any notice (to the maximum extent permitted by applicable Requirements
of Law) of any kind or all other requirements as to the time, place and terms of
sale in connection with this Security Agreement or any Collateral.

 

15



--------------------------------------------------------------------------------

Section 7.02. Limitation on Agent’s Duty with Respect to the Collateral. The
Agent shall not have any obligation to clean or otherwise prepare the Collateral
for sale. The Agent shall use reasonable care with respect to the Collateral in
its possession; provided that the Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to which
it accords its own property. The Agent shall not have any other duty as to any
Collateral in its possession or control or in the possession or control of any
agent or nominee of the Agent, or any income thereon or as to the preservation
of rights against prior parties or any other rights pertaining thereto. To the
extent that applicable Requirements of Law impose duties on the Agent to
exercise remedies in a commercially reasonable manner, each Grantor acknowledges
and agrees that it would be commercially reasonable for the Agent (a) to elect
not to incur expenses to prepare Collateral for disposition or otherwise to
transform raw material or work in process into finished goods or other finished
products for disposition, (b) to elect not to obtain third party consents for
access to Collateral to be disposed of (unless required under any applicable
lease agreement), or to obtain or, if not required by other law, to fail to
obtain governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to elect not to exercise
collection remedies against account debtors or other Persons obligated on
Collateral or to remove Liens on or any adverse claims against Collateral,
(d) to exercise collection remedies against account debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (e) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (f) to contact other Persons, whether or
not in the same business as any Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (g) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (h) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (i) to dispose of assets in wholesale
rather than retail markets, (j) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (k) to purchase insurance or credit
enhancements to insure the Agent against risks of loss in connection with any
collection or disposition of Collateral or to provide to the Agent a guaranteed
return from the collection or disposition of Collateral or (l) to the extent
deemed appropriate by the Agent, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist the Agent in
the collection or disposition of any of the Collateral. Each Grantor
acknowledges that the purpose of this Section 7.02 is to provide non-exhaustive
indications of what actions or omissions by the Agent would be commercially
reasonable in the Agent’s exercise of remedies with respect to the Collateral
and that other actions or omissions by the Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 7.02. Without limitation upon the foregoing, nothing contained in this
Section 7.02 shall be construed to grant any rights to any Grantor or to impose
any duties on the Agent that would not have been granted or imposed by this
Security Agreement or by applicable law in the absence of this Section 7.02.

Section 7.03. Compromises and Collection of Collateral. Each Grantor and the
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to any Receivable. In view of the foregoing, each Grantor agrees that the Agent
may at any time and from time to time, if an Event of Default exists, upon three
Business Days’ notice to the relevant Grantor, compromise with the obligor on
any Receivable, accept in full payment of any Receivable such amount as the
Agent in its sole discretion shall determine or abandon any Receivable, and any
such action by the Agent shall be commercially reasonable so long as the Agent
acts in good faith based on information known to it at the time it takes any
such action.

Section 7.04. Agent Performance of Debtor Obligations. Without having any
obligation to do so, the Agent may, at any time when an Event of Default exists
and upon prior written notice to the Administrative Borrower, perform or pay any
obligation which any Grantor has agreed to perform or pay under this Security
Agreement and which obligation is due and unpaid and not being contested by such
Grantor in good faith, and such Grantor shall reimburse the Agent for any
amounts paid by the Agent pursuant to this Section 7.04 as a Secured Obligation
payable in accordance with Section 9.03(a) of the Credit Agreement.

 

16



--------------------------------------------------------------------------------

Section 7.05. No Waiver; Amendments; Cumulative Remedies. No delay or omission
of the Agent (subject to the provisions of Article 8 of the Credit Agreement) to
exercise any right or remedy granted under this Security Agreement shall impair
such right or remedy or be construed to be a waiver of any Default or an
acquiescence therein, and no single or partial exercise of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other right or remedy. No waiver, amendment or other variation of the terms,
conditions or provisions of this Security Agreement whatsoever shall be valid
unless in writing signed by the Administrative Borrower and the Agent with the
concurrence or at the direction of the Lenders to the extent required under
Section 9.02 of the Credit Agreement and then only to the extent in such writing
specifically set forth. All rights and remedies contained in this Security
Agreement or afforded by law shall be cumulative and all shall be available to
the Agent until the Termination Date.

Section 7.06. Limitation by Law; Severability of Provisions. All rights,
remedies and powers provided in this Security Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable
Requirements of Law, and all of the provisions of this Security Agreement are
intended to be subject to all applicable Requirements of Law that may be
controlling and to be limited to the extent necessary so that such provisions do
not render this Security Agreement invalid, unenforceable or not entitled to be
recorded or registered, in whole or in part. To the extent permitted by
applicable Requirements of Law, any provision of this Security Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions of this Security Agreement; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 7.07. Security Interest Absolute. All rights of the Agent hereunder, the
security interests granted hereunder and all obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument relating to the foregoing, (c) any exchange, release or
nonperfection of any Lien on any Collateral, or any release or amendment or
waiver of or consent under or departure from any guaranty, securing or
guaranteeing all or any of the Secured Obligations, (d) any bankruptcy,
insolvency, reorganization, arrangement, readjustment, composition, liquidation
or the like of any Grantor, (e) any exercise or non-exercise, or any waiver of,
any right, remedy, power or privilege under or in respect of this Security
Agreement or any other Loan Document or (f) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Grantor in
respect of the Secured Obligations or this Security Agreement (other than a
termination of any Lien contemplated by Section 7.12 or the occurrence of the
Termination Date).

Section 7.08. Benefit of Security Agreement. The terms and provisions of this
Security Agreement shall be binding upon and inure to the benefit of each
Grantor, the Agent and the Secured Parties and their respective successors and
permitted assigns (including all Persons who become bound as a debtor to this
Security Agreement). No sale of participations, assignments, transfers, or other
dispositions of any agreement governing the Secured Obligations or any portion
thereof or interest therein shall in any manner impair the Lien granted to the
Agent hereunder for the benefit of the Agent and the Secured Parties.

Section 7.09. Survival of Representations. All representations and warranties of
each Grantor contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement until the Termination Date.

 

17



--------------------------------------------------------------------------------

Section 7.10. Additional Subsidiaries. Upon the execution and delivery by any
Domestic Subsidiary of a Joinder Agreement in accordance with Section 5.12(a) of
the Credit Agreement, such Domestic Subsidiary shall become a Grantor hereunder
with the same force and effect as if such Domestic Subsidiary was originally
named as a Grantor herein. The execution and delivery of any such instrument
shall not require the consent of any other Grantor or any other Person. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Security Agreement.

Section 7.11. Headings. The titles of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

Section 7.12. Termination or Release. (a) This Security Agreement shall continue
in effect until the Termination Date, and the Liens granted hereunder shall
automatically be released in the circumstances described in Article 8 of the
Credit Agreement.

(b) In connection with any termination or release pursuant to paragraph
(a) above, the Agent shall promptly execute (if applicable) and deliver to any
Grantor, at such Grantor’s expense, (i) all UCC termination statements and
similar documents that such Grantor shall reasonably request to evidence and/or
effectuate such termination or release and (ii) all Pledged Collateral. Any
execution and delivery of documents pursuant to this Section 7.12 shall be
without recourse to or representation or warranty by the Agent or any Secured
Party. The Borrowers shall reimburse the Agent for all reasonable and documented
out-of-pocket costs and expenses, including any fees and expenses of one outside
counsel (and, if necessary, of one local counsel in any relevant jurisdiction),
incurred by it in connection with any action contemplated by this Section 7.12
pursuant to and to the extent required by Section 9.03(a) of the Credit
Agreement.

(c) The Agent shall have no liability whatsoever to any other Secured Party as
the result of any release of Collateral by it in accordance with (or which the
Agent in good faith believes to be in accordance with) the terms of this
Section 7.12.

Section 7.13. Entire Agreement. This Security Agreement, together with the other
Loan Documents and the Intercreditor Agreements then in effect, embodies the
entire agreement and understanding between each Grantor and the Agent relating
to the Collateral and supersedes all prior agreements and understandings between
any Grantor and the Agent relating to the Collateral.

Section 7.14. CHOICE OF LAW. THIS SECURITY AGREEMENT AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS SECURITY AGREEMENT, WHETHER IN TORT,
CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 7.15. CONSENT TO JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK
STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK (OR ANY
APPELLATE COURT THEREFROM) OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENTS BY

 

18



--------------------------------------------------------------------------------

REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE EFFECTIVE SERVICE OF PROCESS
AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE REQUIREMENTS OF LAW. EACH
PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS SECURITY AGREEMENT IN ANY SUCH COURT. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE REQUIREMENTS OF LAW, ANY CLAIM OR DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION, SUIT OR PROCEEDING IN ANY SUCH COURT. EACH PARTY
HERETO AGREES THAT THE AGENT ON BEHALF OF THE SECURED PARTIES RETAINS THE RIGHT
TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION
SOLELY IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS IN RESPECT OF THE
COLLATERAL UNDER THIS SECURITY AGREEMENT.

(b) TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, EACH PARTY TO
THIS SECURITY AGREEMENT HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS UPON IT AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
REGISTERED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT
ITS ADDRESS FOR NOTICES AS PROVIDED FOR IN SECTION 9.01 OF THE CREDIT AGREEMENT.
EACH PARTY TO THIS SECURITY AGREEMENT HEREBY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER THAT SERVICE OF PROCESS
WAS INVALID AND INEFFECTIVE. NOTHING IN THIS SECURITY AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY TO THIS SECURITY AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE REQUIREMENTS OF LAW.

Section 7.16. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY HERETO WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 7.17. Indemnity. Each Grantor hereby agrees to indemnify the
Indemnitees, as, and to the extent, set forth in Section 9.03 of the Credit
Agreement.

Section 7.18. Counterparts. This Security Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Security Agreement by facsimile or by email as a “.pdf”
or “.tiff” attachment or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Security Agreement.

 

19



--------------------------------------------------------------------------------

Section 7.19. EFFECT OF INTERCREDITOR AGREEMENT.

(a) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIENS AND SECURITY
INTERESTS GRANTED TO THE AGENT FOR THE BENEFIT OF THE SECURED PARTIES PURSUANT
TO THIS SECURITY AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE AGENT
WITH RESPECT TO ANY COLLATERAL HEREUNDER ARE SUBJECT TO THE PROVISIONS OF ANY
APPLICABLE INTERCREDITOR AGREEMENT IN EFFECT. IN THE EVENT OF ANY CONFLICT
BETWEEN THE PROVISIONS OF ANY INTERCREDITOR AGREEMENT IN EFFECT AND THIS
SECURITY AGREEMENT, THE PROVISIONS OF SUCH INTERCREDITOR AGREEMENT IN EFFECT
SHALL GOVERN AND CONTROL.

Section 7.20. Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, none of the Grantors or Secured Parties shall assert, and each
hereby waives, any claim against each other or any Related Party thereof, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Security Agreement or any agreement or instrument
contemplated hereby, except, in the case of any claim by any Indemnitee against
any of the Grantors, to the extent such damages would otherwise be subject to
indemnification pursuant to the terms of Section 7.17.

Section 7.21. Mortgages. In the case of a conflict between this Security
Agreement and any Mortgage with respect to any Material Real Estate Asset that
is also subject to valid and enforceable Lien under the terms of such Mortgage
(including Fixtures), the terms of such Mortgage shall govern.

Section 7.22. Successors and Assigns. Whenever in this Security Agreement any
party hereto is referred to, such reference shall be deemed to include the
successors and permitted assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Agent in this Security
Agreement shall bind and inure to the benefit of their respective successors and
permitted assigns. Except in a transaction expressly permitted under the Credit
Agreement, no Grantor may assign any of its rights or obligations hereunder
without the written consent of the Agent.

Section 7.23. Survival of Agreement. Without limiting any provision of the
Credit Agreement or Section 7.17 hereof, all covenants, agreements, indemnities,
representations and warranties made by the Grantors in the Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Security Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such Lender or on its behalf and notwithstanding that
the Agent or any Lender may have had notice or knowledge of any Default or Event
of Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
until the Termination Date, or with respect to any individual Grantor until such
Grantor is otherwise released from its obligations under this Security Agreement
in accordance with the terms hereof.

ARTICLE 8

NOTICES

Section 8.01. Sending Notices. Any notice required or permitted to be given
under this Security Agreement shall be delivered in accordance with Section 9.01
of the Credit Agreement (it being understood and agreed that references in such
Section to “herein”, “hereunder” and other similar terms shall be deemed to be
references to this Security Agreement).

 

20



--------------------------------------------------------------------------------

ARTICLE 9

THE AGENT

Credit Suisse has been appointed Agent for the Lenders hereunder pursuant to
Article 8 of the Credit Agreement. It is expressly understood and agreed by the
parties to this Security Agreement that any authority conferred upon the Agent
hereunder is subject to the terms of the delegation of authority made by the
Lenders to the Agent pursuant to the Credit Agreement, and that the Agent has
agreed to act (and any successor Agent shall act) as such hereunder only on the
express conditions contained in such Article 8. Any successor Agent appointed
pursuant to Article 8 of the Credit Agreement shall be entitled to all the
rights, interests and benefits of the Agent hereunder.

By accepting the benefits of this Security Agreement and any other Loan
Document, each Secured Party expressly acknowledges and agrees that this
Security Agreement and each other Loan Document may be enforced only by the
action of the Agent, and that such Secured Party shall not have any right
individually to seek to enforce or to enforce this Security Agreement or to
realize upon the security to be granted hereby, it being understood and agreed
that such rights and remedies may be exercised by the Agent for the benefit of
the Secured Parties upon the terms of this Security Agreement and the other Loan
Documents.

[SIGNATURE PAGES FOLLOW]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Agent have executed this Security
Agreement as of the date first above written.

 

Borrowers: INC RESEARCH HOLDINGS, INC., as a Grantor
By:                                                                          
Name: Gregory S. Rush Title: Chief Financial Officer INVENTIV HEALTH, INC., as a
Grantor By:                                     
                                     Name: Brandon Eldredge Title: Senior Vice
President and Treasurer INVENTIV HEALTH CLINICAL, INC., as a Grantor
By:                                                                          
Name: Brandon Eldredge Title: Senior Vice President and Treasurer INVENTIV
HEALTH COMMUNICATIONS, INC., as a Grantor
By:                                                                          
Name: Brandon Eldredge Title: Senior Vice President and Treasurer INC RESEARCH,
LLC, as a Grantor By:                                     
                                     Name: Gregory S. Rush Title: Chief
Financial Officer

 

SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

Subsidiary Parties: ADDISON WHITNEY LLC ADHERIS, LLC ALLIDURA COMMUNICATIONS,
LLC BIOSECTOR 2 LLC BLUE DIESEL, LLC CADENT MEDICAL COMMUNICATIONS, LLC
CHAMBERLAIN COMMUNICATIONS GROUP LLC CHANDLER CHICCO AGENCY, L.L.C. GERBIG,
SNELL/WEISHEIMER ADVERTISING, LLC INCHORD HOLDING CORPORATION INVENTIV CLINICAL,
LLC INVENTIV COMMERCIAL SERVICES, LLC INVENTIV DIGITAL + INNOVATION, LLC
INVENTIV GROUP HOLDINGS, INC. INVENTIV HEALTH CLINICAL LAB, INC.
INVENTIV HEALTH CLINICAL RESEARCH SERVICES, LLC INVENTIV HEALTH CLINICAL SRE,
LLC INVENTIV HEALTH CLINICAL, LLC INVENTIV HEALTH CONSULTING, INC. INVENTIV
HEALTH PUBLIC RELATIONS, LLC INVENTIV HEALTH RESEARCH & INSIGHTS, LLC INVENTIV
MEDICAL COMMUNICATIONS, LLC LITMUS MEDICAL MARKETING SERVICES LLC NAVICOR GROUP,
LLC PALIO + IGNITE, LLC PATIENT MARKETING GROUP, LLC PHARMA HOLDINGS, INC.
PHARMACEUTICAL INSTITUTE, LLC SOUTH FLORIDA KINETICS, INC. THE SELVA GROUP, LLC,
each as a Grantor By:                                     
                                     Name: Brandon Eldredge
Title: Senior Vice President and Treasurer

 

SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

KENDLE AMERICAS MANAGEMENT INC., as a Grantor
By:                                                                          
Name: Alistair Macdonald Title: Chief Executive Officer and President KENDLE
AMERICAS INVESTMENT INC., as a Grantor By:                                     
                                     Name: Alistair Macdonald Title: Chief
Executive Officer and President

 

SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as the Agent
By:                                                                          
Name: Title:

 

SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This FIRST LIEN INTELLECTUAL PROPERTY SECURITY AGREEMENT is entered into as of
[●] [●], 20[●], (this “Agreement”), among [●] ([each, a][the] “Grantor”) and
Credit Suisse AG, as administrative agent and collateral agent (in such
capacities, the “Collateral Agent”) for the ratable benefit of the Secured
Parties.

Reference is made to that certain Pledge and Security Agreement, dated as of
August 1, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time and in effect on the date hereof, the
“Security Agreement”), among the Loan Parties party thereto and the Collateral
Agent. The Lenders (as defined below) have extended credit to the Borrowers (as
defined in Credit Agreement, dated as of August 1, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified and in effect on the
date hereof, the “Credit Agreement”), by and among, inter alios, INC Research
Holdings, Inc., a Delaware corporation (the “Administrative Borrower”), the
other borrowers party thereto (each a “Borrower” and collectively with the
Administrative Borrower, the “Borrowers”), the Lenders from time to time party
thereto, and the Administrative Agent. Consistent with the requirements set
forth in Sections 4.01 and 5.12 of the Credit Agreement and Section 4.03(c) of
the Security Agreement, the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement or the
Credit Agreement, as applicable.

SECTION 2. Grant of Security Interest. As security for the prompt and complete
payment or performance, as the case may be, in full of the Secured Obligations,
[each][the] Grantor, pursuant to the Security Agreement, did and hereby does
pledge, collaterally assign, mortgage, transfer and grant to the Collateral
Agent, its successors and permitted assigns, on behalf of and for the ratable
benefit of the Secured Parties, a continuing security interest in all of its
right, title or interest in, to or under all of the following assets, whether
now owned or at any time hereafter acquired by or arising in favor of
[such][the] Grantor and regardless of where located (collectively, the “IP
Collateral”):

(A) all Trademarks, including the Trademark registrations and registration
applications in the United States Patent and Trademark Office listed on
Schedule I hereto but excluding any intent-to-use Trademark application prior to
the filing and acceptance of a “Statement of Use”, “Declaration of Use”,
“Amendment to Allege Use” or similar notice and/or filing with respect thereto,
only to the extent, if any, that, and solely during the period if any, in which,
the grant of such security interest may impair the validity or enforceability,
or result in the voiding, of such intent-to-use Trademark application or any
registration issuing therefrom under applicable Requirements of Law;

(B) all Patents, including the Patent registrations and pending applications in
the United States Patent and Trademark Office listed on Schedule II hereto;

(C) all Copyrights, including the Copyright registrations and pending
applications for registration in the United States Copyright Office listed on
Schedule III; [and]

(D) all proceeds of the foregoing;

 

A-2



--------------------------------------------------------------------------------

in each case to the extent the foregoing items constitute Collateral.

SECTION 3. Security Agreement. The security interests granted to the Collateral
Agent herein are granted in furtherance, and not in limitation of, the security
interests granted to the Collateral Agent pursuant to the Security Agreement.
[Each][The] Grantor hereby acknowledges and affirms that the rights and remedies
of the Collateral Agent with respect to the IP Collateral are more fully set
forth in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the Security Agreement, the
terms of the Security Agreement shall govern.

SECTION 4. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Signature Pages Follow]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR]

By:                                                                           

Name:

Title:



--------------------------------------------------------------------------------

SCHEDULE I

 

  TRADEMARKS         REGISTERED OWNER   REGISTRATION NUMBER   TRADEMARK    
TRADEMARK APPLICATIONS         APPLICANT   APPLICATION NO.   TRADEMARK  

 

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II

PATENTS

 

REGISTERED OWNER   SERIAL NUMBER   DESCRIPTION

PATENT APPLICATIONS

 

APPLICANT

 

APPLICATION NO.

 

DESCRIPTION

 

 

Schedule II



--------------------------------------------------------------------------------

SCHEDULE III

COPYRIGHTS

 

REGISTERED OWNER   REGISTRATION NUMBER   TITLE

COPYRIGHT APPLICATIONS

 

APPLICANT   APPLICATION NUMBER   TITLE

 

 

Schedule III



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT is entered into as of
[●] [●], 20[●] (this “IP Security Agreement Supplement”), among [●] ([each,
a][the] “Grantor”) and Credit Suisse AG, as administrative and collateral agent
(in such capacities, the “Collateral Agent”) for the ratable benefit for the
Secured Parties.

Reference is made to that certain Pledge and Security Agreement, dated as of
August 1, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time and in effect on the date hereof, the
“Security Agreement”), among the Loan Parties party thereto and the Collateral
Agent. The Lenders (as defined below) have extended credit to the Borrowers (as
defined in Credit Agreement, dated as of August 1, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified and in effect on the
date hereof, the “Credit Agreement”), by and among, inter alios, INC Research
Holdings, Inc., a Delaware corporation (the “Administrative Borrower”), the
other borrowers party thereto (each a “Borrower” and collectively with the
Administrative Borrower, the “Borrowers”), the Lenders from time to time party
thereto, and the Administrative Agent. Consistent with the requirements set
forth in Sections 4.01 and 5.12 of the Credit Agreement, the [Grantor][Grantors]
and the Collateral Agent have entered into that certain Intellectual Property
Security Agreement, dated as of [●] [●], 20[●] (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time and in effect
on the date hereof, the “IP Security Agreement”). Under the terms of the
Security Agreement, the Grantor has granted to the Administrative Agent for the
benefit of the Secured Parties a security interest in the Additional IP
Collateral (as defined below) and have agreed, consistent with the requirements
of Section 4.03(c) of the Security Agreement, to execute this IP Security
Agreement Supplement. Now, therefore, the parties hereto agree as follows:

SECTION 5. Terms. Capitalized terms used in this IP Security Agreement
Supplement and not otherwise defined herein have the meanings specified in the
Security Agreement or the Credit Agreement, as applicable.

SECTION 6. Grant of Security Interest. As security for the prompt and complete
payment or performance, as the case may be, in full of the Secured Obligations,
[each][the] Grantor, pursuant to the Security Agreement, did and hereby does
pledge, collaterally assign, mortgage, transfer and grant to the Collateral
Agent, its successors and permitted assigns, on behalf of and for the ratable
benefit of the Secured Parties, a continuing security interest in all of its
right, title or interest in, to or under all of the following assets, whether
now owned or at any time hereafter acquired by or arising in favor of the
[such][the] Grantor and regardless of where located (collectively, the
“Additional IP Collateral”):

(E) All Trademarks, including the Trademark registrations and registration
applications in the United States Patent and Trademark Office on Schedule I
hereto but excluding any intent-to-use Trademark application prior to the filing
and acceptance of a “Statement of Use”, “Declaration of Use”, “Amendment to
Allege Use” or similar notice and/or filing with respect thereto, only to the
extent, if any, that, and solely during the period if any, in which, the grant
of such security interest may impair the validity or enforceability, or result
in the voiding, of such intent-to-use Trademark application or any registration
issuing therefrom under applicable Requirements of Law;

(F) All Patents, including the Patent registrations and pending applications in
the United States Patent and Trademark Office listed on Schedule II hereto

 

C-1



--------------------------------------------------------------------------------

(G) All Copyrights, including the Copyright registrations and pending
applications for registration in the United States Copyright Office listed on
Schedule III; [and]

(H) all proceeds of the foregoing;

in each case to the extent the foregoing items constitute Collateral.

SECTION 1. Security Agreement. The security interests granted to the Collateral
Agent herein are granted in furtherance, and not in limitation of, the security
interests granted to the Collateral Agent pursuant to the Security Agreement.
[Each][The] Grantor hereby acknowledges and affirms that the rights and remedies
of the Collateral Agent with respect to the Additional IP Collateral are more
fully set forth in the Security Agreement, the terms and provisions of which are
hereby incorporated herein by reference as if fully set forth herein. In the
event of any conflict between the terms of this IP Security Agreement Supplement
and the Security Agreement, the terms of the Security Agreement shall govern.

SECTION 2. Governing Law. This IP Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

[Signature Pages Follow]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this IP Security
Agreement Supplement as of the day and year first above written.

 

[●] By:     Name: [●]   Title: [●]

 

C-3



--------------------------------------------------------------------------------

SCHEDULE I

TRADEMARKS

 

REGISTERED OWNER   REGISTRATION NUMBER   TRADEMARK

TRADEMARK APPLICATIONS

 

APPLICANT   APPLICATION NO.   TRADEMARK

 

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II

PATENTS

 

REGISTERED OWNER   SERIAL NUMBER   DESCRIPTION

PATENT APPLICATIONS

 

APPLICANT   APPLICATION NO.   DESCRIPTION

 

 

Schedule II



--------------------------------------------------------------------------------

SCHEDULE III

COPYRIGHTS

 

REGISTERED OWNER   REGISTRATION NUMBER   TITLE

COPYRIGHT APPLICATIONS

 

APPLICANT   APPLICATION NUMBER   TITLE

 

 

Schedule III



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF]

GUARANTY AGREEMENT

 



--------------------------------------------------------------------------------

EXECUTION VERSION

LOAN GUARANTY

THIS LOAN GUARANTY (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Loan Guaranty”) is
entered into as of August 1, 2017 by and among, INC Research Holdings, Inc., a
Delaware corporation (the “Administrative Borrower”), the other Borrowers (as
defined below), the Subsidiary Parties (as defined below) from time to time
party hereto and Credit Suisse AG, Cayman Islands Branch, in its capacity as
administrative agent and collateral agent for the lenders party to the Credit
Agreement referred to below (in such capacity, the “Administrative Agent”).

PRELIMINARY STATEMENT

Reference is hereby made to that certain Credit Agreement, dated as of August 1,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among, inter alios,
the Administrative Borrower, the other Borrowers, the lenders (the “Lenders”),
the Administrative Agent and the other parties from time to time party thereto.

The Loan Guarantors are entering into this Loan Guaranty in order to induce the
Lenders to enter into and extend credit to the Borrowers under the Credit
Agreement and to guarantee the Secured Obligations.

Each Loan Guarantor will obtain benefits from the incurrence of Loans and the
issuance of, and participation in, Letters of Credit for the account of the
Administrative Borrower and its subsidiaries (provided that one or more
Borrowers will be a co-applicant), by the Borrowers and the incurrence by the
Loan Parties of Secured Hedging Obligations and Banking Services Obligations.

ACCORDINGLY, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions of Certain Terms Used Herein. Capitalized terms used
in this Loan Guaranty and not otherwise defined herein shall have the meanings
set forth in the Credit Agreement. As used in this Loan Guaranty, in addition to
the terms defined in the preamble and Preliminary Statement above, the following
terms shall have the following meanings:

“Accommodation Payments” has the meaning assigned to such term in Section 2.09.

“Administrative Agent” has the meaning assigned to such term in the preamble.

“Administrative Borrower” has the meaning assigned to such term in the preamble.

“Article” means a numbered article of this Loan Guaranty, unless another
document is specifically referenced.

“Borrowers” means the Administrative Borrower and the other Borrowers listed on
Schedule I to the Credit Agreement.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement.

“Exhibit” refers to a specific exhibit to this Loan Guaranty, unless another
document is specifically referenced.

“Guaranteed Obligations” has the meaning assigned to such term in Section 2.01.

 



--------------------------------------------------------------------------------

“Guarantor Percentage” has the meaning assigned to such term in Section 2.09.

“Guaranty Supplement” has the meaning assigned to such term in Section 3.04.

“Loan Guarantors” means, collectively (a) the Subsidiary Parties, (b) solely
with respect to the Secured Hedging Obligations and Banking Services Obligations
constituting Guaranteed Obligations of any Subsidiary Party, the Borrowers and
(c) solely with respect to the Secured Obligations of any Borrower, each other
Borrower.

“Loan Guaranty” has the meaning assigned to such term in the preamble.

“Maximum Liability” has the meaning assigned to such term in Section 2.09.

“Non-ECP Guarantor” means each Loan Guarantor other than a Qualified ECP
Guarantor.

“Non-Paying Guarantor” has the meaning assigned to such term in Section 2.09.

“Obligated Party” has the meaning assigned to such term in Section 2.02.

“Paying Guarantor” has the meaning assigned to such term in Section 2.09.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Loan Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Section” means a numbered section of this Loan Guaranty, unless another
document is specifically referenced.

“Subsidiary Parties” means (a) the Restricted Subsidiaries of the Administrative
Borrower identified on Exhibit A hereto and (b) each other Restricted Subsidiary
that becomes a party to this Loan Guaranty as a Subsidiary Party after the date
hereof, in accordance with Section 3.04 herein and Section 5.12 of the Credit
Agreement.

“UFCA” has the meaning assigned to such term in Section 2.09(a).

“UFTA” has the meaning assigned to such term in Section 2.09(a).

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns.

ARTICLE 2

LOAN GUARANTY

Section 2.01. Guaranty. (a) Except as otherwise provided for herein (including
under Section 3.15), each Loan Guarantor hereby agrees that it is jointly and
severally liable for, and, as primary obligor and not merely as surety, and
absolutely, unconditionally and irrevocably guarantees to the Administrative
Agent (acting as agent for the Secured Parties, pursuant to Article 8 of the
Credit Agreement) for the ratable benefit of the Secured Parties, the full and
prompt payment, when and as the same become due, whether at stated maturity,
upon

 

2



--------------------------------------------------------------------------------

acceleration or otherwise, and at all times thereafter, of the Secured
Obligations, including amounts that would become due but for the automatic stay
under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a) (excluding, for
the avoidance of doubt, any Excluded Swap Obligation), together with any and all
expenses which may be incurred by the Administrative Agent and the other Secured
Parties in collecting any of the Secured Obligations that are reimbursable in
accordance with Section 9.03 of the Credit Agreement (collectively, the
“Guaranteed Obligations”). Each Loan Guarantor further agrees that the
Guaranteed Obligations may be increased, extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. In addition, if any or
all of the Guaranteed Obligations become due and payable hereunder, each Loan
Guarantor, unconditionally and irrevocably, promises to pay such Guaranteed
Obligations to the Administrative Agent for the benefit of the Secured Parties,
on demand. Each Loan Guarantor unconditionally and irrevocably guarantees the
payment of any and all of the Guaranteed Obligations whether or not due or
payable by the Borrowers upon the occurrence of any of the Events of Default
specified in Sections 7.01(f) or 7.01(g) of the Credit Agreement and thereafter
irrevocably and unconditionally promises to pay such Guaranteed Obligations to
the Administrative Agent for the benefit of the Secured Parties.

(b) This Loan Guaranty is a continuing one and shall remain in full force and
effect until the Termination Date, and all liabilities to which it applies or
may apply under the terms hereof shall be conclusively presumed to have been
created in reliance hereon.

Section 2.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent or any Lender to sue the Borrowers, any other Loan
Guarantor, any other guarantor, or any other Person obligated for all or any
part of the Guaranteed Obligations (the Borrowers, each Loan Guarantor, each
other guarantor or such other Person, an “Obligated Party”), or otherwise to
enforce its rights in respect of any Collateral securing all or any part of the
Guaranteed Obligations. The Administrative Agent may enforce this Loan Guaranty
at any time when an Event of Default has occurred and is continuing.

Section 2.03. No Discharge or Diminishment of Loan Guaranty.

(a) Except as otherwise provided for herein (including under Section 3.15), the
obligations of each Loan Guarantor hereunder are unconditional, irrevocable and
absolute and not subject to any reduction, limitation, impairment or termination
for any reason, including: (i) any claim of waiver, release, extension, renewal,
settlement, surrender, alteration or compromise of any of the Guaranteed
Obligations, by operation of law or otherwise; (ii) any change in the corporate
existence, structure or ownership of any Obligated Party; (iii) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any other
Obligated Party, or their assets or any resulting release or discharge of any
obligation of any Obligated Party; (iv) the existence of any claim, setoff or
other right which any Loan Guarantor may have at any time against any Obligated
Party, the Administrative Agent, any Lender or any other Person, whether in
connection herewith or in any unrelated transactions; (v) any direction as to
application of payments by the Borrowers or by any other party; (vi) any other
continuing or other guaranty, undertaking or maximum liability of a guarantor or
of any other party as to the Guaranteed Obligations; (vii) any payment on or in
reduction of any such other guaranty or undertaking; (viii) any dissolution,
termination or increase, decrease or change in personnel by the Borrowers or
(ix) any payment made to any Secured Party on the Guaranteed Obligations which
any such Secured Party repays to the Borrowers pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each Loan Guarantor waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.

(b) Except for termination of a Loan Guarantor’s obligations hereunder or as
expressly permitted by Section 3.15, the obligations of each Loan Guarantor
hereunder are not subject to any

 

3



--------------------------------------------------------------------------------

defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any Requirements of Law purporting to prohibit
payment by any Obligated Party, of the Guaranteed Obligations or any part
thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent to assert any claim or demand or to enforce any remedy with respect to all
or any part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection or invalidity of any indirect or
direct security for the obligations of the Borrowers for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
Person liable for any of the Guaranteed Obligations; (iv) any action or failure
to act by the Administrative Agent with respect to any Collateral securing any
part of the Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Loan Guarantor or that would
otherwise operate as a discharge of any Loan Guarantor as a matter of law or
equity, in each case other than as set forth in Section 3.15.

Section 2.04. Defenses Waived. To the fullest extent permitted by applicable
Requirements of Law, and except for termination of a Loan Guarantor’s
obligations hereunder or as otherwise provided for herein (including under
Section 3.15), each Loan Guarantor hereby waives any defense based on or arising
out of any defense of the Borrowers or any other Loan Guarantor or arising out
of the disability of the Borrowers or any other Loan Guarantor or any other
party or the unenforceability of all or any part of the Guaranteed Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of the Borrowers or any other Loan Guarantor. Without limiting the
generality of the foregoing, each Loan Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by
applicable Requirements of Law, any notice not provided for herein or in any
other Loan Document, including any notice of nonperformance, notice of protest,
notice of dishonor, notice of acceptance of this Loan Guaranty, and any notice
of the existence, creation or incurrence of new or additional Guaranteed
Obligations, as well as any requirement that at any time any action be taken by
any Person against any Obligated Party, or any other Person, including any right
(except as may be required by applicable Requirements of Law and to the extent
the relevant requirement cannot be waived) to require the Administrative Agent
to (i) proceed against the Borrowers, any other Loan Guarantor or any other
party, (ii) proceed against or exhaust any security held from the Borrowers, any
other Loan Guarantor or any other party or (iii) pursue any other remedy in the
Administrative Agent’s power whatsoever. The Administrative Agent may, at its
election and in accordance with the terms of the applicable Loan Documents,
foreclose on any Collateral held by it by one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable
(to the extent permitted by applicable Requirements of Law), accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any Collateral securing all or a part of the
Guaranteed Obligations, and the Administrative Agent may, at its election,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, or any security, without affecting
or impairing in any way the liability of such Loan Guarantor under this Loan
Guaranty, except as otherwise provided in Section 3.15. To the fullest extent
permitted by applicable Requirements of Law, each Loan Guarantor waives any
defense arising out of any such election even though such election may operate,
pursuant to applicable Requirements of Law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Loan Guarantor
against any Obligated Party or any security.

 

4



--------------------------------------------------------------------------------

Section 2.05. Authorization. Each Loan Guarantor authorizes the Administrative
Agent without notice or demand (except as may be required by applicable
Requirements of Law and to the extent the relevant requirement cannot be
waived), and without affecting or impairing its liability hereunder (except as
set forth in Section 3.15), from time to time, subject to any applicable
Intercreditor Agreement then in effect and the terms of any applicable Loan
Documents, to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon), any security therefor, or any
liability incurred directly or indirectly in respect thereof, and this Loan
Guaranty shall apply to the Guaranteed Obligations as so changed, extended,
renewed or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, impair, surrender, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset there against;

(c) exercise or refrain from exercising any rights against the Borrowers, any
other Loan Party or others or otherwise act or refrain from acting;

(d) release or substitute any endorser, any guarantor, the Borrowers, any other
Loan Party and/or any other obligor;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and/or subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrowers to its creditors other than the Secured Parties;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrowers to the Secured Parties regardless of what liability
or liabilities of the Borrowers remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Loan Guaranty, the Credit Agreement, any other Loan Document, any Hedge
Agreement with respect to any Secured Hedging Obligation, any instrument or
agreement relating to Banking Services Obligations or any of the instruments or
agreements referred to herein or therein, or otherwise amend, modify or
supplement this Loan Guaranty, the Credit Agreement, any other Loan Document,
any Hedge Agreement with respect to any Secured Hedging Obligation, any
instrument or agreement relating to Banking Services Obligations or any of such
other instruments or agreements; and/or

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of the Loan Guarantors
from their respective liabilities under this Loan Guaranty.

Section 2.06. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including any claim of subrogation, contribution or
indemnification that it has against any Loan Party in respect of this Loan
Guaranty until the occurrence of the Termination Date; provided that if any
amount is paid to such Loan Guarantor on account of such subrogation rights at
any time prior to the Termination Date, then unless such Loan Guarantor has
already discharged its liabilities under this Loan Guaranty in an amount equal
to such Loan Guarantor’s Maximum Liability as of such date, such amount shall be
held by the recipient Loan Guarantor in trust for the benefit of the Secured
Parties and shall forthwith be paid by the recipient Loan Guarantor to the
Administrative Agent (for the benefit of the Secured Parties) to be credited and
applied to the Guaranteed Obligations, whether matured or unmatured, in
accordance with Section 2.18(b) of the Credit Agreement.

 

5



--------------------------------------------------------------------------------

Section 2.07. Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrowers or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to such payment shall be reinstated at such time as though
the payment had not been made. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrowers, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the other Loan Guarantors forthwith
on demand by the Administrative Agent.

Section 2.08. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, any Lender or any other Secured Party shall
have any duty to advise any Loan Guarantor of information known to it regarding
those circumstances or risks.

Section 2.09. Contribution; Subordination; Maximum Liability.

(a) In the event that any Loan Guarantor (a “Paying Guarantor”) makes any
payment or payments under this Loan Guaranty or suffers any loss as a result of
any realization upon any Collateral granted by it to secure its obligations
under this Loan Guaranty (each such payment or loss, an “Accommodation
Payment”), each other Loan Guarantor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Guarantor Percentage” of such Accommodation Payment by such Paying
Guarantor, which amount shall be determined as of the date on which such
Accommodation Payment was made. As of any date of determination, each Non-Paying
Guarantor’s “Guarantor Percentage” shall be equal to the ratio of (a) such
Non-Paying Guarantor’s Maximum Liability (as defined below) as of such date to
(b) the aggregate Maximum Liability of all Loan Guarantors (including such
Paying Guarantor) as of such date. As of any date of determination, the “Maximum
Liability” of each Loan Guarantor shall be equal to the maximum amount of
liability which could be asserted against such Loan Guarantor hereunder and
under the Credit Agreement without (i) rendering such Loan Guarantor “insolvent”
within the meaning of Section 101(32) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraud
Conveyance Act (“UFCA”), (ii) leaving such Loan Guarantor with unreasonably
small capital or assets, within the meaning of Section 548 of the Bankruptcy
Code, Section 4 of the UFTA or Section 5 of the UFCA, or (iii) leaving such Loan
Guarantor unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA or Section 5 of the
UFCA. Nothing in this provision shall affect any Loan Guarantor’s several
liability for the entire amount of the Guaranteed Obligations (up to such Loan
Guarantor’s Maximum Liability). Each of the Loan Guarantors covenants and agrees
that its right to receive any contribution under this Loan Guaranty from a
Non-Paying Guarantor shall be subordinate and junior in right of payment to the
Secured Obligations until the Termination Date. If, prior to the Termination
Date, any such contribution payment is received by a Paying Guarantor at any
time when an Event of Default has occurred and is continuing, such contribution
payment shall be collected, enforced and received by such Loan Guarantor as
trustee for the Secured Parties and be paid over to the Administrative Agent on
account of the Secured Obligations, but without affecting or impairing in any
manner the liability of such Loan Guarantor under the other provisions of this
Loan Guaranty. This provision is for the benefit of the Administrative Agent,
the Lenders and the other Secured Parties.

(b) It is the desire and intent of the Loan Guarantors and the Secured Parties
that this Loan Guaranty shall be enforced against the Loan Guarantors to the
fullest extent permissible under the Requirements of Law and public policies
applied in each jurisdiction in which enforcement is sought.

 

6



--------------------------------------------------------------------------------

The provisions of this Loan Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other Requirements of Law affecting
the rights of creditors generally, if the obligations of any Loan Guarantor
under this Loan Guaranty would otherwise be held or determined to be avoidable,
invalid or unenforceable on account of the amount of such Loan Guarantor’s
liability under this Loan Guaranty, then, notwithstanding any other provision of
this Loan Guaranty to the contrary, the amount of such liability shall, without
any further action by the Loan Guarantors or the Secured Parties, be
automatically limited and reduced to such Loan Guarantor’s Maximum Liability.
Each Loan Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the Maximum Liability of such Loan Guarantor without
impairing this Loan Guaranty or affecting the rights and remedies of the
Administrative Agent hereunder; provided that nothing in this sentence shall be
construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability.

Section 2.10. Representations and Warranties. As, when (including on the date
hereof), and solely to the extent required in accordance with the terms of the
Credit Agreement, each Loan Guarantor hereby makes each applicable
representation and warranty made in the Loan Documents by the Borrowers with
respect to such Loan Guarantor and each Loan Guarantor hereby further
acknowledges and agrees that such Loan Guarantor has, independently and without
reliance upon any Secured Party and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Loan Guaranty and each other Loan Document to which it is or is to be
a party, and such Loan Guarantor has established adequate means of obtaining
from each other Loan Guarantor on a continuing basis information pertaining to
the business, condition (financial or otherwise), operations, performance,
properties and prospects of each other Loan Guarantor.

Section 2.11. Covenants. Each Loan Guarantor covenants and agrees that, until
the Termination Date, such Loan Guarantor will perform and observe, and cause
each of its subsidiaries that constitutes a Restricted Subsidiary to perform and
observe, all of the terms, covenants and agreements set forth in the Loan
Documents that the Borrowers have agreed to cause such Loan Guarantor or such
subsidiary to perform or observe. Until the Termination Date, no Loan Guarantor
shall, without the prior written consent of the Administrative Agent, commence
or join with any other Person in commencing any bankruptcy, reorganization or
insolvency case or proceeding against the Borrowers or any Loan Guarantor (it
being understood and agreed, for the avoidance of doubt, that nothing in this
Section 2.11 shall prohibit any Loan Guarantor from commencing or joining with
the Borrowers or Loan Guarantor as a co-debtor in any bankruptcy, reorganization
or insolvency case or proceeding).

ARTICLE 3

GENERAL PROVISIONS

Section 3.01. Liability Cumulative. The liability of each Loan Guarantor under
this Loan Guaranty is in addition to and shall be cumulative with all
liabilities of such Loan Guarantor to the Administrative Agent and the Lenders
under the Credit Agreement and the other Loan Documents to which such Loan
Guarantor is a party or in respect of any obligations or liabilities of the
other Loan Guarantors, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

Section 3.02. No Waiver; Amendments. No delay or omission of the Administrative
Agent in exercising any right or remedy granted under this Loan Guaranty shall
impair such right or remedy or be construed to be a waiver of any Default or
Event of Default or an acquiescence therein, and any single or partial exercise
of any such right or remedy shall not preclude any other or further exercise
thereof or the exercise of any other right or remedy. No waiver, amendment or
other variation of the terms, conditions or provisions of this Loan Guaranty
whatsoever shall be valid unless in writing signed by the Loan Guarantors and
the Administrative Agent in accordance with Section 9.02 of the Credit Agreement
and then only to the extent specifically set forth in such writing.

 

7



--------------------------------------------------------------------------------

Section 3.03. Severability of Provisions. To the extent permitted by applicable
Requirements of Law, any provision of this Loan Guaranty that is held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions of this Loan Guaranty; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 3.04. Additional Subsidiaries. Certain Subsidiaries of the Borrowers may
be required to enter into this Loan Guaranty as Subsidiary Parties pursuant to
and in accordance with Section 5.12 of the Credit Agreement. Upon execution and
delivery by any such Restricted Subsidiary of a Joinder Agreement, such
Subsidiary shall become a Subsidiary Party hereunder with the same force and
effect as if originally named as a Subsidiary Party herein. The execution and
delivery of any such instrument shall not require the consent of any other Loan
Guarantor hereunder or any other Person. The rights and obligations of each Loan
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Loan Guarantor as a party to this Loan Guaranty.

Section 3.05. Headings. The titles of and section headings in this Loan Guaranty
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Loan Guaranty.

Section 3.06. Entire Agreement. This Loan Guaranty and the other Loan Documents
constitute the entire agreement among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.

Section 3.07. CHOICE OF LAW. THIS LOAN GUARANTY AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS LOAN GUARANTY, WHETHER IN TORT,
CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 3.08. CONSENT TO JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK
STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK (OR ANY
APPELLATE COURT THEREFROM) OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS LOAN GUARANTY AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF
LAW, FEDERAL COURT. EACH PARTY HERETO AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE
EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT. EACH PARTY HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS
BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE
REQUIREMENTS OF LAW.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS LOAN GUARANTY AND BROUGHT IN ANY COURT
REFERRED TO IN PARAGRAPH (a) OF THIS

 

8



--------------------------------------------------------------------------------

SECTION. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY CLAIM OR DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION, SUIT OR PROCEEDING IN ANY
SUCH COURT.

(c) TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES
PROVIDED IN SECTION 9.01 OF THE CREDIT AGREEMENT. EACH PARTY HERETO HEREBY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
THAT SERVICE OF PROCESS WAS INVALID AND INEFFECTIVE. NOTHING IN THIS LOAN
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY TO THIS LOAN GUARANTY TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

Section 3.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS LOAN GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS LOAN GUARANTY
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 3.10. Indemnity. Each Loan Guarantor hereby agrees to indemnify the
Administrative Agent and the other Indemnitees, as set forth in Section 9.03 of
the Credit Agreement.

Section 3.11. Counterparts. This Loan Guaranty may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Loan Guaranty by facsimile or by email as a “.pdf” or “.tiff” attachment shall
be effective as delivery of a manually executed counterpart of this Loan
Guaranty.

Section 3.12. EFFECT OF INTERCREDITOR AGREEMENT. NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, THE GUARANTEE OF THE GUARANTEED OBLIGATIONS GRANTED TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
LOAN GUARANTY AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE ADMINISTRATIVE
AGENT ARE SUBJECT TO THE PROVISIONS OF ANY APPLICABLE INTERCREDITOR AGREEMENT
THEN IN EFFECT. IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF ANY
APPLICABLE INTERCREDITOR AGREEMENT THEN IN EFFECT AND THIS LOAN GUARANTY, THE
PROVISIONS OF SUCH INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

Section 3.13. Successors and Assigns. Whenever in this Loan Guaranty any party
hereto is referred to, such reference shall be deemed to include the successors
and permitted assigns of such party; and all covenants,

 

9



--------------------------------------------------------------------------------

promises and agreements by or on behalf of any Loan Guarantor or the
Administrative Agent that are contained in this Loan Guaranty shall bind and
inure to the benefit of their respective successors and permitted assigns.
Except in a transaction permitted (or not restricted) under the Credit
Agreement, no Loan Guarantor may assign any of its rights or obligations
hereunder without the written consent of the Administrative Agent.

Section 3.14. Survival of Agreement. Without limitation of any provision of the
Credit Agreement or Section 3.10 hereof, all covenants, agreements, indemnities,
representations and warranties made by the Loan Guarantors in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Loan Guaranty or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such Lender or on its behalf and notwithstanding that
the Administrative Agent or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended under the Credit Agreement, and shall continue in full
force and effect until the Termination Date, or with respect to any individual
Loan Guarantor until such Loan Guarantor is otherwise released from its
obligations under this Loan Guaranty in accordance with Section 3.15.

Section 3.15. Release of Loan Guarantors. A Subsidiary Party shall automatically
be released from its obligations hereunder and its Loan Guaranty shall be
automatically released in the circumstances described in Article 8 and
Section 9.23 of the Credit Agreement. In connection with any such release, the
Administrative Agent shall promptly execute and deliver to any Loan Guarantor,
at such Loan Guarantor’s expense, all documents that such Loan Guarantor shall
reasonably request to evidence such release. Any execution and delivery of
documents pursuant to the preceding sentence of this Section 3.15 shall be
without recourse to or warranty by the Administrative Agent (other than as to
the Administrative Agent’s authority to execute and deliver such documents).

Section 3.16. Payments. All payments made by any Loan Guarantor hereunder will
be made without setoff, counterclaim or other defense and on the same basis as
payments are made by the Borrowers under Sections 2.17 and 2.18 of the Credit
Agreement.

Section 3.17. Notice, etc. All notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
email, as follows:

(a) if to any Loan Guarantor, addressed to it in care of the Administrative
Borrower at its address specified in Section 9.01 of the Credit Agreement;

(b) if to the Administrative Agent or any Lender, at its address specified in
Section 9.01 of the Credit Agreement;

(c) if to any Secured Party in respect of any Secured Hedging Obligations, at
its address specified in the Hedge Agreement to which it is a party; or

(d) if to any Secured Party in respect of any Banking Services Obligations, at
its address specified in the relevant documentation to which it is a party.

Section 3.18. Set Off. In addition to any rights now or hereafter granted under
applicable Requirements of Law and not by way of limitation of any such rights,
while an Event of Default has occurred and is continuing, the Administrative
Agent, each Lender and each Issuing Bank shall be entitled to rights of setoff
to the extent provided in Section 9.09 of the Credit Agreement.

 

10



--------------------------------------------------------------------------------

Section 3.19. Waiver of Consequential Damages, Etc. To the extent permitted by
applicable Requirements of Law, none of the Loan Guarantors nor the Secured
Parties shall assert, and each hereby waives, any claim against each other or
any Related Party thereof, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Loan Guaranty or any
agreement or instrument contemplated hereby, except, in the case of any claim by
any Indemnitee against any of the Loan Guarantors, to the extent such damages
would otherwise be subject to indemnification pursuant to the terms of
Section 3.10.

Section 3.20. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each Non-ECP
Guarantor to honor all of its obligations under this Loan Guaranty in respect of
Swap Obligations that would otherwise be Excluded Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 3.20 for the maximum amount of such liability that can be hereby
incurred, and otherwise subject to the limitations on the obligations of Loan
Guarantors contained in this Loan Guaranty, without rendering its obligations
under this Section 3.20, or otherwise under this Loan Guaranty, voidable under
applicable Requirements of Law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). This Section 3.20 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
Non-ECP Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Loan Guarantor and the Administrative Agent have
executed this Loan Guaranty as of the date first above written.

 

Borrowers: INC RESEARCH HOLDINGS, INC., as a Loan Guarantor
By:                                                                       Name:
Gregory S. Rush Title: Chief Financial Officer INVENTIV HEALTH, INC., as a Loan
Guarantor By:                                     
                                 Name: Brandon Eldredge Title: Senior Vice
President and Treasurer INVENTIV HEALTH CLINICAL, INC., as a Loan Guarantor
By:                                                                       Name:
Brandon Eldredge Title: Senior Vice President and Treasurer INVENTIV HEALTH
COMMUNICATIONS, INC., as a Loan Guarantor
By:                                                                       Name:
Brandon Eldredge Title: Senior Vice President and Treasurer INC RESEARCH, LLC,
as a Loan Guarantor By:                                     
                                 Name: Gregory S. Rush Title: Chief Financial
Officer

 

SIGNATURE PAGE TO LOAN GUARANTY



--------------------------------------------------------------------------------

Subsidiary Parties: ADDISON WHITNEY LLC ADHERIS, LLC ALLIDURA COMMUNICATIONS,
LLC BIOSECTOR 2 LLC BLUE DIESEL, LLC CADENT MEDICAL COMMUNICATIONS, LLC
CHAMBERLAIN COMMUNICATIONS GROUP LLC CHANDLER CHICCO AGENCY, L.L.C. GERBIG,
SNELL/WEISHEIMER ADVERTISING, LLC INCHORD HOLDING CORPORATION INVENTIV CLINICAL,
LLC INVENTIV COMMERCIAL SERVICES, LLC INVENTIV DIGITAL + INNOVATION, LLC
INVENTIV GROUP HOLDINGS, INC. INVENTIV HEALTH CLINICAL LAB, INC. INVENTIV HEALTH
CLINICAL RESEARCH SERVICES, LLC INVENTIV HEALTH CLINICAL SRE, LLC INVENTIV
HEALTH CLINICAL, LLC INVENTIV HEALTH CONSULTING, INC. INVENTIV HEALTH PUBLIC
RELATIONS, LLC INVENTIV HEALTH RESEARCH & INSIGHTS, LLC INVENTIV MEDICAL
COMMUNICATIONS, LLC LITMUS MEDICAL MARKETING SERVICES LLC NAVICOR GROUP, LLC
PALIO + IGNITE, LLC PATIENT MARKETING GROUP, LLC PHARMA HOLDINGS, INC.
PHARMACEUTICAL INSTITUTE, LLC SOUTH FLORIDA KINETICS, INC. THE SELVA GROUP, LLC,
each as a Loan Guarantor

By:  

 

  Name:   Brandon Eldredge Title:   Senior Vice President and Treasurer

 

SIGNATURE PAGE TO LOAN GUARANTY



--------------------------------------------------------------------------------

 

 

KENDLE AMERICAS MANAGEMENT INC.,

as a Loan Guarantor

By:                                                                             
  Name: Alistair Macdonald Title: Chief Executive Officer and President

KENDLE AMERICAS INVESTMENT INC.,

as a Loan Guarantor

By:                                                                             
  Name: Alistair Macdonald Title: Chief Executive Officer and President

SIGNATURE PAGE TO LOAN GUARANTY

 



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as the Administrative Agent
By:                                     
                                              Name: Title:
By:                                     
                                              Name: Title:

 

SIGNATURE PAGE TO LOAN GUARANTY



--------------------------------------------------------------------------------

EXHIBIT A

Subsidiary Parties

 

1. Addison Whitney LLC, a North Carolina limited liability company

 

2. Adheris, LLC, a Delaware limited liability company

 

3. Allidura Communications, LLC, a Delaware limited liability company

 

4. BioSector 2 LLC, a New York limited liability company

 

5. Blue Diesel, LLC, an Ohio limited liability company

 

6. Cadent Medical Communications, LLC, an Ohio limited liability company

 

7. Chamberlain Communications Group LLC, a Delaware limited liability company

 

8. Chandler Chicco Agency, L.L.C., a New York limited liability company

 

9. Gerbig, Snell/Weisheimer Advertising, LLC, an Ohio limited liability company

 

10. inChord Holding Corporation, a Delaware corporation

 

11. inVentiv Clinical, LLC, a Delaware limited liability company

 

12. inVentiv Commercial Services, LLC, a New Jersey limited liability company

 

13. inVentiv Digital + Innovation, LLC, a New York limited liability company

 

14. inVentiv Group Holdings, Inc., a Delaware corporation

 

15. inVentiv Health Clinical Lab, Inc., a New Jersey corporation

 

16. inVentiv Health Clinical Research Services, LLC, a Delaware limited
liability company

 

17. inVentiv Health Clinical SRE, LLC, a Delaware limited liability company

 

18. inVentiv Health Clinical, LLC, a Delaware limited liability company

 

19. inVentiv Health Consulting, Inc., a North Carolina corporation

 

20. inVentiv Health Public Relations, LLC, a Delaware limited liability company

 

21. inVentiv Health Research & Insights, LLC, a Delaware limited liability
company

 

22. inVentiv Medical Communications, LLC, an Ohio limited liability company

 

23. Kendle Americas Investment Inc., an Ohio corporation

 

24. Kendle Americas Management Inc., an Ohio corporation

 

25. Litmus Medical Marketing Services LLC, a New York limited liability company

 

26. Navicor Group, LLC, an Ohio limited liability company

 

27. Palio + Ignite, LLC, an Ohio limited liability company

 

28. Patient Marketing Group, LLC, a New Jersey limited liability company

 

29. Pharma Holdings, Inc., a Delaware corporation

 

30. Pharmaceutical Institute, LLC, a North Carolina limited liability company

 

31. South Florida Kinetics, Inc., a Florida corporation

 

32. The Selva Group, LLC, an Ohio limited liability company

 

A-1



--------------------------------------------------------------------------------

EXHIBIT J

[FORM OF]

SOLVENCY CERTIFICATE

[●] [●], 20[●]

This Solvency Certificate (this “Solvency Certificate”) is being executed and
delivered pursuant to Section 4.01(i) of that certain Credit Agreement, dated as
of August 1, 2017 (the “Credit Agreement”), by and among, inter alios, INC
Research Holdings, Inc., a Delaware corporation (the “Administrative Borrower”),
the other borrowers party thereto (each a “Borrower” and collectively with the
Administrative Borrower, the “Borrowers”), the Lenders from time to time party
thereto, and Credit Suisse AG, Cayman Islands Branch (“Credit Suisse”), in its
capacities as administrative agent and collateral agent for the Lenders (in such
capacities, the “Administrative Agent”). Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

I, [●], the [Chief Financial Officer/equivalent officer] of the Administrative
Borrower, in such capacity and not in an individual capacity, hereby certify as
follows:

1. I am generally familiar with the businesses, financial position and assets of
the Administrative Borrower and its subsidiaries, on a consolidated basis, and
am duly authorized to execute this Solvency Certificate on behalf of the
Administrative Borrower pursuant to the Credit Agreement; and

2. As of the date hereof, immediately after the consummation of the Transactions
to occur on the Closing Date, the incurrence of Indebtedness and obligations on
the Closing Date in connection with the Credit Agreement and the Transactions,
that, (i) the sum of the debt (including contingent liabilities) of the
Administrative Borrower and its subsidiaries, taken as a whole, does not exceed
the fair value of the assets (on a going concern basis) of the Administrative
Borrower and its subsidiaries, taken as a whole, (ii) the present fair saleable
value of the assets (on a going concern basis) of the Administrative Borrower
and its subsidiaries, taken as a whole, is not less than the amount that will be
required to pay the probable liabilities of the Administrative Borrower and its
subsidiaries, taken as a whole, on their debts as they become absolute and
matured in the ordinary course of business; (iii) the capital of the
Administrative Borrower and its subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of the Administrative Borrower
and its subsidiaries, taken as a whole, contemplated as of the date hereof; and
(iv) the Administrative Borrower and its subsidiaries, taken as a whole, do not
intend to incur, or believe that they will incur, debts (including current
obligations and contingent liabilities) beyond their ability to pay such debts
as they mature in the ordinary course of business.

For the purposes hereof, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

[Remainder of page intentionally left blank]

 

J-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

 

INC RESEARCH HOLDINGS, INC. By:  

 

  Name:   Title:

 

J-2



--------------------------------------------------------------------------------

EXHIBIT K-1

[FORM OF]

FIRST LIEN INTERCREDITOR AGREEMENT

 

K-1-1



--------------------------------------------------------------------------------

EXHIBIT K-1

[FORM OF]

FIRST LIEN INTERCREDITOR AGREEMENT

Among

INC RESEARCH HOLDINGS, INC.,

as the Administrative Borrower,

the other Grantors party hereto,

CREDIT SUISSE AG,

as Credit Agreement Collateral Agent for the

Credit Agreement Secured Parties,

[●]

as the Additional Collateral Agent,

[●]

as the Initial Additional Authorized Representative,

and

each additional Authorized Representative from time to time party hereto

dated as of [●], 20[●]

 



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT, dated as of [●], 20[●] (as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time, this “Agreement”), among INC RESEARCH HOLDINGS, INC., a
Delaware corporation (the “Administrative Borrower”), the other Grantors (as
defined below) from time to time party hereto, CREDIT SUISSE AG (“Credit
Suisse”), as collateral agent for the Credit Agreement Secured Parties (as
defined below) (in such capacity and together with its successors in such
capacity, the “Credit Agreement Collateral Agent”), [●], as Authorized
Representative for the Initial Additional Secured Parties (as defined below) (in
such capacity and together with its successors in such capacity, the “Initial
Additional Authorized Representative”) and each additional Authorized
Representative from time to time party hereto for the other Additional Secured
Parties of the Series (as each such term is defined below) with respect to which
it is acting in such capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Credit Agreement Collateral Agent (for itself and on behalf of
the Credit Agreement Secured Parties), the Initial Additional Authorized
Representative (for itself and on behalf of the Initial Additional Secured
Parties) and each additional Authorized Representative (for itself and on behalf
of the Additional Secured Parties of the applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement (as defined
below) or, if defined in the New York UCC, the meanings specified therein. As
used in this Agreement, the following terms have the meanings specified below:

“Additional Collateral Agent” means (a) prior to the Discharge of the Initial
Additional Obligations, the Initial Additional Authorized Representative and
(b) from and after the Discharge of the Initial Additional Obligations, the
Authorized Representative for the Series of Additional Obligations that
constitutes the largest outstanding principal amount of any then-outstanding
Series of Additional Obligations.

“Additional Documents” means, with respect to the Initial Additional Obligations
or any Series of Additional Senior Class Debt, the notes, indentures, credit
agreements, collateral agreements, security documents, guarantees and other
operative agreements evidencing or governing such Indebtedness and the Liens
securing such Indebtedness, including the Initial Additional Documents and the
Additional Security Documents and each other agreement entered into for the
purpose of securing the Initial Additional Obligations or any Series of
Additional Senior Class Debt; provided that, in each case, the Indebtedness
thereunder (other than the Initial Additional Obligations) has been designated
as Additional Senior Class Debt pursuant to Section 5.13 hereto.

“Additional Obligations” means collectively (1) the Initial Additional
Obligations and (2) all amounts owing pursuant to the terms of any Series of
Additional Senior Class Debt designated as Additional Obligations pursuant to
Section 5.13 after the date hereof, including, without limitation, the
obligation (including guarantee obligations) to pay principal, premium,
interest, fees, expenses (including interest, fees and expenses that accrue
after the commencement of a Bankruptcy Case, regardless of whether such
interest, fees and expenses are an allowed claim under such Bankruptcy Case at
the rate provided for in the respective Additional Documents), letter of credit
commissions, reimbursement obligations, charges, attorneys costs, indemnities,
penalties, reimbursements, damages and other amounts payable by a Grantor under
any Additional Document (including guarantees of the foregoing).



--------------------------------------------------------------------------------

“Additional Secured Party” means the holders of any Additional Obligations and
any Authorized Representative with respect thereto and the beneficiaries of each
indemnification obligation undertaken by the Administrative Borrower and the
other Grantors under any related Additional Document, and shall include the
Initial Additional Secured Parties and the Additional Senior Class Debt Parties.

“Additional Security Document” means any collateral agreement, security
agreement or any other document now existing or entered into after the date
hereof that creates Liens on any assets or properties of any Grantor to secure
any of the Additional Obligations.

“Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Collateral Agent” has the meaning assigned to such
term in Section 5.13.

“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.

“Administrative Borrower” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of hereto.

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Credit Agreement Collateral Agent and (ii) from and after the earlier
of (x) the Discharge of Credit Agreement Obligations and (y) the Non-Controlling
Authorized Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.

“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the Credit
Agreement Collateral Agent, (ii) in the case of the Initial Additional
Obligations or the Initial Additional Secured Parties, the Initial Additional
Authorized Representative, and (iii) in the case of any other Series of
Additional Obligations or Additional Secured Parties that become subject to this
Agreement after the date hereof, the Additional Senior Class Debt Representative
for such Series named in the applicable Joinder Agreement.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Closing Date” means August 1, 2017.

“Collateral” means all assets and properties subject to Liens created pursuant
to any Pari Passu Security Document to secure one or more Series of Pari Passu
Obligations.

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent, (ii) in the case of the Initial
Additional Obligations, the Initial Additional Authorized Representative and
(iii) in the case of any other Series of Additional Obligations that become
subject to this Agreement after the date hereof, the Additional Senior Class
Debt Collateral Agent for such Series named in the applicable Joinder Agreement.

 

-2-



--------------------------------------------------------------------------------

“Contingent Pari Passu Obligation” means, at any time, Pari Passu Obligations
for taxes, costs, indemnifications, reimbursements, damages and other contingent
liabilities (excluding (a) the principal of, and interest and premium (if any)
on, and fees and expenses relating to, any Pari Passu Obligation and
(b) contingent reimbursement obligations in respect of amounts that may be drawn
under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of Pari Passu Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

“Controlling Collateral Agent” means, with respect to any Shared Collateral,
(i) until the earlier of (x) the Discharge of Credit Agreement Obligations and
(y) the Non-Controlling Authorized Representative Enforcement Date with respect
to such Shared Collateral, the Credit Agreement Collateral Agent and (ii) from
and after the earlier of (x) the Discharge of Credit Agreement Obligations and
(y) the Non-Controlling Authorized Representative Enforcement Date with respect
to such Shared Collateral, the Additional Collateral Agent (acting on the
instructions of the Applicable Authorized Representative).

“Controlling Secured Parties” means, with respect to any Shared Collateral,
(i) at any time when the Credit Agreement Collateral Agent is the Controlling
Collateral Agent with respect to such Shared Collateral, the Credit Agreement
Secured Parties and (ii) at any other time, the Series of Pari Passu Secured
Parties whose Collateral Agent is the Controlling Collateral Agent for such
Shared Collateral.

“Credit Agreement” means the Credit Agreement, dated as of August 1, 2017,
among, inter alios, the Administrative Borrower, the other borrowers from time
to time party thereto, Credit Suisse, as administrative agent and each lender
from time to time party thereto, as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time.

“Credit Agreement Administrative Agent” means the “Administrative Agent” as
defined in the Credit Agreement and shall include any successor administrative
agent (including as a result of any Refinancing or other modification of the
Credit Agreement).

“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Credit Agreement Collateral Documents” means the Initial Security Agreement,
the other “Collateral Documents” as defined in the Credit Agreement and each
other agreement entered into in favor of the Credit Agreement Collateral Agent
for the purpose of securing and/or perfecting any Credit Agreement Obligations.

“Credit Agreement Obligations” means all “Secured Obligations” as defined in the
Credit Agreement.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

“Credit Suisse” has the meaning assigned to such term in the introductory
paragraph hereto.

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Shared Collateral and any Series of Pari
Passu Obligations, the date on which such Series of Pari Passu Obligations is no
longer secured by such Shared Collateral. The term “Discharged” shall have a
corresponding meaning.

 

-3-



--------------------------------------------------------------------------------

“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with Additional Obligations
secured by such Shared Collateral under an Additional Document which has been
designated in writing by the Credit Agreement Administrative Agent (under the
Credit Agreement so Refinanced) to the Additional Collateral Agent and each
other Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

“Grantors” means the Administrative Borrower and each of the Grantors (as
defined in the Credit Agreement Collateral Documents) and each other parent
entity or subsidiary of the Administrative Borrower which has granted a security
interest pursuant to any Pari Passu Security Document to secure any Series of
Pari Passu Obligations (including any such Person which becomes a party to this
Agreement as contemplated by Section 5.16). The Grantors existing on the date
hereof are set forth in Annex I hereto.

“Impairment” has the meaning assigned to such term in Section 1.03.

“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph hereto.

“Initial Additional Agreement” mean that certain [Indenture] [Other Agreement],
dated as of [●], among the Administrative Borrower, [the Guarantors identified
therein,] and [●], as [trustee], as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time.

“Initial Additional Documents” means the Initial Additional Agreement, the
Initial Additional Security Agreement and any collateral agreements, security
documents, guarantees and other operative agreements evidencing or governing the
Indebtedness thereunder, and the Liens securing such Indebtedness.

“Initial Additional Obligations” means the [Obligations] (as defined in the
Initial Additional Security Agreement).

“Initial Additional Secured Parties” means the Additional Collateral Agent and
the holders of the Initial Additional Obligations issued pursuant to the Initial
Additional Agreement.

“Initial Additional Security Agreement” means the [security agreement], dated as
of the date hereof, among the Administrative Borrower, the Additional Collateral
Agent and the other parties thereto, as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time.

“Initial Security Agreement” means the “Security Agreement” as defined in the
Credit Agreement.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Administrative Borrower or any other
Grantor under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Administrative Borrower or any other Grantor, any receivership or assignment
for the benefit of creditors relating to the Administrative Borrower or any
other Grantor or any similar case or proceeding (including any

 

-4-



--------------------------------------------------------------------------------

such proceeding under applicable corporate law) relative to the Administrative
Borrower or any other Grantor or its creditors, as such, in each case whether or
not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Administrative Borrower or any other Grantor,
in each case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Administrative Borrower or any other Grantor are determined
and any payment or distribution is or may be made on account of such claims.

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

“Joinder Agreement” means a joinder to this Agreement substantially in the form
of Annex II hereto or such other form as shall be approved by the Controlling
Collateral Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed to be a Lien.

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, (i) at any time when the Credit Agreement Collateral Agent is
the Controlling Collateral Agent, the Authorized Representative of the Series of
Additional Obligations that constitutes the largest outstanding principal amount
of any then outstanding Series of Pari Passu Obligations (including the Credit
Agreement Obligations) with respect to such Shared Collateral and (ii) at any
time when the Credit Agreement Collateral Agent is not the Controlling
Collateral Agent, the Authorized Representative of the Series of Pari Passu
Obligations that constitutes the largest outstanding principal amount of any
then outstanding Series of Pari Passu Obligations with respect to such Shared
Collateral; provided, however, that if there are two outstanding Series of
Additional Obligations which have an equal outstanding principal amount, the
Series of Additional Obligations with the earlier maturity date shall be
considered to have the larger outstanding principal amount for purposes of this
definition.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) and (ii) each Collateral Agent’s and each other Authorized
Representative’s receipt of written notice from such Non-Controlling Authorized
Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional Document under which
such Non-Controlling Authorized Representative is the Authorized Representative)
has occurred and is continuing and (y) the Additional Obligations of the Series
with respect to which such Non-Controlling Authorized

 

-5-



--------------------------------------------------------------------------------

Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Additional Document; provided that the
Non-Controlling Authorized Representative Enforcement Date shall be stayed and
shall not occur and shall be deemed not to have occurred with respect to the
Shared Collateral (1) at any time the Credit Agreement Collateral Agent, the
Applicable Authorized Representative or the Controlling Collateral Agent, as
applicable, has commenced and is diligently pursuing any enforcement action with
respect to the Shared Collateral or a material portion thereof or (2) at any
time any Grantor which has granted a security interest in any Shared Collateral
is then a debtor under or with respect to (or otherwise subject to) any
Insolvency or Liquidation Proceeding.

“Non-Controlling Collateral Agent” means, at any time with respect to any Shared
Collateral, any Collateral Agent that is not the Controlling Collateral Agent at
such time with respect to such Shared Collateral.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the Pari Passu Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

“Non-Shared Collateral” has the meaning assigned to such term in
Section 2.01(c).

“Pari Passu Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional Obligations.

“Pari Passu Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Additional Secured Parties with respect to each Series of Additional
Obligations.

“Pari Passu Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Additional Security Documents.

“Possessory Collateral” means any Shared Collateral in the possession and/or
control of any Collateral Agent (or its agents or bailees), to the extent that
possession and/or control thereof perfects a Lien thereon under the Uniform
Commercial Code of any jurisdiction. Possessory Collateral includes, without
limitation, any Certificated Securities, Promissory Notes, Instruments, and
Chattel Paper, in each case, delivered to or in the possession of and/or under
the control of any Collateral Agent under the terms of the Pari Passu Security
Documents.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not allowed or allowable as a claim in any
such Insolvency or Liquidation Proceeding.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay such indebtedness, or to issue other indebtedness or enter into
alternative financing arrangements, in exchange or replacement for such
indebtedness (in whole or in part), including by adding or replacing lenders,
creditors, agents, borrowers and/or guarantors, and including in each case, but
not limited to, after the original instrument giving rise to such indebtedness
has been terminated and including, in each case, through any credit agreement,
indenture or other agreement. “Refinanced” and “Refinancing” have correlative
meanings.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, the president, the chief financial officer, the treasurer, any
assistant treasurer, any executive vice president, any senior vice president,
any vice president or the chief operating officer of such Person and any other
individual or similar official thereof responsible for the administration of the
obligations of such Person in respect of this Agreement.

 

-6-



--------------------------------------------------------------------------------

“Secured Credit Document” means (i) the Credit Agreement and each Loan Document
(as defined in the Credit Agreement), (ii) each Initial Additional Document, and
(iii) each Additional Document for Additional Obligations incurred after the
date hereof.

“Secured Hedge Agreement” means any Hedge Agreement evidencing Secured Hedging
Obligations (or equivalent term under any Additional Document).

“Series” means (a) with respect to the Pari Passu Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional Secured Parties (in their capacities as such), and (iii) the
Additional Secured Parties (in their capacities as such) that become subject to
this Agreement after the date hereof that are represented by a common Authorized
Representative (in its capacity as such for such Additional Secured Parties) and
(b) with respect to any Pari Passu Obligations, each of (i) the Credit Agreement
Obligations, (ii) the Initial Additional Obligations, and (iii) the Additional
Obligations incurred after the date hereof pursuant to any Additional Document,
the holders of which, pursuant to any Joinder Agreement, are to be represented
hereunder by a common Authorized Representative (in its capacity as such for
such Additional Obligations).

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of Pari Passu Obligations (or their respective Authorized
Representatives or Collateral Agents on behalf of such holders) hold a valid and
perfected security interest at such time. If more than two Series of Pari Passu
Obligations are outstanding at any time and the holders of less than all Series
of Pari Passu Obligations hold a valid and perfected security interest in any
Collateral at such time, then such Collateral shall constitute Shared Collateral
for those Series of Pari Passu Obligations that hold a valid and perfected
security interest in such Collateral at such time and shall not constitute
Shared Collateral for any Series which does not have a valid and perfected
security interest in such Collateral at such time.

“Treasury Services Agreement” means any agreement that evidences Banking
Services Obligations (or equivalent term under any Additional Document).

SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (iv) all references herein
to Articles, Sections and Annexes shall be construed to refer to Articles,
Sections and Annexes of this Agreement, (v) unless otherwise expressly qualified
herein, the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

SECTION 1.03 Impairments. It is the intention of the Pari Passu Secured Parties
of each Series that the holders of Pari Passu Obligations of such Series (and
not the Pari Passu Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the Pari
Passu Obligations of such Series are unenforceable under applicable law or are
subordinated to any other obligations (other than another Series of Pari Passu
Obligations), (y) any of the Pari Passu Obligations of such Series do not have
an enforceable security interest in any of the Collateral securing any other
Series of Pari Passu

 

-7-



--------------------------------------------------------------------------------

Obligations and/or (z) any intervening security interest exists securing any
other obligations (other than another Series of Pari Passu Obligations) on a
basis ranking prior to the security interest of such Series of Pari Passu
Obligations but junior to the security interest of any other Series of Pari
Passu Obligations or (ii) the existence of any Collateral for any other Series
of Pari Passu Obligations that is not Shared Collateral for such Series (any
such condition referred to in the foregoing clauses (i) or (ii) with respect to
any Series of Pari Passu Obligations, an “Impairment” of such Series); provided
that the existence of a maximum claim with respect to any Material Real Estate
Asset (as defined in the Credit Agreement) subject to a mortgage that applies to
all Pari Passu Obligations shall not be deemed to be an Impairment of any Series
of Pari Passu Obligations. In the event of any Impairment with respect to any
Series of Pari Passu Obligations, the results of such Impairment shall be borne
solely by the holders of such Series of Pari Passu Obligations, and the rights
of the holders of such Series of Pari Passu Obligations (including, without
limitation, the right to receive distributions in respect of such Series of Pari
Passu Obligations pursuant to Section 2.01) set forth herein shall be modified
to the extent necessary so that the effects of such Impairment are borne solely
by the holders of the Series of such Pari Passu Obligations subject to such
Impairment. Additionally, in the event the Pari Passu Obligations of any Series
are modified pursuant to applicable law (including, without limitation, pursuant
to Section 1129 of the Bankruptcy Code or any other provision of any Bankruptcy
Law), any reference to such Pari Passu Obligations or the Pari Passu Security
Documents governing such Pari Passu Obligations shall refer to such obligations
or such documents as so modified.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.03), if an Event of Default
has occurred and is continuing, and the Controlling Collateral Agent or any Pari
Passu Secured Party is taking action to enforce rights in respect of any Shared
Collateral, or any distribution is made in respect of any Shared Collateral in
any Bankruptcy Case of the Administrative Borrower (including any adequate
protection payments) or any other Grantor or any Pari Passu Secured Party
receives any payment pursuant to any intercreditor agreement (other than this
Agreement) with respect to any Shared Collateral, the proceeds of any sale,
collection or other liquidation of any such Shared Collateral by the Controlling
Collateral Agent or any other Pari Passu Secured Party on account of such
enforcement of rights or remedies or distribution in respect thereof in any
Bankruptcy Case or any payment received by the Controlling Collateral Agent or
any other Pari Passu Secured Party pursuant to any such intercreditor agreement
(other than this Agreement) with respect to such Shared Collateral (subject, in
the case of any such payment or distribution, to the sentence immediately
following) (all proceeds of any sale, collection or other liquidation of any
Shared Collateral and all such payments and proceeds of any such payment or
distribution being collectively referred to as “Proceeds”), shall be applied
(i) FIRST, to the payment in full in cash of all amounts owing to each
Collateral Agent (in its capacity as such and, in the case of the Credit
Agreement Collateral Agent, in its capacity as Credit Agreement Administrative
Agent) on a ratable basis pursuant to the terms of any Secured Credit Document,
(ii) SECOND, subject to Section 1.03, to the payment in full in cash of the Pari
Passu Obligations of each Series on a ratable basis, with such Proceeds to be
applied to the Pari Passu Obligations of a given Series in accordance with the
terms of the applicable Secured Credit Documents and (iii) THIRD, after
Discharge of all Pari Passu Obligations, to the Administrative Borrower and the
other Grantors or their successors or assigns, as their interests may appear, or
to whomsoever may be lawfully entitled to receive the same, or as a court of
competent jurisdiction may direct; provided that, following the commencement of
any Insolvency or Liquidation Proceeding with respect to any Grantor, solely for
the purposes of this Section 2.01(a) and

 

-8-



--------------------------------------------------------------------------------

not the Credit Agreement or any Additional Documents, in the event that the
value of the Shared Collateral is not sufficient for the entire amount of
Post-Petition Interest on the Pari Passu Obligations to be allowed under
Sections 506(a) and (b) of the Bankruptcy Code or any other applicable provision
of the Bankruptcy Code or other Bankruptcy Law in such Insolvency or Liquidation
Proceeding, the amount of Pari Passu Obligations of each Series of Pari Passu
Obligations shall include only the maximum amount of Post-Petition Interest
allowable under Sections 506(a) and (b) of the Bankruptcy Code or any other
applicable provision of the Bankruptcy Code or other Bankruptcy Law in such
Insolvency or Liquidation Proceeding. If, despite the provisions of this
Section 2.01(a), any Pari Passu Secured Party shall receive any payment or other
recovery in excess of its portion of payments on account of the Pari Passu
Obligations to which it is then entitled in accordance with this
Section 2.01(a), such Pari Passu Secured Party shall hold such payment or
recovery in trust for the benefit of all Pari Passu Secured Parties in
accordance with Section 2.03(b) for distribution in accordance with this
Section 2.01(a). Notwithstanding the foregoing, with respect to any Shared
Collateral for which a third party (other than a Pari Passu Secured Party) has a
lien or security interest that is junior in priority to the security interest of
any Series of Pari Passu Obligations but senior (as determined by appropriate
legal proceedings in the case of any dispute) to the security interest of any
other Series of Pari Passu Obligations (such third party, an “Intervening
Creditor”), the value of any Shared Collateral or Proceeds allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the Shared
Collateral or Proceeds to be distributed in respect of the Series of Pari Passu
Obligations with respect to which such Impairment exists.

(b) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of Pari Passu Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the Pari
Passu Obligations of any Series or any other circumstance whatsoever (but, in
each case, subject to Section 1.03), each Pari Passu Secured Party hereby agrees
that the Liens securing each Series of Pari Passu Obligations on any Shared
Collateral shall be of equal priority.

(c) Notwithstanding anything in this Agreement, any Secured Credit Document or
any other Pari Passu Security Documents to the contrary, Collateral consisting
of cash and cash equivalents pledged to secure Credit Agreement Obligations
consisting of reimbursement obligations in respect of letters of credit or
otherwise held by the Credit Agreement Collateral Agent or pursuant to Sections
2.05, 2.10, 2.11(b)(vii), 2.18(b), 2.19, 2.21 or 7.01 of the Credit Agreement
(or any equivalent successor provision) (the “Non-Shared Collateral”) shall be
applied as specified in the Credit Agreement and will not constitute Shared
Collateral and it is understood and agreed that this Agreement shall not
restrict the rights of any Credit Agreement Secured Party to pursue enforcement
proceedings, exercise remedies or make determinations with respect to the
Non-Shared Collateral in accordance with the Credit Agreement.

SECTION 2.02 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) Only the Controlling Collateral Agent may act with respect to any Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral). At any time when the Credit Agreement Collateral
Agent is the Controlling Collateral Agent, no Additional Secured Party shall or
shall instruct any Collateral Agent to, and neither the Additional Collateral
Agent nor any other Non-Controlling Collateral Agent shall, commence any
judicial or non-judicial foreclosure proceedings with respect to, seek to have a
trustee, receiver, liquidator or similar official appointed for or over, attempt
any action to take possession of, exercise any right, remedy or power with
respect to, or otherwise take any action to enforce its security interest in or
realize upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), whether under any Additional Security Document,
applicable law or otherwise, it being agreed that only the Credit Agreement
Collateral Agent, acting in accordance with

 

-9-



--------------------------------------------------------------------------------

the Credit Agreement Collateral Documents, may take any such actions or exercise
any such remedies with respect to Shared Collateral at such time.

(b) With respect to any Shared Collateral at any time when the Credit Agreement
Collateral Agent is not the Controlling Collateral Agent, (i) the Controlling
Collateral Agent shall act only on the instructions of the Applicable Authorized
Representative and (ii) no Non-Controlling Authorized Representative or other
Pari Passu Secured Party (other than the Applicable Authorized Representative)
shall or shall instruct the Controlling Collateral Agent to, commence any
judicial or non-judicial foreclosure proceedings with respect to, seek to have a
trustee, receiver, liquidator or similar official appointed for or over, attempt
any action to take possession of, exercise any right, remedy or power with
respect to, or otherwise take any action to enforce its security interest in or
realize upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), whether under any Pari Passu Security Document,
applicable law or otherwise, it being agreed that only the Controlling
Collateral Agent, acting on the instructions of the Applicable Authorized
Representative and in accordance with the applicable Additional Security
Documents, may take any such actions or exercise any such remedies with respect
to Shared Collateral.

(c) Notwithstanding the equal priority of the Liens securing each Series of Pari
Passu Obligations with respect to any Shared Collateral, the Controlling
Collateral Agent may deal with the Shared Collateral as if such Controlling
Collateral Agent had a senior Lien on such Shared Collateral. No Non-Controlling
Authorized Representative or Non-Controlling Secured Party will contest, protest
or object (or support any other Person in contesting, protesting or objecting)
to any foreclosure proceeding or action brought by the Controlling Collateral
Agent, the Applicable Authorized Representative or any Controlling Secured Party
or any other exercise by the Controlling Collateral Agent, the Applicable
Authorized Representative or any Controlling Secured Party of any rights and
remedies relating to the Shared Collateral, or to cause the Controlling
Collateral Agent to exercise such rights. The foregoing shall not be construed
to limit the rights and priorities of any Pari Passu Secured Party, the
Controlling Collateral Agent or any Authorized Representative with respect to
any Collateral not constituting Shared Collateral (including, without
limitation, any Non-Shared Collateral).

(d) Each of the Collateral Agents and Authorized Representatives, for itself and
on behalf of the Pari Passu Secured Parties of the Series for whom it is acting,
agrees that it will not (and hereby waives any right to) question or contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the perfection, priority, validity,
attachment or enforceability of a Lien held by or on behalf of any of the Pari
Passu Secured Parties in all or any part of the Collateral, or the provisions of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any Collateral Agent or any Authorized
Representative to enforce this Agreement.

SECTION 2.03 No Interference; Payment Over.

(a) Each of the Collateral Agents and Authorized Representatives, for itself and
on behalf of the Pari Passu Secured Parties of the Series for whom it is acting,
agrees that (i) it will not challenge or question in any proceeding the validity
or enforceability of any Pari Passu Obligations of any Series or any Pari Passu
Security Document or the validity, attachment, perfection or priority of any
Lien under any Pari Passu Security Document or the validity or enforceability of
the priorities, rights or duties established by or other provisions of this
Agreement; (ii) it will not take or cause to be taken any action the purpose or
intent of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Shared Collateral by the Controlling Collateral Agent,
(iii) except as provided in Section 2.02, it shall have no right to (A) direct
the Controlling Collateral Agent or any other Pari Passu Secured Party to
exercise, and shall not exercise, any

 

-10-



--------------------------------------------------------------------------------

right, remedy or power with respect to any Shared Collateral (including pursuant
to any intercreditor agreement) or (B) consent to the exercise by the
Controlling Collateral Agent or any other Pari Passu Secured Party of any right,
remedy or power with respect to any Shared Collateral, (iv) it will not
institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Controlling Collateral Agent or any other Pari
Passu Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Shared Collateral,
and none of the Controlling Collateral Agent, any Applicable Authorized
Representative or any other Pari Passu Secured Party shall be liable for any
action taken or omitted to be taken by the Controlling Collateral Agent, such
Applicable Authorized Representative or other Pari Passu Secured Party with
respect to any Shared Collateral in accordance with the provisions of this
Agreement, (v) if not the Controlling Collateral Agent, it will not seek, and
hereby waives any right, to have any Shared Collateral or any part thereof
marshaled upon any foreclosure or other disposition of such Collateral and
(vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any of the Controlling Collateral Agent or any
other Pari Passu Secured Party to enforce this Agreement.

(b) Each of the Collateral Agents, for itself and on behalf of the Pari Passu
Secured Parties of the Series for whom it is acting, agrees that if it shall
obtain possession of any Shared Collateral or shall realize any proceeds or
payment in respect of any such Shared Collateral, pursuant to any Pari Passu
Security Document or by the exercise of any rights available to it under
applicable law or in any Insolvency or Liquidation Proceeding or through any
other exercise of remedies (including pursuant to any intercreditor agreement),
at any time prior to the Discharge of each of the Pari Passu Obligations, then
it shall hold such Shared Collateral, proceeds or payment in trust for the other
Pari Passu Secured Parties and promptly transfer such Shared Collateral,
proceeds or payment, as the case may be, to the Controlling Collateral Agent, to
be distributed in accordance with the provisions of Section 2.01 hereof.

SECTION 2.04 Release of Liens.

(a) If, at any time the Controlling Collateral Agent forecloses upon or
otherwise exercises remedies against any Shared Collateral resulting in a sale
or disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of each other Collateral
Agent for the benefit of each Series of Pari Passu Secured Parties upon such
Shared Collateral will automatically be released and discharged as and when, but
only to the extent, such Liens of the Controlling Collateral Agent on such
Shared Collateral are released and discharged; provided that (i) the Liens in
favor of each Collateral Agent for the benefit of each related Series of Pari
Passu Secured Parties secured by such Shared Collateral attach to any such
Proceeds of such sale or disposition with the same priority vis-à-vis all the
other Pari Passu Secured Parties as existed prior to the commencement of such
sale or other disposition, and any such Liens shall remain subject to the terms
of this Agreement until application thereof pursuant to Section 2.01 and
(ii) any proceeds of any Shared Collateral realized therefrom shall be applied
pursuant to Section 2.01.

(b) Each Collateral Agent and Authorized Representative agrees to execute and
deliver (at the sole costs and expense of the Grantors) all such authorizations
and other instruments as shall reasonably be requested by the Controlling
Collateral Agent to evidence and confirm any release of Shared Collateral
provided for in this Section 2.04.

(c) Each Non-Controlling Authorized Representative and Non-Controlling
Collateral Agent, for itself and on behalf of the Pari Passu Secured Parties of
the Series for whom it is acting, hereby irrevocably appoints the Controlling
Collateral Agent and any officer or agent of the Controlling Collateral Agent,
which appointment is coupled with an interest with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of such Non-Controlling

 

-11-



--------------------------------------------------------------------------------

Authorized Representative, Collateral Agent or Pari Passu Secured Party, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary to evidence and confirm any release of Shared
Collateral provided for in this Section 2.04.

SECTION 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any Insolvency or Liquidation Proceeding. The parties hereto
acknowledge that the provisions of this Agreement are intended to be enforceable
as contemplated by Section 510(a) of the Bankruptcy Code. All references herein
to any Grantor shall include such Grantor as a debtor-in-possession and any
receiver or trustee for such Grantor.

(b) If the Administrative Borrower and/or any other Grantor shall become subject
to a case or proceeding (a “Bankruptcy Case”) under the Bankruptcy Code or any
other Bankruptcy Law and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) to the Administrative Borrower or such Grantor under Section 364 of
the Bankruptcy Code or any equivalent provision of any other Bankruptcy Law or
the use of cash collateral under Section 363 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, each Authorized
Representative, for itself and on behalf of the Pari Passu Secured Parties of
the Series for whom it is acting (other than the Authorized Representative of
any Controlling Secured Party) agrees that it will not raise, join or support
any objection to any such financing or to the Liens on the Shared Collateral
securing the same (“DIP Financing Liens”) or to any use of cash collateral that
constitutes Shared Collateral, unless the Controlling Collateral Agent (in the
case of the Additional Collateral Agent, acting on the instructions of the
Applicable Authorized Representative) shall then oppose or object (or join in or
support any objection) to such DIP Financing or such DIP Financing Liens or use
of cash collateral (and (i) to the extent that such DIP Financing Liens are
senior to the Liens on any such Shared Collateral for the benefit of the
Controlling Secured Parties, each Non-Controlling Collateral Agent, for itself
and on behalf of the Pari Passu Secured Parties of the Series for whom it is
acting, will subordinate its Liens with respect to such Shared Collateral on the
same terms as the Liens of the Controlling Secured Parties (other than any Liens
of any Pari Passu Secured Parties constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Shared Collateral granted to secure the
Pari Passu Obligations of the Controlling Secured Parties, each Non-Controlling
Collateral Agent, for itself and on behalf of the Pari Passu Secured Parties of
the Series for whom it is acting, will confirm the priorities with respect to
such Shared Collateral as set forth herein), in each case so long as (A) the
Pari Passu Secured Parties of each Series retain the benefit of their Liens on
all such Shared Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding, with the same
priority vis-à-vis all the other Pari Passu Secured Parties (other than any
Liens of the Pari Passu Secured Parties constituting DIP Financing Liens) as
existed prior to the commencement of the Bankruptcy Case, (B) the Pari Passu
Secured Parties of each Series are granted Liens on any additional collateral
pledged to any Pari Passu Secured Parties as adequate protection or otherwise in
connection with such DIP Financing or use of cash collateral, with the same
priority vis-à-vis the Pari Passu Secured Parties (other than any Liens of any
Pari Passu Secured Parties constituting DIP Financing Liens) as set forth in
this Agreement, (C) if any amount of such DIP Financing or cash collateral is
applied to repay any of the Pari Passu Obligations, such amount is applied
pursuant to Section 2.01, and (D) if any Pari Passu Secured Parties are granted
adequate protection, including in the form of periodic payments, in connection
with such DIP Financing or use of cash collateral, the proceeds of such adequate
protection are applied pursuant to Section 2.01; provided that this Agreement
shall not limit the right of the Pari Passu Secured Parties of each Series to
object to the grant of a Lien to secure the DIP Financing over any Collateral
subject to Liens in favor of the Pari Passu Secured Parties of such Series or
its Authorized Representative that shall not constitute Shared Collateral; and
provided, further, that the Pari Passu Secured Parties receiving adequate
protection shall not object to any other Pari Passu Secured Party receiving
adequate protection comparable to any adequate protection granted to such Pari
Passu Secured Parties in connection with a DIP Financing or use of cash
collateral.

 

-12-



--------------------------------------------------------------------------------

SECTION 2.06 Reinstatement. In the event that any of the Pari Passu Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement or
avoidance of a preference, fraudulent transfer or other avoidance action under
the Bankruptcy Code or other Bankruptcy Law, or any similar law, or the
settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such Pari Passu Obligations shall again have been paid in full
in cash.

SECTION 2.07 Insurance. As between the Pari Passu Secured Parties, the
Controlling Collateral Agent (acting at the direction of the Applicable
Authorized Representative) shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation, expropriation or similar proceeding affecting the Shared
Collateral.

SECTION 2.08 Refinancings, etc. The Pari Passu Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced (in whole or in part) or otherwise
amended or modified from time to time, in each case, without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
Refinancing transaction under any Secured Credit Document) of any Pari Passu
Secured Party of any other Series, all without affecting the priorities provided
for in Section 2.01(a) or the other provisions hereof; provided that the
Authorized Representative of the holders of any such Refinancing indebtedness
shall have executed a Joinder Agreement on behalf of the holders of such
Refinancing indebtedness.

SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee and Agent for
Perfection.

(a) The Possessory Collateral shall be delivered to the Credit Agreement
Collateral Agent and the Credit Agreement Collateral Agent agrees to hold any
Shared Collateral constituting Possessory Collateral in its possession or
control (or in the possession or control of its agents or bailees) as gratuitous
bailee and non-fiduciary agent for the benefit of each other Pari Passu Secured
Party for which such Possessory Collateral is Shared Collateral and any assignee
solely for the purpose of perfecting the security interest granted in such
Possessory Collateral, if any, pursuant to the applicable Pari Passu Security
Documents, in each case, subject to the terms and conditions of this
Section 2.09; provided that at any time the Credit Agreement Collateral Agent is
not the Controlling Collateral Agent, the Credit Agreement Collateral Agent
shall (at the sole cost and expense of the Grantors), at the request of the
Additional Collateral Agent that is the Controlling Collateral Agent, promptly
deliver all Possessory Collateral to such Additional Collateral Agent together
with any necessary endorsements (or otherwise allow such Additional Collateral
Agent to obtain control of such Possessory Collateral). The Administrative
Borrower and the other Grantors shall take such further action as is requested
in writing by the Controlling Collateral Agent and required to effectuate the
transfer contemplated hereby and shall indemnify each Collateral Agent for loss
or damage suffered by such Collateral Agent as a result of such transfer except
for loss or damage suffered by such Collateral Agent as a result of its own
willful misconduct, gross negligence or bad faith (as determined by a court of
competent jurisdiction in a final, non-appealable judgment).

(b) The Controlling Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee and non-fiduciary agent for the benefit of each other Pari
Passu Secured Party and any assignee, solely for the purpose of perfecting the
security interest granted in such Possessory Collateral, if any, pursuant to the
applicable Pari Passu Security Documents, in each case, subject to the terms and
conditions of this Section 2.09.

 

-13-



--------------------------------------------------------------------------------

(c) The duties or responsibilities of the Controlling Collateral Agent and each
other Collateral Agent under this Section 2.09 shall be limited solely to
holding any Shared Collateral constituting Possessory Collateral as gratuitous
bailee and non-fiduciary agent for the benefit of each other Pari Passu Secured
Party for purposes of perfecting the Lien held by such Pari Passu Secured
Parties thereon.

SECTION 2.10 Amendments to Security Documents.

(a) Without the prior written consent of the Credit Agreement Collateral Agent,
each Additional Collateral Agent and Authorized Representative, on behalf of
itself and the Pari Passu Secured Parties of the Series for whom it is acting,
agrees that no Additional Security Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Additional Security Document would be
prohibited by any of the terms of this Agreement.

(b) Without the prior written consent of the Additional Collateral Agent, the
Credit Agreement Collateral Agent agrees that no Credit Agreement Collateral
Document may be amended, supplemented or otherwise modified or entered into to
the extent such amendment, supplement or modification, or the terms of any new
Credit Agreement Collateral Document would be prohibited by any of the terms of
this Agreement.

(c) In making determinations required by this Section 2.10, each Collateral
Agent may conclusively rely on a certificate of a Responsible Officer of the
Administrative Borrower stating that such amendment is permitted by Sections
2.10(a) or (b) as the case may be.

ARTICLE III

Existence and Amounts of Liens and Obligations

SECTION 3.01 Determinations with Respect to Amounts of Liens and Obligations.
Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any Pari Passu
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the Pari Passu Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or
Collateral Agent and shall be entitled to make such determination or not make
any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
to promptly provide the requested information, the requesting Collateral Agent
or Authorized Representative shall be entitled to make any such determination by
such method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of the Administrative Borrower. Each
Collateral Agent and each Authorized Representative may rely conclusively, and
shall be fully protected in so relying, on any determination made by it in
accordance with the provisions of the preceding sentence (or as otherwise
directed by a court of competent jurisdiction) and shall have no liability to
any Grantor, any Pari Passu Secured Party or any other person as a result of
such determination.

ARTICLE IV

The Controlling Collateral Agent

SECTION 4.01 Authority.

(a) Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on any Controlling Collateral
Agent to any Non-Controlling Secured Party or any other Person, regardless of
whether an Event of Default has occurred or

 

-14-



--------------------------------------------------------------------------------

is continuing, or give any Non-Controlling Secured Party the right to direct any
Controlling Collateral Agent, except that each Controlling Collateral Agent
shall be obligated to distribute proceeds of any Shared Collateral in accordance
with Section 2.01 hereof.

(b) In furtherance of the foregoing, each Collateral Agent and Authorized
Representative, on behalf of itself and the Pari Passu Secured Parties of the
Series for whom it is acting, acknowledges and agrees that the Controlling
Collateral Agent shall be entitled, for the benefit of the Pari Passu Secured
Parties, to sell, transfer or otherwise dispose of or deal with any Shared
Collateral as provided herein and in the Pari Passu Security Documents, as
applicable, pursuant to which the Controlling Collateral Agent is the collateral
agent and/or administrative agent for such Shared Collateral, without regard to
any rights to which the Non-Controlling Secured Parties would otherwise be
entitled as a result of the Pari Passu Obligations held by such Non-Controlling
Secured Parties. Without limiting the foregoing, each Collateral Agent and
Authorized Representative, on behalf of itself and the Pari Passu Secured
Parties of the Series for whom it is acting, agrees that none of the Controlling
Collateral Agent, the Applicable Authorized Representative or any other Pari
Passu Secured Party shall have any duty or obligation first to marshal or
realize upon any type of Shared Collateral (or any other Collateral securing any
of the Pari Passu Obligations), or to sell, dispose of or otherwise liquidate
all or any portion of such Shared Collateral (or any other Collateral securing
any Pari Passu Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the Collateral Agent and
Authorized Representative, on behalf of itself and the Pari Passu Secured
Parties of the Series for whom it is acting waives any claim it may now or
hereafter have against any Collateral Agent or the Authorized Representative of
any other Series of Pari Passu Obligations or any other Pari Passu Secured Party
of any other Series arising out of (i) any actions which any Collateral Agent,
Authorized Representative or the Pari Passu Secured Parties take or omit to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the Pari Passu Obligations from any account debtor, guarantor or any other
party) in accordance with the Pari Passu Security Documents or any other
agreement related thereto or to the collection of the Pari Passu Obligations or
the valuation, use, protection or release of any security for the Pari Passu
Obligations, (ii) any election by any Applicable Authorized Representative or
any holders of Pari Passu Obligations, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b) of the Bankruptcy Code or
(iii) subject to Section 2.05, any borrowing by, or grant of a security interest
or administrative expense priority under Section 364 of the Bankruptcy Code or
any equivalent provision of any other Bankruptcy Law, by the Loan Parties or any
of their subsidiaries, as debtor-in-possession. Notwithstanding any other
provision of this Agreement, the Controlling Collateral Agent shall not accept
any Shared Collateral in full or partial satisfaction of any Pari Passu
Obligations pursuant to Section 9-620 of the Uniform Commercial Code of any
jurisdiction, without the consent of each Authorized Representative representing
holders of Pari Passu Obligations for whom such Collateral constitutes Shared
Collateral.

SECTION 4.02 Rights as a Pari Passu Secured Party. The Person serving as the
Controlling Collateral Agent hereunder shall have the same rights and powers in
its capacity as a Pari Passu Secured Party under any Series of Pari Passu
Obligations that it holds as any other Pari Passu Secured Party of such Series
and may exercise the same as though it were not the Controlling Collateral Agent
and the term “Pari Passu Secured Party” or “Pari Passu Secured Parties” or (as
applicable) “Credit Agreement Secured Party,” “Credit Agreement Secured
Parties,” “Additional Secured Party,” “Additional Secured Parties,” “Initial
Additional Secured Party” or “Initial Additional Secured Parties” shall, if
applicable and unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Controlling Collateral
Agent hereunder in its individual capacity. Such Person and its Affiliates

 

-15-



--------------------------------------------------------------------------------

may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Administrative Borrower or any subsidiary or other Affiliate thereof as if
such Person were not the Controlling Collateral Agent hereunder and without any
duty to account therefor to any other Pari Passu Secured Party.

SECTION 4.03 Exculpatory Provisions.

(a) The Controlling Collateral Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Pari Passu Security
Documents to which it is a party. Without limiting the generality of the
foregoing, the Controlling Collateral Agent:

(i) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Pari Passu Security Documents that the
Controlling Collateral Agent is required to exercise as directed in writing by
the Applicable Authorized Representative; provided that the Controlling
Collateral Agent shall not be required to take any action that, in its opinion
or the opinion of its counsel, may expose the Controlling Collateral Agent to
liability or that is contrary to any Pari Passu Security Document or applicable
law;

(ii) shall not, except as expressly set forth herein and in the other Pari Passu
Security Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Administrative Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Controlling Collateral Agent or any of its Affiliates in any capacity;

(iii) shall not be liable for any action taken or not taken by it (A) with the
consent or at the request of the Applicable Authorized Representative or (B) in
the absence of the willful misconduct, gross negligence, bad faith or material
breach of this Agreement by the Controlling Collateral Agent or any affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of the
Controlling Collateral Agent (in each case, as determined by a court of
competent jurisdiction in a final, non-appealable judgment) or (C) in reliance
on a certificate of a Responsible Officer of the Administrative Borrower stating
that such action is permitted by the terms of this Agreement (it being
understood and agreed that the Controlling Collateral Agent shall be deemed not
to have knowledge of any Event of Default under any Series of Pari Passu
Obligations unless and until notice describing such Event of Default is given to
the Controlling Collateral Agent by the Authorized Representative of such Pari
Passu Obligations or the Administrative Borrower); shall not be responsible for
or have any duty to ascertain or inquire into (A) any statement, warranty or
representation made in or in connection with this Agreement or any other Pari
Passu Security Document, (B) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (C) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein or therein or the occurrence of
any default, (D) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Pari Passu Security Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Pari Passu Security Documents, (E) the existence,
value or the sufficiency of any Collateral for any Series of Pari Passu
Obligations, or (F) the satisfaction of any condition set forth in any Secured
Credit Document, other than to confirm receipt of items expressly required to be
delivered to the Controlling Collateral Agent; and

(iv) with respect to the Credit Agreement or any Additional Document, may
conclusively assume that the Grantors have complied with all of their
obligations thereunder unless advised in writing by the Authorized
Representative thereunder to the contrary specifically setting forth the alleged
violation.

(b) Each Collateral Agent and Authorized Representative, on behalf of itself and
the Pari Passu Secured Parties of the Series for whom it is acting acknowledges
that, in addition to acting as the

 

-16-



--------------------------------------------------------------------------------

initial Controlling Collateral Agent, Credit Suisse also serves as
Administrative Agent (under, and as defined in, the Credit Agreement), and each
Collateral Agent and Authorized Representative, on behalf of itself and the Pari
Passu Secured Parties of the Series for whom it is acting, hereby waives any
right to make any objection or claim against Credit Suisse (or any successor
Controlling Collateral Agent or any of their respective counsel) based on any
alleged conflict of interest or breach of duties arising from the Controlling
Collateral Agent also serving as the Credit Agreement Collateral Agent or Credit
Agreement Administrative Agent.

SECTION 4.04 Reliance by Controlling Collateral Agent. The Controlling
Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Controlling Collateral Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. The
Controlling Collateral Agent may consult with legal counsel (who may include,
but shall not be limited to, counsel for any Grantor or counsel for the
Applicable Authorized Representative), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 4.05 Delegation of Duties. The Controlling Collateral Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Pari Passu Security Document by or through any one or more sub-agents
appointed by the Controlling Collateral Agent. The Controlling Collateral Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Affiliates. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the
Affiliates of the Controlling Collateral Agent and any such sub-agent.

SECTION 4.06 Non Reliance on Controlling Collateral Agent and Other Pari Passu
Secured Parties. Each Collateral Agent and Authorized Representative, on behalf
of itself and the Pari Passu Secured Parties of the Series for whom it is acting
acknowledges that it has, independently and without reliance upon the
Controlling Collateral Agent, any Authorized Representative or any other Pari
Passu Secured Party or any of their Affiliates and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Secured Credit Documents.
Each Collateral Agent and Authorized Representative, on behalf of itself and the
Pari Passu Secured Parties of the Series for whom it is acting, also
acknowledges that it will, independently and without reliance upon the
Controlling Collateral Agent, any Authorized Representative or any other Pari
Passu Secured Party or any of their Affiliates and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Secured Credit Document or any related agreement or any document
furnished hereunder or thereunder.

ARTICLE V

Miscellaneous

SECTION 5.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Credit Agreement Collateral Agent or to the Authorized
Representative for the Credit Agreement Secured Parties, to it at Credit Suisse
AG, [●],[●], Telephone: [●], Facsimile: [●], Attention: [●] (E-mail: [●]);

 

-17-



--------------------------------------------------------------------------------

(b) if to the Additional Collateral Agent or the Initial Additional Authorized
Representative, to it at [●], Attention of [●] (Fax No. [●]);

(c) if to any other additional Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties party hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date three Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 5.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 5.01. To the extent agreed to in writing among each Collateral Agent and
each Authorized Representative from time to time and upon notification to the
Administrative Borrower, notices and other communications may also be delivered
by e-mail to the e-mail address of a representative of the applicable person
provided from time to time by such person.

SECTION 5.02 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 5.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement or any
Supplement contemplated by Section 5.16) except pursuant to an agreement or
agreements in writing entered into by each Authorized Representative and each
Collateral Agent (and with respect to any such termination, waiver, amendment or
modification which by the terms of this Agreement requires the Administrative
Borrower’s consent or which increases the obligations or reduces the rights of
or otherwise materially adversely affects the Administrative Borrower or any
other Grantor, with the consent of the Administrative Borrower).

 

-18-



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, without the consent of any Pari Passu Secured
Party, any Authorized Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.13 and upon such
execution and delivery, such Authorized Representative and the Additional
Secured Parties and Additional Obligations of the Series for which such
Authorized Representative is acting hereunder agree to be bound by, and shall be
subject to, the terms hereof.

(d) Notwithstanding the foregoing, in connection with any Refinancing of Pari
Passu Obligations of any Series, or the incurrence of Additional Obligations of
any Series, the Collateral Agents and the Authorized Representatives then party
hereto shall enter (and are hereby authorized to enter without the consent of
any other Pari Passu Secured Party or any Loan Party), at the request of any
Collateral Agent, any Authorized Representative or the Administrative Borrower,
into such amendments or modifications of this Agreement as are reasonably
necessary to reflect such Refinancing or such incurrence in compliance with the
Secured Credit Documents and are reasonably satisfactory to each such Collateral
Agent and each such Authorized Representative; provided that any Collateral
Agent or Authorized Representative may condition its execution and delivery of
any such amendment or modification on a receipt of a certificate from a
Responsible Officer of the Administrative Borrower to the effect that such
Refinancing or incurrence is permitted by the then existing Secured Credit
Documents.

SECTION 5.03 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, as well as the other Pari Passu Secured Parties, all of whom
are intended to be bound by, and to be third party beneficiaries of, this
Agreement.

SECTION 5.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile, pdf. or other electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.

SECTION 5.06 Severability. Any provision of this Agreement that is held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality or enforceability of
the remaining provisions hereof, and the invalidity in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
The parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.07 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 5.08 Submission to Jurisdiction Waivers; Consent to Service of Process.
Each party hereto (and in the case of Collateral Agent and each Authorized
Representative, on behalf of itself and the Pari Passu Secured Parties of the
Series for whom it is acting) irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Pari Passu Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the courts of the State of New York in the City of New York,
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and, in each case, appellate courts from any thereof;

 

-19-



--------------------------------------------------------------------------------

(b) consents and agrees that any such action or proceeding shall be brought in
such courts and irrevocably waives (to the extent permitted by applicable law)
any objection that it may now or hereafter have to the venue of any such action
or proceeding in any such court or that such action or proceeding was brought in
an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address set forth in Section 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Pari Passu Secured Party) to effect service of process in any other
manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, indirect, exemplary, punitive or consequential
damages.

SECTION 5.09 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 5.09 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 5.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the Pari Passu
Security Documents or any of the other Secured Credit Documents, the provisions
of this Agreement shall control to the extent of the conflict or inconsistency.

SECTION 5.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Pari Passu Secured Parties in relation to one another. None of the
Administrative Borrower, any other Grantor or any other creditor thereof shall
have any rights or obligations hereunder, except as expressly provided in this
Agreement (provided that nothing in this Agreement (other than Section 2.04,
2.05, 2.08, 2.09 or Article V) is intended to or will amend, waive or otherwise
modify the provisions of the Credit Agreement or any Additional Documents), and
none of the Administrative Borrower or any other Grantor may rely on the terms
hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in
this Agreement is intended to or shall impair the obligations of any Grantor,
which are absolute and unconditional, to pay the Pari Passu Obligations as and
when the same shall become due and payable in accordance with their terms.

 

-20-



--------------------------------------------------------------------------------

SECTION 5.13 Additional Senior Debt. To the extent, but only to the extent
permitted by the provisions of each of the then-extant Secured Credit Documents,
the Administrative Borrower may incur additional indebtedness after the date
hereof that is secured on an equal and ratable basis by the Liens securing the
Pari Passu Obligations on a first lien basis (such indebtedness referred to as
“Additional Senior Class Debt”). Any such Additional Senior Class Debt may be
secured by a Lien and may be Guaranteed by the Grantors on a senior basis (which
Lien shall rank on a pari passu basis with the Liens on the Shared Collateral
securing all other Pari Passu Obligations that are secured on a first lien
basis), in each case under and pursuant to the Additional Documents, if and
subject to the condition that the Authorized Representative of any such
Additional Senior Class Debt (each, an “Additional Senior Class Debt
Representative”), acting on behalf of the holders of such Additional Senior
Class Debt and the collateral agent for the holders of such Additional Senior
Class Debt (each, an “Additional Senior Class Debt Collateral Agent”) (such
Additional Senior Class Debt Representative, Additional Senior Class Debt
Collateral Agent and holders in respect of any Additional Senior Class Debt
being referred to as the “Additional Senior Class Debt Parties”), becomes a
party to this Agreement as an Authorized Representative and Collateral Agent, as
applicable, by satisfying the conditions set forth in clauses (i) through
(iv) of the immediately succeeding paragraph.

In order for an Additional Senior Class Debt Representative to become a party to
this Agreement as an Authorized Representative and Collateral Agent, as
applicable,

(i) such Additional Senior Class Debt Representative, such Additional Senior
Class Debt Collateral Agent, each Collateral Agent, each Authorized
Representative and each Grantor shall have executed and delivered a Joinder
Agreement (with such changes as may be reasonably approved by the Controlling
Collateral Agent and Additional Senior Class Debt Representative) pursuant to
which such Additional Senior Class Debt Representative becomes an Authorized
Representative hereunder, such Additional Senior Class Debt Collateral Agent
becomes a Collateral Agent hereunder and the Additional Senior Class Debt in
respect of which such Additional Senior Class Debt Representative is the
Authorized Representative constitutes Additional Obligations and the related
Additional Senior Class Debt Parties become subject hereto and bound hereby as
Additional Secured Parties;

(ii) the Administrative Borrower shall have (x) delivered to each Collateral
Agent true and complete copies of each of the Additional Documents relating to
such Additional Senior Class Debt, certified as being true and correct by a
Responsible Officer of the Administrative Borrower and (y) identified in a
certificate of a Responsible Officer the obligations to be designated as
Additional Obligations and the initial aggregate principal amount or face amount
thereof and certified that such obligations are permitted to be incurred and
secured on a pari passu basis with the then-extant Pari Passu Obligations and by
the terms of the then extant Secured Credit Documents;

(iii) all filings, recordations and/or amendments or supplements to the Pari
Passu Security Documents necessary or desirable in the reasonable judgment of
such Additional Senior Class Debt Collateral Agent to confirm and perfect the
Liens securing the relevant obligations relating to such Additional Senior Class
Debt shall have been made, executed and/or delivered (or, with respect to any
such filings or recordations, acceptable provisions to perform such filings or
recordations shall have been taken in the reasonable judgment of such Additional
Senior Class Debt Collateral Agent), and all fees and taxes in connection
therewith shall have been paid (or acceptable provisions to make such payments
have been taken in the reasonable judgment of such Additional Senior Class Debt
Collateral Agent); and

 

-21-



--------------------------------------------------------------------------------

(iv) the Additional Documents, as applicable, relating to such Additional Senior
Class Debt shall provide, in a manner reasonably satisfactory to each Collateral
Agent, that each Additional Senior Class Debt Party with respect to such
Additional Senior Class Debt will be subject to and bound by the provisions of
this Agreement in its capacity as a holder of such Additional Senior Class Debt.

SECTION 5.14 Agent Capacities. Except as expressly provided herein or in the
Credit Agreement Collateral Documents, Credit Suisse is acting in the capacities
of Credit Agreement Administrative Agent and Credit Agreement Collateral Agent
solely for the Credit Agreement Secured Parties. Except as expressly provided
herein or in the Additional Security Documents, [●] is acting in the capacity of
Additional Collateral Agent solely for the Additional Secured Parties. Except as
expressly set forth herein, none of the Credit Agreement Administrative Agent,
the Credit Agreement Collateral Agent or the Additional Collateral Agent shall
have any duties or obligations in respect of any of the Collateral, all of such
duties and obligations, if any, being subject to and governed by the applicable
Secured Credit Documents.

SECTION 5.15 Integration. This Agreement together with the other Secured Credit
Documents and the Pari Passu Security Documents represents the agreement of each
of the Grantors and the Pari Passu Secured Parties with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by any Grantor, the Credit Agreement Collateral Agent, or any other
Pari Passu Secured Party relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Secured Credit Documents.

SECTION 5.16 Additional Grantors. The Administrative Borrower agrees that, if
any subsidiary shall become a Grantor after the date hereof, they will promptly
cause such subsidiary to become party hereto by executing and delivering an
instrument in the form of Annex III. Upon such execution and delivery, such
subsidiary will become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The parties hereto further agree that,
notwithstanding any failure to take the actions required by the immediately
preceding sentence, each Person which becomes a Grantor at any time (and any
security granted by any such Person) shall be subject to the provisions hereof
as fully as if same constituted a Grantor party hereto and had complied with the
requirements of the immediately preceding sentence. The execution and delivery
of such instrument shall not require the consent of any other party hereunder,
and will be acknowledged by the Credit Agreement Collateral Agent, the Initial
Additional Authorized Representative and each additional Authorized
Representative. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as Credit Agreement Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title: [●],  

as Additional Collateral Agent and as Initial

Additional Authorized Representative

By:  

 

  Name:   Title:

INC RESEARCH HOLDINGS, INC.,

as the Administrative Borrower

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

[SIGNATURE BLOCKS OF ADDITIONAL GRANTORS] By:  

 

Name: Title:



--------------------------------------------------------------------------------

ANNEX I

GRANTORS

1. [●]

 

ANNEX I-1



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] JOINDER NO. [●] dated as of [●], 20[●] to the FIRST LIEN INTERCREDITOR
AGREEMENT dated as of [●], 20[●] (the “First Lien Intercreditor Agreement”),
among INC RESEARCH HOLDINGS, INC., a Delaware corporation (the “Administrative
Borrower”), and certain subsidiaries and affiliates of the Administrative
Borrower (each, a “Grantor”), CREDIT SUISSE AG, as Credit Agreement Collateral
Agent for the Credit Agreement Secured Parties under the Pari Passu Security
Documents (in such capacity, the “Credit Agreement Collateral Agent”), [    ] as
Authorized Representative, and the additional Authorized Representatives from
time to time a party thereto.38

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.

B. As a condition to the ability of the Administrative Borrower to incur
Additional Obligations and to secure such Additional Senior Class Debt with the
liens and security interests created by the Additional Security Documents
relating thereto, the Additional Senior Class Debt Representative in respect of
such Additional Senior Class Debt is required to become an Authorized
Representative, the Additional Senior Class Debt Collateral Agent is respect of
such Additional Senior Class Debt is required to become a Collateral Agent, and
such Additional Senior Class Debt and the Additional Senior Class Debt Parties
in respect thereof are required to become subject to and bound by, the First
Lien Intercreditor Agreement. Section 5.13 of the First Lien Intercreditor
Agreement provides that such Additional Senior Class Debt Representative may
become an Authorized Representative, such Additional Senior Class Debt
Collateral Agent may become a Collateral Agent and such Additional Senior Class
Debt and such Additional Senior Class Debt Parties may become subject to and
bound by the First Lien Intercreditor Agreement as Additional Obligations and
Additional Secured Parties, respectively, upon the execution and delivery by the
Additional Senior Class Debt Representative and the Additional Senior Class Debt
Collateral Agent of an instrument in the form of this Joinder Agreement and the
satisfaction of the other conditions set forth in Section 5.13 of the First Lien
Intercreditor Agreement. The undersigned Additional Senior Class Debt
Representative (the “New Representative”) and Additional Senior Class Debt
Collateral Agent (the “New Collateral Agent”) is executing this Joinder
Agreement in accordance with the requirements of the First Lien Intercreditor
Agreement and the Pari Passu Security Documents.

Accordingly, each Collateral Agent, each Authorized Representative and the New
Representative and the New Collateral Agent agree as follows:

SECTION 1. In accordance with Section 5.13 of the First Lien Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative under, the New Collateral Agent by its signature below becomes a
Collateral Agent under, and the related Additional Senior Class Debt and
Additional Senior Class Debt Parties become subject to and bound by, the First
Lien Intercreditor Agreement as Additional Obligations and Additional Secured
Parties, with the same force and effect as if the New Representative had
originally been named therein as an Authorized Representative and the New
Collateral Agent had originally been named therein as Collateral Agent, and each
of the New Representative and the New Collateral Agent, on its behalf and on
behalf of such Additional Senior Class Debt Parties, hereby agrees to all the
terms and provisions of the First Lien Intercreditor Agreement applicable to it
as Authorized Representative or Collateral Agent, as applicable and to the
Additional Senior Class Debt Parties that it represents as Additional Secured
Parties. Each reference to an “Authorized Representative” in the First Lien
Intercreditor Agreement shall be deemed to include the New Representative. Each
reference to a “Collateral Agent” in the First Lien Intercreditor Agreement
shall be deemed to include the New Collateral Agent. The First Lien
Intercreditor Agreement is hereby incorporated herein by reference.

 

 

38 

In the event of the Refinancing of the Credit Agreement Obligations, revise to
reflect joinder by a new Credit Agreement Collateral Agent

 

ANNEX II-1



--------------------------------------------------------------------------------

SECTION 2. Each of the New Representative and the New Collateral Agent
represents and warrants to each Collateral Agent, each Authorized Representative
and the other Pari Passu Secured Parties, individually, that (i) it has full
power and authority to enter into this Joinder, in its capacity as
[trustee/administrative agent and collateral agent] under [describe new
facility], (ii) this Joinder has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability and (iii) the Additional Documents relating to such Additional
Senior Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Additional Senior Class Debt Parties in respect of such
Additional Senior Class Debt will be subject to and bound by the provisions of
the First Lien Intercreditor Agreement as Additional Secured Parties.

SECTION 3. This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when each Collateral Agent
shall have received a counterpart of this Joinder that bears the signatures of
the New Representative and the New Collateral Agent. Delivery of an executed
signature page to this Joinder by telecopy, .pdf or other electronic imaging
means shall be effective as delivery of a manually signed counterpart of this
Joinder.

SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this Joinder
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the First
Lien Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative or the New
Collateral Agent shall be given to it at its address set forth below its
signature hereto.

SECTION 8. The Administrative Borrower agrees to reimburse each Collateral Agent
and each Authorized Representative for its reasonable documented out-of-pocket
expenses in connection with this Joinder, including the reasonable fees, other
charges and disbursements of counsel, in each case as required by the applicable
Secured Credit Documents.

 

ANNEX II-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
First Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [●] and as collateral agent for the holders of
[●],   By:  

 

  Name:   Title: Address for notices: [●]   [●]   attention of: [●] Telecopy:
[●] [NAME OF NEW COLLATERAL AGENT], as [●] and as collateral agent for the
holders of [●]   By:  

 

  Name:   Title: Address for notices: [●]   [●]   attention of: [●] Telecopy:
[●]

 

ANNEX II-3



--------------------------------------------------------------------------------

Acknowledged by: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as the Credit Agreement Collateral Agent, By:  

 

  Name:   Title: By:  

 

  Name:   Title: [●],   as Authorized Representative [and the Additional
Collateral Agent], By:  

 

  Name:   Title: [OTHER AUTHORIZED REPRESENTATIVES] INC RESEARCH HOLDINGS, INC.,
as Administrative Borrower By:  

 

  Name:   Title: THE OTHER GRANTORS LISTED ON SCHEDULE I HERETO, By:  

 

  Name:   Title:

 

ANNEX II-4



--------------------------------------------------------------------------------

Schedule I to the

Supplement to the

First Lien Intercreditor Agreement

GRANTORS

1. [●]

 

Schedule I-1



--------------------------------------------------------------------------------

ANNEX III

SUPPLEMENT NO. [●] dated as of [●], 20[●], to the FIRST LIEN INTERCREDITOR
AGREEMENT dated as of [●], (the “First Lien Intercreditor Agreement”), among INC
RESEARCH HOLDINGS, INC., a Delaware corporation (the “Administrative Borrower”),
and certain subsidiaries and affiliates of the Administrative Borrower (each, a
“Grantor”), CREDIT SUISSE AG, as the Credit Agreement Collateral Agent, [●], as
Authorized Representative, and the additional Authorized Representatives from
time to time party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.

B. The Grantors have entered into the First Lien Intercreditor Agreement.
Pursuant to the Credit Agreement and certain Additional Documents, certain newly
acquired or organized subsidiaries of the Administrative Borrower are required
to enter into the First Lien Intercreditor Agreement. Section 5.16 of the First
Lien Intercreditor Agreement provides that such subsidiaries may become party to
the First Lien Intercreditor Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned subsidiary (the “New
Grantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement and the Additional Documents.

Accordingly, each Authorized Representative and the New Subsidiary Grantor agree
as follows:

SECTION 1. In accordance with Section 5.16 of the First Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
First Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the First Lien Intercreditor Agreement applicable to
it as a Grantor thereunder. Each reference to a “Grantor” in the First Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The First
Lien Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to each Authorized
Representative and the other Pari Passu Secured Parties that (i) it has the full
power and authority to enter into this Supplement and (ii) this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforceability may be limited by Bankruptcy Law and by
general principles of equity.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when each Authorized
Representative shall have received a counterpart of this Supplement that bears
the signature of the New Grantor. Delivery of an executed signature page to this
Supplement by facsimile transmission or other electronic method shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,



--------------------------------------------------------------------------------

legality and enforceability of the remaining provisions contained herein and in
the First Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Administrative Borrower as specified in the First Lien Intercreditor
Agreement.

SECTION 8. The Administrative Borrower agrees to reimburse each Authorized
Representative for its reasonable documented out-of-pocket expenses in
connection with this Supplement, including the reasonable fees, other charges
and disbursements of counsel for each Authorized Representative as required by
the applicable Secured Credit Documents.

IN WITNESS WHEREOF, the New Grantor, and each Authorized Representative have
duly executed this Supplement to the First Lien Intercreditor Agreement as of
the day and year first above written.

 

[NAME OF NEW SUBSIDIARY GRANTOR] By:  

 

  Name:   Title:

 

Acknowledged by: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as the Credit Agreement Collateral Agent and Authorized Representative,
By:                                                                             
        Name:       Title: By:                                   
                                                  Name:       Title: [●],   as
the Initial Additional Authorized Representative [and the Additional Collateral
Agent and], By:                                   
                                           

      Name:

      Title:

[OTHER AUTHORIZED REPRESENTATIVES]

 

Schedule I-2



--------------------------------------------------------------------------------

EXHIBIT K-2

[FORM OF]

SECOND LIEN INTERCREDITOR AGREEMENT

 

K-2-1



--------------------------------------------------------------------------------

EXHIBIT K-2

[FORM OF]

SECOND LIEN INTERCREDITOR AGREEMENT

dated as of [●] [●], 20[●],

among

CREDIT SUISSE AG,

as First Lien Credit Agreement Collateral Agent

[●],

as Second Lien Credit Document Collateral Agent

EACH OTHER FIRST LIEN COLLATERAL AGENT PARTY HERETO

and

EACH OTHER SECOND LIEN COLLATERAL AGENT PARTY HERETO

and acknowledged and agreed to by:

INC RESEARCH HOLDINGS, INC.,

as the Administrative Borrower

EACH OF THE OTHER OBLIGORS PARTY HERETO

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   SECTION 1.    DEFINITIONS      2 1.1    Defined Terms      2
1.2    Terms Generally      15 SECTION 2.    LIEN PRIORITIES      16 2.1   
Relative Priorities      16 2.2    Prohibition on Contesting Liens      17 2.3
   No New Liens      17 2.4    Similar Liens and Agreements      18 2.5   
Nature of Obligations      18 2.6    Certain Cash Collateral      18 SECTION 3.
   ENFORCEMENT      19 3.1    Exercise of Remedies      19 3.2    Agreement
Among First Lien Claimholders; Agreement Among Second Lien Claimholders      22
SECTION 4.    PAYMENTS      23 4.1    Application of Proceeds      23 4.2   
Payments Over      23 SECTION 5.    OTHER AGREEMENTS      24 5.1    Releases   
  24 5.2    Insurance and Condemnation Awards      26 5.3    Amendments to First
Lien Financing Documents and Second Lien Financing Documents      26 5.4   
Confirmation of Subordination in Second Lien Collateral Documents      27 5.5   
Non-Fiduciary Bailee/Agent for Perfection; Shared Collateral Documents      28
5.6    When Discharge of First Lien Obligations Deemed to Not Have Occurred     
29 5.7    Purchase Right      29 SECTION 6.    INSOLVENCY OR LIQUIDATION
PROCEEDINGS      31 6.1    Finance and Sale Issues      31 6.2    Relief from
the Automatic Stay      32 6.3    Adequate Protection      32 6.4    No Waiver
     34 6.5    Reinstatement      34 6.6    Reorganization Securities      35
6.7    Post-Petition Interest      35 6.8    Waivers      35 6.9    Separate
Grants of Security and Separate Classification; Voting on Plan      36

 

-i-



--------------------------------------------------------------------------------

          Page   6.10    Effectiveness in Insolvency or Liquidation Proceedings
     36 SECTION 7.    RELIANCE; WAIVERS; ETC      36 7.1    Reliance      36 7.2
   No Warranties or Liability      37 7.3    No Waiver of Lien Priorities     
37 7.4    Waiver of Liability      39 7.5    Obligations Unconditional      40  
SECTION 8.    MISCELLANEOUS      40 8.1    Conflicts      40 8.2   
Effectiveness; Continuing Nature of this Agreement; Severability      40 8.3   
Amendments; Waivers      41 8.4    Information Concerning Financial Condition of
the Obligors and their Subsidiaries      41 8.5    Subrogation      42 8.6   
Application of Payments      42 8.7    SUBMISSION TO JURISDICTION; WAIVERS     
42 8.8    Notices      44 8.9    Further Assurances      44 8.10    CHOICE OF
LAW      44 8.11    Binding on Successors and Assigns      44 8.12    Headings
     44 8.13    Counterparts      44 8.14    Authorization; Binding Effect on
Claimholders      44 8.15    Exclusive Means of Exercising Rights under this
Agreement      45 8.16    No Third Party Beneficiaries; Provisions Solely to
Define Relative Rights      46 8.17    No Indirect Actions      46 8.18   
Obligors; Additional Obligors      46 8.19    Right of First Lien Collateral
Agent to Continue      47 8.20    Second Lien Claimholders      47 8.21   
Additional Lien Obligations      47 8.22    Additional Intercreditor Agreements.
     48 Exhibits:      

Exhibit A -Form of Intercreditor Joinder Agreement (Additional Obligors)

     A-1  

Exhibit B - Form of Intercreditor Joinder Agreement (Additional Indebtedness)

 

 

-ii-



--------------------------------------------------------------------------------

SECOND LIEN INTERCREDITOR AGREEMENT

This SECOND LIEN INTERCREDITOR AGREEMENT (as amended, restated, amended and
restated, supplemented and/or otherwise modified from time to time, this
“Agreement”) is dated as of [●] [●], 20[●], and entered into by and among CREDIT
SUISSE AG, in its capacity as collateral agent under the First Lien Credit
Agreement and the First Lien Collateral Documents relating thereto (in each
case, as defined below) (in such capacity and together with its successors and
assigns in such capacity, the “First Lien Credit Agreement Collateral Agent”),
[●], in its capacity as administrative agent and collateral agent under the
Initial Second Lien Document and the Second Lien Collateral Documents relating
thereto (in each case, as defined below) (in such capacity and together with its
successors and assigns in such capacity, the “Initial Second Lien Document
Collateral Agent”), each other FIRST LIEN COLLATERAL AGENT that is from time to
time party hereto and each other SECOND LIEN COLLATERAL AGENT that is from time
to time party hereto and acknowledged and agreed to by INC RESEARCH HOLDINGS,
INC., a Delaware corporation (the “Administrative Borrower”), and the other
Obligors (as defined below) from time to time party hereto. Capitalized terms
used in this Agreement have the meanings assigned to them in Section 1 below.

RECITALS

The Administrative Borrower, the other borrowers from time to time party
thereto, the lenders party thereto from time to time and Credit Suisse AG, as
administrative agent (in such capacity and together with its successors and
assigns in such capacity, the “First Lien Administrative Agent”), have entered
into that certain Credit Agreement, dated as of August 1, 2017 (as amended,
amended and restated, supplemented, modified or Refinanced from time to time in
accordance with the terms of this Agreement, the “First Lien Credit Agreement”);

[●], the financial institutions party thereto from time to time, [●], as [●] (in
such capacity, the “Second Lien Representative”) and the Initial Second Lien
Document Collateral Agent have entered into that certain Second Lien Document,
dated as of [●] [●], 20[●] (as amended, amended and restated, supplemented,
modified or Refinanced from time to time in accordance with the terms of this
Agreement, the “Initial Second Lien Document”);

Pursuant to (i) the First Lien Credit Agreement, the Borrowers have incurred
loans and First Lien Letters of Credit may be issued for the account of the
Administrative Borrower or any of its Subsidiaries (as defined therein) from
time to time, and (ii) the Initial Second Lien Document, [●] will [●];

The obligations of each First Lien Obligor under (i) the First Lien Financing
Documents, (ii) any First Lien Hedge Agreements and (iii) any First Lien Banking
Services Agreements will be secured on a first priority basis by Liens on
certain assets of each First Lien Obligor pursuant to the terms of the First
Lien Collateral Documents;

The obligations of each Second Lien Obligor under (i) the Second Lien Financing
Documents, (ii) any Second Lien Hedge Agreements and (iii) any Second Lien
Banking Services Agreements will be secured on a second priority basis by Liens
on certain assets of each Second Lien Obligor pursuant to the terms of the
Second Lien Collateral Documents;

The First Lien Credit Agreement and the Initial Second Lien Document require,
among other things, that the parties thereto shall set forth in this Agreement
their respective rights and remedies with respect to the Collateral;

 

1



--------------------------------------------------------------------------------

The Obligors may, from time to time, to the extent permitted by this Agreement,
the First Lien Financing Documents and the Second Lien Financing Documents,
incur additional secured debt which the Obligors and the debtholders thereunder
may elect, subject to the terms and conditions hereof, of the First Lien
Financing Documents and of the Second Lien Financing Documents, to be secured by
the Collateral on a first priority basis or a second priority basis;

In order to induce each First Lien Collateral Agent and the other First Lien
Claimholders to consent to the Obligors incurring the Second Lien Obligations
and to induce the First Lien Claimholders to extend credit and other financial
accommodations and lend monies to or for the benefit of the First Lien Obligors,
each Second Lien Collateral Agent, on behalf of itself and its Related Second
Lien Claimholders, and each Second Lien Claimholder by its acceptance of the
benefits of the Second Lien Collateral Documents, has agreed to the
intercreditor and other provisions set forth in this Agreement; and

In order to induce each Second Lien Collateral Agent and the other Second Lien
Claimholders to consent to the Obligors incurring the First Lien Obligations and
to induce the Second Lien Claimholders to extend credit and other financial
accommodations and lend monies to or for the benefit of the Second Lien
Obligors, each First Lien Collateral Agent, on behalf of itself and its Related
First Lien Claimholders, and each First Lien Claimholder by its acceptance of
the benefits of the First Lien Collateral Documents, has agreed to the
intercreditor and other provisions set forth in this Agreement.

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

SECTION 1. Definitions.

1.1 Defined Terms. Capitalized terms used but not otherwise defined herein have
the meanings set forth in the First Lien Credit Agreement. As used in this
Agreement, the following terms shall have the following meanings:

“Additional First Lien Obligations” means obligations with respect to
Indebtedness of the Administrative Borrower or any other Obligor (other than,
for the avoidance of doubt, First Lien Credit Agreement Obligations) issued or
guaranteed following the date of this Agreement and documented in an agreement
other than any agreement governing any then-existing First Lien Obligations;
provided that (a) such Indebtedness is permitted by the terms of each of the
First Lien Credit Agreement, the Initial Second Lien Document and each
then-existing Additional First Lien Obligations Agreement and Additional Second
Lien Obligations Agreement to be secured by Liens on the Collateral ranking pari
passu with the Liens securing the First Lien Obligations, (b) the Obligors have
granted or purport to have granted Liens on the Collateral to secure the
obligations in respect of such Indebtedness on a pari passu basis with the other
First Lien Obligations, (c) the applicable Additional First Lien Obligations
Agent, for itself and on behalf of the holders of such Indebtedness and
obligations in respect of such Indebtedness, has entered into a Joinder
Agreement pursuant to Section 8.21(b) acknowledging that such Indebtedness,
obligations and Liens shall be subject to, and such Additional First Lien
Obligations Agent and such holders shall be bound by, and shall have the rights
and obligations provided under, the terms of this Agreement applicable to the
First Lien Collateral Agent and the other First Lien Claimholders, respectively
and (d) an amendment to or other modification of this Agreement shall have been
entered into pursuant to Section 8.3 to the extent contemplated and requested
pursuant to Section 8.21(c).

 

2



--------------------------------------------------------------------------------

“Additional First Lien Obligations Agent” means any Person appointed to act as
trustee, agent or similar representative for the holders of Additional First
Lien Obligations pursuant to any Additional First Lien Obligations Agreement
(including, in the case of any bilateral arrangement, the actual holder of the
relevant Additional First Lien Obligations unless such holder has otherwise
appointed a trustee, agent or similar representative acting on its behalf) and
has been designated as such in the applicable Joinder Agreement, and any
successor thereto.

“Additional First Lien Obligations Agreements” means (i) any indenture, credit
agreement, guarantee or other agreement evidencing or governing any Additional
First Lien Obligations that are designated as Additional First Lien Obligations
pursuant to Section 8.21 and (ii) any other “Loan Documents” or “Financing
Documents” (or similar term as may be defined in the foregoing or referred to in
the foregoing), in each case, as Refinanced from time to time in accordance with
the terms thereof and subject to the terms hereof.

“Additional First Lien Obligations Claimholders” means, at any relevant time,
the lenders, creditors and secured parties under any Additional First Lien
Obligations Agreements, any Additional First Lien Obligations Agent and the
other agents under such Additional First Lien Obligations Agreements, in each
case, in their capacities as such.

“Additional Lien Obligations” means, collectively, the Additional First Lien
Obligations and the Additional Second Lien Obligations.

“Additional Lien Obligations Agent” means the Additional First Lien Obligations
Agent and/or the Additional Second Lien Obligations Agent, as applicable.

“Additional Lien Obligations Agreements” means, collectively, the Additional
First Lien Obligations Agreements and the Additional Second Lien Obligations
Agreements.

“Additional Second Lien Obligations” means obligations with respect to
Indebtedness of the Administrative Borrower or any other Obligor (other than,
for the avoidance of doubt, Initial Second Lien Document Obligations under the
Initial Second Lien Document) issued or guaranteed following the date of this
Agreement and documented in an agreement other than any agreement governing any
then-existing Second Lien Obligations, provided that (a) such Indebtedness is
permitted by the terms of each of the First Lien Credit Agreement, the Initial
Second Lien Document and any then-existing Additional First Lien Obligations
Agreement and Additional Second Lien Obligations Agreement to be secured by
Liens on the Collateral ranking pari passu with the Liens securing the Second
Lien Obligations, (b) the Obligors have granted or purport to have granted Liens
on the Collateral to secure the obligations in respect of such Indebtedness on a
pari passu basis with the other Second Lien Obligations, (c) the applicable
Additional Second Lien Obligations Agent, for itself and on behalf of the
holders of such Indebtedness and obligations in respect of such Indebtedness,
has entered into a Joinder Agreement pursuant to Section 8.21(b) acknowledging
that such Indebtedness, obligations and Liens shall be subject to, and such
Additional Second Lien Obligations Agent and such holders shall be bound by, and
shall have rights and obligations provided under, the terms of this Agreement
applicable to the Second Lien Collateral Agent and the other Second Lien
Claimholders, respectively and (d) an amendment to or other modification of this
Agreement shall have been entered into pursuant to Section 8.3 to the extent
contemplated and requested pursuant to Section 8.21(c).

“Additional Second Lien Obligations Agent” means any Person appointed to act as
trustee, agent or similar representative for the holders of Additional Second
Lien Obligations pursuant to any Additional Second Lien Obligations Agreement
(including, in the case of any bilateral arrangement, the actual holder of the
relevant Additional Second Lien Obligations unless such holder has otherwise
appointed a trustee, agent or similar representative acting on its behalf) and
has been designated as such in the applicable Joinder Agreement, and any
successor thereto.

 

3



--------------------------------------------------------------------------------

“Additional Second Lien Obligations Agreements” means (i) any indenture, credit
agreement, guarantee or other agreement evidencing or governing any Additional
Second Lien Obligations that are designated as Additional Second Lien
Obligations pursuant to Section 8.21 and (ii) any other “Loan Documents” or
“Financing Documents” (or similar term as may be defined in the foregoing or
referred to in the foregoing), in each case, as Refinanced from time to time in
accordance with the terms thereof and subject to the terms hereof.

“Additional Second Lien Obligations Claimholders” means, at any relevant time,
the lenders, creditors and secured parties under any Additional Second Lien
Obligations Agreements, any Additional Second Lien Obligations Agent and the
other agents under such Additional Second Lien Obligations Agreements, in each
case, in their capacities as such.

“Administrative Borrower” has the meaning set forth in the Preamble to this
Agreement.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person.

“Agreement” has the meaning set forth in the Preamble to this Agreement.

“Banking Services” means the First Lien Banking Services and the Second Lien
Banking Services.

“Banking Services Obligations” means the First Lien Banking Services Obligations
and the Second Lien Banking Services Obligations.

“Bankruptcy Code” means Title 11 of the United States Code (11. U.S.C. § 101 et
seq.).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or is required to be accounted for as a capital lease on the
balance sheet of that Person.

“Cash Collateral” has the meaning set forth in Section 6.1(a).

“Claimholders” means each of the First Lien Claimholders and the Second Lien
Claimholders.

“Collateral” means all of the assets and property of any Obligor, whether real,
personal or mixed, that constitute or are required to constitute (including
pursuant to this Agreement) both First Lien Collateral and Second Lien
Collateral, including any property subject to Liens granted pursuant to
Section 6 to secure both First Lien Obligations and Second Lien Obligations.

“Collateral Agent” means any First Lien Collateral Agent and/or any Second Lien
Collateral Agent, as applicable.

 

4



--------------------------------------------------------------------------------

“Collateral Documents” means the First Lien Collateral Documents and the Second
Lien Collateral Documents.

“Comparable Second Lien Collateral Document” means, in relation to any
Collateral subject to any Lien created or purported to be created under any
First Lien Collateral Document, the Second Lien Collateral Document that creates
or purports to create a Lien on the same Collateral, granted by the same
Obligor.

“Contingent Obligations” means, at any time, Indebtedness for taxes, costs,
indemnifications, reimbursements, damages and other continent liabilities in
respect of which no assertion of liability (whether or written) and no claim or
demand for payment (whether oral or written) has been made (and in the case of
such Indebtedness, for indemnification, no notice for indemnification has been
issued by the indemnitee) at such time.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or any state or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract, and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees, members of
management, managers or consultants of the Administrative Borrower or its
subsidiaries shall constitute a Derivative Transaction.

“DIP Financing” has the meaning set forth in Section 6.1(a).

“Directing First Lien Collateral Agent” means, at any time of determination
(a) if there is only one Series of First Lien Obligations with respect to which
the Discharge of such First Lien Obligations has not occurred, the First Lien
Collateral Agent for such Series and (b) if clause (a) does not apply, the First
Lien Collateral Agent designated as the “Controlling Collateral Agent” (or any
similar term) pursuant to the First Lien Intercreditor Agreement or other
applicable intercreditor arrangements among the Series of First Lien Obligations
at such time.

“Directing Second Lien Collateral Agent” means, at any time of determination
(a) if there is only one Series of Second Lien Obligations with respect to which
the Discharge of such Second Lien Obligations has not occurred, the Second Lien
Collateral Agent for such Series and (b) if clause (a) does not apply, the
Second Lien Collateral Agent designated as the “Controlling Collateral Agent”
(or any similar term) pursuant to the applicable intercreditor arrangements
among the Series of Second Lien Obligations at such time.

 

5



--------------------------------------------------------------------------------

“Discharge” means, with respect to any Series of First Lien Obligations or
Second Lien Obligations, notwithstanding any discharge of such Series under any
Debtor Relief Laws or in connection with any Insolvency or Liquidation
Proceeding, except to the extent otherwise expressly provided in Section 5.6:

(a) payment in full in cash of the principal of and interest (including
Post-Petition Interest), and premium, if any, on all Indebtedness outstanding
under the First Lien Documents or Second Lien Documents of such Series, as
applicable, and constituting First Lien Obligations or Second Lien Obligations
of such Series, as applicable (other than any First Lien Other Obligations or
Second Lien Other Obligations);

(b) termination or expiration of all commitments, if any, to extend credit that
would constitute First Lien Obligations or Second Lien Obligations of such
Series, as applicable;

(c) termination or cash collateralization or backstopping (in an amount and
manner reasonably satisfactory to the applicable issuing bank, but in no event
greater than 105%) of the aggregate undrawn face amount of any letter of credit
obligations constituting First Lien Obligations or Second Lien Obligations of
such Series, as applicable, in each case other than letters of credit deemed
reissued under another facility;

(d) payment in full in cash of all other First Lien Obligations or Second Lien
Obligations of such Series, as applicable (or, in the case of any First Lien
Other Obligations or Second Lien Other Obligations, the cash collateralization
or backstopping of such First Lien Other Obligations or Second Lien Other
Obligations on terms reasonably satisfactory to the applicable lender or
counterparty, as applicable) that are due and payable or otherwise accrued and
owing at or prior to the time such principal and interest are paid (including
Post-Petition Interest, but other than any Contingent Obligations or any other
obligations that by the terms of any First Lien Document or Second Lien Document
of such Series, as applicable, expressly survive termination of such First Lien
Document or Second Lien Document, in each case, for which no claim or demand for
payment, whether oral or written, has been made at such time); and

(e) adequate provision has been made for any contingent or unliquidated First
Lien Obligations or Second Lien Obligations of such Series, as applicable,
related to claims, causes of action or liabilities that have been asserted
against the First Lien Claimholders or Second Lien Claimholders of such Series,
as applicable, for which indemnification is required under the First Lien
Documents or Second Lien Documents of such Series, as applicable;

provided that the Discharge of any Series of First Lien Obligations or Second
Lien Obligations, as applicable, shall not be deemed to have occurred if such
payments are made with the proceeds of (i) in the case of First Lien
Obligations, other First Lien Obligations or (ii) in the case of Second Lien
Obligations, other Second Lien Obligations, as applicable, that constitute an
exchange or replacement for or a Refinancing of such Series of First Lien
Obligations or Second Lien Obligations, as applicable. Upon the satisfaction of
the conditions set forth in clauses (a) through (e) with respect to any Series,
the Collateral Agent of such Series agrees to promptly deliver to each other
Collateral Agent written notice of the same.

 

6



--------------------------------------------------------------------------------

“Discharge of First Lien Obligations” means the Discharge of the First Lien
Credit Agreement Obligations and the Discharge of each Series of Additional
First Lien Obligations.

“Discharge of Second Lien Obligations” means the Discharge of the Initial Second
Lien Document Obligations and the Discharge of each Series of Additional Second
Lien Obligations.

“Disposition” has the meaning set forth in Section 5.1(b). “Dispose” has a
meaning correlative thereto.

“Dollars” or “$” refers to lawful money of the United States.

“Enforcement Action” means:

(a) any action to foreclose, execute, levy or collect on, take possession or
control of, sell or otherwise realize upon (judicially or non-judicially), or
lease, license, or otherwise Dispose of (whether publicly or privately), any
Collateral or otherwise exercise or enforce remedial rights with respect to any
of the Collateral under the First Lien Documents or the Second Lien Documents
(including by way of setoff, recoupment, notification of a public or private
sale or other Disposition pursuant to the UCC or other applicable law,
notification to account debtors, notification to depositary banks under deposit
account control agreements, or exercise of rights under landlord consents, if
applicable);

(b) any action to solicit bids from third Persons, or approve bid procedures
for, any proposed Disposition of any of the Collateral or conduct any
Disposition of any Collateral;

(c) any action to receive a transfer of any portion of the Collateral in
satisfaction of Indebtedness or any other Obligation secured thereby;

(d) any action to otherwise enforce a security interest or exercise another
right or remedy, as a secured creditor or otherwise, pertaining to any
Collateral, whether at law, in equity or pursuant to the First Lien Documents or
the Second Lien Documents (including the commencement of applicable legal
proceedings or other actions with respect to any Collateral to facilitate the
actions described in the preceding clauses, and exercising voting rights in
respect of equity interests comprising any Collateral); or

(e) the Disposition of any Collateral by any Obligor after the occurrence and
during the continuation of an “event of default” under the First Lien Documents
or the Second Lien Documents with the consent of the First Lien Collateral
Agents or the Second Lien Collateral Agents, as applicable (in either case, to
the extent that such consent is required).

“Escrow Account” has the meaning set forth in Section 6.3(b)(ii).

“First Lien Administrative Agent” has the meaning set forth in the Recitals to
this Agreement.

“First Lien Banking Services” means any of the following services provided to
any First Lien Obligor or any of its “Subsidiaries” as defined in the First Lien
Credit Agreement (or any similar term in any other First Lien Document):
commercial credit cards, stored value cards, purchasing cards,

 

7



--------------------------------------------------------------------------------

treasury management services, netting services, overdraft protections, check
drawing services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and interstate
depository network services), employee credit card programs, cash pooling
services and any arrangements or services similar to any of the foregoing and/or
otherwise in connection with cash management and deposit accounts.

“First Lien Banking Services Agreement” means any documentation with a First
Lien Claimholder governing any First Lien Banking Services Obligations.

“First Lien Banking Services Obligations” means any and all obligations of any
First Lien Obligor or any of its “subsidiaries” as defined in the First Lien
Credit Agreement (or any similar term in any other First Lien Document), whether
absolute or contingent and however and whenever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), in connection with First Lien Banking Services, in each
case, that constitute First Lien Obligations.

“First Lien Claimholders” means, at any relevant time, the holders of First Lien
Obligations at that time, including the First Lien Lenders, the First Lien
Administrative Agent, the First Lien Collateral Agent, the other agents under
the First Lien Credit Agreement and any Additional First Lien Obligations
Claimholders.

“First Lien Collateral” means (i) the “Collateral” as defined in the First Lien
Credit Agreement and (ii) any other assets and property of any Obligor, whether
real, personal or mixed, with respect to which a Lien is granted or purported to
be granted as security for any First Lien Obligations or that is otherwise
subject (or required pursuant to Section 2.3 to be subject) to a Lien securing
any First Lien Obligations.

“First Lien Collateral Agent” means the First Lien Credit Agreement Collateral
Agent and any Additional First Lien Obligations Agent.

“First Lien Collateral Documents” means the “Collateral Documents” as defined in
the First Lien Credit Agreement and any other agreement, document or instrument
pursuant to which a Lien is granted or purported to be granted securing any
First Lien Obligations or under which rights or remedies with respect to such
Liens are governed.

“First Lien Credit Agreement” has the meaning set forth in the Recitals to this
Agreement.

“First Lien Credit Agreement Collateral Agent” has the meaning set forth in the
Preamble to this Agreement.

“First Lien Credit Agreement Obligations” means all “Secured Obligations” (or
any similar term) as defined in the First Lien Credit Agreement.

“First Lien Documents” means (i) the First Lien Financing Documents, (ii) the
First Lien Hedge Agreements governing First Lien Secured Hedging Obligations and
(iii) the First Lien Banking Services Agreements, in each case, as Refinanced
from time to time in accordance with the terms thereof and subject to the terms
hereof.

“First Lien Financing Documents” means the First Lien Credit Agreement, the
First Lien Collateral Documents, the other “Loan Documents” (as defined in the
First Lien Credit Agreement), any

 

8



--------------------------------------------------------------------------------

Additional First Lien Obligations Agreement and each of the other agreements,
documents and instruments providing for or evidencing any other First Lien
Obligation (other than any First Lien Other Obligation), and any other document
or instrument executed or delivered at any time in connection with any First
Lien Obligations (other than any First Lien Other Obligations), including any
intercreditor or joinder agreement among any First Lien Claimholders, to the
extent such are in effect at the relevant time, as each may be Refinanced from
time to time in accordance with the terms thereof and subject to the terms
hereof.

“First Lien Hedge Agreement” means any agreement with respect to any Derivative
Transaction between any First Lien Obligor or any “subsidiary” as defined in the
First Lien Credit Agreement (or any similar term in any other First Lien
Document) and any First Lien Claimholder.

“First Lien Hedging Obligations” means, with respect to any First Lien Obligor
or any “subsidiary” as defined in the First Lien Credit Agreement (or any
similar term in any other First Lien Document), the obligations of such Person
under any First Lien Hedge Agreement.

“First Lien Incremental Facility” means an “Incremental Facility” and any
“Incremental Equivalent Debt” as defined in the First Lien Credit Agreement (or
any similar terms in any other First Lien Financing Document).

“First Lien Issuing Bank” means each issuing bank in respect of a First Lien
Letter of Credit.

“First Lien Lenders” means the “Lenders” (or any similar term) as defined in the
First Lien Credit Agreement and the “Lenders” (or any similar term) as defined
in any Additional First Lien Obligations Agreement and also shall include all
First Lien Issuing Banks.

“First Lien Letters of Credit” means any letters of credit issued (or deemed
issued) from time to time under any First Lien Financing Document.

“First Lien Obligations” means the First Lien Credit Agreement Obligations and
all other “Secured Obligations” (or any similar term) as defined in any other
First Lien Financing Document. To the extent any payment with respect to any
First Lien Obligation (whether by or on behalf of any First Lien Obligor, as
proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in any respect, set aside
or required to be paid to a debtor in possession, any Second Lien Claimholder,
receiver or other Person, then the obligation or part thereof originally
intended to be satisfied shall, for all purposes of this Agreement and the
rights and obligations of the First Lien Claimholders and the Second Lien
Claimholders, be deemed to be reinstated and outstanding as if such payment had
not occurred. In the event that any interest, fees, expenses or other amounts
(including any interest accruing at the default rate or any Post-Petition
Interest) to be paid by a First Lien Obligor pursuant to the First Lien
Financing Documents, the First Lien Hedge Agreements governing First Lien
Secured Hedging Obligations or the First Lien Banking Services Agreements are
disallowed by order of any court of competent jurisdiction, including by order
of a court presiding over an Insolvency or Liquidation Proceeding, such
interest, fees, expenses and other amounts (including default interest and
Post-Petition Interest) shall, as between the First Lien Claimholders and the
Second Lien Claimholders, be deemed to continue to accrue and be added to the
amount to be calculated as the “First Lien Obligations.”

“First Lien Obligors” means, collectively, the “Loan Parties” (or any similar
term) as defined in the First Lien Credit Agreement and the “Loan Parties” (or
any similar term) as defined in any other First Lien Document.

 

9



--------------------------------------------------------------------------------

“First Lien Other Obligations” means the First Lien Banking Services Obligations
and the First Lien Secured Hedging Obligations.

“First Lien Replacement Revolving Facility” means a “Replacement Revolving
Facility” under and as defined in the First Lien Credit Agreement as in effect
on the date hereof (or any similar term in any other First Lien Financing
Document).

“First Lien Replacement Term Loan” means a “Replacement Term Loan” under and as
defined in the First Lien Credit Agreement as in effect on the date hereof (or
any similar term in any other First Lien Financing Document).

“First Lien Secured Hedging Obligations” means all First Lien Hedging
Obligations of the First Lien Obligors, whether absolute, or contingent and
howsoever and whenever created, arising, evidenced or acquired (including all
renewals, extensions or modifications thereof and substitutions therefor), in
each case, that constitute First Lien Obligations.

“GAAP” means generally accepted accounting principles in the United States in
effect and applicable to the accounting period in respect of which reference to
GAAP is being made.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state or locality of the United States, the United States, or
a foreign government.

“Hedge Agreements” means the First Lien Hedge Agreements and the Second Lien
Hedge Agreements.

“Hedging Obligations” means the First Lien Hedging Obligations and the Second
Lien Hedging Obligations.

“Indebtedness” means “Indebtedness” within the meaning of the First Lien Credit
Agreement or the Initial Second Lien Document, as applicable. For the avoidance
of doubt, “Indebtedness” shall not include Hedging Obligations or Banking
Services Obligations.

“Initial Second Lien Document” has the meaning set forth in the Recitals to this
Agreement.

“Initial Second Lien Document Obligations” means all “Secured Obligations” (or
similar term) as defined in the Initial Second Lien Document.

“Initial Second Lien Document Collateral Agent” has the meaning set forth in the
Preamble to this Agreement.

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code or any other Debtor Relief Laws
with respect to any Obligor, (b) the appointment of or taking possession by a
receiver, interim receiver, receiver and manager, (preliminary) insolvency
receiver, liquidator, sequestrator, trustee or other custodian for all or a
substantial part of the property of any Obligor, (c) to the extent constituting
an “event of default” under the First Lien Credit Agreement or any Additional
First Lien Obligations Agreement, any liquidation, administration (or
appointment of an administrator), dissolution, reorganization or winding up of
any

 

10



--------------------------------------------------------------------------------

Obligor, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy, or (d) any general assignment for the benefit of
creditors or any other marshaling of assets and liabilities of any Obligor.

“Joinder Agreement” means a supplement to this Agreement in the form of (i) in
the case of any joining additional Obligor, Exhibit A hereto and (ii) in the
case of any joining Additional Lien Obligations Agent, Exhibit B hereto.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease having substantially the same economic effect as
any of the foregoing), in each case in the nature of security; provided that in
no event shall an operating lease in and of itself be deemed a Lien.

“New First Lien Agent” has the meaning set forth in Section 5.6.

“Obligors” means each First Lien Obligor and each Second Lien Obligor and each
other Person that has executed and delivered, or may from time to time hereafter
execute and deliver, a First Lien Collateral Document or a Second Lien
Collateral Document as a “grantor” or “pledgor” (or the equivalent thereof).

“Other Obligations” means the First Lien Other Obligations and the Second Lien
Other Obligations.

“Pay-Over Amount” has the meaning set forth in Section 6.3(b)(ii).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.

“Pledged Collateral” has the meaning set forth in Section 5.5(a).

“Post-Petition Interest” means interest (including interest accruing at the
default rate specified in the applicable First Lien Documents or the applicable
Second Lien Documents, as the case may be), fees, expenses and other amounts
that pursuant to the First Lien Documents or the Second Lien Documents, as the
case may be, continue to accrue or become due after the commencement of any
Insolvency or Liquidation Proceeding, whether or not such interest, fees,
expenses and other amounts are allowed or allowable, voided or subordinated
under any Debtor Relief Law or other applicable law or in any such Insolvency or
Liquidation Proceeding.

“Purchase Price” has the meaning set forth in Section 5.7(a).

“Recovery” has the meaning set forth in Section 6.5.

“Refinance” means, in respect of any Indebtedness and any agreement governing
any such Indebtedness, to refinance, extend, increase, renew, defease, amend,
restate, amend and restate, modify, supplement, restructure, replace, refund or
repay, or to issue other indebtedness, in exchange or replacement for or
refinancing of, such Indebtedness in whole or in part, including by adding or
replacing lenders, creditors, agents, obligors and/or guarantors, and including,
in each case, but not limited to, after the original instrument giving rise to
such Indebtedness has been terminated. “Refinanced” and “Refinancing” shall have
correlative meanings.

 

11



--------------------------------------------------------------------------------

“Related Claimholders” means, with respect to any Collateral Agent, its Related
First Lien Claimholders or its Related Second Lien Claimholders, as applicable.

“Related First Lien Claimholders” means, with respect to any First Lien
Collateral Agent, the First Lien Claimholders for which such First Lien
Collateral Agent acts as the “collateral agent” (or other agent or similar
representative) under the applicable First Lien Documents.

“Related Second Lien Claimholders” means, with respect to any Second Lien
Collateral Agent, the Second Lien Claimholders for which such Second Lien
Collateral Agent acts as the “collateral agent” (or other agent or similar
representative) under the applicable Second Lien Documents.

“Required First Lien Claimholders” means (a) at all times prior to the
occurrence of the Discharge of First Lien Obligations (other than the First Lien
Other Obligations), the First Lien Claimholders holding more than 50% of the sum
of (i) the aggregate outstanding principal amount of First Lien Obligations
(including participations in the face amount of the First Lien Letters of Credit
and any disbursements thereunder that have not been reimbursed, but excluding
the First Lien Other Obligations) plus (ii) the aggregate unfunded commitments
to extend credit which, when funded, would constitute First Lien Obligations
(other than the First Lien Other Obligations), and (b) at all times following
the occurrence of the Discharge of First Lien Obligations (other than the First
Lien Other Obligations), the First Lien Claimholders holding more than 50% of
the sum of (i) the then outstanding First Lien Secured Hedging Obligations plus
(ii) the then outstanding First Lien Banking Services Obligations; provided
that, in the case of both clauses (a) and (b) above, in the event there are
separate intercreditor arrangements between the holders of the First Lien
Obligations (or their agents), the Required First Lien Claimholders will mean
the “Required First Lien Claimholders” (or any similar term) or “Controlling
Secured Parties” (or any similar term) as defined in the First Lien
Intercreditor Agreement or other documentation providing such separate
intercreditor arrangements.

“Required Second Lien Claimholders” means (a) at all times prior to the
occurrence of the Discharge of Second Lien Obligations (other than the Second
Lien Other Obligations), the Second Lien Claimholders holding more than 50% of
the sum of (i) the aggregate outstanding principal amount of Second Lien
Obligations plus (ii) the aggregate unfunded commitments to extend credit which,
when funded, would constitute Second Lien Obligations (other than the Second
Lien Other Obligations), and (b) at all times following the occurrence of the
Discharge of Second Lien Obligations (other than the Second Lien Other
Obligations), the Second Lien Claimholders holding more than 50% of the sum of
(i) the then outstanding Second Lien Secured Hedging Obligations plus (ii) the
then outstanding Second Lien Banking Services Obligations; provided that, in the
case of both clauses (a) and (b) above, in the event there are separate
intercreditor arrangements between the holders of the Second Lien Obligations
(or their agents), the Required Second Lien Claimholders will mean the “Required
Second Lien Claimholders” (or any similar term) or “Controlling Secured Parties”
(or any similar term) as defined in the Second Lien Intercreditor Agreement or
other documentation providing such separate intercreditor arrangements.

“Responsible Officer” means with respect to any Person, the chief executive
officer, the president, the chief financial officer, the treasurer, any
assistant treasurer, any executive vice president, any senior vice president,
any vice president or the chief operating officer of such Person and any other
individual or similar official thereof responsible for the administration of the
obligations of such Person in respect of this Agreement.

“Second Lien Adequate Protection Payments” has the meaning set forth in
Section 6.3(b)(ii).

 

12



--------------------------------------------------------------------------------

“Second Lien Administrative Agent” has the meaning set forth in the Recitals to
this Agreement.

“Second Lien Banking Services” means any of the following services provided to
any Second Lien Obligor or any of its “subsidiaries” as defined in the Initial
Second Lien Document (or any similar term in any other Second Lien Financing
Document) commercial credit cards, stored value cards, purchasing cards,
treasury management services, netting services, overdraft protections, check
drawing services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and interstate
depository network services), employee credit card programs, cash pooling
services and any arrangements or services similar to any of the foregoing and/or
otherwise in connection with cash management and deposit accounts.

“Second Lien Banking Services Agreement” means any documentation with a Second
Lien Claimholder governing any Second Lien Banking Services Obligations.

“Second Lien Banking Services Obligations” means any and all obligations of the
Second Lien Obligors, whether absolute or contingent and however and whenever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), in connection with Second
Lien Banking Services (or similar term), in each case, that constitute Second
Lien Obligations.

“Second Lien Claimholders” means, at any relevant time, the holders of Second
Lien Obligations at that time, including the Second Lien Lenders, the Second
Lien Administrative Agent, the Second Lien Collateral Agent, the other agents
under the Initial Second Lien Document and any Additional Second Lien
Obligations Claimholders.

“Second Lien Collateral” means (i) the “Collateral” (or similar term) as defined
in the Initial Second Lien Document and (ii) any other assets and property of
any Obligor, whether real, personal or mixed, with respect to which a Lien is
granted or purported to be granted as security for any Second Lien Obligations
or that is otherwise subject to a Lien securing any Second Lien Obligations.

“Second Lien Collateral Agent” means the Initial Second Lien Document Collateral
Agent and any Additional Second Lien Obligations Agent.

“Second Lien Collateral Documents” means the “Collateral Documents” (or similar
term) as defined in the Initial Second Lien Document and any other agreement,
document or instrument pursuant to which a Lien is granted or purported to be
granted securing any Second Lien Obligations or under which rights or remedies
with respect to such Liens are governed.

“Second Lien Documents” means (i) the Second Lien Financing Documents, (ii) the
Second Lien Hedge Agreements governing Second Lien Secured Hedging Obligations
and (iii) the Second Lien Banking Services Agreements, in each case, as
Refinanced from time to time in accordance with the terms thereof and subject to
the terms hereof.

“Second Lien Financing Documents” means the Initial Second Lien Document, the
Second Lien Collateral Documents, the other “Loan Documents” (or similar term)
as defined in the Initial Second Lien Document, any Additional Second Lien
Obligations Agreement, and each of the other agreements, documents and
instruments providing for or evidencing any other Second Lien Obligation (other
than any Second Lien Other Obligation), and any other document or instrument
executed or delivered at any time in connection with any Second Lien Obligations
(other than any Second Lien Other Obligations), including any intercreditor or
joinder agreement among any Second Lien Claimholders, to the extent such are in
effect at the relevant time, as each may be Refinanced from time to time in
accordance with the terms thereof and subject to the terms hereof.

 

13



--------------------------------------------------------------------------------

“Second Lien Hedge Agreement” means any agreement with respect to any Derivative
Transaction between any Second Lien Obligor or any “subsidiary” (or similar
term) as defined in the Initial Second Lien Document (or any similar term in any
other Second Lien Document) and any Second Lien Claimholder.

“Second Lien Hedging Obligations” means, with respect to any Second Lien Obligor
or any “subsidiary” as defined in the Initial Second Lien Document (or any
similar term in any other Second Lien Document), the obligations of such Person
under any Second Lien Hedge Agreement.

“Second Lien Incremental Facility” means an “Incremental Facility” and any
“Incremental Equivalent Debt” (or, in each case, any similar term) as defined in
the Initial Second Lien Document or any similar terms in any other Second Lien
Financing Document.

“Second Lien Lenders” means the “Lenders” (or any similar term) under and as
defined in the Initial Second Lien Document and the “Lenders” (or any similar
term) as defined in any Additional Second Lien Obligations Agreement and also
shall include the issuing banks of any letters of credit issued (or deemed
issued) under any Second Lien Financing Document.

“Second Lien Obligations” means the Initial Second Lien Document Obligations and
all “Secured Obligations” (or any similar term) as defined in any other Second
Lien Financing Document. To the extent any payment by a Second Lien Obligor with
respect to any Second Lien Obligation (whether by or on behalf of any Second
Lien Obligor, as proceeds of security, enforcement of any right of setoff or
otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession, any
receiver or other Person, then the obligation or part thereof originally
intended to be satisfied shall, for all purposes of this Agreement and the
rights and obligations of the First Lien Claimholders and the Second Lien
Claimholders, be deemed to be reinstated and outstanding as if such payment had
not occurred. In the event that any interest, fees, expenses or other amounts
(including any interest accruing at the default rate or any Post-Petition
Interest) to be paid pursuant to the Second Lien Financing Documents, the Second
Lien Hedge Agreements governing Second Lien Secured Hedging Obligations or the
Second Lien Banking Services Agreements are disallowed by order of any court of
competent jurisdiction, including by order of a court presiding over an
Insolvency or Liquidation Proceeding, such interest, fees, expenses and other
amounts (including default interest and Post-Petition Interest) shall, as
between the First Lien Claimholders and the Second Lien Claimholders, be deemed
to continue to accrue and be added to the amount to be calculated as the “Second
Lien Obligations.”

“Second Lien Obligors” means, collectively, the “Loan Parties” (or any similar
term) as defined in the Initial Second Lien Document and the “Loan Parties” (or
any similar term) as defined in any other Second Lien Document.

“Second Lien Other Obligations” means the Second Lien Banking Services
Obligations and the Second Lien Secured Hedging Obligations.

“Second Lien Replacement Term Loan” means a “Replacement Term Loan” (or similar
term) as defined in the Initial Second Lien Document as in effect on the date
hereof (or any similar term in any other Second Lien Financing Document).

 

14



--------------------------------------------------------------------------------

“Second Lien Secured Hedging Obligations” means all Second Lien Hedging
Obligations of the Second Lien Obligors, whether absolute, or contingent and
howsoever and whenever created, arising, evidenced or acquired (including all
renewals, extensions or modifications thereof and substitutions therefor), in
each case, that constitute Second Lien Obligations; provided that in no event
shall any obligations constitute Second Lien Secured Hedging Obligations to the
extent such obligations constitute First Lien Secured Hedging Obligations.

“Series” means, with respect to First Lien Obligations or Second Lien
Obligations, all First Lien Obligations or Second Lien Obligations secured by
the same First Lien Collateral Documents or same Second Lien Collateral
Documents, as the case may be, and represented by the same Collateral Agent
acting in the same capacity.

“Shared Collateral” means any Collateral subject to any Shared Collateral
Document.

“Shared Collateral Document” means any Collateral Document that is both a First
Lien Collateral Document and a Second Lien Collateral Document.

“Short Fall” has the meaning set forth in Section 6.3(b)(ii).

“Standstill Period” has the meaning set forth in Section 3.1(a)(1).

“subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, trustees or other
Persons performing similar functions) having the power to direct or cause the
direction of the management and policies thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
subsidiaries of such Person or a combination thereof, in each case to the extent
the relevant entity’s financial results are required to be included in such
Person’s consolidated financial statements under GAAP; provided that in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interests in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding. Unless otherwise specified,
“subsidiary” shall mean any subsidiary of the Administrative Borrower.

“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.

1.2 Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time permitted to be Refinanced or replaced in
accordance with the terms hereof, in each case to the extent so Refinanced or
replaced;

(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

 

15



--------------------------------------------------------------------------------

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections, clauses or paragraphs shall be construed
to refer to Sections, clauses or paragraphs of this Agreement, unless otherwise
specified;

(e) any reference to any law or regulation shall (i) include all statutory and
regulatory provisions consolidating, amending, replacing, interpreting or
supplementing such law or regulation, and (ii) unless otherwise specified, refer
to such law or regulation as amended, modified or supplemented from time to
time; and

(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Notwithstanding anything to the contrary set forth in this Agreement, any
reference herein to the First Lien Financing Documents, the First Lien Documents
or any of the First Lien Credit Agreement or any other First Lien Document
individually “as in effect on the date hereof,” “as in effect on the date
entered into” or words of similar meaning shall include a reference to any
amendment or other modification of any such document that has been made in
accordance with, or with respect to any matters that are not prohibited by,
Section 5.3(a); provided that any statement herein to the effect that a
capitalized term shall have the meaning as defined in a First Lien Document “as
in effect on the date hereof,” “as in effect on the date entered into” (or words
of similar meaning) shall not include any changes to such term, if any,
contained in any such amendment or modification. Notwithstanding anything to the
contrary set forth in this Agreement, any reference herein to the Initial Second
Lien Documents or any of the Second Lien Financing Documents or the Initial
Second Lien Document or any other Second Lien Document individually “as in
effect on the date hereof,” “as in effect on the date entered into” or words of
similar meaning shall include a reference to any amendment or other modification
of any such document that has been made in accordance with, or with respect to
any matters that are not prohibited by, Section 5.3(b); provided that any
statement herein to the effect that a capitalized term shall have the meaning as
defined in a Second Lien Document “as in effect on the date hereof,” “as in
effect on the date entered into” (or words of similar meaning) shall not include
any changes to such term, if any, contained in any such amendment or
modification.

SECTION 2. Lien Priorities.

2.1 Relative Priorities. Notwithstanding the date, time, method, manner or order
of grant, attachment, recordation or perfection of any Liens on the Collateral
securing the Second Lien Obligations or of any Liens on the Collateral securing
the First Lien Obligations, and notwithstanding any provision of the UCC or any
other applicable law, or the Initial Second Lien Documents or the First Lien
Documents, or any defect or deficiencies in, or failure to perfect or lapse in
perfection of, or avoidance as a fraudulent conveyance or otherwise of, the
Liens securing the First Lien Obligations or any other circumstance whatsoever,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Obligor, each Second Lien Collateral Agent, on behalf of itself and
its Related Second Lien Claimholders, hereby agrees that:

(a) any Lien on the Collateral securing any First Lien Obligations now or
hereafter held by or on behalf of any First Lien Collateral Agent, any other
First Lien Claimholders or any agent or trustee therefor, regardless of how
acquired, whether by grant, possession, statute (including any judgment lien),
operation of law, subrogation or otherwise, shall be senior in all respects and
prior to any Lien on the Collateral securing any of the Second Lien Obligations;

 

16



--------------------------------------------------------------------------------

(b) any Lien on the Collateral securing any Second Lien Obligations now or
hereafter held by or on behalf of any Second Lien Collateral Agent, any other
Second Lien Claimholders or any agent or trustee therefor, regardless of how
acquired, whether by grant, possession, statute (including any judgment lien),
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Collateral securing any of the First Lien
Obligations; and

(c) all Liens on the Collateral securing any First Lien Obligations shall be and
remain senior in all respects and prior to all Liens on the Collateral securing
any Second Lien Obligations for all purposes, whether or not such Liens securing
any First Lien Obligations are subordinated to any Lien securing any other
obligation of the Obligors or any other Person.

2.2 Prohibition on Contesting Liens. Each Second Lien Collateral Agent, for
itself and on behalf of its Related Second Lien Claimholders, and each First
Lien Collateral Agent, for itself and on behalf of its Related First Lien
Claimholders, agrees that it and its Related Claimholders will not (and each
hereby waives any right to) directly or indirectly contest or challenge, or
support any other Person in contesting or challenging, in any proceeding
(including any Insolvency or Liquidation Proceeding), (i) the validity or
enforceability of any First Lien Document or any Second Lien Document, or any
First Lien Obligation or any Second Lien Obligation, (ii) the existence,
validity, perfection, priority or enforceability of the Liens securing any First
Lien Obligations or any Second Lien Obligations or (iii) the relative rights and
duties of the First Lien Claimholders or the Second Lien Claimholders granted
and/or established in this Agreement or any Collateral Document with respect to
such Liens; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any First Lien Collateral Agent or any other
First Lien Claimholder to enforce this Agreement or to exercise any of its
remedies or rights hereunder, including the provisions of this Agreement
relating to the priority of the Liens securing the First Lien Obligations as
provided in Sections 2.1 and 3.1.

2.3 No New Liens. Subject to Section 2.6 hereof, the parties hereto agree that,
so long as the Discharge of First Lien Obligations has not occurred, (a) none of
the Obligors shall grant or permit any additional Liens on any asset or property
of any Obligor to secure any Second Lien Obligation unless it has granted, or
concurrently therewith grants, through documentation in form and substance
satisfactory to the Directing First Lien Collateral Agent, a Lien on such asset
or property of such Obligor to secure the First Lien Obligations; and (b) none
of the Obligors shall grant or permit any additional Liens on any asset or
property of any Obligor to secure any First Lien Obligation unless it has
granted, or concurrently therewith grants, through documentation in form and
substance satisfactory to the Directing Second Lien Collateral Agent, a Lien on
such asset or property of such Obligor to secure the Second Lien Obligations. So
long as the Discharge of First Lien Obligations has not occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any of
the Obligors, the parties hereto agree that if any Second Lien Claimholder shall
acquire or hold any Lien on any assets of any Obligor securing any Second Lien
Obligation which assets are not also subject to the first priority Lien of the
First Lien Claimholders under the First Lien Collateral Documents, then, without
limiting any other rights and remedies available to any First Lien Collateral
Agent or the other First Lien Claimholders, the applicable Second Lien
Collateral Agent, on behalf of itself and its Related Second Lien Claimholders,
agrees that the applicable Second Lien Collateral Agent or such Second Lien
Claimholder, as the case may be, shall, without the need for any further consent
of any Person and notwithstanding anything to the contrary in any other
document, be deemed to also hold and have hold such Lien for the benefit of the
applicable First Lien Collateral Agent and the First Lien Claimholders as
security for the First Lien Obligations (subject to the Lien priority and other
terms hereof) and shall promptly notify the First Lien Collateral Agents in
writing of the existence of such Lien (if and to the extent the applicable
Second Lien Collateral Agent or such Second Lien Claimholder has actual
knowledge of the existence of such Lien) and in any event take such actions as
may be reasonably requested by the Directing First Lien Collateral

 

17



--------------------------------------------------------------------------------

Agent to assign such Liens to the Directing First Lien Collateral Agent (but may
retain a junior Lien on such assets or property subject to the terms hereof) or,
in the event that such Liens do not secure all First Lien Obligations, the
relevant First Lien Collateral Agent (and/or each of their respective designees)
as security for the applicable First Lien Obligations. To the extent that the
provisions of the immediately preceding sentence are not complied with for any
reason, without limiting any other right or remedy available to any First Lien
Collateral Agent or any other First Lien Claimholder, each Second Lien
Collateral Agent agrees, for itself and on behalf of its Related Second Lien
Claimholders, that any amounts received by or distributed to any of them
pursuant to or as a result of Liens so granted shall be subject to Section 4.2.

2.4 Similar Liens and Agreements. In furtherance of Sections 2.3 and 8.9, each
First Lien Collateral Agent, for itself and on behalf of its Related First Lien
Claimholders, and each Second Lien Collateral Agent, for itself and on behalf of
its Related Second Lien Claimholders, agrees, subject to the other provisions of
this Agreement:

(a) upon request by the Directing First Lien Collateral Agent or the Directing
Second Lien Collateral Agent, to cooperate in good faith (and to direct their
counsel to cooperate in good faith) from time to time in order to determine the
specific items included in the First Lien Collateral and the Second Lien
Collateral and the steps taken to perfect their respective Liens thereon and the
identity of the respective parties obligated under the First Lien Documents and
the Second Lien Documents; and

(b) that the documents, agreements or instruments creating or evidencing the
First Lien Collateral and the Second Lien Collateral and guaranties for the
First Lien Obligations and the Second Lien Obligations, subject to
Section 5.3(c), shall be in all material respects the same forms of documents,
agreements or instruments, other than with respect to the “first priority” and
the “second priority” nature of the Liens thereunder, the identity of the
secured parties that are parties thereto or secured thereby and other matters
contemplated by this Agreement.

2.5 Nature of Obligations. The priorities of the Liens provided in Section 2.1
shall not be altered or otherwise affected by (a) any Refinancing of the First
Lien Obligations or the Second Lien Obligations or (b) any action or inaction
which any of the First Lien Claimholders or the Second Lien Claimholders may
take or fail to take in respect of the Collateral. Each Second Lien Collateral
Agent, for itself and on behalf of its Related Second Lien Claimholders, agrees
and acknowledges that (i) a portion of the First Lien Obligations is revolving
in nature and that the amount thereof that may be outstanding at any time or
from time to time may be increased or reduced and subsequently reborrowed,
(ii) the terms of the First Lien Documents and the First Lien Obligations may be
amended, supplemented or otherwise modified, and the First Lien Obligations, or
a portion thereof, may be Refinanced from time to time and (iii) the aggregate
amount of the First Lien Obligations may be increased, in each case, without
notice to or consent by the Second Lien Collateral Agents or the Second Lien
Claimholders and without affecting the provisions hereof, except as otherwise
expressly set forth herein. As between the Administrative Borrower and the other
Obligors and the Second Lien Claimholders, the foregoing provisions will not
limit or otherwise affect the obligations of the Administrative Borrower and the
Obligors contained in any Second Lien Document with respect to the incurrence of
additional First Lien Obligations.

2.6 Certain Cash Collateral. Notwithstanding anything in this Agreement or any
other First Lien Document or Second Lien Document to the contrary, collateral
consisting of cash and cash equivalents pledged to secure (i) First Lien
Obligations under any First Lien Financing Document consisting of reimbursement
obligations in respect of First Lien Letters of Credit issued thereunder or
otherwise held by the First Lien Credit Agreement Collateral Agent or the First
Lien Administrative

 

18



--------------------------------------------------------------------------------

Agent, as applicable, pursuant to Section 2.05, 2.11(b)(vii), 2.18(b), 2.19 or
Article 7 of the First Lien Credit Agreement (or any equivalent successor
provision), (ii) First Lien Obligations under First Lien Hedge Agreements to the
extent permitted by the First Lien Documents and Initial Second Lien Documents
and/or (iii) Second Lien Obligations under Second Lien Hedge Agreements to the
extent permitted by the First Lien Documents and Initial Second Lien Documents,
shall be applied as specified in the relevant First Lien Financing Document, the
relevant First Lien Hedge Agreement and/or the relevant Second Lien Hedge
Agreement, as applicable, and will not constitute Collateral hereunder.

SECTION 3. Enforcement.

3.1 Exercise of Remedies.

(a) Until the Discharge of First Lien Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any of
the Obligors, each of the Second Lien Collateral Agents, for itself and on
behalf of its Related Second Lien Claimholders, hereby agrees that it and its
Related Second Lien Claimholders:

(1) will not exercise or seek to exercise any rights or remedies (including
setoff) with respect to any Collateral or institute or commence, or join with
any Person in instituting or commencing, any other Enforcement Action or any
other action or proceeding with respect to such rights or remedies (including
any action of foreclosure, enforcement, collection or execution and any
Insolvency or Liquidation Proceeding); provided that the Directing Second Lien
Collateral Agent or any Person authorized by it may commence an Enforcement
Action or otherwise exercise any or all such rights or remedies after the
passage of a period of at least 180 days since the Directing First Lien
Collateral Agent shall have received notice from the Directing Second Lien
Collateral Agent with respect to the acceleration by the relevant Second Lien
Claimholders of the maturity of all then outstanding Second Lien Obligations
(and requesting that Enforcement Action be taken with respect to the Collateral)
so long as the applicable “event of default” shall not have been cured or waived
(or the applicable acceleration rescinded) (the “Standstill Period”); provided
further that notwithstanding anything herein to the contrary, in no event shall
the Second Lien Collateral Agents or any other Second Lien Claimholders exercise
any rights or remedies with respect to any Collateral or institute or commence,
or join with any Person in instituting or commencing, any other Enforcement
Action or any other action or proceeding with respect to such rights or
remedies, if, notwithstanding the expiration of the Standstill Period, either
(A) the Directing First Lien Collateral Agent or any other First Lien
Claimholder shall have commenced and be diligently pursuing (or shall have
sought or requested and be diligently pursuing relief from or modification of
the automatic stay or any other stay in any Insolvency or Liquidation Proceeding
to enable the commencement and the pursuit of) an Enforcement Action or other
exercise of their rights or remedies in each case with respect to all or any
material portion of the Collateral (with any determination of which Collateral
to proceed against, and in what order, to be made by the Directing First Lien
Collateral Agent or such First Lien Claimholders in their reasonable judgment)
or (B) any of the Obligors is then a debtor in any Insolvency or Liquidation
Proceeding;

(2) will not contest, protest or object to any Enforcement Action brought by the
Directing First Lien Collateral Agent or any other First Lien Claimholder or any
other exercise by the Directing First Lien Collateral Agent or any other First
Lien Claimholder of any rights and remedies relating to the Collateral under the
First Lien Documents or otherwise;

(3) subject to their rights under clause (a)(1) above, will not object to the
forbearance by the Directing First Lien Collateral Agent or the other First Lien
Claimholders from bringing or

 

19



--------------------------------------------------------------------------------

pursuing any Enforcement Action or any other exercise of any rights or remedies
relating to the Collateral, in each case so long as any proceeds received by the
Directing First Lien Collateral Agents or other First Lien Claimholders in
excess of those necessary to achieve a Discharge of First Lien Obligations are
distributed in accordance with Section 4.1; and

(4) will not take or receive any Collateral, or any proceeds of or payment with
respect to any Collateral, in connection with any Enforcement Action or any
other exercise of any right or remedy with respect to any Collateral or any
Insolvency or Liquidation Proceeding in its capacity as a creditor or in
connection with any insurance policy award or any award in a condemnation or
similar proceeding (or deed in lieu of condemnation) with respect to any
Collateral, in each case unless and until the Discharge of First Lien
Obligations has occurred, except in connection with any foreclosure expressly
permitted by Section 3.1(a)(1) to the extent such Second Lien Collateral Agent
and its Related Second Lien Claimholders are permitted to retain the proceeds
thereof in accordance with Section 4.1.

Without limiting the generality of the foregoing, until the Discharge of First
Lien Obligations has occurred, except as expressly provided in
Sections 3.1(a)(1), 3.1(c) and 6.3(b), the sole right of each Second Lien
Collateral Agent and the other Second Lien Claimholders with respect to the
Collateral (other than inspection, monitoring, reporting and similar rights
provided for in the Second Lien Financing Documents) is to hold a Lien on the
Collateral pursuant to the Second Lien Collateral Documents for the period and
to the extent granted therein and to receive a share of the proceeds thereof, if
any, after the Discharge of First Lien Obligations has occurred.

(b) Until the Discharge of First Lien Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
First Lien Obligor, subject to Sections 3.1(a)(1), 3.1(c) and 6.3(b), the First
Lien Collateral Agents and the other First Lien Claimholders shall have the
exclusive right to commence and maintain an Enforcement Action or otherwise
exercise any rights and remedies (including set-off, recoupment and the right to
“credit bid” their debt, except that the Second Lien Collateral Agents shall
have the “credit bid” rights set forth in Section 3.1(c)(6)), and make
determinations regarding the release, Disposition, or restrictions with respect
to the Collateral, in each case without any consultation with or the consent of
any Second Lien Collateral Agent or any other Second Lien Claimholder; provided
that any proceeds received by any First Lien Collateral Agent in excess of those
necessary to achieve a Discharge of First Lien Obligations are distributed in
accordance with Section 4.1. In commencing or maintaining any Enforcement Action
or otherwise exercising rights and remedies with respect to the Collateral, the
First Lien Collateral Agents and the other First Lien Claimholders may enforce
the provisions of the First Lien Documents and exercise rights and remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion in compliance with any applicable law and
without consultation with any Second Lien Collateral Agent or any other Second
Lien Claimholder and regardless of whether any such exercise is adverse to the
interest of any Second Lien Claimholder. Such exercise and enforcement shall
include the rights of an agent appointed by them to sell or otherwise Dispose of
Collateral upon foreclosure, to incur expenses in connection with such sale or
other Disposition, and to exercise all the rights and remedies of a secured
creditor under the UCC or other applicable law and of a secured creditor under
Debtor Relief Laws of any applicable jurisdiction.

(c) Notwithstanding the foregoing, each Second Lien Collateral Agent and any
other Second Lien Claimholder may:

(1) file a claim, proof of claim or statement of interest with respect to the
Second Lien Obligations; provided that an Insolvency or Liquidation Proceeding
has been commenced by or against any of the Second Lien Obligors by a Person
other than a Second Lien Claimholder;

 

20



--------------------------------------------------------------------------------

(2) take any action in order to create, perfect, preserve or protect (but not
enforce) its Lien on the Collateral to the extent (A) not adverse to the
priority status of the Liens on the Collateral securing the First Lien
Obligations, or the rights of any First Lien Collateral Agent or the other First
Lien Claimholders to exercise rights and remedies in respect thereof, and
(B) not otherwise inconsistent with the terms of this Agreement, including the
automatic release of Liens provided in Section 5.1;

(3) file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the claims of
the Second Lien Claimholders, including any claims or Liens secured by the
Collateral, if any, in each case to the extent not inconsistent with the terms
of this Agreement;

(4) vote on any plan of reorganization or similar dispositive restructuring
plan, arrangement, compromise or liquidation, file any proof of claim, make
other filings and make any arguments and motions with respect to the Second Lien
Obligations and the Collateral that are, in each case, in accordance with the
terms of this Agreement, including Section 6.9(c); provided that no filing of
any claim or vote, or pleading relating to such claim or vote, to accept or
reject a disclosure statement, plan of reorganization or similar dispositive
restructuring plan, arrangement, compromise or liquidation, or any other
document, agreement or proposal similar to the foregoing by any Second Lien
Collateral Agent or any other Second Lien Claimholder may be inconsistent with
the terms of this Agreement;

(5) exercise any of its rights or remedies with respect to the Collateral after
the termination of the Standstill Period to the extent permitted by
Section 3.1(a)(1); and

(6) bid for or purchase any Collateral at any public, private or judicial
foreclosure upon such Collateral initiated by the Directing First Lien
Collateral Agent or any other First Lien Claimholder, or any sale of any
Collateral during an Insolvency or Liquidation Proceeding; provided that such
bid may not include a “credit bid” in respect of any Second Lien Obligations
unless the cash proceeds of such bid are otherwise sufficient to cause the
Discharge of First Lien Obligations.

(d) Subject to Sections 3.1(a)(1), 3.1(c) and 6.3(b) each Second Lien Collateral
Agent, for itself and on behalf of its Related Second Lien Claimholders:

(1) agrees that it and its Related Second Lien Claimholders will not take any
action that would hinder, delay, limit or prohibit any exercise of rights or
remedies under the First Lien Documents or is otherwise prohibited hereunder,
including any collection or Disposition of any Collateral, whether by
foreclosure or otherwise, or that would limit, invalidate, avoid or set aside
any Lien securing any First Lien Obligations or any First Lien Collateral
Document or subordinate the priority of the First Lien Obligations to the Second
Lien Obligations or grant the Liens securing the Second Lien Obligations equal
ranking to the Liens securing the First Lien Obligations;

(2) hereby waives any and all rights it or its Related Second Lien Claimholders
may have as a junior Lien creditor or otherwise (whether arising under the UCC
or under any other law) to object to the manner in which the First Lien
Collateral Agents or the other First Lien Claimholders seek to enforce or
collect the First Lien Obligations or the Liens securing the First Lien
Obligations, regardless of whether any action or failure to act by or on behalf
of any First Lien Collateral Agent or any other First Lien Claimholders is
adverse to the interest of any Second Lien Claimholders; and

 

21



--------------------------------------------------------------------------------

(3) hereby acknowledges and agrees that no covenant, agreement or restriction
contained in the Second Lien Collateral Documents or any other Second Lien
Document shall be deemed to restrict in any way the rights and remedies of any
First Lien Collateral Agent or the other First Lien Claimholders with respect to
the Collateral as set forth in this Agreement and the First Lien Documents.

(e) The Second Lien Collateral Agents and the other Second Lien Claimholders may
exercise rights and remedies as unsecured creditors against the Obligors that
have guaranteed or granted Liens to secure the Second Lien Obligations in
accordance with the terms of Initial Second Lien Documents and applicable law
(other than initiating or joining in an involuntary case or proceeding under any
Insolvency or Liquidation Proceeding with respect to any Obligor, prior to the
termination of the Standstill Period or as otherwise prohibited pursuant to the
second proviso in Section 3.1(a)(1)); provided that (i) any such exercise shall
not be directly or indirectly inconsistent with or prohibited by the terms of
this Agreement (including Section 6 and any provision prohibiting or restricting
the Second Lien Claimholders from taking various actions or making various
objections) and (ii) in the event that any Second Lien Claimholder becomes a
judgment Lien creditor in respect of any Collateral as a result of its
enforcement of its rights as an unsecured creditor with respect to the Second
Lien Obligations, such judgment Lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the First Lien Obligations)
as the other Liens securing the Second Lien Obligations are subject to this
Agreement. Nothing in this Agreement shall prohibit the receipt by any Second
Lien Collateral Agent or Second Lien Claimholder of the required payments of
principal, premium, interest, fees and other amounts due under the Initial
Second Lien Documents so long as such receipt is not the direct or indirect
result of the exercise by a Second Lien Collateral Agent or other Second Lien
Claimholder of rights or remedies as a secured creditor in respect of
Collateral, including any right of setoff.

3.2 Agreement Among First Lien Claimholders; Agreement Among Second Lien
Claimholders.

(a) Subject to the First Lien Intercreditor Agreement or other applicable
intercreditor arrangements among the applicable Series of First Lien
Obligations, each First Lien Collateral Agent, on behalf of itself and its
Related First Lien Claimholders, solely as among themselves in such capacity and
solely for their mutual benefit, hereby agrees that the First Lien Collateral
Agent designated as the Directing First Lien Collateral Agent shall have the
sole right and power, as among the First Lien Collateral Agents and the other
First Lien Claimholders, to take and direct any right or remedy with respect to
Collateral in accordance with the terms of this Agreement, the relevant First
Lien Collateral Documents, the First Lien Intercreditor Agreement and any other
intercreditor agreement among the Directing First Lien Collateral Agent and each
other First Lien Collateral Agent. The Directing First Lien Collateral Agent
shall be entitled to the benefit of all the exculpatory, indemnity and
reimbursement provisions set forth in any First Lien Document for the benefit of
any “collateral agent” (or any other agent or similar representative) with
respect to any exercise by the Directing First Lien Collateral Agent of any of
the rights or remedies under this Agreement, including any such exercise of any
right or remedy with respect to any Collateral, or any other action or inaction
by it in its capacity as the Directing First Lien Collateral Agent.

(b) Subject to (i) any applicable intercreditor arrangements among the relevant
Series of Second Lien Obligations, (ii) Section 3.1(c), (iii) Section 3.1(e) and
(iv) the proviso to the second sentence of Section 8.15(b), in each case solely
to the extent provided therein, each Second Lien Collateral Agent, on behalf of
itself and its Related Second Lien Claimholders, solely as among

 

22



--------------------------------------------------------------------------------

themselves in such capacity and solely for their mutual benefit, hereby agrees
that the Second Lien Collateral Agent designated as the Directing Second Lien
Collateral Agent shall have the sole right and power, as among the Second Lien
Collateral Agents and the other Second Lien Claimholders, to take and direct any
right or remedy with respect to Collateral in accordance with the terms of this
Agreement, the relevant Second Lien Collateral Documents, the Second Lien
Intercreditor Agreement and any other intercreditor agreement among the
Directing Second Lien Collateral Agent and each other Second Lien Collateral
Agent. The Directing Second Lien Collateral Agent shall be entitled to the
benefit of all the exculpatory, indemnity and reimbursement provisions set forth
in any Second Lien Document for the benefit of any “collateral agent” (or any
other agent or similar representative) with respect to any exercise by the
Directing Second Lien Collateral Agent of any of the rights or remedies under
this Agreement, including any such exercise of any right or remedy with respect
to any Collateral, or any other action or inaction by it in its capacity as the
Directing Second Lien Collateral Agent.

SECTION 4. Payments.

4.1 Application of Proceeds. So long as the Discharge of First Lien Obligations
has not occurred, whether or not any Insolvency or Liquidation Proceeding has
been commenced by or against any Obligor, any Collateral or any proceeds
(whether in cash or otherwise) thereof received in connection with any
Enforcement Action or other exercise of rights or remedies by any First Lien
Collateral Agent or the other First Lien Claimholders (including any Disposition
referred to in Section 5.1) or any Insolvency or Liquidation Proceeding, shall
be applied by the Directing First Lien Collateral Agent to the First Lien
Obligations in accordance with the terms of the First Lien Documents, including
any First Lien Intercreditor Agreement and any other intercreditor agreement
among the First Lien Collateral Agents. Upon the Discharge of First Lien
Obligations, the Directing First Lien Collateral Agent shall deliver to the
Directing Second Lien Collateral Agent any remaining Collateral and proceeds
thereof then held by it in the same form as received, with any necessary
endorsements (such endorsements shall be without recourse and without
representation or warranty) to the Directing Second Lien Collateral Agent, or as
a court of competent jurisdiction may otherwise direct, to be applied by the
Directing Second Lien Collateral Agent to the Second Lien Obligations in
accordance with the terms of Initial Second Lien Documents, including any other
intercreditor agreement among the Second Lien Collateral Agents.

4.2 Payments Over.

(a) So long as the Discharge of First Lien Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any Obligor, any Collateral or proceeds thereof (including any assets or
proceeds subject to Liens that have been avoided or otherwise invalidated), any
assets or proceeds subject to Liens referred to in Section 2.3, any amounts
referred to in the last sentence of Section 6.3(b) or any other distribution
(whether or not expressly characterized as such) in respect of the Collateral
(including in connection with any Disposition of any Collateral) received by any
Second Lien Collateral Agent or any other Second Lien Claimholders in connection
with any Enforcement Action or any Insolvency or Liquidation Proceeding or other
exercise of any right or remedy (including set-off or recoupment) relating to
the Collateral in contravention of this Agreement, or received by any Second
Lien Collateral Agent or any other Second Lien Claimholders in connection with
any insurance policy claim or any condemnation award (or deed in lieu of
condemnation), in each case, shall be held in trust and forthwith paid over to
the Directing First Lien Collateral Agent for the benefit of the First Lien
Claimholders in the same form as received, with any necessary endorsements, or
as a court of competent jurisdiction may otherwise direct.

(b) Except as otherwise set forth in Section 6.3, so long as the Discharge of
First Lien Obligations has not occurred, if in any Insolvency or Liquidation
Proceeding any Second Lien

 

23



--------------------------------------------------------------------------------

Collateral Agent or any other Second Lien Claimholders shall receive any
distribution of money or other property in respect of or on account of the
Collateral (including any assets or proceeds subject to Liens that have been
avoided or otherwise invalidated or any amounts referred to in the last sentence
of Section 6. 3(b)), such money, other property or amounts shall be held in
trust and forthwith paid over to the Directing First Lien Collateral Agent for
the benefit of the First Lien Claimholders in the same form as received, with
any necessary endorsements. Any Lien received by any Second Lien Collateral
Agent or any other Second Lien Claimholders in respect of any of the Second Lien
Obligations in any Insolvency or Liquidation Proceeding shall be subject to the
terms of this Agreement.

(c) Until the Discharge of First Lien Obligations occurs, each Second Lien
Collateral Agent, for itself and on behalf of its Related Second Lien
Claimholders, hereby irrevocably constitutes and appoints the Directing First
Lien Collateral Agent and any officer or agent of the Directing First Lien
Collateral Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Second Lien Collateral Agent or any such Second Lien Claimholder
or in the Directing First Lien Collateral Agent’s own name, from time to time in
the Directing First Lien Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 4.2, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 4.2, including any
endorsements or other instruments of transfer or release. This power is coupled
with an interest and is irrevocable until the Discharge of First Lien
Obligations.

SECTION 5. Other Agreements.

5.1 Releases.

(a) In connection with any Enforcement Action by the Directing First Lien
Collateral Agent or any other exercise by the Directing First Lien Collateral
Agent of rights or remedies in respect of the Collateral (including any
Disposition of any of the Collateral by any Obligor, with the consent of the
Directing First Lien Collateral Agent, after the occurrence and during the
continuance of an “event of default” under the First Lien Documents), in each
case, prior to the Discharge of First Lien Obligations, the Directing First Lien
Collateral Agent is irrevocably authorized (at the cost of the Obligors in
accordance with the terms of the applicable First Lien Financing Document and
without any consent, sanction, authority or further confirmation from the
Directing Second Lien Collateral Agent, any other Second Lien Claimholder or any
Obligor): (i) to release any of its Liens on any part of the Collateral or any
other claim over the asset that is the subject of such Enforcement Action or
such other exercise of rights or remedies, in which case the Liens or any other
claim over the asset that is the subject of such Enforcement Action, if any, of
each Second Lien Collateral Agent, for itself and for the benefit of its Related
Second Lien Claimholders, shall be automatically, unconditionally and
simultaneously released to the same extent as the Liens or other claims of the
Directing First Lien Collateral Agent and each other First Lien Collateral Agent
are so released (and the Directing First Lien Collateral Agent is irrevocably
authorized to execute and deliver or enter into any release of such Liens or
claims that may, in the discretion of the Directing First Lien Collateral Agent,
be considered necessary or reasonably desirable in connection with such
releases); and (ii) if the asset that is the subject of such Enforcement Action
consists of the equity interests of any Obligor, to release (x) such Obligor and
any subsidiary of such Obligor from all or any part of its First Lien
Obligations, in which case such Obligor and any subsidiary of such Obligor shall
be automatically, unconditionally and simultaneously released to the same extent
from its Second Lien Obligations, and (y) any Liens or other claims on any
assets of such Obligor and any subsidiary of such Obligor, in which case the
Liens or other claims on such assets of each Second Lien Collateral Agent, for
itself or for the benefit of its Related Second Lien Claimholders, shall be
automatically, unconditionally and simultaneously released to the same extent as
such Liens of the Directing First Lien Collateral Agent and each other First
Lien Collateral Agent are so released (and the

 

24



--------------------------------------------------------------------------------

Directing First Lien Collateral Agent is irrevocably authorized to execute and
deliver or enter into any release of such Liens or claims that may, in the
discretion of the Directing First Lien Collateral Agent, be considered necessary
or reasonably desirable in connection with such releases). Each Second Lien
Collateral Agent, for itself or on behalf of its Related Second Lien
Claimholders, shall promptly execute and deliver to the Directing First Lien
Collateral Agent or such Obligor such termination statements, releases and other
documents as the Directing First Lien Collateral Agent or such Obligor may
request to effectively confirm the foregoing releases upon delivery to the
Second Lien Collateral Agents of copies of such termination statements, releases
and other documents used to effect such releases with respect to the Collateral
securing the First Lien Obligations from a Responsible Officer of the requesting
party. The proceeds of any such Disposition shall be applied in accordance with
Section 4.1.

(b) If in connection with any sale, lease, exchange, transfer or other
disposition (collectively, a “Disposition”) of any Collateral by any Obligor
permitted under the terms of both the First Lien Financing Documents and the
Second Lien Financing Documents (other than in connection with an Enforcement
Action or other exercise of any First Lien Collateral Agent’s rights or remedies
in respect of the Collateral, which shall be governed by Section 5.1(a) above),
the Directing First Lien Collateral Agent or any other First Lien Collateral
Agent, for itself and on behalf of its Related First Lien Claimholders, releases
any of its Liens on any part of the Collateral, or releases any Obligor from its
obligations under its guaranty of the First Lien Obligations, in each case other
than in connection with, or following, the Discharge of First Lien Obligations,
then the Liens, if any, of each Second Lien Collateral Agent, for itself or for
the benefit of its Related Second Lien Claimholders, on such Collateral, and the
obligations of such Obligor under its guaranty of the Second Lien Obligations,
shall be automatically, unconditionally and simultaneously released; provided
that such release by such Second Lien Collateral Agent, for itself or for the
benefit of its Related Second Lien Claimholders, shall not extend to or
otherwise affect any of the rights of the Second Lien Claimholders to the
proceeds from any such Disposition. Each Second Lien Collateral Agent, for
itself or on behalf of its Related Second Lien Claimholders, shall promptly
execute and deliver to the Directing First Lien Collateral Agent or such Obligor
such termination statements, releases and other documents as the Directing First
Lien Collateral Agent or such Obligor may request to effectively confirm the
foregoing releases upon delivery to the Second Lien Collateral Agents of copies
of such termination statements, releases and other documents used to effect such
release with respect to the Collateral securing the First Lien Obligations from
a Responsible Officer of the Administrative Borrower or the Directing First Lien
Collateral Agent and an officer’s certificate of a Responsible Officer of the
relevant Obligor stating that such disposition has been consummated in
compliance with the terms of Initial Second Lien Document.

(c) Until the Discharge of First Lien Obligations occurs, each Second Lien
Collateral Agent, for itself and on behalf of its Related Second Lien
Claimholders, hereby irrevocably constitutes and appoints the Directing First
Lien Collateral Agent and any officer or agent of the Directing First Lien
Collateral Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Second Lien Collateral Agent or such Second Lien Claimholders or
in the Directing First Lien Collateral Agent’s own name, from time to time in
the Directing First Lien Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 5.1, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release. This power is coupled
with an interest and is irrevocable until the Discharge of First Lien
Obligations.

(d) Until the Discharge of First Lien Obligations occurs, to the extent that any
First Lien Collateral Agent or the other First Lien Claimholders (i) have
released any Lien on Collateral or any Obligor from its obligation under its
guaranty and any such Liens or guaranty are later reinstated or (ii) obtain any
additional guarantees from any Obligor or any subsidiary of the Administrative
Borrower, then each Second Lien Collateral Agent, for itself and on behalf of
its Related Second Lien Claimholders, shall be granted an additional guaranty.

 

25



--------------------------------------------------------------------------------

5.2 Insurance and Condemnation Awards. Until the Discharge of First Lien
Obligations has occurred, the Directing First Lien Collateral Agent shall have
the sole and exclusive right, subject to the rights of the First Lien Obligors
under the First Lien Financing Documents, to settle or adjust claims over any
insurance policy covering the Collateral in the event of any loss thereunder and
to approve any award granted in any condemnation or similar proceeding (or any
deed in lieu of condemnation) affecting the Collateral. Until the Discharge of
First Lien Obligations has occurred, and subject to the rights of the First Lien
Obligors under the First Lien Financing Documents, all proceeds of any such
policy and any such award (or any payments with respect to a deed in lieu of
condemnation) in respect of the Collateral shall be paid to the Directing First
Lien Collateral Agent for the benefit of the First Lien Claimholders pursuant to
the terms of the First Lien Documents, including any First Lien Intercreditor
Agreement and any other intercreditor agreement among the First Lien Collateral
Agents (including, without limitation, for purposes of cash collateralization of
commitments, First Lien Letters of Credit and obligations under First Lien Hedge
Agreements governing any First Lien Secured Hedging Obligations) and thereafter,
if the Discharge of First Lien Obligations has occurred, and subject to the
rights of the Second Lien Obligors under the Second Lien Financing Documents, to
the Directing Second Lien Collateral Agent for the benefit of the Second Lien
Claimholders to the extent required under the Second Lien Collateral Documents,
and thereafter, if the Discharge of the Second Lien Obligations has occurred, to
the owner of the subject property, as directed by the Administrative Borrower or
as a court of competent jurisdiction may otherwise direct. Until the Discharge
of First Lien Obligations has occurred, if any Second Lien Collateral Agent or
any other Second Lien Claimholders shall, at any time, receive any proceeds of
any such insurance policy or any such award or payment in contravention of this
Agreement, it shall segregate and hold in trust and forthwith pay such proceeds
over to the Directing First Lien Collateral Agent in accordance with the terms
of Section 4.2.

5.3 Amendments to First Lien Financing Documents and Second Lien Financing
Documents.

(a) The First Lien Financing Documents may be amended, restated, amended and
restated, supplemented or otherwise modified in accordance with their terms, and
the First Lien Financing Documents and any First Lien Obligations thereunder may
be Refinanced (including in accordance with Section 5.6 below), in each case,
without notice to, or the consent of any Second Lien Collateral Agent or any
other Second Lien Claimholder, all without affecting the Lien subordination or
other provisions of this Agreement; provided that the holders of such
Refinancing Indebtedness execute a Joinder Agreement and any such amendment,
restatement, amendment and restatement, supplement, modification or Refinancing
shall not, without the consent of the Directing Second Lien Collateral Agent,
contravene the provisions of this Agreement; provided, further, that
notwithstanding the provisions of this Section 5.3(a) and for the avoidance of
doubt, the First Lien Financing Documents may be amended, restated, amended and
restated, supplemented or otherwise modified and/or Refinanced from time to time
in accordance with their terms in order to effect the making or provision of
(x) any First Lien Incremental Facility, (y) any First Lien Replacement Term
Loan or First Lien Replacement Revolving Facility or (z) any Extended Term
Loans, Extended Revolving Loans or Extended Revolving Credit Commitment (each as
defined in the First Lien Credit Agreement as in effect on the date hereof), in
each case, as and to the extent provided in the First Lien Credit Agreement as
in effect on the date hereof, without notice to, or the consent of, any Second
Lien Collateral Agent or any other Second Lien Claimholder.

(b) The Second Lien Financing Documents may be amended, restated, amended and
restated, supplemented or otherwise modified in accordance with their terms, and
the Second Lien Financing Documents and any Second Lien Obligations thereunder
may be Refinanced, in each case,

 

26



--------------------------------------------------------------------------------

without notice to, or the consent of any First Lien Collateral Agent or the
other First Lien Claimholders (in each case, except to the extent such notice to
or consent is otherwise expressly required under the First Lien Financing
Documents), all without affecting the Lien subordination or other provisions of
this Agreement; provided that the holders of such Refinancing Indebtedness
execute a Joinder Agreement and prior to the Discharge of First Lien Obligations
no such amendment, restatement, amendment and restatement, supplement,
modification or Refinancing shall, without the consent of the Directing First
Lien Collateral Agent, contravene the provisions of this Agreement; provided,
further, that notwithstanding the provisions of this Section 5.3(b) and for the
avoidance of doubt, the Second Lien Financing Documents may be amended,
restated, amended and restated, supplemented or otherwise modified and/or
Refinanced from time to time in accordance with their terms in order to effect
the making or provision of (x) any Second Lien Incremental Facility, (y) any
Second Lien Replacement Term Loan or (z) any Extended Term Loans (or similar
term) (each as defined in the Initial Second Lien Document as in effect on the
date hereof), in each case, as and to the extent provided in the Initial Second
Lien Document, without notice to, or the consent of, any First Lien Collateral
Agent or any other First Lien Claimholder.

(c) In the event that any First Lien Collateral Agent enters into any amendment,
restatement, amendment and restatement, supplement or other modification in
respect of or replaces any of the First Lien Collateral Documents for purposes
of adding to, or deleting from, or waiving or consenting to any departures from
any provisions of any First Lien Collateral Document or changing in any manner
the rights of the applicable First Lien Collateral Agent, the First Lien
Claimholders, or any Obligor thereunder (including the release of any Liens on
the Collateral securing the First Lien Obligations), then such amendment,
restatement, amendment and restatement, supplement or other modification in a
manner that is applicable to all First Lien Claimholders and all First Lien
Obligations shall apply automatically to any comparable provisions of each
Comparable Second Lien Collateral Document without the consent of any Second
Lien Collateral Agent, Second Lien Claimholder or any Obligor; provided, however
that (1) such amendment, restatement, amendment and restatement, supplement or
other modification does not (A) remove assets subject to any Liens on the
Collateral securing any of the Second Lien Obligations or release any such
Liens, except to the extent such release is permitted or required by Section 5.1
and provided there is a concurrent release of the corresponding Liens securing
the First Lien Obligations, (B) materially adversely affect the rights or duties
of any Second Lien Collateral Agent without its consent or (C) otherwise
materially adversely affect the rights of the applicable Second Lien
Claimholders or the interest of the applicable Second Lien Claimholders in the
Collateral unless the First Lien Collateral Agent or the First Lien Claimholders
that have a Lien on the applicable Collateral are affected in a like manner, and
(2) written notice of such amendment, restatement, amendment and restatement,
supplement or other modification shall have been given to each Second Lien
Collateral Agent within 15 Business Days of the effectiveness thereof (it being
understood that the failure to deliver such notice shall not impair the
effectiveness of any such amendment, restatement, amendment and restatement,
supplement or other modification).

5.4 Confirmation of Subordination in Second Lien Collateral Documents. Each
Second Lien Collateral Agent, on behalf of itself and its Related Second Lien
Claimholders, agrees that each Second Lien Collateral Document includes and
shall include, as applicable, the following language (or language to similar
effect approved by the Directing First Lien Collateral Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Second Lien Collateral Agent hereunder
are subject to the provisions of the Second Lien Intercreditor Agreement, dated
as of [●] [●], 20[●] (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Intercreditor Agreement”), among
INC Research Holdings, Inc., Credit

 

27



--------------------------------------------------------------------------------

Suisse AG, as First Lien Credit Agreement Collateral Agent, [●], as Initial
Second Lien Document Collateral Agent, and certain other Persons party or that
may become party thereto from time to time. In the event of any conflict between
the terms of the Second Lien Intercreditor Agreement and this Agreement, the
terms of the Second Lien Intercreditor Agreement shall govern and control.”

5.5 Non-Fiduciary Bailee/Agent for Perfection; Shared Collateral Documents.

(a) Each Collateral Agent agrees to hold that part of the Collateral that is in
its possession or control (or in the possession or control of its agents or
bailees) to the extent that possession or control thereof is taken to perfect a
Lien thereon under the UCC or other applicable law (such Collateral being the
“Pledged Collateral”) as gratuitous bailee and non-fiduciary agent on behalf of
and for the benefit of each other Collateral Agent (such bailment being
intended, among other things, to satisfy the requirements of
Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC) solely for the
purpose of perfecting, or improving the priority of, the security interest
granted under the First Lien Collateral Documents and the Second Lien Collateral
Documents, as applicable, subject to the terms and conditions of this
Section 5.5; provided that, in the case of any such possession or control by any
Second Lien Collateral Agent, the foregoing shall not be deemed to be a waiver
of any restriction set forth herein on such possession or control or of any
breach by such Second Lien Collateral Agent of any terms of this Agreement in
respect of such possession or control.

(b) Until the Discharge of First Lien Obligations has occurred, each First Lien
Collateral Agent shall be entitled to deal with the Pledged Collateral in
accordance with the terms of the First Lien Financing Documents as if the Liens
of any Second Lien Collateral Agent under the Second Lien Collateral Documents
did not exist. The rights of each Second Lien Collateral Agent shall at all
times be subject to the terms of this Agreement and to each First Lien
Collateral Agent’s rights under the First Lien Financing Documents.

(c) No Collateral Agent shall have any obligation whatsoever to any Claimholder
to ensure that the Pledged Collateral is genuine or owned by any of the Obligors
or to preserve rights or benefits of any Person with respect thereto except as
expressly set forth in this Section 5.5 or, in the case of any Second Lien
Collateral Agent, the other provisions hereof (including the turnover provisions
set forth in Section 4.2). The duties or responsibilities of each Collateral
Agent under this Section 5.5 shall be limited solely to holding the Pledged
Collateral as bailee in accordance with this Section 5.5 and, in the case of any
First Lien Collateral Agent, delivering the Pledged Collateral to the Directing
Second Lien Collateral Agent upon a Discharge of First Lien Obligations as
provided in paragraph (e) below or, in the case of any Second Lien Collateral
Agent, delivering the Pledged Collateral to the Directing First Lien Collateral
Agent in accordance with the provisions hereof (including the turnover
provisions set forth in Section 4.2).

(d) Each Collateral Agent, for itself and on behalf of its Related Claimholders,
hereby waives and releases each other Collateral Agent and each other
Claimholder from all claims and liabilities arising pursuant to any Collateral
Agent’s role under this Section 5.5 as gratuitous bailee and non-fiduciary agent
with respect to the Pledged Collateral; provided that, in the case of any
possession or control of any Pledged Collateral by any Second Lien Collateral
Agent, the foregoing shall not be deemed to be a waiver of any restriction set
forth herein on such possession or control or of any breach by such Second Lien
Collateral Agent of any terms of this Agreement in respect of such possession or
control. None of the First Lien Collateral Agents or any other First Lien
Claimholders shall have by reason of the First Lien Collateral Documents, the
Second Lien Collateral Documents, the Shared Collateral Documents, this
Agreement or any other document, a fiduciary relationship in respect of any
Second Lien Collateral Agent or any other Second Lien Claimholder, and it is
understood and agreed that the interests

 

28



--------------------------------------------------------------------------------

of the First Lien Collateral Agents and the other First Lien Claimholders, on
the one hand, and the Second Lien Collateral Agents and the other Second Lien
Claimholders, on the other hand, may differ and that the First Lien Collateral
Agents and the other First Lien Claimholders shall be fully entitled to act in
their own interest without taking into account the interests of the Second Lien
Collateral Agents or the other Second Lien Claimholders.

(e) Upon the Discharge of First Lien Obligations, each First Lien Collateral
Agent shall deliver the remaining Pledged Collateral in its possession or
control (if any) (or proceeds thereof) together with any necessary endorsements
(such endorsement shall be without recourse and without any representation or
warranty), first, to the Directing Second Lien Collateral Agent, to the extent
the Discharge of Second Lien Obligations has not occurred and second, upon the
Discharge of Second Lien Obligations, to the Obligors to the extent no
Obligations remain outstanding (in each case, so as to allow such Person to
obtain possession or control of such Pledged Collateral) or as a court of
competent jurisdiction may otherwise direct. Following the Discharge of First
Lien Obligations, each First Lien Collateral Agent further agrees to take, at
the expense of the Obligors (which expense reimbursement shall be subject to the
provisions of the applicable First Lien Document), all other actions reasonably
requested by the Directing Second Lien Collateral Agent in connection with the
Directing Second Lien Collateral Agent obtaining a first-priority interest in
the Pledged Collateral.

5.6 When Discharge of First Lien Obligations Deemed to Not Have Occurred. If,
substantially concurrently with or after the Discharge of any Series of First
Lien Obligations having occurred, the Administrative Borrower or any other First
Lien Obligor enters into any Refinancing of any First Lien Financing Document
evidencing a First Lien Obligation of such Series, which Refinancing is
permitted hereby and by the terms of the First Lien Financing Documents of any
other Series of First Lien Obligations then outstanding and by the terms of the
Second Lien Financing Documents, then the Discharge of such Series of First Lien
Obligations shall automatically be deemed for all purposes of this Agreement not
to have occurred, and the obligations under such Refinancing of such First Lien
Financing Document shall, subject to execution and delivery of a Joinder
Agreement in accordance with Section 8.21, automatically be treated as First
Lien Obligations of the Refinanced Series for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of
Collateral set forth herein, and the New First Lien Agent shall be a First Lien
Collateral Agent of such Refinanced Series (and, if applicable in accordance
with the definition of such term, the Directing First Lien Collateral Agent) for
all purposes of this Agreement. Upon receipt of a notice from the Administrative
Borrower or any other First Lien Obligor stating that the Administrative
Borrower or such other First Lien Obligor has entered into a Refinancing of any
First Lien Financing Document (which notice shall include the identity of the
new first lien collateral agent (such agent, the “New First Lien Agent”)), each
Collateral Agent shall promptly (a) enter into such documents and agreements
(including amendments or supplements to, or amendment and restatement of, this
Agreement) as the Administrative Borrower, such other First Lien Obligor or the
New First Lien Agent shall reasonably request in order to provide to the New
First Lien Agent the rights contemplated hereby, in each case consistent in all
material respects with the terms of this Agreement, and (b) in the case of each
other Collateral Agent, deliver to the New First Lien Agent (if it is the
Directing First Lien Collateral Agent) any Pledged Collateral held by it
together with any necessary endorsements (or otherwise allow the New First Lien
Agent to obtain control of such Pledged Collateral). The New First Lien Agent
shall agree in a writing addressed to the other Collateral Agents and the other
Claimholders to be bound by the terms of this Agreement, for itself and on
behalf of its Related First Lien Claimholders.

5.7 Purchase Right.

(a) Without prejudice to the enforcement of any of the First Lien Claimholder’s
rights or remedies under this Agreement, any other First Lien Financing
Documents, at law or in equity or

 

29



--------------------------------------------------------------------------------

otherwise, each First Lien Collateral Agent, on behalf of its Related First Lien
Claimholders, agrees that at any time within thirty (30) days following (i) an
acceleration of all the First Lien Obligations in accordance with the terms of
the First Lien Financing Documents or (ii) the commencement of any Insolvency or
Liquidation Proceeding with respect to any Obligor, the Second Lien Claimholders
(other than any Disqualified Institution, as defined in either the First Lien
Credit Agreement or the Initial Second Lien Document) may request, and upon such
request, the First Lien Claimholders will offer each Second Lien Claimholder,
the option to purchase at par the entire aggregate outstanding amount (but not
less than the entire aggregate outstanding amount) of the First Lien Obligations
(and to assume the entire amount of unfunded commitments under the First Lien
Financing Documents), at the Purchase Price (together with the deposit of cash
collateral as set forth below), without warranty or representation or recourse
except as provided in Section 5.7(c), on a pro rata basis among the First Lien
Claimholders. The “Purchase Price” will equal the sum of: (1) the principal
amount of all loans, advances or similar extensions of credit included in the
First Lien Obligations (including the unreimbursed amount of all issued letters
of credit (including First Lien Letters of Credit), but excluding the undrawn
amount of then outstanding letters of credit (including the undrawn amount of
then outstanding First Lien Letters of Credit), all accrued and unpaid interest
(including Post-Petition Interest) thereon through the date of purchase and any
prepayment penalties or premiums that would be applicable upon prepayment of the
First Lien Obligations, (2) the net aggregate amount then owing to
counterparties under First Lien Hedge Agreements governing the First Lien
Secured Hedging Obligations and First Lien Banking Services Agreements,
including, in the case of such First Lien Hedge Agreements, all amounts owing to
the counterparties as a result of the termination (or early termination)
thereof, and (3) all accrued and unpaid fees, expenses and other amounts owed to
the First Lien Claimholders under the First Lien Documents on the date of
purchase. The Purchase Price shall be accompanied by delivery to the Directing
First Lien Collateral Agent of cash collateral in immediately available funds,
to be deposited under the sole dominion and control of the Directing First Lien
Collateral Agent, in such amount as the Directing First Lien Collateral Agent
determines is reasonably necessary to secure the First Lien Claimholders in
connection with any issued and outstanding First Lien Letters of Credit under
the First Lien Financing Documents but in any event not to exceed 105% of the
sum of (x) the aggregate undrawn amount of all such First Lien Letters of Credit
outstanding pursuant to the First Lien Financing Documents and (y) the aggregate
facing and similar fees which will accrue thereon through the stated maturity of
the First Lien Letters of Credit (assuming no drawings thereon before stated
maturity). It is understood and agreed that (i) at the time any facing or
similar fees are owing to an issuer with respect to any First Lien Letter of
Credit, the Directing First Lien Collateral Agent may apply amounts deposited
with it as described above to pay same and (ii) upon any drawing under any First
Lien Letter of Credit, the Directing First Lien Collateral Agent shall apply
amounts deposited with it as described above to repay the respective unpaid
drawing. After giving effect to any payment made as described above in this
paragraph (a), those amounts (if any) then on deposit with the Directing First
Lien Collateral Agent as cash collateral, described in this paragraph (a) which
exceed 105% of the sum of the aggregate undrawn amount of all then outstanding
First Lien Letters of Credit and the aggregate facing and similar fees (to the
respective issuers) which will accrue thereon through the stated maturity of the
then outstanding First Lien Letters of Credit (assuming no drawings thereon
before stated maturity), shall be returned to the respective purchaser or
purchasers, as their interests appear. Furthermore, at such time as all First
Lien Letters of Credit have been cancelled, expired or been fully drawn, as the
case may be, and after all applications described above in this paragraph
(a) have been made, any excess cash collateral then on deposit with the
Directing First Lien Collateral Agent as described above in this paragraph
(a) (and not previously applied or released as provided above) shall be returned
to the respective purchaser or purchasers, as their interests appear.

(b) The Second Lien Claimholders may irrevocably accept such offer within 30
days of the receipt thereof by the Directing Second Lien Collateral Agent and
the parties shall endeavor to close promptly thereafter to the extent such offer
has been accepted. The Second Lien Claimholders shall

 

30



--------------------------------------------------------------------------------

only be permitted to acquire the entire amount of the First Lien Obligations
pursuant to this Section 5.7, and may not acquire less than all of such First
Lien Obligations. No Disqualified Institution (or similar term) (as defined in
either the First Lien Credit Agreement or the Initial Second Lien Document) may
acquire any First Lien Obligations. If the Second Lien Claimholders timely
accept such offer, the right to purchase the First Lien Obligations shall be
exercised pursuant to documentation mutually acceptable to each of the First
Lien Collateral Agents and the relevant Second Lien Collateral Agents. If the
Second Lien Claimholders reject such offer (or fail to accept such offer within
the required timeframe), the First Lien Claimholders shall have no further
obligations pursuant to this Section 5.7 and may take any further actions in
their sole discretion in accordance with the First Lien Documents and this
Agreement. Each First Lien Claimholder will retain all rights to indemnification
and expense reimbursement provided in the relevant First Lien Documents for all
claims and other amounts relating to periods prior to the purchase of the First
Lien Obligations pursuant to this Section 5.7. Upon the consummation of the
purchase and sale of the First Lien Obligations, each First Lien Collateral
Agent shall, at the request of the Directing Second Lien Collateral Agent,
resign from its role in accordance with the applicable First Lien Document (and
comply with any provisions contained therein with respect to successors to such
role or the powers granted in connection with such role) and cooperate with an
orderly transition of Liens in the Collateral.

(c) The purchase and sale of the First Lien Obligations under this Section 5.7
will be without recourse and without representation or warranty of any kind by
the First Lien Claimholders, except that each First Lien Claimholder shall
severally and not jointly represent and warrant to the Second Lien Claimholders
that on the date of the purchase, immediately before giving effect to such
purchase:

(1) the principal of and accrued and unpaid interest on the First Lien
Obligations, and the fees, expenses and other amounts in respect thereof owed to
the respective First Lien Claimholders, are as stated in any assignment
agreement prepared in connection with the purchase and sale of the First Lien
Obligations;

(2) that such First Lien Claimholder owns free and clear of any liens and has
the right to transfer the First Lien Obligations purported to be owned by it;
and

(3) that such First Lien Claimholder has the right to assign the First Lien
Obligations being assigned by it and its assignment has been duly authorized and
delivered.

SECTION 6. Insolvency or Liquidation Proceedings.

6.1 Finance and Sale Issues.

(a) Until the Discharge of First Lien Obligations has occurred, if any Obligor
shall be subject to any Insolvency or Liquidation Proceeding and the Directing
First Lien Collateral Agent shall desire to permit the use of “Cash Collateral”
(as such term is defined in Section 363(a) of the Bankruptcy Code or any similar
Debtor Relief Law) on which the First Lien Collateral Agents or any other
creditor has a Lien or to permit any Obligor to obtain financing, whether from
the First Lien Claimholders or any other Person, under Section 364 of the
Bankruptcy Code or any similar Debtor Relief Law (“DIP Financing”), then, each
Second Lien Collateral Agent, on behalf of itself and its Related Second Lien
Claimholders, agrees that it and its Related Second Lien Claimholders will raise
no objection to, or oppose or contest (or join with or support any third party
opposing, objecting or contesting), such Cash Collateral use or DIP Financing
(including any proposed orders for such Cash Collateral use and/or DIP Financing
which are acceptable to the Directing First Lien Collateral Agent) and it and
its Related Second Lien Claimholders will be deemed to have consented to such
Cash Collateral use or DIP Financing (including such proposed orders), and to
the extent the Liens securing the First Lien Obligations are

 

31



--------------------------------------------------------------------------------

subordinated to or pari passu with such DIP Financing, each Second Lien
Collateral Agent will subordinate its Liens in the Collateral to the Liens
securing such DIP Financing (and all obligations relating thereto and any
customary “carve-out” agreed to on behalf of the First Lien Claimholders by the
Directing First Lien Collateral Agent) and to all adequate protection Liens
granted to the First Lien Claimholders on the same basis as the Liens securing
the Second Lien Obligations are subordinated to the Liens securing the First
Lien Obligations under this Agreement and will not request adequate protection
or any other relief in connection therewith (except as expressly agreed by the
Directing First Lien Collateral Agent or to the extent permitted by
Section 6.3); provided that the Second Lien Collateral Agents and the Second
Lien Claimholders retain the right to object to any ancillary agreements or
arrangements regarding the use of Cash Collateral or the DIP Financing that
require a specific treatment of a claim in respect of the Second Lien
Obligations for purposes of a plan of reorganization or similar dispositive
restructuring plan.

(b) Each Second Lien Collateral Agent, for itself and on behalf of its Related
Second Lien Claimholders, agrees that it and its Related Second Lien
Claimholders will not seek consultation rights in connection with, and will
raise no objection or oppose or contest (or join with or support any third party
objecting, opposing or contesting), a motion to sell, liquidate or otherwise
Dispose of Collateral under Section 363 of the Bankruptcy Code if the requisite
First Lien Claimholders have consented to such sale, liquidation or other
Disposition; provided that (1) to the extent the net cash proceeds of such sale
or other Disposition are used to pay the principal amount of Indebtedness for
borrowed money constituting First Lien Obligations, or to reimburse
disbursements under, or cash collateralize the face amount of, the First Lien
Letters of Credit constituting First Lien Obligations, the Liens of the Second
Lien Claimholders shall attach to any remaining proceeds and (2) such motion
does not impair the rights of the Second Lien Claimholders under Section 363(k)
of the Bankruptcy Code (provided that the First Lien Obligations are paid in
cash in full in connection with any such credit bid by the Second Lien
Claimholders); and further provided, however, that the Second Lien Claimholders
may assert any objection with respect to any proposed orders to retain
professionals or set bid or related procedures in connection with such sale,
liquidation or Disposition that may be raised by an unsecured creditor of the
Obligors.

6.2 Relief from the Automatic Stay. Until the Discharge of First Lien
Obligations has occurred, each Second Lien Collateral Agent, on behalf of itself
and its Related Second Lien Claimholders agrees that none of them shall (a) seek
(or support any other Person seeking) relief from or modification of the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding in
respect of any of the Collateral, in each case without the prior written consent
of the Directing First Lien Collateral Agent, or (b) oppose (or support any
other Person in opposing) any request by any First Lien Collateral Agent for
relief from or modification of such stay.

6.3 Adequate Protection.

(a) Each Second Lien Collateral Agent, on behalf of itself and its Related
Second Lien Claimholders, agrees that none of them shall contest (or support any
other Person contesting):

(i) any request by any First Lien Collateral Agent or the other First Lien
Claimholders for adequate protection under any Debtor Relief Law;

(ii) any objection by any First Lien Collateral Agent or the other First Lien
Claimholders to any motion, relief, action or proceeding based on such First
Lien Collateral Agent or the other First Lien Claimholders claiming a lack of
adequate protection with respect to the Collateral; or

 

32



--------------------------------------------------------------------------------

(iii) the allowance and/or payment of interest, fees or other amounts to any
First Lien Collateral Agent or any other First Lien Claimholder under
Section 506(b) of the Bankruptcy Code or as adequate protection under
Section 361 of the Bankruptcy Code.

(b) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding:

(i) if the First Lien Claimholders (or any subset thereof) are granted adequate
protection in the form of a Lien on additional or replacement collateral in
connection with any use of Cash Collateral or DIP Financing, then each Second
Lien Collateral Agent, on behalf of itself and its Related Second Lien
Claimholders, may seek or request adequate protection in the form of a Lien on
such additional or replacement collateral, which Lien will be subordinated to
the Liens securing and providing adequate protection for the First Lien
Obligations and such use of Cash Collateral or DIP Financing (and all
obligations relating thereto) on the same basis as the other Liens securing the
Second Lien Obligations will be so subordinated to the Liens securing the First
Lien Obligations under this Agreement; and

(ii) the Second Lien Collateral Agents and the other Second Lien Claimholders
shall only be permitted to seek adequate protection with respect to their
respective rights in the Collateral in any Insolvency or Liquidation Proceeding
in the form of (A) additional collateral; provided that as adequate protection
for the First Lien Obligations, each First Lien Collateral Agent, on behalf of
itself and its Related First Lien Claimholders, is also granted a Lien on such
additional collateral that is senior to any Lien granted to the Second Lien
Collateral Agents and the other Second Lien Claimholders; (B) replacement Liens
on the Collateral; provided that as adequate protection for the First Lien
Obligations, each First Lien Collateral Agent, on behalf of itself and its
Related First Lien Claimholders, is also granted replacement Liens on the
Collateral that are senior to any Lien granted to the Second Lien Collateral
Agents and the other Second Lien Claimholders; (C) an administrative expense
claim; provided that as adequate protection for the First Lien Obligations, each
First Lien Collateral Agent, on behalf of itself and its Related First Lien
Claimholders, is also granted an administrative expense claim that is senior and
prior to the administrative expense claim of the Second Lien Collateral Agents
and the other Second Lien Claimholders; and (D) cash payments with respect to
current fees and expenses; provided that (1) as adequate protection for the
First Lien Obligations, each First Lien Collateral Agent, on behalf of itself
and its Related First Lien Claimholders, is also granted cash payments with
respect to current fees and expenses and (2) each First Lien Collateral Agent
may object to the amounts of fees and expenses sought by the Second Lien
Collateral Agents and the other Second Lien Claimholders; and (E) cash payments
with respect to interest on the Second Lien Obligations; provided that (1) as
adequate protection for the First Lien Obligations, each First Lien Collateral
Agent, on behalf of itself and its Related First Lien Claimholders, is also
granted cash payments with respect to interest on the First Lien Obligation
represented by it, (2) such cash payments do not exceed an amount equal to the
interest accruing on the principal amount of Second Lien Obligations outstanding
on the date such relief is granted at the interest rate under the applicable
Second Lien Documents and accruing from the date the applicable Second Lien
Collateral Agent is granted such relief and (3) such cash payments are held in
the Escrow Account as described below. If any Second Lien Claimholder is
entitled by order of a court of competent jurisdiction to receive or receives
adequate protection payments for post-petition interest in an Insolvency or
Liquidation Proceeding (“Second Lien Adequate Protection Payments”), then all
such payments shall be payable or transferred to, and held in, an escrow account
(the “Escrow Account”) pursuant to terms mutually satisfactory to the Directing
First Lien Collateral Agent and the Directing Second Lien Collateral Agent, in
each case until the effectiveness of the plan of reorganization or similar
dispositive restructuring plan for, or conclusion of, that Insolvency or

 

33



--------------------------------------------------------------------------------

Liquidation Proceeding. If the First Lien Claimholders do not receive payment in
full in cash of all First Lien Obligations upon the effectiveness of the plan of
reorganization or similar dispositive restructuring plan for, or conclusion of,
that Insolvency or Liquidation Proceeding, then an amount contained in the
Escrow Account shall be paid over to the First Lien Claimholders (the “Pay-Over
Amount”) equal to the lesser of (x) the Second Lien Adequate Protection Payments
received by the Second Lien Claimholders and (y) the amount of the short-fall
(the “Short Fall”) in payment in full of the First Lien Obligations; provided
that to the extent any portion of the Short Fall represents payments received by
the First Lien Claimholders in the form of promissory notes, equity or other
property equal in value to the cash paid in respect of the Pay-Over Amount, the
First Lien Claimholders shall, upon receipt of the Pay-Over Amount, transfer
those promissory notes, equity or other property, equal in value to the cash
paid in respect of the Pay-Over Amount, to the applicable Second Lien
Claimholders pro rata in exchange for the Pay-Over Amount. Upon the
effectiveness of the plan of reorganization or similar dispositive restructuring
plan for, or conclusion of, that Insolvency or Liquidation Proceeding, any
amounts remaining in the Escrow Account after application of amounts provided
for above shall be paid to the Second Lien Claimholders as their interests may
appear. It is understood and agreed that nothing in this Section 6.3(b) shall
modify or otherwise affect the other agreements by or on behalf of the Second
Lien Collateral Agents and the other Second Lien Claimholders set forth in this
Agreement (including the agreements to raise no objection to, or oppose or
contest, that are set forth in Section 6.1). To the extent the First Lien
Collateral Agents are not granted such adequate protection in the applicable
form, any amounts recovered by or distributed to any Second Lien Collateral
Agent or any other Second Lien Claimholder pursuant to or as a result of any
such additional collateral, any such replacement Lien, any such administrative
expense claim or any such cash payment shall be subject to Section 4.2.

6.4 No Waiver. Subject to Section 6.7(b), nothing contained herein shall
prohibit or in any way limit any First Lien Collateral Agent or any other First
Lien Claimholder from objecting in any Insolvency or Liquidation Proceeding or
otherwise to any action taken by any Second Lien Collateral Agent or any other
Second Lien Claimholders, including the seeking by any Second Lien Collateral
Agent or any other Second Lien Claimholders of adequate protection or the
asserting by any Second Lien Collateral Agent or any other Second Lien
Claimholders of any of its rights and remedies under the Second Lien Financing
Documents or otherwise. Without limiting the foregoing, notwithstanding anything
herein to the contrary, the First Lien Claimholders shall not be deemed to have
consented to, and expressly retain their rights to object to, the grant of
adequate protection in the form of cash payments to the Second Lien Claimholders
made pursuant to Section 6.3(b).

6.5 Reinstatement. If any First Lien Claimholder is required in any Insolvency
or Liquidation Proceeding or otherwise to turn over or otherwise pay to the
estate of any Obligor any amount paid in respect of First Lien Obligations (a
“Recovery”), then such First Lien Claimholder shall be entitled to a
reinstatement of its First Lien Obligations with respect to such recovered
amounts on the date of such Recovery, and from and after the date of such
reinstatement the Discharge of First Lien Obligations shall be deemed not to
have occurred for all purposes hereunder. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement. Any amounts received by any Second Lien Collateral
Agent or any other Second Lien Claimholder on account of the Second Lien
Obligations after the termination of this Agreement shall, upon a reinstatement
of this Agreement pursuant to this Section 6.5, be held in trust for and paid
over to the Directing First Lien Collateral Agent for the benefit of the First
Lien Claimholders, for application to the reinstated First Lien Obligations in
accordance with the First Lien Financing Documents and any First Lien
Intercreditor Agreement, if then in effect. This Section 6.5 shall survive
termination of this Agreement.

 

34



--------------------------------------------------------------------------------

6.6 Reorganization Securities. If, in any Insolvency or Liquidation Proceeding,
debt obligations of the reorganized debtor secured by Liens upon any property of
the reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, arrangement, compromise or liquidation
or similar dispositive restructuring plan, both on account of First Lien
Obligations and on account of Second Lien Obligations, then, to the extent the
debt obligations distributed on account of the First Lien Obligations and on
account of the Second Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.

6.7 Post-Petition Interest.

(a) Each Second Lien Collateral Agent, for itself and on behalf of its Related
Second Lien Claimholders, agrees that neither it nor its Related Second Lien
Claimholders shall oppose or seek to challenge (or join with any other Person
opposing or challenging) any claim by any First Lien Collateral Agent or any
other First Lien Claimholder for allowance in any Insolvency or Liquidation
Proceeding of First Lien Obligations consisting of Post-Petition Interest.
Regardless of whether any such claim for Post-Petition Interest is allowed or
allowable, and without limiting the generality of the other provisions of this
Agreement, this Agreement expressly is intended to include, and does include the
“rule of explicitness,” and is intended to provide the First Lien Claimholders
with the right to receive payment of all Post-Petition Interest through
distributions made pursuant to the provisions of this Agreement even though such
Post-Petition Interest may not be not allowed or allowable against the
bankruptcy estate of the Administrative Borrower or any other Obligor under
Section 502(b)(2) or Section 506(b) of the Bankruptcy Code or under any other
provision of the Bankruptcy Code or any other Debtor Relief Law.

(b) Subject to Section 6.3(b), none of any First Lien Collateral Agent nor any
of its Related First Lien Claimholders shall oppose or seek to challenge any
claim by any Second Lien Collateral Agent or any other Second Lien Claimholder
for allowance in any Insolvency or Liquidation Proceeding of Second Lien
Obligations consisting of Post-Petition Interest to the extent of the value of
the Lien of any Second Lien Collateral Agent, on behalf of the Second Lien
Claimholders, on the Collateral (after taking into account the amount of the
First Lien Obligations).

6.8 Waivers. (a) Each Second Lien Collateral Agent, for itself and on behalf of
its Related Second Lien Claimholders, waives any claim it or its Related Second
Lien Claimholders may hereafter have against any First Lien Claimholder arising
out of (a) the election of any First Lien Claimholder of the application of
Section 1111(b)(2) of the Bankruptcy Code or (b) any cash collateral or
financing arrangement, or any grant of a security interest in connection with
the Collateral, in any Insolvency or Liquidation Proceeding so long as such
actions are not in express contravention of the terms of this Agreement.

(b) Each Second Lien Collateral Agent, for itself and on behalf of its Related
Second Lien Claimholders, agrees that it will not assert or enforce any claim
under Section 506(c) of the Bankruptcy Code or any similar provision of any
other Debtor Relief Law senior to or on a parity with the Liens securing the
First Lien Obligations for costs or expenses of preserving or disposing of any
Collateral.

 

35



--------------------------------------------------------------------------------

6.9 Separate Grants of Security and Separate Classification; Voting on Plan.
Each Second Lien Collateral Agent, for itself and on behalf of its Related
Second Lien Claimholders, and each First Lien Collateral Agent, for itself and
on behalf of its Related First Lien Claimholders, acknowledges and agrees that:

(a) the grants of Liens pursuant to the First Lien Collateral Documents and the
Second Lien Collateral Documents constitute, and, in the case of the Shared
Collateral Documents, are intended to constitute, two separate and distinct
grants of Liens;

(b) because of, among other things, their differing rights in the Collateral
(including the Shared Collateral), the Second Lien Obligations are fundamentally
different from the First Lien Obligations and must, subject to applicable law,
be separately classified in any plan of reorganization or similar dispositive
restructuring plan proposed or adopted in an Insolvency or Liquidation
Proceeding; and

(c) the Second Lien Claimholders agree that they will not propose, support or
vote in favor of any plan of reorganization unless such plan (i) provides for
the payment in full in cash of all the First Lien Obligations or (ii) is
supported by the First Lien Claimholders required under applicable law to
approve a plan.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Claimholders
and the Second Lien Claimholders in respect of the Collateral (including the
Shared Collateral) constitute only one secured claim (rather than separate
classes of senior and junior secured claims), then each of the parties hereto
hereby acknowledges and agrees that, subject to Sections 2.1 and 4.1, all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Obligors in respect of the Collateral
(including the Shared Collateral) (with the effect being that, to the extent
that the aggregate value of the Collateral is sufficient (for this purpose
ignoring all claims held by the Second Lien Claimholders), the First Lien
Claimholders shall be entitled to receive, in addition to amounts distributed to
them in respect of principal, pre-petition interest and other claims, all
amounts owing (or that would be owing if there were such separate classes of
senior and junior secured claims) in respect of Post-Petition Interest,
including any additional interest payable pursuant to the First Lien Documents
arising from or related to a default, regardless of whether any such claim is
allowed or allowable in any Insolvency or Liquidation Proceeding, before any
distribution is made in respect of the claims held by the Second Lien
Claimholders with respect to the Collateral (including the Shared Collateral),
with each Second Lien Collateral Agent, for itself and on behalf of its Related
Second Lien Claimholders, hereby acknowledging and agreeing to turn over to the
Directing First Lien Collateral Agent, for itself and on behalf of the First
Lien Claimholders, Collateral (including the Shared Collateral) or proceeds of
Collateral (including the Shared Collateral) or any other distribution (whether
or not expressly characterized as such) in respect of the Collateral, otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the claim or
recovery of the Second Lien Claimholders.

6.10 Effectiveness in Insolvency or Liquidation Proceedings. The parties
acknowledge that this Agreement is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code and under comparable provisions of any
other applicable Debtor Relief Law, which will be effective before, during and
after the commencement of any Insolvency or Liquidation Proceeding. All
references in this Agreement to any Obligor will include such Person as a
debtor-in-possession and any receiver or trustee for such Person in any
Insolvency or Liquidation Proceeding.

SECTION 7. Reliance; Waivers; Etc.

7.1 Reliance. Other than any reliance on the terms of this Agreement, each First
Lien Collateral Agent, on behalf of itself and its Related First Lien
Claimholders, acknowledges that it and its Related First Lien Claimholders have,
independently and without reliance on any Second Lien Collateral Agent or any
other Second Lien Claimholder, and based on documents and information

 

36



--------------------------------------------------------------------------------

deemed by them appropriate, made their own credit analysis and decision to enter
into each of the First Lien Documents (as applicable) and be bound by the terms
of this Agreement, and they will continue to make their own credit decision in
taking or not taking any action under the First Lien Documents or this
Agreement. Each Second Lien Collateral Agent, on behalf of itself and its
Related Second Lien Claimholders, acknowledges that it and its Related Second
Lien Claimholders have, independently and without reliance on any First Lien
Collateral Agent or any other First Lien Claimholder, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into each of the Second Lien Documents and be bound by the
terms of this Agreement, and they will continue to make their own credit
decision in taking or not taking any action under the Second Lien Documents or
this Agreement.

7.2 No Warranties or Liability.

(a) Each First Lien Collateral Agent, on behalf of itself and its Related First
Lien Claimholders, acknowledges and agrees that, except as set forth in
Section 8.14, no Second Lien Collateral Agent or other Second Lien Claimholders
have made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the Second Lien Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon. The Second Lien
Claimholders will be entitled to manage and supervise their respective
extensions of credit under the Second Lien Documents in accordance with law and
as they may otherwise, in their sole discretion, deem appropriate.

(b) Each Second Lien Collateral Agent, on behalf of itself and its Related
Second Lien Claimholders, acknowledges and agrees that, except as set forth in
Section 8.14, no First Lien Collateral Agent or other First Lien Claimholders
have made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the First Lien Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon. The First Lien
Claimholders will be entitled to manage and supervise their respective loans and
extensions of credit under the First Lien Documents in accordance with law and
as they may otherwise, in their sole discretion, deem appropriate.

(c) The Second Lien Collateral Agents and the other Second Lien Claimholders
shall have no duty to the First Lien Collateral Agents or any of the other First
Lien Claimholders, and the First Lien Collateral Agents and the other First Lien
Claimholders shall have no duty to the Second Lien Collateral Agents or any of
the other Second Lien Claimholders, to act or refrain from acting in a manner
which allows, or results in, the occurrence or continuance of an event of
default or default under any agreements with any Obligor (including the First
Lien Financing Documents and the Second Lien Financing Documents, but in each
case other than this Agreement), regardless of any knowledge thereof which they
may have or be charged with.

7.3 No Waiver of Lien Priorities.

(a) No right of the First Lien Collateral Agents or any other First Lien
Claimholders, or any of them, to enforce any provision of this Agreement or of
any First Lien Document shall at any time in any way be prejudiced or impaired
by any act or failure to act on the part of any Obligor or by any act or failure
to act by any First Lien Collateral Agent or any other First Lien Claimholder,
or by any noncompliance by any Person with the terms, provisions and covenants
of this Agreement, any of the First Lien Documents or any of the Second Lien
Documents, regardless of any knowledge thereof which the First Lien Collateral
Agents or the other First Lien Claimholders, or any of them, may have or be
otherwise charged with.

 

37



--------------------------------------------------------------------------------

(b) Without in any way limiting the generality of the foregoing paragraph
(a) (but subject to the rights of the First Lien Obligors under the First Lien
Documents and subject to the provisions of Section 5.3(a)), the First Lien
Collateral Agents and the other First Lien Claimholders, or any of them, may at
any time and from time to time in accordance with the First Lien Documents
and/or applicable law, without the consent of, or notice to, any Second Lien
Collateral Agent or any other Second Lien Claimholders, without incurring any
liabilities to any Second Lien Collateral Agent or any other Second Lien
Claimholders and without impairing or releasing the Lien priorities and other
benefits provided in this Agreement (even if any right of subrogation or other
right or remedy of any Second Lien Collateral Agent or any other Second Lien
Claimholders is affected, impaired or extinguished thereby) do any one or more
of the following:

(1) make loans and advances to any Obligor or issue, provide or obtain First
Lien Letters of Credit for account of any Obligor or otherwise extend credit to
any Obligor, in any amount and on any terms, whether pursuant to a commitment or
as a discretionary advance and whether or not any default or event of default or
failure of condition is then continuing;

(2) change the manner, place or terms of payment of, or change or extend the
time of payment of, or amend, renew, exchange, increase or alter the terms of,
any of the First Lien Obligations or any Lien on any First Lien Collateral or
guaranty thereof or any liability of any Obligor, or any liability incurred
directly or indirectly in respect thereof (including any increase in or
extension of the First Lien Obligations, without any restriction as to the tenor
or terms of any such increase or extension) or otherwise amend, renew, exchange,
extend, modify or supplement in any manner any Liens held by any First Lien
Collateral Agent or any of the other First Lien Claimholders, the First Lien
Obligations or any of the First Lien Documents;

(3) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the First Lien Collateral or any
liability of any Obligor to any First Lien Collateral Agent or any other First
Lien Claimholders, or any liability incurred directly or indirectly in respect
thereof;

(4) settle or compromise any First Lien Obligation or any other liability of any
Obligor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the First Lien Obligations) in any manner
or order;

(5) exercise or delay in or refrain from exercising any right or remedy against
any Obligor or any security or any other Person or with respect to any security,
elect any remedy and otherwise deal freely with any Obligor or any First Lien
Collateral and any security and any guarantor or any liability of any Obligor to
the First Lien Claimholders or any liability incurred directly or indirectly in
respect thereof; and

(6) release or discharge any First Lien Obligation or any guaranty thereof or
any agreement or obligation of any Obligor or any other Person or entity with
respect thereto.

(c) Until the Discharge of First Lien Obligations, each Second Lien Collateral
Agent, on behalf of itself and its Related Second Lien Claimholders, agrees not
to assert and hereby waives, to the fullest extent permitted by law, any right
to demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshalling, appraisal, valuation or other similar right that may otherwise
be available under applicable law with respect to the Collateral or any other
similar rights a junior secured creditor may have under applicable law.

 

38



--------------------------------------------------------------------------------

7.4 Waiver of Liability.

(a) Each Second Lien Collateral Agent, on behalf of itself and its Related
Second Lien Claimholders, agrees that the First Lien Collateral Agents and the
other First Lien Claimholders shall have no liability to any Second Lien
Collateral Agent or any other Second Lien Claimholders, and each Second Lien
Collateral Agent, on behalf of itself and its Related Second Lien Claimholders,
hereby waives any claim against any First Lien Collateral Agent or any other
First Lien Claimholder, arising out of any and all actions which any First Lien
Collateral Agent or any other First Lien Claimholders may take or permit or omit
to take with respect to: (i) the First Lien Documents (including, without
limitation, any failure to perfect or obtain perfected security interests in the
First Lien Collateral), (ii) the collection of the First Lien Obligations or
(iii) the foreclosure upon, or sale, liquidation or other Disposition of, any
First Lien Collateral. Each Second Lien Collateral Agent, on behalf of itself
and its Related Second Lien Claimholders, also agrees that the First Lien
Collateral Agents and the other First Lien Claimholders have no duty, express or
implied, fiduciary or otherwise, to them in respect of the maintenance or
preservation of the First Lien Collateral, the First Lien Obligations or
otherwise. Neither the First Lien Collateral Agents nor any other First Lien
Claimholder nor any of their respective directors, officers, employees or agents
will be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so, or will be under any obligation to sell
or otherwise Dispose of any Collateral upon the request of any Obligor or upon
the request of any Second Lien Collateral Agent, any other Second Lien
Claimholder or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. Without limiting the foregoing,
each Second Lien Collateral Agent, on behalf of itself and its Related Second
Lien Claimholders, agrees that neither any First Lien Collateral Agent nor any
other First Lien Claimholder (in directing the First Lien Collateral Agent to
take any action with respect to the Collateral) shall have any duty or
obligation to realize first upon any type of Collateral or to sell or otherwise
Dispose of all or any portion of the Collateral in any manner, including as a
result of the application of the principles of marshaling or otherwise, that
would maximize the return to any First Lien Claimholders or any Second Lien
Claimholders, notwithstanding that the order and timing of any such realization,
sale or other Disposition may affect the amount of proceeds actually received by
such Claimholders from such realization, sale or other Disposition.

(b) With respect to any share of the First Lien Obligations or Second Lien
Obligations owned by it, each First Lien Collateral Agent and each Second Lien
Collateral Agent, as applicable, shall have and may exercise the same rights and
powers hereunder as, and shall be subject to the same obligations and
liabilities as and to the extent set forth herein for, any other Claimholder,
all as if such First Lien Collateral Agent or Second Lien Collateral Agent, as
applicable, were not appointed to act in such capacity under the terms of the
First Lien Financing Documents or Second Lien Financing Documents, as the case
may be. The term “Claimholders” or any similar term shall, unless the context
clearly otherwise indicates, include the First Lien Collateral Agent and the
Second Lien Collateral Agent, each in its individual capacity as a First Lien
Claimholder or Second Lien Claimholder, as applicable. Each of the First Lien
Collateral Agent and the Second Lien Collateral Agent and its respective
Affiliates may lend money to, and generally engage in any kind of business with,
the Obligors or any of their Affiliates as if such person were not appointed to
act in such capacity under the terms of the First Lien Financing Documents or
Second Lien Financing Documents, as the case may be and without any duty to
account therefor to any other Claimholder.

 

39



--------------------------------------------------------------------------------

7.5 Obligations Unconditional. All rights, interests, agreements and obligations
of the First Lien Collateral Agents and the other First Lien Claimholders and
the Second Lien Collateral Agents and the other Second Lien Claimholders,
respectively, hereunder (including the Lien priorities established hereby) shall
remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Lien Documents or any
Second Lien Documents;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the First Lien Obligations or Second Lien Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of any First
Lien Document or any Second Lien Document;

(c) any exchange of any security interest in any Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the First Lien
Obligations or Second Lien Obligations or any guaranty thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
any Obligor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Obligor in respect of any First Lien Collateral
Agent, any other First Lien Claimholder, the First Lien Obligations, any Second
Lien Collateral Agent, any other Second Lien Claimholder or the Second Lien
Obligations in respect of this Agreement.

SECTION 8. Miscellaneous.

8.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the First Lien Documents or the Second Lien
Documents, the provisions of this Agreement shall govern and control; provided
that the foregoing shall not be construed to limit the relative rights and
obligations as among the First Lien Claimholders or as among the Second Lien
Claimholders; as among the First Lien Claimholders, such rights and obligations
are governed by, and any provisions herein regarding them are therefore subject
to, the provisions of the First Lien Intercreditor Agreement and any other
intercreditor agreement governing the rights and obligations of First Lien
Claimholders solely amongst themselves, and as among the Second Lien
Claimholders, such rights and obligations are governed by, and any provisions
herein regarding them are therefore subject to, the provisions of the Second
Lien Intercreditor Agreement and any other intercreditor agreement governing the
rights and obligations of Second Lien Claimholders solely amongst themselves.

8.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of Lien subordination and each of the
First Lien Claimholders and the Second Lien Claimholders may continue, at any
time and without notice to any Second Lien Collateral Agent or any other Second
Lien Claimholder or any First Lien Collateral Agent or any other First Lien
Claimholder, to extend credit and other financial accommodations and lend monies
to or for the benefit of any Obligor constituting First Lien Obligations or
Second Lien Obligations in reliance hereon. Each Second Lien Collateral Agent,
on behalf of itself and its Related Second Lien Claimholders, hereby waives any
right it may have under applicable law to revoke this Agreement or any of the
provisions of this Agreement. Each First Lien Collateral Agent, on behalf of
itself and its Related First Lien Claimholders, hereby waives any right it may
have under applicable law to revoke this Agreement or any of the provisions of
this Agreement. The terms of this Agreement shall survive, and shall continue in
full force and effect, in any Insolvency or Liquidation Proceeding. Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. All references to
any Obligor shall include such Obligor as debtor and

 

40



--------------------------------------------------------------------------------

debtor-in-possession and any receiver, trustee or similar Person for any Obligor
(as the case may be) in any Insolvency or Liquidation Proceeding. This Agreement
shall terminate and be of no further force and effect:

(a) with respect to any First Lien Collateral Agent, the other First Lien
Claimholders and the First Lien Obligations of any Series, upon the Discharge of
such Series of First Lien Obligations, subject to Section 5.6 and the rights of
the First Lien Claimholders of such Series under Section 6.5; and

(b) with respect to any Second Lien Collateral Agent, the other Second Lien
Claimholders and the Second Lien Obligations of any Series, upon the Discharge
of such Series of Second Lien Obligations.

Notwithstanding the foregoing, such termination shall not relieve any such party
of its obligations incurred hereunder prior to the date of such termination.

8.3 Amendments; Waivers. Neither this Agreement nor any provision hereof may be
amended, modified or waived except pursuant to an agreement or agreements in
writing entered into by each First Lien Collateral Agent and each Second Lien
Collateral Agent then party hereto, subject to any applicable consent required
pursuant to the applicable First Lien Document or Second Lien Document; provided
that (a) the Directing First Lien Collateral Agent and the Directing Second Lien
Collateral Agent may, at the reasonable expense of the Obligors and without the
written consent of any other First Lien Claimholder, any other Second Lien
Claimholder or any Obligor, agree to any amendment to or other modifications of
this Agreement for the purpose of giving effect to Section 8.21 or any
Refinancing of any First Lien Obligations or Second Lien Obligations, (b) any
Additional Lien Obligations Agent may become party hereto by execution and
delivery of a Joinder Agreement in the form of Exhibit B hereto in accordance
with the provisions of Section 8.21 and (c) additional Obligors may be added as
parties hereto upon the execution and delivery of a counterpart of the Joinder
Agreement in the form of Exhibit A hereto in accordance with the provisions of
Section 8.18. Each of the Directing First Lien Collateral Agent and the
Directing Second Lien Collateral Agent shall execute and deliver an amendment or
other modification of this Agreement at the other’s request to permit new
creditors to become a party hereto as set forth in the proviso to the
immediately preceding sentence. Notwithstanding the provisions of any other
First Lien Document or Second Lien Document, the Directing First Lien Collateral
Agent and the Directing Second Lien Collateral Agent may, with the consent of
the Administrative Borrower, make any amendments, restatements, amendment and
restatements, supplements or other modifications to this Agreement to correct
any ambiguity, defect or inconsistency contained herein without the consent of
any other Person. Each waiver of the terms of this Agreement, if any, shall be a
waiver only with respect to the specific instance involved and shall in no way
impair the rights of the parties making such waiver or the obligations of the
other parties owed to such party in any other respect or at any other time.
Notwithstanding the foregoing, no Obligor shall have any right to consent to or
approve any amendment, modification or waiver of any provision of this Agreement
except (x) to the extent such Obligor’s rights are directly and adversely
affected by such amendment, modification or waiver or (y) to the extent
applicable to such Obligor, with respect to any provision identified in
Section 8.16; provided, however, that the Administrative Borrower shall be given
notice of any amendment, modification or waiver of this Agreement promptly after
the effectiveness thereof (it being understood that the failure to deliver such
notice to the Administrative Borrower shall in no way impact the effectiveness
of any such amendment, modification or waiver).

8.4 Information Concerning Financial Condition of the Obligors and their
Subsidiaries. Each of the First Lien Collateral Agents and the other First Lien
Claimholders, on the one hand, and the Second Lien Collateral Agents and the
other Second Lien Claimholders, on the other hand,

 

41



--------------------------------------------------------------------------------

shall be responsible for keeping themselves informed of (a) the financial
condition of the Obligors and their subsidiaries and all endorsers and/or
guarantors of the First Lien Obligations or the Second Lien Obligations and
(b) all other circumstances bearing upon the risk of nonpayment of the First
Lien Obligations or the Second Lien Obligations. The First Lien Collateral
Agents and the other First Lien Claimholders shall have no duty to advise any
Second Lien Collateral Agent or any other Second Lien Claimholder of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event any First Lien Collateral Agent or any of the other
First Lien Claimholders, in its or their sole discretion, undertakes at any time
or from time to time to provide any such information to any Second Lien
Collateral Agent or any other Second Lien Claimholder, it or they shall be under
no obligation:

(i) to make, and such First Lien Collateral Agent and such First Lien
Claimholders shall not make, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided;

(ii) to provide any additional information or to provide any such information on
any subsequent occasion;

(iii) to undertake any investigation; or

(iv) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5 Subrogation. With respect to the value of any payments or distributions in
cash, property or other assets that any Second Lien Collateral Agent or any
other Second Lien Claimholder pays over to the Directing First Lien Collateral
Agent or the other First Lien Claimholders under the terms of this Agreement,
such Second Lien Collateral Agent or such other Second Lien Claimholder shall be
subrogated to the rights of each First Lien Collateral Agent and the other First
Lien Claimholders; provided that each Second Lien Collateral Agent, on behalf of
itself and its Related Second Lien Claimholders, hereby agrees that until the
Discharge of First Lien Obligations has occurred neither it nor its Related
Second Lien Claimholders shall assert or enforce any such rights of subrogation
it may acquire as a result of any payment hereunder. Each Obligor acknowledges
and agrees that the value of any payments or distributions in cash, property or
other assets received by any Second Lien Collateral Agent or the other Second
Lien Claimholders and paid over to the Directing First Lien Collateral Agent or
the other First Lien Claimholders pursuant to, and applied in accordance with,
this Agreement, shall not relieve or reduce any of the Second Lien Obligations
under the Second Lien Documents.

8.6 Application of Payments. All payments received by any First Lien Collateral
Agent or the other First Lien Claimholders may be applied, reversed and
reapplied, in whole or in part, to such part of the First Lien Obligations as
the First Lien Claimholders, in their sole discretion, deem appropriate. Each
Second Lien Collateral Agent, on behalf of itself and its Related Second Lien
Claimholders, consents to any extension or postponement of the time of payment
of the First Lien Obligations or any part thereof and to any other indulgence
with respect thereto, to any substitution, exchange or release of any security
which may at any time secure any part of the First Lien Obligations and to the
addition or release of any other Person primarily or secondarily liable
therefor.

8.7 SUBMISSION TO JURISDICTION; WAIVERS.

(a) EACH PARTY HERETO (IN THE CASE OF EACH COLLATERAL AGENT, FOR ITSELF AND ON
BEHALF OF ITS RELATED CLAIMHOLDERS) HEREBY IRREVOCABLY

 

42



--------------------------------------------------------------------------------

AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS (AND THEIR) PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT SITTING IN
THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK (OR ANY APPELLATE COURT
THEREFROM) OVER ANY SUIT OR ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED EXCLUSIVELY IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO (IN THE CASE OF EACH COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS
RELATED CLAIMHOLDERS) AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR
DOCUMENTS BY REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE EFFECTIVE SERVICE
OF PROCESS AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT. EACH OF THE PARTIES HERETO (IN THE CASE OF EACH COLLATERAL AGENT,
FOR ITSELF AND ON BEHALF OF ITS RELATED CLAIMHOLDERS) HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE
PARTIES HERETO (IN THE CASE OF EACH COLLATERAL AGENT, FOR ITSELF AND ON BEHALF
OF ITS RELATED CLAIMHOLDERS) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN
ANY OTHER MANNER PROVIDED BY LAW.

(b) TO THE EXTENT PERMITTED BY LAW, EACH PARTY HERETO (IN THE CASE OF EACH
COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED CLAIMHOLDERS) HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND AGREES
THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS
PROVIDED FOR IN SECTION 8.8. EACH PARTY HERETO (IN THE CASE OF EACH COLLATERAL
AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED CLAIMHOLDERS) HEREBY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER THAT
SERVICE OF PROCESS WAS INVALID AND INEFFECTIVE. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES (IN THE CASE OF EACH COLLATERAL
AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED CLAIMHOLDERS), TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT (OR THEY) MAY HAVE TO A TRIAL
BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY FIRST LIEN DOCUMENT OR SECOND LIEN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO (IN THE CASE
OF EACH COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED CLAIMHOLDERS)
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

43



--------------------------------------------------------------------------------

8.8 Notices. All notices to the First Lien Claimholders and the Second Lien
Claimholders permitted or required under this Agreement shall also be sent to
the related First Lien Collateral Agent and the related Second Lien Collateral
Agent, respectively (and, for this purpose, the Directing First Lien Collateral
Agent shall be deemed to be an agent for the First Lien Secured Hedging
Obligations and the First Lien Banking Services Obligations, and the Directing
Second Lien Collateral Agent shall be deemed to be an agent for the Second Lien
Secured Hedging Obligations and the Second Lien Banking Services Obligations).
Unless otherwise specifically provided herein, any notice hereunder shall be in
writing and may be personally served, sent by facsimile or sent by other
electronic transmission or United States mail or courier service and shall be
deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of facsimile or other
electronic transmission, or three (3) Business Days after depositing it in the
United States mail with postage prepaid and properly addressed. For the purposes
hereof, the addresses of the parties hereto shall be as set forth below each
party’s name on the signature pages hereto, or, as to each party, at such other
address as may be designated by such party in a written notice to all of the
other parties.

8.9 Further Assurances. Each First Lien Collateral Agent, on behalf of itself
and its Related First Lien Claimholders, and each Second Lien Collateral Agent,
on behalf of itself and its Related Second Lien Claimholders, and each Obligor,
agrees that each of them shall take such further action and shall execute and
deliver such additional documents and instruments (in recordable form, if
requested) as the Directing First Lien Collateral Agent or the Directing Second
Lien Collateral Agent may reasonably request to effectuate the terms of and the
Lien priorities contemplated by this Agreement.

8.10 CHOICE OF LAW. THIS AGREEMENT, AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT (WHETHER IN TORT, CONTRACT (AT LAW OR
IN EQUITY) OR OTHERWISE), SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.11 Binding on Successors and Assigns. This Agreement shall be binding upon
each First Lien Collateral Agent, the other First Lien Claimholders, each Second
Lien Collateral Agent, the other Second Lien Claimholders and their respective
successors and permitted assigns. If any First Lien Collateral Agent or any
Second Lien Collateral Agent resigns or is replaced pursuant to the First Lien
Documents or the Second Lien Documents, as applicable, its successor shall be
deemed to be a party to this Agreement and shall have all the rights of, and be
subject to all the obligations of, this Agreement.

8.12 Headings. Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

8.13 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
facsimile or other electronic transmission (including “.pdf” or “.tif” format)
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other document or instrument, as applicable.

8.14 Authorization; Binding Effect on Claimholders. By its signature, each
Person executing this Agreement on behalf of a party hereto represents and
warrants to the other parties hereto

 

44



--------------------------------------------------------------------------------

that it is duly authorized to execute this Agreement. Each First Lien
Claimholder and each Second Lien Claimholder, by its acceptance of the benefits
of the First Lien Documents and Second Lien Documents, as the case may be, shall
be deemed to have agreed to be bound by the agreements made herein, including
the agreements made by any Collateral Agent on its behalf.

8.15 Exclusive Means of Exercising Rights under this Agreement.

(a) The First Lien Claimholders shall be deemed to have irrevocably appointed
the Directing First Lien Collateral Agent as their exclusive agent hereunder as
and to the extent set forth in Section 3.2(a). Consistent with such appointment,
the First Lien Claimholders further shall be deemed to have agreed that only the
Directing First Lien Collateral Agent (and not any individual claimholder or
group of claimholders) as agent for the First Lien Claimholders, or any of the
Directing First Lien Collateral Agent’s agents, shall have the right on their
behalf to exercise any rights, powers, and/or remedies under or in connection
with this Agreement (including bringing any action to interpret or otherwise
enforce the provisions of this Agreement); provided that (i) holders of the
First Lien Secured Hedging Obligations and the First Lien Banking Services
Obligations may exercise customary netting and set off rights under the First
Lien Hedge Agreements and First Lien Banking Services Agreements to which they
are, respectively, a party, (ii) cash collateral may be held pursuant to the
terms of the First Lien Documents (including any relating to First Lien Hedge
Agreements) and any such individual First Lien Claimholder may act against such
cash collateral in accordance with the terms of the relevant First Lien Document
or applicable law and (iii) the First Lien Claimholders may exercise customary
rights of setoff against depository or other accounts maintained with them in
accordance with the terms of the relevant First Lien Document or applicable law.
Specifically, but without limiting the generality of the foregoing, no First
Lien Claimholder or group of First Lien Claimholders, other than the Directing
First Lien Collateral Agent (acting at the direction of, or pursuant to a grant
of authority by, the Required First Lien Claimholders), shall be entitled to
take or file, and shall be precluded from taking or filing (whether in any
Insolvency or Liquidation Proceeding or otherwise), any action, judicial or
otherwise, to enforce any right or power or pursue any remedy under this
Agreement (including any declaratory judgment or other action to interpret or
otherwise enforce the provisions of this Agreement), except solely as provided
in the immediately preceding sentence.

(b) The Second Lien Claimholders shall be deemed to have irrevocably appointed
the Directing Second Lien Collateral Agent as their exclusive agent hereunder as
and to the extent set forth in Section 3.2(b) and to have authorized the
Directing First Lien Collateral Agent to act as gratuitous agent for the
Directing Second Lien Collateral Agent under any Shared Collateral Document in
accordance with Section 5.5. Consistent with such appointment, the Second Lien
Claimholders further shall be deemed to have agreed that the Directing Second
Lien Collateral Agent (and not any individual claimholder or group of
claimholders) as agent for the Second Lien Claimholders, or any of the Directing
Second Lien Collateral Agent’s agents (including the Directing First Lien
Collateral Agent acting as gratuitous agent for the Second Lien Collateral Agent
under any Shared Collateral Document in accordance with Section 5.5), shall have
the sole right and power to take and direct any right or remedy with respect to
the Shared Collateral in accordance with the terms of this Agreement, the
relevant Second Lien Collateral Documents and any other intercreditor agreement
among the Directing Second Lien Collateral Agent and each other Second Lien
Collateral Agent (but subject in any event to the rights of the Second Lien
Claimholders set forth in Section 3.1(c) and Section 3.1(e)); provided that,
subject to the limitations, restrictions and other agreements set forth herein,
(i) holders of the Second Lien Secured Hedging Obligations and the Second Lien
Banking Services Obligations may exercise customary netting and set off rights
under the Second Lien Hedge Agreements and Second Lien Banking Services
Agreements to which they are, respectively, a party, (ii) cash collateral may be
held pursuant to the terms of Initial Second Lien Documents (including any
relating to Second Lien Hedge Agreements) and any such individual Second Lien
Claimholder may act against such cash collateral in accordance with the

 

45



--------------------------------------------------------------------------------

terms of the relevant Second Lien Document or applicable law and (iii) the
Second Lien Claimholders may exercise customary rights of setoff against
depository or other accounts maintained with them in accordance with the terms
of the relevant Second Lien Document or applicable law. Specifically, but
without limiting the generality of the foregoing, each Second Lien Claimholder
or group of Second Lien Claimholders, other than the Directing Second Lien
Collateral Agent (acting at the direction of, or pursuant to a grant of
authority by, the Required Second Lien Claimholders), shall not be entitled to
take or file, but instead shall be precluded from taking or filing (whether in
an Insolvency or Liquidation Proceeding or otherwise), any action, judicial or
otherwise, to enforce any right or power or pursue any remedy under this
Agreement (including any declaratory judgment or other action to interpret or
otherwise enforce the provisions of this Agreement), except as provided in
(x) the proviso in the immediately preceding sentence, (y) Section 3.1(c) and
(z) Section 3.1(e).

8.16 No Third Party Beneficiaries; Provisions Solely to Define Relative Rights.
This Agreement and the rights and benefits hereof shall inure to the benefit of
each of the parties hereto and its respective successors and assigns and shall
inure to the benefit of each of the First Lien Claimholders and the Second Lien
Claimholders. The provisions of this Agreement are and are intended solely for
the purpose of defining the relative rights of the First Lien Collateral Agent
and the other First Lien Claimholders, on the one hand, and the Second Lien
Collateral Agent and the other Second Lien Claimholders, on the other hand. None
of the Obligors shall have any rights hereunder and no Obligor may rely on the
terms hereof, other than any provision hereof expressly preserving any right of,
or directly affecting, any Obligor under this Agreement, any First Lien Document
or any Second Lien Document, including Sections 3.1 (solely as to the definition
of “Standstill Period”), 4.1, 5.1, 5.2, 5.3, 5.5(c), 5.5(e), 5.6, 5.7, 6.1, 6.2,
8.1, 8.2, 8.3, 8.7, 8.8, 8.9, 8.10, 8.11, 8.13, 8.14, 8.15, this Section 8.16,
Sections 8.17, 8.18, and 8.21. Nothing in this Agreement is intended to or shall
impair the obligations of the Obligors, which are absolute and unconditional, to
pay the First Lien Obligations and the Second Lien Obligations as and when the
same shall become due and payable in accordance with their terms.

8.17 No Indirect Actions. Unless otherwise expressly stated, if a party may not
take an action under this Agreement, then it may not take that action
indirectly, or support any other Person in taking that action directly or
indirectly. “Taking an action indirectly” means taking an action that is not
expressly prohibited for the party but is intended to have substantially the
same effects as the prohibited action; provided, that notwithstanding the
foregoing, nothing in this Section 8.17 shall be deemed to limit the right of
any party hereto to vote on any plan of reorganization or similar dispositive
restructuring plan, arrangement, compromise or liquidation or similar
dispositive restructuring plan in any Insolvency or Liquidation Proceeding to
the extent not inconsistent with the terms of this Agreement.

8.18 Obligors; Additional Obligors. It is understood and agreed that the
Administrative Borrower and each other Obligor on the date of this Agreement
shall constitute the original Obligors party hereto. The original Obligors
hereby covenant and agree to cause each subsidiary of the Administrative
Borrower which becomes a “Subsidiary Guarantor” as defined in the First Lien
Credit Agreement or Initial Second Lien Document (or any similar term in any
other First Lien Financing Document or Second Lien Financing Document) after the
date hereof to become a party hereto (as an Obligor) by duly executing and
delivering a counterpart of the Intercreditor Joinder Agreement in the form of
Annex A hereto to the Directing First Lien Collateral Agent in accordance with
the relevant provisions of the relevant First Lien Financing Documents and/or
Second Lien Financing Documents, as applicable. The parties hereto further agree
that, notwithstanding any failure to take the actions required by the
immediately preceding sentence, each Person which becomes a “Subsidiary
Guarantor” as defined in the First Lien Credit Agreement or Initial Second Lien
Document (or any similar term in any other First Lien Financing Document or
Second Lien Financing Document) at any time shall be subject to the provisions
hereof as fully as if same constituted an Obligor party hereto and had complied
with the requirements of the immediately preceding sentence.

 

46



--------------------------------------------------------------------------------

8.19 Right of First Lien Collateral Agent to Continue. Any Person serving as
First Lien Collateral Agent shall be entitled to continue, including to continue
to perform his, her or its rights, obligations and duties, as the First Lien
Collateral Agent, notwithstanding whether any such Person has served or is
serving as a Second Lien Collateral Agent. Without limiting the generality of
the preceding sentence of this Section 8.19, any Person serving as a First Lien
Collateral Agent shall be entitled to continue to so serve in such capacity
(including to continue to perform any of such First Lien Collateral Agent’s
rights, obligations, and/or duties) even if any such Person has resigned as a
Second Lien Collateral Agent, but such resignation has not become effective for
any reason, including because a successor Second Lien Collateral Agent has not
been appointed or has accepted such appointment, without any liability to any of
the Second Lien Claimholders by virtue of any such resignation and any of the
circumstances relating in any manner whatsoever to such resignation.

8.20 Second Lien Claimholders. Notwithstanding anything to the contrary in this
Agreement, it is understood and agreed that this Agreement only applies to the
Second Lien Claimholders in their capacities as holders of the Second Lien
Obligations. Without limiting the foregoing, this Agreement does not restrict or
apply to the Second Lien Claimholders in their capacities as holders of any
Indebtedness or other obligations of the Obligors other than the Second Lien
Obligations, or in their capacities as holders of equity interests of the
Obligors.

8.21 Additional Lien Obligations. Subject to the terms and conditions of this
Agreement, each First Lien Financing Document and each Second Lien Financing
Document, the Obligors will be permitted from time to time to designate as an
additional holder of First Lien Obligations and/or Second Lien Obligations
hereunder each Person that is, or that becomes or is to become, the holder of
any Additional Lien Obligations (or the Additional Lien Obligations Agent in
respect of such Additional Lien Obligations). Upon the issuance or incurrence of
any such Additional Lien Obligations:

(a) The Administrative Borrower shall deliver to each of the First Lien
Collateral Agents and the Second Lien Collateral Agents a certificate of a
Responsible Officer stating that the applicable Obligors intend to enter or have
entered into an Additional Lien Obligations Agreement and certifying that the
issuance or incurrence of such Additional Lien Obligations and the Liens
securing such Additional Lien Obligations are permitted by the First Lien
Financing Documents, the Second Lien Financing Documents and each then existing
Additional First Lien Obligations Agreement and Additional Second Lien
Obligations Agreement. Each of the Additional Lien Obligations Agents, the First
Lien Collateral Agents and the Second Lien Collateral Agents shall be entitled
to rely conclusively on the determination of the Administrative Borrower that
such issuance and/or incurrence is permitted under the First Lien Financing
Documents, the Second Lien Financing Documents and each then existing Additional
First Lien Obligations Agreement and Additional Second Lien Obligations
Agreement if such determination is set forth in such Responsible Officer’s
certificate delivered to the First Lien Collateral Agents and the Second Lien
Collateral Agents; provided, however, that such determination will not affect
whether or not the Obligors have complied with their undertakings in the First
Lien Financing Documents, the Second Lien Financing Documents or any
then-existing Additional First Lien Obligations Agreement or Additional Second
Lien Obligation Agreement;

(b) the Additional Liens Obligations Agent for such Additional Lien Obligations
shall execute and deliver to each First Lien Collateral Agent and each Second
Lien Collateral Agent a Joinder Agreement in the form attached hereto as Exhibit
B acknowledging that such Additional Lien Obligations and the holders of such
Additional Lien Obligations shall be bound by the terms hereof to the extent
applicable to the First Lien Claimholders or the Second Lien Claimholders, as
applicable, and

 

47



--------------------------------------------------------------------------------

(c) each existing First Lien Collateral Agent and Second Lien Collateral Agent
shall promptly enter into such documents and agreements (including amendments,
restatements, amendments and restatements, supplements or other modifications to
this Agreement) as any existing First Lien Collateral Agent or existing Second
Lien Collateral Agent or the Additional Lien Obligations Agent may reasonably
request in order to provide to it the rights, remedies and powers and
authorities contemplated hereby, in each case consistent in all respects with
the terms of this Agreement; provided that, for the avoidance of doubt and
notwithstanding anything in this Agreement to the contrary, it is understood and
agreed that any such amendment, restatement, amendment and restatement,
supplement or other modification to this Agreement requested pursuant to this
clause (c) may be entered into by the existing First Lien Collateral Agents and
the existing Second Lien Collateral Agents without the consent of any other
First Lien Claimholder or Second Lien Claimholder to effect the provisions of
this Section 8.21 and may contain additional intercreditor terms applicable
solely to the holders of such Additional Lien Obligations vis-à-vis the holders
of the relevant obligations hereunder or the holders of such Additional Lien
Obligations vis-à-vis the Directing First Lien Collateral Agent and the First
Lien Claimholders or the Directing Second Lien Collateral Agent and the Second
Lien Claimholders, as applicable.

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow any Obligor to incur additional Indebtedness unless otherwise permitted by
the terms of each applicable First Lien Financing Document, Second Lien Document
and each then existing Additional First Lien Obligations Agreement and
Additional Second Lien Obligations Agreement.

8.22 Additional Intercreditor Agreements.

(a) Each party hereto agrees that some or all of the First Lien Claimholders (as
among themselves) and some or all of the Second Lien Claimholders (as among
themselves) may each enter into intercreditor agreements (or similar
arrangements) with the applicable First Lien Collateral Agents or Second Lien
Collateral Agents, as the case may be, governing the rights, benefits and
privileges as among the First Lien Claimholders in respect of any or all of the
First Lien Collateral, this Agreement and the First Lien Collateral Documents or
as among the Second Lien Claimholders in respect of any or all of the Second
Lien Collateral, this Agreement or the Second Lien Collateral Documents, as the
case may be, including as to the application of proceeds of any Collateral,
voting rights, control of any Collateral and waivers with respect to any
Collateral, in each case so long as the terms thereof do not violate or conflict
with the terms of this Agreement or the First Lien Documents or the Second Lien
Documents, as applicable, and are no less favorable to the Administrative
Borrower or any Loan Party than the terms of this Agreement. In any event, if a
respective intercreditor agreement (or similar arrangement) exists, the
provisions thereof shall not be (or be construed to be) an amendment,
modification or other change to this Agreement or any other First Lien Document
or Second Lien Document, and the provisions of this Agreement and the other
First Lien Documents and Second Lien Documents shall remain in full force and
effect in accordance with the terms hereof and thereof (as such provisions may
be amended, modified or otherwise supplemented from time to time in accordance
with the terms thereof, including to give effect to any intercreditor agreement
(or similar arrangement)).

(b) In addition, in the event that the Administrative Borrower or any of its
subsidiaries incurs any obligations in respect of Indebtedness that is permitted
by the First Lien Documents and the Second Lien Documents to be secured by a
Lien on any Collateral that is junior to the Liens thereon securing all First
Lien Obligations and all Second Lien Obligations and such obligations are not
designated by the Administrative Borrower as Second Lien Obligations, then the
First Lien Collateral Agents and/or the Second Lien Collateral Agents shall upon
the request of the Administrative Borrower enter into an Intercreditor Agreement
(as defined in the First Lien Credit Agreement and the Initial Second Lien
Document on the date hereof and/or, in each case, any similar term in any First
Lien

 

48



--------------------------------------------------------------------------------

Document and/or any Second Lien Document, as applicable) or another
intercreditor agreement that is reasonably satisfactory to the First Lien
Collateral Agents and the Second Lien Collateral Agents with the holders of such
other obligations (or their agent, trustee or other representative) to reflect
the relative Lien priorities of such parties with respect to the Collateral (or
the relevant portion thereof) and governing the relative rights, benefits and
privileges as among such parties in respect of such Collateral, including as to
application of the proceeds of such Collateral, voting rights, control of such
Collateral and waivers with respect to such Collateral, in each case, so long as
such secured obligations are not prohibited by, and the terms of such
intercreditor agreement do not violate or conflict with, the provisions of this
Agreement or any of the First Lien Documents or Second Lien Documents, as the
case may be, and are no less favorable to the Administrative Borrower or any
Loan Party than the terms of this Agreement. If any such intercreditor agreement
(or similar arrangement) is entered into, the provisions thereof shall not be
(or be construed to be) an amendment, modification or other change to this
Agreement or any First Lien Documents or Second Lien Documents, and the
provisions of this Agreement, the First Lien Documents and Initial Second Lien
Documents shall remain in full force and effect in accordance with the terms
hereof and thereof (as such provisions may be amended, modified or otherwise
supplemented from time to time in accordance with the respective terms thereof,
including to give effect to any intercreditor agreement (or similar
arrangement)) and in the event of any conflict between the terms of this
Agreement and the terms of such other intercreditor agreement as it relates to
the First Lien Claimholders on the one hand and the Second Lien Claimholders on
the other hand, the provisions of this Agreement shall govern and control.

[Signature pages follow]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as First Lien Credit Agreement Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

Address for Notices:

Attention:

Tel.:

Email:

[Signature Page to Second Lien Intercreditor Agreement]

 



--------------------------------------------------------------------------------

[●], as Initial Second Lien Document Collateral Agent

 

By:  

 

  Name:   Title:

 

Address for Notices: Attention: Tel.: Email:

[Signature Page to Intercreditor Agreement]

 



--------------------------------------------------------------------------------

Acknowledged and Agreed to by:

INC RESEARCH HOLDINGS, INC.,

as Administrative Borrower

By:  

 

  Name:   Title:

[Signature Page to Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

Other Obligors

[●]

 

By:  

 

Name:   Title:  

 

Address for Notices to Obligors: Tel.: Fax: Attn: Email:

[Signature Page to Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF INTERCREDITOR JOINDER AGREEMENT – ADDITIONAL OBLIGORS

Reference is made to the Second Lien Intercreditor Agreement dated as of [●]
[●], 20[●] (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
CREDIT SUISSE AG, in its capacity as the First Lien Credit Agreement Collateral
Agent (as defined therein), [●], in its capacity as Initial Second Lien Document
Collateral Agent (as defined therein), each other FIRST LIEN COLLATERAL AGENT
that is from time to time party thereto and each other SECOND LIEN COLLATERAL
AGENT that is from time to time party thereto and acknowledged and agreed to by
INC RESEARCH HOLDINGS, INC. and the other Obligors (as defined therein) from
time to time party thereto. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Intercreditor Agreement.

This Intercreditor Joinder Agreement, dated as of [●] [●], 201[●] (this “Joinder
Agreement”), is being delivered pursuant to requirements of the Intercreditor
Agreement.

1. Joinder. The undersigned, [●], a [●], hereby agrees to become party to the
Intercreditor Agreement as an Obligor thereunder for all purposes thereof on the
terms set forth therein, and to be bound by the terms, conditions and provisions
of the Intercreditor Agreement as fully as if the undersigned had executed and
delivered the Intercreditor Agreement as of the date thereof.

2. Agreements. The undersigned Obligor hereby agrees, for the enforceable
benefit of all existing and future First Lien Claimholders and all existing and
future Second Lien Claimholders that the undersigned is bound by the terms,
conditions and provisions of the Intercreditor Agreement as an Obligor to the
extent set forth therein.

3. Counterparts. This Joinder Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, and all of which,
when taken together, shall constitute one contract. Delivery of an executed
signature page to this Joinder Agreement by facsimile transmission or other
electronic transmission (including “.pdf”, “.tiff” or similar format) shall be
effective as delivery of a manually executed counterpart of this Joinder
Agreement.

4. Governing Law. THIS JOINDER AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS JOINDER AGREEMENT, WHETHER IN TORT, CONTRACT
(AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

6. Miscellaneous. The provisions of Section 8.7 of the Intercreditor Agreement
shall apply with like effect to this Joinder Agreement.

[Signature Pages Follow]

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed by its authorized representative, and each Collateral Agent has caused
the same to be accepted by its authorized representative, as of the date first
written above.

 

[NAME OF OBLIGOR], as an Obligor By:  

 

  Name:   Title:

 

A-2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF INTERCREDITOR JOINDER AGREEMENT – ADDITIONAL INDEBTEDNESS

Reference is made to the Second Lien Intercreditor Agreement dated as of [●]
[●], 20[●] (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
CREDIT SUISSE AG, in its capacity as the First Lien Credit Agreement Collateral
Agent (as defined therein), [●], in its capacity as Initial Second Lien Document
Collateral Agent (as defined therein), each other FIRST LIEN COLLATERAL AGENT
that is from time to time party thereto and each other SECOND LIEN COLLATERAL
AGENT that is from time to time party thereto and acknowledged and agreed to by
INC RESEARCH HOLDINGS, INC. and the other Obligors (as defined therein) from
time to time party thereto. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Intercreditor Agreement.

This Intercreditor Joinder Agreement, dated as of [●] [●], 20[●] (this “Joinder
Agreement”), is being delivered pursuant to requirements of the Intercreditor
Agreement.

The undersigned Additional [First/Second] Lien Obligations Agent (the “New
Collateral Agent”) is executing this Joinder Agreement in accordance with the
requirements of the Intercreditor Agreement.

1. Joinder. In accordance with Section 8.21 of the Intercreditor Agreement, the
New Collateral Agent by its signature below becomes a [First/Second] Lien
Collateral Agent, under, and it and the related [First/Second] Lien Claimholders
represented by it hereby become subject to and bound by, the Intercreditor
Agreement with the same force and effect as if the New Collateral Agent had
originally been named therein as a [First/Second] Lien Collateral Agent, and the
New Collateral Agent, on behalf of itself and each other [First/Second] Lien
Claimholder represented by it, hereby agrees to all the terms and provisions of
the Intercreditor Agreement. Each reference to a “Collateral Agent” or
“[First/Second] Lien Collateral Agent” in the Intercreditor Agreement shall be
deemed to include the New Collateral Agent and each reference to “[First/Second]
Lien Claimholders” shall include the [First/Second] Lien Claimholders
represented by such New Collateral Agent. The Intercreditor Agreement is hereby
incorporated herein by reference.

2. Representations and Warranties. The New Collateral Agent represents and
warrants to the other Collateral Agents and Claimholders that (i) it has full
power and authority to enter into this Joinder Agreement, in its capacity as
[agent][trustee], (ii) this Joinder Agreement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms and the terms of the
Intercreditor Agreement and (iii) the [First/Second] Lien Obligations Agreements
relating to such Additional [First/Second] Lien Obligations provide that, upon
the New Collateral Agent’s entry into this Agreement, the [First/Second] Lien
Claimholders in respect of such Additional [First/Second] Lien Obligations will
be subject to and bound by the provisions of the Intercreditor Agreement as
[First/Second] Lien Claimholders.

3. Counterparts. This Joinder Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, and all of which,
when taken together, shall constitute one contract. Delivery of an executed
signature page to this Joinder Agreement by facsimile transmission or other
electronic transmission (including “.pdf”, “.tiff” or similar format) shall be
effective as delivery of a manually executed counterpart of this Joinder
Agreement.

 

A-1



--------------------------------------------------------------------------------

4. Governing Law. THIS JOINDER AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS JOINDER AGREEMENT, WHETHER IN TORT, CONTRACT
(AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

6. Miscellaneous. The provisions of Section 8.7 of the Intercreditor Agreement
shall apply with like effect to this Joinder Agreement.

[Signature pages follow]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed by its authorized representative, and each Collateral Agent has caused
the same to be accepted by its authorized representative, as of the date first
written above.

 

[NAME OF NEW COLLATERAL AGENT],

as a [First/Second] Lien Collateral Agent

By:                                                                             
                 Name:    Title: Address for notices: Attention of: Telecopy:

Acknowledged and Agreed to by:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as First Lien Credit Agreement Collateral Agent,

 

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[●],

as Initial Second Lien Document Collateral Agent,

By:  

 

  Name:   Title:

[●],

as [First/Second] Lien Collateral Agent,

By:  

 

  Name:   Title:

 

A-3



--------------------------------------------------------------------------------

Acknowledged by:

Obligors

[            ]

 

By:  

 

  Name:   Title:

 

A-4



--------------------------------------------------------------------------------

EXHIBIT L-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of August 1,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified and in effect on the date hereof, the “Credit Agreement”), by and
among, inter alios, INC Research Holdings, Inc., a Delaware corporation (the
“Administrative Borrower”), the other borrowers party thereto (each a “Borrower”
and collectively with the Administrative Borrower, the “Borrowers”), the Lenders
from time to time party thereto, and Credit Suisse AG, Cayman Islands Branch
(“Credit Suisse”), in its capacities as administrative agent and collateral
agent for the Lenders (in such capacities, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Promissory Notes evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10
percent shareholder” of any Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (iv) it is not a “controlled foreign corporation” related to any
Borrower as described in Section 881(c)(3)(C) of the Code and (v) the interest
payments on the Loan(s) are not effectively connected with the undersigned’s
conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Administrative
Borrower with a duly executed certificate of its non-U.S. person status on IRS
Form W-8BEN or IRS Form W-8BEN-E (as applicable). By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any respect,
the undersigned shall promptly so inform each of the Administrative Borrower and
the Administrative Agent in writing and deliver promptly to the Administrative
Borrower and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Administrative Borrower or the Administrative Agent) or promptly notify
the Administrative Borrower and the Administrative Agent in writing of its legal
ineligibility to do so, and (2) the undersigned shall have at all times
furnished each of the Administrative Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date: [●] [●], 20[●]

 

L-1-1



--------------------------------------------------------------------------------

EXHIBIT L-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of August 1,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified and in effect on the date hereof, the “Credit Agreement”), by and
among, inter alios, INC Research Holdings, Inc., a Delaware corporation (the
“Administrative Borrower”), the other borrowers party thereto (each a “Borrower”
and collectively with the Administrative Borrower, the “Borrowers”), the Lenders
from time to time party thereto, Credit Suisse AG (“Credit Suisse”), in its
capacities as administrative agent and collateral agent for the Lenders (in such
capacities, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments on the Loan(s) are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a duly executed
certificate of its non-U.S. person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable). By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, or if a lapse
in time or change in circumstances renders the information on this certificate
obsolete, expired or inaccurate in any respect, the undersigned shall promptly
so inform such Lender in writing and deliver promptly to such Lender an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by such Lender) or promptly notify such Lender in writing
of its legal ineligibility to do so, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date: [●] [●], 20[●]

 

L-2-1



--------------------------------------------------------------------------------

EXHIBIT L-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of August 1,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified and in effect on the date hereof, the “Credit Agreement”), by and
among, inter alios, INC Research Holdings, Inc., a Delaware corporation (the
“Administrative Borrower”), the other borrowers party thereto (each a “Borrower”
and collectively with the Administrative Borrower, the “Borrowers”), the Lenders
from time to time party thereto, and Credit Suisse AG, Cayman Islands Branch
(“Credit Suisse”), in its capacities as administrative agent and collateral
agent for the Lenders (in such capacities, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Promissory Note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any Promissory
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this First Lien Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members that is
claiming the portfolio interest exemption is a “bank” extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members that is claiming the portfolio interest exemption
is a “10 percent shareholder” of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a
“controlled foreign corporation” related to the Administrative Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments on
the Loan(s) are not effectively connected with the conduct of a US trade or
business by the undersigned or any of its direct or indirect partners/members
that is claiming the portfolio interest exemption.

The undersigned has furnished the Administrative Agent and the Administrative
Borrower with a duly executed IRS Form W-8IMY accompanied by one of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable)
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable) from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, or if a lapse in time or change in circumstances renders
the information on this certificate obsolete, expired or inaccurate in any
respect, the undersigned shall promptly so inform the Administrative Borrower
and the Administrative Agent in writing and deliver promptly to the
Administrative Borrower and the Administrative Agent an updated certificate or
other appropriate documentation (including any new documentation reasonably
requested by the Administrative Borrower or the Administrative Agent) or
promptly notify the Administrative Borrower and the Administrative Agent in
writing of its legal ineligibility to do so, and (2) the undersigned shall have
at all times furnished the Administrative Borrower and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

[Signature Page Follows]

 

L-3-1



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

  Name:   Title:

Date: [●] [●], 20[●]

 

L-3-2



--------------------------------------------------------------------------------

EXHIBIT L-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of August 1,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified and in effect on the date hereof, the “Credit Agreement”), by and
among, inter alios, INC Research Holdings, Inc., a Delaware corporation (the
“Administrative Borrower”), the other borrowers party thereto (each a “Borrower”
and collectively with the Administrative Borrower, the “Borrowers”), the Lenders
from time to time party thereto, and Credit Suisse AG, Cayman Islands Branch
(“Credit Suisse”), in its capacities as administrative agent and collateral
agent for the Lenders (in such capacities, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members that is claiming the
portfolio interest exemption is a “bank” extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members that is claiming the portfolio interest exemption is a
“10 percent shareholder” of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a
“controlled foreign corporation” related to the Administrative Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments on
the Loan(s) are not effectively connected with the conduct of a US trade or
business by the undersigned or any of its direct or indirect partners/members
that is claiming the portfolio interest exemption.

The undersigned has furnished its participating Lender with a duly executed IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (as applicable) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, or if a lapse in
time or change in circumstances renders the information on this certificate
obsolete, expired or inaccurate in any respect, the undersigned shall promptly
so inform such Lender in writing and deliver promptly to such Lender an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by such Lender) or promptly notify such Lender in writing
of its legal ineligibility to do so, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Signature Page Follows]

 

L-4-1



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date: [●] [●], 20[●]

 

L-4-2



--------------------------------------------------------------------------------

EXHIBIT M

[FORM OF]

PREPAYMENT NOTICE

Credit Suisse AG, Cayman Islands Branch

[●]

Re:       INC RESEARCH HOLDINGS, INC.

[Date]39

Ladies and Gentlemen:

Reference is hereby made to that certain Credit Agreement, dated as of August 1,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified and in effect on the date hereof, the “Credit Agreement”), by and
among, inter alios, INC Research Holdings, Inc., a Delaware corporation (the
“Administrative Borrower”), the other borrowers party thereto (each a “Borrower”
and collectively with the Administrative Borrower, the “Borrowers”), the Lenders
from time to time party thereto, and Credit Suisse AG, Cayman Islands Branch
(“Credit Suisse”), in its capacities as administrative agent and collateral
agent for the Lenders (in such capacities, the “Administrative Agent”). Terms
defined in the Credit Agreement are used herein with the same meanings unless
otherwise defined herein.

Pursuant to Section 2.11(a) of the Credit Agreement, the undersigned
Administrative Borrower hereby notifies the Administrative Agent that, on [●]
[●], 20[●] (the “Prepayment Date”), it intends to voluntarily prepay [in full]
[an aggregate principal amount of $         of] its outstanding [●]40 Loans.

[The effectiveness of this Prepayment Notice is conditioned upon the
effectiveness of [            ] (the “Condition”), which is expected to occur on
or before the Prepayment Date. If the Condition is not satisfied, the
undersigned Administrative Borrower may revoke this prepayment notice in
accordance with Section 2.11(a) of the Credit Agreement.]

 

 

39  Signed Prepayment Notice must be provided (A) in the case of prepayment of
an Adjusted Eurocurrency Rate Borrowing, no later than 1:00 p.m. three Business
Days before the date of prepayment or (B) in the case of prepayment of an ABR
Borrowing, no later than 11:00 a.m. one Business Day before the date of
prepayment (or, in each case, such later time as to which the Administrative
Agent may reasonably agree). Each such notice shall be irrevocable (except as
set forth in the proviso to this sentence) and shall specify the prepayment date
and the principal amount of each Borrowing or portion thereof to be prepaid;
provided that any Prepayment Notice may be conditioned upon the effectiveness of
other transactions, in which case such Prepayment Notice may be revoked by the
Administrative Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

40  Indicate relevant Class of Loans to be prepaid.

 

M-1



--------------------------------------------------------------------------------

This Prepayment Notice is issued pursuant to and is subject to the Credit
Agreement.

 

INC RESEARCH HOLDINGS, INC.,

as the Administrative Borrower

By:  

 

  Name:   Title:

 

M-2



--------------------------------------------------------------------------------

EXHIBIT N

[FORM OF]

LETTER OF CREDIT REQUEST

[Issuing Bank],41

as Issuing Bank

Attention:     [●]

    Fax: [●]

with a copy to: Credit Suisse AG, Cayman Islands Branch as Administrative Agent
for the Lenders referred to below

Attention:     Trade Finance Services Department

    Email: list.ib-lettersofcredit-ny@credit-suisse.com

    Facsimile: (212) 325-8315

[●] [●] 20[●]42

Ladies and Gentlemen:

We hereby request that [●]43, as an Issuing Bank, in its individual capacity,
[issue, amend, renew, extend][a/an] [existing] [Standby] [Commercial] Letter of
Credit on [●]44 (the “Date of Issuance”), which Letter of Credit shall be in the
aggregate amount of [●]45 and shall be for the account of [●]46. The beneficiary
of the requested Letter of Credit is [●]47, and such Letter of Credit will have
a stated expiration date of [●]48. For the purposes of this Letter of Credit
Request, unless otherwise defined herein, all capitalized terms used herein and
defined in the Credit Agreement, dated as of August 1, 2017 (as amended,
restated, amended and restated, supplemented or otherwise modified and in effect
on the date hereof, the “Credit Agreement”), by and among, inter alios, INC
Research Holdings, Inc., a Delaware corporation (the “Administrative Borrower”),
the other borrowers party thereto (each a “Borrower” and collectively with the
Administrative Borrower, the “Borrowers”), the Lenders from time to time party
thereto, and Credit Suisse AG, Cayman Islands Branch (“Credit Suisse”), in its
capacities as administrative agent and collateral agent for the Lenders (in such
capacities, the “Administrative Agent”).

We hereby certify that:

 

  (A) The representations and warranties of the Loan Parties set forth in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the Date of Issuance with the same effect as
though such representations and warranties had been made on and as of the Date
of Issuance; provided that to the extent that a

 

41  Insert name and address of the applicable Issuing Bank.

42  Must be delivered to the applicable Issuing Bank and the Administrative
Agent, at least three Business Days in advance of the requested date of
issuance, amendment, extension or renewal (or such shorter period as is
acceptable to the applicable Issuing Bank).

43  Insert name of the applicable Issuing Bank.

44  Insert date of issuance, which must be a Business Day.

45  Insert aggregate initial amount of Letter of Credit.

46  Insert name of account party.

47  Insert name and address of beneficiary.

48 

Date may not be later than the date referred to in Section 2.05(b) of the Credit
Agreement.

 

N-3



--------------------------------------------------------------------------------

  representation and warranty specifically refers to an earlier date or a given
period, it is true and correct in all material respects as of such earlier date
or for such period; provided, further, that, any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates or for such periods.

 

  (B) [As of the Date of Issuance and immediately after giving effect to the
requested Letter of Credit, no Default or Event of Default has occurred and is
continuing.]49

[Signature Page Follows]

 

49  Include bracketed language only for issuances, amendments, modifications,
extensions of renewals of Letters of Credit after Closing Date.

 

N-4



--------------------------------------------------------------------------------

INC RESEARCH HOLDINGS, INC. By:  

 

  Name:   Title:

 

 

N-5